Exhibit 10.37.b














AMENDED MANAGED CARE CONTRACT


BETWEEN










THE COMMONWEALTH OF KENTUCKY
ON BEHALF OF
DEPARTMENT FOR MEDICAID SERVICES
AND
WELLCARE OF KENTUCKY, INC.









































1

--------------------------------------------------------------------------------




Table of Contents
 
PREAMBLE
9


1.
DEFINITIONS
9


2.
ABBREVIATIONS AND ACRONYMS
21


3.
CONTRACTOR TERMS
23


 
3.1
Contractor Representations and Warranties
23


 
3.2
Organization and Valid Authorization
23


 
3.3
Licensure of the Contractor
23


 
3.4
Fiscal Solvency
23


 
3.5
Licensure of Providers
24


 
3.6
Ownership or Controlling Interest/Fraud and Abuse
24


 
3.7
Pending or Threatened Litigation
25


4.
CONTRACTOR FUNCTIONS
25


 
4.1
Performance Standards
25


 
4.2
Administration and Management
25


 
4.3
Delegations of Authority
26


 
4.4
Approval of Department
27


 
4.5
No Third Party Rights
27


5.
CONTRACTOR CONFORMANCE WITH APPLICABLE LAW, POLICIES AND PROCEDURES
27


 
5.1
Department Policies and Procedures
27


 
5.2
Commonwealth and Federal Law
27


 
5.3
Nondiscrimination and Affirmative Action
28


 
5.4
Employment Practices
29


 
5.5
Governance
29


 
5.6
Access to Premises
30


6.
PROVIDER CONTRACTS AND DELEGATED SUBCONTRACTS
30


 
6.1
Delegated Subcontractor and Provider Indemnity
30


 
6.2
Requirements
31


 
6.3
Disclosure of Certain Delegated Subcontractor’s subcontracts
33


 
6.4
Remedies
33


 
6.5
Capitation Agreements
33


7.
CONTRACT TERM
34


 
7.1
Term
34


 
7.2
Effective Date
34


 
7.3
Social Security
35


 
7.4
Contractor Attestation
35


8.
READINESS REVIEW
35


9.
ORGANIZATION AND COLLABORATION
35


 
9.1
Administration/Staffing
36


 
9.2
Monthly Meetings
38




2

--------------------------------------------------------------------------------


10.
CAPITATION PAYMENT INFORMATION
38


 
10.1
Monthly Payment
38


 
10.2
Payment in Full
39


 
10.3
Payment Adjustments
39


 
10.4
Contractor Recoupment from Member for Fraud, Waste and Abuse
40


11.
RATE COMPONENT
41


 
11.1
Calculation of Rates
41


 
11.2
Rate Adjustments
41


 
11.3
Physician Compensation Plans
41


 
11.4
Contractor Provider Payments
42


 
11.5
Co-pays
42


12.
RISK ADJUSTMENTS
42


 
12.1
Risk Adjustment Method for Existing Members
43


 
12.2
Risk Adjustment Method for ACA Members
44


13.
SERVICE AREA
45


14.
CONTRACTOR'S FINANCIAL SECURITY OBLIGATIONS
45


 
14.1
Solvency Requirements and Protections
45


 
14.2
Contractor Indemnity
45


 
14.3
Insurance
46


 
14.4
Advances, Distributions and Loans
47


 
14.5
Provider Risks
47


15.
THIRD PARTY RESOURCES
47


 
15.1
Coordination of Benefits (COB)
47


 
15.2
Third Party Liability
48


16.
MANAGEMENT INFORMATION SYSTEM
49


 
16.1
Contractor MIS Requirements
50


 
16.2
Member Subsystem
51


 
16.3
Third Party Liability (TPL) Subsystem
51


 
16.4
Provider Subsystem
52


 
16.5
Reference Subsystem
52


 
16.6
Claims Processing Subsystem
52


 
16.7
Financial Subsystem
53


 
16.8
Quality Improvement Subsystem
53


 
16.9
Surveillance Utilization Review Subsystem (SURS)
54


 
16.10
Analysis and Reporting Function
54


 
16.11
Interface Capability
55


 
16.12
Access to Contractor’s MIS
55


17.
ENCOUNTER DATA
55


 
17.1
Encounter Data Submission
55


 
17.2
Technical Workgroup
57


18.
KENTUCKY HEALTH INFORMATION EXCHANGE (KHIE)
57


19.
QUALITY ASSESSMENT/PERFORMANCE IMPROVEMENT (QAPI)
57


 
19.1
QAPI Program
57


 
19.2
Annual QAPI Review
58


 
19.3
QAPI Plan
58




3

--------------------------------------------------------------------------------


 
19.4
QAPI Monitoring and Evaluation
60


 
19.5
Innovative Programs
60


20.
KENTUCKY HEALTHCARE OUTCOMES
61


 
20.1
Kentucky Outcomes Measures and Health Care Effectiveness Data and Information
Set (HEDIS) Measures
61


 
20.2
HEDIS Performance Measures
61


 
20.3
Accreditation of Contractor by National Accrediting Body
62


 
20.4
Performance Improvement Projects (PIPs)
63


 
20.5
Quality and Member Access Committee
65


 
20.6
Utilization Management
66


 
20.7
Adverse Actions Related to Medical Necessity or Coverage Denials
67


 
20.8
Assessment of Member and Provider Satisfaction and Access
69


21.
MONITORING AND EVALUATION
70


 
21.1
Financial Performance Measures
70


 
21.2
Monitoring Requirements
70


 
21.3
External Quality Review
70


 
21.4
EQR Administrative Reviews
71


 
21.5
EQR Performance
71


22.
MEMBER SERVICES
72


 
22.1
Required Functions
72


 
22.2
Member Handbook
75


 
22.3
Member Education and Outreach
76


 
22.4
Outreach to Homeless Persons
77


 
22.5
Member Information Materials
77


 
22.6
Member Rights and Responsibilities
78


 
22.7
Choice of MCO
79


 
22.8
Membership Identification Cards
79


 
22.9
Choice of Primary Care Provider
79


23.
MEMBER SELECTION OF PRIMARY CARE PROVIDER
80


 
23.1
Members without SSI
80


 
23.2
Members who have SSI and Non Dual Eligibles
81


 
23.3
Enrollment Procedures for Foster Children, Adoption and Guardianship
81


 
23.4
Primary Care Provider (PCP) Changes
82


24.
GENERAL REQUIREMENTS FOR GRIEVANCES AND APPEALS
83


 
24.1
Grievance and Appeal Policies and Procedures
83


 
24.2
State Hearings for Members
85


25.
MARKETING
85


 
25.1
Marketing Activities
85


 
25.2
Marketing Rules
86


26.
MEMBER ELIGIBILITY, ENROLLMENT AND DISENROLLMENT
87


 
26.1
Eligibility Determination
87


 
26.2
Enrollment for ACA Expansion Members
87


 
26.3
Assignments for Currently Eligible Members
89


 
26.4
General Enrollment Provisions
91


 
26.5
Enrollment Procedures
91


 
26.6
Enrollment Levels
92


 
26.7
Enrollment Period
92




4

--------------------------------------------------------------------------------


 
26.8
Member Eligibility File (HIPAA 834)
93


 
26.9
Persons Eligible for Enrollment
93


 
26.10
Newborn Infants
94


 
26.11
Dual Eligibles
94


 
26.12
Persons Ineligible for Enrollment
94


 
26.13
Reinstatement of Medicaid Eligibility
95


 
26.14
Moving Out of the Contractor’s Region
96


 
26.15
Member Request for Disenrollment
96


 
26.16
Request for Disenrollment
96


 
26.17
Effective Date of Disenrollment
97


 
26.18
Continuity of Care upon Disenrollment
97


 
26.19
Death Notification
97


27.
PROVIDER SERVICES
97


 
27.1
Required Functions
97


 
27.2
Provider Credentialing and Recredentialing
98


 
27.3
Primary Care Provider Responsibilities
102


 
27.4
Provider Manual
104


 
27.5
Provider Orientation and Education
105


 
27.6
Provider Educational Forums
105


 
27.7
Provider Maintenance of Medical Records
105


 
27.8
Advance Medical Directives
107


 
27.9
Provider Grievances and Appeals
107


 
27.10
Other Related Processes
108


 
27.11
Release for Ethical Reasons
108


28.
PROVIDER NETWORK
108


 
28.1
Network Providers to Be Enrolled
108


 
28.2
Out-of-Network Providers
110


 
28.3
Contractor’s Provider Network
110


 
28.4
Enrolling Current Medicaid Providers
110


 
28.5
Enrolling New Providers and Providers Not Participating in Medicaid
111


 
28.6
Termination of Network Providers or Subcontractors
111


 
28.7
Provider Program Capacity Demonstration
112


 
28.8
Provider Network Adequacy
114


 
28.9
Expansion and/or Changes in the Network
115


 
28.10
Provider Electronic Transmission of Data
115


 
28.11
Provider System Specifications and Data Definitions
115


 
28.12
Cultural Consideration and Competency
115


29.
PROVIDER PAYMENT PROVISIONS
116


 
29.1
Claims Payments
116


 
29.2
Payment to Out-of-Network Providers
116


 
29.3
Payment to Providers for Serving Dual Eligible Members
116


 
29.4
Payment of Federally Qualified Health Centers (“FQHC”) and Rural Health Clinics
(“RHC”)
117


 
29.5
Commission for Children with Special Needs
117


 
29.6
Payment of Teaching Hospitals
117


 
29.7
Intensity Operating Allowance
117


 
29.8
Urban Trauma
118


 
29.9
Critical Access Hospitals
118


 
29.10
Supplemental Payments
118




5

--------------------------------------------------------------------------------


 
29.11
Supplemental Payments to PCPs
119


30.
COVERED SERVICES
120


 
30.1
Medicaid Covered Services
120


 
30.2
Direct Access Services
121


 
30.3
Second Opinions
122


 
30.4
Billing Members for Covered Services
122


 
30.5
Referrals for Services not Covered by Contractor
122


 
30.6
Interface with State Behavioral Health Agency
123


31.
PHARMACY BENEFITS
124


 
31.1
Pharmacy Requirements
124


 
31.2
Formulary and Non-Formulary Services
124


 
31.3
Pharmacy Claims Administration
124


 
31.4
Pharmacy Rebate Administration
125


 
31.5
Pharmacy Program Management
125


 
31.6
Pharmacy Provider Relations and Prior Authorizations
126


 
31.7
Specialty Pharmacy and Pharmacy Drugs
126


32.
SPECIAL PROGRAM REQUIREMENTS
126


 
32.1
EPSDT Early and Periodic Screening, Diagnosis and Treatment
126


 
32.2
Dental Services
128


 
32.3
Emergency Care, Urgent Care and Post Stabilization Care
129


 
32.4
Out-of-Network Emergency Care
129


 
32.5
Maternity Care
129


 
32.6
Voluntary Family Planning
130


 
32.7
Nonemergency Medical Transportation
130


 
32.8
Pediatric Interface
130


 
32.9
Pediatric Sexual Abuse Examination
131


 
32.10
Lock-In Program
131


33.
BEHAVIORAL HEALTH SERVICES
131


 
33.1
Department for Behavioral Health, Developmental and Intellectual Disabilities
(DBHDID) Responsibilities
131


 
33.2
DBHDID Goals for Behavioral Health Services
132


 
33.3
General Behavioral Health Requirements
132


 
33.4
Covered Behavioral Health Services
132


 
33.5
Behavioral Health Provider Network
133


 
33.6
Behavioral Health Services Hotline
134


 
33.7
Coordination between the Behavioral Health Provider and the PCP
135


 
33.8
Follow-up after Hospitalization for Behavioral Health Services
136


 
33.9
Court-Ordered Services
136


 
33.10
Community Mental Health Center (CMHC)
136


 
33.11
Program and Standards
137


 
33.12
NCQA/MBHO Accreditation Requirements
138


34.
CASE MANAGEMENT
138


 
34.1
Health Risk Assessment (HRA)
138


 
34.2
Care Management System
139


 
34.3
Care Coordination
139


 
34.4
Coordination with Women, Infants and Children (WIC)
140


35.
ENROLLEES WITH SPECIAL HEALTH CARE NEEDS
140




6

--------------------------------------------------------------------------------


 
35.1
Individuals with Special Health Care Needs (ISHCN)
140


 
35.2
DCBS and DAIL Protection and Permanency Clients
141


 
35.3
Adult Guardianship Clients
142


 
35.4
Children in Foster Care
142


 
35.5
Children Receiving Adoption Assistance
143


 
35.6
Legal Guardians
143


36.
PROGRAM INTEGRITY
143


37.
CONTRACTOR REPORTING REQUIREMENTS
144


 
37.1
General Reporting and Data Requirements
144


 
37.2
Record System Requirements
145


 
37.3
Reporting Requirements and Standards
146


 
37.4
COB Reporting Requirements
146


 
37.5
QAPI Reporting Requirements
146


 
37.6
Enrollment Reconciliation
146


 
37.7
Member Services Report
147


 
37.8
Grievance and Appeal Reporting Requirements
147


 
37.9
EPSDT Reports
147


 
37.10
Contractor’s Provider Network Reporting
147


 
37.11
DCBS and DAIL Service Plans Reporting
148


 
37.12
Prospective Drug Utilization Review Report
148


 
37.13
Management Reports
148


 
37.14
Financial Reports
148


 
37.15
Ownership and Financial Disclosure
149


 
37.16
Utilization and Quality Improvement Reporting
150


38.
RECORDS MAINTENANCE AND AUDIT RIGHTS
150


 
38.1
Medical Records
150


 
38.2
Confidentiality of Records
151


39.
REMEDIES FOR VIOLATION, BREACH, OR NON-PERFORMANCE OF CONTRACT
153


 
39.1
Performance Bond
153


 
39.2
Violation of State or Federal Law
153


 
39.3
Penalties for Failure to Submit Reports
153


 
39.4
Requirement of Corrective Action
154


 
39.5
Penalties for Failure to Correct
155


 
39.6
Notice of Contractor Breach
156


 
39.7
Termination for Default
157


 
39.8
Obligations upon Termination
158


 
39.9
Liquidated Damages
159


 
39.10
Right of Set Off
160


 
39.11
Annual Contract Monitoring
160


 
39.12
Termination for Convenience
160


 
39.13
Funding Out Provision
160


40.
MISCELLANEOUS
160


 
40.1
Documents Constituting Contract
160


 
40.2
Definitions and Construction
161


 
40.3
Amendments
161


 
40.4
Notice of Legal Action
161


 
40.5
Conflict of Interest
162




7

--------------------------------------------------------------------------------


 
40.6
Offer of Gratuities/Purchasing and Specifications
162


 
40.7
Independent Capacity of the Contractor and Subcontractors
163


 
40.8
Assignment
163


 
40.9
No Waiver
163


 
40.10
Severability
163


 
40.11
Force Majeure
164


 
40.12
Disputes
164


 
40.13
Modifications or Rescission of Section 1915 Waiver / State Plan Amendment
164


 
40.14
Choice of Law
165


 
40.15
Health Insurance Portability and Accountability Act
165


 
40.16
Notices
165


 
40.17
Survival
166


 
40.18
Prohibition on Use of Funds for Lobbying Activities
166


 
40.19
Adoption of Auditor of Public Account (APA) Standards for Public and Nonprofit
Boards
166


 
40.20
Review of Distributions
166


 
40.21
Audits
167


 
40.22
Cost Effective Analyses
167


 
40.23
Open Meetings and Open Records
167


 
40.24
Disclosure of Certain Financial Information
167






8

--------------------------------------------------------------------------------


Preamble
This Contract is entered into among the Commonwealth of Kentucky, Finance and
Administration Cabinet (“Finance”), and WellCare of Kentucky, Inc.
(“Contractor”).
WHEREAS, the Kentucky Department for Medicaid Services within the Cabinet for
Health and Family Services is charged with the administration of the Kentucky
Plan for Medical Assistance in accordance with the requirements of Title XIX of
the Social Security Act of 1935, as amended (the “Act”), and the statutes, laws,
and regulations of Kentucky; and the Kentucky Children’s Health Insurance
Program (KCHIP) in accordance with the requirements of the Title XXI of the
Social Security Act, as amended, and
WHEREAS, the Contractor is eligible to enter into a risk contract in accordance
with Section 1903(m) of the Act and 42 CFR 438.6, is engaged in the business of
providing prepaid comprehensive health care services as defined in 42
C.F.R. 438.2, and Contractor is licensed as a HMO, as defined in KRS 304.38 et
seq. or as an insurer under Subtitle 3 of the Kentucky Insurance Code with a
health line of authority; and
WHEREAS, the parties are entering into this agreement regarding services for the
benefit of Members residing or otherwise located in the Medicaid Managed Care
Regions 1, 2, 4, 5, 6, 7 and 8; and, the Contractor has represented that the
Contractor will exercise appropriate financial responsibility during the term of
this Contract, including adequate protection against the risk of insolvency, and
that the Contractor can and shall provide quality services efficiently,
effectively and economically during the term of this Contract, and further the
Contractor shall monitor the quality and provision of those services during the
term of this Contract, representations upon which the Finance and Administration
Cabinet and the Department for Medicaid Services rely in entering into this
Contract;
NOW THEREFORE, in consideration of the monthly payment of predetermined
Capitated Rates by the Department, the assumption of risk by the Contractor, and
the mutual promises and benefits contained herein, the parties hereby agree as
follows:
1.
Definitions

Abuse means Provider Abuse and Member Abuse, as defined in KRS 205.8451.
ACA Expansion Members means individuals less than 65 years of age with income
below 138% of the federal poverty level and former foster children up to the age
of twenty-six (26) and who were not previously eligible under Title XIX of the
Social Security Act prior to the passage of the Affordable Care Act.


Action means, as defined in 42 CFR 438.400(b), the

9

--------------------------------------------------------------------------------


A.
denial or limited authorization of a requested service, including the type or
level of service;

B.
reduction, suspension, or termination of a service previously authorized by the
Department, its agent or Contractor;

C.
denial, in whole or in part, of payment for a service which results in the
service not being provided;

D.
failure to provide services in a timely manner, as defined by Department;

E.
failure of an MCO or Prepaid Health Insurance Plan (PHIP) to act within the
timeframes required by 42 CFR 438.408(b); or

F.
for a resident of a rural area with only one MCO, the denial of a Medicaid
enrollee’s request to exercise his or her right, under 42 CFR 438.52(b)(2)(ii),
to obtain services outside a Contractor’s Network.



Affiliate means an entity that directly or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the entity specified.


Affordable Care Act means the Patient Protection and Affordable Act (PPACA),
P.L. 111-148, enacted on March 23, 2010 and the Health Care and Education
Reconciliation Act of 2010 (HCERA), P.L. 111-152, enacted on March 30, 2010.
Appeal means a request for review of an Action, or a decision by the Contractor
related to Covered Services or services provided.
Behavioral Health Services means clinical, rehabilitative, and support services
in inpatient and outpatient settings to treat a mental illness, emotional
disability, or substance abuse disorder.
Business Associate means parties authorized to exchange electronic data
interchange (EDI) transactions on the Trading Partner’s behalf, as defined by
HIPAA.
Cabinet means the Cabinet for Health and Family Services.
Capitation Payment means the total per Member per month amount paid by the
Commonwealth to the Contractor, for providing Covered Services to Members
enrolled.
Capitation Rate(s) means the amount(s) to be paid monthly to the Contractor by
the Commonwealth for Members enrolled based on such factors as the Member’s aid
category, age, gender and service.
Care Coordination means the integration of all processes in response to a
Member’s needs and strengths to ensure the achievement of desired outcomes and
the effectiveness of services.
Care Management System includes a comprehensive assessment and care plan care
coordination and case management services. This includes a set of

10

--------------------------------------------------------------------------------


processes that arrange, deliver, monitor and evaluate care, treatment and
medical and social services to a member.
Care Plan means written documentation of decisions made in advance of care
provided, based on a Comprehensive Assessment of a Member’s needs, preference
and abilities, regarding how services will be provided. This includes
establishing objectives with the Member and determining the most appropriate
types, timing and supplier(s) of services. This is an ongoing activity as long
as care is provided.
Case Management is a collaborative process that assesses, plans, implements,
coordinates, monitors, and evaluates the options and services required to meet
the client’s health and human service needs. It is characterized by advocacy,
communication, and resource management and promotes quality and cost-effective
interventions and outcomes.
C.F.R. means the Code of Federal Regulations.
Children with Special Health Care Needs means Members who have or are at
increased risk for chronic physical, developmental, behavioral, or emotional
conditions and who also require health and related services of a type or amount
beyond that required by children generally and who may be enrolled in a Children
with Special Health Care Needs program operated by a local Title V funded
Maternal and Child Health Program.
CHIPRA means the Children's Health Insurance Program Reauthorization Act of 2009
which reauthorized the Children's Health Insurance Program (CHIP) under Title
XXI of the Social Security Act. It assures that a State is able to continue its
existing program and expands insurance coverage to additional low-income,
uninsured children.
Claim means any 1) bill for services, 2) line item of service, or 3) all
services for a Member within a bill.
CLIA means the federal legislation commonly known as the Clinical Laboratories
Improvement Amendments of 1988 as found at Section 353 of the federal Public
Health Services Act (42 U.S.C. §§ 201, 263a) and regulations promulgated
hereunder.
CMS means the U.S. Department of Health and Human Services, Centers for Medicare
and Medicaid, formerly the Health Care Financing Administration.
Commonwealth means the Commonwealth of Kentucky.
Commission for Children with Special Health Care Needs is a Title V agency which
provides specialty medical services for children with specific diagnoses and
health care services needs that make them eligible to participate in Commission
sponsored programs, including provision of Medical care.



11

--------------------------------------------------------------------------------


Comprehensive Assessment means the detailed assessment of the nature and cause
of a person’s specific conditions and needs as well as personal resources and
abilities. This is generally performed by an individual or a team of specialists
and may involve family, or other significant people. The assessment may be done
in conjunction with care planning.
Contract means this Contract between Finance and the Contractor and any
amendments, including, corrections or modifications thereto incorporating and
making a part hereof the documents described in Section 40.1 “Documents
Constituting Contract” of this Contract.
Contractor’s Network means collectively, all of the Providers that have
contracts with the Contractor or any of the Contractor’s subcontractors to
provide Covered Services to Members.
Contract Term means the term of this Contract as set forth in Section 7.1
“Term.”
Control (including the terms controlling, controlled by and under common control
with) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.
Covered Services means services that the Contractor is required to provide under
this Contract, as identified in this Contract.
Critical Access Hospitals means a health care facility designation of the
federal Centers for Medicare and Medicaid Services (CMS) that provides for
cost-based reimbursemenexcept for laboratory services. 
Days mean calendar days except as otherwise noted. “Working day” or “business
day” means a day on which the Contractor is officially open to conduct its
affairs.
Delegated Subcontract means any agreement entered into, directly or indirectly,
by a Contractor to provide or arrange for the provision of core functions
required under this Agreement, or in the case of a Provider, the provision of
both Covered Services and such core functions. Examples of core functions
include but are not limited to customer service and call center functions, the
provision of printed materials to Members, utilization management, claims
processing, appeals and grievances, and credentialing.
The term “Delegated Subcontract” does not include a policy of insurance for the
purpose of fulfilling a Contractor’s obligations under this Agreement or
reinsurance purchased by a Contractor or a Delegated Subcontractor to limit its
specific or aggregate loss with respect to Covered Services provided to Members
hereunder provided the Contractor or its risk-assuming Subcontractor assumes

12

--------------------------------------------------------------------------------


some portion of the underwriting risk for providing health care services to
Members.
Delegated Subcontractor means any person or entity that enters into a Delegated
Subcontract directly or indirectly with Contractor. The term Delegated
Subcontractor does not include a Provider unless that provider has been
delegated core functions other than credentialing.
Denial means the termination, suspension or reduction in the amount, scope or
duration of a Covered Service or the refusal or failure to provide a Covered
Service.
Department means the Department for Medicaid Services (DMS) within the Cabinet,
or its designee.
Department for Aging and Independent Living (DAIL) is the Department within the
Cabinet which oversees the administration of statewide programs and services on
behalf of Kentucky's elders and individuals with disabilities.


Department for Community Based Services (DCBS) is the Department within the
Cabinet that oversees the eligibility determinations for the DMS and the
management of the foster care program. DCBS has offices in every county of the
Commonwealth.
Disenrollment means an action taken by the Department to remove a Member’s name
from the HIPAA 834 following the Department’s receipt and approval of a request
for Disenrollment or a determination that the Member is no longer eligible for
Enrollment.
Dual Eligible Member means a Member who is simultaneously eligible for Medicaid
and Medicare benefits.
Eligible Provider means a physician, physician assistant, or advanced practical
registered nurse who completed the self-attestation process with the Department
and meets all applicable requirements in Section 1902(a)(13)(C) of the Social
Security Act, as amended by the Affordable Care Act, and 42 CFR Parts 438, 441,
and 447.


Emergency Medical Condition is defined in 42 USC 1395dd(e) and 42 CFR 438.114
and means:
A.
a medical condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) that a prudent layperson, who possesses an average
knowledge of health and medicine, could reasonably expect that the absence of
immediate medical attention to result in

(1)
placing the health of the individual (or with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy,


13

--------------------------------------------------------------------------------


(2)
serious impairment of bodily functions, or

(3)
serious dysfunction of any bodily organ or part; or

B.
with respect to a pregnant woman having contractions

(1)
that there is an inadequate time to effect a safe transfer to another hospital
before delivery, or

(2)
that transfer may pose a threat to the health or safety of the woman or the
unborn child.



Emergency Medical Services or Emergency Care means care for a condition as
defined in 42 USC 1395dd and 42 CFR 438.114.
Encounter means a service or item provided to a patient through the healthcare
system that include but are not limited to:
A.
Office visits;

B.
Surgical procedure;

C.
Radiology, including professional and/or technical components;

D.
Prescribed drugs including mental/behavioral drugs;

E.
DME;

F.
Transportation;

G.
Institutional stays;

H.
EPSDT screening; or

I.
A service or item not directly provided by the Plan, but for which the Plan is
financially responsible. An example would include an emergency service provided
by an out-of-network provider or facility.

Encounter Record means the electronically formatted list of Encounter data
elements per Encounter as established by the Department.
Encounter Technical Workgroup means a workgroup composed of representatives from
Contractor, the Department, the Fiscal Agent, and EQRO.
Encounter Void means an accepted or Erred Encounter Record that has been removed
from all Encounter Records.
Enrollment means an action taken by the Department to add a Member’s name to the
HIPAA 834 following approval by the Department of an eligible Member to be
enrolled.
EPSDT means Early and Periodic Screening, Diagnosis and Treatment Program.
EPSDT Special Services means any necessary health care, diagnostic services,
treatment, and other measure described in section 1905(a) of the Social Security
Act to correct or ameliorate defects and physical and mental illnesses, and
conditions identified by EPSDT screening services, whether or not such services
are covered under the State Medicaid Plan.

14

--------------------------------------------------------------------------------


EQRO means the external quality review organization, and its affiliates, with
which the Commonwealth may contract as established under 42 CFR 438, Subpart E.
Erred Encounter Record means an encounter record that has failed an edit when a
correction is expected by the Department.
Execution Date means the date upon which this Contract is executed by Finance,
the Department, and the Contractor.
Family Planning Services means counseling services, medical services, and
pharmaceutical supplies and devices to aid those who decide to prevent or delay
pregnancy.
Fiscal Agent means the agent contracted by the Department to audit Provider
Claims: process and audit Encounter data; and, to provide the Contractor with
eligibility, provider, and processing files.
Finance means the Commonwealth of Kentucky Finance and Administration Cabinet.
Fraud means any act that constitutes fraud under applicable federal law or KRS
205.8451-KRS 205.8483.
Federally Qualified Health Center (FQHC) means a facility that meets the
requirements of Social Security Act at 1905(l)(2).
Foster Care means the DCBS program which provides temporary care for children
placed in the custody of the Commonwealth who are waiting for permanent homes.
FTE means full-time equivalent, based on forty (40) hours worked per week.
Grievance means the definition established in 42 CFR 438.400.
Grievance System means a comprehensive system that includes a grievance process,
an appeal process, and access to the Commonwealth’s fair hearing system.
Health Care Effectiveness Data and Information Set (HEDIS) means a tool used to
measure performance on important dimensions of care of services.
HHS means the United States Department for Health and Human Services.
HHS Transaction Standard Regulation means 45 CFR, at Title 45, Parts 160 and
162, as may be amended.

15

--------------------------------------------------------------------------------


HIPAA means the Health Insurance Portability and Accountability Act of 1996, and
its implementing regulations (45 C.F. R. sections 142, 160, 162, and 164), all
as may be amended.
HMO means a Health Maintenance Organization licensed in the Commonwealth
pursuant to KRS 304.38, et seq.
Homeless Person means one who lacks a fixed, regular or nighttime residence; is
at risk of becoming homeless in a rural or urban area because the residence is
not safe, decent, sanitary or secure; has a primary nighttime residence at a
publicly or privately operated shelter designed to provide temporary living
accommodations; has a primary nighttime residence at a public or private place
not designed as regular sleeping accommodations; or is a person who does not
have access to normal accommodations due to violence or the threat of violence
from a cohabitant.
Health Risk Assessment (HRA) means a screening tool used to collect information
on a member’s health status that includes, but is not limited to member
demographics, personal and family medical history, and lifestyle.  The
assessment will be used to determine member’s needs for care management, disease
management, behavioral health services and/or other health or community
services.
HIPAA 820 means a monthly transaction file prepared by the Department that
indicates Member’s cap payment.
HIPAA 834 means a monthly transaction file prepared by the Department that
indicates all Members enrolled.
Individuals with Disabilities Education Act (IDEA) is a law ensuring services to
children with disabilities. IDEA governs how states and public agencies provide
early intervention, special education and related services to eligible infants,
toddlers, children and youth with disabilities.
Individual Education Plan (IEP) means medically necessary services for an
eligible child coordinated between the schools and the Contractor that
complement school services and promote the highest level of function for the
child and is coordinated between the schools and the Contractor.
Individuals with Special Healthcare Needs (ISHCN) are Members who have or are at
high risk for chronic physical, developmental, behavioral, neurological, or
emotional condition and who may require a broad range of primary, specialized
medical, behavioral health, and/or related services. ISHCN may have an increased
need for healthcare or related services due to their respective conditions. The
primary purpose of the definition is to identify these Members so the MCO can
facilitate access to appropriate services.

16

--------------------------------------------------------------------------------


Information means any “health information” provided and/or made available by the
Department to a Trading Partner, and has the same meaning as the term “health
information” as defined by 45 CFR Part 160.103.
Insolvency means the inability of the Contractor to pay its obligations when
they are due, or when its admitted assets do not exceed its liabilities.
“Liabilities,” for purposes of the definition of Insolvency, shall include, but
not be limited to, claims payable required by the Kentucky Department of
Insurance pursuant to Kentucky statutes, laws or regulations.
Insurer is an insurer under Subtitle 3 of the Kentucky Insurance Code with a
health line of authority
Kentucky Department of Insurance (DOI) regulates the Commonwealth's insurance
market, licenses insurance agents and other insurance professionals and monitors
the financial condition of insurance companies, educates consumers to make wise
choices and ensures that Kentuckians are treated fairly in the marketplace.


Kentucky Health Information Exchange (KHIE) means the secure electronic
information infrastructure created by the Commonwealth for sharing health
information among health care providers and organizations and offers health care
providers the functionality to support meaningful use and a high level of
patient-centered care.
Legal Entity means any form of corporation, insurance company, Limited Liability
Company, partnership, or other business entity recognized as being able to enter
into contracts and bear risk under the laws of both the Commonwealth and the
United States.
Managed Care Organization (MCO) means a health maintenance organization (HMO) or
insurer which has a contract with the DMS services to provide services to its
Medicaid enrollees as accessible (in terms of timeliness, amount, duration, and
scope) as those services are to other Medicaid Members within the area served by
the entity.
Managed Behavioral Healthcare Organization (MBHO) means a behavioral health
maintenance organization that provides behavioral healthcare services to members
through an organized delivery system across a continuum of care.
Marketing means any activity conducted by or on behalf of the Contractor, in
which information regarding the services offered by the Contractor is
disseminated in order to educate eligible Members about Enrollment in and
services of the Contractor.
Medical Detoxification means management of symptoms during the acute withdrawal
phase from a substance to which the individual has been addicted.

17

--------------------------------------------------------------------------------


Medical Record means a single complete record that documents all of the
treatment plans developed for, and medical services received by, the Member
including inpatient, outpatient, referral services and Emergency Care whether
provided by Contractor’s Network or Out of Network Providers.
Medically Necessary or Medical Necessity means Covered Services which are
medically necessary as defined under 907 KAR 3:130, and provided in accordance
with 42 CFR § 440.230, including children’s services pursuant to 42 U.S.C.
1396d(r).
Member means a Member who is an enrollee as defined in 42 CFR 438.10(a).
MIS means Management Information System.
National Correct Coding Initiative (NCCI) means CMS developed coding policies
based on coding conventions defined in the American Medical Association’s CPT
manual, national and local policies and edits.
Non-covered Services means health care services that the Contractor is not
required to provide under the terms of this Contract.
NPI means the national provider identifier, required under HIPAA.
Office of Inspector General (OIG) is Kentucky's regulatory agency for licensing
all health care, day care and long-term care facilities and child
adoption/child-placing agencies in the Commonwealth.  The OIG is responsible for
the prevention, detection and investigation of fraud, abuse, waste,
mismanagement and misconduct by the Cabinet's clients, employees, medical
providers, vendors, contractors and subcontractors and it conducts special
investigations into matters related to the Cabinet or its programs as requested
by the cabinet secretary, commissioners or office heads.
Office of Attorney General (OAG) The Attorney General is the chief law officer
of the Commonwealth of Kentucky and all of its departments, commissions,
agencies, and political subdivisions, and the legal adviser of all state
officers, departments, commissions, and agencies.
Out-of-Network Provider means any person or entity that has not entered into a
participating provider agreement with Contractor or any of the Contractor’s
Delegated Subcontractors for the provision of Covered Services.
Point-of-Sale (POS) means state-of-the-art, online and real-time rules-based
Claims processing services with prospective drug utilization review including an
accounts receivable process.
Post Stabilization Services means Covered Services, related to an Emergency
Medical Condition, that are provided after a Member is stabilized in order to

18

--------------------------------------------------------------------------------


maintain the stabilized condition, or under the circumstances described in 42
CFR 438.114(e) to improve or resolve the Member’s condition.
Presumptive eligibility means eligibility granted for Medicaid-covered services
as specified in administrative regulation a qualified individual based on an
income screening performed by a qualified provider.
Primary Care Provider or “PCP” means a licensed or certified health care
practitioner, including a doctor of medicine, doctor of osteopathy, advanced
practice registered nurse, physician assistant, or health clinic, including an
FQHC, primary care center, or RHC that functions within the scope of licensure
or certification, has admitting privileges at a hospital or a formal referral
agreement with a provider possessing admitting privileges, and agrees to provide
twenty-four (24) hours a day, seven (7) days a week primary health care services
to individuals, and for a Member who has a gynecological or obstetrical health
care needs, disability or chronic illness, is a specialist who agrees to provide
and arrange for all appropriate primary and preventive care.
Prior Authorization means Contractor’s act of authorizing specific services
before they are rendered.
Program Integrity means the process of identifying and referring any suspected
Fraud or Abuse activities or program vulnerabilities concerning the health care
services to the Cabinet’s Office of the Inspector General.
Protected Health Information (PHI) means individual patient demographic
information, Claims data, insurance information, diagnosis information, and any
other care or payment for health care that identifies the individual (or there
is reasonable reason to believe could identify the individual), as defined by
HIPAA.
Provider means any person or entity under contract with the Contractor or its
contractual agent that provides Covered Services to Members.
Psychiatric Residential Treatment Facilities (PRTF) means a non-hospital
facility that has a provider agreement with the Department to provide inpatient
services to Medicaid-eligible individuals under the age of 21 who require
treatment on a continuous basis as a result of a severe mental or psychiatric
illness. The facility must be accredited by JCAHO or other accrediting
organization with comparable standards recognized by the Commonwealth. PRTFs
must also meet the requirements in §441.151 through 441.182 of the CFR.
QAPI means quality assessment and performance improvement.
Quality Improvement or QI means the process of assuring that Covered Services
provided to Members are appropriate, timely, accessible, available and Medically
Necessary and the level of performance of key processes and

19

--------------------------------------------------------------------------------


outcomes of the healthcare delivery system are improved through the Contractor’s
policies and procedures.
Quality Management means the integrative process that links knowledge, structure
and processes together throughout the Contractor’s organization to assess and
improve quality.
Rate Cell means covered eligibility categories segmented into sub-groups based
on an analysis of similarities of the per capita costs, age, and gender of
various populations. 
Rate Group means rate cell level information aggregated into eight larger but
similarly characterized  groups including 1) Families and Children – Child, 2)
Families and Children – Adult, 3) SSI without Medicare Adult, 4) SSI Child and
5) Foster Care Child, 6) Dual Eligibles, 7) ACA MAGI Adults, and 8) ACA Former
Foster Care Child.
Rural Health Clinic or RHC means an entity that meets all of the requirements
for designation as a rural health clinic under 1861(aa)(1) of the Social
Security Act and approved for participation in the Kentucky Medicaid Program.
Service Location means any location at which a Member may obtain any Covered
Services from the Contractor’s Network Provider.
Specialty Care means any service provided that is not provided by a PCP.
Subcontractor means any individual or entity that contracts with Contractor for
the purpose of providing items and services that are significant and material to
Contractor’s performance obligations under its Contract with the Commonwealth
but is not a Delegated Subcontractor.
Subcontract means any agreement between Contractor and a Subcontractor.
State means the Commonwealth of Kentucky.
State Fair Hearing means the administrative hearing provided by the Cabinet
pursuant to KRS Chapter 13B and contained in 907 KAR 17.010.
Supplemental Security Income (SSI) is a program administered by the Social
Security Administration (SSA) that pays benefits to disabled adults and children
who have limited income and resources.    SSI benefits are also payable to
people 65 and older without disability who meet the financial limits.  
Teaching hospital means a hospital providing the services of interns or
residents-in-training under a teaching program approved by the appropriate
approving body of the American Medical Association or, in the case of an
osteopathic hospital, approved by the Committee on Hospitals of the Bureau of

20

--------------------------------------------------------------------------------


Professional Education of the American Osteopathic Association. In the case of
interns or residents-in-training in the field of dentistry in a general or
osteopathic hospital, the teaching program shall have the approval of the
Council on Dental Education of the American Dental Association. In the case of
interns or resident-in-training in the field of podiatry in a general or
osteopathic hospital, the teaching program shall have the approval of the
Council on Podiatry Education of the American Podiatry Association.
Third-Party Liability/Resource means any resource available to a Member for the
payment of expenses associated with the provision of Covered Services, including
but not limited to, Medicare, other health insurance coverage or amounts
recovered as a result of settlement, dispute resolution, award or litigation.
Third Party Resources do not include amounts that are exempt under Title XIX of
the Social Security Act.
Trading Partner means a provider or a health plan that transmits health
information in electronic form in connection with a transaction covered by 45
CFR Parts 160 and 162, or a business associate authorized to submit health
information on the Trading Partner’s behalf, as defined by HIPAA.
Transaction means the exchange of information between two (2) parties to carry
out financial or administrative activities related to health care as defined by
45 CFR Part 160.103, as defined by HIPAA.
Urgent Care means care for a condition not likely to cause death or lasting harm
but for which treatment should not wait for a normally scheduled appointment.
Women, Infants and Children (WIC) means a federally-funded health and nutrition
program for women, infants, and children.
2.
Abbreviations and Acronyms

ADA - American Dental Association
AHRQ - Agency for Health Care Research and Quality
AIDS - Acquired Immune Deficiency Syndrome
APRN - Advanced Practice Registered Nurse
A/R - Accounts Receivable
BBA - Balanced Budget Act
BH - Behavioral Health
CAHPS - Consumer Assessment of Health Care Providers and Systems
CAP - Corrective Action Plan
CCD - Continuity of Care Document
CFR - Code of Federal Regulations
CHFS - Cabinet for Health and Family Services
CMHC - Community Mental Health Center
CMS - Centers for Medicare and Medicaid Services
CMS-416 - Centers for Medicare and Medicaid Services-416 (form)

21

--------------------------------------------------------------------------------


CMS-1500 - Centers for Medicare and Medicaid Services-1500 (form)
COB - Coordination of Benefits
COPD - Chronic Obstructive Pulmonary Disease
CPT - Current Procedural Terminology
DIVERTS - Direct Intervention: Vital Early Responsive Treatment Systems
DSH - Disproportionate Share Hospital
DSM-V - Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
EEO - Equal Employment Opportunity
EQR - External Quality Review
EQRO - External Quality Review Organization
FQHC - Federally Qualified Health Center
FTE - Full-time Equivalent
HCPCS - Health Care Common Procedure Coding System
HEDIS - Health Care Effectiveness Data and Information Set
HIPAA - Health Insurance Portability and Accountability Act
HIV - Human Immunodeficiency Virus
HRA - Health Risk Assessment
HTTP - Hyper Text Transport Protocol or Hyper Text Transfer Protocol
ICD-9-CM - International Classification of Diseases, Ninth Revision, Clinical
Modification
ICD-10-CM - International Classification of Diseases, Tenth Revision, Clinical
Modification
ICF-MR - Intermediate Care Facility for Mentally Retarded
KAR - Kentucky Administrative Regulation
KRS - Kentucky Revised Statute
LPN - Licensed Practical Nurse
MCO - Managed Care Organization
MBHO - Managed Behavioral Healthcare Organization
MMIS - Medicaid Management Information System
NCCI – National Correct Coding Initiative
NCPDP - National Council for Prescription Drug Programs
NCQA - National Committee for Quality Assurance
NDC - National Drug Code
OSCAR – Online Survey Certification and Reporting
PCP - Primary Care Provider
POS – Point of Sale
PRTF - Psychiatric Residential Treatment Facility
QAPI - Quality Assessment and Performance Improvement
RAC – Recovery Audit Contractor
RFP - Request for Proposal
RHC - Rural Health Clinic
RN - Registered Nurse
SOBRA - Sixth Omnibus Budget Reconciliation Act
SSI - Supplemental Security Income
TANF - Temporary Assistance for Needy Families
TPL - Third Party Liability

22

--------------------------------------------------------------------------------


UB-92 - Universal Billing 1992 (form)
UB-04 - Universal Billing 2004 (form)
UM - Utilization Management
URAC - Utilization Review Accreditation Commission
USC - United States Code
VPN - Virtual Private Network
WIC - Women, Infants and Children
WS-Security - Web Services-Security
3.
Contractor Terms

3.1
Contractor Representations and Warranties

The Contractor represents and warrants that the following are true, accurate and
complete statements of fact as of the Execution Date and that the Contractor
shall take all actions and fulfill all obligations required so that the
representations and warranties made in this section shall remain true, accurate
and complete statements of fact throughout the term of the Contract.
3.2
Organization and Valid Authorization

Contractor is a Legal Entity duly organized, validly existing and in good
standing under the laws of the Commonwealth, and is in full compliance with all
material Commonwealth requirements and all material municipal, Commonwealth and
federal tax obligations related to its organization as a Legal Entity. The
obligations and responsibilities set forth in this Contract have been duly
authorized under the terms of the laws of the Commonwealth and the actions taken
are consistent with the Articles of Incorporation and By-laws of Contractor.
This Contract has been duly authorized and validly executed by individuals who
have the legal capacity and authorization to bind the Contractor as set forth in
this Contract. Likewise, execution and delivery of all other documents relied
upon by Finance and the Department in entering into this Contract have been duly
authorized and validly executed by individuals who have the legal capacity and
corporate authorization to represent the Contractor.
3.3
Licensure of the Contractor

Contractor has a valid license to operate as an HMO or insurer, issued by the
DOI. There are no outstanding unresolved material Appeals or Grievances filed
against Contractor with DOI. Contractor has timely filed all reports required by
DOI and DOI has taken no adverse action against Contractor of which the Finance
has not been notified.
3.4
Fiscal Solvency

As of the Execution Date, Contractor’s statutory surplus is at or above the
Regulatory Action Level as defined in the risk-based capital regulations

23

--------------------------------------------------------------------------------


applicable to designated HMO or insurer’s licenses in the Commonwealth. The
Contractor is not aware of any impending changes to its financial structure that
could adversely impact its compliance with these requirements or its ability to
pay its debts as they come due generally. The Contractor has not filed for
protection under any Commonwealth or federal bankruptcy laws. None of the
Contractor’s property, plant or equipment has been subject to foreclosure or
repossession within the preceding ten-year period, and the Contractor has not
had any debt called prior to expiration within the preceding ten-year period.
3.5
Licensure of Providers

Each of the Providers, including individuals and facilities, which will provide
health care services in Contractor’s Network is validly licensed or, where
required, certified to provide those services in the Commonwealth, including
certification under CLIA, if applicable. Each Provider in the Contractor’s
Network has a valid Drug Enforcement Agency (“DEA”) registration number, if
applicable. Each provider in the Contractor’s Network shall have a valid NPI and
taxonomy, if applicable.
3.6
Ownership or Controlling Interest/Fraud and Abuse

Neither the Contractor nor any individual who has a controlling interest or who
has a direct or indirect ownership interest of five (5) percent or more of the
Contractor, nor any officer, director, agent or managing employee (i.e., general
manager, business manager, administrator, director or like individual who
exercises operational or managerial control over the Contractor or who directly
or indirectly conducts the day-to-day operation of the Contractor) of the
Contractor is an entity or individual (1) who has been convicted of any offense
under Section 1128(a) of the Social Security Act (42 U.S.C. §1320a-7(a)) or of
any offense related to fraud or obstruction of an investigation or a controlled
substance described in Section 1128(b)(1)-(3) of the Social Security Act (42
U.S.C. §1320a-7(b)(1)-(3)); or (2) against whom a civil monetary penalty has
been assessed under Section 1128A or 1129 of the Social Security Act (42 U.S.C.
§1320a-7a; 42 U.S.C. §1320a-8); or (3) who has been excluded from participation
in a program under Title XVIII, 1902(a)(39) and (41) of the Social Security Act,
Section 4724 of the BBA or under a Commonwealth health care program.
Contractor shall require by contract that neither any Provider of health care
services in the Contractor’s Network, nor any individual who has a direct or
indirect ownership or controlling interest of 5% or more of the Provider, nor
any officer, director, agent or managing employee (i.e., general manager,
business manager, administrator, director or like individual who exercises
operational or managerial control over the Provider or who directly or
indirectly conducts the day-to-day operation of the Provider) is an entity or
individual (1) who has been convicted of any offense under Section 1128(a) of
the Social Security Act (42 U.S.C. §1320a-7(a)) or of any offense related to
fraud or obstruction of an investigation or a controlled substance described in
Section 1128(b)(1)-(3) of the

24

--------------------------------------------------------------------------------


Social Security Act (42 U.S.C. §1320a-7(b)(1)-(3)); or (2) against whom a civil
monetary penalty has been assessed under Section 1128A or 1129 of the Social
Security Act (42 U.S.C. §1320a-7a; 42 U.S.C. §1320a-8); or (3) who has been
excluded from participation in a program under Title XVIII, 1902(a)(39) and (41)
of the Social Security Act, Section 4724 of the BBA or under a Commonwealth
health care program.
The Contractor shall certify its compliance with 42 CFR 438.610(a)(b) and have
processes and/or procedures in place to ensure ongoing compliance throughout the
life of the contract.
3.7
Pending or Threatened Litigation

All material threatened or pending litigation against the Contractor or its
Affiliates has been disclosed in writing to Finance prior to the Execution Date.
For purposes of this section, litigation is material if a final finding of
liability against the Contractor or its Affiliate(s), would create a substantial
likelihood that the Contractor’s ability to perform its obligations under this
Agreement would be significantly impaired. Any new material litigation filed
against the Contractor or its Affiliates after the Execution Date will be
disclosed in writing to Finance within ten (10) business days of receipt by the
Contractor of notice new pending litigation. For purposes of this Section the
term “litigation” shall mean any formal judicial or administrative proceeding.
4.
Contractor Functions

4.1
Performance Standards

The Contractor shall perform or cause to be performed all of the Covered
Services and shall develop, produce and deliver to the Department all of the
statements, reports, data, accounting, Claims and documentation described and
required by the provisions of this Contract, and the Department shall make
payments to the Contractor on a capitated basis as described in this Contract.
The Contractor acknowledges that failure to comply with the provisions of this
Contract may result in Finance taking action pursuant to Remedies for Violation,
Breach, or Non-Performance of Contract herein. The Contractor shall meet the
applicable terms and conditions imposed upon Medicaid managed care organizations
as set forth in 42 United States Code Section 1396b(m), 42 CFR 438 et seq.,
other related managed care regulations and the 1915 Waiver, as applicable.
4.2
Administration and Management

The Contractor shall be responsible for the administration and management of all
aspects of the performance of all of the covenants, conditions and obligations
imposed upon the Contractor pursuant to this Contract. No delegation of
responsibility, whether by Subcontract or otherwise, shall terminate or limit in
any

25

--------------------------------------------------------------------------------


way the liability of the Contractor to the Department for the full performance
of this Contract.
The Contractor shall maintain the staff and staff functions as specified in
Section 9.1 “Administration/Staffing.” The Contractor shall submit to the
Department any material changes to the Contractor’s organization, and whenever
requested by the Department, a current organizational chart depicting all staff
functions, including but not limited to mandatory staff functions, the number of
employees serving each function, and a description of the qualifications of each
individual with key management responsibility for any mandatory function
specified in Section 9.1.
The Contractor agrees that its administrative costs shall not exceed ten percent
(10%) of the total Medicaid managed care contract cost. Administrative costs are
those costs reported in the required DOI financial filings that are included in
the line for “GOA” which is generally referred to as General, Administrative,
and Overhead expenses.
4.3
Delegations of Authority

The Contractor shall oversee and remain accountable for any functions and
responsibilities that it delegates to any Delegated Subcontractor. In addition
to the provision set forth in Subcontracts, Contractor agrees to the following
provisions.
A.
There shall be a written agreement that specifies the delegated activities and
reporting responsibilities of the Delegated Subcontractor and provides for
revocation of the delegation or imposition of other sanctions if the Delegated
Subcontractor’s performance is inadequate.

B.
Before any delegation, the Contractor shall evaluate the prospective Delegated
Subcontractor’s ability to perform the activities to be delegated.

C.
The Contractor shall monitor the Delegated Subcontractor’s performance on an
ongoing basis and subject the Delegated Subcontractor to a formal review at
least once a year.

D.
If the Contractor identifies deficiencies or areas for improvement, the
Contractor and the Delegated Subcontractor shall take corrective action.

E.
If the Contractor delegates selection of providers to another entity, the
Contractor retains the right to approve, suspend, or terminate any provider
selected by that Delegated Subcontractor.

F.
The Contractor shall assure that the Delegated Subcontractor is in compliance
with the requirement in 42 CFR 438.


26

--------------------------------------------------------------------------------


4.4
Approval of Department

Unless otherwise specified, where the Contractor is required to submit any
materials, information, or documentation to the Department for approval, all
such submissions will be deemed approved by the Department within (i) thirty
(30) days for standard submissions or (ii) five (5) business days for expedited
submissions, provided that the Department does not otherwise object or notify
the Contractor within such time period.
4.5
No Third Party Rights

This Agreement does not, nor is it intended to, create any rights, benefits or
interest to any provider, PHO, provider network, subcontractor, delegated
subcontractor, supplier, corporation, partnership or other organization of any
kind.
5.
Contractor Conformance with Applicable Law, Policies and Procedures

5.1
Department Policies and Procedures

The Contractor shall comply with the applicable policies and procedures of the
Department, specifically including without limitation the policies and
procedures for MCO services, and all policies and procedures applicable to each
category of Covered Services as required by the terms of this Contract. In no
instance may the limitations or exclusions imposed by the Contractor with
respect to Covered Services be more stringent than those specified in the
applicable Department’s policies and procedures without the approval of the
Department. The Department shall provide reasonable prior written notice to
Contractor of any material changes to its policies and procedures, or any
changes to its policies and procedures that materially alter the terms of this
Contract.
5.2
Commonwealth and Federal Law

At all times during the term of this Contract and in the performance of every
aspect of this Contract, the Contractor shall strictly adhere to all applicable
federal and Commonwealth law (statutory and case law), regulations and
standards, in effect when this Contract is signed or which may come into effect
during the term of this Contract, except where waivers of said laws, regulations
or standards are granted by applicable federal or Commonwealth authority. In
addition to the other laws specifically identified herein, Contractor agrees to
comply with the Davis-Bacon Act and the Clean Air Act and Federal Water
Pollution Control Act. The Contractor agrees to comply with the terms of 45 CFR
93 Appendix A, as applicable.
Any change mandated by the Affordable Care Act which pertain to Managed Care
Organizations (MCO) and/or Medicaid Services shall be implemented by the
Contractor. One such requirement listed in Section 2501 of PPACA pertains

27

--------------------------------------------------------------------------------


to the States collecting drug rebates for drugs covered under a MCO. The
Contractor shall create and transmit a file according to the Department
specifications which will allow for the Department or its contractors to bill
drug rebates to manufacturers. The Contractor shall fully cooperate with
Department and Department’s contractors to ensure file transmissions are
complete, accurate and delivered by the Department’s specified deadlines. In
addition, the Contractor shall assist and provide detailed Claim information
requested by the Department or Department contractors to support rebate dispute
and resolution activities.
5.3
Nondiscrimination and Affirmative Action

During the performance of this Contract, the Contractor agrees as follows:
A.
The Contractor shall not discriminate against any employee or applicant for
employment because of race, religion, color, national origin, sex or age. The
Contractor further agrees to comply with the provision of the Americans with
Disabilities Act of 1990 (Public Law 101- 336), 42 USC 12101, and applicable
federal regulations relating thereto prohibiting discrimination against
otherwise qualified disabled individuals under any program or activity. The
Contractor agrees to provide, upon request, needed reasonable accommodations.
The Contractor will take affirmative action to ensure that applicants are
employed and that employees are treated during employment without regard to
their race, religion, color, national origin, sex, age or disability. Such
action shall include, but not be limited to the following: employment,
upgrading, demotion or transfer; recruitment or recruitment advertising; layoff
or termination; rates of pay or other forms of compensation; and selection for
training, including apprenticeship. The Contractor agrees to post in conspicuous
places, available to employees and applicants for employment, notices setting
forth the provisions of this nondiscrimination clause or its nondiscriminatory
practices.

B.
The Contractor shall, in all solicitations or advertisements for employees
placed by or on behalf of the Contractor; state that all qualified applicants
will receive consideration for employment without regard to race, religion,
color, national origin, sex, age or disability.

C.
The Contractor shall send to each labor union or representative of workers with
which they have a collective bargaining agreement or other contract
understanding, a notice advising the said labor union or workers’ representative
of the Contractor’s commitments under this section, and shall post copies of the
notice in conspicuous places available to employees and applicants for
employment. The Contractor will take such action with respect to any Subcontract
or purchase order as Finance may direct as a means of enforcing such provisions,
including sanctions for noncompliance.


28

--------------------------------------------------------------------------------


D.
The Contractor shall comply with all applicable provisions and furnish all
information and reports required by Executive Order No. 11246 of September 24,
1965, as amended, and by the rules, regulations and orders of the Secretary of
Labor, or pursuant thereto, and will permit access to their books, records and
accounts by the administering agency and the Secretary of Labor for purposes of
investigation to ascertain compliance with such rules, regulations and orders.

E.
In the event of the Contractor’s noncompliance with the nondiscrimination
clauses of this Contract or with any of the said rules, regulations or orders,
this Contract may be canceled, terminated or suspended in whole or in part and
the Contractor may be declared ineligible for further government contracts or
federally-assisted construction contracts in accordance with procedures
authorized in Executive Order No. 11246 of September 24, 1965, as amended, and
such other sanctions may be imposed and remedies invoked as provided in or as
otherwise provided by law.

F.
As this Contract involves the expenditure of federal assistance or contract
grant funds, the awarded contractor shall comply with federal law and authorized
regulations that are mandatorily applicable and that are not set forth in this
Contract.

G.
The Equal Employment Opportunity Act of 1978, KRS 45.560 – 45.640 applies to All
State government projects with an estimated value exceeding $500,000.  The
Contractor shall comply with all terms and conditions of the Act.

5.4
Employment Practices

The Contractor agrees to comply with each of the following requirements and to
include in any Subcontracts that any Delegated Subcontractor, supplier, or any
other person or entity who receives compensation pursuant to performance of this
Contract, a requirement to also comply with the following laws:
A.
Title VI of the Civil Rights Act of 1964 (Public Law 88-352);

B.
Rules and regulations prescribed by the United States Department of Labor in
accordance with 41 C.F.R. Parts 60-741; and

C.
Regulations of the United States Department of Labor recited in 20 C.F.R. Part
741, and Section 504 of the Federal Rehabilitation Act of 1973 (Public Law
93-112).

5.5
Governance     

As a Managed Care Organization responsible for providing Medicaid Covered
Services to eligible residents of Kentucky, the Contractor’s governing body
which has direct responsibility for fulfilling this Contract shall have a
mechanism for Kentucky recipients, advocates, public sector representatives and
providers to contribute meaningful guidance to ensure that the quality and
adequacy of such

29

--------------------------------------------------------------------------------


Covered Services are provided.
5.6
Access to Premises

The Contractor shall provide to the Department or the Department of Insurance
computer access in the event the Department or the Department of Insurance
conducts an audit or other on-site visit. The Contractor shall provide the
Department and the DOI with log-in credentials in order to access Contractor’s
claims and customer service systems on a read-only basis. During the course of
the on-site visit, the Contractor shall provide the Department or Department of
Insurance access to a lock space and office security credentials for use during
Contractor’s business hours. All access under this Section shall comply with
HIPAA’s minimum necessary standards and any other applicable Commonwealth or
federal law.
In addition, upon reasonable notice, the Contractor shall allow duly authorized
agents or representatives of the Commonwealth or federal government or the
independent external quality review organization required by Section 1902
(a)(30)(c) of the Social Security Act, 42 U.S. Code Section 1396a(a)(30), access
to the Contractor’s premises during normal business hours, and shall cause
similar access or availability to the Contractor’s Subcontractors’ premises to
inspect, audit, investigate, monitor or otherwise evaluate the performance of
the Contractor and/or its Subcontractors. The Contractor and/or Subcontractors
shall forthwith produce all records, documents, or other data requested as part
of such review, investigation, or audit.
In the event right of access is requested under this Section, the Contractor or
Subcontractor shall provide and make available staff to assist in the audit or
inspection effort, and provide adequate space on the premises to reasonably
accommodate the Commonwealth, federal, or external quality review personnel
conducting the audit, investigation, or inspection effort. All inspections or
audits shall be conducted in a manner as will not unduly interfere with the
performance of the Contractor’s or Subcontractors’ activities. The Contractor
will be given twenty (20) business days to respond to any findings of an audit
made by Finance, the Department or their agent before the findings are
finalized. The Contractor shall cooperate with Finance, the Department or their
agent as necessary to resolve audit findings. All information obtained will be
accorded confidential treatment as provided under applicable laws, rules and
regulations.
6.
Provider Contracts and Delegated Subcontracts

6.1
Delegated Subcontractor and Provider Indemnity

The Contractor shall provide its proposed form of Provider contracts to the
Department for review and approval prior to their use.

30

--------------------------------------------------------------------------------


Except as otherwise provided in this Contract, all subcontracts between the
Contractor and its Providers and Delegated Subcontractors, shall contain an
agreement by the Providers and Delegated Subcontractors to indemnify, defend and
hold harmless the Commonwealth, its officers, agents, and employees, and each
and every Member from any liability whatsoever arising in connection with this
Contract for the payment of any debt of or the fulfillment of any obligation of
the Provider and Delegated Subcontractor.
Each such Provider and Delegated Subcontractor shall further covenant and agree
that in the event of a breach of the Provider and Delegated Subcontract by the
Contractor, termination of the Provider and Delegated Subcontract, or insolvency
of the Contractor, each Provider and Delegated Subcontractor shall provide all
services and fulfill all of its obligations pursuant to the Provider and
Delegated Subcontract for the remainder of any month for which the Department
has made payments to the Contractor, and shall fulfill all of its obligations
respecting the transfer of Members to other Providers or Delegated
Subcontractors, including record maintenance, access and reporting requirements
all such covenants, agreements, and obligations of which shall survive the
termination of this Contract and any Provider and Delegated Subcontract.
6.2
Requirements

The Contractor may, with the approval of the Department, enter into Delegated
Subcontracts for the performance of its core administrative functions or core
administrative functions in addition to the provision of various Covered
Services to Members. All Delegated Subcontractors that provide Covered Services
must be eligible for participation in the Medicaid program. The Contractor must
disclose all Delegated Subcontracts to the Department. The Contractor shall
submit for review to the Department each proposed Delegated Subcontract prior to
signing. The Department may approve, approve with modification, or deny
Delegated Subcontracts under this contract with cause if the Delegated
Subcontract does not satisfy the requirements of this Contract. In determining
whether the Department will impose conditions or limitations on its approval of
a Delegated Subcontract, the Department may consider such factors as it deems
appropriate to protect the Commonwealth and Members, including but not limited
to, the proposed Delegated Subcontractor’s past performance. Each Delegated
Subcontract, and any material amendment to an approved Delegated Subcontract,
shall be in writing, and in form and content approved by the Department. In the
event the Department has not approved the Delegated Subcontract prior to the
scheduled effective date, Contractor agrees to execute said subcontract
contingent upon receiving the Department’s approval. No Delegated Subcontract
shall in any way relieve the Contractor of any responsibility for the
performance of its duties pursuant to this Contract. The Contractor shall notify
the Department in writing of the status of all Delegated Subcontractors on a
quarterly basis and of the termination of any approved Delegated Subcontract
within ten (10) days following termination.

31

--------------------------------------------------------------------------------


The Department’s Delegated Subcontract review shall assure that all Delegated
Subcontracts:
A.
Identify the population covered by the Delegated Subcontract;

B.
Specify the amount, duration and scope of services to be provided by the
Delegated Subcontractor;

C.
Specify the term and the procedures and criteria for termination;

D.
Specify that Delegated Subcontractors use only Commonwealth participating
Medicaid providers in accordance with this Contract;

E.
Make full disclosure of the method and amount of compensation or other
consideration to be received from the Contractor;

F.
Provide for monitoring by the Contractor of the quality of services rendered to
Members, in accordance with the terms of this Contract;

G.
Where the Delegated Subcontractor agrees to provide Covered Services, contain no
provision that provides incentives, monetary or otherwise, for the withholding
from Members of Medically Necessary Covered Services;

H.
Contain a prohibition on assignment, or on any further subcontracting, without
the prior written consent of the Subcontractor (note consider for example a
delegated dental subcontract, this provision would preclude the subcontracting
to individual dentists without Department approval)

I.
Contain an explicit provision that the Commonwealth is the intended third-party
beneficiary of the Delegated Subcontract and, as such, the Commonwealth is
entitled to all remedies entitled to third-party beneficiaries under law;

J.
Specify that Delegated Subcontractor agrees to submit Encounter Records in the
format specified by the Department so that the Contractor can meet the
Department’s specifications required by this Contract;

K.
Incorporate all provisions of this Contract to the fullest extent applicable to
the service or activity delegated pursuant to the Delegated Subcontract,
including without limitation, the obligation to comply with all applicable
federal and Commonwealth law and regulations, including but not limited to, KRS
205.8451-8483, all rules, policies and procedures of Finance and the Department,
and all standards governing the provision of Covered Services and information to
Members, all QAPI requirements, all record keeping and reporting requirements,
all obligations to maintain the confidentiality of information, all rights of
Finance, the Department, the Office of the Inspector General, the Attorney
General, Auditor of Public Accounts and other authorized federal and
Commonwealth agents to inspect, investigate, monitor and audit operations, all
indemnification and insurance requirements, and all obligations upon
termination;


32

--------------------------------------------------------------------------------


L.
Provide for Contractor to monitor the Delegated Subcontractor’s performance on
an ongoing basis, including those with accreditation: the frequency and method
of reporting to the Contractor; the process by which the Contractor evaluates
the Delegated Subcontractor’s performance; and subjecting it to formal review
according to a periodic schedule consistent with industry standards, but no less
than annually.

M.
A Delegated Subcontractor with NCQA/URAC or other national accreditation shall
provide the Contractor with a copy of its’ current certificate of accreditation
together with a copy of the survey report.

N.
Provide a process for the Delegated Subcontractor to identify deficiencies or
areas of improvement, and any necessary corrective action.

O.
The remedies up to, and including, revocation of the Delegated Subcontract
available to the Contractor if the Delegated Subcontractor does not fulfill its
obligations.

P.
Contain provisions that suspected fraud and abuse be reported to the contractor.

6.3
Disclosure of Certain Delegated Subcontractor’s subcontracts

The Contractor shall inform the Department of any Delegated Subcontractor which
engages a subcontractor in any transaction or series of transactions, in
performance of any term of this Contract, which in one fiscal year exceeds the
lesser of $25,000 or five percent (5%) of the Subcontractor’s operating expense.
For purposes of such disclosure, Delegated Subcontractors that provide Covered
Services to Members may exclude amounts paid to their contracted Providers for
the provision of Covered Services to Members.
6.4
Remedies

Finance shall have the right to invoke against any Subcontractor any remedy set
forth in this Contract, including the right to require the termination of any
Subcontract, for each and every reason for which it may invoke such a remedy
against the Contractor or require the termination of this Contract.
6.5 Capitation Agreements
The Contractor shall notify the Department of any “capitation” agreement with
Subcontractors or Providers that includes the assumption of risk by the
Subcontractor or Provider. The notification shall include the name of the
entity, the scope of the risk, the contracting amount, and how the entity in
turn pays its Subcontractors or Providers for providing Covered Services.
Contractor shall submit monthly reports of Capitation payments made to
Subcontractors, such as a vision or pharmacy benefit manager or Providers such
as Primary Care Physicians. The Contractor shall mark records it considers
proprietary as such

33

--------------------------------------------------------------------------------


and agrees to defend such classification in the event an Open Records request is
made concerning the proprietary record.
7.
Contract Term

7.1
Term

The initial term of the Contract was from the Execution Date of the Contract to
June 30, 2014. By entering into this amended Contract, the Parties are
exercising their right to renew this Contract for the first renewal period
ending June 30, 2015.
This Contract may be renewed at the completion of this Amended Contract period
for three (3) additional one (1) year periods upon the mutual agreement of the
Parties. Such mutual agreement shall take the form of an addendum to the
Contract under Section 40.3 “Amendments.” Contractor shall give notice to the
Commonwealth at least ninety (90) days before the end of the initial term or nay
renewal term if the Contractor does not intend to renew the Contract. The
Department shall use its best efforts to commence negotiations with the
Contractor for the next term of the Agreement, within one hundred and twenty
(120) days prior to the expiration of the current term, and propose rates at
least one hundred and eighty days (120) days prior to the expiration of the
current term, unless the Department elects to terminate the Agreement hereunder.
The Commonwealth reserves the right not to exercise any or all renewal options.
The Commonwealth reserves the right to extend the Contract for a period less
than the length of the above-referenced renewal period if such an extension is
determined by Finance and the Department to be in the best interest of the
Commonwealth and agreed to by the Contractor.
The Commonwealth reserves the right to renegotiate any terms and/or conditions
as may be necessary to meet requirements for the renewal period. In the event
proposed terms or conditions cannot be agreed upon, subject to the notices
above, either party shall have the right to withdraw without prejudice from
exercising the option for a renewal.
7.2
Effective Date

This amended Contract is effective upon the signature of the parties, provided,
however, the Contract, the Waiver Amendments, and the State Plan Amendments
necessary to effect the provisions of the ACA changes must be approved by CMS.
The Department shall direct the Contractor to commence managed care services
under this Contract for Members who are newly eligible to participate as
expanded Medicaid under the ACA on January 1, 2014.

34

--------------------------------------------------------------------------------


7.3
Social Security

The parties are cognizant that the Commonwealth is not liable for Social
Security contributions pursuant to 42 U.S. Code Section 418, relative to the
compensation of the Contractor for this Contract.
7.4
Contractor Attestation

The Chief Executive Officer (CEO), the Chief Financial Officer (CFO) or Designee
must attest to the best of their knowledge to the truthfulness, accuracy, and
completeness of all data submitted to the Department at the time of submission.
This includes encounter data or any other data in which the contractor paid
Claims.
8.
Readiness Review

The Department or its duly authorized representative shall conduct a modified
readiness review prior to January 1, 2014. This review will be completed prior
to providing Covered Services to Members under this. The purpose of the modified
review is to provide the Department with assurances the Contractor is able and
prepared to perform all administrative functions and to provide high-quality
services to enrolled Members. Specifically, the review will assess the
Contractor’s ability to meet the requirements set forth in the Contract and
federal requirements outlined in 42 CFR 438.
The Department and Contractor shall meet weekly upon execution of the Contract
or as frequently as necessary to ensure the successful addition of ACA Members
into the Managed Care Organization. If requested, the Contractor may have
one-hundred and eighty days from Execution Date to complete Health Risk
Assessments under Section 34.1 “Health Risk Assessments (HRA)” for ACA Members
assigned during the initial enrollment period.
9.
Organization and Collaboration

The Contractor shall have an office located within eighty (80) miles of
Frankfort, Kentucky within Kentucky within thirty (30) days of contract
execution. Such office shall, at a minimum, provide for the following staff
functions:
A.
Executive Director for the Kentucky account

B.
Member Services for Grievances and Appeals

C.
Provider Services for Provider Relations and Enrollment

Other functions required to be available may be located outside of an eighty
(80) mile radius of Frankfort, Kentucky.


The Contractor may subcontract for any functions; however, the above functions,
if subcontracted, shall be approved by the Department and shall be carried out

35

--------------------------------------------------------------------------------


within an eighty (80) mile radius of Frankfort, Kentucky.. All Subcontractors
shall meet appropriate licensing and contract requirements specified in
applicable State and Federal laws and regulations.
9.1
Administration/Staffing

The Contractor shall provide the following functions that shall be staffed by a
sufficient number of qualified persons to adequately provide for the member
enrollment and services provided. Responsibility for these functions or staff
positions may be provided by, combined with or split among Contractor’s
departments, people or Subcontractors and carry such titles as Contractor
designates and provides to the Department. The Executive Management shall be
capable and responsible for the oversight of the entire operation.
A.
An Executive Director who is to act as liaison to the Department for all issues
that relate to the Contract between the Department and the Contractor. The
Executive Director shall act as the primary contact and will be authorized to
represent the Contractor regarding inquiries pertaining to the contract, will be
available during normal business hours, and will have decision-making authority
in regard to urgent situations that arise. The Executive Director will be
responsible for follow-up on contract inquiries initiated by the Department.

B.
A Compliance Director whose responsibilities shall be to ensure financial and
programmatic accountability, transparency and integrity. The Compliance Director
shall maintain current knowledge of Federal and State legislation, legislative
initiatives, and regulations relating to Contractor and oversee the Contractor’s
compliance with the laws and Contract requirements of the Department. The
Compliance Director shall also serve as the primary contact for and facilitate
communications between Contractor leadership and the Department relating to
Contract compliance issues. The Compliance Director shall also oversee
Contractor implementation of and evaluate any actions required to correct a
deficiency or address noncompliance with Contract requirements as identified by
the Department.

C.
A Medical Director who shall be a Kentucky-licensed physician. The Medical
Director shall be actively involved in all major clinical programs and Quality
Improvement components. The Medical Director shall devote sufficient time to
ensure timely medical decisions, including after-hours consultation as needed.

D.
A Dental Director who shall be a dentist licensed by a Dental Board of Licensure
in any state. The Dental Director shall be actively involved in all major dental
programs. The Dental Director shall devote sufficient time to ensure timely
dental decisions, including after-hours consultation as needed.

E.
A Finance Officer and function or designee, to oversee the budget and accounting
systems implemented by the Contractor.


36

--------------------------------------------------------------------------------


An internal auditor shall ensure compliance with adopted standards and review
expenditures for reasonableness and necessity.
F.
A Member Services Director and function to coordinate all communications with
Members and act as Member advocates. This function shall include sufficient
Member Services staff to respond in a timely manner to Member seeking prompt
resolution to their problems or inquiries.

G.
A Provider Services Director and function to coordinate all communications with
Contractor’s providers and Subcontractors. This function shall include
sufficient Provider Services staff to respond in a timely manner to Providers
seeking prompt resolution to their problems or inquires.

H.
A Quality Improvement Director who shall be responsible for the operation of the
Contractor’s QAPI Program and any QAPI Program of its subcontractors.

I.
A Guardianship Liaison who shall serve as the Contractor’s primary liaison for
meeting the needs of Members who are adult guardianship clients.

J.
A Case Management Coordinator who shall be responsible for coordination and
oversight of case management services and continuity of care for the
Contractor’s Members.

K.
An Early and Periodic Screening, Diagnosis and Treatment (EPSDT) Coordinator who
shall coordinate and arrange for the provision of EPSDT services and EPSDT
special services for Members.

L.
A Foster Care/Subsidized Adoption Liaison who shall serve as the Contractor’s
primary liaison for meeting the needs of Members who are children in foster care
and subsidized adoptive children.

M.
A Management Information System Director who shall oversee, manage and maintain
the Contractor’s management information system (MIS).

N.
A Behavioral Health Director who shall be a behavioral health practitioner and
actively involved in all programs or initiatives relating to behavioral health.
The Behavioral Health Director shall also coordinate efforts to provide
behavioral health services by the Contractor or any behavioral health
subcontractors.

O.
A Pharmacy Director who shall coordinate, manage and oversee the provision of
pharmacy services to Members.

P.
A Claims Processing Director and function who shall ensure the timely and
accurate processing of original Claims, corrected Claims, re-submissions and
overall adjudication of Claims.

Q.
A Program Integrity Coordinator who shall coordinate, manage and oversee the
Contractor’s Program Integrity unit to reduce fraud and abuse of Medicaid
Services.


37

--------------------------------------------------------------------------------


The Contractor shall submit to the Department on annual basis and upon request
by the Department, a current organizational chart depicting all functions
including mandatory functions, number of employees in each functional department
and key managers responsible for the functions. The Contractor shall notify the
Department in writing of any staffing change in the Executive Director, Finance
Director, Medical Director, Pharmacy Director, Dental Director, Behavioral
Health Director, Compliance Director or Quality Improvement Director positions
within ten (10) business days. The Commonwealth reserves the right to approve or
disapprove all key personnel (initial or replacement) prior to their assignment
with the Contractor. The Contractor shall ensure that all staff, Providers and
Subcontractors have appropriate training, education, experience, liability
coverage and orientation to fulfill the requirements of their positions.
Contractor shall provide notice to the Department of any changes relating to the
personnel of its management staff, including a change in duties or time
commitments. Contractor shall assure the adequacy of its administrator’s
staffing to properly service the needs of Contractor if changes are proposed in
the personnel, duties or time commitments of administrator’s staff from those in
place on the Effective Date of each Contract. Contractor shall provide those
assurances to the Department before permitting its administrator to implement
such changes.
9.2
Monthly Meetings

The Contractor’s Pharmacy Director, Medical Director, and Behavioral Health
Director shall meet in separate monthly meetings with the Department and with
the other Managed Care Organizations’ like personnel to discuss issues for the
efficient and economical delivery of quality services to the Members.
10.
Capitation Payment Information

10.1
Monthly Payment

On or before the eighth (8th) day of each month during the term of this
Contract, the Department shall remit to the Contractor the Capitation Payment
specified in Appendix B for each Member determined to be enrolled for the
upcoming month. The Contractor shall reconcile the capitation payment against
the HIPAA 820. The Contractor shall receive a full month’s capitation payment
for the month in which enrollment occurs except for a Member enrolled based on a
determination of eligibility due to being unemployed in accordance with 45 CFR
233.100. The monthly capitation payment for such a member shall be pro-rated
from the date of eligibility based on unemployment. The Commonwealth’s payment
shall conform to KRS 45A.245.

38

--------------------------------------------------------------------------------


The Department reserves the right, if needed, to delay the monthly payment due
on or before June 8 to on or before July 8. If such delay is contemplated the
Department shall give notice of such intent forty-five (450 days before June 8.
10.2
Payment in Full

The Contractor shall accept the Capitation Payment and any adjustments made
pursuant to Rate Adjustments of this Contract from the Department as payment in
full for all services to be provided pursuant to this Contract and all
administrative costs associated with performance of this Contract. Members shall
be entitled to receive all Covered Services for the entire period for which the
Department has made payment. Any and all costs incurred by the Contractor in
excess of the Capitation Payment will be borne in full by the Contractor.
Interest generated through investment of funds paid to the Contractor pursuant
to this Contract shall be the property of the Contractor to use for eligible
expenditures under this Contract. The Contractor and Department acknowledge that
contracts for Medicaid capitated rates and services are subject to approval by
CMS.
In accordance with KRS 45.454, interest in the amount of one (1%) percent of any
amount approved and unpaid shall be added to the amount approved for each month
or fraction thereof thirty (30) working days after when due under this Contract.
Contractor may pursue any unpaid amounts form the Commonwealth in accordance
with KRS 45A.245.
10.3
Payment Adjustments

Monthly Capitation Payments will be adjusted to reflect corrections to the
Member Listing Report, provided corrections are received within forty-five days
(45) of receipt of the Member Listing Report. Payments will be adjusted to
reflect the automatic enrollment of eligible newborn infants. Claims for payment
adjustments shall be deemed to have been waived by the Contractor if a payment
request is not submitted in writing within three (3) months following the month
for which an adjustment is requested. Waiver of a claim for payment shall not
release the Contractor of its obligations to provide Covered Services pursuant
to the Contract.
In the event that a Member is eligible and enrolled, but does not appear on the
Member Listing Report, the Contractor may submit a payment adjustment request.
Each request must contain the following Member information:
A.    Name (last, first, middle initial) and Medicaid identification number;
B.    Current address;
C.    Age and aid category; and
D.    Month for which payment is being requested.
In the event that a Member does not appear on the Member Listing Report, but the
Department has paid the Contractor for a Member, the Department may

39

--------------------------------------------------------------------------------


request and obtain a refund of, or it may recoup from subsequent payments, any
payment previously made to the Contractor for which the Contractor has not
provided Covered Services to the Member or otherwise made payments on behalf of
the Member.
In the event a Member appears on the Member Listing Report but is determined to
be ineligible, the Department may request and obtain a refund of, or it may
recoup from subsequent payments, any payment previously made to the Contractor
within the previous twelve (12) months. In such instances, for each Member that
is determined to be ineligible, the Contractor may recover payment from any
Provider who rendered services to Member during the period of ineligibility. The
entity to which the Member is retroactively added will assume responsibility for
payment of any services provided to Members during the period of adjusted
eligibility.
For cases involving member ineligibility due to fraud, waste and abuse, the
Department will only recoup the capitation amount and the Contractor shall
establish procedures pursuant to Section 10.4 “Contractor Recoupment from Member
for Fraud, Waste and Abuse” to recover paid Claims. Any adjustment by the
Department hereunder for retroactive disenrollments of Enrollees shall not
exceed twelve (12) months from the effective date of disenrollment.


10.4
Contractor Recoupment from Member for Fraud, Waste and Abuse

If permitted by state and federal law, the Contractor shall request a refund
from the Member for all paid Claims in the event the Department has established
that the Member was not eligible to be a Member through an administrative
determination or adjudication of fraud. The Contractor shall, upon receipt of a
completed OIG investigation of a Contractor’s Member that calls for
administrative recoupment, send a request letter to member seeking voluntary
repayment of all Fee-For-Service Claims paid by contractor on behalf of member
during time period member was found to be ineligible to receive services. The
request letter should include the following as provided by the Department: the
reason for the member’s ineligibility, time period of ineligibility, and amount
paid during the period of ineligibility. The Contractor shall report, on a
monthly basis, to the Commonwealth any monies collected from administrative
request letters during the previous month and provide a listing of all
administrative request letters sent to Members(s) during the previous month. The
Contractor is only required to mail the initial letter to the Member requesting
repayment of funds and accept repayment on behalf of the Department. The
contractor is not required to address any due process issues should those arise.
The Contractor shall work with Department’s agent to obtain monies collected
through court ordered payments. Any outstanding payments not collected within
six (6) months shall be subject to be collected by the Commonwealth and shall be
maintained by the Commonwealth. The foregoing provisions shall be construed to
require Contractor’s reasonable cooperation with the Commonwealth in its efforts
to recover payments made on behalf of ineligible persons, and shall not create
any

40

--------------------------------------------------------------------------------


liability on the part of the Contractor to reimburse amounts paid due to fraud
that the Contractor has been unable to recover.
11.
Rate Component

11.1
Calculation of Rates

The Capitation Rate has been established in accordance with 42 CFR 438. The
Capitation Rates are attached as Appendix B and shall be deemed incorporated
into this Agreement and shall be binding to the Contractor and the Department.
11.2
Rate Adjustments

Prospective adjustments to the rates may be required if there are mandated
changes in Medicaid services as a result of legislative, executive, regulatory,
or judicial action. Changes mandated by state or federal legislation, or
executive, regulatory or judicial mandates, will take effect on the dates
specified in the legislation or mandate. In the event of such changes, any rate
adjustments shall be made through the Contract amendment process.
The Department has not finalized its internal review to determine adjustments
that may need to be made to the Department’s Covered Benefits to ensure
compliance with the Essential Benefits requirement of the Affordable Care Act
(“ACA”).  The Department is also aware that additional Substance Abuse services
and private duty nursing services will become available to Members effective
January 1, 2014 under the implementation of the ACA.  The Department has
estimated that a one and one-half (1.5%) percent increase on the PMPM rates paid
to the Contractor will account for the projected cost of the health insurers’
premium fee under the ACA that will come due in September 2014 for calendar year
2013 premiums. The Department acknowledges that this estimate is preliminary and
will include a subsequent proposal concerning this issue as part of the ACA
adjustment that will ensure that rates paid pursuant to this contract remain
actuarially sound. Actuarially sound rate adjustments to the rates in this
Contract as determined by the Department will be offered to the Contractor prior
to January 1, 2014 and will take all actuarially-relevant factors into
consideration.  The Department agrees to disclose to Contractor all relevant
assumptions used in its actuarial determination and agrees to negotiate any
disputes in good faith before issuing its final proposal.  If the final proposed
actuarially sound rate adjustments are not acceptable to the Contractor, then
the Department shall allow the Contractor to exit the program without penalty
imposed by the department or recourse by the Contractor to the department, for
any incurred expenses by the Contractor. 
11.3
Physician Compensation Plans

A template for any compensation arrangement between the Contractor and a
physician, or physician group as that term is defined in 42 C.F.R. § 417.479(c),
or between the Contractor and any other Primary Care Providers within the

41

--------------------------------------------------------------------------------


meaning of this Contract, or between the Contractor and any other Subcontractor
or entity to Members must be submitted to the Department for approval prior to
its implementation. Approval is preconditioned on compliance with all applicable
federal and Commonwealth laws and regulations and subject to Section 4.4. The
Contractor must provide information to any Member upon request about any
Physician Incentive Plan and/or any payments to Provider made pursuant to an
incentive arrangement under this Section to a provider as required by applicable
state or federal law.
11.4
Contractor Provider Payments

If a Contractor includes a Physician Incentive Plan, the activities included
shall comply with requirements set forth in 42 CFR 422.208 and 42 CFR 422.210.
The Disclosures to the Department for Contractors with Physician Incentive Plans
include the following:
A.
The Contractor shall report whether services not furnished by a physician/group
are covered by the incentive plan. No further disclosure is required if the
Physician Incentive Payment does not cover services not furnished by a
physician/group.

B.
The Contractor shall report type of incentive arrangement, e.g. withhold, bonus,
capitation.

C.
The Contractor shall report percent of withhold or bonus (if applicable).

D.
The Contractor shall report panel size, and if patients are pooled, the approved
method used.

If the physician/group is at substantial financial risk, the Contractor shall
report proof the physician/group has adequate stop loss coverage, including
amount and type of stop-loss.
11.5
Co-pays

If Contractor implements co-pays those co-pays shall not exceed the Department’s
Fee For Service co-pays. Whether the Contractor imposes such co-pays or not, the
actuarial value of the co-pays will be reflected in the Capitation Rate
adjustments anticipated to take place with the ACA implementation as provided in
Section 11.2.
12.
Risk Adjustments

Contractor payments will be adjusted for differences in Member health status.
Risk adjustment helps ensure payments to MCOs are more equitable and mitigates
the impact of selection bias, thus protecting MCO solvency and reducing
incentives for plans to avoid high-risk individuals. Risk adjustment is designed
to be revenue neutral to the Commonwealth. Health-based risk adjustment uses
information on Member’s medical conditions, as reported in claim and encounter
data to predict prospective or concurrent health care costs and adjustment
payments to MCOs. The payment rates for all Eligibility Categories will be risk
adjusted with the exception of Dual Eligibles. The following

42

--------------------------------------------------------------------------------


are descriptions of the risk assessment methodologies that will be employed to
adjust payments to the Contractor. The newly eligible Members due to expansion
under the ACA will be risk adjusted separately from the Members eligible under
the traditional Medicaid.
12.1
Risk Adjustment Method for Existing Members

The capitation rates will be risk-adjusted on a prospective basis as described
below.
A.
Risk Adjustment Model

The CDPS + Rx model will be used. In general, the most recent available version
of the model will be applied, though there may be circumstances in which an
older version is preferred. Concurrent weights will be used to develop the risk
profiles of enrollees. ICD-9 based risk models will be applied until such time
as ICD-10 based diagnosis codes are available in the claims data. There may be a
period of time when diagnosis codes need to be mapped from one system to the
other in order to apply the risk adjustment models.
B.
Calibration of Risk Weights

National weights will be used initially, and the model will be calibrated based
on Kentucky specific data once sufficient managed care experience has developed.
Calibration refers to using MCO encounter and fee-for-service claims data from
the Kentucky Medicaid program to develop risk weights, rather than relying on
national weights or weights developed from another state's data.
C.
Rate Cells excluded from Risk Adjustment

Dual Eligibles
D.
Minimum Eligibility to Receive Risk Score

The minimum length of eligibility, which eligibility need not be continuous,
during the risk analysis period in order for risk score to be considered in the
MCO risk adjustment calculations are the following:
• One month for infants and pregnant women
• Three months for all other rate cells
Members who do not receive a risk score will be assigned the average risk score
for their MCO within their rate cell.


E.
Risk Score Calculation

Twelve months of FFS claims and managed care encounter data, excluding lab and
x-ray, will be run through the risk model to calculate a risk score for each
individual. Months of Medicaid eligibility during the 12-month analysis period
are also calculated. Individual risk scores will be attributed to each MCO based
on the MCO in which the person is enrolled as of a specific point in time. Raw
risk scores and member months will be aggregated by rate cell,

43

--------------------------------------------------------------------------------


and attributed to the MCO, and relative risk adjustment scores will be
calculated.
F.
Payment Adjustment

Payment adjustments will be calculated by applying the risk adjustment scores to
the negotiated capitation rates by rate cell.
G.
Provider Settlements

Since MCO provider settlement obligations are a fixed amount each month, the per
capita value of the settlement obligations are removed from each MCO's
contracted rates prior to applying risk adjustment, and are added back in after
applying risk adjustment.
H.
Application of Risk Adjustment Factors

Risk scores are calculated at the rate cell level; however, the risk scores are
aggregated to the rate group level for application to the contracted MCO rates.
As a result, each rate cell within a rate group will receive the same risk
adjustment factor for a given MCO.
I.
Timing and Frequency

In general, 12 months of recent, reasonably complete, incurred FFS claims and
MCO encounters will be analyzed to develop the risk scores. Risk measurement
periods will be set to provide at least 6 months of claims run out, though
depending on claim payment speed this figure may be adjusted to balance the need
for the most current information and data completeness. Risk scores will be
calculated initially based on July 1, 2014 enrollment and the resulting risk
adjusted rates will be effective July 1, 2014. Initial risk scores would be
calculated based on all available FFS claims and managed care encounter data
incurred October 1, 2012 through September 30, 2013 with payments through March
31, 2014. Generally, it is expected that risk scores will be developed
semi-annually and that rates will be adjusted quarterly based for changes in
enrollment distributions. The table below provides a tentative schedule for risk
adjustment.
12.2 Risk Adjustment Method for ACA Members
An initial meeting between the Contractor, the other MCOs, the Department and
the Department’s actuary shall be held no later than sixty (60) days after
contract execution, to discuss the technical characteristic of the risk
adjustment model and the timing for risk adjustment. Upon agreement by all
participating MCOs regarding a specified component of a budget neutral risk
adjustment methodology and timing, the Department shall adopt those components
as part of the risk adjustment process. For components of the risk adjustment
methodology upon which all participating MCOs cannot agree, the Department in
consultation with its Actuary shall determine the method used for that
component(s) of the risk adjustment process. Final recommendations of the group
shall be provided to the Department no later than 90 days subsequently to

44

--------------------------------------------------------------------------------


contract execution.


13.
Service Area

The Contractor’s service area shall be Medicaid Managed Care Regions 1, 2, 4, 5,
6 7 and 8 as depicted in Appendix A of this Contract. Such service area is the
specific geographic area within which Members shall reside to enroll with the
Contractor.


14.
Contractor’s Financial Security Obligations

14.1
Solvency Requirements and Protections

The Contractor will be subject to requirements contained in KRS Chapter 304 and
related administrative regulations regarding protection against insolvency and
risk-based capital requirements. In addition, pursuant to KRS 304.3-125, the
Commissioner has authority to require additional capital and surplus if it
appears that an insurer is in a financially hazardous condition.


The Contractor shall cover continuation of services to Members during
insolvency, for the duration of the period for which payment has been made, as
well as for inpatient admissions up until discharge.


In the event of the Contractor’s insolvency, the Contractor shall not hold its
Members liable, except in instances of Member fraud:


A.
For the Contractor’s debts;

B.
For the covered services provided to the Member, for which the Department does
not pay the Contractor;

C.
For the covered services provided to the Member for which the Department or the
Contractor does not pay the individual or health care provider that furnishes
the services under a contractual, referral, or other arrangement; and

D.
For covered services furnished under a contract, referral, or other arrangement,
to the extent that those payments are in excess of the amount that the Member
would owe if the Contractor provided the services directly.



14.2
Contractor Indemnity

In no event shall the Commonwealth, Finance, the Department or Member be liable
for the payment of any debt or fulfillment of any obligation of the Contractor
or any Subcontractor to any Subcontractor, supplier, Out-of-Network Provider or
any other party, for any reason whatsoever, including the insolvency of the
Contractor or any Subcontractor. The Contractor agrees that any Subcontract will
contain a hold harmless provision.

45

--------------------------------------------------------------------------------


The Contractor agrees to indemnify, defend, save and hold harmless the
Commonwealth, Finance, the Department, its officers, agents, and employees
(collectively, the “Indemnified Parties”) from all claims, demands, liabilities,
suits, judgments, or damages, including court costs and reasonable attorney fees
made or asserted against or assessed to the Indemnified Parties (collectively
the “Losses”), arising out of or connected in any way with this Contract or the
performance or nonperformance by the Contractor, its officers, agents,
employees; and suppliers, Subcontractors, or Providers, including without
limitation any claim attributable to:
A.
The improper performance of any service, or improper provision of any materials
or supplies, irrespective of whether the Department knew or should have known
such service, supplies or materials were improper or defective;

B.
The erroneous or negligent acts or omissions, including without limitation,
disregard of federal or Commonwealth law or regulations, irrespective of whether
the Department knew or should have known of such erroneous or negligent acts;

C.
The publication, translation, reproduction, delivery, collection, data
processing, use, or disposition of any information to which access is obtained
pursuant to this Contract in a manner not authorized by this Contract or by
federal or Commonwealth law or regulations, irrespective of whether the
Department knew or should have known of such publication, translation,
reproduction, delivery, collection, data processing, use, or disposition; or

D.
Any failure to observe federal or Commonwealth law or regulations, including but
not limited to, insurance and labor laws, irrespective of whether the Department
knew or should have known of such failure.



Upon receiving notice, the Department shall give the Contractor written notice
of any claim made against the Contractor for which the Indemnified Parties are
entitled to indemnification, so that the Contractor shall have the opportunity
to appear and defend such claim. The Indemnified Parties shall have the right to
intervene in any proceeding or negotiation respecting a claim and to procure
independent representation, all at the sole cost and expense of the Indemnified
Parties. Under no circumstances shall the Contractor be deemed to have the right
to represent the Commonwealth in any legal matter without express written
permission from Finance. Notwithstanding the above, Contractor shall have no
obligation to indemnify the Indemnified Parties for any losses due to the
negligent acts or omissions or intentional misconduct of the Indemnified
Parties.
14.3
Insurance

The Contractor shall secure and maintain during the entire term of the Contract,
and for any additional periods following termination of the Contract during
which it is obligated to perform any obligations pursuant to this Contract,
original,

46

--------------------------------------------------------------------------------


prepaid policies of insurance, in amounts, form and substance satisfactory to
Finance, and non-cancelable except upon thirty (30) days prior written notice to
Finance, providing coverage for property damage (all risks), business
interruption, comprehensive general liability, motor vehicles, workers’
compensation and such additional coverage as is reasonable or customary for the
conduct of the Contractor’s business in the Commonwealth.
14.4
Advances, Distributions and Loans

The Contractor shall not, without thirty (30) day prior written notice make any
distribution, loan or loan guarantee to an Affiliate. Written notice is to be
submitted to the Department’s Commissioner and if applicable to DOI. The
foregoing shall not be construed as a prohibition on advances to subcontractors
and shall not apply to Capitation Payments or other payments made by the
Contractor contemplated by service or Provider contracts previously disclosed
and approved by the Department.


14.5
Provider Risks

If a Provider assumes substantial financial risk for contracted services, the
Contractor must ensure that the Provider has adequate stop-loss protection. The
Contractor must provide the Department proof the Provider has adequate stop-loss
coverage, including an amount and type of stop-loss.
15.
Third Party Resources

15.1
Coordination of Benefits (COB)

The Contractor shall actively pursue, collect and retain all monies available
from all available resources for services to Members under this Contract except
where the amount of reimbursement the Contractor can reasonably expect to
receive is less than estimated cost of recovery.
Cost effectiveness of recovery is determined by, but not limited to, time,
effort, and capital outlay required in performing the activity. The Contractor
shall specify the threshold amount or other guidelines used in determining
whether to seek reimbursement from a liable third party, or describe the process
by which the Contractor determines seeking reimbursement would not be cost
effective. The Contractor shall provide the guidelines to the Department for
review and approval.
COB collections are the responsibility of the Contractor or its Subcontractors.
Subcontractors must report COB information to the Contractor. Contractor and
Subcontractors shall not pursue collection from the Member but directly from the
third party payer or the provider. Access to Covered Services shall not be
restricted due to COB collection.

47

--------------------------------------------------------------------------------


The Contractor shall maintain records of all COB collections. The Contractor
must be able to demonstrate that appropriate collection efforts and appropriate
recovery actions were pursued. The Department has the right to review all
billing histories and other data related to COB activities for Members. The
Contractor shall seek information on other available resources from all Members.
In order to comply with CMS reporting requirements, the Contractor shall submit
a monthly COB Report for all member activity which the Department or its agent
shall audit no less than every six (6) months. Additionally, Contractor shall
submit a report that includes subrogation collections from auto, homeowners, or
malpractice insurance, etc.
15.2
Third Party Liability

By law, Medicaid is the payer of last resort and as a result shall be used as a
source of payment for covered services only after all other sources of payment
have been exhausted. If a Member has resources available for payment of expenses
associated with the provision of Covered Services, other than those which are
exempt under Title XIX of the Social Security Act, such resources are primary to
the coverage provided by the Contractor, pursuant to this Agreement, and must be
exhausted prior to payment by the Contractor. The Capitation Rate set forth in
this Contract has been adjusted to account for the primary liability of third
parties to pay such expenses. The Contractor shall be responsible for
determining the legal liability of third parties to pay for services rendered to
Members pursuant to this Contract. All funds recovered by the Contractor from
Third Party Resources shall be treated as income to the Contractor to be used
for eligible expenses under this Contract. The Contractor and all Providers in
the Contractor’s Network are prohibited from directly receiving payment or any
type of compensation from the Member, except for Member co-pays or deductibles
from Members for providing Covered Services. Member co-pay, co-insurance or
deductible amounts cannot exceed amounts specified in 907 KAR 1:604. Co-pays,
co-insurance or deductible amounts may be increased only with the approval of
the Department.
42 CFR 433.138 requires that as a condition of Medicaid eligibility each Member
will be required to:
A.
Assign, in writing, his/her rights to the Contractor for any medical support or
other Third Party Payments for medical services provided by the Contractor; and

B.
Cooperate in identifying and providing information to assist the Contractor in
pursuing third parties that may be liable to pay for care and services provided
by the Contractor.



42 CFR 433.138 requires the Contractor be responsible for actively seeking and
identifying third party resources, i.e. health or casualty insurance, liability

48

--------------------------------------------------------------------------------


insurance and attorneys retained for tort action, through contact with the
Members, participating providers, and the Medicaid Agency.
42 CFR 433.139 requires the Contractor be responsible to assure that the
Medicaid Program is the payer of last resort when other Third Party Resources
are available to cover the costs of medical services provided to Medicaid
Members. When the Contractor is aware of other Third Party Resources, the
Contractor shall avoid payment by “cost avoiding” (denying) the Claim and
redirecting the provider to bill the other Third Party Resource as a primary
payer. If the Contractor does not become aware of another Third Party Resource
until after the payment for service, the Contractor is responsible to seek
recovery from the Third Party Resource or the provider on a post-payment basis.
See Appendix F. The Department or its agent will audit the Contractor’s Third
Party practices and collections at least every six (6) months.
16.
Management Information System

The Contractor shall maintain a Management Information System (MIS) that will
provide support for all aspects of a managed care operation to include the
following subsystems: Member, third party liability, provider, reference,
encounter/Claims processing, financial, utilization data/quality improvement and
Surveillance Utilization Review Subsystem. The Contractor will also be required
to demonstrate sufficient analysis and interface capacities. The Contractor’s
MIS shall assure medical information will be kept confidential through security
protocol, especially as that information relates to personal identifiers and
sensitive services.
The Contractor shall provide such information in accordance with the format and
file specifications for all data elements as specified in Appendix C hereto, and
as may be amended from time to time.
The Contractor shall transmit all data directly to the Department in accordance
with 42 CFR 438. If the Contractor utilizes subcontractors for services, all
data from the subcontractors shall be provided to the Contractor and the
Contractor shall be responsible for transmitting the subcontractors’ data to the
Department in a format specified by the Department in accordance with 42 CFR
438.


The Contractor will execute a Business Associate Agreement (BAA) in Appendix O
with the Department, pursuant to Sections 261 through 264 of the federal Health
Insurance Portability and Accountability Act of 1996, Public Law 104-191, known
as “the Administrative Simplification provisions,” direct the Department of
Health and Human Services to develop standards to protect the security,
confidentiality and integrity of health information. The execution of the BAA is
required prior to data exchanges being implemented.


The Contractor shall be responsible for meeting all system requirements as
required by the Department. The Contractor shall be responsible for meeting all

49

--------------------------------------------------------------------------------


5010 transaction changes, ICD-10-CM diagnosis code changes and required testing.


At least ten days prior to implementation, the Contractor shall notify the
Department of any significant changes to the system that may impact the
integrity of the data, including such changes as new Claims processing software,
new Claims processing vendors and significant changes in personnel.


16.1
Contractor MIS Requirements

The Department’s MIS system utilizes eight (8) subsystems to carry out the
functions of the Medicaid program. The Contractor is not required to have actual
subsystems as listed below, provided the requirements are met in other ways
which may be mapped to the subsystem concept. The Contractor shall have the
capacity to capture necessary data and provide it in formats and files that are
consistent with the Commonwealth's functional subsystems as described below. The
Contractor shall maintain flexibility to accommodate the Department’s needs if a
new system is implemented by the Commonwealth. These subsystems focus on the
individual systems functions or capabilities which provide support for the
following areas:
A.Member Subsystem;
B.Third Party Liability (TPL);
C.Provider Subsystem;
D.Reference Subsystem;
E.Claims Processing Subsystem (to include Encounter Data);
F.Financial Subsystem;
G.Utilization/Quality Improvement Subsystem; and
H.Surveillance Utilization Review Subsystem (SURS).


The Contractor shall ensure that data received from Providers and Subcontractors
is accurate and complete by:
A.
Verifying, through edits and audits, the accuracy and timeliness of reported
data;

B.
Screening the data for completeness, logic and consistency;

C.
Collecting service information in standardized formats to the extent feasible
and appropriate;

D.
Compiling and storing all Claims and encounter data from the Subcontractors in a
data warehouse in a central location in the Contractor’s MIS; and

E.
At a minimum, edits and audits must comply with NCCI.


50

--------------------------------------------------------------------------------


16.2
Member Subsystem

The primary purpose of the member subsystem is to accept and maintain an
accurate, current, and historical source of demographic information on Members
to be enrolled by the Contractor.
The maintenance of enrollment/member data is required to support Claims and
encounter processing, third party liability (TPL) processing and reporting
functions. The major source of enrollment/member data will be electronically
transmitted by the Department to the Contractor on a daily basis in a HIPAA 834
file format. The daily transaction file will include new, changed and terminated
member information. The Contractor shall be required to process and utilize the
daily transaction files prior to the start of the next business day. A monthly
HIPAA 834 file of members will be electronically transmitted to the Contractor.
The Contractor must reconcile Member and Capitation Payment information with the
Department for Medicaid Services.
Specific data item requirements for the Contractor’s Member subsystem shall
contain such items as maintenance of demographic data, matching Primary Care
Providers with Members, maintenance information on Enrollments/Disenrollments,
identification of TPL information, tracking EPSDT preventive services and
referrals.
16.3
Third Party Liability (TPL) Subsystem

In order to ensure that federal third party liability requirements are met and
to maximize savings from available Third Party Resources, identification and
recovery of Third Party Resources must be a joint effort between the Department
and the Contractor. The Department will provide Contractor with the Medicare
effective dates.
The Third Party Liability (TPL) processing function permits the Contractor to
utilize the private health, Medicare, and other Third-Party Resources of its
Members and ensures that the Contractor is the payer of last resort. This
function works through a combination of cost avoidance (non-payment of billed
amounts for which a third party may be liable) and post-payment recovery
(post-payment collection of Contractor paid amounts for which a third party is
liable).
Cost avoidance is the preferred method for processing Claims with TPL. This
method is implemented automatically by the MIS through application of edits and
audits which check Claim information against various data fields on Member, TPL,
reference, or other MIS files. Post-payment recovery is primarily a back-up
process to cost avoidance, and is also used in certain situations where cost
avoidance is impractical or unallowable.

51

--------------------------------------------------------------------------------


16.4
Provider Subsystem

The provider subsystem accepts and maintains comprehensive, current and
historical information about Providers eligible to participate in the
Contractor’s Network. The maintenance of provider data is required to support
Claims and encounter processing, utilization/quality processing, financial
processing and report functions. The Contractor shall electronically transmit
provider enrollment information to the Department on a monthly basis, by the
first Friday of the month following the month reported.
The Contractor’s provider subsystem shall contain such items as demographic
data, identification of provider type, specialty codes, maintenance of payment
information, identification of licensing, credentialing/re-credentialing
information, and monitoring of Primary Care Provider capacity for enrollment
purposes.
The Contractor shall demonstrate compliance with standards of provider network
capacity and member access to services by producing reports illustrating that
services, service locations, and service sites are available and accessible in
terms of timeliness, amount, duration and personnel sufficient to provide all
Covered Services on an emergency or urgent care basis, 24 hours a day, seven
days a week.
The Department shall monitor the Contractor’s Network capacity and member access
by use of a Decision Support System. The Encounter Record submitted will be used
to display Primary Care Provider location, Service Location, Member
distribution, patterns of referral, quality measures, and other analytical data.
16.5
Reference Subsystem

The reference subsystem maintains pricing files for procedures and drugs, and
maintains other general reference information such as diagnoses, edit/audit
criteria, edit dispositions and reimbursement parameters/modifiers. The
reference subsystem provides a consolidated source of reference information
which is accessed by the MIS during the performance of other functions,
including Claims and encounter processing, TPL processing and
utilization/quality reporting functions.


The Contractor’s reference subsystem shall contain such items as maintenance of
procedure codes/NDC codes and diagnosis codes, identification of pricing files,
maintenance of edit and audit criteria.
16.6
Claims Processing Subsystem

The Claims processing subsystem collects, processes, and stores data on all
health services delivered. The functions of this subsystem are Claims payment
processing and capturing medical service utilization data. Claims are screened
against the provider and Member subsystems. The Claims processing subsystem
captures all medically related services, including medical supplies,

52

--------------------------------------------------------------------------------


using standard codes (e.g. HCPCS, ICD9-CM/ICD-10 CM/PCS diagnosis and procedure
code, Revenue Codes, ADA Dental Codes and NDCs) rendered by medical providers to
a Member regardless of remuneration arrangement (e.g.
capitation/fee-for-service). The Contractor shall be required to electronically
transmit Encounter Record to the Department on a weekly basis, or on a
department approved schedule that is determined by the Contractor’s financial
schedule.
The Contractor’s Claims processing/encounter subsystem shall contain such items
as: apply edit and audit criteria to verify timely, accurate and complete
Encounter Record; edit for prior-authorized Claims; identify error codes for
Claims.
16.7
Financial Subsystem

The Financial subsystem function encompasses Claim payment processing,
adjustment processing, accounts receivable processing, and all other financial
transaction processing. This subsystem ensures that all funds are appropriately
disbursed for Claim payments and all post-payment transactions are applied
accurately. The financial processing function is the last step in Claims
processing and produces remittance advice statements/explanation of benefits and
financial reports.
The Contractor’s financial subsystem shall contain such items as: update of
provider payment data, tracking of financial transactions, including TPL
recoveries and maintenance of adjustment and recoupment processes.
16.8
Quality Improvement Subsystem

The Contractor shall capture and maintain a patient-level record of each service
provided to Members using CMS 1500, UBO4, NCPDP, HIPAA code sets or other Claim
or Claim formats that shall meet the reporting requirements in this Contract.
The computerized database must contain and hold a complete and accurate
representation of all services covered by the Contractor, and by all providers
and Subcontractors rendering services for the contract period. The Contractor
shall be responsible for monitoring the integrity of the database and
facilitating its appropriate use for such required reports as encounter data,
and targeted performance improvement studies.


Contractor shall comply with the requirements of 42 CFR 455.20 (a) by employing
a selected sample method approved by CMS and the Department of verifying with
Members whether the services billed by provider were received.


The utilization/quality improvement subsystem combines data from other
subsystems, and/or external systems, to produce reports for analysis which focus
on the review and assessment of access, availability and continuity of services,
quality of care given, detection of over and underutilization of services, and
the

53

--------------------------------------------------------------------------------


development of user-defined reporting criteria and standards. This system
profiles utilization of Providers and Members and compares them against
experience and norms for comparable individuals.
The subsystem shall support tracking utilization control function(s) and
monitoring activities, including Geo Network for all Encounters in all settings
particularly in-patient and outpatient care, emergency room use, outpatient drug
therapy, EPSDT and out-of-area services. It shall complete provider profiles;
occurrence reporting, including adverse incidents and complications, monitoring
and evaluation studies; Members and Providers aggregate Grievances and Appeals;
effects of educational programs; and Member/Provider satisfaction survey
compilations. The subsystem may integrate the Contractor’s manual and automated
processes or incorporate other software reporting and/or analysis programs.
The Contractor’s utilization/quality improvement subsystem shall contain such
items as: monitoring of primary care and specialty provider referral patterns
processes to monitor and identify deviations in patterns of treatment from
established standards or norms, performance and health outcome measures using
standardized indicators. The quality improvement subsystem will be based upon
nationally recognized standards and guidelines, including but not limited to, a
measurement system based upon the most current version of HEDIS published by the
National Committee for Quality Assurance.
16.9
Surveillance Utilization Review Subsystem (SURS)

In accordance with 42 CFR 455, the Contractor shall establish a SURS function
which provides the capability to identify potential fraud and/or abuse of
providers or Members. The SURS component supports profiling, random sampling,
groupers (for example Episode Treatment Grouper), ad hoc and targeted queries.


16.10
Analysis and Reporting Function

The analysis capacity function supports reporting requirements for the
Contractor and the Department with regard to the QAPI program and managed care
operations. The Contractor shall show sufficient capacity to support special
requests and studies that may be part of the financial and quality systems. The
reporting subsystem allows the Contractor to develop various reports to enable
Contractor management and the Department to make informed decisions regarding
managed care activity, costs and quality.
The Contractor’s reporting subsystem shall contain such items as: specifications
for a decision support system; capacity to collect, analyze and report
performance data sets such as may be required under this Contract; HEDIS
performance measures; report on Provider rates, federally required services,
reports such as family planning services, abortions, sterilizations and EPSDT

54

--------------------------------------------------------------------------------


services.


16.11
Interface Capability

The interface subsystems support incoming and outgoing data from other
organizations and allow the Contractor to maintain Member Enrollment information
and Member-related information. It might include information from secondary
sources to allow the tracking of population outcome data or other population
information. At a minimum, there will be a Provider, Member, Encounter Record
and capitation interface. Specific requirements for the interface subsystem
shall include such items as: defined data elements, formats, file layouts.
16.12
Access to Contractor’s MIS

The Contractor shall provide the Department with access to its eligibility
files, Claims and prior authorization attached to a Claim, provider enrollment
and other mutually-agreed upon information as necessary via an online real time
connection; provided, however, that all such access shall be during normal
business hours and that the parties mutually agree upon which individual
Department staff will be granted access. Additionally, before receiving remote
access, the Department must satisfy the Contractor that such access is compliant
with all applicable privacy and security laws and regulations, including, but
not limited to, HIPAA. The Department shall work with the Contractor on the most
expedient way to provide this access.


17.
Encounter Data

17.1
Encounter Data Submission

The Contractor shall ensure that Encounter Records are consistent with the terms
of this Contract and all applicable state and federal laws. (See Appendix D. and
Appendix E.) The Contractor shall have a computer and data processing system
sufficient to accurately produce the data, reports and Encounter Record set in
formats and timelines prescribed by the Department as defined in the Contract.
The system shall be capable of following or tracing an Encounter within its
system using a unique Encounter Record identification number for each Encounter.
At a minimum, the Contractor shall be required to electronically provide
Encounter Record to the Department, on a weekly schedule. Encounter Record must
follow the format, data elements and method of transmission specified by the
Department. All changes to edits and processing requirements due to Federal or
State law changes shall be provided to the Contractor in writing no less than
sixty (60) working days prior to implementation, whenever possible. The
Contractor shall submit electronic test data files as required by the Department
in the format referenced in this Contract and as specified by the Department.
The electronic test files are subject to Department review and approval before
production of data. The Department will process the Encounter

55

--------------------------------------------------------------------------------


Record through defined edit and audit requirements and reject Encounter Record
that does not meet its requirements. Threshold and informational editing shall
apply. The Department reserves the right to change the number of, and the types
of edits used for threshold processing based on its review of the Contractor’s
monthly transmissions. The Contractor shall be given thirty (30) working days
prior notice of the addition/deletion of any of the edits used for threshold
editing. The Encounter Record will be utilized by the Department for the
following:
•
To evaluate access to health care, availability of services, quality of care and
cost effectiveness of services;

•
To evaluate contractual performance;

•
To validate required reporting of utilization of services;

•
To develop and evaluate proposed or existing Capitation Rates;

•
To meet CMS Medicaid reporting requirements; and

•
For any purpose the Department deems necessary.



Data quality efforts of the Department shall incorporate the following standards
for monitoring and validation:
•
Edit each data element on the Encounter Record for required presence, format,
consistency, reasonableness and/or allowable values;

•
Edit for Member eligibility;

•
Perform automated audit processing (e.g. duplicate, conflict, etc.) using
history Encounter Record and same-cycle Encounter Record;

•
Identify exact duplicate Encounter Record;

•
Maintain an audit trail of all error code occurrences linked to a specific
Encounter; and

•
Update Encounter history files with both processed and incomplete Encounter
Record.

The Contractor shall have the capacity to track and report on all Erred
Encounter Records.
The Contractor shall be required to use procedure codes, diagnosis codes and
other codes used for reporting Encounter Record in accordance with guidelines

56

--------------------------------------------------------------------------------


defined by the Department in writing. The Contractor must also use appropriate
NPI/Provider numbers for Encounter Records as directed by the Department. The
Encounter Record shall be received and processed by the Department’s Fiscal
Agent and shall be stored in the existing MMIS.
All Subcontracts with Providers or other vendors of service must have provisions
requiring that Encounter Record is reported/submitted in an accurate and timely
fashion.
The Contractor shall specify to the Department the name of the primary contact
person assigned responsibility for submitting and correcting Encounter Record,
and a secondary contact person in the event the primary contact person is not
available.
17.2
Technical Workgroup

The Contractor shall assign staff to participate in the Encounter Technical
Workgroup periodically scheduled by the Department. The workgroup’s purpose is
to enhance the data submission requirements and improve the accuracy, quality
and completeness of the Encounter Record.
18.
Kentucky Health Information Exchange (KHIE)

The Contractor shall make a good faith effort to encourage all Providers in
their Network to establish connectivity with the KHIE.


The Department for Medicaid Services will continue to administer the EHR
Incentive Payment Program. DMS will make the vendors aware of which providers
have received incentive payments and will continue to update the contractor when
additional payments are made.


19.
Quality Assessment/Performance Improvement (QAPI)

19.1
QAPI Program

The Contractor QAPI Program shall conform to requirements of 42 CFR 438, Subpart
D. The Contractor shall implement and operate a comprehensive QAPI program that
assesses, monitors, evaluates and improves the quality of care provided to
Members. The program shall also have processes that provide for the evaluation
of access to care, continuity of care, health care outcomes, and services
provided or arranged for by the Contractor. The Contractor’s QI structures and
processes shall be planned, systematic and clearly defined. The Contractor’s QI
activities shall demonstrate the linkage of QI projects to findings from
multiple quality evaluations, such as the EQR annual evaluation, opportunities
for improvement identified from the annual HEDIS indicators and the consumer and
provider surveys, internal surveillance and monitoring, as well as any findings
identified by an accreditation body. The QAPI program shall be developed in
collaboration with input from Members. The Contractor shall

57

--------------------------------------------------------------------------------


maintain documentation of all member input; response; conduct of performance
improvement activities; and feedback to Members. The Contractor shall have or
obtain within two (2) to four (4) years and maintain National Committee for
Quality Assurance (NCQA) accreditation for its Medicaid product line. The
Contractor shall provide the Department a copy of its current certificate of
accreditation together with a copy of the complete survey report every three
years including the scoring at the category, Standard, and element levels, as
well as NCQA recommendations, as presented via the NCQA Interactive Survey
System (ISS): Status, Summarized & Detailed Results, Performance, Performance
Measures, Must Pass Results Recommendations and History. Annually, the
Contractor shall submit the QAPI program description document to the Department
in accordance with a format and timeline specified by the Department, after
consultation with the Contractor. However, the final design shall be decided by
the Department.The Contractor shall integrate Behavioral Health indicators into
its QAPI program and include a systematic, on-going process for monitoring,
evaluating, and improving the quality and appropriateness of Behavioral Health
Services provided to Members. The Contractor shall collect data, and monitor and
evaluate for improvements to physical health outcomes resulting from behavioral
health integration into the Member’s overall care.
19.2
Annual QAPI Review

The Contractor shall annually review and evaluate the overall effectiveness of
the QAPI program to determine whether the program has demonstrated improvement
in the quality of care and service provided to Members. The Contractor shall
modify as necessary, the QAPI program, including Quality Improvement policies
and procedures; clinical care standards; practice guidelines and patient
protocols; utilization and access to Covered Services; and treatment outcomes to
meet the needs of Members. The Contractor shall prepare a written report to the
Department, detailing the annual review and shall include a review of completed
and continuing QI activities that address the quality of clinical care and
service; trending of measures to assess performance in quality of clinical care
and quality of service; any corrective actions implemented; corrective actions
which are recommended or in progress; and any modifications to the program.
There shall be evidence that QI activities have contributed to meaningful
improvement in the quality of clinical care and quality of service, including
preventive and behavioral health care, provided to Members. The Contractor shall
submit this report as specified by the Department.
19.3
QAPI Plan

The Contractor shall have a written QAPI work plan that outlines the scope of
activities and the goals, objectives and timelines for the QAPI program. New
goals and objectives must be set at least annually based on findings from
quality improvement activities and studies, survey results, Grievances and
Appeals, performance measures and EQRO findings. The Contractor is accountable
to

58

--------------------------------------------------------------------------------


the Department for the quality of care provided to Members. The Contractor’s
responsibilities of this include, at a minimum: approval of the overall QAPI
program and annual QAPI work plan; designation of an accountable entity within
the organization to provide direct oversight of QAPI; review of written reports
from the designated entity on a periodic basis, which shall include a
description of QAPI activities, progress on objectives, and improvements made;
review on an annual basis of the QAPI program; and modifications to the QAPI
program on an ongoing basis to accommodate review findings and issues of concern
within the organization.
The Contractor shall have in place an organizational Quality Improvement
Committee that shall be responsible for all aspects of the QAPI program. The
committee structure shall be interdisciplinary and be made up of both providers
and administrative staff. It should include a variety of medical disciplines,
health professions and individual(s) with specialized knowledge and experience
with Individuals with Special Health Care needs. The committee shall meet on a
regular basis and activities of the committee must be documented; all committee
minutes and reports shall be available to the Department upon request.
QAPI activities of Providers and Subcontractors, if separate from the
Contractor’s QAPI activities, shall be integrated into the overall QAPI program.
Requirements to participate in QAPI activities, including submission of complete
Encounter Record, are incorporated into all Provider and Subcontractor contracts
and employment agreements. The Contractor’s QAPI program shall provide feedback
to the Providers and Subcontractors regarding integration of, operation of, and
corrective actions necessary in Provider and Subcontractor QAPI activities.
The Contractor shall integrate other Management activities such as Utilization
Management, Risk Management, Member Services, Grievances and Appeals, Provider
Credentialing, and Provider Services in its QAPI program. Qualifications,
staffing levels and available resources must be sufficient to meet the goals and
objectives of the QAPI program and related QAPI activities, including but not
limited to monitoring and evaluation of Member’s care and services, including
the care and services of Members with special health care needs: use of
preventive services; coordination of behavioral and physical health care needs,
monitoring and providing feedback on provider performance, involving Members in
QAPI initiatives; and conducting performance improvement projects. Written
documentation listing staffing resources, including total FTE’s percentage of
time, experience and roles, shall be submitted to the Department, upon request.
The Contractor shall submit the QAPI work plan to the Department annually in
accordance with a format and timeline specified by the Department.

59

--------------------------------------------------------------------------------


19.4
QAPI Monitoring and Evaluation

A.
The Contractor, through the QAPI program, shall monitor and evaluate the quality
of health care on an ongoing basis. Health care needs such as acute or chronic
physical or behavioral conditions, high volume, and high risk, special needs
populations, preventive care, and behavioral health shall be studied and
prioritized for performance measurement, performance improvement and/or
development of practice guidelines. Standardized quality indicators shall be
used to assess improvement, assure achievement of at least minimum performance
levels, monitor adherence to guidelines and identify patterns of over- and
under-utilization. The measurement of quality indicators selected by the
Contractor must be supported by valid data collection and analysis methods and
shall be used to improve clinical care and services.

B.
Providers shall be measured against practice guidelines and standards adopted by
the Quality Improvement Committee. Areas identified for improvement shall be
tracked and corrective actions taken as indicated. The effectiveness of
corrective actions must be monitored until problem resolution occurs. The
Contractor shall perform reevaluations to assure that improvement is sustained.

C.
The Contractor shall use appropriate multidisciplinary teams to analyze and
address data or systems issues.

D.
The Contractor shall submit to the Department upon request documentation
regarding quality and performance improvement (QAPI) projects/performance
improvement projects (PIPs) and assessment that relates to enrolled members.
Refer to Section 20.4 “Performance Improvement Projects” for further detail.

E.
The Contractor shall develop or adopt practice guidelines that are disseminated
to Providers and to Members upon request. The guidelines shall be based on valid
and reliable medical evidence or consensus of health professionals; consider the
needs of Members; developed or adopted in consultation with contracting health
professionals, and reviewed and updated periodically. Decisions with respect to
UM, member education, covered services, and other areas to which the practice
guidelines apply shall be consistent with the guidelines.



19.5
Innovative Programs

Contractor shall implement its innovative program as presented in the response
to the RFP and report quarterly on its program to improve and reform the
management of the pharmacy program as contained in the Contractor’s response to
the Request for Proposal. (See Appendix K for reporting format.)

60

--------------------------------------------------------------------------------


20.
Kentucky Healthcare Outcomes

20.1
Kentucky Outcomes Measures and Health Care Effectiveness Data and Information
Set (HEDIS) Measures

A goal of the Commonwealth’s Medicaid Program is to improve the health status of
Medicaid Members. Therefore, the Department has established statewide goals,
health care outcomes, and health indicators targeted and designated to
accomplish this goal and comply with federal requirements established under 42
CFR.438.24 (C)(1) and (C)(2) relating to Contractor performance and reporting.
The Department shall work with the Contractor to establish a set of unique
Kentucky Medicaid Managed Care Performance Measures, which are aligned with
national and state preventive initiatives (such as CHIPRA) which focus on
improving health, including but not limited to Healthy People 2010 and Healthy
Kentuckians 2010. Based upon these goals and requirements in Appendix N, a
Contractor shall implement steps targeted at health improvement for these
selected performance measures in either the actual outcomes or processes used to
affect those outcomes. Once performance goals are met, select measures may be
retired, and new measures, based on CMS guidelines and/or developed
collaboratively with the Contractor, may be implemented if either federal or
state priorities change; findings and/or recommendations from the EQRO; or
identification of quality concerns; or findings related to calculation and
implementation of the measures require amended or different performance
measures, the parties agree to amend the previously identified measures.
Additionally, the Department, the Contractor, and the EQRO will review and
evaluate the feasibility and strategy for rotation of measures requiring hybrid
or medical record data collection to reduce the burden of measure production.
The group may consider the annual HEDIS measure rotation schedule as part of
this process. The Contractor in collaboration with the Department and the EQRO
shall develop and initiate a performance measure specific to Individual Members
with Special Health Care Needs (ISHCN).
The Department shall assess the Contractor’s achievement of performance
improvement related to the health outcome measures. The Contractor shall be
expected to achieve demonstrable and sustained improvement for each measure.
Specific quantitative performance targets and goals are to be set by the
workgroup. The Contractor shall report activities on the performance measures in
the QAPI work plan quarterly and shall submit an annual report after collection
of performance data. The Contractor shall stratify the data to each measure by
the Medicaid eligibility category, race ethnicity, gender and age to the extent
such information has been provide by the Department to Contractor. This
information will be used to determine disparities in health care.
20.2
HEDIS Performance Measures

The Contractor shall be required to collect and report HEDIS data annually.
After completion of the Contractor’s annual HEDIS data collection, reporting and

61

--------------------------------------------------------------------------------


performance measure audit, the Contractor shall submit to the Department the
Final Auditor’s Report issued by the NCQA certified audit organization and an
electronic (preferred) or printed copy of the interactive data submission system
tool (formerly the Data Submission tool) by no later than August 31, 2013 and
each August 31 thereafter.
In addition, for each measure being reported, the Contractor shall provide
trending of the results from all previous years in chart and table format. Where
applicable, benchmark data and performance goals established for the reporting
year shall be indicated. The Contractor shall include the values for the
denominator and numerator used to calculate the measures.
For all reportable Effectiveness of Care and Access/Availability of Care
measures, the Contractor shall stratify each measure by Medicaid eligibility
category, race, ethnicity, gender and age.
Annually, the Contractor and the department will select a subset of targeted
performance from the HEDIS reported measures on which the Department will
evaluate the Contractor’s performance. The Department shall inform the
Contractor of its performance on each measure, whether the Contractor satisfied
the goal established by the Department, and whether the Contractor shall be
required to implement a performance improvement initiative. The Contractor shall
have sixty (60) days to review and respond to the Departments performance
report.
The Department reserves the right to evaluate the Contractor’s performance on
targeted measures based on the Contractors submitted encounter data. The
Contractor shall have 60 days to review and respond to findings reported as a
result of these activities.
20.3
Accreditation of Contractor by National Accrediting Body

A Contractor which holds current NCQA accreditation status shall submit a copy
of its current certificate of accreditation with a copy of the complete
accreditation survey report, including scoring of each category, standard, and
element levels, and recommendations, as presented via the NCQA Interactive
Survey System (ISS): Status. Summarized & Detailed Results, Performance,
Performance Measures, Must Pass Results Recommendations and History to the
Department in accordance with timelines established by the Department.


If a Contractor has not earned accreditation of its Medicaid product through the
National Committee for Quality Assurance (NCQA) Health Plan, the MCO shall be
required to obtain such accreditation within two (2) to four (4) years from the
effective date of this contract.

62

--------------------------------------------------------------------------------


20.4
Performance Improvement Projects (PIPs)

Performance Improvement Projects (PIPs) are required to address and achieve
significant (demonstrable) and sustained improvement in focus areas over time.
The projects are designed to measure diverse aspects of care, and care provided
to diverse populations of Members. The Contractor must ensure that the chosen
topic areas for PIP’s are not limited to only recurring, easily measured subsets
of the health care needs of its Members. The selected PIPs topics must consider:
the prevalence of a condition in the enrolled population; the need(s) for a
specific service(s); member demographic characteristics and health risks; and
the interest of Members in the aspect of care/services to be addressed.
The Contractor shall continuously monitor its own performance on a variety of
dimensions of care and services for Members, identify areas for potential
improvement, carry out individual PIPs, undertake system interventions to
improve care and services, and monitor the effectiveness of those interventions.
The Contractor shall develop and implement PIPs to address aspects of clinical
care and non-clinical services and are expected to have a positive effect on
health outcomes and Member satisfaction. While undertaking a PIP, no specific
payments shall be made directly or indirectly to a provider or provider group as
an inducement to reduce or limit medically necessary services furnished to a
Member. Clinical PIPs should address preventive and chronic healthcare needs of
Members, including the Member population as a whole and subpopulations,
including, but not limited to Medicaid eligibility category, type of disability
or special healthcare need, race, ethnicity, gender and age. PIPs shall also
address the specific clinical needs of Members with conditions and illnesses
that have a higher prevalence in the enrolled population. Non-clinical PIPs
should address improving the quality, availability, and accessibility of
services provided by the Contractor to Members and Providers. Such aspects of
service should include, but not be limited to availability, accessibility,
cultural competency of services, and complaints, grievances, and appeals. (See
Appendix M.)


The Contractor shall develop collaborative relationships with local health
departments, behavioral health agencies and other community based health/social
agencies to achieve improvements in priority areas. Linkage between the
Contractor and public health agencies is an essential element for the
achievement of public health objectives. The Contractor shall be committed to
on-going collaboration in the area of service and clinical care improvements by
the development of best practices and use of encounter data–driven performance
measures.


The Contractor shall monitor and evaluate the quality of care and services by
initiating a minimum of two (2) PIPs each year, including one (1) relating to
physical health and one (1) relating to behavioral health. However, the
Contractor may propose an alternative topic(s) for its annual PIPs to meet the
unique needs of its Members if the proposal and justification for the
alternative(s) are submitted to and approved by the Department.

63

--------------------------------------------------------------------------------


Additionally, the Department may require the Contractor to (1) implement an
additional PIP specific to the Contractor, if findings from an EQR review or
audit indicate the need for a PIP, or if directed by CMS; and (2) assist the
Department in one (1) annual statewide PIP, if requested. In assisting the
Department with implementation of an annual statewide PIP, the Contractor’s
participation shall be limited to providing the Department with readily
available data from the Contractor’s region. The Contractor shall submit reports
on PIPs as specified by the Department.


The Department recognizes that the following conditions are prevalent in the
Medicaid population in the Commonwealth and recommends that the Contractor
considers the following topics for PIPs: diabetes, coronary artery disease
screenings, colon cancer screenings, cervical cancer screenings, behavioral
health, reduction in ED usage and management of ED Services.


The Contractor shall report on each PIP utilizing the template provided by the
Department and must address all of the following in order for the Department to
evaluate the reliability and validity of the data and the conclusions drawn:


A.
Topic and its importance to enrolled members;

B.
Methodology for topic selection;

C.
Goals;

D.
Data sources/collection;

E.
Intervention(s) – not required for projects to establish baseline; and

F.
Results and interpretations – clearly state whether performance goals were met,
and if not met, analysis of the intervention and a plan for future action.



The final report shall also answer the following questions and provide
information on:


A.
Was Member confidentiality protected;

B.
Did Members participate in the performance improvement project?

C.
Did the performance improvement project include cost/benefit analysis or other
consideration of financial impact;

D.
Were the results and conclusions made available to members, providers and any
other interested bodies

E.
Is there an executive summary

F.
Do illustrations – graphs, figures, tables – convey information clearly



Performance reporting shall utilize standardized indicators appropriate to the
performance improvement area. Minimum performance levels shall be specified for
each performance improvement area, using standards derived from regional or
national norms or from norms established by an appropriate practice

64

--------------------------------------------------------------------------------


organization. The norms and/or goals shall be pre-determined at the commencement
of each performance improvement goal and the Contractor shall be monitored for
achievement of demonstrable and/or sustained improvement.


The Contractor shall validate if improvements were sustained through periodic
audits of the relevant data and maintenance of the interventions that resulted
in improvement. The timeframes for reporting:


A.
Project Proposal – due September 1 of each contract year. If PIP identified as a
result of Department/EQRO review, the project proposal shall be due sixty (60)
days after notification of requirement.



B.
Baseline Measurement – due at a maximum, one calendar year after the project
proposal and no later than September 1 of the contract year.



C.
1st Remeasurement – no more than two calendar years after baseline measurement
and no later than September 1 of the contract year



2nd Remeasurement – no more than one calendar year after the first remeasurement
and no later than September 1 of the contract year.


20.5
Quality and Member Access Committee

The Contractor shall establish and maintain an ongoing Quality and Member Access
Committee (QMAC) composed of Members, individuals from consumer advocacy groups
or the community who represent the interests of the Member population.
Members of the committee shall be consistent with the composition of the Member
population, including such factors as aid category, gender, geographic
distribution, parents, as well as adult members and representation of racial and
ethnic minority groups. Member participation may be excused by the Department
upon a showing by Contractor of good faith efforts to obtain Member
participation. Responsibilities of the committee shall include:
A.
Providing review and comment on quality and access standards;

B.
Providing review and comment on the Grievance and Appeals process as well as
policy modifications needed based on review of aggregate Grievance and Appeals
data;

C.
Proving review and comment on Member Handbooks;

D.
Reviewing Member education materials prepared by the Contractor;

E.
Recommending community outreach activities; and


65

--------------------------------------------------------------------------------


F.
Providing reviews of and comments on Contractor and Department policies that
affect Members.



The list of the Members participating with the QMAC shall be submitted to the
Department annually.
20.6
Utilization Management

The Utilization Management (UM) program, processes and timeframes shall be in
accordance with 42 CFR 456, 42 CFR 431, 42 CFR 438 and the private review agent
requirements of KRS 304.17A as applicable. The Contractor shall have a
comprehensive UM program that reviews services for Medical Necessity and that
monitors and evaluates on an ongoing basis the appropriateness of care and
services. A written description of the UM program shall outline the program
structure and include a clear definition of authority and accountability for all
activities between the Contractor and entities to which the Contractor delegates
UM activities. The description shall include the scope of the program; the
processes and information sources used to determine service coverage; clinical
necessity, appropriateness and effectiveness; policies and procedures to
evaluate care coordination, discharge criteria, site of services, levels of
care, triage decisions and cultural competence of care delivery; processes to
review, approve and deny services, as needed, particularly but not limited to
the EPSDT program. The UM program shall be evaluated annually, including an
evaluation of clinical and service outcomes. The UM program evaluation along
with any changes to the UM program as a result of the evaluation findings, will
be reviewed and approved annually by the Medical Director or the QI Committee.
The Contractor shall adopt Interqual, Milliman, nationally recognized standards
and criteria for Medical Necessity review approved by the Department or
utilization management standards approved by the Kentucky Insurance
Commissioner. The Contractor shall include providers in Contractor’s Network in
the review and adoption of Medical Necessity criteria. The Contractor shall have
in place mechanisms to check the consistency of application of review criteria.
The written clinical criteria and protocols shall provide for mechanisms to
obtain all necessary information, including pertinent clinical information, and
consultation with the attending physician or other health care provider as
appropriate. The Medical Director shall supervise the UM program and shall be
accessible and available for consultation as needed. Decisions to deny a service
authorization request or to authorize a service in an amount, duration, or scope
that is less than requested, must be made by a physician who has appropriate
clinical expertise in treating the Member’s condition or disease. The reason for
the denial shall be cited. Physician consultants from appropriate medical and
surgical specialties shall be accessible and available for consultation as
needed. The Medical Necessity review process shall be completed within two
business days of receiving the request and shall include a provision for
expedited reviews in urgent decisions.

66

--------------------------------------------------------------------------------


A.
The Contractor shall submit its request to change any prior authorization
requirement to the Department for review.

B.
For the processing of requests for initial and continuing authorization of
services, the Contractor shall require that its subcontractors have in place
written policies and procedures and have in effect a mechanism to ensure
consistent application of review criteria for authorization decisions.

C.
In the event that a Member or Provider requests written confirmation of an
approval, the Contractor shall provide written confirmation of its decision
within three working days of providing notification of a decision if the initial
decision was not in writing. The written confirmation shall be written in
accordance with Member Rights and Responsibilities.

D.
The Contractor shall have written policies and procedures that show how the
Contractor will monitor to ensure clinical appropriate overall continuity of
care.

E.
The Contractor shall have written policies and procedures that explain how prior
authorization data will be incorporated into the Contractor’s overall Quality
Improvement Plan.



Each subcontract must provide that consistent with 42 CFR Sections 438.6(h) and
422.208, compensation to individuals or entities that conduct UM activities is
not structured so as to provide incentives for the individual or entity to deny,
limit, or discontinue medically necessary services to a Member.
The program shall identify and describe the mechanisms to detect
under-utilization as well as over-utilization of services. The written program
description shall address the procedures used to evaluate Medical Necessity, the
criteria used, information sources, timeframes and the process used to review
and approve the provision of medical services. The Contractor shall evaluate
Member satisfaction (using the CAHPS survey) and provider satisfaction with the
UM program as part of its satisfaction surveys. The UM program will be evaluated
by the Department on an annual basis.
20.7
Adverse Actions Related to Medical Necessity or Coverage Denials

The Contractor shall provide the Member written notice that meets the language
and formatting requirements for Member materials, of any action (not just
service authorization actions) within the timeframes for each type of action
pursuant to 42 CFR 438.210(c). The notice must explain:
A.
The action the Contractor has taken or intends to take;

B.
The reasons for the action in clear, non–technical language that is
understandable by a layperson;

C.
The federal or state regulation supporting the action, if applicable;

D.
The Member’s right to appeal;


67

--------------------------------------------------------------------------------


E.
The Member’s right to request a State hearing;

F.
Procedures for exercising Member’s rights to Appeal or file a Grievance;

G.
Circumstances under which expedited resolution is available and how to request
it; and

H.
The Member’s rights to have benefits continue pending the resolution of the
Appeal, how to request that benefits be continued, and the circumstances under
which the Member may be required to pay the costs of these services.



The Contractor must give notice at least:
A.
Ten (10) Days before the date of Action when the Action is a termination,
suspension or reduction of a covered service authorized by the Department, its
agent or Contractor, except the period of advanced notice is shortened to five
(5) Days if Member Fraud or Abuse has been determined.

B.
The Contractor must give notice by the date of the Action for the following:

(1)
In the death of a Member;

(2)
A signed written Member statement requesting service termination or giving
information requiring termination or reduction of services (where he understands
that this must be the result of supplying that information);

(3)
The Member’s admission to an institution where he is ineligible for further
services;

(4)
The Member’s address is unknown and mail directed to him has no forwarding
address;

(5)
The Member has been accepted for Medicaid services by another local
jurisdiction;

(6)
The Member’s physician prescribes the change in the level of medical care;

(7)
An adverse determination made with regard to the preadmission screening
requirements for nursing facility admissions on or after January 1, 1989;

(8)
The safety or health of individuals in the facility would be endangered, the
Member’s health improves sufficiently to allow a more immediate transfer or
discharge, an immediate transfer or discharge is required by the Member’s urgent
medical needs, or a Member has not resided in the nursing facility for thirty
(30) days.



A.
The Contractor must give notice on the date of Action when the Action is a
denial of payment.

B.
The Contractor must give notice as expeditiously as the Member’s health
condition requires and within State-established timeframes that may not exceed
two (2) business days following receipt of the


68

--------------------------------------------------------------------------------


request for service, with a possible extension of up to fourteen (14) additional
days, if the Member, or the Provider, requests an extension, or the Contractor
justifies a need for additional information and how the extension is in the
Member’s interest. If the Contractor extends the time frame, the Contractor must
give the Member written notice of the reason for the decision to extend the
timeframe and inform the Member of the right to file a Grievance if he or she
disagrees with that decision; and issue and carry out the determination as
expeditiously as the Member’s health condition requires and no later than the
date the extension expires.
C.
For cases in which a Provider indicates, or the Contractor determines, that
following the standard timeframe could seriously jeopardize the Member’s life or
health or ability to attain, maintain or regain maximum function, the Contractor
shall make an expedited authorization decision and provide notice as
expeditiously as the Member’s health condition requires and no later than two
(2) business days after receipt of the request for service.

D.
The Contractor shall give notice on the date that the timeframes expire when
service authorization decisions not reached within the timeframes for either
standard or expedited service authorizations. An untimely service authorization
constitutes a denial and is thus an adverse action.



20.8
Assessment of Member and Provider Satisfaction and Access

The Contractor shall conduct an annual survey of Members’ and Providers’
satisfaction with the quality of services provided and their degree of access to
services. The member satisfaction survey requirement shall be satisfied by the
Contractor participating in the Agency for Health Research and Quality’s (AHRQ)
current Consumer Assessment of Healthcare Providers and Systems survey (“CAHPS”)
for Medicaid Adults and Children, administered by an NCQA certified survey
vendor. The Contractor shall provide a copy of the current CAHPS survey tool to
the Department. Annually, the Contractor shall assess the need for conducting
special surveys to support quality/performance improvement initiatives that
target subpopulations perspective and experience with access, treatment and
services. To meet the provider satisfaction survey requirement the Contractor
shall submit to the Department for review and approval the Contractor’s provider
satisfaction survey tool. The Department shall review and approve any Member and
Provider survey instruments and shall provide a written response to the
Contractor within fifteen (15) days of receipt. The Contractor shall provide the
Department a copy of all survey results. A description of the methodology to be
used conducting the Provider or other special surveys, the number and percentage
of the Providers or Members to be surveyed, response rates, and a sample survey
instrument, shall be submitted to the Department along with the findings and
interventions conducted or planned. All survey

69

--------------------------------------------------------------------------------


results must be reported to the Department, and upon request, disclosed to
Members.
21.
Monitoring and Evaluation

21.1
Financial Performance Measures

Contractor shall provide reports quarterly on trends in utilization for each
category of eligibility in a format as directed by the Department. These
categories of eligibility trends should include but not necessarily be limited
to:
•
inpatient hospital admissions and days per thousand Member months;

•
outpatient hospital visits per thousand Member month;

•
emergency room visits per thousand Member months;

•
percent of emergency room visits resulting in admission;

•
ambulatory surgery / procedures per thousand Member months; hospital
readmissions within 30 days per thousand Member months;

•
average visits per provider by major provider type;

•
PRTF admits and days per thousand;

•
mental hospital admits and days per thousand;

•
prescriptions dispensed by major drug class per thousand Member months;

•
Pharmacy cost per Member per month.



In addition a report shall be provided that displays expenditures by category of
service by both month of service and month of payment; this report should
distinguish between the five major categories of eligibility (i.e. Families and
Children, SSI Adults, SSI Children, Foster Care, and Dual Eligibles).


21.2
Monitoring Requirements

The Contractor is responsible for the faithful performance of the contract and
shall have internal monitoring procedures and processes in place to ensure
compliance. The Contractor shall cooperate with the Department, its agent and/or
Contractor in the annual contract monitoring, tracking and/or auditing activity,
which may require the Contractor to report progress and problems, provide
documents, allow random inspections of its facilities, participate in scheduled
meetings and monitoring, respond to requests for corrective action plans and
provide reports as requested by the Department. Cooperation in the annual
contract monitoring and provision of documents during contract monitoring will
be at no additional cost to the Department.


21.3
External Quality Review

Section 1902(a)(30)(c) of Title XIX of the Social Security Act, requires the
Commonwealth to acquire an independent external review body for the purpose

70

--------------------------------------------------------------------------------


of performing an annual review of the quality of services provided by an MCO
under contract with the Commonwealth, including the evaluation of quality
outcomes and timeliness of access to services. Requirements relating to the
External Quality Review (EQR) are further defined and described under 42 CFR 433
and 438. The results of EQR are made available, upon request, to specified
groups and to interested stakeholders. The Contractor shall provide information
to the External Quality Review Organization EQRO as requested to fulfill the
requirements of the mandatory and optional activities required in 42 CFR Parts
433 and 438.


The Contractor shall cooperate and participate in EQR activities in accordance
with protocols identified under 42 CFR 438, Subpart E. These protocols guide the
independent external review of quality outcomes and timeliness of and access to
services provided by a Contractor providing Medicaid services.


In an effort to avoid duplication, the Department may also use, in place of such
audit, information obtained about the Contractor from a Medicare or private
accreditation review in accordance with 42 CFR 438.360.


21.4
EQR Administrative Reviews

The Contractor shall assist the EQRO in completing all Contractor reviews and
evaluations in accordance with established protocols previously described. The
Contractor shall assist the Department and the EQRO in identification of
Provider and Member information required to carry out annual, external
independent reviews of the quality outcomes, and timeliness of on-site or
off-site medical chart reviews. Timely notification of Providers and
subcontractors of any necessary medical chart review shall be the responsibility
of the Contractor.
21.5
EQR Performance

If during the conduct of an EQR by an EQRO acting on behalf of the Department,
an adverse quality finding or deficiency is identified, the Contractor shall
respond to and correct the finding or deficiency in a timely manner in
accordance with guidelines established by the Department and EQRO. The
Contractor shall:
Assign a staff person(s) to conduct follow-up concerning review findings;
Inform the Contractor’s Quality Improvement Committee of the final findings and
involve the committee in the development, implementation and monitoring of the
corrective action plan;
Submit a corrective action plan in writing to the EQRO and Department within 60
days that addresses the measures the Contractor intends to take to resolve the
finding. The Contractor’s final resolution of all potential quality concerns
shall be completed within six (6) months of the Contractor’s notification;
The Contractor shall demonstrate how the results of the External Quality Review
(EQR) are incorporated into the Contractor’s overall Quality Improvement Plan
and demonstrate progressive and measurable improvement during the term of this
Contract; and

71

--------------------------------------------------------------------------------


If Contractor disagrees with the EQRO’s findings, it shall submit its position
to the Commissioner of the Department whose decision is final.


22.
Member Services

22.1
Required Functions

The Contractor shall have a Member Services function that includes a call center
which is staffed and available by telephone Monday through Friday 7 am to 7 pm
Eastern Standard Time (EST). The call center shall meet the current American
Accreditation Health Care Commission/URAC-designed Health Call Center Standard
(HCC) for call center abandonment rate, blockage rate and average speed of
answer. If a Contractor has separate telephone lines for different Medicaid
populations, the Contractor shall report performance for each individual line
separately. The Department will inform the Contractor of any changes/updates to
these URAC call center standards.


The Contractor shall also provide access to medical advice and direction through
a centralized toll-free call-in system, available twenty-four (24) hours a day,
seven (7) days a week nationwide. The twenty-four/seven (24/7) call-in system
shall be staffed by appropriately trained medical personnel. For the purposes of
meeting this requirement, trained medical professionals are defined as
physicians, physician assistants, licensed practical nurses (LPN), and
registered nurses (RNs).


The Contractor shall self-report their prior month performance in the three
areas listed above, call center abandonment rate, blockage rate and average
speed of answer, for their member services and twenty-four/seven (24/7) hour
toll-free medical call-in system to the Department.


Appropriate foreign language interpreters shall be provided by the Contractor
and available free of charge and as necessary to ensure availability of
effective communication regarding treatment, medical history, or health
education. Member materials shall be provided and printed in each language
spoken by five (5) percent or more of the Members in each county. The Contractor
staff shall be able to respond to the special communication need of the
disabled, blind, deaf and aged and effectively interpersonally relate with
economically and ethnically diverse populations. The Contractor shall provide
ongoing training to its staff and Providers on matters related to meeting the
needs of economically disadvantaged and culturally diverse individuals.


The Contractor shall require that all Service Locations meet the requirements of
the Americans with Disabilities Act, Commonwealth and local requirements
pertaining to adequate space, supplies, sanitation, and fire and safety
procedures applicable to health care facilities. The Contractor shall cooperate
with the Cabinet for Health and Family Services’ independent ombudsman program,
including providing immediate access to a Member’s records when

72

--------------------------------------------------------------------------------


written Member consent is provided.


The Contractor’s Member Services function shall also be responsible for:
A.
Ensuring that Members are informed of their rights and responsibilities;

B.
Monitoring the selection and assignment process of PCPs;

C.
Identifying, investigating, and resolving Member Grievances about health care
services;

D.
Assisting Members with filing formal Appeals regarding plan determinations;

E.
Providing each Member with an identification card that identifies the Member as
a participant with the Contractor, unless otherwise approved by the Department;

F.
Explaining rights and responsibilities to members or to those who are unclear
about their rights or responsibilities including reporting of suspected fraud
and abuse;

G.
Explaining Contractor’s rights and responsibilities, including the
responsibility to assure minimal waiting periods for scheduled member office
visits and telephone requests, and avoiding undue pressure to select specific
Providers or services;

H.
Providing within five (5) business days of the Contractor being notified of the
enrollment of a new Member, by a method that will not take more than three (3)
days to reach the Member, and whenever requested by member, guardian or
authorized representative, a Member Handbook and information on how to access
services; (alternate notification methods shall be available for persons who
have reading difficulties or visual impairments);

I.
Explaining or answering any questions regarding the Member Handbook;

J.
Facilitating the selection of or explaining the process to select or change
Primary Care Providers through telephone or face-to-face contact where
appropriate. The Contractor shall assist members to make the most appropriate
Primary Care Provider selection based on previous or current Primary Care
Provider relationship, providers of other family members, medical history,
language needs, provider location and other factors that are important to the
Member. The Contractor shall notify members within thirty (30) days prior to the
effective date of voluntary termination (or if Provider notifies Contractor less
than thirty (30) days prior to the effective date, as soon as Contractor
receives notice), and within fifteen (15) days prior to the effective date of
involuntary termination if their Primary Care Provider leaves the Program and
assist members in selecting a new Primary Care Provider;

K.
Facilitating direct access to specialty physicians in the circumstances of:

(1)
Members with long-term, complex health conditions;


73

--------------------------------------------------------------------------------


(2)
Aged, blind, deaf, or disabled persons; and

(3)
Members who have been identified as having special healthcare needs and who
require a course of treatment or regular healthcare monitoring. This access can
be achieved through referrals from the Primary Care Provider or by the specialty
physician being permitted to serve as the Primary Care Provider.

L.
Arranging for and assisting with scheduling EPSDT Services in conformance with
federal law governing EPSDT for persons under the age of twenty-one (21) years;

M.
Providing Members with information or referring to support services offered
outside the Contractor’s Network such as WIC, child nutrition, elderly and child
abuse, parenting skills, stress control, exercise, smoking cessation, weight
loss, behavioral health and substance abuse;

N.
Facilitating direct access to primary care vision services; primary dental and
oral surgery services, and evaluations by orthodontists and prosthodontists;
women’s health specialists; voluntary family planning; maternity care for
Members under age 18; childhood immunizations; sexually transmitted disease
screening, evaluation and treatment; tuberculosis screening, evaluation and
treatment; and testing for HIV, HIV-related conditions and other communicable
diseases; all as further described in Appendix I of this Contract;

O.
Facilitating access to behavioral health services and pharmaceutical services;

P.
Facilitating access to the services of public health departments, Community
Mental Health Centers, rural health clinics, Federally Qualified Health Centers,
the Commission for Children with Special Health Care Needs and charitable care
providers, such as Shriner’s Hospital for Children;

Q.
Assisting members in making appointments with Providers and obtaining services.
When the Contractor is unable to meet the accessibility standards for access to
Primary Care Providers or referrals to specialty providers, the Member Services
staff function shall document and refer such problems to the designated Member
Services Director for resolution;

R.
Assisting members in obtaining transportation for both emergency and appropriate
non-emergency situations;

S.
Handling, recording and tracking Member Grievances properly and timely and
acting as an advocate to assure Members receive adequate representation when
seeking an expedited Appeal;

T.
Facilitating access to Member Health Education Programs;

U.
Assisting members in completing the Health Risk Assessment (HRA) as outlined in
Covered Services upon any telephone contact; and referring Members to the
appropriate areas to learn how to access the health education and prevention
opportunities


74

--------------------------------------------------------------------------------


available to them including referral to case management or disease management;
and
V.
The Member Services staff shall be responsible for making an annual report to
management about any changes needed in member services functions to improve
either the quality of care provided or the method of delivery. A copy of the
report shall be provided to the Department.



22.2
Member Handbook

The Contractor shall publish a Member Handbook in and make the handbook
available to Members upon enrollment, to be delivered to the Member within five
(5) business days of Contractor’s notification of Member’s enrollment.
Contractor is in compliance with this requirement if the Member’s handbook is
mailed within five (5) business days by a method that will not take more than
three (3) days to reach the Member. The Member Handbook shall be available in
English, Spanish and any other language spoken by five (5) percent of the
potential enrollee or enrollee population. The Member Handbook shall be
available in a hardcopy format as well as an electronic format online. The
Contractor shall review the handbook at least annually and shall communicate any
changes to Members in written form. Revision dates shall be added to the Member
Handbook so that it is evident which version is the most current. Changes shall
be approved by the Department prior to printing. The Department has the
authority to review the Contractor’s Member Handbook at any time.


The handbook shall be written at the sixth grade reading comprehension level and
shall include at a minimum the following information:


A.
The Contractor’s Network of Primary Care Providers, including a list of the
names, telephone numbers, and service site addresses of PCPs available for
Primary Care Providers in the network listing. The network listing may be
combined with the Member Handbook or distributed as a stand-alone document;

B.
The procedures for selecting a PCP and scheduling an initial health appointment;

C.
The name of the Contractor and address and telephone number from which it
conducts its business; the hours of business; and the Member Services telephone
number and twenty-four/seven (24/7) toll-free medical call-in system;

D.
A list of all available Covered Services, an explanation of any service
limitations or exclusions from coverage and a notice stating that the Contractor
will be liable only for those services authorized by the Contractor;

E.
Member rights and responsibilities including reporting suspected fraud and
abuse;

F.
Procedures for obtaining Emergency Care and non-emergency care after hours. For
a life-threatening situation, instruct Members


75

--------------------------------------------------------------------------------


to use the emergency medical services available or to activate emergency medical
services by dialing 911;
G.
Procedures for obtaining transportation for both emergency and non-emergency
situations;

H.
Information on the availability of maternity, family planning and sexually
transmitted disease services and methods of accessing those services;

I.
Procedures for arranging EPSDT for persons under the age of twenty-one (21)
years;

J.
Procedures for obtaining access to Long Term Care Services;

K.
Procedures for notifying the Department for Community Based Services (DCBS) of
family size changes, births, address changes, death notifications;

L.
A list of direct access services that may be accessed without the authorization
of a PCP;

M.
Information about procedures for selecting a PCP or requesting a change of PCP
and specialists; reasons for which a request may be denied; and reasons a
Provider may request a change;

N.
Information about how to access care before a PCP is assigned or chosen;

O.
A Member’s right to obtain second opinion and information on obtaining second
opinions related to surgical procedures, complex and/or chronic conditions;

P.
Procedures for obtaining Covered Services from non-network providers;

Q.
Procedures for filing a Grievance or Appeal. This shall include the title,
address and telephone number of the person responsible for processing and
resolving Grievances and Appeals;

R.
Information about the Cabinet for Health and Family Services’ independent
ombudsman program for Members;

S.
Information on the availability of, and procedures for obtaining behavioral
health/substance abuse health services;

T.
Information on the availability of health education services;

U.
Information deemed mandatory by the Department; and

V.
The availability of care coordination case management and disease management
provided by the Contractor.

 
22.3
Member Education and Outreach

The Contractor shall develop, administer, implement, monitor and evaluate a
Member and community education and outreach program that incorporates
information on the benefits and services of the Contractor’s Program to its
Members. The Outreach Program shall encourage Members and community partners to
use the information provided to best utilize services and benefits.


Creative methods should be used to reach Contractor’s Members and community
partners. These will include but not be limited to collaborations with schools,

76

--------------------------------------------------------------------------------


homeless centers, youth service centers, family resource centers, public health
departments, school-based health clinics, chamber of commerce, faith-based
organizations, and other appropriate sites.


The Contractor shall submit an annual outreach plan to the Department for review
and approval subject to Section 4.4. The plan shall include the frequency of
activities, the staff person responsible for the activities and how the
activities will be documented and evaluated for effectiveness and need for
change.


22.4
Outreach to Homeless Persons

The Contractor shall assess the homeless population by implementing and
maintaining a customized outreach plan for Homeless Persons population,
including victims of domestic violence. The plan shall include:


A.
Utilizing existing community resources such as shelters and clinics; and

B.
Face-to-face encounters.



The Contractor will not provide a differentiation of services for Members who
are homeless. Victims of domestic violence should be a target for outreach as
they are frequently homeless. Assistance with transportation to access health
care may be provided via bus tokens, taxi vouchers or other arrangements when
applicable.
22.5
Member Information Materials

All written materials provided to Members, including marketing materials, new
member information, and grievance and appeal information shall be geared toward
persons who read at a sixth-grade level, be published in at least a fourteen
(14) point font size, and shall comply with the Americans with Disabilities Act
of 1990 (Public Law USC 101-336). Font size requirements shall not apply to
Member identification Cards. Braille and audio tapes shall be available for the
partially blind and blind. Provisions to review written materials for the
illiterate shall be available. Telecommunication devices for the deaf shall be
available. Language translation shall be available if five (5) percent of the
population in any county has a native language other than English. Materials
shall be updated as necessary to maintain accuracy, particularly with regard to
the list of participating providers.


All written materials provided to Members, including forms used to notify
Members of Contractor actions and decisions, with the exception of written
materials unique to individual Members, unless otherwise required by the
Department shall be submitted to the Department for review and, approval prior
to publication and distribution to Members such approval by the Department shall
be subject to Section 4.4.

77

--------------------------------------------------------------------------------


In addition all Member materials concerning behavioral health, with the
exception of written materials unique to individual Members, shall be submitted
to DBHDID’s Director of the Division of Developmental Health for approval prior
to publication and distribution to Members such approval by DBHDID shall also be
subject to Section 4.4.


22.6
Member Rights and Responsibilities

The Contractor shall have written policies and procedures that are designed to
protect the rights of Members and enumerate the responsibilities of each Member.
A written description of the rights and responsibilities of Members shall be
included in the Member information materials provided to new Members. A copy of
these policies and procedures shall be provided to all of the Contractor’s
Network Providers to whom Members may be referred. In addition, these policies
and procedures shall be provided to any Out-of-Network Provider upon request
from the Provider.
The Contractor’s written policies and procedures that are designed to protect
the rights of Members shall include, without limitation, the right to:
A.
Respect, dignity, privacy, confidentiality and nondiscrimination;

B.
A reasonable opportunity to choose a PCP and to change to another Provider in a
reasonable manner;

C.
Consent for or refusal of treatment and active participation in decision
choices;

D.
Ask questions and receive complete information relating to the         Member’s
medical condition and treatment options, including specialty care;

E.
Voice Grievances and receive access to the Grievance process, receive assistance
in filing an Appeal, and request a state fair hearing from the Contractor and/or
the Department;

F.
Timely access to care that does not have any communication or physical access
barriers;

G.
Prepare Advance Medical Directives pursuant to KRS 311.621 to KRS 311.643;

H.
Assistance with Medical Records in accordance with applicable federal and state
laws;

I.
Timely referral and access to medically indicated specialty care; and

J.
Be free from any form of restraint or seclusion used as a means of coercion,
discipline, convenience, or retaliation.



The Contractor shall also have policies addressing the responsibility of each
Member to:
A.
Become informed about Member rights;


78

--------------------------------------------------------------------------------


B.
Abide by the Contractor’s and Department’s policies and procedures;

C.
Become informed about service and treatment options;

D.
Actively participate in personal health and care decisions, practice healthy
lifestyles;

E.
Report suspected Fraud and Abuse; and

F.
Keep appointments or call to cancel.



22.7
Choice of MCO

The Department will enroll and disenroll eligible Members in the MCO. To enroll
in an MCO, the Members permanent residence shall be located within the
Contractor’s Regions. The Contractor is not allowed to induce or accept
disenrollment from a Member. The Contractor shall direct the Member to contact
the Department for enrollment or disenrollment questions.


The Department makes no guarantees or representations to the Contractor
regarding the number of eligible members who will ultimately be enrolled with
the Contractor or the length of time any Member will remain enrolled with the
Contractor.


The Department will electronically transmit to the Contractor new Member
information monthly and will electronically transmit demographic changes
regarding Members daily.


22.8
Membership Identification Cards

Each Member will receive two (2) identification cards. One will be issued by the
Department or its agent for Medicaid eligibility, and the other will be issued
by the Contractor (for membership). The Membership card will also include the
PCP, if applicable.


22.9
Choice of Primary Care Provider

Dual Eligible Members, Members who are presumptively eligible, disabled
children, and foster care children are not required to have a Primary Care
Provider (PCP). All other Members in the MCO shall choose or have the Contractor
select a PCP for their medical home.


The Contractor shall have two processes in place for Members to choose a PCP:


A.
A process for Members who have SSI coverage but are not Dual Eligible Members;
and

B.
A process for other Members.


79

--------------------------------------------------------------------------------


23.
Member Selection of Primary Care Provider

23.1
Members without SSI

A Member without SSI shall be offered an opportunity to: (1) choose a new PCP
who is affiliated with the Contractor’s network or (2) stay with their current
PCP as long as such PCP is affiliated with the Contractor’s network. Each Member
shall be allowed to choose his or her Primary Care Provider from among all
available Contractor Network Primary Care Providers and specialists as is
reasonable and appropriate for Member.
The Contractor shall have procedures for serving Members from the date of
notification of enrollment, whether or not the Member has selected a Primary
Care Provider. The Contractor shall send Members a written explanation of the
Primary Care Provider selection process within ten (10) business days of
receiving enrollment notification from the Department, either as a part of the
Member Handbook or by separate mailing. Members will be asked to select a
Primary Care Provider by contacting the Contractor’s Member Services department
with their selection. The written communication shall include the timeframe for
selection of a Primary Care Provider, an explanation of the process for
assignment of a Primary Care Provider if the Member does not select a Primary
Care Provider and information on where to call for assistance with the selection
process.
A Member shall be allowed to select, from all available, but not less than two
(2) Primary Care Providers in the Contractor’s Network.
Contractor shall assign the Member to a Primary Care Provider:
A.
Who has historically provided services to the Member, meets the Primary Care
Provider criteria and participates in the Contractor’s Network;

B.
If there is no such Primary Care Provider who has historically provided
services, the Contractor shall assign the Member to a Primary Care Provider, who
participates in the Contractor’s Network and is within thirty (30) miles or
thirty (30) minutes from the Member’s residence in an urban area or within
forty-five (45) miles or forty-five (45) minutes from the Member’s residence in
a rural area. The assignment shall be based on the following:

(1)
The need of children and adolescents to be followed by pediatric or adolescent
specialists;

(2)
Any special medical needs, including pregnancy;

(3)
Any language needs made known to the Contractor; and

(4)
Area of residence and access to transportation.


80

--------------------------------------------------------------------------------


The Contractor shall monitor and document in a quarterly report to the
Department the number of eligible individuals that are assigned a PCP. The
Contractor shall notify the Member, in writing, of the PCP assignment, including
the Provider’s name, and office telephone number. The Contractor shall make
available to the PCP a roster on the first day of each month of Members who have
selected or been assigned to his/her care.
If the Contractor assigns the Member a PCP prior to offering the Member the
process above for self-selection, then in the event the Contractor receives a
request from the Member within thirty (30) days for a reassignment, the
reassignment shall be retroactively effective to the date of the Member’s
assignment to the Contractor.
23.2
Members who have SSI and Non Dual Eligibles

A Member who has SSI but is not a dual eligible shall be offered an opportunity
to: (1) choose a new PCP who is affiliated with the Contractor’s network or (2)
stay with their current PCP as long as such PCP is affiliated with the
Contractor’s network. Each Member shall be allowed to choose his or her Primary
Care Provider from among all available Contractor Network Primary Care Providers
and specialists as is reasonable and appropriate for Member.
The Contractor will send Members information regarding the requirement to select
a PCP, or one will be assigned to them accordingly to the following:
A.
Upon Enrollment, Member will receive a letter requesting them to select a PCP.
This letter may be included in the Member Welcome Kit. After one month, if the
Member has not selected a PCP, the Contractor must send a second letter
requesting the Member to select a PCP within thirty (30) days or one will be
chosen for the Member.

B.
At the end of the third thirty (30) day period, if the Member has not selected a
PCP, the Contractor may select a PCP for the Member and send a card identifying
the PCP selected for the Member and informing the Member specifically that the
Member can contact the Contractor and make a PCP change.

C.
Except for Members who were previously enrolled, the Contractor cannot
auto-assign a PCP to a member with SSI within the first ninety (90) days from
the date of the Member’s initial enrollment.



23.3
Enrollment Procedures for Foster Children, Adoption and Guardianship

DCBS and DAIL staff will apply for Medicaid on behalf of foster children (DCBS)
and guardianship clients (DAIL) through an expedited application process agreed
on by the Department and the DCBS and DAIL.

81

--------------------------------------------------------------------------------


Members who are children in foster care and adult guardianship clients may move
frequently from one placement to another. The parties agree that the following
procedures will be used to determine the residence of these Members for the
purpose of maintaining Enrollment.
Foster Children. For members who are in foster care, assignment will be based on
where the foster child’s DCBS case is located (which is usually the region where
the child’s family of origin resides). It is the responsibility of the DCBS to
notify the Contractor of a foster child’s change in placement. Within ten (10)
Days of notification, the Contractor must assign a PCP based on the DCBS
selection.
Adopted Children. For members who have been adopted, the Member’s region of
residence shall be determined by the adoptive parent’s official residence.
Adult Guardianship. For members who are in adult guardianship status, the county
of residence shall be where the Member is living. Brief absences, such as for
respite care or hospitalization, not to exceed one month, do not change the
county of residence. When a Member is transferred outside of the Contractor’s
service area, the Contractor will continue to be responsible for arranging care
for the Member until removed from the HIPAA 834.
The DCBS shall notify the Department when a Member’s case is transferred to
another area. The Department will include notice of the transfer in the HIPAA
834.
For former foster children under the age of 26 covered by the Expansion of
Medicaid by the ACA, the county of residence shall be where the Member is
living.
23.4
Primary Care Provider (PCP) Changes

The Contractor shall have written policies and procedures for allowing Members
to select or be assigned to a new PCP when such a change is mutually agreed to
by the Contractor and Member, when a PCP is terminated from coverage, or when a
PCP change is as part of the resolution to an Appeal. The Contractor shall allow
Members to select another PCP within ten (10) days of the approved change or the
Contractor shall assign a PCP to the Member if a selection is not made within
the time frame.
A Member shall have the right to change the PCP ninety (90) days after the
initial assignment and once a year regardless of reason, and at any time for any
reason as approved by the Member’s Contractor. The Member may also change the
PCP if there has been a temporary loss of eligibility and this loss caused the
Member to miss the annual opportunity, if Medicaid or Medicare imposes sanctions
on the PCP, or if the Member and/or the PCP are no longer located in the
Contractor’s Region.

82

--------------------------------------------------------------------------------


The Member shall also have the right to change the PCP at any time for cause.
Good cause includes the Member was denied access to needed medical services; the
Member received poor quality of care; and the Member does not have access to
providers qualified to treat his or her health care needs. If the Contractor
approves the Member’s request, the assignment will occur no later than the first
day of the second month following the month of the request.
PCPs shall have the right to request a Member’s Disenrollment from his/her
practice and be reassigned to a new PCP in the following circumstances:
incompatibility of the PCP/patient relationship or inability to meet the medical
needs of the Member. PCPs shall not have the right to request a Member’s
Disenrollment from their practice for the following: a change in the Member’s
health status or need for treatment; a Member’s utilization of medical services;
a Member’s diminished mental capacity; or, disruptive behavior that results from
the Member’s special health care needs unless the behavior impairs the ability
of the PCP to furnish services to the Member or others. Transfer requests shall
not be based on race, color, national origin, handicap, age or gender. The
Contractor shall authority to approve all transfers.
The initial Provider must serve until the new Provider begins serving the
Member, barring ethical or legal issues. The Member has the right to Appeal such
a transfer in the formal Appeals process.
The provider shall make the change for request in writing. Member may request a
PCP change in writing, face to face or via telephone.
24.
General Requirements for Grievances and Appeals

The Contractor shall have an organized grievance system that shall include- a
grievance process, an appeals process, and access for Members to a State fair
hearing pursuant to KRS Chapter 13B.


24.1
Grievance and Appeal Policies and Procedures

The MCO shall have a timely and organized Grievance and Appeal Process with
written policies and procedures for resolving Grievances filed by Members. The
Grievance and Appeal Process shall address Members’ oral and written grievances.
The Grievance and Appeal Process shall be approved in writing by the Department
prior to implementation and shall be conducted in accordance with 42 CFR 438
subpart F, 907 KAR 17:010 and other applicable CMS and Department requirements.
These policies and procedures shall include, but not be limited to:


A.
A process for evaluating patterns of grievances for impact on the formulation of
policy and procedures, access and utilization;

B.
Procedures for maintenance of records of grievances separate from medical case
records and in a manner which protects the


83

--------------------------------------------------------------------------------


confidentiality of Members who file a grievance or appeal;
C.
Ensure individuals who make decisions on grievances and appeals were not
involved in any prior level of review;

D.
If the grievance involves a Medical Necessity determination, ensure that the
grievance and appeal is heard by health care professionals who have the
appropriate clinical expertise;

E.
Process for informing Members, orally and/or in writing, about the MCO’s
Grievance and Appeal Process by making information readily available at the
MCO’s office, by distributing copies to Members upon enrollment; and by
providing it to all subcontractors at the time of contract or whenever changes
are made to the Grievance and Appeal Process;

F.
Provide assistance to Members in filing a grievance if requested or needed;

G.
Include assurance that there will be no discrimination against a Member solely
on the basis of the Member filing a grievance or appeal;

H.
Include notification to Members regarding how to access the Cabinet’s
ombudsmen’s office regarding grievances, appeals and hearings;

I.
Provide oral or written notice of the resolution of the grievance in a manner to
ensure ease of understanding;

J.
Provide for an appeal of a grievance decision if the Member is not satisfied
with that decision.

K.
Provide for continuation of services, if appropriate, while the appeal is
pending;

L.
Provide expedited appeals relating to matters which could place the Member at
risk or seriously compromise the Member’s health or well-being;

M.
Provide written notice of the appeal decision;

N.
Provide for the right to request a hearing under KRS Chapter 13B; and

O.
Provide for continuation of services, if appropriate, while the hearing is
pending.





All grievance or appeal files shall be maintained in a secure and designated
area and be accessible to the Department or its designee, upon request, for
review. Grievance or appeal files shall be retained for ten (10) years following
the final decision by the Contractor, HSD, an administrative law judge, judicial
appeal, or closure of a file, whichever occurs later.


The Contractor shall have procedures for assuring that files contain sufficient
information to identify the grievance or appeal, the date it was received, the
nature of the grievance or appeal, notice to the Member of receipt of the
grievance or appeal, all

84

--------------------------------------------------------------------------------


correspondence between the Contractor and the Member, the date the grievance or
appeal is resolved, the resolution, the notices of final decision to the Member,
and all other pertinent information.


Documentation regarding the grievance shall be made available to the Member, if
requested.


24.2
State Hearings for Members

A Member may request a State Fair Hearing if he or she is dissatisfied with an
Action that has been taken by the Contractor within forty-five (45) days of the
final appeal decision by the Contractor as provided for in 907 KAR 17:010. A
Member may request a State Fair Hearing for an Action taken by the Contractor
that denies or limits an authorization of a requested service or reduces,
suspends, or terminates a previously authorized service.
Failure of the Contractor to comply with the State Fair Hearing requirements of
the state and federal Medicaid law in regard to an Action taken by the
Contractor or to appear and present evidence will result in an automatic ruling
in favor of the Member.
25.
Marketing

25.1
Marketing Activities

The Contractor shall submit any marketing plans and all marketing materials
related to the Medicaid managed care program to the Department and shall obtain
the written approval of the Department prior to implementing any marketing plan
or arranging for the distribution of any marketing materials to potential
enrollees. The Contractor shall abide by the requirements in 42 CFR 438.104
regarding Marketing activities. The Contractor shall establish and at all times
maintain a system of control over the content, form, and method of dissemination
of its marketing and information materials or any marketing and information
materials disseminated on its behalf or through its Subcontractors. The
Contractor shall provide marketing materials in English, Spanish and any other
language spoken by five (5) percent of the potential enrollee or enrollee
population. The marketing plan shall include methods and procedures to log and
resolve marketing Grievances. The Contractor shall conduct mass media
advertising directed to enrollees in the entire service area pursuant to the
marketing plan.


Marketing by mail, mass media advertising and community oriented marketing
directed at potential Members shall be allowed, subject to the Department’s
prior approval. The Contractor shall be responsible for all costs of mailing,
including labor costs.


Any marketing materials referring to the Contactor must be approved in writing
by

85

--------------------------------------------------------------------------------


the Department prior to dissemination, including mailings sent only to Members.
The Contractor agrees to engage only in marketing activities that are
pre-approved in writing by the Department. The Contractor shall require its
Subcontractors to submit any marketing or information materials which relates to
this Contract prior to disseminating same. The Contractor shall be responsible
for submitting such marketing or information materials to the Department for
approval. The Department shall have the same approval authority over such
Subcontractor materials as over Contractor materials. The Contractor must
correct problems and errors subsequently identified by the Department after
notification by the Department. Any approval required by Section 25.1 shall be
subject to Section 4.4.


25.2
Marketing Rules

The Contractor shall abide by the requirements in 42 CFR Section 438.104
regarding Marketing activities. Face to face marketing by the Contractor
directed at Members or potential Members is strictly prohibited. In developing
marketing materials such as written brochures, fact sheets, and posters, the
Contractor shall abide by the following rules:
A.
No marketing materials shall be disseminated through the Contractor’s Provider
network. If the Contractor supplies branded health education materials to its
Provider network, distribution shall be limited to the Contractor’s Members and
not available to those visiting the Provider’s facility. Such branded health
education materials shall not provide enrollment or disenrollment information.
Any violation of this section shall be subject to the maximum sanction contained
in Section .

B.
No fraudulent, misleading, or misrepresentative information shall be used in the
marketing materials;

C.
No offers of material or financial gain shall be made to potential enrollees as
an inducement to select a particular provider or use a product;

D.
No offers of material or financial gain shall be made to any person for the
purpose of soliciting, referring or otherwise facilitating the enrollment of any
enrollee;

E.
No direct or indirect door-to-door, telephone or other cold-call marketing
activities;

F.
All marketing materials comply with information requirements of 42 CFR 438.10;
and

G.
No materials shall contain any assertion or statement (whether written or oral)
that CMS, the federal government, the Commonwealth, or any other similar entity
endorses the Contractor.



The following are inappropriate marketing activities, and the Contractor shall
not:

86

--------------------------------------------------------------------------------


A.
Provide cash to Members or potential Members, except for stipends, in an amount
approved by the Department and reimbursement of expenses provided to Members for
participation on committees or advisory groups;

B.
Provide gifts or incentives to Members or potential Members unless such gifts or
incentives: (1) are also provided to the general public; (2) do not exceed ten
dollars per individual gift or incentive; and (3) have been pre-approved by the
Department;

C.
Provide gifts or incentives to Members unless such gifts or incentives: (1) are
provided conditionally based on the Member receiving preventive care or other
Covered Services; (2) are not in the form of cash or an instrument that may be
converted easily to cash; and (3) have been pre-approved by the Department;

D.
Seek to influence a potential Member’s enrollment with the Contractor in
conjunction with the sale of any private insurance;

E.
Induce providers or employees of the Department to reveal confidential
information regarding Members or otherwise use such confidential information in
a fraudulent manner; or

F.
Threaten, coerce or make untruthful or misleading statements to potential
Members or Members regarding the merits of enrollment with the Contractor or any
other plan.



26.
Member Eligibility, Enrollment and Disenrollment

26.1
Eligibility Determination

The Department shall have the exclusive right to determine an individual’s
eligibility for the Medicaid Program and eligibility to become a Member of the
Contractor. Such determination shall be final and is not subject to review or
appeal by the Contractor. Nothing in this section prevents the Contractor from
providing the Department with information the Contractor believes indicates that
the Member’s eligibility has changed.


26.2
Enrollment for ACA Expansion Members

Due consideration shall be given to the following when making assignments of the
ACA Expansion Members:
 
A.
Provider Network – Only MCOs which have adequate provider network and have
successfully completed the readiness assessment as defined by the Department
will be considered for the mass enrollment process.

B.
Keeping the family together - Assign members of a family to the same MCO.

C.
Continuity of Care - Preserve the family’s pre-established relationship with
providers to the extent possible


87

--------------------------------------------------------------------------------


D.
Robust MCO Competition - equitable distribution of the participants among the
MCOs



The mass initial auto-assignment process for ACA Expansion Members is based upon
algorithms that take into consideration continuity of care, preference of MCO or
of MCO providers, in that order, with a particular focus on needs of children
and individuals with specialized health care needs.  These factors are
considered within a system with enrollment limits imposed to assure that MCOs do
not have excessive or inadequate numbers of enrollees. In order to ensure
equitable distribution of the ACA Expansion Members there will be a MCO maximum
threshold and a minimum threshold assigned. The maximum threshold if there are
two MCOs shall be sixty-five (65%) percent and the minimum threshold shall be
thirty (30%) percent; three MCOs shall be fifty-five (55%) percent and the
minimum threshold shall be twenty (20%) percent; if there are four MCOs the
maximum threshold shall be forty-one (41%) percent and the minimum threshold
shall be eighteen (18%) percent; and if there are five MCOs the maximum
threshold shall be thirty-five (35%) percent and the minimum threshold shall be
sixteen (16%) percent. These thresholds will be applicable from January 1, 2014
through June 30, 2015. After June 30, 2015, the Department shall join the ACA
Expansion Members with the traditional Medicaid Members for the purpose of
equitable distribution.


A.
All managed care Members newly eligible under ACA in the same family will be
assigned to the same MCO. The status of currently enrolled Members shall not be
changed by the assignments of newly eligibles under ACA.

B.
Continuity of Care – The Department will use Claims history, if available, to
determine the most recent, regularly visited primary care physicians (PCP). The
top three PCP providers for each member will be considered. This determination
will be based on the last 12 months of history with relative weights based on
the time period of the visits. The weight will be 1 thru 3 with 3 being assigned
to visits in the most recent four months; 1 being assigned to visits in the
earliest four month period, and 2 being assigned to the visits in the middle
four month period. Next, each member’s top three PCP Providers will be matched
against the provider network of the region’s MCOs and a “MCO network suitability
score” will be assigned to each family member.

C.
In order to give due consideration to newly eligible children or individuals
with specialized health care needs, if known, it is important that all family
members are not treated equally in developing the family unit’s overall MCO
score. The ratio between the numbers of children eligible for managed care
versus the


88

--------------------------------------------------------------------------------


number of adults eligible for managed care is almost 1.9 to 1. Therefore the
“MCO network suitability score” for a child will be further multiplied by a
factor of 1.9. Similarly individuals with special health care needs will have
their score adjusted by a factor of 1.6 which represents the relative cost of
these individuals relative to the cost of adults over 18. In the case of SSI
Children and Foster Care both the child factor (1.9) and the special needs
factor (1.6) will be applied. After these adjustments, each family member’s
individual “MCO network suitability score” will be added together to determine
the family unit’s “MCO network suitability score”
D.
The family will be assigned to the MCO with the highest “MCO network suitability
score” unless that MCO has exceeded its maximum threshold for ACA Expansion
Members. In a scenario where the applicable threshold(s) are exceeded, the
family will be assigned to the MCO with next highest score. If a tie exists
between two eligible MCOs, see the following step used.

E.
In scenarios where multiple eligible MCOs have the same score for the family
“MCO network suitability score”, the MCOs which are under the minimum threshold
will be given preference, until the MCO reaches the minimum threshold.

F.
In scenarios where multiple MCOs have the same score for the family “MCO network
suitability score” and all MCOs are above the minimum threshold, the family will
be assigned on a rotation basis.

26.3
Assignments for Currently Eligible Members

Due consideration be given to the following when making assignments of those
currently eligible Members who do not select an MCO when enrolling:
 
A.
Keeping the family together - Assign members of a family to the same MCO.

B.
Continuity of Care - Preserve the family’s pre-established relationship with
providers to the extent possible

C.
Robust MCO Competition - equitable distribution of the participants among the
MCOs

The auto-assignment process is based upon algorithms that take into
consideration continuity of care, preference of MCO or of MCO providers, in that
order, with a particular focus on needs of children and individuals with
specialized health care needs.  These factors are considered within a system
with enrollment limits imposed to assure that MCOs do not have excessive or
inadequate numbers of enrollees. In order to ensure equitable distribution of
members there will be a MCO maximum threshold and a minimum threshold

89

--------------------------------------------------------------------------------


assigned. If there are two MCOs shall be sixty-five (65%) percent and the
minimum threshold shall be thirty (30%) percent; three MCOs the maximum
threshold shall be fifty-five (55%) percent and the minimum threshold shall be
twenty (20%) percent; if there are four MCOs the maximum threshold shall be
forty-one (41%) percent and the minimum threshold shall be eighteen (18%)
percent; and if there are five MCOs the maximum threshold shall be thirty-five
(35%) percent and the minimum threshold shall be sixteen (16%) percent. These
thresholds will be applicable from January 1, 2014 through June 30, 2015. After
June 30, 2015, the Department shall join the ACA Expansion Members with the
traditional Medicaid Members for the purpose of equitable distribution.


A.
All managed care members of a Medicaid family will be assigned to the same MCO.

B.
Continuity of Care – The Department will use Claims history to determine the
most recent, regularly visited primary care physicians (PCP). The top three PCP
providers for each member will be considered. This determination will be based
on the last 12 months of history with relative weights based on the time period
of the visits. The weight will be 1 thru 3 with 3 being assigned to visits in
the most recent four months; 1 being assigned to visits in the earliest four
month period, and 2 being assigned to the visits in the middle four month
period. Next, each member’s top three PCP Providers will be matched against the
provider network of the region’s MCOs and a “MCO network suitability score” will
be assigned to each family member.

C.
In order to give due consideration to children and individuals with specialized
health care needs it is important that all family members are not treated
equally in developing the family unit’s overall MCO score. The ratio between the
numbers of children eligible for managed care versus the number of adults
eligible for managed care is almost 1.9 to 1. Therefore the “MCO network
suitability score” for a child will be further multiplied by a factor of 1.9.
Similarly individuals with special health care needs (identified as SSI Adults,
SSI Children, and Foster Care) will have their score adjusted by a factor of 1.6
which represents the relative cost of these individuals relative to the cost of
adults over 18. In the case of SSI Children and Foster Care both the child
factor (1.9) and the special needs factor (1.6) will be applied. After these
adjustments, , each family member’s individual “MCO network suitability score”
will be added together to determine the family unit’s “MCO network suitability
score”


90

--------------------------------------------------------------------------------


D.
The family will be assigned to the MCO with the highest “MCO network suitability
score” unless that MCO has exceeded its maximum threshold. Two maximum
thresholds are defined for each region: Families and Children, and Others. If
the family unit has both categories of individuals, then both thresholds will
apply. In a scenario where the applicable threshold(s) are exceeded, the family
will be assigned to the MCO with next highest score. If a tie exists between two
eligible MCOs, see the following step used.

E.
In scenarios where multiple eligible MCOs have the same score for the family
“MCO network suitability score”, the MCOs which are under the minimum threshold
will be given preference, until the MCO reaches the minimum threshold.

F.
In scenarios where multiple MCOs have the same score for the family “MCO network
suitability score” and all MCOs are above the minimum threshold, the family will
be assigned on a rotation basis.



26.4
General Enrollment Provisions

The Department shall notify the Contractor of the Members to be enrolled with
the Contractor. The Contractor shall provide for a continuous open enrollment
period throughout the term of the Contract. The Contractor shall not
discriminate against potential Members on the basis of an individual’s health
status, need for health services, race, color, religion, or national origin, and
shall not use any policy or practice that has the effect of discriminating on
the basis of a Member’s health status, need for health services, race, color,
religion, or national origin.


The Department shall be responsible for the enrollment. The Department shall
develop an enrollment packet to be sent to potential Members. The Contractor
shall have an opportunity to review and comment on the information to be
included in the enrollment packet, and may be asked to provide material for the
enrollment packet.


Generally, during the first ninety (90) calendar days after the effective date
of initial enrollment, whether the Member selected the Contractor or was
assigned through an automatic process, the Member shall have the opportunity to
change their Contractor and once a year thereafter in accordance with 42 CFR
438.


26.5
Enrollment Procedures

Each Member shall be provided with a Kentucky Medical Assistance Identification
Card.


Within five (5) business days after receipt of notification of new Member
enrollment, the Contractor shall send a confirmation letter to the Member by a
method that will not take more than three (3) days to reach the Member. The

91

--------------------------------------------------------------------------------


confirmation letter shall include at least the following information: the
effective date of enrollment; Site and PCP contact information; how to obtain
referrals; the role of the Care Coordinator and Contractor; the benefits of
preventive health care; Member identification card; copy of the Member Handbook;
and list of covered services. The identification card may be sent separately
from the confirmation letter as long as it is sent within five (5) business days
after receipt of notification of new Member enrollment.


26.6
Enrollment Levels

The Contractor shall accept all Members, regardless of overall plan enrollment.
Enrollment shall be without restriction and shall be in the order in which
potential Members apply or are assigned. The Contractor shall maintain staffing
and service delivery network necessary to adhere to minimum standards for
Covered Services.


Members may voluntarily choose a Contractor. Members who do not select a
Contractor will be auto-assigned to a Contractor by the Department. The
Department reserves the right to re-evaluate and modify the auto-assignment
algorithm anytime for any reason, provided however, the Department shall provide
written notice to Contractor of any modification of the auto-assignment
algorithm at least sixty (60) days before the implementation of such
modification.


The Department may develop specific limitations regarding Member enrollment with
the Contractor to take into consideration quality, cost, competition and adverse
selection.


26.7
Enrollment Period

Enrollment begins at 12:01 a.m. on the first day of the first calendar month for
which eligibility is indicated on the eligibility file (HIPAA 834) transmitted
to the Contractor, and shall remain until the Member is disenrolled in
accordance with Disenrollment of this Contract. Applicable state and federal law
determines membership for newborns. Membership begins on day of application for
members who are presumptive eligible.
The Contractor shall be responsible for the provision and costs of all Covered
Services beginning on or after the beginning date of Enrollment. In the event a
Member entering is receiving Medically Necessary Covered Services the day before
Enrollment, the Contractor shall be responsible for the costs of continuation of
such Medically Necessary Covered Services, without any form of prior approval
and without regard to whether such services are being provided within or outside
the Contractor’s Network until such time as the Contractor can reasonably
transfer the Member to a service and/or Network Provider without impeding
service delivery that might be harmful to the Member’s health.

92

--------------------------------------------------------------------------------


26.8
Member Eligibility File (HIPAA 834)

The Department will electronically transmit to the Contractor a HIPAA 834
transaction file daily to indicate new, terminated and changed members and a
monthly listing of all Contractor’s Members. The Department will submit with the
monthly HIPAA 834 transaction file, a reconciliation of enrollment information
pursuant to policies and procedures determined by the Department. The Department
shall send the first enrollment data to Contractor in HIPAA 834 format.


All Enrollments and Disenrollments shall become effective on the dates specified
on the HIPAA 834 transaction files and shall serve as the basis for Capitated
Payments to the Contractor.


The Contractor will be responsible for promptly notifying the Department of
Members of whom it has knowledge were not included on the HIPAA 834 transaction
file and should have been enrolled with the Contractor. Should the Contractor
become aware of any changes in demographic information the Contractor shall
advise the Member of the need to report information to the appropriate source,
i.e. the DCBS office or the Social Security Administration. The Contractor
should not attempt to report these types of changes on behalf of the member, but
should monitor the HIPAA 834 for appropriate changes. In the event that the
change does not appear on the HIPAA 834 within sixty (60) days, Contractor shall
report the conflicting information to the Department. The Department will
evaluate and address the inconsistencies as appropriate.


26.9
Persons Eligible for Enrollment

To be enrolled with a Contractor, the individual shall be a resident of the
Contractor Region, and shall be eligible to receive Medicaid assistance under
one of the aid categories defined below:


Eligible Member Categories


A.
Temporary Assistance to Needy Families (TANF);

B.
Children and family related;

C.
Aged, blind, and disabled Medicaid only;

D.
Pass through;

E.
Poverty level pregnant women and children, including presumptive eligibility;

F.
Aged, blind, and disabled receiving State Supplementation;

G.
Aged, blind, and disabled receiving Supplemental Security Income (SSI); or

H.
Under the age of twenty-one (21) years and in an inpatient psychiatric facility:
or

I.
Children under the age of eighteen (18) who are receiving adoption assistance
and have special needs; or


93

--------------------------------------------------------------------------------


J.
Dual eligibles; or

K.
Disabled Children; or

L.
Foster Care Children; or

M.
Adults age 19 to 64 with income under 138% of the Federal Poverty Level; or

N.
Former Foster Care Children up to age 26.



Members eligible to enroll with the Contractor will be enrolled beginning with
the first day of the application month with the exception of (1) newborns who
are enrolled beginning with their date of birth and (2) presumptively eligible
(PE) Members who are eligible on their day of eligibility determination and (3)
unemployed parent program Members who are enrolled beginning with the date the
definition of unemployment or underemployment in accordance with 45 CFR 233.100
is met.


The Contractor shall also be responsible for providing coverage to individuals
who are retro-actively determined eligible for Medicaid. Retro-active Medicaid
coverage is defined as a period of time up to three (3) months prior to the
application month. For SSI Members, Medicaid coverage shall begin the first day
of the month following enrollment with the Contractor. Retro-activity for
Members newly eligible under the expansion of Medicaid under ACA shall not
extend past January 1, 2014.


26.10
Newborn Infants

Newborn infants of non-presumptive eligible Members shall be deemed eligible for
Medicaid and automatically enrolled with the Contractor as individual Members
for sixty (60) days. The hospital shall request enrollment of a newborn at the
time of birth, as set forth by the Department. Deemed eligible newborns are auto
enrolled in Medicaid and enrollment is coordinated within the Cabinet. The
delivery hospital is required to enter the birth record in the birth record
system called KY CHILD (Kentucky’s Certificate of Live Birth, Hearing,
Immunization, and Lab Data). That information is used to auto enroll the deemed
eligible newborn within twenty-four (24) hours of birth. The Contractor is
required to use the newborn’s Medicaid ID for any costs associated with child.


26.11
Dual Eligibles

The Contractor shall utilize the HIPAA 834 to identify Members who are Dual
Eligible within the MMIS. The Contractor and Medicare Providers shall work
together to coordinate the care for such Members in order to reduce over
utilization and duplication of services and cost.
26.12
Persons Ineligible for Enrollment

Members who are not eligible to enroll in the MCO Program are defined below:

94

--------------------------------------------------------------------------------


INELIGIBLE MEMBER CATEGORIES


A.
Individuals who shall spend down to meet eligibility income criteria;

B.
Individuals currently Medicaid eligible and have been in a nursing facility for
more than thirty (30) days*;

C.
Individuals determined eligible for Medicaid due to a nursing facility admission
including those individuals eligible for institutionalized hospice;

D.
Individuals served under the Supports for Community Living, Michele P, home and
community-based, or other 1915(c) Medicaid waivers;

E.
Qualified Medicare Beneficiaries (QMBs), specified low income Medicare
beneficiaries (SLMBs) or Qualified Disabled Working Individuals (QDWIs);

F.
Timed limited coverage for illegal aliens for emergency medical conditions;

G.
Working Disabled Program;

H.
Individuals in an intermediate care facility for mentally retarded (ICF-MR);

I.
Individuals who are eligible for the Breast or Cervical Cancer Treatment
Program; and

J.
Individuals otherwise eligible while incarcerated in a correction facility.



* The Contractor shall not be responsible for a Member’s nursing facility costs
during the first thirty (30) days; however, if a Member is admitted to a nursing
facility, the Contractor will be responsible for covering the costs of health
services, exclusive of nursing facility costs, provided to the Member while in
the nursing facility until the Member is either discharged from the nursing
facility or disenrolled from the Contractor (after the thirty-first day in the
nursing facility). Contractor costs may include those of physicians, physician
assistants, APRNs, or any other medical services that are not included in the
nursing home facility per diem rate. In no event shall Contractor be responsible
for covering the costs of such health services after the Member’s 30th day in
the nursing facility, and the monthly Capitation Payment for such a Member shall
be prorated based upon the days of eligibility. This also applies to a Member
receiving hospice services who is transferred into a nursing facility.


The Contractor shall not be responsible for Waiver Services furnished to MCO
Members.


26.13
Reinstatement of Medicaid Eligibility

A Member whose membership is terminated because the Member no longer qualifies
for medical assistance under one of the aid categories listed in Persons
Eligible for Enrollment of this Contract shall be automatically reenrolled with
the Contractor if eligibility for medical assistance is re-established within
two (2)

95

--------------------------------------------------------------------------------


months. The Contractor shall be given a new enrollment date once a Member has
been reinstated.
A Member whose Medicaid coverage has been reinstated in the last two calendar
months shall be re-enrolled with the same Contractor in which they were
previously enrolled provided the Member’s eligibility status and county of
residence is still valid for participation in the Contractor.


26.14
Moving Out of the Contractor’s Region

The Contractor shall continue to be responsible for the provision and cost of
medical care of any Member moving out of the Contractor’s Regions until such
time as the Member is removed from the HIPAA 834. If the Contractor has a
contract with the Commonwealth to provide managed care services to the area to
which the Member moves, the Member shall continue to be enrolled with the
Contractor. The Department shall continue Capitation Payments to the Contractor
on behalf of the Member until such time as the Member’s change of residence is
updated in the eligibility system and the capitation rate is adjusted or the
Member’s name is removed from the HIPAA 834. The Department shall notify the
Contractor promptly upon the removal of the Member.
26.15
Member Request for Disenrollment

A Member may request Disenrollment only with cause. The Member shall submit a
written request for a hearing to request Disenrollment to either the Contractor
or the Department giving the reason(s) for the request. If submitted to the
Contractor, the Contractor shall transmit the Member’s request to the Contract
Compliance Officer of the Department. If submitted to the Department, the
Department shall transmit a copy to Contractor.
26.16
Request for Disenrollment

The Contractor shall recommend to the Department Disenrollment of a Member when
the Member pursuant to 42 CFR 438.56:
A.
Is found guilty of Fraud in a court of law or administratively determined to
have committed Fraud related to the Medicaid Program;

B.
Is abusive or threatening as defined by and reported in Guidelines for
Preventing Workplace Violence for Health Care and Social Service Workers to
either Contractor, Contractor’s agents, or providers;

C.
No longer resides in the Contractor’s Region;

D.
Is admitted to a nursing facility for more than 31 days; or

E.
Is incarcerated in a correctional facility;

F.
No longer qualifies for Medical Assistance under one of the aid categories
listed in Eligibility of this Contract.


96

--------------------------------------------------------------------------------


All requests by the Contractor for the Department to disenroll a Member shall be
in writing and shall specify the basis for the request. If applicable, the
Contractor’s request must document that reasonable steps were taken to educate
the Member regarding proper behavior, and that the Member refused to comply. The
Contractor may not request Disenrollment of a Member based on an adverse change
in the Member’s health.
26.17
Effective Date of Disenrollment

Disenrollment shall be effective on the first day of the calendar month for
which the Disenrollment appears on the HIPAA 834 transaction file. Requested
Disenrollment shall be effective no later than the first day of the second month
following the month the Member or the Contractor files the request. If the
Department fails to make a determination within the timeframes the Disenrollment
shall be considered approved.
26.18
Continuity of Care upon Disenrollment

The Contractor shall take all reasonable and appropriate actions necessary to
ensure the continuity of a Member’s care upon Disenrollment. Such actions shall
include: assisting in the selection of a new Primary Care Provider, cooperating
with the new Primary Care Provider in transitioning the Member’s care, and
making the Member’s Medical Record available to the new the Primary Care
Provider, in accordance with applicable state and federal law. The Contractor
shall be responsible for following the Transition/Coordination of Care Plan
contained in Appendix S. whenever a Member is transferred to another MCO.
26.19
Death Notification

The Contractor shall notify the Department or Social Security Administration in
the appropriate county, within five (5) working days of receiving notice of the
death of any Member.
27.
Provider Services

27.1
Required Functions

The Contractor shall maintain a Provider Services function that is responsible
for the following services and tasks:
A.
Enrolling, credentialing and recredentialing and performance review of
providers;

B.
Assisting Providers with Member Enrollment status questions;

C.
Assisting Providers with Prior Authorization and referral procedures;

D.
Assisting Providers with Claims submissions and payments;

E.
Explaining to Providers their rights and responsibilities as a member of
Contractor’s Network;


97

--------------------------------------------------------------------------------


F.
Handling, recording and tracking Provider Grievances and Appeals properly and
timely;

G.
Developing, distributing and maintaining a Provider manual;

H.
Developing, conducting, and assuring Provider orientation/training;

I.
Explaining to Providers the extent of Medicaid benefit coverage including EPSDT
preventive health screening services and EPSDT Special Services;

J.
Communicating Medicaid policies and procedures, including state and federal
mandates and any new policies and procedures;

K.
Assisting Providers in coordination of care for child and adult members with
complex and/or chronic conditions;

L.
Encouraging and coordinating the enrollment of Primary Care Providers in the
Department for Public Health and the Department for Medicaid Services Vaccines
for Children Program. This program offers certain vaccines free of charge to
Medicaid members under the age of 21 years. The Contractor is responsible for
reimbursement of the administration fee associated with vaccines provided
through the program;

M.
Coordinating workshops relating to the Contractor’s policies and procedures;

N.
Providing necessary technical support to Providers who experience unique
problems with certain Members in their provision of services; and

O.
Annually addressing fraud, waste and abuse with providers



Provider Services shall be staffed, at a minimum, Monday through Friday 8am –
6pm Eastern Standard Time. Staff members shall be available to speak with
providers any time during open hours. The Contractor shall operate a provider
call center that meets standards as determined by the Department.


Provider Services staff shall be instructed to follow all contractually-required
provider relation functions including, policies, procedures and scope of
services.


27.2
Provider Credentialing and Recredentialing

The Contractor shall conduct Credentialing and Recredentialing in compliance
with 907 KAR 1:672 and federal law. the Contractor shall document the procedure,
which shall comply with the Department’s current policies and procedures, for
credentialing and recredentialing of providers with whom it contracts or employs
to treat Members. This documentation shall include, but not be limited to,
defining the scope of providers covered, the criteria and the primary source
verification of information used to meet the criteria, the process used to make
decisions and the extent of delegated credentialing and recredentialing
arrangements. The Contractor shall have a process for receiving input from
participating providers regarding credentialing and recredentialing of
providers. Those providers accountable to a formal governing body for review of
credentials shall include physicians, dentists, advanced registered nurse
practitioners,

98

--------------------------------------------------------------------------------


audiologist, CRNA, optometrist, podiatrist, chiropractor, physician assistant
and other licensed or certified practitioners. Providers required to be
recredentialed by the Contractor per Department policy are physicians,
audiologists, certified registered nurse anesthetists, advanced registered nurse
practitioners, podiatrists, chiropractors and physician assistants. However, if
any of these providers are hospital-based, credentialing will be performed by
the Department. The Contractor shall be responsible for the ongoing review of
provider performance and credentialing as specified below:
A.
The Contractor shall verify that its enrolled network Providers to whom Members
may be referred are properly licensed in accordance with all applicable
Commonwealth law and regulations and have in effect such current policies of
malpractice insurance as may be required by the Contractor.

B.
The process for verification of Provider credentials and insurance, and any
additional facts for further verification and periodic review of Provider
performance, shall be embodied in written policies and procedures, approved in
writing by the Department.

C.
The Contractor shall maintain a file for each Provider containing a copy of the
Provider’s current license issued by the Commonwealth and such additional
information as may be specified by the Department.

D.
The process for verification of Provider credentials and insurance shall be in
conformance with the Department’s policies and procedures. The Contractor shall
meet requirements under KRS 205.560(12) related to credentialing. The
Contractor’s enrolled providers shall complete a credentialing application in
accordance with the Department’s policies and procedures.



The process for verification of Provider credentials and insurance shall include
the following:


A.
Written policies and procedures that include the Contractor’s initial process
for credentialing as well as its re-credentialing process that must occur, at a
minimum, every three (3) years;

B.
A governing body, or the groups or individuals to whom the governing body has
formally delegated the credentialing function;

C.
A review of the credentialing policies and procedures by the formal body;

D.
A credentialing committee which makes recommendations regarding credentialing;

E.
Written procedures, if the Contractor delegates the credentialing function, as
well as evidence that the effectiveness is monitored;

F.
Written procedures for the termination or suspension of Providers; and


99

--------------------------------------------------------------------------------


G.
Written procedures for, and implementation of, reporting to the appropriate
authorities serious quality deficiencies resulting in suspension or termination
of a provider.



The contractor shall meet requirements under KRS 205.560(12) related to
credentialing. Verification of Provider’s credentials shall include the
following:
A.
A current valid license or certificate to practice in the Commonwealth of
Kentucky;

B.
A Drug Enforcement Administration (DEA) certificate and number, if applicable;

C.
Primary source of graduation from medical school and completion of an
appropriate residency, or accredited nursing, dental, physician assistant or
vision program as applicable; if provider is not board certified.

D.
Board certification if the practitioner states on the application that the
practitioner is board certified in a specialty;

E.
Professional board certification, eligibility for certification,     or
graduation from a training program to serve children with special health care
needs under twenty-one (21) years of age;

F.
Previous five (5) years’ work history;

G.
Professional liability claims history;

H.
Clinical privileges and performance in good standing at the hospital designated
by the Provider as the primary admitting facility, for all providers whose
practice requires access to a hospital, as verified through attestation;

I.
Current, adequate malpractice insurance, as verified through attestation;

J.
Documentation of revocation, suspension or probation of a state license or
DEA/BNDD number;

K.
Documentation of curtailment or suspension of medical staff privileges;

L.
Documentation of sanctions or penalties imposed by Medicare or Medicaid;

M.
Documentation of censure by the State or County professional association; and

N.
Most recent information available from the National Practitioner Data Bank.



The provider shall complete a credentialing application that includes a
statement by the applicant regarding:
   
A.
The ability to perform the essential functions of the positions, with or without
accommodation;

B.
Lack of present illegal drug use;

C.
History of loss of license and felony convictions;

D.
History of loss or limitation of privileges or disciplinary activity;


100

--------------------------------------------------------------------------------


E.
Sanctions, suspensions or terminations imposed by Medicare or Medicaid; and

F.
Applicants attest to the correctness and completeness of the application.



Before a practitioner is credentialed, the Contractor shall verify information
from the following organizations and shall include the information in the
credentialing files:
A.
National practitioner data bank, if applicable;

B.
Information about sanctions or limitations on licensure from the appropriate
state boards applicable to the practitioner type; and

C.
Other recognized monitoring organizations appropriate to the practitioner's
discipline.



At the time of credentialing, the Contractor shall perform an initial visit to
providers as it deems necessary and as required by law. (See 42 CFR Part 455
Subpart E.). The Contractor shall document a structured review to evaluate the
site against the Contractors organizational standards and those specified by
this contract. The Contractor shall document an evaluation of the medical record
documentation and keeping practices at each site for conformity with the
Contractors organizational standards and this contract.
The Contractor shall have formalized recredentialing procedures. The Contractor
shall formally recredential its providers at least every three (3) years. The
Contractor shall comply with the Department’s recredentialing policies and
procedures. There shall be evidence that before making a recredentialing
decision, the Contractor has verified information about sanctions or limitations
on practitioner from:
A.
A current license to practice;

B.
The status of clinical privileges at the hospital designated by the practitioner
as the primary admitting facility;

C.
A valid DEA number, if applicable;

D.
Board certification, if the practitioner was due to be recertified or become
board certified since last credentialed or recredentialed;

E.
Five (5) year history of professional liability claims that resulted in
settlement or judgment paid by or on behalf of the practitioner; and

F.
A current signed attestation statement by the applicant regarding:

(1)
The ability to perform the essential functions of the position, with or without
accommodation;

(2)
The lack of current illegal drug use;

(3)
A history of loss, limitation of privileges or any disciplinary action; and

(4)
Current malpractice insurance.


101

--------------------------------------------------------------------------------


There shall be evidence that before making a recredentialing decision, the
Contractor has verified information about sanctions or limitations on
practitioner from:
A.
The national practitioner data bank;

B.
Medicare and Medicaid;

C.
State boards of practice, as applicable; and

D.
Other recognized monitoring organizations appropriate to the practitioner’s
specialty.



The Contractor will use the format provided in Appendix H to transmit the listed
provider credentialing elements to the Department. A Credentialing Process
Coversheet will be generated per provider. The Credentialing Process Coversheet
will be submitted electronically to the Department’s fiscal agent.
The Contractor shall establish ongoing monitoring of provider sanctions,
complaints and quality issues between recredentialing cycles, and take
appropriate action.
The Contractor shall have written policies and procedures for the initial and
on-going assessment of organizational providers with whom it intends to contract
or which it is contracted. Providers include, but are not limited to, hospitals,
home health agencies, free-standing surgical centers, residential treatment
centers, and clinics. At least every three (3) years, the Contractor shall
confirm that the provider is in good standing with state and federal regulatory
bodies, including the Department, and, has been accredited or certified by the
appropriate accrediting body and state certification agency or has met standards
of participation required by the Contractor.
The Contractor shall have policies and procedures for altering conditions of the
practitioners participation with the Contractor based on issues of quality of
care and services. The Contractor shall have procedures for reporting to the
appropriate authorities, including the Department, serious quality deficiencies
that could result in a practitioner’s suspension or termination.
If a provider requires review by the Contractor’s credentialing Committee, based
on the Contractor’s quality criteria, the Contractor will notify the Department
regarding the facts and outcomes of the review in support of the State Medicaid
credentialing process.


The contractor shall use the provider type summaries listed at
http://chfs.ky.gov/dms/provEnr/Prvoider+Types.htm.


27.3
Primary Care Provider Responsibilities

A primary care provider (PCP) is a licensed or certified health care
practitioner,

102

--------------------------------------------------------------------------------


including a doctor of medicine, doctor of osteopathy, advanced practice
registered nurse (including a nurse practitioner, nurse midwife and clinical
specialist), physician assistant, or clinic (including a FQHC, primary care
center and rural health clinic), that functions within the scope of licensure or
certification, has admitting privileges at a hospital or a formal referral
agreement with a provider possessing admitting privileges, and agrees to provide
twenty-four (24) hours per day, seven (7) days a week primary health care
services to individuals. Primary care physician residents may function as PCPs.
The PCP shall serve as the member's initial and most important point of contact
with the Contractor. This role requires a responsibility to both the Contractor
and the Member. Although PCPs are given this responsibility, the Contractors
shall retain the ultimate responsibility for monitoring PCP actions to ensure
they comply with the Contractor and Department policies.


Specialty providers may serve as PCPs under certain circumstances, depending on
the Member’s needs. The decision to utilize a specialist as the PCP shall be
based on agreement among the Member or family, the specialist, and the
Contractor’s medical director. The Member has the right to Appeal such a
decision in the formal Appeals process.
The Contractor shall monitor PCP’s actions to ensure he/she complies with the
Contractor’s and Department’s policies including but not limited to the
following:
A.
Maintaining continuity of the Member’s health care;

B.
Making referrals for specialty care and other Medically Necessary services, both
in and out of network, if such services are not available within the
Contractor’s network;

C.
Maintaining a current medical record for the Member, including documentation of
all PCP and specialty care services;

D.
Discussing Advance Medical Directives with all Members as appropriate;

E.
Providing primary and preventative care, recommending or arranging for all
necessary preventive health care, including EPSDT for persons under the age of
21 years;

F.
Documenting all care rendered in a complete and accurate medical record that
meets or exceeds the Department’s specifications; and

G.
Arranging and referring members when clinically appropriate, to behavioral
health providers.



Maintaining formalized relationships with other PCPs to refer their Members for
after-hours care, during certain days, for certain services, or other reasons to
extend their practice. The PCP remains solely responsible for the PCP functions
(A) through (G) above.
The Contractor shall ensure that the following acceptable after-hours phone
arrangements are implemented by PCPs in Contractor’s Network and that the
unacceptable arrangements are not implemented:

103

--------------------------------------------------------------------------------


A.
Acceptable:

(1)
Office phone is answered after hours by an answering service that can contact
the PCP or another designated medical practitioner and the PCP or designee is
available to return the call within a maximum of thirty (30) minutes;

(2)
Office phone is answered after hours by a recording directing the Member to call
another number to reach the PCP or another medical practitioner whom the
Provider has designated to return the call within a maximum of thirty (30)
minutes; and

(3)
Office phone is transferred after office hours to another location where someone
will answer the phone and be able to contact the PCP or another designated
medical practitioner within a maximum of thirty (30) minutes.



B.
Unacceptable:

(1)
Office phone is only answered during office hours;

(2)
Office phone is answered after hours by a recording that tells Members to leave
a message;

(3)
Office phone is answered after hours by a recording that directs Members to go
to the emergency room for any services needed; and

(4)
Returning after-hours calls outside of thirty (30) minutes.



27.4
Provider Manual

The Contractor shall prepare and issue a Provider Manual(s), including any
necessary specialty manuals (e.g. Behavioral Health) to all network Providers.
For newly contracted providers, the Contractor shall issue copies of the
Provider Manual(s) within five (5) working days from inclusion of the provider
in the network or provide online access to the Provider Manual and any changes
or updates.


Department shall approve the Provider Manual, and any updates to the Provider
Manual, prior to publication and distribution to Providers. Such approval is
subject to Section 4.4.


All Provider Manuals shall be available in hard copy format and/or online.


The Provider Manual and updates shall serve as a source of information to
Providers regarding Covered Services, Contractor’s Policies and Procedures,
provider credentialing and recredentialing, including Member Grievances and
Appeals, claims submission requirements, reporting fraud and abuse, prior
authorization procedures, Medicaid laws and regulations, telephone access, the
QAPI program, standards for preventive health services and other requirements

104

--------------------------------------------------------------------------------


when identified by the Contractor.


27.5
Provider Orientation and Education

The Contractor shall conduct initial orientation for all Providers within thirty
(30) days after the Contractor places a newly contracted Provider on an active
status. The Contractor shall ensure that all Providers receive initial and
ongoing orientation in order to operate in full compliance with the Contract and
all applicable Federal and Commonwealth requirements. The Contractor shall use
reasonable efforts to ensure that all Providers receive targeted education for
specific issues identified by the Department. The Contractor shall maintain and
make available upon request enrollment or attendance rosters dated and signed by
each attendee or other written evidence of training of each Provider and their
staff. The Contractor shall ensure that Provider education includes: Contractor
coverage requirements for Medicaid services; policies or procedures and any
modifications to existing services, reporting fraud and abuse; Medicaid
populations/eligibility; standards for preventive health services; special needs
of Members in general that affect access to and delivery of services; Advance
Medical Directives; EPSDT services; Claims submission and payment requirements;
special health/care management programs that Members may enroll in; cultural
sensitivity; responding to needs of Members with mental, developmental and
physical disabilities; reporting of communicable disease; the Contractors QAPI
program; medical records review; EQRO and; the rights and responsibilities of
both Members and Providers. The Contractor shall ensure that ongoing education
is conducted relating to findings from the QAPI program when deemed necessary by
either the Contractor or Department.


27.6
Provider Educational Forums

The Contractor shall participate in the Medicaid Provider Educational Forums
held throughout the State as enhanced education efforts related to Medicaid
managed care. The Cabinet for Health and Family Services (CHFS) and the Kentucky
Department of Insurance (DOI) schedule forums for health care providers in each
of the eight Medicaid regions. The Contractor shall contribute $____ at the
start of each fiscal year under this Contract to support this outreach effort.


27.7
Provider Maintenance of Medical Records

The Contractor shall require their Providers to maintain Member medical records
on paper or in an electronic format. Member Medical Records shall be maintained
timely, legible, current, detailed and organized to permit effective and
confidential patient care and quality review. Complete Medical Records include,
but are not limited to, medical charts, prescription files, hospital records,
provider specialist reports, consultant and other health care professionals’
findings, appointment records, and other documentation sufficient to disclose
the quantity,

105

--------------------------------------------------------------------------------


quality, appropriateness, and timeliness of services provided under the
Contract. The medical record shall be signed by the provider of service.
The Member’s Medical Record is the property of the Provider who generates the
record. However, each Member or their representative is entitled to one free
copy of his/her medical record. Additional copies shall be made available to
Members at cost. Medical records shall generally be preserved and maintained for
a minimum of five (5) years unless federal requirements mandate a longer
retention period (i.e. immunization and tuberculosis records are required to be
kept for a person’s lifetime).
The Contractor shall ensure that the PCP maintains a primary medical record for
each member, which contains sufficient medical information from all providers
involved in the Member’s care, to ensure continuity of care. The medical chart
organization and documentation shall, at a minimum, require the following:
A.
Member/patient identification information, on each page;

B.
Personal/biographical data, including date of birth, age, gender, marital
status, race or ethnicity, mailing address, home and work addresses and
telephone numbers, employer, school, name and telephone numbers (if no phone
contact name and number) of emergency contacts, consent forms, identify language
spoken and guardianship information;

C.
Date of data entry and date of encounter;

D.
Provider identification by name;

E.
Allergies, adverse reactions and any known allergies shall be noted in a
prominent location;

F.
Past medical history, including serious accidents, operations, illnesses. For
children, past medical history includes prenatal care and birth information,
operations, and childhood illnesses (i.e. documentation of chickenpox);

G.
Identification of current problems;

H.
The consultation, laboratory, and radiology reports filed in the medical record
shall contain the ordering provider’s initials or other documentation indicating
review;

I.
Documentation of immunizations pursuant to 902 KAR 2:060;

J.
Identification and history of nicotine, alcohol use or substance abuse;

K.
Documentation of reportable diseases and conditions to the local health
department serving the jurisdiction in which the patient resides or Department
for Public Health pursuant to 902 KAR 2:020;

L.
Follow-up visits provided secondary to reports of emergency room care;

M.
Hospital discharge summaries;

N.
Advanced Medical Directives, for adults;

O.
All written denials of service and the reason for the denial; and


106

--------------------------------------------------------------------------------


P.
Record legibility to at least a peer of the writer. Any record judged illegible
by one reviewer shall be evaluated by another reviewer.



A Member’s medical record shall include the following minimal detail for
individual clinical encounters:


A.
History and physical examination for presenting complaints containing relevant
psychological and social conditions affecting the patient’s medical/behavioral
health, including mental health, and substance abuse status;

B.
Unresolved problems, referrals and results from diagnostic tests including
results and/or status of preventive screening services (EPSDT) are addressed
from previous visits

C.
Plan of treatment including:

1.
Medication history, medications prescribed, including the strength, amount,
directions for use and refills; and

2.
Therapies and other prescribed regimen; and

3.
Follow-up plans including consultation and referrals and directions, including
time to return.



27.8
Advance Medical Directives

The Contractor shall comply with laws relating to Advance Medical Directives
pursuant to KRS 311.621 - 311.643 and 42 CFR Part 489, Subpart I and 42 CFR
422.128, 438.6 and 438.10 Advance Medical Directives, including living wills or
durable powers of attorney for health care, allow adult Members to initiate
directions about their future medical care in those circumstances where Members
are unable to make their own health care decisions. The Contractor shall, at a
minimum, provide written information on Advance Medical Directives to all
Members and shall notify all Members of any changes in the rules and regulations
governing Advance Medical Directives within ninety (90) Days of the change and
provide information to its PCPs via the Provider Manual and Member Services
staff on informing Members about Advance Medical Directives. PCPs have the
responsibility to discuss Advance Medical Directives with adult Members at the
first medical appointment and chart that discussion in the medical record of the
Member.


27.9
Provider Grievances and Appeals

The Contractor shall implement a process to ensure that all Appeals from
Providers are reviewed. Every Appeal filed shall be recorded in a written record
and logged with the following details: date, nature of Appeal, identification of
the individual filing the Appeal, identification of the individual recording the
appeal, disposition of the Appeal, corrective action required and date resolved.
Provider grievances or appeals shall be resolved within thirty (30) calendar
days. If the grievance or appeal is not resolved within thirty (30) days, the
Contractor shall request a fourteen (14) day extension from the Provider.
If the Provider

107

--------------------------------------------------------------------------------


requests the extension, the extension shall be approved by the Contractor. The
Contractor shall ensure that there is no discrimination against a Provider
solely on the grounds that the Provider filed an Appeal or is making an informal
Grievance. The Contractor shall monitor and evaluate Provider Grievances and
Appeals. The Contractor shall submit quarterly reports to the Department
regarding the number, type and outcomes of Provider Grievances and appeals. A
Provider shall have the right to file an appeal with the Contractor regarding
provider payment or contractual issues. A Provider does not have standing to
request a State Fair Hearing.


A request from a Provider for a State Fair Hearing upon a Member’s behalf, may
only do so with the express consent signed by the Member pursuant to 907 KAR
17:010 and if the Action resulted in a denial, reduction or suspension of the
service. A Provider may not request a State Fair Hearing upon a Member’s behalf
regarding payment.


27.10
Other Related Processes

The Contractor shall provide information specified in 42 CFR 438.10(g)(1) about
the grievance system to all service providers and subcontractors at the time
they enter into a contract.




27.11
Release for Ethical Reasons

The Contractor shall not require Providers to perform any treatment or procedure
that is contrary to the Provider’s conscience, religious beliefs, or ethical
principles in accordance with 42 CFR 438.102.
The Contractor shall have a referral process in place for situations where a
Provider declines to perform a service because of ethical reasons. The Member
shall be referred to another Provider licensed, certified or accredited to
provide care for the individual service, or assigned to another PCP licensed,
certified or accredited to provide care appropriate to the Member’s medical
condition.
A release for ethical reasons only applies to Contractor’s Network Providers; it
does not apply to the Contractor.
The Contractor shall not prohibit or restrict a Provider from advising a Member
about his or her health status, medical care or treatment, regardless of whether
benefits for such care are provided under the Contract, if the Provider is
acting within the lawful scope of practice.
28.
Provider Network

28.1
Network Providers to Be Enrolled

The Contractor’s Network shall include Providers from throughout the provider

108

--------------------------------------------------------------------------------


community. The Contractor shall comply with the any willing provider statute as
described in 907 KAR 1:672 or as amended and KRS 304.17A-270. Neither the
Contractor nor any of its Subcontractors shall require a Provider to enroll
exclusively with its network to provide Covered Services under this Contract as
such would violate the requirement of 42 CFR Part 438 to provide Members with
continuity of care and choice. The Contractor shall enroll at least one (1)
Federally Qualified Health Centers (FQHCs) into its network if there is a FQHC
appropriately licensed to provide services in the region or service area and at
least one teaching hospital. In addition the Contractor shall enroll the
following types of providers who are willing to meet the terms and conditions
for participation established by the Contractor: physicians, advanced practice
registered nurses, physician assistants, birthing centers, dentists, primary
care centers including, home health agencies, rural health clinics, opticians,
optometrists, audiologists, hearing aid vendors, pharmacies, durable medical
equipment suppliers, podiatrists, renal dialysis clinics, ambulatory surgical
centers, family planning providers, emergency medical transportation provider,
non-emergency medical transportation providers as specified by the Department,
other laboratory and x-ray providers, individuals and clinics providing Early
and Periodic Screening, Diagnosis, and Treatment services, chiropractors,
community mental health centers, psychiatric residential treatment facilities,
hospitals (including acute care, critical access, rehabilitation, and
psychiatric hospitals), local health departments, and providers of EPSDT Special
Services. The Contractor shall also enroll those providers eligible to enroll in
Medicaid to provide Medicare-Only Services, i.e., Psychologists, Licensed
Clinical Social Workers, and certain other therapists. The Contractor may also
enroll other providers, which meet the credentialing requirements, to the extent
necessary to provide covered services to the Members. Enrollment forms shall
include those used by the Kentucky Medicaid Program as pertains to the provider
type. The Contractor shall use such enrollment forms as required by the
Department.


The Department will continue to enroll and certify hospitals, nursing
facilities, home health agencies, independent laboratories, preventive health
care providers, FQHC, RHC and hospices. The Medicaid provider file will be
available for review by the Contractor so that the Contractor can ascertain the
status of a Provider with the Medicaid Program and the provider number assigned
by the Kentucky Medicaid Program.


Providers performing laboratory tests are required to be certified under the
CLIA. The Department will continue to update the provider file with CLIA
information from the OSCAR file provided by the Centers for Medicare & Medicaid
Services for all appropriate providers. This will make laboratory certification
information available to the Contractor on the Medicaid provider file.


The Contractor shall have written policies and procedures regarding the
selection and retention of Contractor’s Network. The policies and procedures
regarding selection and retention must not discriminate against providers who
service high-

109

--------------------------------------------------------------------------------


risk populations or who specialize in conditions that require costly treatment
or based upon that Provider’s licensure or certification.


If the Contractor declines to include individuals or groups of providers in its
network, it shall give affected providers written notice of the reason for its
decision.


The Contractor must offer participation agreements with currently enrolled
Medicaid providers who have received electronic health record incentive funds
who are willing to meet the terms and conditions for participation established
by the Contractor.


28.2
Out-of-Network Providers

The Department will provide the Contractor with a streamlined enrollment process
to assign provider numbers for Out-of-network providers. Only out-of-network
hospitals and physicians are allowed to complete the Registration short form in
emergency situations. The Contractor shall, in a format specified by the
Department report all out-of-network utilization by Members.
28.3
Contractor’s Provider Network

The Contractor may enroll providers in their network who are not participating
in the Kentucky Medicaid Program. Providers shall meet the credentialing
standards described in Provider Credentialing and Re-Credentialing of this
Contract and be eligible to enroll with the Kentucky Medicaid Program. A
provider joining the Contractor’s Network shall meet the Medicaid provider
enrollment requirements set forth in the Kentucky Administrative Regulations and
in the Medicaid policy and procedures manual for fee-for-service providers of
the appropriate provider type. The Contractor shall provide written notice to
Providers not accepted into the network along with the reasons for the
non-acceptance. A provider cannot enroll in the Contractor’s Network if the
provider has active sanctions imposed by Medicare or Medicaid or SCHIP, if
required licenses and certifications are not current, if money is owed to the
Medicaid Program, or if the Office of the Attorney General has an active fraud
investigation involving the Provider or the Provider otherwise fails to
satisfactorily complete the credentialing process. The Contractor shall obtain
access to the National Practitioner Database as part of their credentialing
process in order to verify the Provider’s eligibility for network participation.
Federal Financial Participation is not available for amounts expended for
providers excluded by Medicare, Medicaid, or SCHIP, except for Emergency Medical
Services.
28.4
Enrolling Current Medicaid Providers

The Contractor will have access to the Department Medicaid provider file either
by direct on-line inquiry access, by electronic file transfer, or by means of an
extract provided by the Department. The Medicaid provider master file is to be

110

--------------------------------------------------------------------------------


used by the Contractor to obtain the ten-digit provider number assigned to a
medical provider by the Department, the Provider’s status with the Medicaid
program, CLIA certification, and other information. The Contractor shall use the
Medicaid Provider number as the provider identifier when transmitting
information or communicating about any provider to the Department or its Fiscal
Agent The Contractor shall transmit a file of Provider data specified in this
Contract for all credentialed Providers in the Contractor’s network on a monthly
basis and when any information changes.
28.5
Enrolling New Providers and Providers Not Participating in Medicaid

A medical provider is not required to participate in the Kentucky Medicaid
Program as a condition of participation with the Contractor’s Network. If a
potential Provider has not had a Medicaid number assigned, the Contractor will
obtain all data and forms necessary to enroll within the Contractor’s Network,
and include the required data in any transmission of the provider file
information with the exception of the Medicaid provider number. Provider file
records transmitted without a provider number will be suspended until
verification of the provider’s Medicaid enrollment status and for the assignment
of the provider number. When eligibility is confirmed, the Department will enter
the provider number on the master provider file and the transmitted data will be
loaded to the provider file. The Contractor will receive a report within two
weeks of transactions being accepted, suspended or denied.
All documentation regarding a provider’s qualifications and services provided
shall be available for review by the Department or its agents at the
Contractor’s offices during business hours upon reasonable advance notice.
28.6
Termination of Network Providers or Subcontractors

A.
The Contractor shall terminate from participation any Provider who (i) engages
in an activity that violates any law or regulation and results in suspension,
termination, or exclusion from the Medicare or Medicaid program; (ii) has a
license, certification, or accreditation terminated, revoked or suspended; (iii)
has medical staff privileges at any hospital terminated, revoked or suspended;
or (iv) engages in behavior that is a danger to the health, safety or welfare of
Members.

The Department shall notify the Contractor of suspension, termination, and
exclusion actions taken against Medicaid providers by the Kentucky Medicaid
program within three (3) business days via e-mail. The Contractor shall
terminate the Provider effective upon receipt of notice by the Department.
The Contractor shall notify the Department of termination from Contractor’s
network taken against a Provider under this subsection within three (3) business
days via email. The Contractor shall indicate in its notice to the Department
the reason or reasons for which the PCP ceases participation.

111

--------------------------------------------------------------------------------


The Contractor shall notify any Member of the Provider’s termination provided
such Member has received a service from the terminated Provider within the
previous six months. Such notice shall be mailed within fifteen (15) days of the
action taken if it is a PCP and within thirty (30) days for any other Provider.
B.
In the event a Provider terminates participation with the Contractor, the
Contractor shall notify the Department of such termination by Provider within
five business days via email. In addition, the Contractor will provide all
terminations monthly via the Provider Termination Report as referenced in
Appendix K. The Contractor shall indicate in its notice to the Department the
reason or reasons for which the PCP ceases participation.

The Contractor shall notify any Member of the Provider’s termination provided
such Member has received a service from the terminating Provider within the
previous six months. Such notice shall be mailed the later of the following: (i)
thirty (30) days prior to the effective date of the termination or (ii) within
fifteen (15) days of receiving notice.
C.
The Contractor may terminate from participation any Provider who materially
breaches the Provider Agreement with Contractor and fails to timely and
adequately cure such breach in accordance with the terms of the Provider
Agreement.



The Contractor shall notify any Member of the Provider’s termination provided
such Member has received a service from the terminating Provider within the
previous six months. Such notice shall be mailed the later of the following: (i)
within fifteen (15) days of providing notice or (ii) thirty (30) days prior to
the effective date of the termination.


28.7
Provider Program Capacity Demonstration

The Contractor shall assure that all covered services are as accessible to
Members (in terms of timeliness, amount, duration, and scope) as the same
services are available to commercial insurance members in the Contractor’s
Region; and that no incentive is provided, monetary or otherwise, to providers
for the withholding from Members of medically-necessary services. The Contractor
shall make available and accessible facilities, service locations, and personnel
sufficient to provide covered services consistent with the requirements
specified in this section. Emergency medical services shall be made available to
Members twenty-four (24) hours a day, seven (7) days a week. Urgent care
services by any provider in the Contractor's Program shall be made available
within 48 hours of request. The Contractor shall provide the following:


A.
Primary Care Provider (PCP) delivery sites that are: no more than thirty (30)
miles or thirty (30) minutes from Members in urban areas, and for Members in
non-urban areas, no more than forty-five (45)


112

--------------------------------------------------------------------------------


minutes or forty-five (45) miles from Member residence; with a member to PCP
(FTE) ratio not to exceed 1500:1; and with appointment and waiting times, not to
exceed thirty (30) days from date of a Member’s request for routine and
preventive services and forty-eight (48) hours for Urgent Care.
B.
Specialty care in which referral appointments to specialists shall not exceed
thirty (30) days for routine care or forty-eight (48) hours for Urgent Care;
except for Behavioral Health Services for which emergency care with crisis
stabilization must be provided within twenty-four (24) hours, urgent care which
must be provided within forty-eight (48) hours, services may not exceed fourteen
(14) days post discharge from an acute Psychiatric Hospital and sixty (60) days
for other referrals.

C.
In addition to the above, the Contractor shall include in its network
Specialists designated by the Department in no fewer number than twenty-five
(25%) percent of the Specialists enrolled in the Department’s Fee-for-Service
program by region; and include sufficient pediatric specialists to meet the
needs of Members younger than twenty-one (21) years of age. Access to
Specialists shall not exceed sixty (60) miles or sixty (60) minutes. In the
event there are less than five (5) qualified Specialists in a particular region,
the twenty-five (25%) shall not apply to that region.

D.
Immediate treatment for Emergency Care at a health facility that is most
suitable for the type of injury, illness or condition, regardless of whether the
facility is in Contractor’s Network.

E.
Access to Hospital care shall not exceed thirty (30) miles or thirty (30)
minutes, except in non-urban areas where access may not exceed sixty (60)
minutes, with the exception of Behavioral Health Services and physical
rehabilitative services where access shall not exceed sixty (60) miles or sixty
(60) minutes.

F.
Access for general dental services shall not exceed sixty (60) miles or sixty
(60) minutes. Any exceptions shall be justified and documented by the
Contractor. Appointment and waiting times shall not exceed three (3) weeks for
regular appointments and forty eight (48) hours for urgent care.

G.
Access for general vision, laboratory and radiology services shall not exceed
sixty (60) miles or sixty (60) minutes. Any exceptions shall be justified and
documented by the Contractor. Appointment and waiting times shall not exceed
thirty (30) days for regular appointments and forty eight (48) hours for Urgent
Care.

H.
Access for Pharmacy services, shall not exceed sixty (60) miles or sixty (60)
minutes or the delivery site shall not be further than fifty (50) miles from the
Member’s residence. The Contractor is not required to provide transportation
services to Pharmacy services.



The Contractor shall attempt to enroll the following Providers in its network as

113

--------------------------------------------------------------------------------


follows:


A.
Teaching hospitals;

B.
FQHCs and rural health clinics;

C.
The Kentucky Commission for Children with Special Health Care Needs; and

D.
Community Mental Health Centers



If the Contractor is not able to reach agreement on terms and conditions with
these specified providers, it shall submit to the Department, for approval,
documentation which supports that adequate services and service sites as
required in this Contract shall be provided to meet the needs of its Members
without contracting with these specified providers. Such approval is subject to
Section 4.4.


In consideration of the role that Department for Public Health, which contracts
with the local health departments, plays in promoting population health of the
provision of safety net services, the Contractor shall offer a participation
agreement to the Department of Public Health for local health department
services. Such participation agreement shall include, but not be limited to, the
following provisions:


A.
Coverage of the Preventive Health Package pursuant to 907 KAR 1:360.

B.
Provide reimbursement at rates commensurate with those provided under Medicare.



The Contractor may also include any charitable providers which serve Members in
the Contractor Region, provided that such providers meet credentialing
standards.


The Contractor shall demonstrate the extent to which it has included providers
who have traditionally provided a significant level of care to Medicaid Members.
The Contractor shall have participating providers of sufficient types, numbers,
and specialties in the service area to assure quality and access to health care
services as required for the Quality Improvement program as outlined in
Management Information Systems. If the Contractor is unable to contract with
these providers, it shall submit to the Department, for approval, documentation
which supports that adequate services and service sites as required in the
Contract shall be available to meet the needs of its Members. Such approval is
subject to Section 4.4.


28.8
Provider Network Adequacy

The Contractor shall submit information in accordance with Appendix G that
demonstrates that the Contractor has an adequate network that meets the
Department’s standards in Section 28.7 above. The MCO shall notify the

114

--------------------------------------------------------------------------------


Department, in writing, of any anticipated network changes that may impact
network standards as defined herein.
The Contractor shall update this information to reflect changes in the
Contractor’s Network on an annual basis, or upon request by the Department.
28.9
Expansion and/or Changes in the Network

If at any time, the Contractor or the Department determines that its Contractor
Network is not adequate to comply with the access standards specified above for
95% of its Members by region, the Contractor or Department shall notify the
other of this situation and within fifteen business (15) days the Contractor
shall submit a corrective action plan to remedy the deficiency. The corrective
action plan shall describe the deficiency in detail, including the geographic
location where the problem exists, and identify specific action steps to be
taken by the Contractor and time-frames to correct the deficiency.
In addition to expanding the service delivery network to remedy access problems,
the Contractor shall also make reasonable efforts to recruit additional
providers based on Member requests. When Members ask to receive services from a
provider not currently enrolled in the network, the Contractor shall contact
that provider to determine an interest in enrolling and willingness to meet the
Contractor’s terms and conditions.
28.10
Provider Electronic Transmission of Data

The Contractor shall transmit any additions or changes to the Contractor’s
Network as specified in Appendix G. Encounter Record containing provider numbers
that are not on the Medicaid master provider file will not be accepted.
28.11
Provider System Specifications and Data Definitions

Appendix G contains the file layouts, data element definitions, and other
information relevant to maintenance of the provider file by Contractor.
28.12
Cultural Consideration and Competency

The Contractor shall participate in the Department’s effort to promote the
delivery of services in a culturally competent manner to all Members, including
those with limited English proficiency and diverse cultural and ethnic
backgrounds. The Contractor shall address the special health care needs of its
members needing culturally sensitive services. The Contractor shall incorporate
in policies, administration and service practice the values of: recognizing the
Member’s beliefs; addressing cultural differences in a competent manner;
fostering in staff and Providers attitudes and interpersonal communication
styles which respect Member’s cultural background. The Contractor shall
communicate such policies to Subcontractors.

115

--------------------------------------------------------------------------------


29.
Provider Payment Provisions

29.1
Claims Payments

In accordance with the Balanced Budget Act (BBA) Section 4708, the Contractor
shall implement Claims payment procedures that ensure 90% of all Provider Claims
for which no further written information or substantiation is required in order
to make payment are paid or denied within thirty (30) days of the date of
receipt of such Claims and that 99% of all Claims are processed within ninety
(90) days of the date of receipt of such Claims. In addition, the Contractor
shall comply with the Prompt-Pay statute, codified within KRS 304.17A-700-730,
as may be amended, and KRS 205.593, and KRS 304.14-135 and KRS 304.99-123, as
may be amended.
The Contractor shall, notify the requesting provider of any decision to deny a
Claim, or to authorize a service in an amount, duration, or scope that is less
than requested.
Any conflict between the BBA and Commonwealth law will default to the BBA unless
the Commonwealth requirements are stricter.
29.2
Payment to Out-of-Network Providers

The Contractor shall reimburse Out-of-Network Providers in accordance with
Section 29.1 “Claims Payments” for the following Covered Services:
A.
Specialty care for which the Contractor has approved a authorization for the
Member to receive services from an Out-of-Network Provider;

B.
Emergency Care that could not be provided by the Contractor’s Network Provider
because the time to reach the Contractor’s Network Provider would have resulted
in risk of serious damage to the Member’s health;

C.
Services provided for family planning; and

D.
Services for children in Foster Care.



The above listed Covered Services shall be reimbursed at no more than 100
percent of the Medicaid fee schedule/rate.


29.3
Payment to Providers for Serving Dual Eligible Members

The Contractor shall coordinate benefits for Dual Eligible Members by paying the
lesser amount of:


A.
The Contractor’s allowed amount minus the Medicare payment, or

B.
The Medicare co-insurance and deductible up to Contractor’s allowed amount.




116

--------------------------------------------------------------------------------


In the event that Medicaid does not have a price for codes included on a
crossover claim then the entire Medicare coinsurance and deductible shall be
paid by the Contractor. The Contractor shall further assist Dual Eligible
Members in coordination of benefits required under Delegations of Authority.


29.4
Payment of Federally Qualified Health Centers (“FQHC”) and Rural Health Clinics
(“RHC”)

The Contractor shall assure that payment for services provided to FQHCs and RHCs
is not less than the level and amount of payment the Contractor would make for
the services if the services were furnished by other clinic or primary care
Providers. The Department shall reimburse, by making payments directly to FQHCs
and RHCs, the difference if the rate is less than the amount paid under
Kentucky’s established prospective payment system (PPS) rate for the federally
certified facilities.


The Contractor shall report to the Department within forty-five (45) calendar
days of the end of each quarter the total amount paid to each FQHC per month.
The report shall include the provider number, name, total number of paid claims
per month, total amount paid by Contractor, and any adjustments.


Effective July 1, 2014, and with the approval of CMS, the Contractor shall pay
to the FQHCs and RHCs the Kentucky’s established prospective payment system
(PPS) rate for the federally certified facilities. If implemented the
Contractor’s capitation rate shall be adjusted beginning July 1, 2014 to address
the revised payment provision.


29.5
Commission for Children with Special Needs

The case management and care coordination needs of the medically fragile
children serviced by the Commission for Children with Special Needs must be
recognized by the Contractor in that a special payment rate shall be developed
for the Commission by a process of negotiation between the Contractor and the
Commission. The rate to be established shall be not less than seventy-eight (78)
percent of the Medicaid allowable cost based on the most recent available cost
report of the Commission and shall be subject to negotiation at annual
intervals.


29.6
Payment of Teaching Hospitals

In establishing payments for teaching hospitals in its Contractor’s Network, the
Contractor shall recognize costs for graduate medical education, including
adjustments required by KRS 205.565 and 907 KAR 1:825.
29.7
Intensity Operating Allowance

The Department acknowledges and agrees that Contractor is subject to the

117

--------------------------------------------------------------------------------


legislatively mandated intensity operating allowance and hospital rate increase.
Contractor shall receive capitation payments that reflect these mandated items.
(See 907 KAR 10:825)


29.8
Urban Trauma

The contractor shall agree that payment for Urban Trauma Center amount is
contingent upon the Commonwealth's receipt of the necessary state matching funds
from the Urban Trauma Provider to support such payment and shall so do in a
manner necessary to meet all federal requirements governing such transactions.
(See 907 KAR 10:825)


29.9
Critical Access Hospitals

The Contractor shall reimburse Critical Access Hospitals at rates that are at
least equal to those established by CMS for Medicare reimbursement to a critical
access hospital in accordance with 907 KAR 10:815.


29.10
Supplemental Payments

The Department and Contractor recognize the Department’s desire to provide
enhanced reimbursement to provider entities through supplemental payments in
order to preserve the ability of the provider entities to provide essential
services to Commonwealth residents.


The Department currently makes supplemental payments in addition to adjudicated
claims payments to a number of provider entities. Those categories of providers
receiving supplemental payments are as follows:
•
Intensity Operating Allowance for Pediatric Teaching hospitals

•
A State Designated Urban Trauma Center

•
State Owned or Operated University Teaching Hospital Faculty

•
Psychiatric Access Supplement to a Designated Psychiatric Hospital



Descriptions of these payments are found in other sections of the contract.
State owned or operated university teaching hospitals include a hospital
operated by a related party organization as defined in 42 CFR 413.17, which is
operated as part of an approved School of Medicine or Dentistry.


Contractor is required to make monthly supplemental payments to the specified
providers on or before the last business day of the month of service for which
capitation is paid. The payment shall be the amount specified for each
respective provider entity multiplied by the Contractor’s share of monthly
enrollment by region and by rate cell as calculated by the Department and
reported to the Contractor.

118

--------------------------------------------------------------------------------


The Department shall provide the detailed amounts by provider entity upon
contractor request. In addition, July 1 of each year under this Contract, the
Department shall provide the Contractor with the adjusted supplemental payments
increase, if any, and the Department shall provide the Contractor with an
adjusted capitation rate in order to pay this increase.


The Contractor agrees, upon the request of the Department, to submit to the
Department claims-level cost data for payment verification purposes. Contractor
will work with the Department to assure that information is provided to allow
for provider entities to remit the state matching portion of the payments to the
Department, as applicable.


29.11
Supplemental Payments to PCPs

Certain medical specialties (“Eligible Providers”) are to receive at the
Medicare rate for certain services for calendar years 2013 and 2014. The
capitation rates for this Contract do not reflect this payment. The Department
shall provide to the Contractor: 1) the list of Eligible Providers who are
eligible for reimbursement at Medicare payment levels; 2) the specific primary
service codes that qualify for the ACA enhanced reimbursement; and 3) the
payment rates for these codes. The Contractor shall file quarterly reports with
the Department listing all professional claims in a format prescribed by the
Department. The professional claims submitted shall be based on claims paid
during the quarter with incurred dates during the Contract term. Contingent upon
approval by CMS, the Department shall determine the additional amount to be paid
and shall make supplemental payments to Contractor in that amount. The
Department shall make all such supplemental payments to the Contractor within
twenty (20) days of receipt of the quarterly report. The Contractor shall then
distribute these payments to the Eligible Providers forty-five days after the
end of the quarter.


Submittals shall be submitted within fifteen days of the close of the quarter.
The Contractor shall pass on the full benefit of the payment increase to
Eligible Providers and shall provide a quarterly report of payments made to
Eligible Providers that is in a form and format sufficient to satisfy the
reporting requirements of CMS or other regulatory agencies when submitting the
next subsequent quarterly report requesting payment. For claims paid after the
Contract Term but incurred during the Contract term (i.e., run out claims) the
Contractor shall continue to be responsible for processing the ACA enhanced
reimbursement as contained herein.


If the Contractor distributes the ACA enhanced reimbursement to a provider who
was determined by the Department to be an Eligible Provider at the time of the
payment, but who is subsequently determined to have been ineligible, the
Contractor shall be held harmless in recouping such payment from the provider
but shall reasonably cooperate with the Department in recouping such payment.

119

--------------------------------------------------------------------------------


30.
Covered Services

30.1
Medicaid Covered Services

The Contractor shall provide, or arrange for the provision of, the Covered
Services listed in Appendix I. to Members in accordance with the Contract
standards, and according to the Department’s regulations, state plan, policies
and procedures applicable to each category of Covered Services. The Contractor
shall be required to provide Covered Services to the extent services are covered
for Members at the time of Enrollment. The Contractor shall ensure that the care
of new enrollees is not disrupted or interrupted. The Contractor shall ensure
continuity of care for new Members receiving health care under fee for service
prior to enrollment in the Plan. Appendix I. shall serve as a summary of
currently Covered Services that the Contractor shall be responsible for
providing to Members. However, it is not intended, nor shall it serve as a
substitute for the more detailed information relating to Covered Services which
is contained in applicable administrative regulations governing Kentucky
Medicaid services provision (907 KAR Chapter 1 and 907 KAR 3:005) and individual
Medicaid program services manuals incorporated by reference in the
administrative regulations.


After the Execution Date and the adjustment for ACA compliance as provided in
Section 11.2, to the extent a new or expanded Covered Service is added by the
Department to Contractor’s responsibilities under this Contract, (“New Covered
Service”) the financial impact of such New Covered Service will be evaluated
from an actuarial perspective by the Department, and Capitation Rates to be paid
to Contractor hereunder will be adjusted accordingly to 12.2 and 40.3 herein.
The determination that a Covered Service is a New Covered Service is at the
discretion of the Department. At least ninety (90) days before the effective
date of the addition of a New Covered Service, the Department will provide
written notice to Contractor of any such New Covered Service and any adjustment
to the Capitation Rates herein as a result of such New Covered Service. This
notice shall include: (i) an explanation of the New Covered Service; (ii) the
amount of any adjustment to Capitation Rates herein as a result of such New
Covered Service; and (iii) the methodology for any such adjustment.


The Contractor may provide, or arrange to provide, services in addition to the
services described in Appendix I, provided quality and access are not
diminished, the services are Medically Necessary health services and
cost-effective. The cost for these additional services shall not be included in
the Capitation Rate. The Contractor shall notify and obtain approval from
Department for any new services prior to implementation. The Contractor shall
notify the Department by submitting a proposed plan for additional services and
specify the level of services in the proposal.


Any Medicaid service provided by the Contractor that requires the completion of
a specific form (e.g., hospice, sterilization, hysterectomy, or abortion), the
form

120

--------------------------------------------------------------------------------


shall be completed according to the appropriate Kentucky Administrative
Regulation (KAR). The Contractor shall require its Subcontractor or Provider to
retain the form in the event of audit and a copy shall be submitted to the
Department upon request.


The Contractor shall not prohibit or restrict a Provider from advising a Member
about his or her health status, medical care, or treatment, regardless of
whether benefits for such care are provided under the Contract, if the Provider
is acting within the lawful scope of practice.


If the Contractor is unable to provide within its network necessary medical
services covered under Appendix I , it shall timely and adequately cover these
services out of network for the Member for as long as Contractor is unable to
provide the services in accordance with 42 CFR 438.206. The Contractor shall
coordinate with out-of-network providers with respect to payment. The Contractor
will ensure that cost to the Member is no greater than it would be if the
services were provided within the Contractor’s Network.


A Member who has received Prior Authorization from the Contractor for referral
to a specialist physician or for inpatient care shall be allowed to choose from
among all the available specialists and hospitals within the Contractor’s
Network, to the extent reasonable and appropriate.


30.2
Direct Access Services

The Contractor shall make Covered Services available and accessible to Members
as specified in Appendix I. The Contractor shall routinely evaluate
Out-of-Network utilization and shall contact high volume providers to determine
if they are qualified and interested in enrolling in the Contractor’s network.
If so, the Contractor shall enroll the provider as soon as the necessary
procedures have been completed. When a Member wishes to receive a direct access
service or receives a direct access service from an Out-of-Network Provider, the
Contractor shall contact the provider to determine if it is qualified and
interested in enrolling in the network. If so, the Contractor shall enroll the
provider as soon as the necessary enrollment procedures have been completed.


The Contractor shall ensure direct access and may not restrict the choice of a
qualified provider by a Member for the following services within the
Contractor’s Network:
A.
Primary care vision services, including the fitting of eye-glasses, provided by
ophthalmologists, optometrists and opticians;

B.
Primary care dental and oral surgery services and evaluations by orthodontists
and prosthodontists;

C.
Voluntary family planning in accordance with federal and state laws and judicial
opinion;

D.
Maternity care for Members under eighteen (18) years of age;


121

--------------------------------------------------------------------------------


E.
Immunizations to Members under twenty-one (21) years of age;

F.
Sexually transmitted disease screening, evaluation and treatment;

G.
Tuberculosis screening, evaluation and treatment;

H.
Testing for Human Immunodeficiency Virus (HIV), HIV-related conditions, and
other communicable diseases as defined by 902 KAR 2:020;

I.
Chiropractic services; and

J.
Women’s health specialists.



The Contractor shall ensure direct access and may not restrict the Member’s
access to services in accordance with 42 CFR 438 and applicable state statutes
and regulations.


30.3
Second Opinions

The Contractor shall provide for a second opinion related to surgical procedures
and diagnosis and treatment of complex and/or chronic conditions within the
Contractor’s network, at the Member’s request. The Contractor shall inform the
Member, in writing, at the time of Enrollment of the Member’s right to request a
second opinion.
30.4
Billing Members for Covered Services

The Contractor and its Providers and Subcontractors shall not bill a Member for
Medically Necessary Covered Services with the exception of applicable co-pays or
other cost sharing requirements provided under this contract. Any Provider who
knowingly and willfully bills a Member for a Medicaid Covered Service shall be
guilty of a felony and upon conviction shall be fined, imprisoned, or both, as
defined in Section 1128B(d)(1) 42 U.S.C. 1320a-7b of the Social Security Act.
This provision shall remain in effect even if the Contractor becomes insolvent.
However, if a Member agrees in advance in writing to pay for a Non-Medicaid
covered service, then the Contractor, the Contractor’s Provider, or Contractor’s
Subcontractor may bill the Member. The standard release form signed by the
Member at the time of services does not relieve the Contractor, Providers and
Subcontractors from the prohibition against billing a Medicaid Member in the
absence of a knowing assumption of liability for a Non-Medicaid covered Service.
The form or other type of acknowledgement relevant to Medicaid Member liability
must specifically state the services or procedures that are not covered by
Medicaid.
30.5
Referrals for Services not Covered by Contractor

When it is necessary for a Member to receive a Medicaid service that is outside
the scope of the Covered Services provided by the Contractor, the Contractor
shall refer the Member to a provider enrolled in the Medicaid fee-for-service
program. The Contractor shall have written policies and procedures for the

122

--------------------------------------------------------------------------------


referral of Members for Non-Covered Services that shall provide for the
transition to a qualified health care provider and, where necessary, assistance
to Members in obtaining a new Primary Care Provider. The Contractor shall submit
any desired changes to the established written referral policies and procedures
to the Department for review and approval subject to Section 4.4.


30.6
Interface with State Behavioral Health Agency

A.
Contractor’s Behavioral Health Director or designee will meet with the
Department monthly to discuss State Mental Health Authority and Single State
(substance abuse) Agency (SSA) protocols, rules and regulations including but
not limited to:



•
Serious Mental Illness (SMI) and Serious Emotional Disturbance (SED) operating
definitions

•
Other priority populations

•
Targeted Case Management and Peer Support provider certification training and
process

•
IMPACT Plus program operations

•
Satisfaction survey requirements

•
Priority training topics (e.g. trauma-informed care, suicide prevention,
co-occurring disorders, evidence-based practices)

•
Behavioral health services hotline

•
Behavioral health crisis services (referrals; emergency, urgent and routine
care)



B.
Contractor will coordinate IMPACT Plus Covered Services to ensure existing
services are provided, rates are set, and encounter and cost data are provided.



C.
Contractor will coordinate:



1.
Member education process for individuals with serious mental illnesses (SMI) and
children and youth with serious emotional disturbances (SED) with the
department. Contractor will provide the Department with proposed materials and
protocols.

2.
With the Department and CMHCs a process for integrating Behavioral Health
Services’ hotlines with processes planned by the Contractor to meet system
requirements.

3.
With the Department on establishing collaborative agreements with state operated
or stated contracted psychiatric hospitals, as well as with other the Department
facilities that individuals with co-occurring behavioral health and
developmental and intellectual disabilities (DID).


123

--------------------------------------------------------------------------------


31.
Pharmacy Benefits

31.1
Pharmacy Requirements

The Contractor shall provide pharmacy benefits in accordance with this section
in addition to other requirements specified in this contract. Pharmacy benefit
requirements shall include, but not be limited to:


A.
State-of-the-art, online and real-time rules-based point-of-sale (POS) Claims
processing services with prospective drug utilization review including an
accounts receivable process;

B.
Retrospective utilization review services;

C.
Formulary and non-formulary services, including prior authorization services;

D.
Pharmacy provider relations and call center services, in addition to Provider
Services specified elsewhere;

E.
Seamless interfaces with the information systems of the Commonwealth and as
needed, any related vendors; and

F.
Coverage for all drugs for which a federal rebate is available per 42 USC §
1396r-8 and has been provided by DMS.



31.2
Formulary and Non-Formulary Services

The Contractor shall maintain a preferred drug list and make information
available to pharmacy providers and Members the co-pay tiers or other
information as necessary. The Contractor shall provide information to its
pharmacy providers regarding the Preferred Drug List (PDL) for Medicaid Members
via posting on the web and other relevant means of communication. This list
updated by the Contractor throughout the year shall reflect changes in the
status of a drug or to the addition of new drugs, as required.


The Contractor shall utilize a Pharmacy and Therapeutics Committee (P&T
Committee). The P & T Committee shall meet in Kentucky periodically throughout
the calendar year as necessary and make recommendations to the Contractor for
changes to the drug formulary. The P & T Committee shall be considered an
advisory committee to a public body and thereby making it subject to the Open
Meetings Law KRS 61.800 to 61.850. The Contractor shall give prior notice to the
Department of the time, date and location of the P & T Committee meetings.


31.3
Pharmacy Claims Administration

The Contractor shall process, adjudicate, and pay pharmacy Claims for Members
via an online real-time POS system, including voids and full or partial
adjustments. The Contractor shall maintain prospective drug utilization review
edits and apply these edits at the POS. The Contractor shall be responsible for
processing components required for paper Claims.

124

--------------------------------------------------------------------------------


The Contractor maintains, through an online system, appropriate accounts
receivable (A/R) records for the Commonwealth to systematically track
adjustments, recoupments, manual payments and other required identifying A/R and
Claim information.


The Contractor shall interface with the Commonwealth’s information systems to
provide data and other information, as needed, to properly administer the
pharmacy benefit program.


31.4
Pharmacy Rebate Administration

The Patient and Affordable Care Act (PPACA) signed into law in March 2010
require states to collect CMS level rebates on all Medicaid MCO utilization. In
order for the Department to comply with this requirement the Contractor shall be
required to submit NDC level information including J-code conversions consistent
with CMS requirements. The Department will provide this Claims level detail to
manufacturers to assist in dispute resolutions. However, since the Department is
not the POS Claims processor, resolutions of unit disputes are dependent upon
cooperation of the Contractor. The Contractor shall assist the Department in
resolving drug rebate disputes with the manufacture. The Contractor also shall
be responsible for rebate administration for pharmacy services provided through
other settings such as physician services.


31.5
Pharmacy Program Management

The Contractor shall assure that pharmacy benefits are administered in
accordance with the state and Federal laws and regulations. In the event the
prescription is for a non-preferred drug and the pharmacist cannot reach the
physician or the Contractor or its agent for approval and the pharmacist deems
it necessary, a seventy-two (72) hour emergency supply shall be provided. If the
physician prescribed an amount of the medicine that is less than a seventy-two
(72) hour supply, the pharmacist shall only dispense the amount prescribed.


Except for those Members diagnosed with conditions listed in 907 KAR 1:019,
Kentucky Medicaid members may be limited to three (3) brand prescriptions and
four (4) total prescriptions, based upon their diagnoses and/or medical
condition.


If the Contractor charges co-payments for prescription medications dispensed to
Members such charges shall be at the same level as the Department in the Fee for
Service Program. The Contractor shall track and reports on the Members’ usage
and co-payments, including accumulation of maximum out-of-pocket co-payments.
The co-payments requirements for the Kentucky Medicaid Program can be found in
907 KAR 1:604. Whether the Contractor imposes such co-pays or not, the actuarial
value of the co-pays will be reflected in the Capitation Rate adjustments
anticipated to take place with the ACA implementation as provided in Section
11.2.

125

--------------------------------------------------------------------------------


31.6
Pharmacy Provider Relations and Prior Authorizations

The Contractor shall operate a toll-free call center twenty-four (24) hours a
day, seven (7) days a week for access by pharmacies and physicians/prescribers.
The call center shall provide access to registered pharmacists during all hours
of operation to respond to pharmacy related questions that require clinical
intervention and to handle reconsideration requests for prior authorizations.
The call center shall process prior authorization requests received from
prescribers by facsimile, telephone or postal service. The Contractor shall have
a twenty-four (24) hour turnaround time on processing pharmacy prior
authorization requests.


31.7
Specialty Pharmacy and Pharmacy Drugs

The Contractor will comply with industry standards for the management of
specialty pharmacy drugs. Characteristics of Specialty Medications may include
the following:


•
Drugs that are used to treat and diagnose rare or complex diseases;

•
Drugs that require close clinical monitoring and management;

•
Drugs that frequently require special handling; or

•
Drugs that may have limited access or distribution.

The Contractor may establish a Specialty Pharmacy Network, subject to any
willing provider specifications outlined in Kentucky regulations. The
Contractor’s criteria for network participation shall be readily available.


32.
Special Program Requirements

32.1
EPSDT Early and Periodic Screening, Diagnosis and Treatment

The Contractor shall provide all Members under the age of twenty-one (21) years
EPSDT services in compliance with the terms of this Contract and policy
statements issued during the term of this Contract by the Department or CMS. The
Contractor shall file EPSDT reports in the format and within the time-frames
required by the terms of this Contract as indicated in Appendix J. The
Contractor shall comply with 907 KAR 1:034 that delineates the requirements of
all EPSDT providers participating in the Medicaid program. Health care
professionals who meet the standards established in the above-referenced
regulation shall provide EPSDT services. Additionally, the Contractor shall:
A.
Provide, through direct employment with the Contractor or by Subcontract,
accessible and fully trained EPSDT Providers who meet the requirements set forth
under 907 KAR 1:034, and who are supported by adequately equipped offices to
perform EPSDT services.


126

--------------------------------------------------------------------------------


B.
Effectively communicate information (e.g. written notices, verbal explanations,
face to face counseling or home visits when appropriate or necessary) with
members and their families who are eligible for EPSDT services [(i.e. Medicaid
eligible persons who are under the age of twenty-one (21)] regarding the value
of preventive health care, benefits provided as part of EPSDT services, how to
access these services, and the member’s right to access these services. Members
and their families shall be informed about EPSDT and the right to Appeal any
decision relating to Medicaid services, including EPSDT services, upon initial
enrollment and annually thereafter where Members have not accessed services
during the year.

C.
Provide EPSDT services to all eligible Members in accordance with EPSDT
guidelines issued by the Commonwealth and federal government and in conformance
with the Department’s approved periodicity schedule, a sample of which is
included in Appendix J.

D.
Provide all needed initial, periodic and inter-periodic health assessments in
accordance with 907 KAR 1:034. The Primary Care Provider assigned to each
eligible member shall be responsible for providing or arranging for complete
assessments at the intervals specified by the Department’s approved periodicity
schedule and at other times when Medically Necessary.

E.
Provide all medically necessary treatment for eligible Members in accordance
with 907 KAR 1:034. The Primary Care Provider and other Providers in the
Contractor’s Network shall provide diagnosis and treatment and or Out-of-network
Providers shall provide treatment if the service is not available within the
Contractor’s network.

F.
Provide EPSDT Special Services for eligible members, including identifying
providers who can deliver the Medically Necessary services described in federal
Medicaid law and developing procedures for authorization and payment for these
services. Current requirements for EPSDT Special Services are included in
Appendix J.

G.
Establish and maintain a tracking system to monitor acceptance and refusal of
EPSDT services, whether eligible Members are receiving the recommended health
assessments and all necessary diagnosis and treatment, including EPSDT Special
Services when needed.

H.
Establish and maintain an effective and on-going Member Services case management
function for eligible members and their families to provide education and
counseling with regard to Member compliance with prescribed treatment programs
and compliance with EPSDT appointments. This function shall assist eligible
members or their families in obtaining sufficient information so they can make
medically informed decisions about their health care,


127

--------------------------------------------------------------------------------


provide support services including transportation and scheduling assistance to
EPSDT services, and follow up with eligible members and their families when
recommended assessments and treatment are not received.
I.
Maintain a consolidated record for each eligible member, including reports of
informing about EPSDT, information received from other providers and dates of
contact regarding appointments and rescheduling when necessary for EPSDT
screening, recommended diagnostic or treatment services and follow-up with
referral compliance and reports from referral physicians or providers.

J.
Establish and maintain a protocol for coordination of physical health services
and Behavioral Health Services for eligible members with behavioral health or
developmentally disabling conditions. Coordination procedures shall be
established for other services needed by eligible members that are outside the
usual scope of Contractor services. Examples include early intervention services
for infants and toddlers with disabilities, services for students with
disabilities included in the child’s individual education plan at school, WIC,
Head Start, DCBS, etc.

K.
Participate in any state or federally required chart audit or quality assurance
study;

L.
Maintain an effective education/information program for health professionals on
EPSDT compliance (including changes in state or federal requirements or
guidelines). At a minimum, training shall be provided concerning the components
of an EPSDT assessment, EPSDT Special Services, and emerging health status
issues among members which should be addressed as part of EPSDT services to all
appropriate staff and Providers, including medical residents and specialists
delivering EPSDT services. In addition, training shall be provided concerning
physical assessment procedures for nurse practitioners, registered nurses and
physician assistants who provide EPSDT screening services.

M.
Submit Encounter Record for each EPSDT service provided according to
requirements provided by the Department, including use of specified EPSDT
procedure codes and referral codes. Submit quarterly and annual reports on EPSDT
services including the current Form CMS-416.

N.
Provide an EPSDT Coordinator staff function with adequate staff or subcontract
personnel to serve the Contractor’s enrollment or projected enrollment.



32.2
Dental Services

The Contractor shall provide preventive and primary care dental services for
oral health conditions and illness in a timely manner on an emergent, urgent
care or non-urgent care basis in accordance with 42 CFR 438. Covered dental
services

128

--------------------------------------------------------------------------------


shall be provided in accordance with 907 KAR 1:026.


The Contractor shall enroll providers of dental services in accordance with KRS
304.17A-270, and establish written policies and procedures to ensure the timely
provision of services in an amount, duration, and scope that is no less than the
amount, duration, and scope for the same services provided to fee-for-service
Medicaid Members. The Contractor shall assess the oral health of Members and
develop a plan for improving oral health in Members, particularly in children
and persons with special health care needs.


The Contractor shall have ultimate responsibility for the provision of dental
services and shall oversee and coordinate the delivery of or access to all
member health information and other date relating to dental services, as
requested by the Department.


32.3
Emergency Care, Urgent Care and Post Stabilization Care

Emergency Care shall be available to Members twenty-four (24) hours a day, seven
(7) days a week. Urgent Care services shall be made available within forty-eight
(48) hours of request. Post Stabilization Care services are covered and
reimbursed in accordance with 42 CFR 422.113(c) and 438.114(c).


32.4
Out-of-Network Emergency Care

The Contractor shall provide, or arrange for the provision of Emergency Care,
even though the services may be received outside the Contractor’s network in
compliance with 42 CFR 438.114.
Payment for Emergency Services covered by a non-contracting provider shall not
exceed the Medicaid fee-for service rate as required by Section 6085 of the
Deficit Reduction Act of 2005. For services provided by non-contracting
hospitals, this amount must be less any payments for indirect costs of medical
education and direct costs of graduate medical education that would have been
included in fee-for-service payments.
32.5
Maternity Care

When a woman has entered prenatal care before enrolling with the Contractor
shall take every effort to allow her to continue with the same prenatal care
provider throughout the entire pregnancy. Contractor shall also establish
procedures to assure either prompt initiation of prenatal care or continuation
of care without interruption for women who are pregnant when they enroll. The
Contractor shall provide maternity care that includes prenatal, delivery, and
postpartum care as well as care for conditions that complicate pregnancies. All
newborn Members shall be screened for those disorders specified in the
Commonwealth of Kentucky metabolic screen.

129

--------------------------------------------------------------------------------


32.6
Voluntary Family Planning

The Contractor shall ensure direct access for any Member to a Provider,
qualified by experience and training, to provide Family Planning Services, as
such services are described in Appendix I to this Contract. The Contractor may
not restrict a Member’s choice of his or her provider for Family Planning
Services. Contractor must assure access to any qualified provider of Family
Planning Services without requiring a referral from the PCP.
The Contractor shall maintain confidentiality for Family Planning Services in
accordance with applicable federal and state laws and judicial opinions for
Members less than eighteen (18) years of age pursuant to Title X. 42 CFR 59.11,
and KRS 214.185. Situations under which confidentiality may not be guaranteed
are described in KRS 620.030, KRS 209.010 et seq., KRS 202A, and KRS 214.185.
All information shall be provided to the Member in a confidential manner.
Appointments for counseling and medical services shall be available as soon as
possible with in a maximum of thirty (30) days. If it is not possible to provide
complete medical services to Members less than 18 years of age on short notice,
counseling and a medical appointment shall be provided right away preferably
within ten (10) days. Adolescents in particular shall be assured that Family
Planning Services are confidential and that any necessary follow-up will assure
the Member’s privacy.
32.7
Nonemergency Medical Transportation

The Department contracts with the Office of Transportation and Delivery to
provide non-emergency medical transportation (NEMT) services to select Medicaid
Members. Through the NEMT program, members receive safe and reliable
transportation to Medicaid covered services. The Department shall continue to
provide NEMT services for Medicaid Members. The Contractor shall provide
educational materials regarding the availability of transportation services and
refers Members for NEMT. NEMT services do not include emergency ambulance and
non-emergency ambulance stretcher services. Transportation of an emergency
nature, including ambulance stretcher services is the responsibility of the
Contractor.


32.8
Pediatric Interface

School-Based Services provided by school personnel are excluded from Contractor
coverage and are paid by the Department through fee-for-service Medicaid.


Preventive and remedial care services as contained in 907 KAR 1:360 and the
Kentucky State Medicaid Plan provided by the Department of Public Health through
public health departments in schools by a Physician, Physician’s

130

--------------------------------------------------------------------------------


Assistant, Advanced Registered Nurse Practitioner, Registered Nurse, or other
appropriately supervised health care professional are included in Contractor
coverage. Service provided under a child’s IEP should not be duplicated.
However, in situations where a child’s course of treatment is interrupted due to
school breaks, after school hours or during summer months, the Contractor is
responsible for providing all Medically Necessary Covered Services to eligible
Members.


Services provided under HANDS shall be excluded from Contractor coverage.


Pediatric Interface Services includes pediatric concurrent care as mandated by
the ACA. The Contractor shall simultaneously provide palliative hospice services
in conjunction with curative services and medications for pediatric patients
diagnosed with life-threatening/terminal illnesses.


32.9
Pediatric Sexual Abuse Examination

Contractor shall have Providers in its network that has the capacity to perform
a forensic pediatric sexual abuse examination. This examination must be
conducted for Members at the request of the DCBS.
32.10
Lock-In Program

The Contractor shall develop a program to address and contain Member over
utilization of services, for pharmacy and non-emergent care provided in an
emergency setting. The criteria for this program shall be submitted to the
Department for approval subject to Section 4.4.
33.
Behavioral Health Services

33.1
Department for Behavioral Health, Developmental and Intellectual Disabilities
(DBHDID) Responsibilities

The Department for Behavioral Health, Developmental and Intellectual
Disabilities (DBHDID) is part of the Cabinet for Health and Family Services. It
is responsible for planning and overseeing behavioral health, intellectual
disability, and developmental disability services using state and federal funds.
DBHDID contracts with outpatient behavioral health services through fourteen
(14) regional mental health centers and four psychiatric hospitals (three of
which are state operated and one private) to assure that community and inpatient
behavioral health services are available to Kentucky citizens. DBHDID works
collaboratively with Department, to assure that Medicaid Members receive quality
services.


DBHDID will work with the Contractor to insure that evidence-based practices
(EBPs) are routinely used in all behavior health services and that they meet the
standards of national models.

131

--------------------------------------------------------------------------------


33.2
DBHDID Goals for Behavioral Health Services

DBHDID will work with the Contractor who will engage in health promotion
efforts, psychotropic medication management, suicide prevention and overall
person centered treatment approaches, to lower morbidity among Members with
serious mental illnesses, including Members with co-occurring developmental
disabilities and other valuable health programs such as smoking cessation and
substance abuse programs.


The Contractor in its design and operation of behavioral health services within
the restrictions of the current behavior health delivery system shall
incorporate these core values for Medicaid Members:


A.
Maintaining basic personal rights. Individuals with mental illness have the same
rights and obligations as other citizens of the Commonwealth. Consumers have the
right to retain the fullest possible control over their own lives.

B.
Being responsive to the consumer and community. The Contractor’s provision of
behavioral health services shall be responsive to the people it serves,
coherently organized, and accessible to those who require behavioral healthcare.

C.
Providing care in the most appropriate setting. The Contractor shall provide the
most normative care in the least restrictive setting and permit Members to be
served in the community when appropriate.

D.
Having well-managed services. The Contractor shall promote cost effective
services and hold all components accountable by requiring monitoring and
self-evaluation, responding rapidly to identify weaknesses, adapting to changing
needs, and improving technology.

E.
The Contractor shall place a high priority on measuring Members’ satisfaction
with the services they receive. Outcome measures are a key component for
evaluating program effectiveness.



33.3
General Behavioral Health Requirements

The Department requires the Contractor’s provision of behavioral health services
to be recovery and resiliency focused. This means that services will be provided
to allow individuals, or in the case of, a minor, family or guardian, to have
the greatest opportunities for decision making and participation in the
individual’s treatment and rehabilitation plans.


33.4
Covered Behavioral Health Services

The Contractor shall assure the provision of all Medically Necessary Behavioral
Health Services for Members. These services are described in Appendix I. All

132

--------------------------------------------------------------------------------


Behavioral Health services shall be provided in conformance with the access
standards established by the Department. When assessing Members for BH Services,
the Contractor and its providers shall use the DSM-V multi-axial classification.
The Contractor may require use of other diagnostic and assessment
instrument/outcome measures in addition to the DMS-V. Providers shall document
DSM-V diagnosis and assessment/outcome information in the Member’s medical
record.


An expansion of substance abuse services will begin January 2014. The Department
also anticipates enhanced services to the Severely Mentally Ill Medicaid
population to take effect on or by July 2014.


33.5
Behavioral Health Provider Network

The Contractor must emphasize access to services, utilization management,
assuring the services authorized are provided, are medically necessary and
produce positive health outcomes. The Department and DBHDID will coordinate on
the requirement of data collection and reporting to assure that state and
federal funds utilized in financing behavioral health services are efficiently
utilized and meet the overall goals of health outcomes.


The Contractor shall utilize ICD-9/10coding and DSM-V classification for
Behavioral Health billings.


The Contractor shall provide access to psychiatrists, psychologists, and other
behavioral health service providers. In order to meet the provider network
requirement for BH services, Community Mental Health Centers (CMHCs) located
within the Contractor service region shall be offered participation in the
Contractor provider network. Network providers shall have experience serving
children and adolescents, persons with disabilities, the elderly, and cultural
or linguistic minorities. The Contractor shall ensure accessibility and
availability of qualified providers to all Members in the service area pursuant
to Provider Program Capacity Demonstration as contained in the RFP. When
necessary to meet the access standards for Behavioral Health Services for its
Members, the Contractor may include in its provider network other specialty care
clinic providers with comparable core services of the CMHC’s. To the extent that
non-psychiatrists and other providers of Behavioral health services may also be
provided as a component of FQHC and RHC services, these facilities shall be
offered the opportunity to participate in the Behavioral Health network. FQHC
and RHC providers can continue to provide the same services they currently
provide under their licenses.


Since the Contractors shall offer participation agreements to the Community
Mental Health Centers to participate in their Behavioral Health network, should
a Community Mental Health Center decline participation in the Contractor in that
service area, or if the Contractor fails to meet access or any other terms and
conditions of the contract the Contractor may meet its BH network requirements

133

--------------------------------------------------------------------------------


by offering participation to other qualified specialty care clinic providers
with comparable core CMHC services.


The Contractor shall maintain a Member education process to help Members know
where and how to obtain Behavioral Health Services.


The Contractor shall permit Members to participate in the selection of the
appropriate behavioral health individual practitioner(s) who will serve them and
shall provide the Member with information on accessible in-network Providers
with relevant experience.


33.6
Behavioral Health Services Hotline

The Contractor shall have an emergency and crisis Behavioral Health Services
Hotline staffed by trained personnel twenty-four (24) hours a day, seven (7)
days a week, three hundred sixty-five (365) days a year, toll-free throughout
Contractor’s regions. Crisis hotline staff must include or have access to
qualified Behavioral Health Services professionals to assess, triage and address
specific behavioral health emergencies. Emergency and crisis Behavioral Health
Services may be arranged through mobile crisis teams. Face to face emergency
services shall be available twenty-four (24) hours a day, seven (7) days a week.
It is not acceptable for an intake line to be answered by an answering machine.


The Contractor shall ensure that the toll-free Behavioral Health Services
Hotline meets the following minimum performance requirements for all Contractor
Programs and Service Areas:


A.
Ninety-nine percent (99%) of call are answered by the fourth ring or an
automated call pick-up system;

B.
No incoming calls receive a busy signal;

C.
At least eighty percent (80%) of calls must be answered by toll-free line staff
within thirty (30) seconds measured from the time the call is placed in queue
after selecting an option;

D.
The call abandonment rate is seven percent (7%) or less;

E.
The average hold time is two (2) minutes or less; and

F.
The system can immediately connect to the local Suicide Hotline’s telephone
number and other Crisis Response Systems and have patch capabilities to 911
emergency services.



The Contractor may operate one hotline to handle emergency and crisis calls and
routine Member calls. The Contractor cannot impose maximum call duration limits
and shall allow calls to be of sufficient length to ensure adequate information
is provided to the Member. Hotline services shall meet Cultural Competency
requirements and provide linguistic access to all Members, including the
interpretive services required for effective communication.


The Behavioral Health Services Hotline may serve multiple Contractor Programs

134

--------------------------------------------------------------------------------


if the Hotline staff is knowledgeable about all of the Contractor Programs. The
Behavioral Health Services Hotline may serve multiple Service Areas if the
Hotline staff is knowledgeable about all such Service Areas, including the
Behavioral Health Provider Network in each Service Area.


The Contractor shall conduct on-going quality assurance to ensure these
standards are met.


The Contractor shall monitor its performance against the Behavioral Health
Services Hotline standards and submit performance reports summarizing call
center performance as indicated.


If Department determines that it is necessary to conduct onsite monitoring of
the Contractor's Behavioral Health Services Hotline functions, the Contractors
responsible for all reasonable costs incurred by Department or its authorized
agent(s) relating to such monitoring.


33.7
Coordination between the Behavioral Health Provider and the PCP

The Contractor shall require, through contract provisions, that PCPs have
screening and evaluation procedures for the detection and treatment of, or
referral for, any known or suspected behavioral health problems and disorders.
PCPs may provide any clinically appropriate Behavioral Health Services within
the scope of their practice. Such screening and evaluation procedures shall be
submitted to the Department and DBHDID for approval. The Contractor will work
directly with DBHDID to introduce the evidence based tool Screening, Brief
Intervention, Referral, and Treatment (SBRIT) in appropriate PCP settings.


The Contractor shall provide training to network PCPs on how to screen for and
identify behavioral health disorders, the Contractor's referral process for
Behavioral Health Services and clinical coordination requirements for such
services. The Contractor shall include training on coordination and quality of
care such as behavioral health screening techniques for PCPs and new models of
behavioral health interventions.


The Contractor shall develop policies and procedures and provide to the
Department for approval regarding clinical coordination between Behavioral
Health Service Providers and PCPs. Such approval is subject to Section 4.4. The
Contractor shall require that Behavioral Health Service Providers refer Members
with known or suspected and untreated physical health problems or disorders to
their PCP for examination and treatment, with the Member's or the Member's legal
guardian's consent. Behavioral Health Providers may only provide physical health
care services if they are licensed to do so. This requirement shall be specified
in all Provider Manuals.


The Contractor shall require that behavioral health Providers send initial and
quarterly (or more frequently if clinically indicated) summary reports of a

135

--------------------------------------------------------------------------------


Members' behavioral health status to the PCP, with the Member's or the Member's
legal guardian's consent. This requirement shall be specified in all Provider
Manuals.


33.8
Follow-up after Hospitalization for Behavioral Health Services

The Contractor shall require, through Provider contract provision, that all
Members receiving inpatient psychiatric services are scheduled for outpatient
follow-up and/or continuing treatment prior to discharge. The outpatient
treatment must occur within fourteen (14) days from the date of discharge. The
Contractor shall ensure that Behavioral Health Service Providers contact Members
who have missed appointment within twenty-four (24) hours to reschedule
appointments.


33.9
Court-Ordered Services

“Court-Ordered Commitment” means an involuntary commitment of a Member to a
psychiatric facility for treatment that is ordered by a court of law pursuant to
Kentucky statutes.


The Contractor must provide inpatient psychiatric services to Members under the
age of twenty-one (21) and over the age of sixty-five (65), up to the annual
limit, who have been ordered to receive the services by a court of competent
jurisdiction under the provisions of KRS 645, Kentucky Mental Health Act of The
Unified Juvenile Code and KRS 202A, Kentucky Mental Health Hospitalization Act.


The Contractor cannot deny, reduce or controvert the Medical Necessity of
inpatient psychiatric services provided pursuant to a Court ordered commitment
for Members under the age of twenty-one (21) or over the age of sixty-five (65).
Any modification or termination of services must be presented to the court with
jurisdiction over the matter for determination.


33.10
Community Mental Health Center (CMHC)

The Contractor shall coordinate with the Community Mental Health Center (CMHC)
or other qualified special health care providers, other providers of behavioral
health services, and state operated or state contracted psychiatric hospitals
and nursing facilities regarding admission and discharge planning, treatment
objectives and projected length of stay for Members committed by a court of law
and/or voluntarily admitted to the state psychiatric hospital. The Contractor
shall enter into a collaborative agreement with the state operated or state
contracted psychiatric hospital assigned to their region in accordance with 908
KAR 3:040 and in accordance with federal Olmstead law. At a minimum the
agreement shall include responsibilities of the Behavioral Health Service
Provider to assure continuity of care for successful transition back into
community-based supports. In addition, the Contractor Behavioral Health Service
Providers shall

136

--------------------------------------------------------------------------------


participate in quarterly Continuity of Care meetings hosted by the state
operated or state contracted psychiatric hospital.


The Contractor shall ensure the Behavioral Health Service Providers assign a
case manager prior to or on the date of discharge and provide case management
services to Members with severe mental illness and co-occurring developmental
disabilities who are discharged from a state operated or state contracted
psychiatric facility or state operated nursing facility for Members with severe
mental illness. The Case Manager and other identified behavioral health service
providers shall participate in discharge planning meetings to ensure compliance
with federal Olmstead and other applicable laws. Appropriate discharge planning
shall be focused on ensuring needed supports and services are available in the
least restrictive environment to meet the Member’s behavioral and physical
health needs, including psychosocial rehabilitation and health promotion.
Appropriate follow up by the Behavioral Health Service provider shall occur to
ensure the community supports are meeting the needs of the Member discharged
from a state operated or state contracted psychiatric hospital.


The Contractor shall ensure the Behavioral Health Service Providers assist
Members in accessing free or discounted medication through the Kentucky
Prescription Assistance Program (KPAP) or other similar assistance programs.


33.11
Program and Standards

Appropriate information sharing and careful monitoring of diagnosis, treatment,
and follow-up and medication usage are especially important when Members use
physical and behavioral health systems simultaneously. The Contractor shall:


A.
Establish guidelines and procedures to ensure accessibility, availability,
referral and triage to effective physical and behavioral health care, including
emergency behavioral health services, (i.e. Suicide Prevention and community
crisis stabilization);

B.
Facilitate the exchange of information among providers to reduce inappropriate
or excessive use of psychopharmacological medications and adverse drug
reactions;

C.
Identify a method to evaluate the continuity and coordination of care, including
member-approved communications between behavioral health care providers and
primary care providers;

D.
Protect the confidentiality of Member information and records; and

E.
Monitor and evaluate the above, which shall be a part of the Quality Improvement
Plan.



The Department and DBHDID shall monitor referral patterns between physical and
behavioral providers to evaluate coordination and continuity of care. Drug
utilization patterns of psychopharmacological medications shall be closely
monitored. The findings of these evaluations will be provided to the Contractor.

137

--------------------------------------------------------------------------------


33.12    NCQA/MBHO Accreditation Requirements
The Contractor shall demonstrate to DBHDID its compliance with NCQA/MBHO
accreditation requirements by having met the following standards:


A.
The availability of behavioral healthcare practitioners and providers within its
network;

B.
The development of preventive behavioral health programs;

C.
The development of Self-Management Tools for Use by Members;

D.
The establishment of a Complex Case Management Program that addresses the needs
of adults with serious mental illness, children with serious emotional
disturbances and other high risk groups with co-occurring conditions;

E.
The adoption of Clinical Practice Guidelines specific to the needs of behavioral
health clients;

F.
The establishment of a process for Data Collection and Integration between the
Contractor and the MBHO;

G.
Identify and report to DBHDID on critical Performance Measures that are specific
to behavioral health members;

H.
Establish a written program description for the MBHO’s Utilization Management
Program;

I.
Establish a process for collaboration between behavioral healthcare and medical
care.



34.
Case Management

34.1
Health Risk Assessment (HRA)

The Contractor shall have programs and processes in place to address the
preventive and chronic healthcare needs of its population. The Contractor shall
implement processes to assess, monitor, and evaluate services to all
subpopulations, including but not limited to, the on-going special conditions
that require a course of treatment or regular care monitoring, Medicaid
eligibility category, type of disability or chronic conditions, race, ethnicity,
gender and age.


The Contractor shall conduct initial health screening assessments of new Members
who have not been enrolled in the prior twelve (12) month period for the
purpose, of accessing the Members need for any special health care needs within
ninety (90) days of Enrollment. Members whose Contractor has a reasonable belief
to be pregnant shall be screened within thirty (30) days of Enrollment, and if
pregnant, referred for appropriate prenatal care. The Contractor agrees to make
all reasonable efforts to contact new Members in person, by telephone, or by
mail to have Members complete the initial health screening questionnaire.


Information to be collected shall include demographic information, current
health and behavioral health status to determine the Member’s need for care

138

--------------------------------------------------------------------------------


management, disease management, behavioral health services and/or any other
health or community services.


The Contractor shall use appropriate health care professionals in the assessment
process. Members shall be offered assistance in arranging an initial visit to
their PCP for a baseline medical assessment and other preventive services,
including an assessment or screening of the Members potential risk, if any, for
specific diseases or conditions.


The Contractor shall submit a quarterly report on the number of new Member
assessment; number of assessment completed; number of assessment not completed
after reasonable effort; number of refusals.


The Contractor shall be responsible for the management and continuity of health
care for all Members.


34.2
Care Management System

As part of the Care Management System, the Contractor shall employ care
coordinators and case managers to arrange, assure delivery of, monitor and
evaluate basic and comprehensive care, treatment and services to a Member.
Members needing Care Management Services shall be identified through the health
risk assessment, evaluation of Claims data, Physician referral or other
mechanisms that may be utilized by the Contractor. The Contractor shall develop
guidelines for Care Coordination that will be submitted to the Department for
review and approval. The Contractor shall have approval from the Department for
any subsequent changes prior to implementation of such changes subject to
Section 4.4. Care coordination shall be linked to other Contractor systems, such
as QI, Member Services and Grievances.


34.3
Care Coordination

The care coordinators and case managers will work with the primary care
providers as teams to provide appropriate services for Members. Care
coordination is a process to assure that the physical and behavioral health
needs of Members are identified and services are facilitated and coordinated
with all service providers, individual Members and family, if appropriate, and
authorized by the Member. The Contractor shall identify the primary elements for
care coordination and submit the plan to the Department for approval.


The Contractor shall identify a Member with special health care needs, including
but not limited to Members identified in Section 22 et seq. “Member Services.” A
Member with special health care needs shall have a Comprehensive Assessment
completed upon admission to a Care Management program. The Member will be
referred to Care Management. Guidelines for referral to the appropriate care
management programs shall be pre-approved by the Department. The guidelines will
also include the criteria for development of Care

139

--------------------------------------------------------------------------------


Plans. The Care Plan shall include both appropriate medical, behavioral and
social services and be consistent with the Primary Care Provider’s clinical
treatment plan and medical diagnosis.


The Contractor shall first complete a Care Coordination Assessment for these
Members the elements of which shall comply with policies and procedures approved
by the Department.


The Care Plan shall be developed in accordance with 42 CFR 438.208.


The Contractor shall develop and implement policies and procedures to ensure
access to care coordination for all DCBS clients. The Contractor shall track,
analyze, report, and when indicated, develop corrective action plans on
indicators that measure utilization, access, complaints and grievances, and
satisfaction with care and services specific to the DCBS population.
Members, Member representatives and providers shall be provided information
relating to care management services, including case management, and information
on how to request and obtain these services.


All approvals required by this section are subject to Section 4.4.


34.4
Coordination with Women, Infants and Children (WIC)

The Contractor shall comply with Section 1902(a)(11)(C) of the Social Security
Act which requires coordination between Medicaid MCOs and WIC. This coordination
includes the referral of potentially eligible women, infants and children to the
WIC program and the provision of medical information by providers working within
Medicaid managed care plans to the WIC program if requested by WIC agencies and
if permitted by applicable law. Typical types of medical information requested
by WIC agencies include information on nutrition-related metabolic disease,
diabetes, low birth weight, failure to thrive, prematurity, infants of
alcoholics, mentally retarded or drug-addicted mothers, AIDS, allergy or
intolerance that affects nutritional status and anemia.
35.
Enrollees with Special Health Care Needs

35.1
Individuals with Special Health Care Needs (ISHCN)

Individuals with Special Health Care Needs (ISHCN) are persons who have or are
at high risk for chronic physical, developmental, behavioral, neurological, or
emotional condition and who may require a broad range of primary, specialized
medical, behavioral health, and/or related services. ISCHN may have an increased
need for healthcare or related services due to their respective conditions. The
primary purpose of the definition is to identify these individuals so the
Contractor can facilitate access to appropriate services.

140

--------------------------------------------------------------------------------


As per the requirement of 42 CFR 438.208, the Department has defined the
following categories of individuals who shall be identified as ISHCN.  The
Contractor shall have written policies and procedures in place which govern how
Members with these multiple and complex physical and behavioral health care
needs are further identified.  The Contractor shall have an internal operational
process, in accordance with policy and procedure, to target Members for the
purpose of screening and identifying ISHCN's.  The Contractor shall assess each
member identified as ISHCN in order to identify any ongoing special conditions
that require a course of treatment or regular care monitoring.  The assessment
process shall use appropriate health professionals.  The Contractor shall employ
reasonable efforts to identify ISHCN's based on the following populations:
           
 
A.
Children in/or receiving Foster Care or adoption assistance ;

B.
Blind/Disabled Children under age 19 and Related Populations eligible for SSI;

C.
Adults over the age of 65;

D.
Homeless (upon identification);

E.
Individuals with chronic physical health illnesses;

F.
Individuals with chronic behavioral health illnesses;

G.
Children receiving EPSDT Special Services.

 
The Contractor shall develop and distribute to ISHCN Members caregivers, parents
and/or legal guardians, information and materials specific to the needs of the
member, as appropriate. This information shall include health educational
material as appropriate to assist ISHCN and /or caregivers in understanding
their chronic illness.
The contractor shall have in place policies governing the mechanisms utilized to
identify, screen and assess individuals with special health care needs. The
Contractor will produce a treatment plan for enrollees with special health care
needs who are determined through assessment to need a course of treatment or
regular care monitoring. 
The Contractor shall develop practice guidelines and other criteria that
consider that needs of ISHCN and provide guidance in the provision of acute and
chronic physical and behavioral health care services to this population.
35.2
DCBS and DAIL Protection and Permanency Clients

Members who are adult guardianship clients, foster care children or adopted
children shall be identified as ISHCN and shall be enrolled in the Contractor
through a service plan that will be completed on each such Member by DCBS and
Department for Aging and Independent Living (DAIL) prior to being enrolled with
the Contractor. The service plan will be completed by DCBS or DAIL and forwarded
to the Contractor prior to Enrollment and will be used by DCBS and or DAIL and
the Contractor to determine the individual’s medical needs and identify the need
for placement in case management. The Contractor shall be

141

--------------------------------------------------------------------------------


responsible for the ongoing care coordination of these members whether or not
enrolled in case management to ensure access to needed social, community,
medical and behavioral health services. A monthly report of Foster Care Cases
shall be sent to Department thirty (30) days after the end of each month.


The Contractor shall develop and implement policies and procedures to ensure
access to care coordination for all DCBS and DAIL clients. The Contractor shall
track, analyze, report, and when indicated, develop corrective action plans on
indicators that measure utilization, access, complaints and grievances, and
satisfaction with care and services specific to the DCBS and DAIL population.




35.3
Adult Guardianship Clients

Upon Enrollment with the Contractor, each adult in Guardianship shall have a
service plan prepared by DAIL. The service plan shall indicate DAIL level of
responsibility for making medical decisions for each Member. If the service plan
identifies the need for case management, the Contractor shall work with
Guardianship staff and/or the Member, as appropriate, to develop a case
management care plan.


35.4
Children in Foster Care

Upon Enrollment with the Contractor, each child in Foster Care shall have a
service plan prepared by DCBS. DCBS shall forward a copy of the service plan to
the Contractor on each newly enrolled Foster Care child. No less than monthly,
DCBS staff shall meet with Contractor’s staff to identify, discuss and resolve
any health care issues and needs of the child as identified in the service plan.
Examples of these issues include needed specialized Medicaid Covered Services,
community services and whether the child’s current primary and specialty care
providers are enrolled in the Contractor’s Network.
If DCBS service plan identifies the need for case management or DCBS staff
requests case management for a Member, the foster parent and/or DCBS staff will
work with Contractor’s staff to develop a case management care plan.
The Contractor will consult with DCBS staff before the development of a new case
management care plan (on a newly identified health care issue) or modification
of an existing case management care plan.
The DCBS and designated Contractor staff will sign each service plan to indicate
their agreement with the plan. If the DCBS and Contractor staff cannot reach
agreement on the service plan for a Member, information about that Member’s
physical health care needs, unresolved issues in developing the case management
plan, and a summary of resolutions discussed by the DCBS and Contractor staff
will be forwarded to the designated county DCBS worker. That DCBS staff member
shall work with the designated Contractor representative

142

--------------------------------------------------------------------------------


and a designated Department representative, if needed, to agree on a service
plan. If agreement is not reached through mediation, the service plan shall be
referred to the Department for resolution through the appeals process.
35.5
Children Receiving Adoption Assistance

Upon Enrollment with the Contractor, each Member receiving adoption assistance
shall have a service plan prepared by DCBS. The process for enrollment of
children receiving adoption assistance shall follow that outlined for Children
in Foster Care above.
35.6
Legal Guardians

The Contractor shall permit a parent, custodial parent, person exercising
custodial control or supervision, or an agency with legal responsibility for a
child by virtue of voluntary commitment or emergency or temporary custody orders
to act on behalf of a Member under the age of eighteen (18), potential member or
former Member for purposes of selecting a PCP, filing Grievances or Appeals, and
otherwise acting on behalf of the child in interactions with the Contractor.
A legal guardian of an adult Member appointed pursuant to KRS 387.500 to 387.800
shall be allowed to act on behalf of a ward as defined in that statute, and a
person authorized to make health care decisions pursuant to KRS 311.621, et seq.
shall be allowed to act on behalf of a Member, prospective Member or former
Member. A Member may represent her/himself, or use legal counsel, a relative, a
friend, or other spokesperson.
36.
Program Integrity

The Contractor shall have arrangements and policies and procedures that comply
with all state and federal statutes and regulations including 42 CFR 438.608 and
Section 6032 of the Federal Deficit Reduction Act of 2005, governing fraud,
waste and abuse requirements.
The Contractor shall develop in accordance with Appendix L, a Program Integrity
plan of internal controls and policies and procedures for preventing,
identifying and investigating enrollee and provider fraud, waste and abuse. If
the Department changes its program integrity activities, the Contractor shall
have up to six (6) months to provide a new or revised program. This plan shall
include, at a minimum:
A.
Written policies, procedures, and standards of conduct that articulate the
organization’s commitment to comply with all applicable federal and state
standards;

B.
The designation of a compliance officer and a compliance committee that are
accountable to senior management;

C.
Effective training and education for the compliance officer, the


143

--------------------------------------------------------------------------------


organization’s employees, subcontractors, providers and members regarding fraud,
waste and abuse;
D.
Effective lines of communication between the compliance officer and the
organization’s employees;

E.
Enforcement of standards through disciplinary guidelines;

F.
Provision for internal monitoring and auditing of the member and provider;

G.
Provision for prompt response to detected offenses, and for development of
corrective action initiatives relating to the Contractor’s contract;

H.
Provision for internal monitoring and auditing of Contractor and its
subcontractors; if issues are found Contractor shall provide corrective action
taken to the department

I.
Contractor shall be subject to on-site review; and comply with requests from the
department to supply documentation and records;

J.
Contractor shall create an account receivables process to collect outstanding
debt from members or providers; and provide monthly reports of activity and
collections to the department;

K.
Contractor shall provide procedures for appeal process;

L.
Contractor shall comply with the expectations of 42 CFR 455.20 by employing a
method of verifying with member whether the services billed by provider were
received by randomly selecting a minimum sample of 500 Claims on a monthly
basis;

M.
Contractor shall create a process for card sharing cases;

N.
Contractor shall run algorithms on Claims data and develop a process and report
quarterly to the department all algorithms run, issues identified, actions taken
to address those issues and the overpayments collected;

O.
Contractor shall follow cases from the time they are opened until they are
closed;

P.
Contractor shall attend any training given by the Commonwealth/Fiscal Agent or
other Contractor’s organizations provided reasonable advance notice is given to
Contractor of the scheduled training.

The plan shall be made available to the Department for review and approval
subject to Section 4.4.
37.
Contractor Reporting Requirements

37.1
General Reporting and Data Requirements

The Contractor shall provide to the Department managerial, financial,
delegation, utilization, quality, Program Integrity and enrollment reports. The
parties acknowledge that CMS has requested Department to provide certain reports
concerning Contractor. Contractor agrees to provide Department with the reports
CMS has requested or does request. Additionally, the parties agree for
Contractor to provide any additional reports requested by Department. The
parties agree that Appendix K.___may be amended outside the scope of this
agreement. The Department may require the Contractor to prepare and submit ad
hoc reports and the Contractor shall be given a reasonable time to complete

144

--------------------------------------------------------------------------------


such reports.


The Contractor shall respond to any Department request for information or
documents within the timeframe specified by the Department in its request. If
the Contractor is unable to respond within the specified timeframe, the
Contractor shall immediately notify the Department in writing and shall include
an explanation for the inability to meet the timeframe and a request for
approval of an extension of time. The Department may approve, within it sole
discretion, any such extension of time upon a showing of good cause by the
Contractor. To avoid delayed responses by Contractor caused by a high volume of
information or document requests by the Department, the Parties shall devise and
agree upon a functional method of prioritizing requests so that urgent requests
are given appropriate priority.


On an annual basis, Contractor shall provide a paid claims listing to each of
Contractor’s Network hospitals as outlined in Appendix R..


37.2
Record System Requirements

The Contractor shall maintain or cause to be maintained detailed records
relating to the operation including but not limited to the following:
A.
Administrative costs and expenses incurred pursuant to this Contract;

B.
Member enrollment status;

C.
Provision of Covered Services;

D.
All relevant medical information relating to individual Members for the purpose
of audit, evaluation or investigation by the Department, the Office of Inspector
General, the Attorney General and other authorized federal or state personnel;

E.
Quality Improvement and utilization;

F.
All financial records, including all financial reports required under Section
37.14 “Financial Reports” of this Contract and A/R activity, rebate data, DSH
requests and etc.;

G.
Performance reports to indicate Contractor’s compliance with contract
requirements;

H.
Fraud and abuse;

I.
Member/Provider satisfaction and

J.
Managerial reports.



All records shall be maintained and available for review by authorized federal
and state personnel during the entire term of this Contract and for a period of
five (5) years after termination of this Contract, except that when an audit has
been conducted, or audit findings are unresolved. In such case records shall be
kept for a period of five (5) years in accordance with 907 KAR 1:672, or as
amended or until all issues are finally resolved, whichever is later.

145

--------------------------------------------------------------------------------


37.3
Reporting Requirements and Standards

The Contractor shall verify the accuracy for data and other information on
reports submitted. Reports or other required data shall be received on or before
scheduled due dates. Reports or other required data shall conform to the
Department’s defined standards. All required information shall be fully
disclosed in a manner that is responsive and without material omission.


The Contractor shall analyze all required reports internally before submitting
to the Department. The Contractor shall analyze the reports for any early
patterns of change, identified trends, or outliers and shall submit this
analysis with the required report. The Contractor shall submit a written
narrative with the report documenting the Contractor’s interpretation of the
early patterns of change, identified trend or outlier.
The Contractor shall be responsible for complying with the reporting
requirements set forth in this Contract. The Contractor shall be responsible for
assuring the accuracy, completeness and timely submission of each report.
Reports shall be submitted in electronic format, paper or disk. The Contractor
shall provide such additional data and reports as may be reasonably requested by
the Department. The Department shall furnish the Contractor with the appropriate
reporting formats, instructions, timetables for submission and such technical
assistance in filing reports and data as may be permitted by the Department’s
available resources. The Department reserves the right to modify from time to
time the form, nature, content, instructions and timetables for the collection
and reporting of data. Any requested modification will take cost into
consideration.


37.4
COB Reporting Requirements

In order to comply with CMS reporting requirements, the Contractor shall submit
a monthly COB Report for all member activity. Additionally, Contractor shall
submit a report that includes subrogation collections from auto, homeowners, or
malpractice insurance, etc.
37.5
QAPI Reporting Requirements

The Contractor shall provide status reports of the QAPI program and work plan to
the Department on a quarterly basis thirty (30) working days after the end of
the quarter and as required under this section and upon request. All reports
shall be submitted in electronic and paper format.
37.6
Enrollment Reconciliation

The Contractor shall reconcile each Member payment identified in a HIPAA 820
transaction with information contained in the HIPAA 834 transaction. The
Contractor shall submit all requested corrections to the Department within
forty-

146

--------------------------------------------------------------------------------


five (45) days of receipt of HIPAA 820 transaction. Adjustments shall be made to
the next HIPAA 820 transaction and/or next available HIPAA 834 transactions to
reflect corrections.


37.7
Member Services Report

By the tenth (10th) of each month, Contractor shall self-report their prior
month performance in call center abandonment rate, blockage rate and average
speed of answer, for their member services and twenty-four/seven (24/7) hour
toll-free medical call-in system to the Department.


37.8
Grievance and Appeal Reporting Requirements

The Contractor shall submit to the Department on a quarterly basis the total
number of Member Grievances and Appeals and their disposition. The report shall
be in a format approved by the Department and shall include at least the
following information:
A.
Number of Grievances and Appeals, including expedited appeal requests;

B.
Nature of Grievances and Appeals;

C.
Resolution;

D.
Timeframe for resolution; and

E.
QAPI initiatives or administrative changes as a result of analysis of Grievances
and Appeals.



The Department or its contracted agent may conduct reviews or onsite visits to
follow up on patterns of repeated Grievances or Appeals. Any patterns of
suspected Fraud or Abuse identified through the data shall be immediately
referred to the Contractor’s Program Integrity Unit.
37.9
EPSDT Reports

The Contractor shall submit Encounter Records to the Department’s Fiscal Agent
for each Member who receives EPSDT Services. This Encounter Record shall be
completed according to the requirements provided by the Department, including
use of specified EPSDT procedure codes and referral codes. Annually the
Contractor shall submit a report on EPSDT activities, utilization and services
and the current Form CMS-416 to the Department.
37.10
Contractor’s Provider Network Reporting

The Contractor shall submit to the Department on a quarterly basis, in a format
specified by the Department, a report summarizing changes in the Contractor’s
Network. The Contractor shall report to the Department all provider groups,
clinics, facilities and individual physician practices and sites in its network
that are not accepting new Medicaid Members. The Contractor shall have
procedures

147

--------------------------------------------------------------------------------


to address changes in its network that reduce Member access to services.
Significant changes in Contractor’s network composition that reduce Member
access to services may be grounds for contract termination.
37.11
DCBS and DAIL Service Plans Reporting

Thirty (30) days after the end of each quarter, the Contractor shall submit a
quarterly report detailing the number of service plan reviews conducted for
Guardianship, Foster and Adoption assistance Members outcome decisions, such as
referral to case management, and rationale for decisions.
37.12
Prospective Drug Utilization Review Report

The Contractor shall perform Prospective Drug Utilization Review (Pro-DUR) at
the POS. They also provide Retrospective Drug Utilization Review (Retro-DUR)
services by producing multiple reports for use by the Department.


37.13
Management Reports

Managerial reports demonstrate compliance with operational requirements of the
contract. These reports shall include, but not be limited to, information on
such topics as:
A.
Composition of current provider networks and capacity to take on new Medicaid
members;

B.
Changes in the composition and capacity of the provider network;

C.
PCP to Member ratio;

D.
Identification of TPL;

E.
Grievance and appeals resolution activities;

F.
Fraud and abuse activities;

G.
Delegation oversight activities; and

H.
Member satisfaction.



37.14
Financial Reports

Financial reports demonstrate the Contractor’s ability to meet its commitments
under the terms of this contract. The Contractor and its subcontractors shall
maintain their accounting systems in accordance with statutory accounting
principles, generally accepted accounting principles, or other generally
accepted system of accounting. The accounting system shall clearly document all
financial transactions between the Contractor and its subcontractors and the
Contractor and the Department. These transactions shall include, but not be
limited to, Claims payment, refunds and adjustment of payments.


The Contractor shall file, in the form and content prescribed by the National
Association of Insurance Commissioners (NAIC), within one hundred and twenty
days (120) days following the end of each fiscal year an annual audited
financial

148

--------------------------------------------------------------------------------


statements at the end of the fiscal year that has been prepared by an
independent Certified Public Accountant on an accrual basis, in accordance with
generally accepted accounting principles as established by the American
Institute of Certified Public Accountants.
The Contractor shall also file, within seventy-five (75) days following the end
of each fiscal year, certified copies of the annual statement and reports as
prescribed and adopted by the DOI. The Department may request information in the
form of a consolidated financial statement.
The Contractor shall file within sixty (60) days following the end of each
calendar quarter, quarterly financial reports in form and content as prescribed
by the NAIC.
The Contractor shall file with Finance and the Department, within seven (7) days
after issuance, a true, correct and complete copy of any report or notice issued
in connection with a financial examination conducted by or on behalf of the DOI.
37.15
Ownership and Financial Disclosure

The Contractor agrees to comply with the provisions of 42 CFR 455.104. The
Contractor shall provide true and complete disclosures of the following
information to Finance, the Department, CMS, and/or their agents or designees,
in a form designated by the Department (1) at the time of each annual audit, (2)
at the time of each Medicaid survey, (3)  prior to entry into a new contract
with the Department, (4) upon any change in operations which affects the most
recent disclosure report, or (5) within thirty-five (35) days following the date
of each written request for such information:
A.
The name and address of each person with an ownership or control interest in (i)
the Contractor or (ii) any Subcontractor or supplier in which the Contractor has
a direct or indirect ownership of five percent (5%) or more, specifying the
relationship of any listed persons who are related as spouse, parent, child, or
sibling;

B.
The name of any other entity receiving reimbursement through the Medicare or
Medicaid programs in which a person listed in response to subsection (a) has an
ownership or control interest;

C.
The same information requested in subsections (A) and (B) for any Subcontractors
or suppliers with whom the Contractor has had business transactions totaling
more than $25,000 during the immediately preceding twelve-month period;

D.
A description of any significant business transactions between the Contractor
and any wholly-owned supplier, or between the Contractor and any Subcontractor,
during the immediately preceding five‑year period;

E.
The identity of any person who has an ownership or control interest in the
Contractor, any Subcontractor or supplier, or is an agent or


149

--------------------------------------------------------------------------------


managing employee of the Contractor, any Subcontractor or supplier, who has been
convicted of a criminal offense related to that person’s involvement in any
program under Medicare, Medicaid, or the services program under Title XX of the
Act, since the inception of those programs;
F.
The name of any officer, director, employee or agent of, or any person with an
ownership or controlling interest in, the Contractor, any Subcontractor or
supplier, who is also employed by the Commonwealth or any of its agencies and

G.
The Contractor shall be required to notify the Department immediately when any
change in ownership is anticipated. The Contractor shall submit a detailed work
plan to the Department and to the DOI during the transition period no later than
the date of the sale that identifies areas of the contract that may be impacted
by the change in ownership including management and staff.



37.16
Utilization and Quality Improvement Reporting

Utilization and Quality Improvement reports demonstrate compliance with the
Departments service delivery and quality standards. These reports shall include,
but not be limited to:
A.
Trending and analysis reports on areas such as quality of care, access to care,
or service delivery access;

B.
Encounter data as specified by the Department;

C.
Utilization review and management activities data; and

D.
Other required reports as determined by the Department, including, but not
limited to, performance and tracking measures.



38.
Records Maintenance and Audit Rights

38.1
Medical Records

Member Medical Records if maintained by the Contractor shall be maintained
timely, legible, current, detailed and organized to permit effective and
confidential patient care and quality review. Complete Medical Records include,
but are not limited to, medical charts, prescription files, hospital records,
provider specialist reports, consultant and other health care professionals’
findings, appointment records, and other documentation sufficient to disclose
the quantity, quality, appropriateness, and timeliness of services provided
under the Contract. The medical record shall be signed by the provider of
service.
The Contractor shall have medical record confidentiality policies and procedures
in compliance with state and federal guidelines and HIPAA. The Contractor shall
protect Member information from unauthorized disclosure as set forth in
Confidentiality of Records of this Contract.

150

--------------------------------------------------------------------------------


The Contractor shall conduct HIPAA privacy and security audits of providers as
prescribed by the Department.
The Contractor shall include provisions in its Subcontracts for access to the
Medical Records of its Members by the Contractor, the Department, the Office of
the Inspector General and other authorized Commonwealth and federal agents
thereof, for purposes of auditing. Additionally, Provider contracts shall
provide that when a Member changes PCP, the Medical Records or copies of Medical
Records shall be forwarded to the new PCP or Partnership within ten (10) Days
from receipt of request. The Contractor’s PCPs shall have Members sign a release
of Medical Records before a Medical Record transfer occurs.
The Contractor shall have a process to systematically review provider medical
records to ensure compliance with the medical records standards. The Contractor
shall institute improvement and actions when standards are not met. The
Contractor shall have a mechanism to assess the effectiveness of practice-site
follow-up plans to increase compliance with the Contractor’s established medical
records standards and goals.
The Contractor shall develop methodologies for assessing performance/compliance
to medical record standards of PCP’s/PCP sites, high risk/high volume
specialist, dental providers, providers of ancillaries services not less than
every three (3) years. Audit activity shall, at a minimum;
A.
Demonstrate the degree to which providers are complying with clinical and
preventative care guidelines adopted by the Contractor;

B.
Allow for the tracking and trending of individual and plan wide provider
performance over time;

C.
Include mechanism and processes that allow for the identification, investigation
and resolution of quality of care concerns; and

D.
Include mechanism for detecting instances of over-utilization,
under-utilization, and miss utilization.



38.2
Confidentiality of Records

The parties agree that all information, records, and data collected in
connection with this Contract, including Medical Records, shall be protected
from unauthorized disclosure as provided in 42 C.F.R. Section 431, subpart F,
KRS 194.060A, KRS 214.185, KRS 434.840 to 434.860, and any applicable state and
federal laws, including the laws specified in Section 40.15 “Health Insurance
Portability and Accountability Act.”
The Contractor shall have written policies and procedures for maintaining the
confidentiality of Member information consistent with applicable laws. Policies
and procedures shall include but not be limited to, adequate provisions for
assuring confidentiality of services for minors who consent to diagnosis and
treatment for sexually transmitted disease, alcohol and other drug abuse or

151

--------------------------------------------------------------------------------


addiction, contraception, or pregnancy or childbirth without parental
notification or consent as specified in KRS 214.185. The policies and procedures
shall also address such issues as how to contact the minor Member for any needed
follow-up and limitations on telephone or mail contact to the home.
The Contractor on behalf of its employees, agents and assigns, shall sign a
confidentiality agreement.
Except as otherwise required by law, regulations, or this Contract, access to
such information shall be limited by the Contractor and the Department, to
persons who or agencies which require the information in order to perform their
duties related to the administration of the Department, including but not
limited to the U.S. Department of Health and Human Services, U.S. Attorney’s
Office, the Office of the Inspector General, the Office of Attorney General, and
such others as may be required by the Department.
Any data, information, records or reports which may be disclosed to the
Department by the Contractor pursuant to the express terms of this Contract
shall not be disclosed or divulged by the Department in whole or in part to any
other third person, other than expressly provided for in this Contract, or the
Kentucky Open Records Act, KRS 61.870-61.882. The Department and the Contractor
agree that this confidentiality provision will survive the termination of this
Contract.
Proprietary information, which consists of data, information or records relating
to the Contractor, its affiliates’ or subsidiaries’ business operations and
structure, sales methods, practices and techniques, advertising, methods and
practices, provider relationships unless otherwise expressly provided for in
this Contract, non-Medicaid member or enrollee lists, trade secrets, and the
Contractor’s, its affiliates’ or subsidiaries’ relationships with its suppliers,
providers, potential members or enrollees and potential providers, is supplied
under the terms of this Contract based on the Department’s representation that
the information is not subject to disclosure, except as otherwise provided by
the Kentucky Open Records Act, KRS 61.870-61.882 or 200 KAR 5:314. The
Contractor understands that it must designate information it has which it
considers proprietary so that the Department or Finance may Claim the
proprietary information exemption to KRS 61.878(1)(c) if a request for such
information is made. The Contractor also understands that it shall be
responsible for defending its Claim that such designated information is
proprietary before any applicable adjudicator.
Any requests for disclosure of information received by the Contractor pursuant
to this section of the Contract shall be submitted to and received by the
Department’s Contract Compliance Officer within twenty-four (24) hours as
specified in Section 40.16 “Notices” of this Contract, and no information for
which an exemption from disclosure exists shall be disclosed pursuant to such a
request without prior written authorization from the Department. The Department

152

--------------------------------------------------------------------------------


shall notify Contractor if its records are being requested under the Open
Records Law.
However, non-individual identified data and information required to be reported
to the Department either by this Contract or by CMS or by applicable laws or
regulations, shall not be considered confidential.
39.
Remedies for Violation, Breach, or Non-Performance of Contract

39.1
Performance Bond

Finance or the Department shall have the right to enforce the Contractor’s
Performance Bond pursuant to the terms thereof for any material breach of this
Contract after prior written notice to Contractor and an opportunity to cure
such material breach within thirty (30) days of the date of the notice, and
subject to Contractor's appeal rights pursuant to Section 40.12 “Disputes.”
39.2
Violation of State or Federal Law

A finding by any authorized agency that the Contractor has violated any State or
Federal Law as it relates to any obligations or requirements under this Contract
shall subject the Contractor to immediate withholding and forfeiture as a Type A
violation without the necessity for a Letter of Concern or a Corrective Action
Plan.


39.3
Penalties for Failure to Submit Reports

A.    Appendix K Reporting


The following shall be considered Contract violations for which fines shall be
imposed:


1.)
failure to provide a required report in the allotted timeframe; or

2.)
submitting late, incomplete or incorrect reports.



The Department shall notify Contractor of a violation and if the violation is
not remedied within 5 days, shall fine the Contractor one hundred ($100) dollars
per day until the violation is remedied. The fines shall be deducted from the
next month’s Capitation Payment. This violation shall not require a Letter of
Concern nor a Corrective Action Plan before fines are imposed.


B.
Encounter Data Late Penalties



1.)
Encounter data is due on a weekly basis and shall be considered late if not
received after four (4) calendar days from the weekly due date or if the
submission is timely but it exceeds a five (5%) percent threshold error rate.
Beginning on the fifth calendar day late, the Department shall withhold Five
Hundred ($500.00) Dollars a day for


153

--------------------------------------------------------------------------------


each day late from the Contractor’s Capitation Payment for the month following
non-submission.
2.)
If the Contractor fails to submit health care data derived from processed Claims
or Encounter data in the required form or format required by the terms of this
Contract for one calendar month the Department shall withhold an amount equaling
five(5%) percent of the Contractor’s Capitation Payment for the month following
non-submission. The Department shall retain the amount withheld until the data
is received and accepted by the Department less Five Hundred ($500.00) Dollars
per day for each day late.

3.)
An Erred Encounter Record File shall be transmitted to the Contractor
electronically on 997 acknowledgement file and 277U response file for correction
and submission. The Contractor shall have ten (10) days to resubmit the
corrected Encounter Record File. The Department may assess and withhold for the
month following non-submission, an amount equaling one-tenth (0.1%) of a percent
of the Contractor’s Capitation Payment a day until the Encounter Record File is
received and accepted by the Department EPSDT Encounter Record shall be
completed in accordance with EPSDT Reports and these penalties may apply.

4.)
Any other health care information/data requested by the Department or required
pursuant to this Contract, including social and demographic data, shall be
submitted to the Department in accordance with the time-frames developed by the
Department which shall take into consideration the purpose for the data
requested, the availability of information, the capabilities of the Contractor
to collect and assemble the data in readable form and the cost.

If the Department elects not to exercise any of the retention clauses herein in
a particular instance, this decision shall not be construed as a waiver of the
Department’s right to pursue the future assessment of that performance standard
requirement and associated reduction in compensation.
The Department will work with the Contractor to resolve problems in obtaining
data at all times. The Contractor acknowledges its responsibility to provide
data on Members upon request. It is further understood that no withholding will
be applied if the reason for delay is beyond control of the Contractor as
reasonably determined by the Department.


39.4
Requirement of Corrective Action

A.    Letter of Concern

154

--------------------------------------------------------------------------------


Should the Department determine that the Contractor or any Subcontractor is in
violation of any requirement of this Contract, the Department shall notify the
Contractor of the deficiency through a “Letter of Concern.” The Contractor shall
contact the Department’s representative designated by the Department within two
business days of receipt of the Letter of Concern and shall indicate how such
concern is unfounded or how it will be addressed. If the Contractor fails to
timely contact the designated representative regarding a Letter of Concern, the
Department shall proceed to the additional enforcement contained in this
Contract.
B.    Corrective Action Plan
Should Finance or the Department determine that the Contractor or any
Subcontractor is not in substantial compliance with any material provision of
this Contract, Finance or the Department shall issue a written deficiency notice
and require a corrective action plan to be filed by the Contractor within ten
(10) business days following the date of the notice. A corrective action plan
shall delineate the time and manner in which each deficiency is to be corrected.
The plan shall be subject to approval by Finance or the Department, which may
accept the plan as submitted, accept the plan with specified modifications, or
reject the plan within ten (10) business days of receipt. Finance or the
Department may extend or reduce the time allowed for corrective action depending
upon the nature of the deficiency.
39.5
Penalties for Failure to Correct

A. Civil Money Penalties


Following failure on the part of the Contractor to cure a default in accordance
with a plan of correction under Section 39.4 “Requirement of Corrective Action,”
Finance or the Department may impose civil money penalties in the circumstances
and the amounts set forth below if the Contractor does any of the following:


A.
Fails substantially to provide Medically Necessary items and services that are
required under law and under this Contract ($25,000);

B.
Imposes excess premiums and charges; (doubles the excess amount charged);

C.
Acts to discriminate among Members; (an amount not to exceed $100,000;

D.
Misrepresents or falsifies information; (an amount not to exceed $100,000); or

E.
Violates marketing guidelines ($10,000).

B.    Withholding and Forfeiture

155

--------------------------------------------------------------------------------


Upon the issuance of a deficiency requiring a corrective action plan, the
Department may withhold from one-half of one (0.5%) percent to five (5%) percent
of the monthly Capitation Payment until the deficiency is remedied.
Generally, the Department will start the withholding at one-half (0.5%) percent
for Type B deficiencies and withhold the same percentage each month until the
corrective action plan has been completed. Generally, the Department will start
the withholding at one (1%) for Type A deficiencies and withhold the same
percentage each month until the corrective action plan has been completed. If
the deficiency is not remedied within six (6) months, the withheld funds shall
be forfeited.
Type A deficiencies shall be a material default in the requirements in the
following sections: 17, 22-26, and 29-36.


Type B deficiencies shall be a material default in the requirements in the
following sections: 3-16, 18-21, 27-28, and 37-40.


Provided, however, the cumulative withholding for any Contract year may not
exceed three (3%) percent of the projected Contractor’s annual Capitation
Payment.


39.6
Notice of Contractor Breach

If the Contractor is not in substantial compliance with any material provision
of this Contract that cannot be cured or if the Contractor fails to cure a
default in accordance with a plan of correction under Section 39.4 “Requirement
of Corrective Action,” or comply with Sections 1932, 1903(m) and 1905(t) of the
Social Security Act, Finance shall issue a written notice to the Contractor
indicating the nature of the default and advising the Contractor that failure to
cure the default within a defined time period to the satisfaction of the
Department, may lead to the imposition of any sanction or combination of
sanctions provided by the terms of this Contract, or otherwise provided by law,
including but not limited to all of the following:
A.
Suspension of further Enrollment for a defined time period;

B.
Suspension of Capitation Payments;

C.
Suspension or recoupment of the Capitation Rate paid for any month for any
Member who was denied the full extent of Covered Services meeting the standards
set by this Contract, or who received or is receiving substandard services;

D.
A claim against Contractor’s Performance Bond.


156

--------------------------------------------------------------------------------


39.7
Termination for Default

In addition to nonperformance of the particular terms and conditions of this
Contract by the Contractor, each of the following shall constitute breach of the
Contract by Contractor for which actual and consequential money damages and any
of the other remedies set forth in the Contract are available to Finance, as
well as a remedy of immediate termination of this Contract if the problem is not
cured in the time frame specified by the Department:
A.
The conduct of the Contractor, any Subcontractor or supplier, or the standard of
services provided by or on behalf of the Contractor, fails to meet the
Department’s minimum standards of care or threatens to place the health or
safety of any group of Members in jeopardy;

B.
The Contractor is either expelled or suspended from the federal health insurance
programs under Title XVIII or Title XIX of the Social Security Act;

C.
Contractor’s license to operate as an HMO is suspended or terminated by the DOI,
or any adverse action is taken by the DOI which is deemed by the Department to
affect the ability of the Contractor to provide health care services as set
forth in this Contract to Members;

D.
The Contractor fails to maintain protection against fiscal insolvency as
required under state or federal law, or as required by the terms of this
Contract, or the Contractor fails to meet its financial obligations as they
become due other than with respect to contested or challenged Claims filed by
Members or Providers;

E.
The Contractor fails to or knowingly permits any Subcontractor, supplier, or any
other person or entity who receives compensation pursuant to performance of this
Contract, to fail to comply with the nondiscrimination and affirmative action
requirements of Nondiscrimination and Affirmative Action of this Contract;

F.
The Contractor provides or knowingly permits any Subcontractor to provide
fraudulent, or intentionally misleading or misrepresentative information to any
Member, or to any agent of the Commonwealth or the United States in connection
with; or

G.
Gratuities other than de minimus or otherwise legal gratuities are offered to,
or received by, any public official, employee or agent of the Commonwealth from
the Contractor, its agent’s employees, Subcontractors or suppliers, in violation
of Offer of Gratuities and Affirmative Action of this Contract;

H.
The Contractor violates any of the confidentiality provisions of this Contract;
or

I.
The Contractor fails to provide covered services to its Members.



As part of Finance’s option to terminate, if the Contractor is in uncured
material breach of the Contract or is insolvent, the Department has the option
to assume

157

--------------------------------------------------------------------------------


the rights and obligations of the Contractor and directly operate the
Contractor’s network, using the existing Contractor’s administrative
organization, to ensure delivery of care to Members through the Contractor’s
Network until cure by the Contractor of the breach or by demonstrated financial
solvency, or until the successful transition of those Members to other MCOs at
the expense of the Contractor.
The certification by the Commissioner of the Department of the occurrence of any
of the events stated above shall be conclusive. The Contractor, however, shall
retain all rights to dispute resolution specified in Disputes of this Contract.
Before terminating the Contract under 42 CFR 438.708, Finance must provide the
Contractor with a pre-termination hearing. The State shall give the Contractor
written notice of its intent to terminate, the reason for termination, and the
time and place of hearing. Finance shall give the Contractor, after the hearing,
written notice of the decision affirming or reversing the proposed termination
of the Contract, and for an affirming decision, the effective date of
termination. For an affirming decision, the Department shall give Members notice
of the termination and information, consistent with 42 CFR 438.10 on their
options for receiving Medicaid services following the effective date of
termination.
39.8
Obligations upon Termination

Upon termination of this Contract before the end of its term regardless of cause
except for the convenience of the Commonwealth, the Contractor shall be solely
responsible for the provision and payment for all Covered Services for all
Members for the remainder of any month for which the Department has paid the
monthly Capitation Rate. Contractor may be requested to continue in place for
two additional months. Upon final notice of termination, on the date, and to the
extent specified in the notice of termination, the Contractor shall:
A.
Continue providing Covered Services to all Members until midnight on the last
day of the calendar month for which a Capitation Payment has been made by the
Department;

B.
Continue providing all Covered Services to all infants of female Members who
have not been discharged from the hospital following birth, until each infant is
discharged, or for the period specified in (a) above, whichever period is
shorter;

C.
Continue providing inpatient hospital services to any Members who are
hospitalized on the termination date, until each Member is discharged, or for
the period specified in (a) above, whichever period is shorter;

D.
Arrange for the transfer of Members and Medical Records to other appropriate
Providers;

E.
Promptly supply to the Department such information as it may request respecting
any unpaid Claims submitted by Out-of- Network Providers and arrange for the
payment of such Claims


158

--------------------------------------------------------------------------------


within the time periods provided herein;
F.
Take such action as may be necessary, or as the Department may direct, for the
protection of property related to this Contract, which is in the possession of
the Contractor and in which the Department has or may acquire an interest; and

G.
Provide for the maintenance of all records for audit and inspection by the
Department, CMS and other authorized government officials, in accordance with
terms and conditions specified in this Contract including the transfer of all
such data and records, or copies thereof, to the Department or its agents as may
be requested by the Department; and the preparation and delivery of any reports,
forms or other documents to the Department as may be required pursuant to this
Contract or any applicable policies and procedures of the Department.



The covenants set forth in this Section shall survive the termination of this
Contract and shall remain fully enforceable by Finance against the Contractor.
In the event that the Contractor fails to fulfill each covenant set forth in
this Section, the Department shall have the right, but not the obligation, to
arrange for the provision of such services and the fulfillment of such
covenants, all at the sole cost and expense of the Contractor and the Contractor
shall refund to the Department all sums expended by the Department in so doing.
After Finance notifies the Contractor that it intends to terminate the Contract,
the Department may provide the Members written notice of Finance’s intent to
terminate the Contract and allow the Members to disenroll immediately without
cause.
39.9
Liquidated Damages

If the Contractor breaches the Contract and the actual and consequential damages
caused by that breach cannot be demonstrated, the Contractor shall pay to the
Department liquidated damages up to ten percent (10%) of the Contractor’s annual
Capitation Payment. Such payment is to be made no later than thirty (30) days
following the date of termination. Finance and the Contractor agree that the sum
set forth herein as liquidated damages is a reasonable pre-estimate of the
probable loss which will be incurred by the Department in the event this
Contract is terminated prior to the end of the Contract term and actual or
consequential money damages cannot be demonstrated.
If this Contract is terminated by Finance for convenience as specified in
Section 39.12 “Termination for Convenience” of this Contract, the Contractor may
seek a remedy pursuant to 200 KAR 5:312.

159

--------------------------------------------------------------------------------


39.10
Right of Set Off

The Contractor hereby grants to Finance a lien and right of set off for any
refund and liquidated damages due the Department pursuant to this Contract, upon
and against any deposits, credits, payments due or other property of the
Contractor at any time in the possession or control of the Department or in
transit to the Department.
39.11
Annual Contract Monitoring

Finance or the Department retains the right to withhold payment if the
Contractor does not comply with programmatic and fiscal reporting and monitoring
requirements following failure on the part of the Contractor to cure a default
in accordance with a plan of correction under Section 39.4 “Requirement of
Corrective Action,”


39.12
Termination for Convenience

Finance upon thirty (30) days prior written notice to the Contractor may
terminate this Contract without cause. Termination shall be effective only at
midnight of the last day of a calendar month, except for termination notices
received in June, which termination shall be effective on June 30. In the event
of such a termination, Contractor shall have a transition period of not less
than three (3) nor more than six (6) months to transition services, during which
time the terms and conditions of this Contract shall continue to apply, and
Contractor shall provide Covered Services to, and shall be paid pursuant to the
Capitation Rate set forth herein for, each Member up to and including the date
of transition of such Member.
39.13
Funding Out Provision

The Contractor agrees that if funds are not appropriated to the Department or
are not otherwise available for the purpose of making payments, the Commonwealth
shall be authorized, upon sixty (60) days written notice to the Contractor to
terminate this contract. The termination shall be without any other obligation
or liability of any cancellation or termination charges, which may be fixed by
this Contract.


40.
Miscellaneous

40.1
Documents Constituting Contract

This Contract shall include
1.
This Medicaid Managed Care agreement;

2.
The Appendices to this agreement;

3.
The Request for Proposal and all attachments and addendums


160

--------------------------------------------------------------------------------


thereto, including Section 40--Terms and Conditions of a Contract with the
Commonwealth of Kentucky, where applicable;
4.
General Conditions contained in 200 KAR 5:021 and Office of Procurement
Services’ FAP110-10-00;

5.
Any clarifications concerning the Contractor’s proposal in response to the RFP;

6.
The Contractor’s proposal in response to the RFP. Provided however, by
submitting materials in response to the RFP, the Contractor has not fulfilled
any obligation under this Contract to submit plans, programs, policies,
procedures, forms or documents, etc. to the Department for approval as required
by this Contract.



In the event of any conflict between or among the provisions contained in the
Contract, the order of precedence shall be as enumerated above. The documents
listed above constitute the entire agreement between the parties.


40.2
Definitions and Construction

The terms used in this Contract shall have the definitions set forth in Section
1 “Definitions,” unless this Contract expressly provides otherwise. References
to numbered sections refer to the designated sections contained in this
Contract. Titles of sections used in this Contract are for reference only and
shall not be deemed to be a part of this Contract.
40.3
Amendments

This Contract may be amended at any time by written mutual consent of the
Contractor and Finance and the Department, and upon approval of CMS. In the
event that changes in state or federal law require the Department to amend its
Contract with the Contractor, notice shall be made to the Contractor in writing
and any such amendment shall be subject to the applicable payment rate revision
provisions as described in Section 10.3 “Payment Adjustments.” The Department
may, from time to time provide clarification of the Providers’ and the
Contractor’s responsibilities, provided, however, such clarification shall not
expand or amend the duties and obligations under this Contract without an
amendment.
40.4
Notice of Legal Action

The Contractor shall provide written notice to Finance of any legal action or
notice listed below, within ten (10) days following the date the Contractor
receives written notice of:
A.
Any action, proposed action, lawsuit or counterclaim filed against the
Contractor, or against any Subcontractor or supplier, related in any way to this
Contract;

B.
Any administrative or regulatory action, or proposed action,


161

--------------------------------------------------------------------------------


respecting the business or operations of the Contractor, any Subcontractor or
supplier, related in any way to this Contract;
C.
Any notice received from the DOI or the Cabinet for Health and Family Services;

D.
Any claim made against the Contractor by a Member, Subcontractor or supplier
having the potential to result in litigation related in any way to this
Contract;

E.
The filing of a petition in bankruptcy by or against a Subcontractor or
supplier, or the insolvency of a Subcontractor or supplier; and

F.
The payment of a civil fine or conviction of any person who has an ownership or
controlling interest in the Contractor, any Subcontractor or supplier, or who is
an agent or managing employee of the Contractor, any Subcontractor or supplier,
of a criminal offense related to that person’s involvement in an program under
Medicare, Medicaid, or Title XX of the Act, or of Fraud, or unlawful
manufacture, distribution, prescription or dispensing of a controlled substance,
as specified in 42 USC 1320a-7.



A complete copy of all documents, filings or notices received by the Contractor
shall accompany the notice to Finance. A complete copy of all further filings
and other documents generated in connection with any such legal action shall be
provided to Finance within ten (10) days following the date the Contractor
receives such documents.
40.5
Conflict of Interest

By the signature of its authorized representative, the Contractor certifies that
it is legally entitled to enter into this Contract with the Commonwealth, and in
holding and performing this Contract, the Contractor does not and will not
violate either applicable conflict of interest statutes (KRS 45A.330‑45A.340,
45A.990, 164.390), or KRS 11A.040 of the Executive Branch Code of Ethics,
relating to the employment of former public servants.
40.6
Offer of Gratuities/Purchasing and Specifications

The Contractor certifies that no member or delegate of Congress, nor any elected
or appointed official, employee or agent of the Commonwealth, the Kentucky
Cabinet for Health and Family Services, CMS, or any other federal agency, has or
will benefit financially or materially from this procurement. This Contract may
be terminated by Finance pursuant to Section 39.7 “Termination for Default,”
herein if it is determined that gratuities were offered to or received by any of
the aforementioned officials or employees from the Contractor, its agents,
employees, Subcontractors or suppliers.
The Contractor certifies by its signatories hereinafter that it will not attempt
in any manner to influence any specifications to be restrictive in any way or
respect nor will it attempt in any way to influence any purchasing of services,
commodities or

162

--------------------------------------------------------------------------------


equipment by the Commonwealth. For the purpose of this paragraph, “it” is
construed to mean any person with an interest therein, as required by applicable
law.
40.7
Independent Capacity of the Contractor and Subcontractors

It is expressly agreed that the Contractor and any Subcontractors and agents,
officers, and employees of the Contractor or any Subcontractors shall act in an
independent capacity in the performance of this Contract and not as officers or
employees of the Department or the Commonwealth. It is further expressly agreed
that this Contract shall not be construed as a partnership or joint venture
between the Contractor or any Subcontractor and the Department or the
Commonwealth.
40.8
Assignment

Except as allowed through Subcontracting, this Contract and any payments that
may become due hereunder, shall not be assignable by the Contractor, either in
whole or in part, without prior written approval of Finance. The transfer of
five percent (5%) or more of the direct ownership in the Contractor at any time
during the term of this Contract shall be deemed an assignment of this Contract.
Finance shall be entitled to assign this Contract to any other agency of the
Commonwealth which may assume the duties or responsibilities of the Department
relating to this Contract. Finance shall provide written notice of any such
assignment to the Contractor, whereupon the Department shall be discharged from
any further obligation or liability under this Contract arising on or after the
date of such assignment.
40.9
No Waiver

No covenant, condition, duty, obligation, or undertaking contained in or made a
part of this Contract may be waived except by written agreement of the parties.
The forbearance or indulgence in any form or manner by either party shall not
constitute a waiver of any covenant, condition, duty, obligation, or undertaking
to be kept, performed, or discharged by the party to which the same may apply.
Until complete performance or satisfaction of all such covenants, conditions,
duties, obligations, or undertakings, the other party shall have the right to
invoke any remedy available under law or equity, notwithstanding any such
forbearance or indulgence.
40.10
Severability

In the event that any provision of this Contract (including items incorporated
by reference) is found to be unlawful, invalid or unenforceable, such provision
shall be deemed severed from this Contract and Finance the Department and the
Contractor shall be relieved of all obligations arising under such provision. If
the remaining parts of this Contract are capable of performance, this Contract
shall continue in full force and effect, and all remaining provisions shall be
binding

163

--------------------------------------------------------------------------------


upon each party to this Contract as if no such unlawful, invalid or
unenforceable provision had been part of this Contract. If the laws or
regulations governing this Contract should be amended or judicially interpreted
so as to render the fulfillment of this Contract impossible or economically not
feasible, as determined jointly by Finance, the Department and the Contractor,
Finance, the Department and the Contractor shall be discharged from any further
obligations created under the terms of this Contract.
40.11
Force Majeure

The parties shall be excused from performance thereunder for any period that it
is prevented from providing, arranging for, or paying for services as a result
of a catastrophic occurrence or natural disaster including but not limited to an
act of war, and excluding labor disputes.
40.12
Disputes

Any disputes arising under this Contract which cannot be disposed of by
agreement between the parties, shall be decided by the Secretary of the Cabinet
for Health and Family Services or his/her duly authorized representative. Such
decision shall be produced in writing and sent via first-class mail to the
Contract Compliance Officer for the Contractor at the address specified in
Section 40.16 “Notices” of this Contract. The decision of the Secretary or his
representative shall be final and conclusive unless, within ten (10) working
days following the date of notice to the Contractor of such decision, the
Contractor mails or otherwise furnishes a written appeal to the Secretary of the
Finance and Administration Cabinet.
Any appeal to the Secretary of the Finance and Administration Cabinet shall be
in accordance with KRS Chapter 45A.225 et seq. and regulations promulgated
thereunder. The Contractor shall proceed diligently with the performance of this
Contract in accordance with the decision rendered by the Secretary of the
Cabinet for Health and Family Services until the Secretary of the Finance and
Administration Cabinet renders a final decision.
The Contractor acknowledges that, pursuant to KRS Chapter 45A.225 et seq., the
Secretary of the Finance and Administration Cabinet is the final arbiter of any
and all disputes concerning the Contract or the Department, subject to the right
of the Contractor to appeal any such determination to the Circuit Court of
Franklin County, Kentucky.
40.13
Modifications or Rescission of Section 1915 Waiver / State Plan Amendment

It is understood Contractor operates either pursuant to authority granted to the
Department under a waiver granted by CMS. Notwithstanding any other provision
contained herein, if at any time the waiver is rescinded or materially changed
in scope, format, funding or is withdrawn or modified the Department reserves
the

164

--------------------------------------------------------------------------------


right to immediately and without notice suspend or terminate this Contract
pursuant to Section 39 et seq. “Remedies for Violation, Breach or
Non-Performance of Contract” herein.
40.14
Choice of Law

The Contract shall be governed by and construed in accordance with the laws of
the Commonwealth and applicable federal law and regulations. The Contractor
shall be required to bring all legal proceedings against the Commonwealth in the
Franklin County Circuit Court of the Commonwealth and the Contractor shall
accept jurisdiction of the Kentucky courts over all matters arising out of this
Contract.
40.15
Health Insurance Portability and Accountability Act

The Contractor agrees to abide by the rules and regulations regarding the
confidentiality of protected health information as defined and mandated by the
Health Insurance Portability and Accountability Act (42 USC 1320d) and set forth
in federal regulations at 45 CFR Parts 160 and 164. Any Subcontract entered by
the Contractor as a result of this agreement shall mandate that the
Subcontractor be required to abide by the same statutes and regulations
regarding confidentiality of protected health information as is the Contractor.
40.16
Notices

All notices required by, or pursuant to, this Contract shall be deemed duly
given upon delivery, if delivered by hand (against receipt), or three (3)
business days after posting, if sent by registered or certified mail, return
receipt requested, to a party’s representative or representatives, as designated
in this Contract at the address or addresses designated in this Contract.
Notices to Finance and the Department, except those specified to be given to the
Department’s Fiscal Agent, shall be given to both of the following:
Finance and Administration Cabinet
Office of Procurement Services
Attn: Executive Director
Room 96 Capitol Annex
Frankfort, Kentucky 40601


Department for Medicaid Services
Commissioner
275 East Main Street
Frankfort, Kentucky 40621


Notices to the Contractor shall be given to the following:
WellCare of Kentucky

165

--------------------------------------------------------------------------------


13551 Triton Park Blvd.
Suite 1800
Louisville, KY  40223
502-253-5100


With a copy to:


WellCare of Kentucky, Inc.
8735 Henderson Road, Ren 2
Tampa, FL 33634
Attention: General Counsel


40.17
Survival

The provisions of this Contract which relate to the obligations of the
Contractor to maintain records and reports shall survive the expiration of
earlier termination of this Contract for a period of five (5) years or such
other period as may be required by record retention policies of the Commonwealth
or CMS, or otherwise required by law. Each party’s right to recoupment pursuant
to Section 10.4 “Contractor Recoupment from Member for Fraud, Waste and Abuse”
of this Contract shall survive the expiration or earlier termination of this
Contract until such time as all payments and/or recoupment have been finally
settled.
Finance’s, the Department’s and the Contractor’s rights pursuant to Section 14
et seq. “Contractor’s Financial Security Obligations” of this Contract shall
survive expiration, or earlier termination of this Contract, until such time as
the Contractor has satisfactorily complied with the terms thereof.
40.18
Prohibition on Use of Funds for Lobbying Activities

The contractor agrees that no funding derived directly or indirectly from funds
pursuant to this contract shall be used to support lobbying activities or
expenses of state or federal government agencies or state or federal lawmakers.
40.19
Adoption of Auditor of Public Account (APA) Standards for Public and Nonprofit
Boards

The contractor agrees to adopt the APA Standards for Public and Nonprofit
Boards, if applicable. The contractor agrees to provide documentation of this
adoption within thirty (30) days of execution of the contract.
40.20
Review of Distributions

The Contractor agrees to provide notice to the Department at the same time of
submission of a request for approval of the Contractor’s domiciliary Insurance
Commissioner of any distributions of capital and surplus that are subject to the
provisions of its State Insurance Code.  The parties agree that capital and

166

--------------------------------------------------------------------------------


surplus amounts in excess of the required minimum amount required to be
maintained under its Insurance Code represents net worth assets for the purposes
of benefitting the Commonwealth of Kentucky’s Medicaid Program and its
beneficiaries. The parties agree to make a good faith effort to cooperatively
decide how much excess capital and surplus is needed by the Contractor and
possible uses of excess capital and surplus that should not be retained by the
Contractor.
40.21
Audits

The Contractor agrees that the Department, the Finance and Administration
Cabinet, the Auditor of Public Accounts, and the Legislative Research
Commission, or their duly authorized representatives, shall have access to any
books, documents, papers, records, or other evidence, which are directly
pertinent to this contract for the purpose of financial audit or program review.
Records and other prequalification information confidentially disclosed as part
of the bid process shall not be deemed as directly pertinent to the contract and
shall be exempt from disclosure as provided in KRS 61.878(1)(c). The contractor
also recognizes that any books, documents, papers, records, or other evidence,
received during a financial audit or program review shall be subject to the
Kentucky Open Records Act, KRS 61.870 to 61.884 subject to applicable exceptions
40.22
Cost Effective Analyses

The Contractor will cooperate with any analyses conducted by the Department or
its agent(s) of the cost effectiveness of the contract for any period. Such
analyses may review cost effectiveness from any number of comparisons. Such
analyses will be used to assist the Department to meet federal requirements,
program management and provide accountability and transparency to the public.
40.23
Open Meetings and Open Records

The Contractor agrees that only those portions of its Board of Directors
meetings or parts of its meetings that are with the Department shall be open to
the public.
The Contractor for the purpose of this Contract and any documents or records
pertaining to this Contract provided to the Department or Finance shall be
considered a “public agency” under the Open Records Act, KRS 61.870 through KRS
61.884.
40.24
Disclosure of Certain Financial Information

The Contractor agrees to provide the Department upon request information
regarding salaries, travel, other compensation, and other expenses listed in
Appendix K. The contractor agrees to provide any information requested by the
Department regarding expenditures related to this contract. Including but not
limited to any findings of the Medicaid Managed Care Operations Examination.

167

--------------------------------------------------------------------------------


Approvals:


This Contract is subject to the terms and conditions as stated. The parties
certify that they are authorized to bind this agreement between parties and that
they accept the terms of this agreement.




CONTRACTOR:     WELLCARE OF KENTUCKY, INC.
 
 
 
 
 
/s/ Kelly A. Munson
 
State President
 
 
SIGNATURE
 
TITLE
 
 
 
 
 
 
 
Kelly A. Munson
 
9/30/13
 
 
PRINTED NAME
 
DATE
 
 





COMMONWEALTH OF KENTUCKY
CABINET FOR FINANCE AND ADMINISTRATION
 
 
 
 
 
/s/ Donald R. Speer
 
Executive Director
 
 
SIGNATURE
 
TITLE
 
 
 
 
 
 
 
Donald R. Speer
 
10/1/13
 
 
PRINTED NAME
 
DATE
 
 







Approved As To Form And Legality:




/s/ E. Jeffrey Mosley_________
GENERAL COUNSEL
CABINET FOR FINANCE AND ADMINISTRATION











168

--------------------------------------------------------------------------------



APPENDICES


Table of Contents
(Differences from 8/27/13 Draft noted)


A.
Service Area



B.
Approved Capitation Payment Rates



C.
Management Information System Requirements



D.
Encounter Data Submission Requirements



E.
Encounter Data Submission Quality Standards



F.
Third Party Liability/Coordination of Benefits Requirements



G.
Network Provider File Layout Requirements



H.
Credentialing Process Coversheet



I.
Covered Services



J.
Early and Periodic Screening, Diagnosis and Treatment Program Periodicity
Schedule



K.
Reporting Requirements and Reporting Deliverables (Updated forms)



L.
Program Integrity Requirements (Updated policy)



M.
Performance Improvement Projects



N.
Health Outcomes, Indicators, Goals and Performance Measures



O.
Business Associates Agreement



P.
Annual Contract Monitoring Tools

Q.
Innovative Programs (Not included)

R.
Paid Claims Listing Requirements

S.
Transition/Coordination of Care Plan






169



--------------------------------------------------------------------------------



Appendix A
Commonwealth of Kentucky
Medicaid Managed Care Organization (MCO) Regions


Service Area - Statewide Excluding Region 3


MCO Region 1 (includes the following 12 counties)


Ballard
Caldwell
Calloway
Carlisle
Crittenden
Fulton
Graves
Hickman
Livingston
Lyon
Marshall
McCracken


MCO Region 2 (includes the following 12 counties)


Christian
Daviess
Hancock
Henderson
Hopkins
McLean
Muhlenberg
Ohio
Todd
Trigg
Union
Webster




MCO Region 4 (includes the following 20 counties)


Adair
Allen
Barren
Butler
Casey
Clinton
Cumberland

2



--------------------------------------------------------------------------------



Appendix A
Commonwealth of Kentucky
Medicaid Managed Care Organization (MCO) Regions


Service Area - Statewide Excluding Region 3


MCO Region 4 (includes the following 20 counties) - Continued


Edmonson
Green
Hart
Logan
McCreary
Metcalfe
Monroe
Pulaski
Russell
Simpson
Taylor
Warren
Wayne


MCO Region 5 (includes the following 21 counties)


Anderson
Bourbon
Boyle
Clark
Estill
Fayette
Franklin
Garrard
Harrison
Jackson
Jessamine
Lincoln
Madison
Mercer
Montgomery
Nicholas
Owen
Powell
Rockcastle
Scott
Woodford



3



--------------------------------------------------------------------------------



Appendix A
Commonwealth of Kentucky
Medicaid Managed Care Organization (MCO) Regions


Service Area - Statewide Excluding Region 3


MCO Region 6 (includes the following 6 counties)


Boone
Campbell
Gallatin
Grant
Kenton
Pendleton




MCO Region 7 (includes the following 14 counties)


Bath
Boyd
Bracken
Carter
Elliott
Fleming
Greenup
Lawrence
Lewis
Mason
Menifee
Morgan
Robertson
Rowan


MCO Region 8 (includes the following 19 counties)


Bell
Breathitt
Clay
Floyd
Harlan
Johnson
Knott
Knox
Laurel
Lee
Leslie

4



--------------------------------------------------------------------------------



Appendix A
Commonwealth of Kentucky
Medicaid Managed Care Organization (MCO) Regions


Service Area - Statewide Excluding Region 3


MCO Region 8 (includes the following 19 counties) -Continued




Letcher
Magoffin
Martin
Owsley
Perry
Pike
Whitley
Wolfe



5



--------------------------------------------------------------------------------



Appendix B


Approved Capitation Payment Rates




 
 
 
 
ACA Expansion Per Member Per Month Rate
 
 
 
 
 
 
 
18 months
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
January 1, 2014 through June 30, 2015
 
 
 
 
 
Region
 
1
2
3
4
5
6
7
8
 
 
 
 
Former Foster Care Children
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adult (age 18 through 20) - Female
 
$863.86
$1,021.80
 


$1,145.48




$1,177.39




$964.02




$827.62




$1,169.73


 
 
 
 
 
Adult (age 18 through 20) - Male
 
$1,353.99
$1,339.02
 


$1,026.62




$972.43




$952.76




$781.02




$999.01


 
 
 
 
 
Adult (age 21 through 25) - Female
 
$777.47
$919.62
 


$1,030.93




$1,059.65




$867.62




$744.86




$1,052.76


 
 
 
 
 
Adult (age 21 through 25) - Male
 
$1,218.59
$1,205.11
 


$923.96




$875.19




$857.49




$702.92




$899.11


 
 
 
 
MAGI Adults
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Adult (through age 18) - Female
 


$311.22




$324.91


 


$355.04




$361.88




$303.56




$333.63




$349.13


 
 
 
 
 
Adult (through age 18) - Male
 


$247.87




$304.21


 


$301.58




$294.68




$235.44




$258.67




$259.79


 
 
 
 
 
Adult (age 19 through 24) - Female
 


$513.45




$486.99


 


$540.88




$559.90




$499.05




$524.52




$528.02


 
 
 
 
 
Adult (age 19 through 24) - Male
 


$257.60




$267.60


 


$278.41




$283.19




$258.11




$271.89




$272.34


 
 
 
 
 
Adult (age 25 through 39) - Female
 


$450.28




$428.45


 


$475.70




$502.94




$468.63




$461.70




$464.51


 
 
 
 
 
Adult (age 25 through 39) - Male
 


$577.17




$431.99


 


$485.88




$507.06




$488.42




$467.35




$468.02


 
 
 
 
 
Adult (age 40 and older) - Female
 


$686.88




$675.18


 


$748.72




$793.20




$715.55




$829.14




$731.76


 
 
 
 
 
Adult (age 40 and older) - Male
 


$752.21




$736.50


 


$735.10




$865.26




$857.00




$717.01




$718.83


 
 
 


6



--------------------------------------------------------------------------------



 
 
Existing Medicaid Per Member Per Month Rate
 
 
12 months
 
 
 
 
 
 
 
 
 
 
 
 
July 1, 2014 through June 30, 2015
Region
 
1
2
3
4
5
6
7
8
FAMILIES AND CHILDREN
 
 
 
 
 
 
 
 
 
Infant (age under 1)
 
$
629.59


$
672.24


 
$
713.20


$
866.24


$
703.07


$
876.03


$
825.82


Child (age 1 through 5)
 
$
139.86


$
135.86


 
$
153.43


$
160.42


$
139.26


$
158.46


$
186.38


Child (age 6 through 12)
 
$
168.49


$
179.17


 
$
208.79


$
195.45


$
167.88


$
189.78


$
211.54


Child (age 13 through 18) - Female
$
297.30


$
296.10


 
$
320.86


$
334.91


$
288.87


$
307.88


$
322.76


Child (age 13 through 18) - Male
 
$
227.31


$
266.15


 
$
261.65


$
261.82


$
215.08


$
229.17


$
230.56


Adult (age 19 through 24) - Female
$
672.67


$
608.66


 
$
670.36


$
710.65


$
651.28


$
663.83


$
669.45


Adult (age 19 through 24) - Male
$
236.24


$
234.12


 
$
241.54


$
251.61


$
235.80


$
240.87


$
241.70


Adult (age 25 through 39) - Female
$
589.91


$
535.49


 
$
589.58


$
638.35


$
611.59


$
584.33


$
588.92


Adult (age 25 through 39) - Male
$
529.30


$
377.94


 
$
421.53


$
450.50


$
446.19


$
414.04


$
415.36


Adult (age 40 or older) - Female
 
$
629.91


$
590.71


 
$
649.57


$
704.74


$
653.69


$
734.55


$
649.43


Adult (age 40 or older) - Male
 
$
689.82


$
644.36


 
$
637.75


$
768.76


$
782.90


$
635.22


$
637.95


SSI ADULTS WITHOUT MEDICARE
 
 
 
 
 
 
 
 
 
Adult (age 19 through 24) - Female
$
646.79


$
647.94


 
$
715.21


$
669.95


$
678.31


$
660.18


$
634.43


Adult (age 19 through 24) - Male
$
549.42


$
449.80


 
$
445.86


$
507.47


$
735.91


$
511.79


$
477.85


Adult (age 25 through 44) - Female
$
868.19


$
807.24


 
$
840.55


$
909.54


$
920.88


$
939.50


$
866.99


Adult (age 25 through 44) - Male
$
661.57


$
642.66


 
$
637.03


$
777.93


$
745.05


$
683.86


$
682.74


Adult (age 45 or older) - Female
 
$
1,113.37


$
1,125.24


 
$
1,099.40


$
1,218.61


$
1,233.80


$
1,171.97


$
1,220.99


Adult (age 45 or older) - Male
 
$
1,017.14


$
1,007.02


 
$
979.41


$
1,114.56


$
1,132.49


$
1,051.40


$
1,049.68


WAIVER ELIGIBLE
 
 
 
 
 
 
 
 
 
DUAL ELIGIBLE
 
 
 
 
 
 
 
 
 
All Ages - Female
 
$
122.41


$
148.47


 
$
149.36


$
173.41


$
169.48


$
171.23


$
179.03


All Ages - Male
 
$
109.57


$
127.01


 
$
132.83


$
147.69


$
163.10


$
154.09


$
156.73


SSI CHILDREN
 
 
 
 
 
 
 
 
 
Infant (age under 1)
 
$
6,475.96


$
6,417.95


 
$
6,432.16


$
6,883.41


$
6,463.88


$
6,449.42


$
6,497.39


Child (age 1 through 5)
 
$
675.11


$
793.54


 
$
870.28


$
1,024.96


$
1,081.44


$
733.26


$
725.63




7



--------------------------------------------------------------------------------



Child (age 6 through 18)
 
$
648.20


$
769.57


 
$
840.64


$
786.83


$
631.65


$
639.30


$
543.57


FOSTER CARE
 
 
 
 
 
 
 
 
 
Infant (age under 1)
 
$
1,690.18


$
1,675.04


 
$
1,678.75


$
1,702.19


$
1,687.03


$
1,683.26


$
2,036.85


Child (age 1 through 5)
 
$
266.08


$
310.96


 
$
309.57


$
379.17


$
262.06


$
317.19


$
340.83


Child (age 6 through 12)
 
$
519.35


$
694.69


 
$
696.27


$
606.57


$
465.36


$
534.20


$
588.61


Child (age 13 or older) - Female
 
$
792.21


$
893.96


 
$
993.79


$
1,046.08


$
880.67


$
733.20


$
1,038.12


Child (age 13 or older) - Male
 
$
1,241.69


$
1,171.49


 
$
890.67


$
863.97


$
870.39


$
691.92


$
886.60








8



--------------------------------------------------------------------------------




Appendix C


Management Information System Requirements




As specified in Management Information Systems Section in the Contract, The
Contractor’s MIS must enable the Contractor to provide format and file
specifications for all data elements as specified below for all of the required
seven subsystems.


I.
Member Subsystem



A.
Inputs

The Recipient Data Maintenance function will accept input from various sources
to add, change, or close records on the file(s). Inputs to the Recipient Data
Maintenance function include:
1.
Daily and monthly electronic member eligibility updates (HIPAA ASC X12 834)

2.
Claim/encounter history – sequential file; file description to be determined

3.
Social demographic information

4.
Initial Implementation of the Contract, the following inputs shall be provide to
the contractor:

•
Initial Member assignment file (sequential file; format to be supplemented at
contract execution); a file will be sent approximately sixty (60) calendar days
prior to the Contractor effective date of operations

•
Member claim history file – twelve (12) months of member claim history
(sequential file; format to be supplemented at Contract execution)

•
Member Prior Authorizations in force file (medical and pharmacy; sequential
file; format will be supplemented at Contract execution)

B.
Processing Requirements

The Recipient Data Maintenance function must include the following capabilities:
1.
Accept a daily/monthly member eligibility file from the Department in a
specified format.

2.
Transmit a file of health status information to the Department in a specified
format.

3.
Transmit a file of social demographic data to the Department in a specified
format.

4.
Transmit a primary care provider (PCP) enrollment file to the Department in a
specified format.

5.
Edit data transmitted from the Department for completeness and consistency,
editing all data in the transaction.

6.
Identify potential duplicate Member records during update processing.

7.
Maintain on-line access to all current and historical Member information, with
inquiry capability by case number, Medicaid Recipient ID number, social security
number (SSN), HIC number, full name or partial name, and


7



--------------------------------------------------------------------------------




the ability to use other factors such as date of birth and/or county code to
limit the search by name.
8.
Maintain identification of Member eligibility in special eligibility programs,
such as hospice, etc., with effective date ranges/spans and other data required
by the Department.

9.
Maintain current and historical date-specific managed care eligibility data for
basic program eligibility, special program eligibility, and all other Member
data required to support Claims processing, Prior Authorization processing,
managed care processing, etc.

10.
Maintain and display the same values as the Department for eligibility codes and
other related data.

11.
Produce, issue and mail a managed care ID card pursuant to the Department’s
approval within Department determined time requirements.

12.
Identify Member changes in the primary care provider (PCP) and the reason(s) for
those changes to include effective dates.

13.
Monitor PCP capacity and limitations prior to Enrollment of a Member to the PCP.

14.
Generate and track PCP referrals if applicable.

15.
Assign applicable Member to PCP if one is not selected within thirty (30) Days,
except Members with SSI without Medicare, who are allowed ninety (90) Days.



C.
Reports

Reports for Member function are described in Appendix XI.


D.
On-line Inquiry Screens

On-line inquiry screens that meet the user interface requirements of this
section and provide access to the following data:
1.
Member basic demographic data

2.
Member liability data

3.
Member characteristics and service utilization data

4.
Member current and historical managed care eligibility data

5.
Member special program data

6.
Member social/demographic data

7.
Health status data

8.
PCP data



E.
Interfaces

The Member Data Maintenance function must accommodate an external electronic
interface (HIPAA ASC X12 834, both 4010A1 and 5010 after January 1, 2012) with
the Department.


II.
Third Party Liability (TPL) Subsystem




8



--------------------------------------------------------------------------------




The Third Party Liability (TPL) processing function permits the Contractor to
utilize the private health, Medicare, and other third-party resources of its
Members and ensures that the Contractor is the payer of last resort. This
function works through a combination of cost avoidance (non-payment of billed
amounts for which a third party may be liable) and post-payment recovery
(post-payment collection of Contractor paid amounts for which a third party is
liable).


Cost avoidance is the preferred method for processing claims with TPL. This
method is implemented automatically by the MIS through application of edits and
audits which check claim information against various data fields on recipient,
TPL, reference, or other MIS files. Post-payment recovery is primarily a back-up
process to cost avoidance, and is also used in certain situations where cost
avoidance is impractical or unallowable.


The TPL information maintained by the MIS must include Member TPL resource data,
insurance carrier data, health plan coverage data, threshold information, and
post payment recovery tracking data. The TPL processing function will assure the
presence of this information for use by the Edit/Audit Processing, Financial
Processing, and Claim Pricing functions, and will also use it to perform the
functions described in this subsection for TPL Processing.


A.
Inputs

The following are required inputs to the TPL function of the MIS:
1.
Member eligibility, Medicare, and TPL, information from the Department via
proprietary file formats.

2.
Enrollment and coverage information from private insurers/health plans, state
plans, and government plans.

3.
TPL-related data from claims, claim attachments, or claims history files,
including but not limited to:

•
diagnosis codes, procedure codes, or other indicators suggesting trauma or
accident;

•
indication that a TPL payment has been made for the claim (including Medicare);

•
indication that the Member has reported the existence of TPL to the Provider
submitting the claim;

•
indication that TPL is not available for the service claimed.

4.
Correspondence and phone calls from Members, carriers, and Providers and DMS.



B.
Processing Requirements

The TPL processing function must include the following capabilities:
1.
Maintain accurate third-party resource information by Member including but not
limited to:

•
Name, ID number, date of birth, SSN of eligible Member;

•
Policy number or Medicare HIC number and group number;

•
Name and address of policyholder, relationship to Member,

•
SSN of policyholder;


9



--------------------------------------------------------------------------------




•
Court-ordered support indicator;

•
Employer name and tax identification number and address of policyholder;

•
Type of policy, type of coverage, and inclusive dates of coverage;

•
Date and source of TPL resource verification; and

•
Insurance carrier name and tax identification and ID.

1.
Provide for multiple, date-specific TPL resources (including Medicare) for each
Member.

2.
Maintain current and historical information on third-party resources for each
Member.

3.
Maintain third-party carrier information that includes but is not limited to:

•
Carrier name and ID

•
Corporate correspondence address and phone number

•
Claims submission address(s) and phone number

1.
Identify all payment costs avoided due to established TPL, as defined by the
Department.

2.
Maintain a process to identify previously paid claims for recovery when TPL
resources are identified or verified retroactively, and to initiate recovery
within sixty (60) Days of the date the TPL resource is known to the Contractor.

3.
Maintain an automated tracking and follow-up capability for all TPL
questionnaires.

4.
Maintain an automated tracking and follow-up capability for post payment
recovery actions which applies to health insurance, casualty insurance, and all
other types of recoveries, and which can track individual or group claims from
the initiation of recovery efforts to closure.

5.
Provide for the initiation of recovery action at any point in the claim
processing cycle.

6.
Maintain a process to adjust paid claims history for a claim when a recovery is
received.

7.
Provide for unique identification of recovery records.

8.
Provide for on-line display, inquiry, and updating of recovery case records with
access by claim, Member, carrier, Provider or a combination of these data
elements.

9.
Accept, edit and update with all TPL and Medicare information received from the
Department through the Member eligibility update or other TPL updates specified
by the Department.

10.
Implement processing procedures that correctly identify and cost avoid claims
having potential TPL, and flag claims for future recovery to the appropriate
level of detail.

11.
Provide verified Member TPL resource information generated from data matches and
claims, to the Department for Medicaid Services, in an agreed upon format and
media, on a monthly basis.



C.
Reports


10



--------------------------------------------------------------------------------




The following types of reports must be available from the TPL Processing
function by the last day of the month for the previous month:
1.
Cost-avoidance summary savings reports, including Medicare but identifying it
separately;

2.
Listings and totals of cost-avoided claims;

3.
Listings and totals of third-party resources utilized;

4.
Reports of amounts billed and collected, current and historical, from the TPL
recovery tracking system, by carrier and Member;

5.
Detailed aging report for attempted recoveries by carrier and Member;

6.
Report on the number and amount of recoveries by type; for example, fraud
collections, private insurance, and the like;

7.
Report on the unrecoverable amounts by type and reason, carrier, and other
relevant data, on an aged basis and in potential dollar ranges;

8.
Report on the potential trauma and/or accident claims for claims that meet
specified dollar threshold amounts;

9.
Report on services subject to potential recovery when date of death is reported;

10.
Unduplicated cost-avoidance reporting by program category and by type of
service, with accurate totals and subtotals;

11.
Listings of TPL carrier coverage data;

12.
Audit trails of changes to TPL data.



D.
On-line Inquiry Screens

On-line inquiry screens that meet the user interface requirements of this
section and provide the following data:
1.
Member current and historical TPL data

2.
TPL carrier data

3.
Absent parent data

4.
Recovery cases



Automatically generate letters/questionnaires to carriers, employers, Members,
and Providers when recoveries are initiated, when TPL resource data is needed,
or when accident information is required and was not supplied with the incoming
claim.


Automatically generate claim facsimiles, which can be sent to carriers,
attorneys, or other parties.


Provide absent parent canceled court order information generated from data
matches with the Division of Child Support Enforcement, to the Department, in an
agreed upon format and media, on an annual basis.


III.
Provider Subsystem



The provider function accepts and maintains comprehensive, current and
historical information about Providers eligible to participate in the
Contractor’s

11



--------------------------------------------------------------------------------




Network. The maintenance of provider data is required to support Claims and
Encounter processing, utilization/quality processing, financial processing and
report functions. The Contractor will be required to electronically transmit
provider enrollment information to the Department as requested.


A.
Inputs



The inputs to the provider Data Maintenance function include:
1.
Provider update transactions

2.
Licensure information, including electronic input from other governmental
agencies

3.
Financial payment, adjustment, and accounts receivable data from the Financial
Processing function.



B.
Processing Requirements

The Provider Data Maintenance function must have the capabilities to:
1.
Transmit a provider enrollment file to the Department in a specified format;

2.
Maintain current and historical provider enrollment applications from receipt to
final disposition (approval only);

3.
Maintain on-line access to all current and historical provider information,
including Provider rates and effective dates, Provider program and status codes,
and summary payment data;

4.
Maintain on-line access to Provider information with inquiry by Provider name,
partial name characters, provider number, NPI, SSN, FEIN, CLIA number, Provider
type and specialty, County, Zip Code, and electronic billing status;

5.
Edit all update data for presence, format, and consistency with other data in
the update transaction;

6.
Edits to prevent duplicate Provider enrollment during an update transaction;

7.
Accept and maintain the National Provider Identification (NPI);

8.
Provide a Geographic Information System (GIS) to identify Member populations,
service utilization, and corresponding Provider coverage to support the Provider
recruitment, enrollment, and participation;

9.
Maintain on-line audit trail of Provider names, Provider numbers (including old
and new numbers, NPI), locations, and status changes by program;

10.
Identify by Provider any applicable type code, NPI/TAXONOMY code, location code,
practice type code, category of service code, and medical specialty and
sub-specialty code which is used in the Kentucky Medicaid program, and which
affects Provider billing, claim pricing, or other processing activities;

11.
Maintain effective dates for Provider membership, Enrollment status, restriction
and on-review data, certification(s), specialty, sub-specialty, claim types, and
other user-specified Provider status codes and indicators;


12



--------------------------------------------------------------------------------




12.
Accept group provider numbers, and relate individual Providers to their groups,
as well as a group to its individual member Providers, with effective date
ranges/spans. A single group provider record must be able to identify an
unlimited number of individuals who are associated with the group;

13.
Maintain multiple, provider-specific reimbursement rates, including, but not
necessarily limited to, per diems, case mix, rates based on licensed levels of
care, specific provider agreements, volume purchase contracts, and capitation,
with beginning and ending effective dates for a minimum of sixty (60) months.

14.
Maintain provider-specific rates by program, type of capitation, Member program
category, specific demographic classes, Covered Services, and service area for
any prepaid health plan or managed care providers;

15.
Provide the capability to identify a Provider as a PCP and maintain an inventory
of available enrollment slots;

16.
Identify multiple practice locations for a single provider and associate all
relevant data items with the location, such as address and CLIA certification;

17.
Maintain multiple addresses for a Provider, including but not limited to:

•
Pay to;

•
Mailing, and

•
Service location(s).

18.
Create, maintain and define provider enrollment status codes with associated
date spans. For example, the enrollment codes must include but not be limited
to:    

•
Application pending

•
Limited time-span enrollment

•
Enrollment suspended

•
Terminated-voluntary/involuntary

19.
Maintain a National Provider Identifier (NPI) and taxonomies;

20.
Maintain specific codes for restricting the services for which Providers may
bill to those for which they have the proper certifications (for example, CLIA
certification codes);

21.
Maintain summary-level accounts receivable and payable data in the provider file
that is automatically updated after each payment cycle;

22.
Provide the capability to calculate and maintain separate 1099 and associated
payment data by FEIN number for Providers with changes of ownership, based upon
effective dates entered by the Contractor;

23.
Generate a file of specified providers, selected based on the Department
identified parameters, in an agreed upon Department approved format and media,
to be provided to the Department on an agreed upon periodic basis; and

24.
Generate a file of provider 1099 information.

25.
Reports – Reports for Provider functions are as described in


13



--------------------------------------------------------------------------------




Appendix K.


C.
On-line Inquiry Screens

On-line inquiry screens that meet the user interface requirements of this
contract and provide access to the following data:
1.
Provider eligibility history

2.
Basic information about a Provider (for example, name, location, number,
program, provider type, specialty, sub-specialty, certification dates, effective
dates)

3.
Provider group inquiry, by individual provider number displaying groups and by
group number displaying individuals in group (with effective and end dates for
those individuals within the group)

4.
Provider rate data

5.
Provider accounts receivable and payable data, including claims adjusted but not
yet paid

6.
Provider Medicare number(s) by Medicare number, Medicaid number, and SSN/FEIN

7.
Demographic reports and maps from the GIS, for performing, billing, and/or
enrolled provider, listing provider name, address, and telephone number to
assist in the provider recruitment process and provider relations



D.
Interfaces

The Provider Data Maintenance function must accommodate an external interface
with:
1.
The Department; and

2.
Other governmental agencies to receive licensure information.



IV.
Reference Subsystem

The reference function maintains pricing files for procedures and drugs
including Mental/Behavioral Health Drugs and maintains other general reference
information such as diagnoses and reimbursement parameters/modifiers. The
reference function provides a consolidated source of reference information which
is accessed by the MIS during performance of other functions, including claims
and encounter processing, TPL processing and utilization/quality reporting
functions.


The contractor must maintain sufficient reference data (NDC codes, HCPCS, CPT4,
Revenue codes, etc.) to accurately process fee for service claims and develop
encounter data for transmission to the Department as well as support Department
required reporting.


A.
Inputs

The inputs to the Reference Data Maintenance function are:
1.
NDC codes

2.
CMS - HCPCS updates

3.
ICD-9-CM or 10 and DSM III diagnosis and procedure updates

4.
ADA (dental) codes


14



--------------------------------------------------------------------------------




B.    Processing Requirements
The Reference Processing function must include the following capabilities:


1.
Maintain current and historical reference data, assuring that updates do not
overlay or otherwise make historical information inaccessible.

2.
Maintain a Procedure data set which is keyed to the five-character HCPCS code
for medical-surgical and other professional services, ADA dental codes; a
two-character field for HCPCS pricing modifiers; and the Department’s specific
codes for other medical services; in addition, the procedure data set will
contain, at a minimum, the following elements for each procedure:

•
Thirty-six (36) months of date-specific pricing segments, including a pricing
action code, effective beginning and end dates, and allowed amounts for each
segment.

•
Thirty-six (36) months of status code segments with effective beginning and end
dates for each segment.

•
Multiple modifiers and the percentage of the allowed price applicable to each
modifier.

•
Indication of TPL actions, such as Cost Avoidance, Benefit Recovery or Pay, by
procedure code.

•
Other information such as accident-related indicators for possible TPL, federal
cost-sharing indicators, Medicare coverage and allowed amounts.

3.
Maintain a diagnosis data set utilizing the three (3), four (4), and five (5)
character for ICD-9-CM and 7 digits for ICD-10 and DSM III coding system, which
supports relationship editing between diagnosis code and claim information
including but not limited to:

•
Valid age

•
Valid sex

•
Family planning indicator

•
Prior authorization requirements

•
EPSDT indicator

•
Trauma diagnosis and accident cause codes

•
Description of the diagnosis

•
Permitted primary and secondary diagnosis code usage

4.
Maintain descriptions of diagnoses.

5.
Maintain flexibility in the diagnosis file to accommodate expanded diagnosis
codes with the implementation of ICD-10 by October 1, 2013.

6.
Maintain a drug data set of the eleven (11) digit National Drug Code (NDC),
including package size, which can accommodate updates from a drug pricing
service and the CMS Drug Rebate file updates; the Drug data set must contain, at
a minimum:

•
Unlimited date-specific pricing segments that include all prices and pricing
action codes needed to adjudicate drug


15



--------------------------------------------------------------------------------




claims.
•
Indicator for multiple dispensing fees

•
Indicator for drug rebate including name of manufacturer and labeler codes.

•
Description and purpose of the drug code.

•
Identification of the therapeutic class.

•
Identification of discontinued NDCs and the termination date.

•
Identification of CMS Rebate program status.

•
Identification of strength, units, and quantity on which price is based.

•
Indication of DESI status (designated as less than effective), and IRS status
(identical, related or similar to DESI drugs).

7.
Maintain a Revenue Center Code data set for use in processing claims for
hospital inpatient/outpatient services, home health, hospice, and such.

8.
Maintain flexibility to accommodate multiple reimbursement methodologies,
including but not limited to fee-for-service, capitation and carve-outs from
Capitated or other “all inclusive” rate systems, and DRG reimbursement for
inpatient hospital care, etc.

9.
Maintain pricing files based on:

•
Fee schedule

•
Per DIEM rates

•
Capitated rates

•
Federal maximum allowable cost (FMAC), estimated acquisition (EAC) for drugs

•
Percentage of charge allowance

•
Contracted amounts for certain services

•
Fee schedule that would pay at variable percentages.

•
(MAC) Maximum allowable cost pricing structure



C.    On-line Inquiry Screens
Maintain on-line access to all Reference files with inquiry by the appropriate
service code, depending on the file or table being accessed.


Maintain on-line inquiry to procedure and diagnosis files by name or description
including support for phonetic and partial name search.


Provide inquiry screens that display:


•
All relevant pricing data and restrictive limitations for claims processing
including historical information, and

•
All pertinent data for claims processing and report generation.



D.    Interfaces
The Reference Data Maintenance function must interface with:
1.
ADA (dental) codes

2.
CMS-HCPCS updates;


16



--------------------------------------------------------------------------------




3.
ICD-9, ICD-10, DSM, or other diagnosis/surgery code updating service; and

4.
NDC Codes.



I.
Financial Subsystem



The financial function encompasses claim payment processing, adjustment
processing, accounts receivable processing, and all other financial transaction
processing. This function ensures that all funds are appropriately disbursed for
claim payments and all post-payment transactions are applied accurately. The
financial processing function is the last step in claims processing and produces
remittance advice statements/explanation of benefits and financial reports.


A.
Inputs

The Financial Processing function must accept the following inputs:
1.
On-line entered, non-claim-specific financial transactions, such as recoupments,
mass adjustments, cash transactions, etc;

2.
Retroactive changes to Member financial liability and TPL retroactive changes
from the Member data maintenance function;

3.
Provider, Member, and reference data from the MIS.



B.
Processing Requirements

The MIS must perform three types of financial processing: 1) payment processing;
2) adjustment processing; 3) other financial processing. Required system
capabilities are classified under one of these headings in this subsection.


C.    Payment Processing
Claims that have passed all edit, audit, and pricing processing, or which have
been denied, must be processed for payment by the Contractor if the contractor
has fee for service arrangements. Payment processing must include the capability
to:
1.
Maintain a consolidated accounts receivable function and deduct/add appropriate
amounts and/or percentages from processed payments.

2.
Update individual provider payment data and 1099 data on the Provider database.

D.    Adjustment Processing
The MIS adjustment processing function must have the capabilities to:
1.
Maintain complete audit trails of adjustment processing activities on the claims
history files.

2.
Update provider payment history and recipient claims history with all
appropriate financial information and reflect adjustments in subsequent
reporting, including claim-specific and non claim-specific recoveries.

3.
Maintain the original claim and the results of all adjustment transactions in
claims history; link all claims and subsequent adjustments by control number,
providing for identification of


17



--------------------------------------------------------------------------------




previous adjustment and original claim number.
4.
Reverse the amount previously paid/recovered and then processes the adjustment
so that the adjustment can be easily identified.

5.
Re-edit, re-price, and re-audit each adjustment including checking for
duplication against other regular and adjustment claims, in history and in
process.

6.
Maintain adjustment information which indicates who initiated the adjustment,
the reason for the adjustment, and the disposition of the claim (additional
payment, recovery, history only, etc.) for use in reporting the adjustment.

7.
Maintain an adjustment function to re-price claims, within the same adjudication
cycle, for retroactive pricing changes, Member liability changes, Member or
provider eligibility changes, and other changes necessitating reprocessing of
multiple claims.

8.
Maintain a retroactive rate adjustment capability which will automatically
identify all Claims affected by the adjustment, create adjustment records for
them, reprocess them, and maintain a link between the original and adjusted
Claim.



E.    Other Financial Processing


Financial transactions such as stop payments, voids, reissues, manual checks,
cash receipts, repayments, cost settlements, overpayment adjustments,
recoupments, and financial transactions processed outside the MIS are to be
processed as part of the Financial Processing function. To process these
transactions, the MIS must have the capability to:
1.    Maintain the following information:
•
Program identification (for example, TPL recovery, rate adjustment);

•
Transaction source (for example, system generated, refund, Department
generated);

•
Provider number/entity name and identification number;

•
Payment/recoupment detail (for example, dates, amounts, cash or recoupment);

•
Account balance;

•
Reason indicator for the transaction (for example, returned dollars from
provider for TPL, unidentified returned dollars, patient financial liability
adjustment);

•
Comment section;

•
Type of collection (for example, recoupment, cash receipt);

•
Program to be affected;

•
Adjustment indicator; and

•
Internal control number (ICN) (if applicable).

2.
Accept manual or automated updates including payments, changes, deletions,
suspensions, and write-offs, of financial transactions and incorporate them as
MIS financial transactions for purposes of updating claims history,
Provider/Member history,


18



--------------------------------------------------------------------------------




current month financial reporting, accounts receivable, and other appropriate
files and reports.
3.
Maintain sufficient controls to track each financial transaction, balance each
batch, and maintain appropriate audit trails on the claims history and
consolidated accounts receivable system, including a mechanism for adding user
narrative.

4.
Maintain on-line inquiry to current and historical financial information with
access by Provider ID or entity identification, at a minimum to include:

•
Current amount payable/due

•
Total amount of claims adjudication for the period

•
Aging of receivable information, according to user defined aging parameters

•
Receivable account balance and established date

•
Percentages and/or dollar amounts to be deducted from future payments

•
Type and amounts of collections made and dates

•
Both non-claim-specific, and

•
Data to meet the Department’s reporting.

5.
Maintain a recoupment process that sets up Provider accounts receivable that can
be either automatically recouped from claims payments or satisfied by repayments
from the provider or both.

6.
Maintain a methodology to apply monies received toward the established
recoupment to the accounts receivable file, including the remittance advice
date, number, and amount, program, and transfer that data to an on-line provider
paid claims summary.

7.
Identify a type, reason, and disposition on recoupments, payouts, and other
financial transactions.

8.
Provide a method to link full or partial refunds to the specific Claim affected,
according to guidelines established by the Department.

9.
Generate provider 1099 information annually, which indicate the total paid
claims plus or minus any appropriate adjustments and financial transactions.

10.
Maintain a process to adjust providers’ 1099 earnings with payout or recoupment
or transaction amounts through the accounts receivable transactions.

11.
Maintain a process to accommodate the issuance and tracking of
non-provider-related payments through the MIS (for example, a refund or an
insurance company overpayment) and adjust expenditure reporting appropriately.

12.
Track all financial transactions, by program and source, to include TPL
recoveries, Fraud, Waste and Abuse recoveries, provider payments, drug rebates,
and so forth.

13.
Determine the correct federal fiscal year within claim adjustments and other
financial transactions are to be reported.

14.
Provide a method to direct payments resulting from an escrow or lien request to
facilitate any court order or legal directive received.


19



--------------------------------------------------------------------------------






C.
Reports

Reports from the financial processing function are described in Appendix L and
Contractor Reporting Requirements Section of Contract.


II.
Utilization/Quality Improvement



The utilization/quality improvement function combines data from other external
systems, such as Geo Network to produce reports for analysis which focus on the
review and assessment of access and availability of services and quality of care
given, detection of over and under utilization, and the development of
user-defined reporting criteria and standards. This system profiles utilization
of Providers and Members and compares them against experience and norms for
comparable individuals.


This system supports tracking utilization control function(s) and monitoring
activities for inpatient admissions, emergency room use, and out-of-area
services. It completes Provider profiles, occurrence reporting, monitoring and
evaluation studies, and Member/Provider satisfaction survey compilations. The
subsystem may integrate the Contractor’s manual and automated processes or
incorporate other software reporting and/or analysis programs.


This system also supports and maintains information from Member surveys,
Provider and Member Grievances, Appeal processes.


A.
Inputs

The Utilization/Quality Improvement system must accept the following inputs:
1.
Adjudicated Claims/encounters from the claims processing subsystem;

2.
Provider data from the provider subsystem;

3.
Member data from the Member subsystem.



B.
Processing Requirements

The Utilization/Quality Improvement function must include the following
capabilities:
1.
Maintain Provider credentialing and recredentialing activities.

2.
Maintain Contractor’s processes to monitor and identify deviations in patterns
of treatment from established standards or norms. Provide feedback information
for monitoring progress toward goals, identifying optimal practices, and
promoting continuous improvement.

3.
Maintain development of cost and utilization data by Provider and services.

4.
Provide aggregate performance and outcome measures using standardized quality
indicators similar to Medicaid HEDIS as specified by the Department.

5.
Support focused quality of care studies.

6.
Support the management of referral/utilization control processes


20



--------------------------------------------------------------------------------




and procedures.
7.
Monitor PCP referral patterns.

8.
Support functions of reviewing access, use and coordination of services (i.e.
actions of peer review and alert/flag for review and/or follow-up; laboratory,
x-ray and other ancillary service utilization per visit).

9.
Store and report Member satisfaction data through use of Member surveys,
Grievance/Appeals processes, etc.

10.
Provide Fraud, Waste and Abuse detection, monitoring and reporting.



C.
Reports

Utilization/quality improvement reports are listed in Appendices K and L.


III.
Claims Control and Entry



The Claims Control function ensures that all claims are captured at the earliest
possible time and in an accurate manner. Claims must be adjudicated within the
parameters of Prompt Pay standards set by CMS and the American Recovery and
Reinvestment Act (ARRA).


IV.
Edit/Audit Processing



The Edit/Audit Processing function ensures that Claims are processed in
accordance with Department and Contractor policy and the development of accurate
encounters to be transmitted to the department. This processing includes
application of non-history-related edits and history-related audits to the
Claim. Claims are screened against Member and Provider eligibility information;
pended and paid/denied claims history; and procedure, drug, diagnosis, and
edit/audit information. Those Claims that exceed Program limitations or do not
satisfy Program or processing requirements, suspend or deny with system assigned
error messages related to the Claim.


Claims also need to be edited utilizing all components of the CMS mandated
National Correct Coding Initiative (NCCI)


A.
Inputs

The inputs to the Edit/Audit Processing function are:
1.
The Claims that have been entered into the claims processing system from the
claims entry function;

2.
Member, Provider, reference data required to perform the edits and audits.

B.
Processing Requirements

Basic editing necessary to pass the Claims onto subsequent processing requires
that the MIS have the capabilities to:
1.
Edit each data element on the Claim record for required presence, format,
consistency, reasonableness, and/or allowable values.

2.
Edit to assure that the services for which payment is requested are


21



--------------------------------------------------------------------------------




covered.
3.
Edit to assure that all required attachments are present.

4.
Maintain a function to process all Claims against an edit/audit criteria table
and an error disposition file (maintained in the Reference Data Maintenance
function) to provide flexibility in edit and audit processing.

5.
Edit for prior authorization requirements and to assure that a prior
authorization number is present on the Claim and matches to an active Prior
Authorization on the MIS.

6.
Edit Prior-Authorized claims and cut back billed units or dollars, as
appropriate, to remaining authorized units or dollars, including Claims and
adjustments processed within the same cycle.

7.
Maintain edit disposition to deny Claims for services that require Prior
Authorization if no Prior Authorization is identified or active.

8.
Update the Prior Authorization record to reflect the services paid on the Claim
and the number of services still remaining to be used.

9.
Perform relationship and consistency edits on data within a single Claim for all
Claims.

10.
Perform automated audit processing (e.g., duplicate, conflict, etc.) using
history Claims, suspended Claims, and same cycle Claims.

11.
Edit for potential duplicate claims by taking into account group and rendering
Provider, multiple Provider locations, and across Provider and Claim types.

12.
Identify exact duplicate claims.

13.
Perform automated audits using duplicate and suspect-duplicate criteria to
validate against history and same cycle claims.

14.
Perform all components of National Correct Coding Initiative (NCCI) edits

15.
Maintain audit trail of all error code occurrences linked to a specific Claim
line or service, if appropriate.

16.
Edit and suspend each line on a multi-line Claim independently.

17.
Edit each Claim record completely during an edit or audit cycle, when
appropriate, rather than ceasing the edit process when an edit failure is
encountered.

18.
Identify and track all edits and audits posted to the claim from suspense
through adjudication.

19.
Update Claim history files with both paid and denied Claims from the previous
audit run.

20.
Maintain a record of services needed for audit processing where the audit
criteria covers a period longer than thirty-six (36) months (such as
once-in-a-lifetime procedures).

21.
Edit fields in Appendices D and E for validity (numerical field, appropriate
dates, values, etc.).



V.
Claims Pricing



The Claims Pricing function calculates the payment amount for each service
according to the rules and limitations applicable to each Claim type, category
of

22



--------------------------------------------------------------------------------




service, type of provider, and provider reimbursement code. This process takes
into consideration the Contractor allowed amount, TPL payments, Medicare
payments, Member age, prior authorized amounts, and any co-payment requirements.
Prices are maintained on the Reference files (e.g., by service, procedure,
supply, drug, etc.) or provider-specific rate files and are date-specific.


The Contractor MIS must process and pay Medicare Crossover Claims and
adjustments.


A.
Inputs

The inputs into the Claims Pricing function are the Claims that have been passed
from the edit/audit process.


The Reference and Provider files containing pricing information are also inputs
to this function.


B.
Processing Requirements

The Claims Pricing function for those Fee For Service contracts the vendor has
with providers of the MIS must have the capabilities to:
1.
Calculate payment amounts according to the fee schedules, per diems, rates,
formulas, and rules established by the Contractor.

2.
Maintain access to pricing and reimbursement methodologies to appropriately
price claims at the Contractor’s allowable amount.

3.
Maintain flexibility to accommodate future changes and expanded implementation
of co pays.

4.
Deduct Member liability amounts from payment amounts as defined by the
Department.

5.
Deduct TPL amounts from payments amounts.

6.
Provide adjustment processing capabilities.

7.





VI.
Claims Operations Management



The Claims Operations Management function provides the overall support and
reporting for all of the Claims processing functions.


A.
Inputs



The inputs to the Claims Operations Management function must include all the
claim records from each processing cycle and other inputs described for the
Claims Control and Entry function.


B.
Processing Requirements

The primary processes of Claims Operations Management are to maintain sufficient
on-line claims information, provide on-line access to this information, and
produce claims processing reports. The claims operations management function of
the MIS must:
1.
Maintain Claim history at the level of service line detail.


23



--------------------------------------------------------------------------------




2.
Maintain all adjudicated (paid and denied) claims history. Claims history must
include at a minimum:

•
All submitted diagnosis codes (including service line detail, if applicable);

•
Line item procedure codes, including modifiers;

•
Member ID and medical coverage group identifier;

•
Billing, performing, referring, and attending provider Ids and corresponding
provider types;

•
All error codes associated with service line detail, if applicable;

•
Billed, allowed, and paid amounts;

•
TPL and Member liability amounts, if any;

•
Prior Authorization number;

•
Procedure, drug, or other service codes;

•
Place of service;

•
Date of service, date of entry, date of adjudication, date of payment, date of
adjustment, if applicable.

3.
Maintain non-claim-specific financial transactions as a logical component of
Claims history.

4.
Provide access to the adjudicated and Claims in process, showing service line
detail and the edit/audits applied to the Claim.

5.
Maintain accurate inventory control status on all Claims.



C.
Reports

The following reports must be available from the Claims processing function ten
days after the end of each month:
1.
Number of Claims received, paid, denied, and suspended for the previous month by
provider type with a reason for the denied or suspended claim.

2.
Number and type of services that are prior-authorized (PA) for the previous
month (approved and denied).

3.
Amount paid to providers for the previous month by provider type.

4.
Number of Claims by provider type for the previous month, which exceed
processing timelines standards defined by the Department.    

Claim Prompt Pay reports as defined by ARRA
            
Additional detail found in Appendix L.

24



--------------------------------------------------------------------------------






Appendix D


Encounter Data Submission Requirements




I.
Contractor’s Encounter Record



At a minimum, the Contractor will be required to electronically provide
encounter Record to the Department on a weekly basis. Encounter Records must
follow the format, data elements and method of transmission specified by the
Department.


Encounter data will be utilized by the Department for the following purposes: 1)
to evaluate access to health care, availability of services, quality of care and
cost effectiveness of services, 2) to evaluate contractual performance, 3) to
validate required reporting of utilization of services, 4) to develop and
evaluate proposed or existing capitation rates, and 5) to meet CMS Medicaid
reporting requirements.


A.
Submissions

The Contractor is required to electronically submit Encounter Record to the
Department on a weekly scheduled basis. The submission is to include all
adjudicated (paid and denied) Claims, corrected claims and adjusted claims
processed by the Contractor. Contractor shall submit all claims within fourteen
days of payment. Weekly Encounter Record transmissions that exceed a 5%
threshold error rate (total claims/documents in error equal to or exceed 5% of
claims/documents records submitted) will be subject to penalties as provided in
the Contract. Encounter data transmissions with a threshold error rate not
exceeding 5% will be accepted and processed by the Department. Only those
encounters that hit threshold edits will be returned to the contractor for
correction and resubmission. Denied claims submitted for encounter processing
will not be held to normal edit requirements and rejections of denied claims
will not count towards the minimum 5% rejection.


Encounter Record must be submitted in the format defined by the Department as
follows:
1.
Health Insurance Portability and Accountability Act (HIPAA) Accredited Standards
Committee (ASC) X12 version 4010A1 to ASC X12 version 5010 transaction 837 and
National Council for Prescription Drug Programs (NCPDP) version 5.1 to NCPDP
version 2.2. Example transactions include the following:

•
837I – Instructional Transactions

•
837P – Professional Transactions

•
837D – Dental Transactions

•
278 – Prior Authorization Transactions

•
835 – Remittance Advice

•
834 – Enrollment/Disenrollment


25



--------------------------------------------------------------------------------




•
820 – Capitation

•
276/277 Claims Status Transactions

•
270/271 Eligibility Transactions

•
999 – Functional Acknowledgement

•
NCPDP 2.2



2.
Conversion from ICD-9 to ICD-10 for medical diagnosis and inpatient procedure
coding by October 1, 2014.



The Contractor is required to use procedure codes, diagnosis codes and other
codes used for reporting Encounter data in accordance with guidelines defined by
the Department. The Contractor must also use appropriate provider numbers as
directed by the Department for Encounter data. The Encounter Record will be
received and processed by Fiscal Agent and will be stored in the existing MIS.


B.
Encounter Corrections

Encounter corrections (encounter returned to the Contractor for correction,
i.e., incorrect procedure code, blank value for diagnosis codes) will be
transmitted to the Contractor electronically for correction and resubmission.
Penalties will be assessed against the Contractor for each Encounter record,
which is not resubmitted within thirty (30) days of the date the record is
returned. The Contractor shall have the opportunity to dispute appropriateness
of assessment of penalties prior to them occurring to attest to ongoing efforts
regarding data acceptance.


C.
Annual Validity Study

The Department will conduct an annual validity study to determine the
completeness, accuracy and timeliness of the Encounter Record provided by the
Contractor.


Completeness will be determined by assessing whether the Encounter record
transmitted includes each service that was provided. Accuracy will be determined
by evaluating whether or not the values in each field of the Encounter record
accurately represent the service that was provided. Timeliness will be
determined by assuring that the Encounter record was transmitted to the
Department the month after adjudication. The
Department will randomly select an adequate sample which will include hospital
claims, provider claims, drug claims and other claims (any claims except
in-patient hospital, provider and drug), to be designated as the Encounter
Processing Assessment Sample (EPAS). The Contractor will be responsible to
provide to the Department the following information as it relates to each Claim
in order to substantiate that the Contractor and the Department processed the
claim correctly:


•
A copy of the claim, either paper or a generated hard copy for electronic
claims;

•
Data from the paid claim’s file;

•
Member eligibility/enrollment data;

•
Provider eligibility data;


26



--------------------------------------------------------------------------------




•
Reference data (i.e., diagnosis code, procedure rates, etc.) pertaining to the
Claim;

•
Edit and audit procedures for the Claim;

•
A copy of the remittance advice statement/explanation of benefits;

•
A copy of the Encounter Record transmitted to the Department; and

•
A listing of Covered Services.



The Department will review each Claim from the EPAS to determine if complete,
accurate and timely Encounter Record was provided to the Department. Results of
the review will be provided to the Contractor. The Contractor will be required
to provide a corrective action plan to the Department within sixty (60) Days if
deficiencies are found.




III.    Department’s Utilization of Submitted Encounter Records
The Contractor’s Encounter Records will be utilized by the Department for the
following:
A.
To evaluate access to health care, availability of services, quality of care and
cost effectiveness of services;

B.
To evaluate contractual performance;

C.
To validate required reporting of utilization of services;

D.
To develop and evaluate proposed or existing Capitation Rates;

E.
To meet CMS Medicaid reporting requirements; and

F.
For any purpose the Department deems necessary.






27



--------------------------------------------------------------------------------




Appendix E


Encounter Data Submission Quality Standards




 I.
Data quality efforts of the Department shall incorporate the following standards
for monitoring and validation:

A.
Edit each data element on the Encounter Record for required presence, format,
consistency, reasonableness and/or allowable values;

B.
Edit for Member eligibility;

C.
Perform automated audit processing (e.g. duplicate, conflict, etc.) using
history Encounter Record and same-cycle Encounter Record;

D.
Identify exact duplicate Encounter Record;

E.
Maintain an audit trail of all error code occurrences linked to a specific
Encounter; and

F.
Update Encounter history files with both processed and incomplete Encounter
Record.

II.    Data Quality Standards for Evaluation of Submitted Encounter Data Fields


DATA QUALITY STANDARDS FOR EVALUATION
OF SUBMITTED ENCOUNTER DATA FIELDS
 Based on CMS Encounter Validation Protocol
Data Element
Expectation
Validity Criteria
Enrollee ID
Should be valid ID as found in the State’s eligibility file. Can use State’s ID
unless State also accepts SSN.
100% valid
Enrollee Name
Should be captured in such a way that makes separating pieces of name easy.
There may be some confidentiality issues that make this difficult to obtain. If
collectable, expect data to be present and of good quality
85% present. Lengths should vary and there should be at least some last names >8
digits and some first names < 8 digits. This will validate that fields have not
been truncated. Also verify that a high percentage have at least a middle
initial.




28



--------------------------------------------------------------------------------




DATA QUALITY STANDARDS FOR EVALUATION
OF SUBMITTED ENCOUNTER DATA FIELDS
 Based on CMS Encounter Validation Protocol
Data Element
Expectation
Validity Criteria
 
 
initial.
Enrollee Date of Birth
Should not be missing and should be a valid date.
2% missing or invalid
MCO/PIHP ID
Critical Data Element
100% valid
Provider ID
Should be an enrolled provider listed in provider enrollment file.
95% valid
 Attending Provider NPI
 Should be an enrolled provider listed in provider enrollment file (also accept
the MD license number if listed in provider enrollment file).
> 85% match with provider file using either provider ID or MD license number
Provider Location
Minimal requirement is county code, with zip code being strongly advised.
•    95% with valid county code
•    > 95% with valid zip code (if available)




29



--------------------------------------------------------------------------------




APPENDIX F.


THIRD PARTY PAYMENTS/COORDINATION OF BENEFITS


I.
To meet the requirements of 42 CFR 433.138 through 433.139, the MCO shall be
responsible for:



A.    Maintaining an MIS that includes:
1.
Third Party Liability Resource File



a)
Cost Avoidance - Use automated daily and monthly TPL files to update the MCO’s
MIS TPL files as appropriate. This information is to cost avoid claims for
members who have other insurance.



At a later date, DMS may require the MCO to obtain subscriber data and perform
data matches directly with a specified list of insurance companies, as defined
by DMS.


b)
Department for Community Based Services (DCBS) - Apply Third Party Liability
(TPL) information provided electronically on a daily basis by DMS through its
contract with DCBS to have eligibility caseworkers collect third party liability
information during the Recipient application process and reinvestigation
process.



c)
Workers’ Compensation - The TPL vendor performs this function. The data is
provided electronically on a daily and monthly basis. This data should be
applied to TPL files referenced in I.A.1.a (Commercial Data Matching) in this
Attachment.



2.
Third Party Liability Billing File



a)
Commercial Insurance/Medicare Part B Billing - The MCO’s MIS should
automatically search paid claim history and recover from providers, insurance
companies or Medicare Part B in a nationally accepted billing format for all
claim types whenever other commercial insurance or Medicare Part B coverage is
discovered and added to the MCO’s MIS that was unknown to the MCO at the time of
payment of a claim or when a claim could not be cost avoided due to federal
regulations (pay and chase) which should have been paid by the health plan.
Within sixty (60) Days from the date of identification of the other third party
resource billings must be generated and sent to liable parties.



b)
Medicare Part A - The MCO’s MIS should automatically search paid claim history
and generate reports by Provider of the billings applicable to Medicare Part A
coverage whenever Medicare Part A coverage is discovered and added to the MCO’s
MIS that was unknown to the MCO at the time of payment of a claim. Providers who
do not dispute the Medicare coverage should be instructed to bill Medicare
immediately. The MCO’s MIS should recoup the previous payment from the Provider
within sixty (60) days from the date the reports are sent to the Providers, if
they do not dispute that Medicare coverage exists.



c)
Manual Research/System Billing - System should include capability for the manual
setup for billings applicable to workers’ compensation, casualty, absent parents
and other liability coverages that require manual research to determine payable
claims.

3.
Questionnaire File


30



--------------------------------------------------------------------------------




•
MAID

•
Where it was sent

•
Type of Questionnaire Sent

•
Date Sent

•
Date Followed Up

•
Actions Taken



All questionnaires should be tracked in a Questionnaire history file on the MIS.


B.    Coordination of Third Party Information (COB)


1.
Division of Child Support Enforcement (DCSE)



Provide county attorneys and the Division of Child Support Enforcement (DCSE)
upon request with amounts paid by the MCO in order to seek restitution for the
payment of past medical bills and to obtain insurance coverage to cost avoid
payment of future medical bills.


2.
Casualty Recoveries



Provide the necessary information regarding paid claims in order to seek
recovery from liable parties in legal actions involving Members.


Notify DMS with information regarding casualty or liability insurance (i.e.
auto, homeowner's, malpractice insurance, etc.) when lawsuits are filed and
attorneys are retained as a result of tort action. This information should be
referred in writing within five (5) working Days of identifying such
information.


In cases where an attorney has been retained, a lawsuit filed or a lump sum
settlement offer is made, the MCO shall notify Medicaid within five days of
identifying such information so that recovery efforts can be coordinated.


C.    Claims


1.
Processing



a)    MCO MIS edits:
•
Edit and cost avoid Claims when Member has Medicare coverage;

•
Edit and cost avoid Claims when Provider indicates other insurance on claim but
does not identify payment or denial from third party;

•
Edit and cost avoid Claims when Provider indicates services provided were work
related and does not indicate denial from workers’ compensation carrier;

•
Edit and cost avoid or pay and chase as required by federal regulations when
Member has other insurance coverage. When cost avoiding, the MCO’s MIS should
supply the Provider with information on the remittance advice that would be
needed to bill the other insurance, such as carrier name, address, policy #,
etc.;

•
Edit Claims as required by federal regulations for accident/trauma diagnosis
codes. Claims with the accident/trauma diagnosis codes should be flagged and
accumulated for ninety (90) Days and if the amount accumulated exceeds $250, a
questionnaire should be sent to the Member in an effort to identify whether
other third party resources may be liable to pay for these medical bills;


31



--------------------------------------------------------------------------------




•
The MCO is prohibited from cost avoiding Claims when the source of the insurance
coverage was due to a court order. All Claims with the exception of hospital
Claims must be paid and chased. Hospital claims may be cost avoided; and

•
A questionnaire should be generated and mailed to Members and/or Providers for
claims processed with other insurance coverage indicated on the claim and where
no insurance coverage is indicated on the MCO’s MIS Third Party Files.



2.
Encounter Record

a)    TPL Indicator
b)    TPL Payment




II.
DMS shall be responsible for the following:



1.
Provide the MCO with an initial third party information tape;

2.
Provide copies of insurance company’s computerized subscriber eligibility files
that are received by DMS;

3.
Provide electronic computerized files of third party information transmitted
from DCBS;

4.
Provide the MCO with a copy of the tape received from the Labor Cabinet on a
quarterly basis;

5.
Provide the MCO with a list of the Division of Child Support Contracting
Officials.

6.
Refer calls from attorneys to the MCO in order for their Claims to be included
in casualty settlements; and

7.
Monitoring Encounter Claims and reports submitted by the MCO to ensure that the
MCO performs all required activities.




32



--------------------------------------------------------------------------------






APPENDIX G.


MCO Provider Network File Layout (effective 11-07-12)


Submit one delimited text file per network.
Submit one record for each provider to include the values indicated in the
layout.


Field
Data Type
Length
Description


Valid Values
Provider Type
Character
2
Medicaid Provider Type
Utilize valid values from sheet titled Medicaid Provider Types
Provider Contracted
Character
1
Valid values are C or L. C=provider has a signed contract to be a participating
provider in the network or L=provider has signed a letter of intent stating they
will be a participating provider in the network.
Valid values are C or L. C=provider has a signed contract to be a participating
provider in the network or L=provider has signed a letter of intent stating they
will be a participating provider in the network.
Provider License
Character
10
Must be submitted for physicians and leave blank if physician is licensed in a
state other than Kentucky.
Must be submitted for physicians and leave blank if physician is licensed in a
state other than Kentucky.
National Provider Identifier (NPI)
Character
10
Must be submitted for providers required to have an NPI.
Must be submitted for providers required to have an NPI.
Medicaid Provider ID
Character
10
Provider ID assigned by Kentucky Medicaid. Must be submitted - if known.
Provider ID assigned by Kentucky Medicaid. Must be submitted - if known.
Primary Specialty Code
Character
3
Medicaid Provider Specialty
Utilize valid values from sheet titled Medicaid Provider Specialties.
Secondary Specialty Code
Character
3
Medicaid Provider Specialty
Utilize valid values from sheet titled Medicaid Provider Specialties
Name
Character
50
If a physician name, enter as last name, first name, MI
If a physician name, enter as last name, first name, MI.
Address Line 1
Character
50
Location street address line 1
DO NOT SUBMIT PO BOX OR


33



--------------------------------------------------------------------------------




 
 
 
 
MAILING ADDRESS. THIS MUST BE LOCATION ADDRESS!
Address Line 2
Character
50
Location street address line 2
DO NOT SUBMIT PO BOX OR MAILING ADDRESS. THIS MUST BE LOCATION ADDRESS!
City
Character
50
Location city
 
State
Character
2
Location state
 
Zip Code
Character
5
Location zip code
 
County Code
Character
3
Location county
County Code of the Provider's location address. See the following list for
Kentucky County Codes.
Phone Number
Character
15
Phone number excluding dashes
Do not include dashes, etc.
Latitude
Character
11
Latitude of the Provider's location address. Precision to the 6th digit. Must be
in format 99.999999
Latitude of the Provider's location address. Precision to the 6th digit. Must be
in format 99.999999
Longitude
Character
11
Longitude of the Provider's location address. Precision to the 6th digit. Must
be in format -99.999999
Longitude of the Provider's location address. Precision to the 6th digit. Must
be in format -99.999999
PCP Specialist or Both
Character
1
Valid entries are P, S or B. P=PCP, S=Specialty, B=Both. Leave blank for all
other providers.
Valid entries are P, S or B. P=PCP, S=Specialty, B=Both. Leave blank for all
other providers.
PCP Open or Closed Panel
Character
1
Mandatory for PCP. Valid entries are O or C. O=Open, C=Closed. Leave blank for
all other providers.
Mandatory for PCP. Valid entries are O or C. O=Open, C=Closed. Leave blank for
all other providers.
PCP Panel Size
Character
9
PCP Provider's maximum panel size
PCP Provider's maximum panel size
PCP Panel Enrollment
Character
9
PCP Provider's current panel enrollment count
PCP Provider's current panel enrollment count
Spanish
Character
1
Y = yes
Y - yes
Language 1
Character
3
Language code
See the following codes
Language 2
Character
3
Language code
See the following codes
Language 3
Character
3
Language code
See the following codes
Language 4
Character
3
Language code
See the following codes


34



--------------------------------------------------------------------------------




MCO Medicaid Provider ID
Character
10
Provider ID assigned to the MCO by Kentucky Medicaid
Provider ID assigned to the MCO by Kentucky Medicaid.


Effective Date
Character
8 (CCYYMMDD)
Effective date that the provider joined the MCO and can provide services
Effective date that the provider joined the MCO and can provide services.
End Date
Character
8 (CCYYMMDD)
Last date the provider is contracted with the MCO. (If provider contract is open
ended send 22991231.)
Last date the provider is contract with the MCO. (If provider contract is open
ended send 22991231.)
Is_Included_in_directory


Character
1
Y - yes, provider will be included in the state as well as MCO network
directories. N - No, provider is still part of the network, but will not be
included in the state as well as MCO network directories.


Y - yes, provider will be included in the state as well as MCO network
directories. N - No, provider is still part of the network, but will not be
included in the state as well as MCO network directories.
Reserved1
 
20
Reserved
Reserved
Reserved2
 
20
Reserved
Reserved
Reserved3
 
20
Reserved
Reserved
Reserved4
 
20
Reserved
Reserved
Reserved5
 
20
Reserved
Reserved





Provider Types:


Provider Type Code
Provider Type Description
1
General hospital
2
Mental Hospital
4
Psychiatric Residential Treatment Facility
10
ICF/MR Clinic
11
ICF/MR
12
Nursing Facility
13
Specialized Children Service Clinics
14
MFP Pre-Transition Services
 
 


35



--------------------------------------------------------------------------------




 
 
15
Health Access Nurturing Development Svcs
17
Acquired Brain Injury
20
Preventive & Remedial Public Health
21
School Based Health Services
22
Commission for Handicapped Children
23
Title V/DSS
24
First Steps/Early Int.
25
Targeted Case Management
27
Adult Targeted Case Management
28
Children Targeted Case Management
29
Impact Plus
30
Community Mental Health
31
Primary Care
32
Family Planning Service
33
Support for Community Living (SCL)
34
Home Health
35
Rural Health Clinic
36
Ambulatory Surgical Centers
37
Independent Laboratory
38
Lab & X-Ray Technician
39
Dialysis Clinic
40
EPSDT Preventive Services
41
Model Waiver
42
Home and Community Based Waiver
43
Adult Day Care
44
Hospice
45
EPSDT Special Services
46
Home Care Waiver
47
Personal Care Waiver
50
Hearing Aid Dealer
 
 
 
 


36



--------------------------------------------------------------------------------




 
 
52
Optician (528 - Optical clinic)
54
Pharmacy
55
Emergency Transportation
56
Non-Emergency Transportation
57
Net (Capitation)
58
Net Clinic (Capitation)
60
Dentist - Individual
61
Dental - Group
64
Physician Individual
65
Physician - Group
70
Audiologist
72
Nurse Midwife
73
Birthing Centers
74
Nurse Anesthetist
77
Optometrist - Individual
78
Certified Nurse practitioner
80
Podiatrist
82
Clinical Social Worker
85
Chiropractor
86
X-Ray / Misc. Supplier
87
Physical Therapist
88
Occupational Therapist
89
Psychologist
90
DME Supplier
91
CORF (Comprehensive Out-patient Rehab Facility)
92
Psychiatric Distinct Part Unit
93
Rehabilitation Distinct Part Unit
95
Physician Assistant
96
Hmo/Php
98
MCO (Managed Care Organization)
99
Not on File




37



--------------------------------------------------------------------------------






Medicaid Provider Specialties:


Provider Specialty Code
Provider Specialty Description
10
Acute Care
12
Rehabilitation
14
Critical Access
15
Children's Specialty
16
Emergency
17
Ventilator Hospital
11
Psychiatric
13
Residential Treatment Center
38
ICF/MR Clinic
30
Nursing Facility
31
ICF/MR > 6 Beds
32
Pediatric Nursing Facility
33
Residential Care Facility
34
ICF/MR < 6 Beds
35
Skilled Nursing Facility
36
Respite Care - Facility Based
37
Assisted Living
179
Brain Injury
131
Specialized Children's Service Clinics
141
MFP $15,000 Bucket
142
MFP $2000 Visa Pro-card Expenditures
143
MFP $2000 Check Expenditures
159
Health Access Nurturing Development Svcs Group
151
Health Access Nurturing Development Svcs
201
General Preventive Care
209
General Preventive Care Group
 
 
 
 
 
 


38



--------------------------------------------------------------------------------




 
 
120
School Board
228
Commission For Handicapped Children Group
229
Commission For Handicapped Children
239
Title V/DSS
238
Title V/DSS Group
249
First Steps Early Int.
248
First Steps Early Int. Group
211
HIV Case Manager
214
High Risk Pregnant Women
215
TB Case Mgmt
216
OJA Targeted Case Management
221
MH Case Mgmt All Ages
222
MH Case Mgmt, Over 21, Public
223
MH Case Mgmt, Over 21, Contracted
224
MH Case Mgmt, Over 21, Private
226
MH Case Mgmt, Under 21, Contracted
227
MH Case Mgmt, Under 21, Private
225
MH Case Mgmt, Under 21, Public
291
Impact Plus DMH
292
Impact Plus DCBS
299
Impact Plus Other
110
Outpatient Mental Health Clinic
111
Community Mental Health Center (CMHC)
114
Health Service Provider in Psychology (HSPP)
118
Mental Health - DMHSAS
80
Federally Qualified Health Clinic (FQHC)
82
Medical Clinic
308
Family Planning Clinic Group
83
Family Planning Clinic
39
Supports for Community Living
 
 
 
 


39



--------------------------------------------------------------------------------




 
 
50
Home Health Agency
51
Specialized Home Nursing Services
210
Care Coordinator for Pregnant Women
81
Rural Health Clinic (RHC)
20
Ambulatory Surgical Center (ASC)
280
Independent Lab
281
Mobile Lab
861
Other Laboratory And X-Ray
300
Free-standing Renal Dialysis Clinic
183
EPSDT Preventive Services
411
Model Waiver 1
412
Model Waiver 2
561
Home and Community Based Waiver
410
Adult Day Care
60
Hospice
150
Chiropractor
455
Prescribed Pediatric Extended Care Facility (PPEC)
550
EPSDT Services - OBSOLETE
551
General hospital
552
Psychiatric Hospital
553
Psychiatric Residential Treatment Facility
554
Commission for Handicapped Children
555
Children Targeted Case Management
556
Community Mental Health
557
Physician
558
Home Health
559
Rural Health Clinic
560
Independent Laboratory
563
Hearing Aid Dealer
564
Optician
 
 
 
 


40



--------------------------------------------------------------------------------




 
 
565
Pharmacy
567
Dentist - Individual
568
Dental - Group
569
Physician Individual
570
Physician - Group
571
Audiologist
573
Optometrist
574
Certified Nurse practitioner
575
Podiatrist
579
DME Supplier
580
CORF
999
None on File
463
Provider of Case Management Services Only
464
Provider of Homemaker and Pers Care Services Only
465
Provider of Home Adaptations Only
466
Homemaker Pers Care & Home Adaptation Services
470
Provider of Case Management Services Only
471
Provider of Pers Care Coordination Services Only
472
Provider of Personal Care Assistance Services Only
473
Both Pers Care Coordinator and Care Assist Serv
220
Hearing Aid Dealer
509
Hearing Aid Dealer Group
180
Optometrist
190
Optician
528
Multi Specialty Group - Optician
240
Pharmacy
260
Ambulance
261
Air Ambulance
262
Bus
263
Taxi
 
 
 
 


41



--------------------------------------------------------------------------------




 
 
264
Common Carrier (Ambulatory)
265
Common Carrier (Non-ambulatory)
266
Family Member / Private Auto
661
AMBULANCE Non-Emergency
73
NET (Non-Emergency Transportation)
671
Net Cap
672
NET - DOT
270
Endodontist
271
General Dentistry Practitioner
272
Oral Surgeon
273
Orthodontist
274
Pediatric Dentist
275
Periodontist
276
Oral Pathologist
277
Prosthesis
610
Multi Specialty Group - Dental
543
Teleradiology
112
Psychologist
310
Allergist
311
Anesthesiologist
312
Cardiologist
313
Cardiovascular Surgeon
314
Dermatologist
315
Emergency Medicine Practitioner
316
Family Practitioner
317
Gastroenterologist
318
General Practitioner
319
General Surgeon
320
Geriatric Practitioner
321
Hand Surgeon
 
 
 
 


42



--------------------------------------------------------------------------------




 
 
322
Internist
323
Neonatologist
324
Nephrologist
325
Neurological Surgeon
326
Neurologist
327
Nuclear Medicine Practitioner
328
Obstetrician/Gynecologist
329
Oncologist
330
Opthalmologist
331
Orthopedic Surgeon
332
Otologist, Laryngologist, Rhinologist
333
Pathologist
334
Pediatric Surgeon
335
Maternal Fetal Medicine
336
Physical Medicine and Rehabilitation Practitioner
337
Plastic Surgeon
338
Proctologist
339
Psychiatrist
340
Pulmonary Disease Specialist
341
Radiologist
342
Thoracic Surgeon
343
Urologist
344
General Internist
345
General Pediatrician
346
Dispensing Physician
347
Radiation Therapist
348
Osteopathy
544
Immunology
545
Colon and Rectal Surgery
546
Medical Genetics
 
 
 
 


43



--------------------------------------------------------------------------------




 
 
547
Preventive Medicine
293
Medicare Clinic
650
Multi Specialty Group - Physician
200
Audiologist
709
Audiologist Group
95
Certified Nurse Midwife
729
Nurse Midwife Group
913
Birthing Centers
94
Certified Registered Nurse Anesthetist (CRNA)
749
Multi Specialty Group - Nurse Anesthetist
779
Multi Specialty Group - Optometrist
90
Pediatric Nurse Practitioner
91
Obstetric Nurse Practitioner
92
Family Nurse Practitioner
93
Nurse Practitioner (Other)
789
Multi Specialty Group - Nurse Practitioner
140
Podiatrist
809
Podiatrist Group
115
Certified Clinical Social Worker
116
Certified Social Worker
829
Clinic Social Worker Group
859
Chiropractor Group
251
Assistive Technology
542
Other Lab Toxicology
170
Physical Therapist
879
Physical Therapist Group
171
Occupational Therapist
889
Occupational Therapist Group
899
Psychologist Group
250
DME/Medical Supply Dealer
 
 
 
 


44



--------------------------------------------------------------------------------




 
 
911
CORF
912
Other CORF Group
40
Rehabilitation Facility
100
Physician Assistant
101
Anesthesiology Assistant
959
Physician Assistant Group
71
Managed Care Organization (MCO)
72
IHS Case Manager



Kentucky County Codes:


County Code
County Description
1
Adair
2
Allen
3
Anderson
4
Ballard
5
Barren
6
Bath
7
Bell
8
Boone
9
Bourbon
10
Boyd
11
Boyle
12
Bracken
13
Breathitt
14
Breckinridge
15
Bullitt
16
Butler
17
Caldwell
18
Calloway
 
 


45



--------------------------------------------------------------------------------




 
 
19
Campbell
20
Carlisle
21
Carroll
22
Carter
23
Casey
24
Christian
25
Clark
26
Clay
27
Clinton
28
Crittenden
29
Cumberland
30
Daviess
31
Edmonson
32
Elliott
33
Estill
34
Fayette
35
Fleming
36
Floyd
37
Franklin
38
Fulton
39
Gallatin
40
Garrard
41
Grant
42
Graves
43
Grayson
44
Green
45
Greenup
46
Hancock
47
Hardin
48
Harlan
 
 
 
 


46



--------------------------------------------------------------------------------




 
 
 
 
49
Harrison
50
Hart
51
Henderson
52
Henry
53
Hickman
54
Hopkins
55
Jackson
56
Jefferson
57
Jessamine
58
Johnson
59
Kenton
60
Knott
61
Knox
62
Larue
63
Laurel
64
Lawrence
65
Lee
66
Leslie
67
Letcher
68
Lewis
69
Lincoln
70
Livingston
71
Logan
72
Lyon
73
McCracken
74
McCreary
75
McLean
76
Madison
77
Magoffin
78
Marion
 
 


47



--------------------------------------------------------------------------------




 
 
 
 
79
Marshall
80
Martin
81
Mason
82
Meade
83
Menifee
84
Mercer
85
Metcalfe
86
Monroe
87
Montgomery
88
Morgan
89
Muhlenberg
90
Nelson
91
Nicholas
92
Ohio
93
Oldham
94
Owen
95
Owsley
96
Pendleton
97
Perry
98
Pike
99
Powell
100
Pulaski
101
Robertson
102
Rockcastle
103
Rowan
104
Russell
105
Scott
106
Shelby
107
Simpson
108
Spencer
 
 


48



--------------------------------------------------------------------------------




 
 
 
 
109
Taylor
110
Todd
111
Trigg
112
Trimble
113
Union
114
Warren
115
Washington
116
Wayne
117
Webster
118
Whitley
119
Wolfe
120
Woodford
121
Guardianship
200
Out of State
220
Alabama
221
Alaska
222
Arizona
223
Arkansas
224
California
225
Colorado
226
Connecticut
227
Delaware
228
District Col
229
Florida
230
Georgia
231
Hawaii
232
Idaho
233
Illinois
234
Indiana
235
Iowa
 
 


49



--------------------------------------------------------------------------------




 
 
 
 
236
Kansas
237
Louisiana
238
Maine
239
Maryland
240
Massachusetts
241
Michigan
242
Minnesota
243
Mississippi
244
Missouri
245
Montana
246
Nebraska
247
Nevada
248
New Hampshire
249
New Jersey
250
New Mexico
251
New York
252
North Carolina
253
North Dakota
254
Ohio
255
Oklahoma
256
Oregon
257
Pennsylvania
258
Puerto Rico
259
Rhode Island
260
South Carolina
261
South Dakota
262
Tennessee
263
Texas
264
Utah
265
Vermont
 
 


50



--------------------------------------------------------------------------------




 
 
 
 
266
Virginia
267
Virgin Islands
268
Washington
269
West Virginia
270
Wisconsin
271
Wyoming
296
Canada



Language Codes:


Language Code
Language Description
001
Abkhazian
002
Afan (Oromo)
003
Afar
004
Afrikaans
005
Albanian
006
Amharic
007
Arabic
008
Armenian
009
Assamese
010
Zerbaijani
011
Bashkir
012
Basque
013
Bengali; Bangla
014
Bhutani
015
Bihari
016
Bislama
017
Breton
018
Bulgarian
019
Burmese


51



--------------------------------------------------------------------------------




020
Byelorussian
021
Cambodian
022
Catalan
023
Chinese
024
Corsican
025
Croatian
026
Czech
027
Danish
028
Dutch
029
enclish
030
Esperonto
031
Estonian
032
Faroese
033
Fiji
034
Finnish
035
French
036
Frisian
037
Galican
038
Georgian
039
German
040
Greek
041
Greenlandic
042
Guarani
043
Gujarati
044
Hausa
045
Hebrew
046
Hindi
047
Hungarian
048
Icelandic
049
Indonesian
 
 
 
 
 
 


52



--------------------------------------------------------------------------------




 
 
050
Interlingua
051
Ingerlingue
052
Inuktitut
053
Inupiak
054
Irish
055
Italian
056
Japanese
057
Javanese
058
Kannada
059
Kashmiri
060
Kazakh
061
Kinyarwanda
062
Kirghiz
063
Kurundi
064
Korean
065
Kurdish
066
Laothian
067
Latin
068
Latvian; Lettish
069
Lingala
070
Lithuanian
071
Macedonian
072
Malagasy
073
Malay
074
Malayalam
075
Maltese
076
Maori
077
Marathi
078
Moldavian
079
Mongolian
 
 
 
 


53



--------------------------------------------------------------------------------




 
 
080
Nauru
081
Nepali
082
Norwegian
083
Occitan
084
Oriya
085
Pashto;Pushto
086
Persian (Farsi)
087
Polish
088
Portuguese
089
Punjabi
090
Quechua
091
Rhaeto-Romance
092
Romanian
093
Russian
094
Samoan
095
Sangho
096
Sanskrit
097
Scot Gaelic
098
Serbian
099
Serbo-Croatian
100
Seotho
101
Setswana
102
Shona
103
Sindhi
104
Singhalese
105
Siswati
106
Slovak
107
Slovenian
108
Somali
110
Sundanese
 
 
 
 


54



--------------------------------------------------------------------------------




 
 
111
Swahili
112
Swedish
113
Tagalog
114
Tajik
115
Tamil
116
Tatar
117
Telugu
118
Thai
119
Tibetan
120
Tigrinya




55



--------------------------------------------------------------------------------




Provider Master Extract File Layout for MCOs:
Description:        Full extract of Medicaid providers active in the last 6
months
Destination(s):    Each MCO
Interface Id:        524
Frequency        Daily
Criteria:        All providers that have been active within the last six months


Header Record
Field
Data Type
Start
End
Length
Description
RECORD ID
Char
1
2
2
Value ‘HH’ to denote header record
CREATE DATE
Char
3
12
10
Date file is created in MM/DD/CCYY format
FILE SENDER
Char
13
52
40
'KENTUCKY DEPARTMENT OF MEDICAID SERVICES'
FILE DESCRIPTION
Char
53
92
40
‘INTERCHANGE PROVIDER FILE’
TIME PERIOD – MONTH
Char
93
94
2
Month this file is to be processed in MM format.
TIME PERIOD - YEAR
Char
95
98
4
Year this file is to be processed in CCYY format.
FILE DESTINATION
Char
99
138
40
‘MCO NAME’
DESTINATION FILE NAME
Char
139
168
30
prd962xx.dat ( where xx stands for
01 for Coventry Health and Life Insurance Company
02 for Wellcare Of Kentucky Inc.
03 for Kentucky Spirit Health Plan
04 for Humana Caresource
05 for Passport Health Plan
FILE ORIGIN
Char
169
208
40
‘KYMMIS CORPORATION, FRANKFORT, KENTUCKY’
PROD OR TEST
Char
209
209
1
Indicates a production or test file - ’P’ or ‘T’
RECORD LENGTH
Number
210
214
5
Length of detail record (600 bytes)
CREATE PROGRAM
Char
215
222
8
 ‘PRVP962D’
NEWLINE
Char
223
223
1
 Newline character = 0x0a




56



--------------------------------------------------------------------------------




Detail Record


Field
Data Type
Start
End
Length
Description
RECORD ID
Char
1
2
2
Value ‘DD’ to denote detail record
PROVIDER TYPE
Char
3
4
2
Two character code designating the Provider type (not changing from Legacy)
PROVIDER NUMBER
Char
5
14
10
Legacy (converted) providers will continue to have an 8 byte ID with spaces
padded on the end, newly enrolled providers will have a 10 byte id.
MEDICAID BEGIN DATE
Char
15
22
8
CCYYMMDD format
MEDICAID END DATE
Char
23
30
8
CCYYMMDD format
STATUS CODE (END REASN)
Char
31
31
1
Code describing the reason for termination.
NAME TYPE
Char
32
32
1
‘P’ for Personal, ‘B’ for Business. If ‘B’ the name will be strung together in
the Last, First, and MI fields.
LAST NAME
Char
33
58
26
Last Name
FIRST NAME
Char
59
70
12
First Name
MIDDLE INITIAL
Char
71
71
1
Middle Initial
TAX ID TYPE
Char
72
72
1
‘F’ for FEIN, ‘S’ for SSN
TAX ID NUMBER
Char
73
81
9
IRS Tax ID Number
SSN
Char
82
90
9
Provider’s Social Security Number
LICENSE NUMBER
Char
91
100
10
Provider’s License Number.
LICENSE END DATE
Char
101
108
8
License’s expiration date in CCYYMMDD format.
BOARD CERTIFIED SPECIALTY
Char
109
111
3
Do not currently have this data. Field is filled with spaces.
LANGUAGE 1
Char
112
114
3
HIPAA defined language code. If not on file, field will be filled with spaces.
(English will be assumed and not sent)
LANGUAGE 2
Char
115
117
3
HIPAA defined language code. If not on file, field will be filled with spaces.
(English will be assumed and not sent)
LANGUAGE 3
Char
118
120
3
HIPAA defined language code. If not on file, field will be filled with spaces.
(English will be assumed and not sent)
HOSPITAL AFFILIATION 1
Char
121
130
10
Medicaid number of hospital. (Do not currently have this data). Field will be
filled with spaces.


57



--------------------------------------------------------------------------------




HOSPITAL AFFILIATION 2
Char
131
140
10
Medicaid number of hospital. (Do not currently have this data). Field will be
filled with spaces.
HOSPITAL AFFILIATION 3
Char
141
150
10
Medicaid number of hospital. (Do not currently have this data). Field will be
filled with spaces.
NPI
Char
151
160
10
National Provider Identifier
NPI EFFECTIVE DATE
Char
161
168
8
Date NPI becomes effective.
NPI END DATE
Char
169
176
8
Date NPI is terminated.
NP2 (if Any)
Char
177
186
10
National Provider Identifier 2
NPI2 EFFECTIVE DATE
Char
187
194
8
Date NPI2 becomes effective.
NPI2 END DATE
Char
195
202
8
Date NPI2 is terminated.
NP3 (if Any)
Char
203
212
10
National Provider Identifier 3
NPI3 EFFECTIVE DATE
Char
213
220
8
Date NPI3 becomes effective.
NPI3 END DATE
Char
221
228
8
Date NPI3 is terminated.
NUMBER OF BEDS
Char
229
234
6
Number of beds
PRACTICE TYPE
Char
235
235
1
Practice Type values ‘A’ thru ‘H’.
PROVIDER SPECIALTY
Char
236
238
3
Provider primary specialty code.
TITLE
Char
239
253
15
Example ‘MD’, ‘DDS’, etc…
PRIMARY ADDRESS 1
Char
254
283
30
Primary (physical) address line 1.
PRIMARY ADDRESS 2
Char
284
313
30
Primary (physical) address line 2.
PRIMARY CITY
Char
314
343
30
Primary (physical) address city.
PRIMARY STATE
Char
344
345
2
Primary (physical) address state.
PRIMARY ZIP
Char
346
350
5
Primary (physical) address zip code.
PRIMARY ZIP+4
Char
351
354
4
Primary (physical) address zip code extension.
MAILING ADDRESS 1
Char
355
384
30
Mailing address line 1.
MAILING ADDRESS 2
Char
385
414
30
Mailing address line 2.
MAILING CITY
Char
415
444
30
Mailing address city.
MAILING STATE
Char
445
446
2
Mailing address state.
MAILING ZIP
Char
447
451
5
Mailing address zip code.
MAILING ZIP+4
Char
452
455
4
Mailing address zip code extension.
REMIT ADDRESS 1
Char
456
485
30
Remittance (pay-to) address line 1.
REMIT ADDRESS 2
Char
486
515
30
Remittance (pay-to) address line 2.
REMIT CITY
Char
516
545
30
Remittance (pay-to) address city.


58



--------------------------------------------------------------------------------




REMIT STATE
Char
546
547
2
Remittance (pay-to) address state.
REMIT ZIP
Char
548
552
5
Remittance (pay-to) address zip code.
REMIT ZIP+4
Char
553
556
4
Remittance (pay-to) address zip code extension.
GROUP AFFILIATION
Char
557
566
10
Medicaid provider number of group this individual provider is associated with.
PHONE NUMBER
Char
567
576
10
Provider’s telephone number. In ‘9999999999’ format.
DEA NUMBER
Char
577
585
9
Provider’s DEA number.
UPIN
Char
586
591
6
Provider’s UPIN Number.
TAXONOMY
Char
592
601
10
Provider’s primary taxonomy code.
PROVIDER ATTESTATION
Char
602
602
1
Provider Attestation indicator – ‘Y’ or blank
PROVIDER ATTEST. EFF DATE
Char
603
610
8
Provider Attestation effective date
PROVIDER ATTEST. END DATE
Char
611
618
8
Provider Attestation end date
VACC FOR CHILDREN PROV
Char
619
619
1
Vaccine-for-Children Provider indicator – ‘Y’ or blank
VFC PROV CURRENT EFF DATE
Char
620
627
8
Vaccine for Children Provider current effective date
VFC PROV CURRENT END DATE
Char
628
635
8
Vaccine for Children Provider current end date
VFC PROV PREV. EFF DATE
Char
636
643
8
Vaccine for Children Provider previous effective date
VFC PROV PREV END DATE
Char
644
651
8
Vaccine for Children Provider previous end date
GROUP MEMBER INDICATOR
Char
652
652
1
Indicates whether the Provider is a member of a group –
‘Y’ = group
‘N’ = individual
NPI4
Char
653
662
10
National Provider Identifier 4
NPI4 EFFECTIVE DATE
Char
663
168
8
Date NPI4 becomes effective.
NPI4 END DATE
Char
671
176
8
Date NPI4 is terminated.
NPI5
Char
679
160
10
National Provider Identifier 5
NPI5 EFFECTIVE DATE
Char
689
170
8
Date NPI5 becomes effective.
NPI5 END DATE
Char
697
178
8
Date NPI5 is terminated.
NPI6
Char
705
714
10
National Provider Identifier 6
NPI6 EFFECTIVE DATE
Char
715
724
8
Date NPI6 becomes effective.
NPI6 END DATE
Char
723
730
8
Date NPI6 is terminated.


59



--------------------------------------------------------------------------------




NPI7
Char
731
740
10
National Provider Identifier 7
NPI7 EFFECTIVE DATE
Char
741
748
8
Date NPI7 becomes effective.
NPI7 END DATE
Char
749
756
8
Date NPI7 is terminated.
NPI8
Char
757
766
10
National Provider Identifier 8
NPI8 EFFECTIVE DATE
Char
767
774
8
Date NPI8 becomes effective.
NPI8 END DATE
Char
775
782
8
Date NPI8 is terminated.
NPI9
Char
783
792
10
National Provider Identifier 9
NPI9 EFFECTIVE DATE
Char
793
800
8
Date NPI9 becomes effective.
NPI9 END DATE
Char
801
808
8
Date NPI9 is terminated.
NPI10
Char
809
818
10
National Provider Identifier 10
NPI10 EFFECTIVE DATE
Char
819
826
8
Date NPI10 becomes effective.
NPI10 END DATE
Char
827
834
8
Date NPI10 is terminated.
NPI11
Char
835
844
10
National Provider Identifier 11
NPI11 EFFECTIVE DATE
Char
845
852
8
Date NPI11 becomes effective.
NPI11 END DATE
Char
853
860
8
Date NPI11 is terminated.
NPI12
Char
861
870
10
National Provider Identifier 12
NPI12 EFFECTIVE DATE
Char
871
878
8
Date NPI12 becomes effective.
NPI12 END DATE
Char
879
886
8
Date NPI12 is terminated.
NPI13
Char
887
896
10
National Provider Identifier 13
NPI13 EFFECTIVE DATE
Char
897
904
8
Date NPI13 becomes effective.
NPI13 END DATE
Char
905
912
8
Date NPI13 is terminated.
NPI14
Char
913
922
10
National Provider Identifier 14
NPI14 EFFECTIVE DATE
Char
923
930
8
Date NPI14 becomes effective.
NPI14 END DATE
Char
931
938
8
Date NPI14 is terminated.
NPI15
Char
939
948
10
National Provider Identifier 15
NPI15 EFFECTIVE DATE
Char
949
956
8
Date NPI15 becomes effective.
NPI15 END DATE
Char
957
964
8
Date NPI15 is terminated.
NPI16
Char
965
974
10
National Provider Identifier 16
NPI16 EFFECTIVE DATE
Char
975
982
8
Date NPI16 becomes effective.
NPI16 END DATE
Char
983
990
8
Date NPI16 is terminated.
NPI17
Char
991
1000
10
National Provider Identifier 17
NPI17 EFFECTIVE DATE
Char
1001
1008
8
Date NPI17 becomes effective.
 
 
 
 
 
 


60



--------------------------------------------------------------------------------




 
 
 
 
 
 
NPI17 END DATE
Char
1009
1016
8
Date NPI17 is terminated.
NPI18
Char
1017
1026
10
National Provider Identifier 18
NPI18 EFFECTIVE DATE
Char
1027
1034
8
Date NPI18 becomes effective.
NPI18 END DATE
Char
1035
1042
8
Date NPI18 is terminated.
NPI19
Char
1043
1052
10
National Provider Identifier 19
NPI19 EFFECTIVE DATE
Char
1053
1060
8
Date NPI19 becomes effective.
NPI19 END DATE
Char
1061
1068
8
Date NPI19 is terminated.
NPI20
Char
1069
1078
10
National Provider Identifier 20
NPI20 EFFECTIVE DATE
Char
1079
1086
8
Date NPI20 becomes effective.
NPI20 END DATE
Char
1087
1094
8
Date NPI20 is terminated.
NPI21
Char
1095
1104
10
National Provider Identifier 21
NPI21 EFFECTIVE DATE
Char
1105
1112
8
Date NPI21 becomes effective.
NPI21 END DATE
Char
1113
1120
8
Date NPI21 is terminated.
NPI22
Char
1121
1130
10
National Provider Identifier 22
NPI22 EFFECTIVE DATE
Char
1131
1138
8
Date NPI22 becomes effective.
NPI22 END DATE
Char
1139
1146
8
Date NPI22 is terminated.
NPI23
Char
1147
1156
10
National Provider Identifier 23
NPI23 EFFECTIVE DATE
Char
1157
1164
8
Date NPI23 becomes effective.
NPI23 END DATE
Char
1165
1172
8
Date NPI23 is terminated.
NPI24
Char
1173
1182
10
National Provider Identifier 24
NPI24 EFFECTIVE DATE
Char
1183
1190
8
Date NPI24 becomes effective.
NPI24 END DATE
Char
1191
1198
8
Date NPI24 is terminated.
NPI25
Char
1199
1208
10
National Provider Identifier 25
NPI25 EFFECTIVE DATE
Char
1209
1216
8
Date NPI25 becomes effective.
NPI25 END DATE
Char
1217
1224
8
Date NPI25 is terminated.
NPI26
Char
1225
1234
10
National Provider Identifier 26
NPI26 EFFECTIVE DATE
Char
1235
1242
8
Date NPI26 becomes effective.
NPI26 END DATE
Char
1243
1250
8
Date NPI26 is terminated.
NPI27
Char
1251
1260
10
National Provider Identifier 27
NPI27 EFFECTIVE DATE
Char
1261
1268
8
Date NPI27 becomes effective.
NPI27 END DATE
Char
1269
1276
8
Date NPI27 is terminated.
NPI28
Char
1277
1286
10
National Provider Identifier 28


61



--------------------------------------------------------------------------------




NPI28 EFFECTIVE DATE
Char
1287
1294
8
Date NPI28 becomes effective.
NPI28 END DATE
Char
1295
1303
8
Date NPI28 is terminated.
NPI29
Char
1303
1312
10
National Provider Identifier 29
NPI29 EFFECTIVE DATE
Char
1313
1320
8
Date NPI29 becomes effective.
NPI29 END DATE
Char
1321
1328
8
Date NPI29 is terminated.
NPI30
Char
1329
1338
10
National Provider Identifier 30
NPI30 EFFECTIVE DATE
Char
1339
1346
8
Date NPI30 becomes effective.
NPI30 END DATE
Char
1347
1354
8
Date NPI30 is terminated.
FILLER
Char
1355
1454
100
For future expansion. Field filled with all spaces.
NEWLINE
Char
1455
1455
1
 Newline character = 0x0a



Trailer Record


Field
Data Type
Start
End
Length
Description
RECORD ID
Char
1
2
2
Value ‘TT’ to denote trailer record
DETAIL RECORDS
Number
3
11
9
Total number of detail records in the file.
TOTAL RECORDS
Number
12
20
9
Total number of records (including header and trailer) in the file.
NEWLINE
Char
21
21
1
 Newline character = 0x0a






62



--------------------------------------------------------------------------------




Appendix H


Credentialing Process Coversheet


1.
Provider Name

2.
Address-Physical & telephone number

3.
Address-Pay-to-address

4.
Address-Correspondence

5.
E-mail address

6.
Address-1099 & telephone number

7.
Fax Number

8.
Electronic Billing

9.
Specialty

10.
SSN/FEIN#

11.
License#/Certificate

12.
Begin and End date of Eligibility

13.
CLIA

14.
NPI

15.
Taxonomy

16.
Ownership (5%or more)

17.
Previous Provider Number (if applicable) this also includes Change in Ownership

18.
Existing provider number if EPSDT

19.
Tax Structure

20.
Provider Type

21.
DOB

22.
Supervising Physician (for Physician Assist)

23.
Map 347 (need group# and effective date)

24.
EFT (Account # and ABA #)

25.
Bed Data

26.
DEA (Effective and Expiration dates)

27.
Fiscal Year End Date

28.
Document Control Number

29.
Contractor Credentialing Date

30.
Credentialing Required




63



--------------------------------------------------------------------------------




Appendix I


Covered Services


I.
Contractor Covered Services



A.
Alternative Birthing Center Services

B.
Ambulatory Surgical Center Services

C.
Chiropractic Services

D.
Community Mental Health Center Services

E.
Dental Services, including Oral Surgery, Orthodontics and Prosthodontics

F.
Durable Medical Equipment, including Prosthetic and Orthotic Devices, and
Disposable Medical Supplies

G.
Early and Periodic Screening, Diagnosis & Treatment (EPSDT) screening and
special services

H.
End Stage Renal Dialysis Services

I.
Family Planning Clinic Services in accordance with federal and state law and
judicial opinion

J.
Hearing Services, including Hearing Aids for Members Under age 21

K.
Home Health Services

L.
Hospice Services (non-institutional only)

M.
Impact Plus Services

N.
Independent Laboratory Services

O.
Inpatient Hospital Services

P.
Inpatient Mental Health Services

Q.
Meals and Lodging for Appropriate Escort of Members

R.
Medical Detoxification, meaning management of symptoms during the acute
withdrawal phrase from a substance to which the individual has been addicted.

S.
Medical Services, including but not limited to, those provided by Physicians,
Advanced Practice Registered Nurses, Physicians Assistants and FQHCs, Primary
Care Centers and Rural Health Clinics

T.
Organ Transplant Services not Considered Investigational by FDA

U.
Other Laboratory and X-ray Services

V.
Outpatient Hospital Services

W.
Outpatient Mental Health Services

X.
Pharmacy and Limited Over-the-Counter Drugs including Mental/Behavioral Health
Drugs

Y.
Podiatry Services

Z.
Preventive Health Services, including those currently provided in Public Health
Departments, FQHCs/Primary Care Centers, and Rural Health Clinics

AA.    Psychiatric Residential Treatment Facilities (Level I and Level II)
BB.
Specialized Case Management Services for Members with Complex Chronic Illnesses
(Includes adult and child targeted case management)

CC.
Therapeutic Evaluation and Treatment, including Physical Therapy,


64



--------------------------------------------------------------------------------




Speech Therapy, Occupational Therapy
DD.
Transportation to Covered Services, including Emergency and Ambulance Stretcher
Services

EE.    Urgent and Emergency Care Services
FF.
Vision Care, including Vision Examinations, Services of Opticians, Optometrists
and Ophthalmologists, including eyeglasses for Members Under age 21

GG.    Specialized Children’s Services Clinics


II.
Member Covered Services and Summary of Benefits Plan



A.
General Requirements and Limitations



The Contractor shall provide, or arrange for the provision of, health services,
including Emergency Medical Services, to the extent services are covered for
Members under the then current Kentucky State Medicaid Plan, as designated by
the department in administrative regulations adopted in accordance with KRS
Chapter 13A and as required by federal and state regulations, guidelines,
transmittals, and procedures.


This Appendix was developed to provide, for illustration purposes only, the
Contractor with a summary of currently covered Kentucky Medicaid services and to
communicate guidelines for the submission of specified Medicaid reports. The
summary is not meant to act, nor serve as a substitute for the then current
administrative regulations and the more detailed information relating to
services which is contained in administrative regulations governing provision of
Medicaid services (907 KAR Chapters 1, 3 4, 10 and 11) and in individual
Medicaid program services benefits summaries incorporated by reference in the
administrative regulations. If the Contractor questions whether a service is a
Covered Service or Non-Covered Service, the Department reserves the right to
make the final determination, based on the then current administrative
regulations in effect at the time of the contract.


Administrative regulations and incorporated by reference Medicaid program
services benefits summaries may be accessed by contacting:


Kentucky Cabinet for Health and Family Services
Department for Medicaid Services
275 East Main Street, 6th Floor
Frankfort, Kentucky 40621
    
Kentucky’s administrative regulations are also accessible via the Internet at
http//www.ky.gov


Kentucky Medicaid covers only Medically Necessary services. These

65



--------------------------------------------------------------------------------




services are considered by the Department to be those which are reasonable and
necessary to establish a diagnosis and provide preventive, palliative, curative
or restorative treatment for physical or mental conditions in accordance with
the standards of health care generally accepted at the time services are
provided, including but not limited to services for children in accordance with
42 USC 1396d(r). Each service must be sufficient in amount, duration, and scope
to reasonably achieve its purpose. The amount, duration, or scope of coverage
must not be arbitrarily denied or reduced solely because of the diagnosis, scope
of illness, or condition.


The Contractor shall provide any Covered Services ordered to be provided to a
Member by a Court, to the extent not in conflict with federal laws. The
Department shall provide written notification to the Contractor of any
court-ordered service. The Contractor shall additionally cover forensic
pediatric and adult sexual abuse examinations performed by health care
professional(s) credentialed to perform such examinations and any physical and
sexual abuse examination(s) for any Member when the Department for Community
Based Services is conducting an investigation and determines that the
examination(s) is necessary.


III.
EMERGENCY CARE SERVICES (42 CFR 431.52)



The Contractor must provide, or arrange for the provision of, all covered
emergency care immediately using health care providers most suitable for the
type of injury or illness in accordance with Medicaid policies and procedures,
even when services are provided outside the Contractor’s region or are not
available using Contractor enrolled providers. Conditions related to provision
of emergency care are shown in 42 CFR 438.144.


IV.
MEDICAID SERVICES COVERED AND NOT COVERED BY THE CONTRACTOR



The Contractor must provide Covered Services under current administrative
regulations. The scope of services may be expanded with approval of the
Department and as necessary to comply with federal mandates and state laws.
Certain Medicaid services are currently excluded from the Contractor benefits
package, but continue to be covered through the traditional fee-for-service
Medicaid Program. The Contractor will be expected to be familiar with these
Contractor excluded services, designated Medicaid “wrap-around” services and to
coordinate with the Department’s providers in the delivery of these services to
Members.


Information relating to these excluded services’ programs may be accessed by the
Contractor from the Department to aid in the coordination of the services.


A.
Health Services Not Covered Under Kentucky Medicaid


66



--------------------------------------------------------------------------------




Under federal law, Medicaid does not receive federal matching funds for certain
services. Some of these excluded services are optional services that the
Department may or may not elect to cover. The Contractor is not required to
cover services that Kentucky Medicaid has elected not to cover for Members.


Following are services currently not covered by the Kentucky Medicaid Program:
•
Any laboratory service performed by a provider without current certification in
accordance with the Clinical Laboratory Improvement Amendment (CLIA). This
requirement applies to all facilities and individual providers of any laboratory
service;

•
Cosmetic procedures or services performed solely to improve appearance;

•
Hysterectomy procedures, if performed for hygienic reasons or for sterilization
only;

•
Medical or surgical treatment of infertility (e.g., the reversal of
sterilization, invitro fertilization, etc.);

•
Induced abortion and miscarriage performed out-of-compliance with federal and
Kentucky laws and judicial opinions;

•
Paternity testing;

•
Personal service or comfort items;

•
Post mortem services;

•
Services, including but not limited to drugs, that are investigational, mainly
for research purposes or experimental in nature;

•
Sex transformation services;

•
Sterilization of a mentally incompetent or institutionalized member;

•
Services provided in countries other than the United States, unless approved by
the Secretary of the Kentucky Cabinet for Health and Family Services;

•
Services or supplies in excess of limitations or maximums set forth in federal
or state laws, judicial opinions and Kentucky Medicaid program regulations
referenced herein;

•
Services for which the Member has no obligation to pay and for which no other
person has a legal obligation to pay are excluded from coverage; and

•
Services for substance abuse diagnoses in adults except for pregnant women, or
in cases where acute care physical health services related to substance abuse or
detoxification are necessarily required.



V.
Health Services Limited by Prior Authorization



The following services are currently limited by Prior Authorization of the
Department for Members. Other than the Prior Authorization of organ transplants,
the Contractor may establish its own policies and procedures relating to Prior

67



--------------------------------------------------------------------------------




Authorization.


•
Early and Periodic Screening, Diagnosis and Treatment (EPSDT) Special Services



The Contractor is responsible for providing and coordinating Early and Periodic
Screening, Diagnosis and Treatment Services (EPSDT), and EPSDT Special Services,
through the primary care provider (PCP), for any Member under the age of
twenty-one (21) years.


EPSDT Special Services must be covered by the Contractor and include any
Medically Necessary health care, diagnostic, preventive, rehabilitative or
therapeutic service that is Medically Necessary for a Member under the age of
twenty-one (21) years to correct or ameliorate defects, physical and mental
illness, or other conditions whether the needed service is covered by the
Kentucky Medicaid State Plan in accordance with Section 1905 (a) of the Social
Security Act.


•
Transplantation of Organs and Tissue (907 KAR 1:350)

•
Other Prior Authorized Medicaid Services

Other Medicaid services limited by Prior Authorization are identified in the
individual program coverage areas in Section VI.


VI.
Current Medicaid Programs’ Services and Extent of Coverage



The Contractor shall cover all services for its Members at the appropriate
level, in the appropriate setting and as necessary to meet Members’ needs to the
extent services are currently covered. The Contractor may expand coverage to
include other services not routinely covered by Kentucky Medicaid, if the
expansion is approved by the Department, if the services are deemed cost
effective and Medically Necessary, and as long as the costs of the additional
services do not affect the Capitation Rate.


The Contractor shall provide covered services as required by the following
statutes or administrative regulations:


•
Medical Necessity and Clinical Appropriate Determination Basis

(907 KAR 3:130)
•
Alternative Birthing Center Services (907 KAR 1:180)

•
Ambulatory Surgical Center and Anesthesia Services (907 KAR 1:008)

•
Chiropractic Services (907 KAR 3:125)

•
Commission for Children with Special Health Care Needs

(907 KAR 1:440)



68



--------------------------------------------------------------------------------




Certain Medically Necessary services provided by the Commission for Children
with Special Health Care Needs for Members identified with special needs.
Coverage includes physician, EPSDT, dental, occupational therapy, physical
therapy, speech therapy, durable medical equipment, genetic screening and
counseling, audiological, vision, case management, laboratory and x-ray,
psychological and hemophilia treatment and related services.


•
Community Mental Health Center Services (907 KAR 1:044 and 907 KAR 3:110)

•
Dental Health Services (907 KAR 1:026)

•
Dialysis Center Services (907 KAR 1:400)

•
Durable Medical Equipment, Medical Supplies, Orthotic and Prosthetic Devices
(907 KAR 1:479)

•
Early and Periodic Screening, Diagnosis and Treatment (EPSDT) Services (907 KAR
11:034)

•
Family Planning Clinic Services (907 KAR 1:048 & 1:434)

•
Hearing Program Services (907 KAR 1:038)    

•
Home Health Services (907 KAR 1:030)

•
Hospice Services – non-institutional (907 KAR 1:330 & 1: 436)

•
Hospital Inpatient Services (907 KAR 10:012 & 10:376)

•
Hospital Outpatient Services (907 KAR 10:014 & 10:376)

•
Laboratory Services (907 KAR 1:028)

•
Medicare Non-Covered Services (907 KAR 1:006)

•
Mental Health Inpatient Services (907 KAR 10:016)

•
Mental Health Outpatient Services (see physician, community mental health

center, FQHC and RHC)
•
Nursing Facility Services (907 KAR 1:022 & 1:374)

•
Other Laboratory and X-ray Provider Services (907 KAR 1:028)

•
Outpatient Pharmacy Prescriptions and Over-the-Counter Drugs including

•
Mental/Behavioral Health Drugs (907 KAR 1:019, KRS 205.5631, 205,5632,

•
KS 205.560) Psychiatric Residential Treatment Facility Services – (907 KAR
1:505)

•
Physicians and Nurses in Advanced Practice Medical Services (907 KAR 3:005 and
907 KAR 1:102)

•
Podiatry Services (907 KAR 1:270)

•
Preventive Health Services (907 KAR 1:360)

•
Primary Care and Rural Health Center Services (907 KAR 1:054, 1:082, 1:418 and
1:427)

•
Sterilization, Hysterectomy and Induced Termination of Pregnancy Procedures
(Sterilizations of both male and female Members are covered only when performed
in compliance with federal regulations 42 CFR 441.250.)




69



--------------------------------------------------------------------------------




These services are covered in accordance with Kentucky Law (KRS 205.560) and a
United States District Court judge ruling in the case of Glenda Hope, et al. v.
Masten Childers, et al.


•
Targeted Case Management Services (907 KAR 1:515, 907 KAR 1:525, 907 KAR 1:550
and 907 KAR 1:555)

•
Transportation, including Emergency and Non-emergency Ambulance (907 KAR 1:060)

•
Vaccines for Children (VFC) Program (907 KAR 1:680) Vision Services (907 KAR
1:038)

•
Specialized Children’s Services Clinics (907 KAR 3:160)



Affordable Care Act Additional Services


•
Substance Use Disorder Services

•
Private Duty Nursing

•
Essential Services (TBD)








70



--------------------------------------------------------------------------------








Appendix J


Early and Periodic Screening, Diagnosis and Treatment Program (EPSDT)


Periodicity Schedule


Infancy
--    < 1 month
--    2 months
--    4 months
--    6 months
--    9 months
--    12 months


Early Childhood
--    15 months
--    18 months
--    24 months
--    3 years
--    4 years


Middle Childhood
--    5 years
--    6 years
--    8 years
--    10 years


Adolescence
--    11 years
--    12 years
--    13 years
--    14 years
--    15 years
--    16 years
--    17 years
--    18 years
--    19 years
--    20 years

August 28, 2013    MCO Reports Description    Page | 71





--------------------------------------------------------------------------------








Early and Periodic Screening, Diagnosis and Treatment Program


Required Components - Initial and Periodic Health Assessments
Health History:
 
 
 
 
Complete History
 
 
Initial Visit
 
Interval History
 
 
Each Visit
 

By History /Physical Exam:
 
 
 
Developmental Assessment
 
Each Visit
 
(Age appropriate physical and mental health milestones)
 
 
Nutritional Assessment
 
Each Visit
 
Lead Exposure Assessment
 
6 mo. through 6 yr. age visits

Physical Exam:
 
 
 
 
Complete/ Unclothed
 
Each Visit
 
Growth Chart
 
 
Each Visit
 
Vision Screen
 
 
Assessed each visit
 
 
 
*According to recommended medical standards (AAP1)
Hearing Screen
 
 
Assessed Each Visit
 
 
 
*According to recommended medical standards (AAP1)

Laboratory:
 
 
 
 
Hemoglobin/ Hematocrit
 
*According to recommended medical standards (AAP1)
Urinalysis
 
 
*According to recommended medical standards (AAP1)
Lead Blood Level (Low Risk History)
 
12 mo. and 2 year age visit
Lead Blood Level (High Risk History)
 
Immediately
Cholesterol Screening
 
*According to recommended medical standards (AAP1)
Sickle Cell Screening
 
Documentation X 1
Hereditary/ Metabolic Screening
 
*According to Kentucky statute
(Newborn Screening)
 
 
Sexually Transmitted Disease Screening
*According to recommended medical standards (AAP1)
Pelvic Exam (pap smear
 
*According to recommended medical standards (AAP1)
Immunizations:
 
 
 
DPT
 
 
Assessed Each Visit
DTaP
 
 
*According to recommended OPV medical standards (AAP1, ACIP2, Hepatitis BAAFP3)






August 28, 2013    MCO Reports Description    Page | 72





--------------------------------------------------------------------------------








Immunizations: Cont.
HiB
MMR
Varicella
Td
PPD


Health Education/ Anticipatory Guidance
 
 
(Age Appropriate)
 
Each Visit
 
 
 
 
 
 
Dental Referral
 
 
Age 1
 
1. AAP
 
 
American Academy of Pediatrics
 
 
 
(Committee on Practice and Ambulatory Medicine)
2. ACIP
 
 
Advisory Committee on Immunization Practices
3. AAFP
 
 
American Academy of Family Physicians
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




August 28, 2013    MCO Reports Description    Page | 73





--------------------------------------------------------------------------------








Early and Periodic Screening, Diagnosis and Treatment Program (EPDST)


Special Services


EPSDT provides any Medically Necessary diagnosis and treatment for Members under
the age of 21 indicated as the result of an EPSDT health assessment or any other
encounter with a licensed or certified health care professional, even if the
service is not otherwise covered by the Kentucky Medicaid Program. These
services which are not otherwise covered by the Kentucky Medicaid Program are
called EPSDT Special Services.


The Contractor shall provide EPSDT Special Services as required by 42 USC
Section 1396 and by 907 KAR 1:034, Section 7 and Section 8.


The Contractor shall provide the following medically necessary health care,
diagnostic services, preventive services, rehabilitative services, treatment and
other measures, described in 42 USC Section 1396d(a), to all members under the
age of 21:


(a)
Inpatient Hospital Services;

(b)
Outpatient Services; Rural Health Clinics; Federally Qualified Health Center
Services;

(c)
Other Laboratory and X-Ray Services;

(d)
Early and Periodic Screening, Diagnosis, and Treatment Services; Family Planning
Services and Supplies;

(e)
Physicians Services; Medical and Surgical Services furnished by a Dentist;

(f)
Medical Care by Other Licensed Practitioners;

(g)
Home Health Care Services;

(h)
Private Duty Nursing Services;

(i)
Clinic Services;

(j)
Dental Services;

(k)
Physical Therapy and Related Services;

(l)
Prescribed Drugs including Mental/Behavioral Health Drugs, Dentures, and
Prosthetic Devices; and Eyeglasses;

(m)
Other Diagnostic, Screening, Preventive and Rehabilitative Services;

(n)
Nurse-Midwife Services;

(o)
Hospice Care;

(p)
Case Management Services;

(q)
Respiratory Care Services;

(r)
Services provided by a certified pediatric nurse practitioner or certified
family Nurse practitioner (to the extent permitted under state law);

(s)
Other Medical and Remedial Care Specified by the Secretary; and

(t)
Other Medical or Remedial Care Recognized by the Secretary but which are not
covered in the Plan Including Services of Christian Science Nurses, Care and
Services Provided in Christian Science Sanitariums, and Personal Care Services
in a Recipient’s Home.


August 28, 2013    MCO Reports Description    Page | 74





--------------------------------------------------------------------------------








Those EPSDT diagnosis and treatment services and EPSDT Special Services which
are not otherwise covered by the Kentucky Medicaid Program shall be covered
subject to Prior Authorization by the Contractor, as specified in 907 KAR 1:034,
Section 9. Approval of requests for EPSDT Special Services shall be based on the
standard of Medical Necessity specified in 907 KAR 1:034, Section 9.


The Contractor shall be responsible for identifying Providers who can deliver
the EPSDT special services needed by Members under the age of 21, and for
enrolling these Providers into the Contractor’s Network, consistent with
requirements specified in this Contract.

August 28, 2013    MCO Reports Description    Page | 75





--------------------------------------------------------------------------------








Appendix K
Reporting Requirements and Reporting Deliverables




Document Name
MCO Reports Description
Date Created
September 4, 2011
Last Revised
August 28, 2013
Owner
Medicaid Managed Care Oversight Contract Management





Report #
Report Name
Status
1
NAIC Annual Financial Statement
Active
2
Audit/Internal Control
Active
3
NAIC Quarterly Financial Statement
Active
4
Executive Summary
Active
5
Enrollment Changes by Quarter
Inactive
6
Member Requested Change in PCP Assignment
Inactive
6
Member Requested Change in PCP Assignment (Annual)
Inactive
7
PCP Requested Change in Member Assignment
Inactive
7
PCP Requested Change in Member Assignment (Annual)
Inactive
8
MCO Initiated Change in PCP Assignment
Inactive
8
MCO Initiated Change in PCP Assignment (Annual)
Inactive
9
PCPs with Panel Changes Greater than 50 or 10%
Inactive
9
PCPs with Panel Changes Greater than 50 or 10% (Annual)
Inactive
10
Narrative for MCO Report #s 6-8
Inactive
11
Call Center
Active
12
Provider Network File Layout
Active
12A
Geo Access Network Reports and Maps
Active
13
Access and Delivery Network Narrative
Active
14
Denial of MCO Participation (Quarterly)
Inactive
15
Subcontractor Monitoring
Active
16
Summary of Quality Improvement Actives
Active
17
Quality Assessment and Performance Improvement Work Plan
Active
18
Monitoring Indicators, Benchmarks and Outcomes
Active
19
Performance Improvement Projects
Active
20
Utilization of Subpopulations and Individuals with Special Healthcare Needs
Active
21
MCO Committee Activity
Active
22
Satisfaction Survey(s)
Active
23
Evidence Based Guidelines for Practitioners
Active
24
Overview of Activities Related to EPSDT, Pregnant Women, Maternal and Infant
Death
Active
25
Overview of Activities
Inactive
26
Credentialing and Re-credentialing Activities During the Quarter
Inactive
27
Grievance Activity
Active
28
Appeal Activity
Active
29
Grievances and Appeals Narrative
Active
30
Quarterly Budget Issues
Active
31
Potential or Anticipated Fiscal Problems
Active
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 76





--------------------------------------------------------------------------------








 
 
 
32
Enrollment Summary
Inactive
33
Utilization of Ambulatory Care by Age Breakdown
Inactive
34
Utilization of Emergency and Ambulatory Care Resulting in Hospital Admission
Inactive
35
Emergency Care by ICD-9 Diagnosis
Inactive
36
Home Health Utilization
Inactive
37
Utilization of Ambulatory Care by Provider Type and Category of Aid
Inactive
38
EPSDT Special Services
Active
39
Monthly Formulary Management
Active
40A
Top 50 Psych Drugs by Quantity Reimbursed
Active
40B
Top 50 Psych Drugs by Reimbursement
Active
41
Top 50 OTC Drugs by Reimbursement
Active
42A
Top 50 Prescribers by Reimbursement
Active
42B
Top 50 Prescribers of Controlled Drugs by Reimbursement
Active
42C
Top 50 BH Prescribers by Reimbursement
Active
43
Top 50 Controlled Drugs by Quantity Reimbursed
Active
44
Top 50 Drugs by MCO Reimbursement
Active
45a
Top 50 Drugs by Quantity
Active
45B
Top 50 Non PDL Drugs by Reimbursement
Active
46
Systems Development and Encounter Data
Inactive
47
Claims Processing Timeliness/Encounter Data Processing
Inactive
48
Organizational Changes
Active
49
Administrative Changes
Active
50
Innovations and Solutions
Inactive
51
Operational Changes
Active
52
Expenditures Related to MCO’s Operations
Active
53
Prompt Payment
Active
54
COB Savings
Active
55
Medicare Cost Avoidance
Active
56
non-Medicare Cost Avoidance
Active
57
Potential Subrogation
Active
58
Original Claims Processed
Active
59
Prior Authorizations
Active
60
Original Claims Payment Activity
Active
61
Denied Claims Activity
Active
62
Suspended Claims Activity
Active
63
Claims Inventory
Active
64
Encounter Data
Active
65
Foster Care
Active
66
Guardianship
Active
67
Provider Credentialing Activity
Active
68
Provider Enrollment
Inactive
69
Termination from MCO Participation
Active
70
Denial of MCO Participation
Active
71
Provider Outstanding Accounts Receivables
Active
72
Medicaid Program Violation Letters and Collections
Active
73
Explanation of Member Benefits (EOMB)
Active
74A
Medicaid Program Lock-In Reports/Admits Savings Summary Table
Active
74B
Medicaid Program Lock-In Reports/Rolling Annual Calendar Comparison
Active
74C
Medicaid Program Lock-In Reports/Member Initial Lock-In Effective Dates
Active
75
SUR Algorithms
Active
76
Provider Fraud Waste and Abuse
Active
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 77





--------------------------------------------------------------------------------








 
 
 
77
Member Fraud Waste and Abuse
Active
78
Quarterly Benefits Payment
Active
79
Health Risk Assessments
Active
80
Provider Changes in Network
Active
81
Par and Non-Par Provider Participation
Active
82
Status of all Subcontractors
Inactive
83
Member TPL Resource Information
Inactive
84
Quality Assessment and Performance Improvement Project Description
Active
85
Quality Improvement Plan and Evaluation
Active
86
Annual Outreach Plan
Active
87
DMS Copied on Report to Management of any Changes in Member Services Function to
Improve the Quality of Care Provided or Method of Delivery
Inactive
88
Absent Parent Canceled Court Order Information
Inactive
89
List of Members Participating with the Quality Member Access Advisory Committee
Inactive
90
Performance Improvement Projects Proposal
Active
91
Abortion Procedures
Active
92
Performance Improvement Projects Measurement
Active
93
EPSDT CMS – 416
Active
94
Member Surveys
Active
95
Provider Surveys
Active
96
Audited HEDIS Reports
Active
97
Behavioral Health Adults and Children Population
Active
98
Behavioral Health Pregnant and Postpartum
Inactive
99
Behavioral Health Intravenous Drug Users
Inactive
100
EPSDT for Behavioral Health Populations
Inactive
101
Behavioral Health Evidence Based Practices
Active
101A
Behavioral Health and Wellness
Inactive
102
Behavioral Health and Chronic Physical Health
Active
103
Facilities Report
Active
104
Behavioral Health Expenses PMPM
Active
105
Unduplicated Number of Adults and Children/Youth Received Services under 907 KAR
3:110
Inactive
106
Behavioral Health Pharmacy for all MCO Members – Adults and Children
Active
107
Behavioral Health Capacity
Inactive
108
Unduplicated Number of Adults and Children/Youth Received PRTF – Level I and
Level II
Inactive
109
Unduplicated Number and Percentage of Adults and Children/Youth Readmitted to
PRTF
Inactive
110
Original Behavioral Health Claims Processed (BH)
Active
111
Unduplicated Number and Percentage of Adults with SMI
Inactive
112
Unduplicated Number and Percentage of Adults with SMI and Children/Youth with
SED Received with Co-occurring Mental Health Abuse Disorders
Inactive
113
Unduplicated Number and Percentage of Children/Youth with SED Therapy or Family
Functional Therapy
Inactive
114
Unduplicated Number and Percentage of Children/Youth with SED who were assessed
for Trauma History
Inactive
115
Unduplicated Number of Adults and Children/Youth of their Caregivers Received
Peer Support Service
Inactive
116
Unduplicated Number and Percentage of Pregnant and Post-partum
Inactive
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 78





--------------------------------------------------------------------------------








 
women with Substance use Disorders Received First Treatment within 48 hours
 
117
Unduplicated Number and Percentage of Children/Youth Discharged from PRTF
Inactive
118
Behavioral Health Outcomes
Active
119
Mental Health Statistics Improvement Project Adult Survey
Active
120
Youth Services Satisfaction Caregiver Survey
Active
121
Unduplicated Number of Adults and Children/Youth with Behavioral Health
Diagnosis’ with PCP
Inactive
122
Unduplicated Number of Children/Youth with Behavioral Health Diagnoses Received
Annual Wellness Check/Health Exam
Inactive
123
Unduplicated Number of Adults and Children/Youth General Behavioral Health
Diagnosis and Chronic Physical Health Diagnosis
Inactive
124
Unduplicated Number of Adults and Children/Youth with Regular use of Tobacco
Products
Inactive
125
Unduplicated Number of Adults and Children/Youth Screened for Substance Use
Disorder in Physical Care Setting
Inactive
126
Federally Qualififed Health Centers
Active
127
Statement on Standards for Attestation Engagements (SSAE) No. 16
Active
200
Ineligible Assignment
Active
205
Assignment Inquiry
Active
210
Duplicate Member
Active
220
Newborn
Active
230
Capitation Payment Request
Active
240
Capitation Duplicate Payment
Active
250
Capitation Adjustment Requests
Active
260
MCO Claims Paid for Voided Members
Inactive



Exhibit #
Exhibit Name
 
 
Exhibit A
Billing Provider Type and Specialty Crosswalk
 
 
Exhibit B
Billing Provider Type Category Crosswalk
 
 
Exhibit C
Provider Enrollment Activity Reasons
 
 
Exhibit D
Category of Service Crosswalk
 
 
Exhibit E
EPSDT Category of Service Crosswalk
 
 
Exhibit F
Medicaid Eligibility Group Crosswalk
 
 
Exhibit G
BHDID General Population Definitions
Revised
07/29/13
Exhibit H
MH/SA Procedure Codes
Inactive
07/29/13
Exhibit I
Mental Health Evidence Based Practices Definitions
Revised
07/29/13
Exhibit J
BHDID Psychotropic Medication Class Codes
Revised
07/29/13
Exhibit K
Behavioral Health and Chronic Physical Health
Revised
07/29/13





Note:    A report will not be required to be submitted to the Department during
the period the report has a status of ‘Inactive’.

August 28, 2013    MCO Reports Description    Page | 79





--------------------------------------------------------------------------------








 

Report #:
1
Created:
09/10/2011
Name:
NAIC Annual Financial Statement
Last Revised:
09/24/2011
Group:
Finance and Medicaid Managed Care Oversight
Report Status:
Active
Frequency:
Annual
Exhibits:
NA
Period:
January 1 through December 31
 
 
Due Date:
Date Submitted to DOI
 
 
Submit To:
Kentucky Department of Insurance
Kentucky Department for Medicaid Services
 
 



Description:


NAIC Financial Statement and Supplements are required by the Kentucky Department
of Insurance (DOI). MCOs are required to comply with the DOI filing
requirements. A copy of the NAIC Financial Statement and Supplements are
required to be submitted to the Department for Medicaid Services (DMS) at the
same time the reports are submitted to the DOI. Any revisions of the documents
submitted to the DOI are also to be submitted to the DMS at the same time. Due
date for the Annual Financial Statement and Supplements is March 1 as stated in
the DOI NAIC Checklist for Health.
 
 

Report #:
2
Created:
09/10/2011
Name:
Audit/Internal Control
Last Revised:
09/24/2011
Group:
Finance and Medicaid Managed Care Oversight
Report Status:
Active
Frequency:
Annual or as Appropriate
Exhibits:
NA
Period:
As Required by DOI
 
 
Due Date:
Date Submitted to DOI
 
 
Submit To:
Kentucky Department of Insurance
Kentucky Department for Medicaid Services
 
 



Description:


MCOs are required to comply with the Kentucky Department of Insurance (DOI)
requirements for Audit/Internal Control reporting as referenced in the DOI NAIC
Checklist for Health. A copy of the Audit/Internal Control reports are required
to be submitted to the Department for Medicaid Services (DMS) at the same time
the reports are submitted to the DOI. Any revisions of the documents submitted
to the DOI are also to be submitted to the DMS at the same time.








 

Report #:
3
Created:
09/10/2011
Name:
NAIC Quarterly Financial Statement
Last Revised:
09/24/2011
Group:
Finance and Medicaid Managed Care Oversight
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of the quarter through the last day of the quarter.
 
 
Due Date:
Date Submitted to DOI
 
 
Submit To:
Kentucky Department of Insurance
Kentucky Department for Medicaid Services
 
 


August 28, 2013    MCO Reports Description    Page | 80





--------------------------------------------------------------------------------








Description:
NAIC Quarterly Financial Statement and Supplements are required by the Kentucky
Department of Insurance (DOI). MCOs are required to comply with the DOI filing
requirements. A copy of the NAIC Quarterly Financial Statement and Supplements
are required to be submitted to the Department for Medicaid Services (DMS) at
the same time the reports are submitted to the DOI. Any revisions of the
documents submitted to the DOI are also to be submitted to the DMS at the same
time. Due dates for the Quarterly Financial Statement and Supplements are May
15, August 15 and November 15 as stated in the DOI NAIC Checklist for Health.
 

Report #:
4
Created:
12/12/2011
Name:
Executive Summary
Last Revised:
 
Group:
Executive Summary
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provide a narrative overview summarizing significant activities during the
reporting period, problems or issues during the reporting period, and any
program modifications that occurred during the reporting period. The overview
should also contain success stories or positive results that were achieved
during the reporting period, any specific problem area that the MCO plans to
address in the future, and a summary of all press releases and issues covered by
the press.
Sample Layout:
Kentucky Department for Medicaid Services
MCO Report # 4: Executive Summary


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
Significant Operational Activities

A.    Overview of Success Stories and Positive Results
B.    Problems or Issues Identified
C.    Other Plan Activities


II.
Summary of Reports

A.    Eligibility and Enrollment;
B.    Access/Delivery Network
C.    Quality Assurance/Performance Improvement (QAPI)
D.    Grievance/Appeals
E.    Budget Neutrality
F.    Utilization
G.    Systems
H.    Other Plan Activities



August 28, 2013    MCO Reports Description    Page | 81





--------------------------------------------------------------------------------








III.
Summary of Media/Press Releases

Media Source
Name
Date
Title-Subject
Highlight-Overview
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Report #:
11
Created:
08/27/2011
Name:
Call Center
Last Revised:
09/01/2011
Group:
Member Services and Quality
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 10th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provides MCO reporting of call center performance in the areas of abandonment,
blockage rate and average speed of answer. A total for all Splits/VDN and each
individual Split/VDN is to be reported.
Sample Layout:
Member (Main/Trunk Line)
Total all Incoming Calls/VDN
<name of Split 1>
<name of Split 2>
<name of Split 3>
<name of Split #>
 
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
Number of Calls
 
 
 
 
 
Number of Calls Abandoned
 
 
 
 
 
% Abandoned Calls
 
 
 
 
 
Average Speed to Answer (seconds)
 
 
 
 
 



Behavioral Health (Main/Trunk)
Total all Incoming Calls/VDN
<name of Split 1>
<name of Split 2>
<name of Split 3>
<name of Split #>
 
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
Number of Calls
 
 
 
 
 
Number of Calls Abandoned
 
 
 
 
 
% Abandoned Calls
 
 
 
 
 
Average Speed to Answer (seconds)
 
 
 
 
 



Provider (Main/Trunk Line)
Total all Incoming Calls/VDN
<name of Split 1>
<name of Split 2>
<name of Split 3>
<name of Split #>
 
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
Number of Calls
 
 
 
 
 
Number of Calls Abandoned
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




August 28, 2013    MCO Reports Description    Page | 82





--------------------------------------------------------------------------------








% Abandoned Calls
 
 
 
 
 
Average Speed to Answer (seconds)
 
 
 
 
 



Medical Advice (Main/Trunk Line)
Total all Incoming Calls/VDN
<name of Split 1>
<name of Split 2>
<name of Split 3>
<name of Split #>
 
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
Number of Calls
 
 
 
 
 
Number of Calls Abandoned
 
 
 
 
 
% Abandoned Calls
 
 
 
 
 
Average Speed to Answer (seconds)
 
 
 
 
 



<List Other by Name> (Main/Trunk Line)
Total all Incoming Calls/VDN
<name of Split 1>
<name of Split 2>
<name of Split 3>
<name of Split #>
 
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
mm/yyyy
Number of Calls
 
 
 
 
 
Number of Calls Abandoned
 
 
 
 
 
% Abandoned Calls
 
 
 
 
 
Average Speed to Answer (seconds)
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
<List Other by Name>
The report is to include all Main/Trunk lines that the MCO or the MCO
subcontractors maintain. Additional sections of the report are to be added as
needed.

Row Label
Description
Number of Calls
Number of calls received including answered, abandoned and blocked.
Number of Calls Abandoned
Calls into the call centers that are terminated by the persons originating the
call before answer by a staff person. (URAC standards measure this as the calls
that disconnect after 30 seconds when a live individual would have answered the
call. If there is a pre-recorded message or greeting for the caller, the
30-second measurement begins after the message/greeting has ended).
% Abandoned Calls
The percentage of calls into the call center that are terminated by the persons
originating the call before answer by a staff person. (URAC standards measure
this as the percentage of calls that disconnect after 30 seconds when a live
individual would have answered the call. If there is a pre-recorded message or
greeting for the caller, the 30-second measurement begins after the
message/greeting has ended)
Average Speed to Answer (seconds)
The average delay in seconds that inbound telephone calls encounter waiting in
the telephone queue of a call center before answer by a staff person (URAC
measures the speed of answer starting at the point when a live individual would
have answered the


August 28, 2013    MCO Reports Description    Page | 83





--------------------------------------------------------------------------------








 
call. If there is a pre-recorded message or greeting for the caller, the time it
takes to respond to the call – average speed of answer – begins after the
message/greeting has ended).
Highest Maximum Delay (minutes)
The one call during the reporting period that had the greatest delay in speed to
answer measured in minutes.
% Calls Answered on or before 4th Ring
The percentage of calls answered on or before the fourth ring.
% Calls Receiving Busy Signal
The percentage of incoming telephone calls ‘blocked’ or not completed because
switching or transmission capacity is unavailable, as compared to the total
number of calls encountered. Blocked calls usually occur during peak call volume
periods and result in callers receiving a busy signal.
% Calls Answered within 30 Seconds
The percentage of calls answered within thirty seconds.
Average Length of Call (minutes)
The average length of all calls answered measured in minutes.



Column Label
Description
Total All Incoming Calls/VDN
Report a total for all incoming calls to the Main/Trunk line.
<name of split>
A separate column needs to be added to the report for each individual Split/VDN
maintained for the Main/Trunk line.
mm/yyyy
The reporting period represented by a two character number for the month (mm)
and a four character number for the year (yyyy). Example: January 2012 would be
represented as 01/2012.





 



Report #:
12
Created:
02/06/2012
Name:
Provider Network File Layout
Last Revised:
 
Group:
Access/Delivery Network
Report Status:
Active
Frequency:
Monthly
Exhibits:
 
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


MCOs should provide MCO Provider Network File layouts as provided in Appendix G
of the MCO Contract Appendices.


Sample Layout:


MCO’s should produce monthly Network Provider files based on the layout
requirements in Appendix G of the MCO Contract Appendices.


 

Report #:
12A
Created:
02/06/2012
Name:
Geo Access Network Reports and Maps
Last Revised:
 
Group:
Access/Delivery Network
Report Status:
Active
Frequency:
Annual
Exhibits:
 
Period:
Ongoing
 
 
Due Date:
July 31st
 
 




August 28, 2013    MCO Reports Description    Page | 84





--------------------------------------------------------------------------------








Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


MCO’s should provide the GEO Access Network Reports and Maps on an annual basis
or or upon request by the Department.


Sample Layout:


Title page, table of contents, accessibility standard comparison, accessibility
standard detail, accessibility detail, accessibility summary, member map,
provider listing, provider map, service area detail.


Maps shall include geographic detail including highways, major streets and the
boundaries of the MCO’s network. In addition to the maps and charts, the MCO
shall provide an analysis of the capacity to serve all categories of Members.
The analysis shall address the standards for access to care.
Maps shall include the location of all categories of Providers or provider sites
as follows:
A.
Primary Care Providers (designated by a “P”);

B.
Primary Care Centers, non FQHC and RHC (designated by a “C”);

C.
Dentists (designated by a “D”);

D.
Other Specialty Providers (designated by a “S”);

E.
Non-Physician Providers - including nurse practitioners, (designated by a “N”)
nurse mid-wives (designated by a “M”) and physician assistants (designated by a
“A”);

F.
Hospitals (designated by a “H”);

G.
After hours Urgent Care Centers (designated by a “U”);

H.
Local health departments (designated by a “L”);

I.
Federally Qualified Health Centers/Rural Health Clinics (designated by a “F” or
“R” respectively);

J.
Pharmacies (designated by a “X”);

K.
Family Planning Clinics (designated by an “Z”);

L.
Significant traditional Providers (designated by an “*”);

M.
Maternity Care Physicians (designated by a “o”);

N.
Vision Providers (designated by a “V”); and

O.
Community Mental Health Centers (designated by a “M”).



 

Report #:
13
Created:
02/06/2012
Name:
Access and Delivery Network Narrative
Last Revised:
 
Group:
Access/Delivery Network
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:

August 28, 2013    MCO Reports Description    Page | 85





--------------------------------------------------------------------------------








MCOs should provide specific information on Access Issues/Problems Identified on
the nature of any access problems identified and any plans or remedial action
taken.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 13: Access and Delivery Network Narrative


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

IV.
Summary of Complaints - Access Issues

D.
Provider

E.
Member



V.
Network Access Problems

I.
Issue

J.
Remedial Action Taken



 

Report #:
15
Created:
12/12/2011
Name:
Subcontractor Monitoring
Last Revised:
 
Group:
Access Delivery Network
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Provide an overview of all monitoring efforts of all subcontractors and vendors,
including those responsible for the delivery of ancillary services, i.e.,
pharmacy, dental, vision, and transportation (if applicable), as well as
information systems, utilization review, and credentialing vendors. Provide
sample layout for each subcontractor/vendor.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 15: Subcontractor Monitoring


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 


August 28, 2013    MCO Reports Description    Page | 86





--------------------------------------------------------------------------------








I.
Subcontractor Name

A.
Topic

B.
Discussion

C.
Action

D.
Follow up from Previous Quarters Action







II.
Subcontractor Name

A.    Topic
B.
Discussion

C.
Action

D.
Follow up from Previous Quarters Action



III.
Subcontractor Name

A.    Topic
B.
Discussion

C.
Action

D.
Follow up from Previous Quarters Action





 

Report #:
16
Created:
12/12/2011
Name:
Summary of Quality Improvement Activities
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Describe the quality assurance activities during the report period directed at
improving the availability, continuity, and quality of services. Examples
include problems identified from utilization review to be investigated, medical
management committee recommendations based on findings, special research into
suspected problems and research into practice guidelines or disease management.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 16: Summary of Quality Improvement Activities


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
MCO completed the following activities during the quarter:


August 28, 2013    MCO Reports Description    Page | 87





--------------------------------------------------------------------------------








A.
Improving Availability

B.
Continuity

C.
Quality of Services



 

Report #:
17
Created:
01/09/2012
Name:
Quality Assessment and Performance Improvement Work Plan
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO shall have a written Quality Assessment and Performance Improvement Work
Plan (QAPI) Work Plan that outlines the scope of activities and the goals,
objectives and timelines for the QAPI program. New goals and objectives must be
set at least annually based on findings from quality improvement activities and
studies, survey results, Grievances and Appeals, performance measures and EQRO
findings. The MCO is accountable to the Department for the quality of care
provided to Members. The Contractor’s responsibilities of this include, at a
minimum: approval of the overall QAPI program and annual QAPI work plan;
designation of an accountable entity within the organization to provide direct
oversight of QAPI; review of written reports from the designated entity on a
periodic basis, which shall include a description of QAPI activities, progress
on objectives, and improvements made; review on an annual basis of the QAPI
program; and modifications to the QAPI program on an ongoing basis to
accommodate review findings and issues of concern within the organization.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 17: Quality Assessment and Performance Improvement Work Plan


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

II.
Quality Improvement

D.
Improving Availability

E.
Continuity

F.
Quality of Services





 


August 28, 2013    MCO Reports Description    Page | 88





--------------------------------------------------------------------------------








Report #:
18
Created:
12/12/2011
Name:
Monitoring Indicators, Benchmarks and Outcomes
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Include a narrative on the MCO’s progress in developing or obtaining baseline
data and the required health outcomes, including proposed sampling methods and
methods to validate data, to be used as a progress comparison for the
Contractor’s quality improvement plan. The report should include how the
baseline data for comparison will

August 28, 2013    MCO Reports Description    Page | 89





--------------------------------------------------------------------------------








be obtained or developed and what indicators of quality will be used to
determine if the desired outcomes are achieved.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 18: Monitoring Indicators, Benchmarks and Outcomes


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
MCO completed the following activities during the quarter:

A.    Monitoring
B.    Benchmarks
C.    Outcomes




 

Report #:
19
Created:
12/12/2011
Name:
Performance Improvement Projects
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Report on the progress and status of performance improvement projects.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 19: Performance Improvement Projects


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
Following Activities/Initiatives occurred during the quarter:

A.
Access to and Availability of Services

B.
Depression

C.
Emergency Department Use Management

D.
Screenings for Breast Cancer, Cervical Cancer and Chlamydia


August 28, 2013    MCO Reports Description    Page | 90





--------------------------------------------------------------------------------












 

Report #:
20
Created:
12/12/2011
Name:
Utilization of Subpopulations and Individuals with Special Healthcare Needs
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Discuss any issues that arose during the report period that related to persons
associated with sub-populations and individuals with special healthcare needs.
Examples of sup-populations and individuals with special health care needs
include members with chronic and disabling conditions, minorities, children
enrolled with the Commission for Children with Special Health Care Needs,
persons receiving SSI, persons with mental illness, the disabled, homeless, and
any groups identified by the Contractor for targeted study. Discuss progress in
the development of new or ongoing outreach and education to these special
populations.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 16: Summary of Quality Improvement Activities


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
Following Outreach/Education to Special Populations (population examples):

A.
Children with Special Healthcare Needs

B.
Activities Related to the Homeless Population

C.
Foster Care/Out of Home Placement

D.
Guardianship

E.
Smoking Cessation

F.
COPD

G.
Asthma

H.
Diabetes



 


August 28, 2013    MCO Reports Description    Page | 91





--------------------------------------------------------------------------------








Report #:
21
Created:
01/13/2012
Name:
MCO Committee Activities
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Provide a summary of the any MCO committee activities that met during the
reporting period, including changes to

August 28, 2013    MCO Reports Description    Page | 92





--------------------------------------------------------------------------------








the committee structure, if any, and any decisions regarding quality and
appropriateness of care. Provide copies of meeting minutes and reports of any
special focus groups.


Kentucky Department for Medicaid Services
MCO Report # 21: MCO Committee Activities


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
Quality and Member Access Committee

A.
Committee Structure

B.
Committee Decisions (quality and appropriateness of care)

C.
Provide list of members on committee



II.
Committee Name

A.
Committee Structure

B.
Committee Decisions (quality and appropriateness of care)

C.
Provide list of members on committee





III.
Committee Name

A.
Committee Structure

B.
Committee Decisions (quality and appropriateness of care)

C.
Provide list of members on committee



 

Report #:
22
Created:
01/09/2012
Name:
Satisfaction Survey(s)
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:


Describe results of any satisfaction survey that was conducted by the MCO during
the report period, if applicable. (Note: surveys CAHPS are conducted each year,
so this section will be completed one quarter for the providers and one for the
members) at a minimum.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 22: Satisfaction Survey(s)



August 28, 2013    MCO Reports Description    Page | 93





--------------------------------------------------------------------------------








MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
Satisfaction Survey

A.
Population Surveyed

B.
Results

 

Report #:
23
Created:
01/13/2012
Name:
Evidence Based Guidelines for Practitioners
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:


Report on assessment activities during the report period resulting in
development and distribution of practice guidelines for providers. Provide an
analysis of the effectiveness in improving patterns of care.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 23: Evidence Based Guidelines for Practitioners


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

II.
Approved the renewal of the following Clinical Practice Guidelines (CPG):

C.
Chronic Kidney Disease (CKD)

D.
Chronic Obstructive Pulmonary Disease for Adults

E.
Results

 


August 28, 2013    MCO Reports Description    Page | 94





--------------------------------------------------------------------------------








Report #:
24
Created:
01/13/2012
Name:
Overview of Activities Related to EPSDT, Pregnant Women, Maternal and Infant
Death
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:


Provide an overview of activities related to EPSDT, Pregnant Women, Maternal and
Infant Death programs and trends noted in prenatal visit appropriateness, birth
outcomes, including death, and program interventions. Describe activities of the
EPSDT staff, including outreach, education, and

August 28, 2013    MCO Reports Description    Page | 95





--------------------------------------------------------------------------------








case management. Provide data on levels of compliance during the report period
(including screening rates) with EPSDT regulations.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report # 24: Overview of Activities Related to EPSDT, Pregnant Women,
Maternal and Infant Death


MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 



I.
Pregnant Women

A.
Prenatal Visit

B.
Results

C.
Program Interventions



II.
Maternal and Infant Death Programs

A.
Birth Outcomes

B.
Death Outcomes

C.
Program Interventions



III.
EPSDT

A.
Activities of EPSDT staff

B.
Outreach



C.
Education

D.
Case Management

E.
Screening Rates (data/graph)

F.
Participation Rates (data/graph)



 



Report #:
27
Created:
08/27/2011
Name:
Grievance Activity
Last Revised:
08/28/2013
Group:
Grievance and Appeals
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Report provides summarized activity for both Member Grievances and Provider
Grievances voiced to the MCO during the reporting period. Grievance means the
definition established in 42 CFR 438.400 .


Sample Layout:

August 28, 2013    MCO Reports Description    Page | 96





--------------------------------------------------------------------------------










Members
 
 
 
 
 
 
 
 
 
 
 
 
Medicaid ID
Date Grievance Received
Date Acknow-ledgment Letter Sent
Reason for Grievance
Pending
14 Day Extension Granted
Date Extension Letter Sent
Date Grievance Resolved
Number of Days Open
Grievance Resolved
Date Resolution Letter Sent
Resolution Over 30 Days
Reason Late / Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Providers
 
 
 
 
 
 
 
 
 
 
 
 
Provider NPI - Provider ID
Date Grievance Received
Date Acknow-ledgment Letter Sent
Reason for Grievance
Pending
14 Day Extension Granted
Date Extension Letter Sent
Date Grievance Resolved
Number of Days Open
Grievance Resolved
Date Resolution Letter Sent
Resolution Over 30 Days
Reason Late / Comments
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


Terminology
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
yyyy/mm/dd.



Row Label
Description
NA
NA



Column Label
Description
Member
Member initiated grievances are to be reported under the Member Tab
Provider
Provider initiated grievances are to be reported under the Provider Tab.
Medicaid ID
Member’s Medicaid Identification Number
NPI
National Provider’s Identification Number. Atypical Providers use their Kentucky
Provider’s Medicaid Identification Number.
Date Grievance Received
Date grievance received by MCO
Date Acknowledgement Letter Sent
Date MCO mailed grievant written acknowledgment letter.
Reason for Grievance
List the specific issue of dissatisfaction the grievant voiced. If a grievance
includes more than one issue then report each issue separately as an individual
grievance.
Pending
Grievances that are not resolved within the reporting period are carried over to
the next reporting period as “pending”. Valid values are “yes” or “no.”
14 Day Extension Granted
Indicate if the MCO granted a 14 calendar day extension, at the request of the
grievant or at the decision of the MCO. Valid values are “yes,” “no” or “N/A.”
Date Extension Letter Sent
Date MCO mailed grievant written extension letter.
Date Grievance Resolved
Date grievance is resolved by the MCO. Valid values are “date” or “N/A.”
Number of Days Open
Total number of calendar days the grievance is opened. For a grievance that is
pending, it is measured as date grievance received to the end of the reporting
period. For a resolved grievance, it is measured as date grievance received
through date grievance is resolved.
Grievance Resolved
Grievance status on the last day of the reporting period.
Date Resolution Letter Sent
Date MCO mailed grievant written resolution letter.
Resolution Over 30 Days
Grievances resolved over 30 calendar days. Valid values are “yes,” “no” or
“N/A.”
Reason Late/ Comments
MCO explanation for delayed resolution. MCO Comments.


August 28, 2013    MCO Reports Description    Page | 97





--------------------------------------------------------------------------------










 



Report #:
28
Created:
08/27/2011
Name:
Appeal Activity
Last Revised:
10/12/2011
Group:
Member and Financial
Report Status:
Active
Frequency:
Quarterly
Exhibits:
A, B, D
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Report provides a summarized activity for both Member and Provider Appeals
during the reporting period. Member appeals are based on Category of Service
(COS) while Provider Appeals are based on Billing Provider Type/Category.


Two (2) Billing Provider Types are further broken down as follows:


1.
Billing Provider Type 01 General Hospital

a.
Inpatient;

b.
Outpatient;

c.
Emergency Room; and

d.
Inpatient/Outpatient Other

2.
Billing Provider Type 54 Pharmacy

a.
Pharmacy non-Behavioral Health Brand;

b.
Pharmacy non-Behavioral Health Generic;

c.
Pharmacy Behavioral Health Brand; and

d.
Pharmacy Behavioral Health Generic



An appeal submitted by a Provider on the Member’s behalf is to be reported under
Member Appeal Activity.


Sample Layout:


Member Appeal Activity
COS
Category of Service (COS) Description
Beginning Balance
Ending Balance
Received
Resolved
Appeals Extended by 14 Calendar Days
Total
Expedited
Non Expedited
 
Total
Expedited % Resolved in 3 Working Days
Non Expedited % Resolved in 30 Calendar Days
Non Expedited Average Days for Resolution
Written Notice of Resolution within 30 Calendar Days
Expedited
Non Expedited
Oral
Written
Oral
Written
5 Working Days Written Notice Provided
Final Disposition
Moved to Non Expedited
Oral Abandoned
Final Disposition
Upheld
Overturned
Partially Overturned
Upheld
Overturned
Partially Overturned
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Medicaid Mandatory Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
Inpatient Hospital
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12
Outpatient Hospital
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 98





--------------------------------------------------------------------------------










32
EPSDT Related
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal: Mandatory Services
0
0
0
0
0
0
0
0
0
 
 
0
0
0
0
0
0
0
0
0
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Medicaid Optional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
Mental Hospital
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4
Renal Dialysis Clinic
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subtotal: Optional Services
0
0
0
0
0
0
0
0
0
 
 
0
0
0
0
0
0
0
0
0
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total: Mandatory and Optional
0
0
0
0
0
0
0
0
0
 
 
0
0
0
0
0
0
0
0
0
0
0






 
Provider Appeal Activity
 
Provider Type/Category
Beginning Balance
Ending Balance
Received
Resolved
Appeals Extended by 14 Calendar Days
 
Total
Oral
Written
5 Working Days Written Notice Provided
Total
% Resolved in 30 Calendar Days
Average Days for Resolution
Written Notice of Resolution within 30 Calendar Days
Oral Abandoned
Upheld
Overturned
Partially Overturned
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Inpatient
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Outpatient
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Unknown Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
0
0
0
0
0
0
 
0
0
0
0
0
0
0





Reporting Criteria:


Terminology
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy



Row Label
Description
COS
Two character designation for a state specific category of service. Crosswalk
may be found in Exhibit D.
Category of Service (COS) Description
A description for the ‘COS’.
Medicaid Mandatory Services
State covered Medicaid services required by federal law.
Subtotal: Mandatory Services
Calculated field. Sum total of all services listed as mandatory services. For
columns with % Resolved it is the % resolved for all mandatory services. For
columns with Average Days it is the average days of resolution for all mandatory
services.
Medicaid Optional Services
State covered Medicaid services in addition to the mandatory covered services
the state has chosen to cover.




August 28, 2013    MCO Reports Description    Page | 99





--------------------------------------------------------------------------------








Subtotal: Optional Services
Calculated field. Sum total of all services listed as optional services. For
columns with % Resolved it is the % resolved for all optional services. For
columns with Average Days it is the average days of resolution for all optional
services.
Total: Mandatory and Optional
Calculated field. Total of all mandatory and optional services. For columns with
% Resolved it is the % resolved for all mandatory and optional services. For
columns with Average Days it is the average days of resolution for all mandatory
and optional services.
Provider Type/Category
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
Crosswalk of Provider Type Categories for General Hospital and Pharmacy are
provided in Exhibit B: Billing Provider Type Category Crosswalk
Total
Calculated field. Total of all Provider Type/Category listed in the report. For
columns with % Resolved it is the % resolved for all Provider Type/Category
listed in the report. For columns with Average Days it is the average days of
resolution for all Provider Type/Category listed in the report.



Column Label
Description
Member: Beginning Balance
Total number of outstanding appeals at the beginning of the first day of the
reporting period.
Member: Ending Balance
Total number of outstanding appeals at the end of the last day of the reporting
period.
Member: Received: Total
Total number of appeals received during the reporting period.
Member: Received: Expedited
Total number of expedited appeals received within the reporting period broken
down by Oral and Written.
Member: Received: Expedited: Oral
Total number of expedited oral appeals received within the reporting period.
Member: Received: Expedited: Written
Total number of expedited written appeals received within the reporting period.
Member: Received: Non Expedited
Total number of non expedited appeals received within the reporting period
broken down by Oral and Written.
Member: Received: Non Expedited: Oral
Total number of non expedited oral appeals received within the reporting period.
Member: Received: Non Expedited: Written
Total number of non expedited written appeals received within the reporting
period.
Member: Received: Non Expedited: 5 Working Days Written Notice Provided
Total number of written notices provided within five (5) working days for
non-expedited appeals.
Member: Resolved: Total
Total number of appeals resolved during the reporting period.
Member: Resolved: Expedited % Resolved in 3 Working Days
Total percentage of expedited appeals resolved in three (3) or fewer working
days.
Member: Resolved: Non Expedited % Resolved in 30 Calendar Days
Total percentage of non expedited appeals resolved in thirty (30) or fewer
calendar days.
Member: Resolved: Non Expedited Average Days for Resolution
Average number of days to resolve all non expedited appeals excluding non
expedited appeals extended by fourteen (14) calendar days.
Member: Resolved: Written Notice of Resolution within 30 Calendar Days
Total number of written notice of resolution that were provided within thirty
(30) calendar days of receipt of a non expedited appeal.
Member: Resolved: Expedited
An appeal that is required to be resolved within three (3) calendar days).
Member: Resolved: Final Disposition
Result of the expedited or non expedited appeal process broken down by upheld,
overturned and partially overturned.
Member: Resolved: Expedited: Final Disposition: Upheld
Total number of expedited appeals that were resolved during the reporting period
and were upheld. Upheld means that the prior decision was
 
 


August 28, 2013    MCO Reports Description    Page | 100





--------------------------------------------------------------------------------








 
 
 
confirmed and remains as is.
Member: Resolved: Expedited: Final disposition: Overturned
Total number of expedited appeals that were resolved during the reporting period
and were overturned. Overturned means that the prior decision was not confirmed
and was reversed.
Member: resolved: Expedited: Final disposition: Partially Overturned
Total number of expedited appeals that were resolved during the reporting period
and were partially overturned. Partially overturned means that part of the prior
decision was not confirmed and was reversed.
Member: Resolved: Expedited: Moved to Non Expedited
Number of expedited appeals that moved to a non expedited appeal process.
Member: Resolved: Non Expedited: Oral Abandoned
A non expedited appeal that was not followed up by a written appeal and no
additional action was taken.
Member: Resolved: Non Expedited: Final Disposition: Upheld
Total number of non expedited appeals that were resolved during the reporting
period and were upheld. Upheld means that the prior decision was confirmed and
remains as is.
Member: Resolved: Non Expedited: Final Disposition: Overturned
Total number of non expedited appeals that were resolved during the reporting
period and were overturned. Overturned means that the prior decision was not
confirmed and was reversed.
Member: Resolved: Non Expedited: Final Disposition: Partially Overturned
Total number of non expedited appeals that were resolved during the reporting
period and were partially overturned. Partially overturned means that part of
the prior decision was not confirmed and was reversed.
Member: Appeals Extended by 14 Calendar Days
The total number of non expedited appeals that were extended by fourteen (14)
calendar days beyond the initial thirty (30) calendar day period.
Provider: Beginning Balance
Total number of outstanding appeals at the beginning of the first day of the
reporting period.
Provider: Ending Balance
Total number of outstanding appeals at the end of the last day of the reporting
period.
Provider: Received: Total
Total number of appeals received during the reporting period.
Provider: Received: Oral
Total number of oral appeals received within the reporting period.
Provider: Received: Written
Total number of written appeals received within the reporting period.
Provider: Received: 5 Working Days Written Notice Provided
Total number of written notices provided within five (5) working days.
Provider: Resolved: Total
Total number of appeals resolved during the reporting period.
Provider: Resolved: % Resolved in 30 Calendar Days
Total percentage of appeals resolved in thirty (30) or fewer calendar days.
Provider: Resolved: Average Days for Resolution
Average number of days to resolve all appeals excluding appeals extended by
fourteen (14) calendar days.
Provider: Resolved: Written Notice of Resolution within 30 Calendar Days
Total number of written notice of resolution that were provided within thirty
(30) calendar days of receipt of a non expedited appeal.
Provider: Resolved: Oral Abandoned
An oral appeal that was not followed up by a written appeal and no additional
action was taken.
Provider: Resolved: Upheld
Total number of appeals that were resolved during the reporting period and were
upheld. Upheld means that the prior decision was confirmed and remains as is.
Provider: Resolved: Overturned
Total number of appeals that were resolved during the reporting period and were
overturned. Overturned means that the prior decision was not confirmed and was
reversed.
Provider: Resolved: Partially Overturned
Total number of appeals that were resolved during the reporting period and were
partially overturned. Partially overturned means that part of the prior decision
was not confirmed and was reversed.
Provider: Appeals Extended by 14 Calendar Days
The total number of appeals that were extended by fourteen (14) calendar days
beyond the initial thirty (30) calendar day period.



 


August 28, 2013    MCO Reports Description    Page | 101





--------------------------------------------------------------------------------










Report #:
29
Created:
02/06/2012
Name:
Grievances and Appeals Narrative
Last Revised:
 
Group:
Grievances and Appeals
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:


Discuss any trends or problem areas identified in the appeals and grievance and
address opportunity for improvement.


Sample Layout:


Kentucky Department for Medicaid Services
MCO Report #29: Grievances and Appeals Narrative
MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

VI.
Member Grievances

F.
Trends

G.
Problems or Issues Identified

H.
Opportunity for Improvement

VII.
Provider Grievances

A.
Trends

B.
Problems or Issues Identified

C.
Opportunity for Improvement

VIII.
Member Appeals

A.
Trends

B.
Problems or Issues Identified

C.
Opportunity for Improvement

IX.
Provider Appeals

A.
Trends

B.
Problems or Issues Identified

C.
Opportunity for Improvement

 

Report #:
30
Created:
10/08/2011
Name:
Quarterly Budget Issues
Last Revised:
10/09/2011
Group:
Finance and Medicaid Managed Care Oversight
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of quarter.
 
 
Due Date:
Thirty (30) calendar days after quarter end.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 


August 28, 2013    MCO Reports Description    Page | 102





--------------------------------------------------------------------------------










Description:
The Quarterly Budget Issues report provides an executive level summary of
budgetary issues including trends and impacts to operations. The information is
to be provided as outlined in the layout below. The following is to be reported
in the event a particular section does not apply during the reporting period: NO
INFORMATION TO REPORT FOR THE PERIOD FROM <first day of reporting period
formatted as mm/dd/yyyy> TO <last day of reporting period formatted as
mm/dd/yyyy>.
Layout:
Kentucky Department for Medicaid Services
MCO Report # 30: Quarterly Budget Issues
MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

A.
Revenue (For each item briefly discuss revenues received during the quarter
versus budget, changes in revenue from previous quarter, reason(s) for changes
from previous quarter and projected impact to operations.)

1.
Premiums

i.    Received
ii.    Changes
iii.    Reasons
iv.    Impacts
2.
Investment

i.    Received
ii.    Changes
iii.    Reasons
iv.    Impacts
3.
Pharmacy Rebate

i.    Received
ii.    Changes
iii.    Reasons
iv.    Impacts
4.
Other

i.    Received
ii.    Changes
iii.    Reasons
iv.    Impacts
B.
Expenses (For each item briefly discuss expenses during the quarter versus
budget, changes in expenses from previous quarter, reason(s) for changes from
previous quarter and projected impact to operations.)

1.
Medical (non-subcontracted)

i.    Expenses
ii.    Changes
iii.    Reasons
iv.    Impacts
2.
Medical (subcontracted)

i.    Expenses
ii.    Changes
iii.    Reasons
iv.    Impacts

August 28, 2013    MCO Reports Description    Page | 103





--------------------------------------------------------------------------------










3.
Administrative (non-subcontracted)

i.
Expenses

ii.
Changes

iii.
Reasons

iv.
Impacts

4.
Administrative (sub-contracted)

i.
Expenses

ii.
Changes

iii.
Reasons

iv.
Impacts

5.
Other

i.
Expenses

ii.
Changes

iii.
Reasons

iv.
Impacts

C.
Per Member Per Month (PMPM) (Briefly discuss on an aggregate PMPM basis the
revenue and expenses recognized during the reporting period, changes from
previous reporting period and changes from and impacts to budget.)

1.
Premiums

2.
Medical Costs (include medical loss ratio)

3.
Changes (previous quarter)

4.
Changes (budget)

5.
Impacts (budget)

 

Report #:
31
Created:
10/08/2011
Name:
Potential or Anticipated Fiscal Problems
Last Revised:
10/09/2011
Group:
Finance and Medicaid Managed Care Oversight
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of quarter.
 
 
Due Date:
Thirty (30) calendar days after quarter end.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
The Potential or Anticipated Fiscal Problems report provides an executive level
summary of fiscal issues impacting operations and includes corrective actions
taken during the quarter or planned for future dates. The information is to be
provided as outlined in the layout below. The following is to be reported in the
event a particular section does not apply during the reporting period: NO
INFORMATION TO REPORT FOR THE PERIOD FROM <first day of reporting period
formatted as mm/dd/yyyy> TO <last day of reporting period formatted as
mm/dd/yyyy>.


Layout:
Kentucky Department for Medicaid Services
MCO Report # 31: Potential or Anticipated Fiscal Problems
MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 


August 28, 2013    MCO Reports Description    Page | 104





--------------------------------------------------------------------------------










(For each item briefly identify any existing, anticipated or potential fiscal
problems or issues and the corrective actions taken or to be taken)
A.
Claims Payment

1.
Fiscal Problem(s)

2.
Other Issues

3.
Corrective Action(s)

B.
Subcontractor Payments

1.
Fiscal Problem(s)

2.
Other Issues

3.
Corrective Action(s)

C.
Department of Insurance Risk Based Capital Requirements

1.
Fiscal Problem(s)

2.
Other Issues

3.
Corrective Action(s)

D.
Financial Solvency

1.
Fiscal Problem(s)

2.
Other Issues

3.
Corrective Action(s)

E.
Other

1.
Fiscal Problem(s)

2.
Other Issues

3.
Corrective Action(s)

 

Report #:
38
Created:
08/28/2012
Name:
EPSDT Special Services
Last Revised:
2/27/2013
Group:
Utliziation
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First Day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
MCO should provide EPSDT Special Services (Provider Type 45). Report will
contain provider types (dentist, home heatlh, etc) and the following data
elements:
•
Procedure codes billed

•
Number of unduplicated members utilizing each procedure code

•
Unuduplicated number of providers billing the code

•
Total dollars paid

•
Any new codes that were added during the report month

Sample Layout:
Utilization of EPSDT Special Services
Procedure Codes Billed
New Procedure Codes Billed
Procedure Code Modifiers
Number of Unduplicated Members
Unduplicated Number of Providers
Total Provider Billed Amount
Total Paid Amount
Total Denied Billed Amount
EPSDT SS
Dental
Home Health
Outpatient Hospital
 
 
 
 
 
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 105





--------------------------------------------------------------------------------










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Sort Order
The report is to be sorted in order: Procedure Codes Billed (Ascending); New
procedure codes billed (Ascending); Procedure Code Modifiers (Ascending)



Column Label
Description
Procedure Codes Billed
All EPSDT Special Services provided to children under 21 and enrolled in
Medicaid or the KCHIP II or P5 population are to be reported.
New Procedure Codes Billed
All new EPSDT Special Services provided to children under 21 years old enrolled
in Medicaid or the KCHIP II or P5 population are to be reported.
Procedure Code Modifiers
The modifier submitted with the procedure code on the claim.
Number of Unduplicated Members
Total number of unduplicated members for whom EPSDT Special Services were
billed.
EPSDT SS
Total number of unduplicated number of EPSDT SS providers that provided EPSDT SS
to children under 21 years old enrolled in Medicaid or the KCHIP II or P5
population.
Dental
Total unduplicated number of Dental providers with EPSDT SS specialty or
contract that provided EPSDT SS to children under 21 years old enrolled in
Medicaid or the KCHIP II or P5 population.
Home Health
Total unduplicated number of Home Health Agency providers with EPSDT SS
specialty or contract that provided EPSDT SS to children under 21 years old
enrolled in Medicaid or the KCHIP II or P5 population.
Outpatient Hospital
Total unduplicated number of Outpatient Hospital providers with EPSDT SS
specialty or contract that provided EPSDT SS to children under 21 years old
enrolled in Medicaid or the KCHIP II or P5 population.
Total Provider Billed Amount
Total of billed charges for allowable units as reported on the claim.
Total Paid Amount
Total amount paid by the MCO or the MCO subcontractor for allowable units as
reported on the claim during the month that is reported.
Total Denied Billed Amount
Total of billed charges for the claim line item details denied by the MCO or the
MCO subcontractor during the month that is reported.



 



Report #:
39
Created:
01/04/2012
Name:
Monthly Formulary Management Report
Last Revised:
02/07/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
Monthly summary of pharmacy related utilization and costs by Medicaid members
assigned to

August 28, 2013    MCO Reports Description    Page | 106





--------------------------------------------------------------------------------








Managed Care Organizations broken down by region.


Sample Layout:


 
 
NOV-11
DEC-11
JAN-12
% CHANGE PER MONTH
% CHANGE PER YEAR
AVERAGE PER MONTH
Y-T-D
STATISTICS
NEW RXS
 
 
 
 
 
 
 
REFILL RXS
 
 
 
 
 
 
 
TOTAL NON PDL RXS
 
 
 
 
 
 
 
% NON PDL RXS
 
 
 
 
 
 
 
PSYCH RXS
 
 
 
 
 
 
 
% PSYCH RXS
 
 
 
 
 
 
 
NON PDL PSYCH RXS
 
 
 
 
 
 
 
% NON PDL PSYCH RXS
 
 
 
 
 
 
 
# PSYCH UTILIZERS
 
 
 
 
 
 
 
% PSYCH UTILIZERS
 
 
 
 
 
 
 
% PSYCH UTILIZERS/RX UTILIZERS
 
 
 
 
 
 
 
# PSYCH RXS/MEMBER
 
 
 
 
 
 
 
# PSYCH RXS/PSYCH UTILIZER
 
 
 
 
 
 
 
# RXS/MEMBER LESS PSYCHS
 
 
 
 
 
 
 
% MEMBERS ON MEDS LESS PSYCHS
 
 
 
 
 
 
 
PSYCH COST/PSYCH UTILIZER
 
 
 
 
 
 
 
# PROVIDER PRESCRIBED OTCS
 
 
 
 
 
 
 
# CONTROLLED RXS
 
 
 
 
 
 
 
% BRAND
 
 
 
 
 
 
 
% GENERIC
 
 
 
 
 
 
 
BEHAVIORAL HEALTH
% ATYP ANTIPSYCH UTILIZERS
 
 
 
 
 
 
 
% MEMBERS ON ATYP ANTIPSYCHS/RX UTILIZERS
 
 
 
 
 
 
 
# TYPICAL ANTIPSYCH UTILIZERS
 
 
 
 
 
 
 
% TYPICAL ANTIPSYCH UTILIZERS
 
 
 
 
 
 
 
# MEMBERS ON ATYP TO TYP
 
 
 
 
 
 
 
BH % BRAND
 
 
 
 
 
 
 
BH % GENERIC
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 107





--------------------------------------------------------------------------------








PERCENTAGES
% PDL COST/TOTAL COST
 
 
 
 
 
 
 
% NON PDL COST/TOTAL COST
 
 
 
 
 
 
 
% PSYCH COST/TOTAL COST
 
 
 
 
 
 
 
% PDL PSYCH COST/TOTAL COST
 
 
 
 
 
 
 
% NON PDL PSYCH COST/TOTAL COST
 
 
 
 
 
 
 
% ATYP ANTIPSYCH COST/TOTAL COST
 
 
 
 
 
 
 
% HIV COST/TOTAL COST
 
 
 
 
 
 
 
% HEP B COST/TOTAL COST
 
 
 
 
 
 
 
% HEP C COST/TOTAL COST
 
 
 
 
 
 
 
SPECIALTY
HEP C RXS
 
 
 
 
 
 
 
# HEP C UTILIZERS
 
 
 
 
 
 
 
HEP C RX COST
 
 
 
 
 
 
 
HEP C COST/HEP C UTILIZER
 
 
 
 
 
 
 
HEP B RXS
 
 
 
 
 
 
 
# HEP B UTILIZERS
 
 
 
 
 
 
 
HEP B RX COST
 
 
 
 
 
 
 
HEP B COST/HEP B UTILIZER
 
 
 
 
 
 
 
HEP B COST/MEMBER
 
 
 
 
 
 
 
HIV RXS
 
 
 
 
 
 
 
# HIV UTILIZER
 
 
 
 
 
 
 
HIV RX COST
 
 
 
 
 
 
 
HIV COST/HIV UTILIZER
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 108





--------------------------------------------------------------------------------








COST
TOTAL COST
 
 
 
 
 
 
 
DRUG REIMBURSEMENT
 
 
 
 
 
 
 
DISPENSING FEES
 
 
 
 
 
 
 
TOTAL COST/MEMBER
 
 
 
 
 
 
 
COST/RX UTILIZER
 
 
 
 
 
 
 
PDL TOTAL COST
 
 
 
 
 
 
 
PDL COST/MEMBER
 
 
 
 
 
 
 
NON PDL TOTAL COST
 
 
 
 
 
 
 
NON PDL COST/MEMBER
 
 
 
 
 
 
 
PSYCH COST
 
 
 
 
 
 
 
PSYCH COST/MEMBER
 
 
 
 
 
 
 
PDL PSYCH COST
 
 
 
 
 
 
 
PDL PSYCH COST/MEMBER
 
 
 
 
 
 
 
NON PDL PSYCH COST
 
 
 
 
 
 
 
NON PDL PSYCH COST/MEMBER
 
 
 
 
 
 
 
ATYP ANTIPSY COST
 
 
 
 
 
 
 
ATYP ANTIPSY COST/MEMBER
 
 
 
 
 
 
 
ATYP ANTIPSYCH COST/ATYP ANTIPSY UTILIZER
 
 
 
 
 
 
 
PROVIDER PRESCRIBED OTC TOTAL COST
 
 
 
 
 
 
 
PROVIDER PRESCRIBED OTC COST/MEMBER
 
 
 
 
 
 
 
TOTAL INSULIN COST
 
 
 
 
 
 
 
PROVID3ER PRESCRIBED OTC COST LESS INSULIN
 
 
 
 
 
 
 
H2 BLOCKERS TOTAL COST
 
 
 
 
 
 
 
NSAIDS TOTAL COST
 
 
 
 
 
 
 
PPI TOTAL COST
 
 
 
 
 
 
 
VACCINE TOTAL COST
 
 
 
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 109





--------------------------------------------------------------------------------








TOTAL REGIONS
# MEMBERS
 
 
 
 
 
 
 
% UTILIZERS
 
 
 
 
 
 
 
# RXS
 
 
 
 
 
 
 
AVG # RXS/MEMBER
 
 
 
 
 
 
 
AVG # RXS/UTILIZER
 
 
 
 
 
 
 
# PAs
 
 
 
 
 
 
 
% PAs DENIED
 
 
 
 
 
 
 
# CLAIMS
 
 
 
 
 
 
 
% CLAIMS DENIED
 
 
 
 
 
 
 
# PRESCRIBERS
 
 
 
 
 
 
 
# RXS/PRESCRIBER
 
 
 
 
 
 
 
# CONTROLS/ PRESCRIBER
 
 
 
 
 
 
 
# PHARMACIES
 
 
 
 
 
 
 
AVG COST/RX
 
 
 
 
 
 
 
SUBOXONE RXS
 
 
 
 
 
 
 
ADHD RXS
 
 
 
 
 
 
 
LOCK INS
 
 
 
 
 
 
 
REGION 1
# MEMBERS
 
 
 
 
 
 
 
% UTILIZERS
 
 
 
 
 
 
 
# RXS
 
 
 
 
 
 
 
AVG # RXS/MEMBER
 
 
 
 
 
 
 
AVG # RXS/UTILIZER
 
 
 
 
 
 
 
# PAs
 
 
 
 
 
 
 
% PAs DENIED
 
 
 
 
 
 
 
# CLAIMS
 
 
 
 
 
 
 
% CLAIMS DENIED
 
 
 
 
 
 
 
# PRESCRIBERS
 
 
 
 
 
 
 
# RXS/PRESCRIBER
 
 
 
 
 
 
 
# CONTROLS/ PRESCRIBER
 
 
 
 
 
 
 
# PHARMACIES
 
 
 
 
 
 
 
AVG COST/RX
 
 
 
 
 
 
 
SUBOXONE RXS
 
 
 
 
 
 
 
ADHD RXS
 
 
 
 
 
 
 
LOCK INS
 
 
 
 
 
 
 




August 28, 2013    MCO Reports Description    Page | 110





--------------------------------------------------------------------------------








Reporting Criteria:


Terminology
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy



Row Label
Definition
NEW RXS
Number of new prescriptions
REFILL RXS
Number of refill prescriptions
TOTAL NON PDL RXS
Total number of prescriptions written for a drug not listed on the preferred
drug list
% NON PDL RXS
Percentage of prescriptions written for a drug not listed on the preferred drug
list
PSYCH RXS
Number of prescriptions written for a psychotropic drug
% PSYCH RXS
Percentage of prescriptions written for a drug not listed on the preferred drug
list
NON PDL PSYCH RXS
Number of prescriptions written for a psychotropic drug not listed on the
preferred drug list
% NON PDL PSYCH RXS
Percentage of prescriptions written for a psychotropic drug not listed on the
preferred drug list
# PSYCH UTILIZERS
Number of Medicaid /MCO members for whom psychotropic drug prescriptions were
filled
% PSYCH UTILIZERS
Percentage of Medicaid /MCO members for whom psychotropic drug prescriptions
were filled
% PSYCH UTILIZERS/RX UTILIZERS
Percentage of Medicaid/MCO members for whom psychotropic drug prescriptions were
filled
as compared to total Medicaid/MCO members for whom any drug prescriptions were
filled
# PSYCH RXS/MEMBER
Number of psychotropic prescriptions per Medicaid/MCO member
# PSYCH RXS/PSYCH UTILIZER
Number of psychotropic prescriptions per Medicaid/MCO member who fills
prescriptions
written for psychotropic medications
# RXS/MEMBER LESS PSYCHS
Number of prescriptions per Medicaid/MCO member not counting prescriptions for
psychotropic
medications
% MEMBERS ON MEDS LESS PSYCHS
Percentage of Medicaid/MCO members for whom drug prescriptions were filled not
counting prescriptions for psychotropic medications
PSYCH
Psychotropic drug cost/Medicaid/MCO member for whom psychotropic medication were
filled


August 28, 2013    MCO Reports Description    Page | 111





--------------------------------------------------------------------------------








COST/PSYCH UTILIZER
 
# OTC RXS
Number of prescriptions filled for over the counter items
# CONTROLLED RXS
Number of prescriptions filled for controlled (scheduled) narcotics
% BRAND
Percentage of prescriptions filled with brand name drugs
% GENERIC
Percentage of prescriptions filled with a generic drug
ATYP ANTIPSYCH RXS
Number of prescriptions filled for a atypical antipsychotropic drug
NON PDL ATYP ANTI PSYCH RXS
Number of prescriptions filled for a atypical antipsychotropic drug not listed
on the preferred drug list
# ATYP ANTIPSYCH UTILIZERS
Number of Medicaid/MCO members for whom drug prescriptions for atypical
antipsychotics were filled
% ATYP ANTIPSYCH UTILIZERS
Percentage of Medicaid/MCO members for whom drug prescriptions were filled for
atypical antipsychotics
% MEMBERS ON ATYP ANTIPSYCHS/RX UTILIZERS
Percentage of Medicaid/MCO members for whom drug prescriptions were filled for
atypical antipsychotics as compared to total Medicaid/MCO members for whom any
drug prescriptions were filled
# TYPICAL ANTIPSYCH UTILIZERS
Number of Medicaid/MCO members for whom drug prescriptions for typical
antipsychotics were filled
% TYPICAL ANTIPSYCH UTILIZERS
Percentage of Medicaid/MCO members for whom drug prescriptions for typical
antipsychotics were filled
BH % BRAND
Percentage of behavioral health prescriptions filled with a brand name drug
BH % GENERIC
Percentage of behavioral health prescriptions filled with a generic drug
% PDL COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs on the preferred
drug list as compared with
total drug cost
% NON PDL COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs on the non preferred
drug list as compared with
total drug cost
% PSYCH COST/TOTAL COST
Percentage of drug cost for prescriptions filled with psychotropic drugs as
compared with total drug cost
 
 
 
 


August 28, 2013    MCO Reports Description    Page | 112





--------------------------------------------------------------------------------








% PDL PSYCH COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs on the preferred
drug list as compared with
total drug cost
% NON PDL PSYCH COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs not on the preferred
drug list as compared with
total drug cost
% ATYP ANTIPSYCH COST/TOTAL COST
Percentage of drug cost for prescriptions filled with atypical antipsychotrpic
drugs as compared with
total drug cost
% HIV COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs used to treat HIV as
compared with total drug cost
% HEP B COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs used to treat Hep B
as compared with total drug cost
% HEP C COST/TOTAL COST
Percentage of drug cost for prescriptions filled with drugs used to treat Hep C
as compared with total drug cost
HEP C RXS
Number of prescriptions filled with drugs used to treat Hep C
# HEP C UTILIZERS
Number of Medicaid/MCO members for whom prescriptions for drugs used to treat
Hep C are filled
HEP C RX COST
Total cost for prescriptions filled with drugs used to treat Hep C
HEP C COST/HEP C UTILIZER
Cost for prescriptions filled with drugs used to treat Hep C per Medicaid/MCO
member for whom prescriptions for drugs used to treat Hep C are filled
HEP B RXS
Number of prescriptions filled with drugs used to treat Hep B
# HEP B UTILIZERS
Number of Medicaid/MCO members for whom prescriptions for drugs used to treat
Hep B are filled
HEP B RX COST
Total cost for prescriptions filled with drugs used to treat Hep B
HEP B COST/HEP B UTILIZER
Cost for prescriptions filled with drugs used to treat Hep B per Medicaid/MCO
member for whom
prescriptions for drugs used to treat Hep B are filled
HIV RXS
Number of prescriptions filled with drugs used to treat HIV
# HIV UTILIZER
Number of Medicaid/MCO members for whom prescriptions for drugs used to treat
HIV are filled
HIV RX COST
Total cost for prescriptions filled with drugs with HIV indication
HIV COST/HIV UTILIZER
Cost for prescriptions filled with drugs with HIV indication per Medicaid/MCO
member for whom
prescriptions for drugs with HIV indication are filled
TOTAL COST
Total drug cost = Total Drug Reimbursement + Dispensing Fees
TOTAL DRUG REIMBURSEMENT
Total reimbursed for drugs dispensed to Medicaid members
DISPENSING FEES
Total dispensing fees to pharmacies
TOTAL COST/MEMBER
Total drug cost per Medicaid/MCO member
COST/RX UTILIZER
Total drug cost per Medicaid/MCO member for whom prescriptions for any drug are
filled


August 28, 2013    MCO Reports Description    Page | 113





--------------------------------------------------------------------------------








PDL TOTAL COST
Total drug cost for prescriptions filled for drugs listed on the preferred drug
list
PDL COST/MEMBER
Total drug cost for prescriptions filled for drugs listed on the preferred drug
list per
Medicaid/MCO member
NON PDL TOTAL COST
Total drug cost for prescriptions filled for drugs not listed on the preferred
drug list
NON PDL COST/MEMBER
Total drug cost for prescriptions filled for drugs not listed on the preferred
drug list per
Medicaid/MCO member
PSYCH COST
Total drug cost for prescriptions filled with psychotropic drugs
PSYCH COST/MEMBER
Total drug cost for prescriptions filled with psychotropic drugs per
Medicaid/MCO member
PDL PSYCH COST
Total drug cost for prescriptions filled with psychotropic drugs listed on the
preferred drug list
PDL PSYCH COST/MEMBER
Total drug cost for prescriptions filled with psychotropic drugs listed on the
preferred drug list per
Medicaid/MCO member
NON PDL PSYCH COST
Total drug cost for prescriptions filled with psychotropic drugs not listed on
the preferred drug list
NON PDL PSYCH COST/MEMBER
Total drug cost for prescriptions filled with psychotropic drugs not listed on
the preferred drug list per Medicaid/MCO member
ATYP ANTIPSY COST
Total drug cost for prescriptions filled with atypical antipsychotic drugs
ATYP ANTIPSY COST/MEMBER
Total drug cost for prescriptions filled with atypical antipsychotic drugs per
Medicaid/MCO member
ATYP ANTIPSYCH COST/ATYP ANTIPSY UTILIZER
Total drug cost for prescriptions filled with atypical antipsychotic drugs per
Medicaid/MCO member
for whom prescriptions for atypical antipsychotic drugs are filled
OTC TOTAL COST
Total cost for prescriptions filled for over the counter items
OTC COST/MEMBER
Total cost for prescriptions filled for over the counter items per Medicaid MCO
member
TOTAL INSULIN COST
Total cost for prescriptions filled with insulin
OTC COST LESS INSULIN
Total cost for prescriptions filled for over the counter items minus total cost
for prescriptions
filled with insulin
H2 BLOCKERS TOTAL COST
Total cost for prescriptions filled with any drug listed in the histamine H2
acid reducers drug category
NSAIDS TOTAL COST
Total cost for prescriptions filled with any drug listed in the non-steroidal
anti-inflammatory drug category
PPI TOTAL COST
Total cost for prescriptions filled with any drug listed in the proton pump
inhibitor drug category
# MEMBERS
Number of Medicaid/MCO members
% UTILIZERS
Percentage of Medicaid/MCO members for whom prescriptions are filled


August 28, 2013    MCO Reports Description    Page | 114





--------------------------------------------------------------------------------








# RXS
Number of prescriptions filled for Medicaid/MCO members
AVG # RXS/MEMBER
Average number of prescriptions filled for each Medicaid/MCO member
AVG # RXS/UTILIZER
Average number of prescriptions filled for each Medicaid/MCO member for whom
prescriptions are filled
# PAs
Number of prior authorizations for drug items requested
% PAs DENIED
Percentage of prior authorization requests denied as compared to total number of
prior authorizations requested
# CLAIMS
Number of prescriptions claims
% CLAIMS DENIED
Percentage of prescription claims denied as compared to total number of paid
claims
# PRESCRIBERS
Number of Medicaid/MCO providers who prescribed medications for
Medicaid/MCO members for whom prescriptions were filled
# RXS/PRESCRIBER
Number of prescriptions filled for Medicaid/MCO members filled for any drug per
provider
who prescribed medications for Medicaid/MCO members for whom prescriptions were
filled
# CONTROLS/ PRESCRIBER
Number of prescriptions filled for controlled (scheduled) narcotics per provider
who prescribed medications for Medicaid/MCO members for whom prescriptions were
filled
# PHARMACIES
Number of pharmacies where prescriptions were filled for Medicaid/MCO members




August 28, 2013    MCO Reports Description    Page | 115





--------------------------------------------------------------------------------










AVG COST/RX
Average cost of prescriptions filled for Medicaid/MCO members per prescription
filled for
Medicaid/MCO members
SUBOXONE RXS
Number of Suboxone prescriptions filled for Medicaid/MCO members
ADHD RXS
Number of prescriptions filled with any drug listed in the attention deficit
hyperactivity
disorder drug category
# LOCK IN MEMBERS
Number of Medicaid/MCO members placed in a Lock In program



Column Label
Description
Nov 11
Information for the entire month
Dec 11
Information for the entire month
Jan 12
Information for the entire month
% Change per Month
The percentage change realized from one rolling month to the next
% Change per Year
The percentage change realized from one rolling year to the next
Average per Month
The average of the requested information per month
Y-T-D
Total of requested information through the last reporting period




August 28, 2013    MCO Reports Description    Page | 116





--------------------------------------------------------------------------------








 

Report #:
40A
Created:
02/10/2012
Name:
Top 50 Psych Drugs by Quantity Reimbursed
Last Revised:
08/28/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
MCO should provide a report the top 50 psychotropic drugs ranked by quantity
reimbursed for psychotropic drugs dispensed.
Sample Layout:
 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period

 

+
Report #:
40B
Created:
02/10/2012


Page | 117

--------------------------------------------------------------------------------










Name:
Top 50 Psych Drugs by Reimbursement
Last Revised:
08/28/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provide a report the top 50 psychotropic drugs ranked by amount of reimbursement
paid by MCOs for psychotropic drugs dispensed.
Sample Layout:
 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period

 

Report #:
41
Created:
02/10/2012
Name:
Top 50 OTC Drugs by Reimbursement
Last Revised:
08/28/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA


Page | 118

--------------------------------------------------------------------------------










Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
MCO should provide a report the top 50 OTC drugs ranked by reimbursement for OTC
drugs dispensed.
Sample Layout:
 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period

 

Report #:
42A
Created:
02/10/2012
Name:
Top 50 Prescribers by Reimbursement
Last Revised:
02/20/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 


Page | 119

--------------------------------------------------------------------------------










Description:
Provide a report the top 50 prescribers ranked by amount of reimbursement paid
by MCOs for drugs dispensed.
Sample Layout:
 
Prescriber Name
NPI Number
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Prescriber name
The name of the prescriber who ranks to the corresponding number
NPI Number
The NPI number which corresponds to the prescriber in the second column

 

Report #:
42B
Created:
02/10/2012
Name:
Top 50 Prescribers of Controlled Drugs by Reimbursement
Last Revised:
02/20/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:

Page | 120

--------------------------------------------------------------------------------










MCO should provide a report the top 50 prescribers of controlled drugs ranked by
amount of reimbursement paid by MCOs for controlled drugs dispensed.
Sample Layout:
 
Prescriber Name
NPI Number
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Prescriber name
The name of the prescriber who ranks to the corresponding number
NPI Number
The NPI number which corresponds to the prescriber in the second column



 

Report #:
42C
Created:
02/10/2012
Name:
Top 50 BH Prescribers by Reimbursement
Last Revised:
02/20/2012
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provide a report the top 50 prescribers of behavioral health drugs ranked by
amount of reimbursement paid by MCOs for behavioral health drugs dispensed as

Page | 121

--------------------------------------------------------------------------------








defined by behavioral health drug list.
Sample Layout:
 
Prescriber Name
NPI Number
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Prescriber name
The name of the prescriber who ranks to the corresponding number
NPI Number
The NPI number which corresponds to the prescriber in the second column



 

Report #:
43
Created:
02/10/2012
Name:
Top 50 Controlled Drugs by Quantity Reimbursed
Last Revised:
 
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
MCO should provide a report the top 50 controlled drugs ranked by quantity
reimbursed for controlled drugs dispensed.



Page | 122

--------------------------------------------------------------------------------








Sample Layout:


 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 



Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period





 



Report #:
44
Created:
02/10/2012
Name:
Top 50 Drugs by MCO Reimbursement
Last Revised:
 
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Provide a report the top 50 drugs ranked by MCO reimbursement for drugs
dispensed.


Sample Layout:

Page | 123

--------------------------------------------------------------------------------








 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 
2
 
 
3
 
 
4
 
 
5
 
 



Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period



 

Report #:
45A
Created:
02/10/2012
Name:
Top 50 Drugs by Quantity
Last Revised:
 
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
MCO should provide a report the top drugs ranked by quantity reimbursed for
drugs dispensed.
Sample Layout:
 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 




Page | 124

--------------------------------------------------------------------------------








2
 
 
3
 
 
4
 
 
5
 
 

Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period



 

Report #:
45B
Created:
02/10/2012
Name:
Top 50 Non PDL Drugs by Reimbursement
Last Revised:
 
Group:
Pharmacy
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
MCO should provide a report the top 50 Non PDL drugs ranked by reimbursement for
Non PDL drugs dispensed.
Sample Layout:
 
Drug Name/Strength/Dosage Form
Cost/Month
1
 
 
2
 
 
3
 
 


Page | 125

--------------------------------------------------------------------------------










4
 
 
5
 
 



Reporting Criteria:
Row Label
Description
Columns 1-50
Ranking from 1 = most quantity to 50 = least quantity

Column Label
Description
Drug Name/Strength/Dosage Form
Name of Drug, Strength of Drug, and Dosage Form of Drug
Cost/Month
The total cost (reimbursement) for the ranked drug for specified time period

 

 
48
Created:
01/09/2012
Name:
Organizational Changes
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Identify any organization changes relating to the MCO during the report period.
Sample Layout:
Kentucky Department for Medicaid Services
MCO Report # 48: Organizational Changes
MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 


Page | 126

--------------------------------------------------------------------------------












I.
Organizational Change

II.
Organizational Change

III.
Organizational Change

 

Report #:
49
Created:
01/09/2012
Name:
Administrative Changes
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Identify any administrative changes relating to the MCO during the report
period.
Sample Layout:
Kentucky Department for Medicaid Services
MCO Report # 49: Administrative Changes
MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

II.
Administrative Change

III.
Administrative Change

IV.
Administrative Change

 


Page | 127

--------------------------------------------------------------------------------










Report #:
51
Created:
01/09/2012
Name:
Operational Changes
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Identify any operational changes or relevant to the operations of the MCO not
otherwise covered during the report period.
Sample Layout:
Kentucky Department for Medicaid Services
MCO Report # 51: Operational Changes
MCO Name:
 
 
DMS Use Only
 
Report Date:
 
 
Received Date:
 
Report Period From:
 
 
Reviewed Date:
 
Report Period To:
 
 
Reviewer:
 

 

I.
Operational Change

II.
Operational Change

III.
Operational Change

 

Report #:
52
Created:
02/14/2012
Name:
Expenditures Related to MCO’s Operations
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 


Page | 128

--------------------------------------------------------------------------------










Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


MCO should provide the Executive Management’s salary, bonus, other compensation,
travel and other expenses based upon the reporting period.


Sample Layout:


 
 
 
 
 
 
 
Reporting Period
Category
Positions
Salary
Bonus
Other Compensation
Travel
Other Expenses
Begin Date
End Date
Executive
Management
Executive Officer/CEO
 
 
 
 
 
 
 
Executive
Management
Medical Director
 
 
 
 
 
 
 
Executive
Management
Pharmacy Director
 
 
 
 
 
 
 
Executive
Management
Dental Director
 
 
 
 
 
 
 
Executive
Management
CFO
 
 
 
 
 
 
 
Executive
Management
Compliance Director
 
 
 
 
 
 
 
Executive
Management
Quality Improvement Director
 
 
 
 
 
 
 
Executive
Management
Sub-Total
 
 
 
 
 
 
 
Executive
All other Executives
 
 
 
 
 
 
 





Reporting Criteria:
General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following


Page | 129

--------------------------------------------------------------------------------










 
format: mm/dd/yyyy

Row Label
Description
Executive Management
Capable and responsible for the oversight of the entire operation.
Executive Director/CEO
Primary contact and will be authorized to represent the Contractor regarding
inquiries pertaining to the contract, will be available during normal business
hours, and will have decision-making authority in regard to urgent situations
that arise.
Medical Director
Actively involved in all major clinical programs and Quality Improvement
components.
Pharmacy Director
Coordinate, manage and oversee the provision of pharmacy services to Members.
Dental Director
Actively involved in all major dental programs.
CFO
Ensure compliance with adopted standards and review expenditures for
reasonableness and necessity.
Compliance Director
Maintain current knowledge of Federal and State legislation, legislative
initiatives, and regulations relating to Contractor and oversee the Contractor’s
compliance with the laws and Contract requirements of the Department. serve as
the primary contact for and facilitate communications between Contractor
leadership and the Department relating to Contract compliance issues.
Quality Improvement Director
Responsible for the operation of the Contractor’s QAPI Program and any QAPI
Program of its subcontractors.
Sub-Total
Provide the subtotal of each of the Executive Management team above
All Other Executives
Provide a total of all other Executive Management as defined in the MCO
contract.

Column Label
Description
Salary
Provide the salary of only the Kentucky’s line of business. MCO may disclose an
estimated allocation based on the time allocated to Kentucky. Information
related to the Contractor’s ultimate parent company’s Executive Management need
not be disclosed.
Bonus
Unless guaranteed, or actually paid during the report period, bonuses disclosed
may be target amounts for the period disclosed expressed as a


Page | 130

--------------------------------------------------------------------------------










 
percentage of base salary.
Other Compensation
Is limited to other cash compensation actually paid during the reporting period,
and may exclude amounts realized or realizable during the period through grant,
vesting or exercise of stock options, restricted stock, stock appreciation
rights, phantom stock plans, or other long term non-cash incentives.
Travel
Provide the travel of only the Kentucky’s line of business. MCO may disclose an
estimated allocation based on the time allocated to Kentucky. Information
related to the Contractor’s ultimate parent company’s Executive Management need
not be disclosed.
Other Expenses
Provide the other expenses of only the Kentucky’s line of business. MCO may
disclose an estimated allocation based on the time allocated to Kentucky.
Information related to the Contractor’s ultimate parent company’s Executive
Management need not be disclosed.
Begin Date
Provide the begin date of the report period.
End Date
Provide the end date of the report period.



 



Report #:
53
Created:
09/12/2011
Name:
Prompt Payment
Last Revised:
09/24/2011
Group:
Financial and Information Systems
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
In accordance with DOI requirements.
 
 
Due Date:
Date Submitted to DOI
 
 
Submit To:
Kentucky Department of Insurance
Kentucky Department for Medicaid Services
 
 



Description:


MCOs are required to comply with the Kentucky Department of Insurance (DOI)
requirements for prompt payment reporting as referenced in the DOI HIPMC-CP-3
Prompt Payment Reporting Manual. The DOI requires a quarterly submission of the
prompt payment report. A copy of the quarterly prompt payment report is required
to be submitted to the Department for Medicaid Services (DMS) at the same time
the report is submitted to the DOI. Any revisions of the documents submitted to
the DOI are also to be submitted to the DMS at the same time.


Report #:
54
Created:
08/28/2011


Page | 131

--------------------------------------------------------------------------------










 

Name:
COB Savings
Last Revised:
09/10/2011
Group:
Third Party Liability
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Reports all Coordination of Benefit (COB) savings due to other insurance
payment, including Medicare, for which the claim submission includes and the MCO
processed/paid the claim accordingly. The report is to include claims when the
other insurance paid zero dollars because the service was not covered by the
other insurance.
Sample Layout:
COB/TPL Savings
Claim ICN
Provider ID
Provider Name
Member Medicaid ID
Member Name
MCO Paid Amount
COB Amount
Other Insurance Deductible Amount
Other Insurance Co-Insurance Amount
Paid Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 


$0.00




$0.00




$0.00




$0.00


 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Paid Date’.



Row Label
Description
Total
Provide a total of all reported activity for MCO Paid Amount, COB Amount, Other
Insurance Deductible Amount and Other Insurance Co-Pay Amount.


Page | 132

--------------------------------------------------------------------------------










Column Label
Description
Claim ICN
The MCO claim internal control number for the claim being reported.
Provider ID
Medicaid Provider ID reported as a text string.
Provider Name
Concatenate the Provider’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.
Member Medicaid ID
The Member’s Medicaid ID
Member Name
Concatenate the Member’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.
MCO Paid Amount
The net amount the claim adjudicated to a paid status. Note: When there is a
Provider outstanding balance due and the claim payment was reduced by the
outstanding balance do not report the payment Financial paid out.
COB Amount
The amount the other insurance paid on the claim.
Other Insurance Deductible Amount
The amount that the other insurance applied to the deductible on the claim.
Report $0 if the other insurance did not report a deductible amount.
Other Insurance Co-Insurance Amount
The amount the other insurance applied to the co-insurance on the claim. Report
$0 if the other insurance did not report a co-insurance amount.
Paid Date
The date the MCO paid the claim.



 



Report #:
55
Created:
08/28/2011
Name:
Medicare Cost Avoidance
Last Revised:
09/10/2011
Group:
Third Party Liability
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Reports the Medicare crossover claims that were denied during the reporting
period because the claim was submitted without first having been submitted to
Medicare for payment.


Sample Layout:
Medicare Cost Avoidance




Page | 133

--------------------------------------------------------------------------------








Claim ICN
Medicaid Provider ID
Provider Name
Member Medicaid ID
Member Name
Denied Amount
Date Denied
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 


$0.00


 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Date Denied’.

Row Label
Description
Total
Provide a total of all reported activity for Denied Amount, Medicare Payment,
Medicare Deductible and Medicare Coinsurance.

Column Label
Description
Claim ICN
The MCO claim internal control number for the claim being reported.
Medicaid Provider ID
Medicaid Provider ID reported as a text string.
Provider Name
Concatenate the Provider’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.
Member Medicaid ID
The Member’s Medicaid ID
Member Name
Concatenate the Member’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.
Denied Amount
The billed amount the MCO denied due to Medicare coverage.
Date Denied
The date the MCO denied/paid $0 for the claim due to Medicare coverage.

 

Report #:
56
Created:
08/28/2011
Name:
non-Medicare Cost Avoidance
Last Revised:
09/10/2011
Group:
Third Party Liability
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 


Page | 134

--------------------------------------------------------------------------------










Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
The report lists the claims that were denied during the reporting period because
the claim was submitted without first having been submitted to another Insurer
for payment. The report is not to include Medicare crossover claims.
Sample Layout:
non-Medicare Cost Avoidance
Claim ICN
Medicaid Provider ID
Provider Name
Member Medicaid ID
Member Name
Denied Amount
Date Denied
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 


$0.00


 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Date Denied’

Row Label
Description
Total
Provide a total of all reported activity for Denied Amount, Other Insurance
non-Medicare Payment, Other Insurance non-Medicare Deductible and Other
Insurance non-Medicare Coinsurance.

Column Label
Description
Claim ICN
The MCO claim internal control number for the claim being reported.
Medicaid Provider ID
Medicaid Provider ID reported as a text string.
Provider Name
Concatenate the Provider’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.


Page | 135

--------------------------------------------------------------------------------










Member Medicaid ID
The Member’s Medicaid ID
Member Name
Concatenate the Member’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.
Denied Amount
The billed amount the MCO denied due to Medicare coverage.
Date Denied
The date the MCO denied/paid $0 for the claim due to the other non-Medicare
insurance coverage.

 

Report #:
57
Created:
08/27/2011
Name:
Potential Subrogation
Last Revised:
08/29/2011
Group:
Third Party Liability
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provides report for cases where the MCO’s Member has had an accident and there
is potential for a liable third party or subrogation claim.
Sample Layout:
Potential Subrogation/Liable Party
Member Name
Member Medicaid ID
Date of Injury
Subrogation/Liable Party Indicator
Attorney/Member Letter Sent Date
Attorney/Liable Party Information
Lien/Claim Amount
Recovered Amount
State Notified
Date Closed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Member Name’.


Page | 136

--------------------------------------------------------------------------------










Row Label
Description
NA
NA

Column Label
Description
Member Name
Concatenate the Medicaid Member’s ‘Last Name’, ‘First Name’, ‘Middle Initial’
Member Medicaid ID
The Member’s Medicaid ID reported as a text string.
Date of Injury
The date of the actual injury/accident.
Subrogation/Liable Party Indicator
Valid values are S for Subrogation or LP for Liable Party
Attorney/Member Letter Sent Date
This is the date that either an attorney or Member letter is sent.
Attorney/Liable Party Information
The attorney/liable party name, address and contact information.
Lien Claim Amount
The MCO lien or claim amount.
Recovered Amount
The MCO recovered amount from the attorney/liable party.
State Notified
Value of Y if DMS is notified of a claim.
Date Closed
The date the case is closed due to either recovery or no case.



 



Report #:
58
Created:
08/20/2011
Name:
Original Claims Processed
Last Revised:
08/29/2011
Group:
Claims Processing
Report Status:
Active
Frequency:
Monthly
Exhibits:
A, B
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provides the number of original clean claims processed during a reporting period
reported by Billing Provider Type and claim status. There are four claim
statuses to be included in the report:
1.
Received;

2.
Pay;

3.
Deny; and

4.
Suspended


Page | 137

--------------------------------------------------------------------------------










Two (2) Billing Provider Types are further broken down as follows:


3.
Billing Provider Type 01 General Hospital

a.
Inpatient;

b.
Outpatient;

c.
Emergency Room; and

d.
Inpatient/Outpatient Other

4.
Billing Provider Type 54 Pharmacy

a.
Pharmacy non-Behavioral Health Brand;

b.
Pharmacy non-Behavioral Health Generic;

c.
Pharmacy Behavioral Health Brand; and

d.
Pharmacy Behavioral Health Generic



Sample Layout:


 
Claims Received
 
Total Count
Total Processed
Total Charges
Avg. Charges
Total All Claims
 
 
 
 
Inpatient
 
 
 
 
Outpatient
 
 
 
 
Emergency Room
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
Mental Hospital
 
 
 
 
PRTF
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 

 
Adjudicated to Pay Status
 
Total Count
Percent
Total Charges
Avg. Charges
Total Paid
Avg. Paid
Total All Claims
 
 
 
 
 
 
Inpatient
 
 
 
 
 
 
Outpatient
 
 
 
 
 
 
Emergency Room
 
 
 
 
 
 




Page | 138

--------------------------------------------------------------------------------








Inpatient/Outpatient Other
 
 
 
 
 
 
Mental Hospital
 
 
 
 
 
 
PRTF
 
 
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 
 
 



 
Adjudicated to Deny Status
 
Total Count
Percent
Total Charges
Avg. Charges
Total All Claims
 
 
 
 
Inpatient
 
 
 
 
Outpatient
 
 
 
 
Emergency Room
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
Mental Hospital
 
 
 
 
PRTF
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 



 
Placed in Suspended Status
 
Total Count
Percent
Total Charges
Avg. Charges
Total All Claims
 
 
 
 
Inpatient
 
 
 
 
Outpatient
 
 
 
 
Emergency Room
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
Mental Hospital
 
 
 
 
PRTF
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 



Reporting Criteria:



Page | 139

--------------------------------------------------------------------------------








General Specifications
Definition
Claim
Claim is defined as an original clean claim.
Claim Count
A claim count of one is applied to each claim. Therefore a claim that pays on
the header and a claim that pays on the detail will both have a count of one.
Billing Provider Type
Billing Provider Type is designated with a state specific two (2) character
field. Example: Billing Provider Type 01 = General Hospital
Provider Type Category
Billing Provider Type Category is a breakdown of a Billing Provider Type by
specified criteria.
Date Format
All report dates are to be in the following format: mm/dd/yyyy



Row Label
Description
Total All Claims
Includes all Provider Types and Provider Type Categories included in the report.
‘Provider Type’
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
‘Provider Type Category’
Crosswalk of Provider Type Categories for General Hospital and Pharmacy are
provided in Exhibit B: Billing Provider Type Category Crosswalk
Other non-Medicaid Provider Type
Category is used to report claims processed for Providers that do not have a
Medicaid Provider ID or for Providers with a Provider Type that Medicaid does
not recognize.



Claim Status
Column Label
Description
Received
Total Count
Total Count of all Original Claims received during the reporting period.
Received
Total Processed
Total Count of all Original Claims processed during the reporting period to a
status of Pay, Deny or Suspended.
Received
Total Charges
Total charges for all received original claims. A claim that pays at the header
should use the charges from the header. A claim that pays at the detail should
include the charges from all the details.
Received
Avg. Charges
Calculated Field: ‘Total Charges’ from received status divided ‘Total Count’
from received status.
Pay
Total Count
Total Count of all Original Claims received during the reporting period that
adjudicated to a Pay status.


Page | 140

--------------------------------------------------------------------------------








 
 
 
Pay
Percent
Calculated Field: ‘Total Count’ from pay status divided by ‘Total Count’ from
received status.
Pay
Total Charges
Total charges from original claims adjudicated to a pay status. Header paid
claims will use the charges from the Header. Detail paid claims will use charge
from the line items that have a pay status. Denied line item charges are not to
be included in Total Charges.
Pay
Avg. Charges
Calculated Field: ‘Total Charges’ from pay status divided by ‘Total Count’ from
pay status.
Pay
Total Paid
The total adjudicated claim paid amount by the MCO. Example: A claim adjudicated
to pay $100. There is an outstanding A/R in financial for $200. The MCO should
report the $100 adjudicated paid amount and not the $0 financial payment.
Pay
Avg. Paid
Calculated Field: ‘Total Paid’ from pay status divided by ‘Total Count’ from pay
status.
Deny
Total Count
Total Count of all Original Claims received during the reporting period that
adjudicated to a Deny status.
Deny
Percent
Calculated Field: ‘Total Count’ from deny status divided by ‘Total Count’ from
received status.
Deny
Total Charges
Total charges for all denied original claims. A claim that pays at the header
should use the charges from the header. A claim that pays at the detail should
include the charges from all the details.
Deny
Avg. Charges
Calculated Field: ‘Total Charges’ from deny status divided by ‘Total Count’ from
deny status.
Suspended
Total Count
Total Count of all Original Claims received during the reporting period that
moved to a suspended status. The claim shall be counted even if the claim later
was changed to a Pay or Deny status during the reporting period.
Suspended
Percent
Calculated Field: ‘Total Count’ from suspended status divided by ‘Total Count’
from received status.
Suspended
Total Charges
Total charges for all suspended original claims. A claim that pays at the header
should use the charges from the header. A claim that pays at the detail should
include the charges from all the details.
Suspended
Avg. Charges
Calculated Field: ‘Total Charges’ from suspended status divided by ‘Total Count’
from suspended status.


Page | 141

--------------------------------------------------------------------------------










 



Report #:
59
Created:
09/10/2011
Name:
Prior Authorizations
Last Revised:
10/06/2011
Group:
Medical Management
Report Status:
Active
Frequency:
Monthly
Exhibits:
A, B
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The report list the Prior Authorization (PA) activity during the reporting
period. All PAs required by the MCO are to be listed regardless of the level of
activity during the reporting period. If an MCO adds or deletes a PA from their
program requirements then the MCO is to report that information when submitting
the report.


Sample Layout:



 
Prior Authorization (PA)
 
Provider Type/Category
Prior Authorizations Requested
Prior Authorizations Approved
Prior Authorizations Partial Approved
Prior Authorizations Denied
 
Medical Necessity (no MCO Service Limits)
Medical Necessity and within MCO Service Limits
Medical Necessity and Exceeded MCO Service Limits
Medical Necessity (no MCO Service Limits)
Medical Necessity and within MCO Service Limits
Medical Necessity and Exceeded MCO Service Limits
  
 
 
 
 
 
 
 
 
 
 
Inpatient
 
 
 
 
 
 
 
 
 
Outpatient
 
 
 
 
 
 
 
 
 
Emergency Room
 
 
 
 
 
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
 
 
 
 
 
Mental Hospital
 
 
 
 
 
 
 
 
 
Other non-Medicaid Provider Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
0
0
0
0
0
0
0






Page | 142

--------------------------------------------------------------------------------








Prior Authorization (PA)
Provider Type/Category
Prior Authorization Units
Approved
Partially Approved
Partially Denied
Denied
Medical Necessity (no MCO Service Limits)
Medical Necessity and within MCO Service Limits
Medical Necessity and Exceeded MCO Service Limits
Medical Necessity (no MCO Service Limits)
Medical Necessity and within MCO Service Limits
Medical Necessity and Exceeded MCO Service Limits
Medical Necessity (no MCO Service Limits)
Medical Necessity and within MCO Service Limits
Medical Necessity and Exceeded MCO Service Limits
 
 
 
 
 
 
 
 
 
 
 
Inpatient
 
 
 
 
 
 
 
 
 
 
Outpatient
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
0
0
0
0
0
0
0
0
0





Reporting Criteria:


General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy



Row Label
Description
‘Provider Type’
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
‘Provider Type Category’
Crosswalk of Provider Type Categories for General Hospital and Pharmacy are
provided in Exhibit B: Billing Provider Type Category Crosswalk
Other non-Medicaid Provider Type
Category is used to report prior authorizations processed for Providers that do
not have a Medicaid Provider ID or for Providers with a Provider Type that
Medicaid does not recognize.
Total
Report the total of all PA activity listed in the report.



Column Label
Description
 
 


Page | 143

--------------------------------------------------------------------------------










Prior Authorizations Requested
The total number of prior authorizations that were requested for each specific
‘Provider Type/Category’. If no PA activity was requested for a specific
‘Provider Type/Category’ report 0.
Prior Authorizations Approved
The total number of prior authorizations that were approved for each specific
“Provider Type/Category’. If no PA activity was requested for a specific
‘Provider Type/Category’ report 0.
PAs Approved: Medical Necessity (no MCO service Limits)
Prior authorizations required for medical necessity determination only. There
are no MCO service limits for the service being prior authorized and the MCO
approved all of the units requested.
PAs Approved: Medical Necessity and within MCO Service Limits
The MCO has service limits and a medical necessity determination for the service
that is being prior authorized. Only report the prior authorizations if the MCO
approved all of the units requested and the units approved did not exceed MCO
service limits.
PAs Approved: Medical Necessity and Exceeded MCO Service Limits
The MCO has service limits and a medical necessity determination for the service
that is being prior authorized. Only report the prior authorizations if the MCO
approved all of the units requested and the total units approved exceeded the
MCO service limits.
Prior Authorizations Partially Approved
The total number of prior authorizations that were partially approved for each
specific “Provider Type/Category’. If no PA activity was requested for a
specific ‘Provider Type/Category’ report 0.
PAs Partially Approved: Medical Necessity (no MCO service Limits)
Prior authorizations required for medical necessity determination only. There
are no MCO service limits for the service being prior authorized and the MCO
approved some but not all of the units requested.
PAs Partially Approved: Medical Necessity and within MCO Service Limits
The MCO has service limits and a medical necessity determination for the service
that is being prior authorized. Only report the prior authorizations if the MCO
approved some but not all of the units requested and the units approved did not
exceed MCO service limits.
PAs Partially Approved: Medical Necessity and Exceeded MCO Service Limits
The MCO has service limits and a medical necessity determination for the service
that is being prior authorized. Only report the prior authorizations if the MCO
approved some but not all of the units requested and the total units approved
exceeded the MCO service limits.
Prior Authorizations Denied
The total number of prior authorizations that were denied for each specific
“Provider Type/Category’. If no PA activity was requested for a specific
‘Provider Type/Category’ report 0.
Prior Authorization Units
The total number of units of service that meet the specified criteria.
PA Units: Approved
The total number of prior authorization units associated with prior
authorizations that were approved.
PA Units: Approved: Medical Necessity (no MCO service Limits)
Total units approved based on medical necessity determination only. There are no
MCO service limits for the service being prior authorized and the MCO approved
all of the units requested.
PA Units: Approved: Medical Necessity and within MCO Service Limits
Total units approved based on MCO service limits and a medical necessity
determination. Only report if the MCO approved all of the units requested and
the units approved did not exceed MCO service limits.


Page | 144

--------------------------------------------------------------------------------








PA Units: Approved: Medical Necessity and Exceeded MCO Service Limits
Total units approved based on MCO service limits and a medical necessity
determination. Only report if the MCO approved all of the units requested and
the total units approved exceeded the MCO service limits.
PA Units: Partially Approved
The total number of prior authorization units approved associated with prior
authorizations that were partially approved. If no PA activity was requested for
a specific ‘Provider Type/Category’ report 0.
PA Units: Partially Approved: Medical Necessity (no MCO service Limits)
Total units approved based on medical necessity determination only. There are no
MCO service limits for the service being prior authorized and the MCO approved
some but not all of the units requested.
PA Units: Partially Approved: Medical Necessity and within MCO Service Limits
Total units approved based on MCO service limits and a medical necessity
determination. Only report if the MCO approved some but not all of the units
requested and the units approved did not exceed MCO service limits.
PA Units: Partially Approved: Medical Necessity and Exceeded MCO Service Limits
Total units approved based on MCO service limits and a medical necessity
determination. Only report if the MCO approved some but not all of the units
requested and the total units approved exceeded the MCO service limits.
PA Units: Partially Denied
The total number of prior authorization units denied associated with prior
authorizations that were partially approved. If no PA activity was requested for
a specific ‘Provider Type/Category’ report 0.
PA Units: Partially Denied: Medical Necessity (no MCO service Limits)
Total units denied based on medical necessity determination only. There are no
MCO service limits for the service being prior authorized and the MCO denied
some but not all of the units requested.
PA Units: Partially Denied: Medical Necessity and within MCO Service Limits
Total units denied based on MCO service limits and a medical necessity
determination. Only report if the MCO denied some but not all of the units
requested and the units approved did not exceed MCO service limits.
PA Units: Partially Denied: Medical Necessity and Exceeded MCO Service Limits
Total units denied based on MCO service limits and a medical necessity
determination. Only report if the MCO denied some but not all of the units
requested and the total units approved exceeded the MCO service limits.
PA Units: Denied
The total number of prior authorization units associated with prior
authorizations that were denied.



 





Report #:
60
Created:
08/20/2011


Page | 145

--------------------------------------------------------------------------------










Name:
Original Claims Payment Activity
Last Revised:
08/29/2011
Group:
Claims Processing
Report Status:
Active
Frequency:
Monthly
Exhibits:
A, B
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Provides the number of original clean claims paid during a reporting period
reported by Billing Provider Type and length of time from receipt of a clean
original claim to claim payment. Two (2) Billing Provider Types are further
broken down as follows:


Billing Provider Type 01 General Hospital
Inpatient
Outpatient
Emergency Room
Inpatient/Outpatient Other
Billing Provider Type 54 Pharmacy
Pharmacy non-Behavioral Health Brand
Pharmacy non-Behavioral Health Generic
Pharmacy Behavioral Health Brand
Pharmacy Behavioral Health Generic


Sample Layout:


 
Original Paid Claims from Date of Receipt
 
 
1-30 Days
31-60 Days
61-90 Days
91+ Days
Total Claims
Total All Claims
 
 
 
 
 
Inpatient
 
 
 
 
 
Outpatient
 
 
 
 
 
Emergency Room
 
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
 
Mental Hospital
 
 
 
 
 
PRTF
 
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 
 




Page | 146

--------------------------------------------------------------------------------








Reporting Criteria:


General Specifications
Definition
Claim
Claim is defined as an original clean claim that has been paid.
Claim Count
A claim count of one is applied to each paid claim. Therefore a header paid
claim and a detail paid claim will both have a count of one.
Billing Provider Type
Billing Provider Type is designated with a state specific two (2) character
field. Example: Billing Provider Type 01 = General Hospital
Provider Type Category
Billing Provider Type Category is a breakdown of a Billing Provider Type by
specified criteria.
Date Format
All report dates are to be in the following format: mm/dd/yyyy



Row Label
Description
Total All Claims
Includes all Provider Types and Provider Type Categories included in the report.
‘Provider Type’
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
‘Provider Type Category’
Crosswalk of Provider Type Categories for General Hospital and Pharmacy are
provided in Exhibit B: Billing Provider Type Category Crosswalk
Other non-Medicaid Provider Type
Category is used to report claims processed for Providers that do not have a
Medicaid Provider ID or for Providers with a Provider Type that Medicaid does
not recognize.



Column Label
Description
1-30 Days
Total count of all claims paid during the reporting period for which the claim
was in process for 1 to 30 calendar days from receipt of a clean claim.
31-60 Days
Total count of all claims paid during the reporting period for which the claim
was in process for 31 to 60 calendar days from receipt of a clean claim.
61-90 Days
Total count of all claims paid during the reporting period for which the claim
was in process for 61 to 90 calendar days from receipt of a clean claim.
91+ Days
Total count of all claims paid during the reporting period for which the claim
was in process for 91 or more 30 calendar days from receipt of a clean claim.


Page | 147

--------------------------------------------------------------------------------










Total Claims
Total count of all claims paid during the reporting period.



 



Report #:
61
Created:
08/20/2011
Name:
Denied Claims Activity
Last Revised:
08/29/2011
Group:
Claims Processing
Report Status:
Active
Frequency:
Monthly
Exhibits:
A, B
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Provides the number of original clean claims denied during a reporting period
reported by Billing Provider Type and length of time from receipt of a clean
original claim to claim denial. Two (2) Billing Provider Types are further
broken down as follows:
Billing Provider Type 01 General Hospital
Inpatient
Outpatient
Emergency Room
Inpatient/Outpatient Other
Billing Provider Type 54 Pharmacy
Pharmacy non-Behavioral Health Brand
Pharmacy non-Behavioral Health Generic
Pharmacy Behavioral Health Brand
Pharmacy Behavioral Health Generic
Sample Layout:
 
Denied Claims from Date of Receipt
 
 
1-30 Days
31-60 Days
61-90 Days
91+ Days
Total Claims
Total All Claims
 
 
 
 
 
Inpatient
 
 
 
 
 
Outpatient
 
 
 
 
 


Page | 148

--------------------------------------------------------------------------------










Emergency Room
 
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
 
Mental Hospital
 
 
 
 
 
PRTF
 
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 
 



Reporting Criteria:
General Specifications
Definition
Claim
Claim is defined as an original clean claim that has been denied.
Claim Count
A claim count of one is applied to each denied claim. Therefore a header paid
claim that is denied and a detailed paid claim that is denied on all details
will both have a count of one.
Billing Provider Type
Billing Provider Type is designated with a state specific two (2) character
field. Example: Billing Provider Type 01 = General Hospital
Provider Type Category
Billing Provider Type Category is a breakdown of a Billing Provider Type by
specified criteria.
Date Format
All report dates are to be in the following format: mm/dd/yyyy

Row Label
Description
Total All Claims
Includes all Provider Types and Provider Type Categories included in the report.
‘Provider Type’
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
‘Provider Type Category’
Crosswalk of Provider Type Categories for General Hospital and Pharmacy are
provided in Exhibit B: Billing Provider Type Category Crosswalk
Other non-Medicaid Provider Type
Category is used to report claims processed for Providers that do not have a
Medicaid Provider ID or for Providers with a Provider Type that Medicaid does
not recognize.

Column Label
Description
1-30 Days
Total count of all claims denied during the reporting period for which the claim
was in process for 1 to 30 calendar days from receipt of a clean claim.




Page | 149

--------------------------------------------------------------------------------








31-60 Days
Total count of all claims denied during the reporting period for which the claim
was in process for 31 to 60 calendar days from receipt of a clean claim.
61-90 Days
Total count of all claims denied during the reporting period for which the claim
was in process for 61 to 90 calendar days from receipt of a clean claim.
91+ Days
Total count of all claims denied during the reporting period for which the claim
was in process for 91 or more calendar days from receipt of a clean claim.
Total Claims
Total count of all claims denied during the reporting period.
 



Report #:
62
Created:
08/20/2011
Name:
Suspended Claims Activity
Last Revised:
08/29/2011
Group:
Claims Processing
Report Status:
Active
Frequency:
Monthly
Exhibits:
A, B
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:


Provides the number of original clean claims in a suspended status during a
reporting period reported by Billing Provider Type and length of time from
receipt of an original claim. Two (2) Billing Provider Types are further broken
down as follows:


Billing Provider Type 01 General Hospital
Inpatient
Outpatient
Emergency Room
Inpatient/Outpatient Other
Billing Provider Type 54 Pharmacy
Pharmacy non-Behavioral Health Brand
Pharmacy non-Behavioral Health Generic
Pharmacy Behavioral Health Brand
Pharmacy Behavioral Health Generic


Sample Layout:

Page | 150

--------------------------------------------------------------------------------










 
Number of Days Claims Suspended
 
 
1-30 Days
31-60 Days
61-90 Days
91+ Days
Total Claims
Total All Claims
 
 
 
 
 
Inpatient
 
 
 
 
 
Outpatient
 
 
 
 
 
Emergency Room
 
 
 
 
 
Inpatient/Outpatient Other
 
 
 
 
 
Mental Hospital
 
 
 
 
 
PRTF
 
 
 
 
 
Specialized Child Svc Clinics
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Claim
Claim is defined as an original clean claim that has been suspended.
Claim Count
A claim count of one is applied to each suspended claim. Therefore a header paid
claim that is suspended and a detailed paid claim that is suspended will both
have a count of one.
Billing Provider Type
Billing Provider Type is designated with a state specific two (2) character
field. Example: Billing Provider Type 01 = General Hospital
Provider Type Category
Billing Provider Type Category is a breakdown of a Billing Provider Type by
specified criteria.
Date Format
All report dates are to be in the following format: mm/dd/yyyy



Row Label
Description
Total All Claims
Includes all Provider Types and Provider Type Categories included in the report.
‘Provider Type’
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
‘Provider Type Category’
Crosswalk of Provider Type Categories for General Hospital and


Page | 151

--------------------------------------------------------------------------------










 
Pharmacy are provided in Exhibit B: Billing Provider Type Category Crosswalk


Other non-Medicaid Provider Type
Category is used to report claims processed for Providers that do not have a
Medicaid Provider ID or for Providers with a Provider Type that Medicaid does
not recognize.

Column Label
Description
1-30 Days
Total count of all claims in a suspended status during the reporting period for
which the claim was suspended for 30 or fewer calendar days.
31-60 Days
Total count of all claims in a suspended status during the reporting period for
which the claim was suspended for a total of 31 to 60 calendar days.
61-90 Days
Total count of all claims in a suspended status during the reporting period for
which the claim was suspended for a total of 61 to 90 calendar days.
91+ Days
Total count of all claims in a suspended status during the reporting period for
which the claim was suspended for 91 calendar days or more.
Total Claims
Total count of all claims in a suspended status during the reporting period.



 



Report #:
63
Created:
10/10/2011
Name:
Claims Inventory
Last Revised:
12/12/2011
Group:
Claims Processing
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
Previous Two (2) Quarters
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Claims Inventory report provides the count of clean claims that exceed
processing timeliness standards.   Only original claims are to be included. 
Claims for capitation, adjustments and pharmacy reversals are not to be included
in the report.   Individual reports from the MCO and the MCO subcontractors that
adjudicate claims are to be provided. 


Timeliness standards are defined as 90% of all Provider Claims for which no
further written information or substantiation is required in order to make
payment are paid or denied within 30 days of the date of receipt of such claims
and that 99% of all claims are processed within 90 days of the date of the
receipt of such claims.

Page | 152

--------------------------------------------------------------------------------










Sample Layout:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Received Date
ICN Julian Date
Total Claims(Paid + Denied + Suspended)
Total Paid
Total Denied
Total Suspended
Paid/ Denied in 7 days or less
Paid/ Denied in 8 to 14 days
Paid/ Denied in 15 to 21 days
Paid/ Denied in 22 to 29 days
Paid/ Denied in 30 days or less
Paid/ Denied in 90 days or less
Paid/ Denied > 90 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Received Date
ICN Julian Date
Total Claims(Paid + Denied + Suspended)
Total Paid
Total Denied
Total Suspended
Paid/ Denied in 7 days or less
Paid/ Denied in 8 to 14 days
Paid/ Denied in 15 to 21 days
Paid/ Denied in 22 to 29 days
Paid/ Denied in 30 days or less
Paid/ Denied in 90 days or less
Paid/ Denied > 90 days
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Page | 153

--------------------------------------------------------------------------------










 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Claim Count
A claim count of one is applied to each claim. Therefore a claim that pays on
the header and a claim that pays on the detail will both have a count of one.
Clean Claim
A claim for which no further written information or substantiation is required
in order to make payment.
Date Format
All report dates are to be in the following format: mm/dd/yyyy
Due Date
Reports are due on the following dates: 15-APR, 15-JUL, 15-OCT, 15-JAN. If the
Due Date falls on a non-business day then the report will be due the next
business day.
Suspended Claims
Regardless of the reason for the claim suspension, all suspended claims are to
be measured using the received date of the claim for purposes of meeting
timeliness standards.

Row Label
Description
NA
NA

Column Label
Description
Received Date
The date that the claim was received. Received dates are to start two quarters
prior to the month the report due or the effective start date of the MCO or MCO
subcontractor whichever is most recent and end with the last day of the
reporting period.


Example 1: MCO claims processing. MCO start date was 01-NOV-2011. Report Due on
15-JAN-2013. Reporting Period would be from 01-Jul-2012 through 31-DEC-2012. The
first ‘Received Date’ reported would be 07/01/2012 and the last ‘Received Date’
reported would be 12/31/2012.


Example 2: MCO subcontractor claims processing. Subcontractor start date was
01-JUL-2012. Report Due on 15-OCT-2012. Reporting Period would be from
01-JUL-2012 through 30-SEP-2012. The first ‘Received Date’ reported would be
07/01/2012 and the last ‘Received Date’ reported would be 09/30/2012.


Page | 154

--------------------------------------------------------------------------------








ICN Julian Date
Kentucky includes the Julian date that the claim was received as part of the
claim Internal control Number (ICN). If the MCO or the MCO subcontractor does
not include the Julian date in their ICNs then populate this field with the
‘Received Date’ formatted as a Julian Date.
Total Claims (Paid + Denied + Suspended)
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims received. Claims for capitation, adjustments and pharmacy
reversals are not to be included in the counts.
Total Paid
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that have been paid as of the run date of the report. Claims
for capitation, adjustments and pharmacy reversals are not to be included in the
counts.
Total Denied
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that have been denied as of the run date of the report.
Claims for capitation, adjustments and pharmacy reversals are not to be included
in the counts.
Total Suspended
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that remain in a suspended status as of the run date of the
report. Claims for capitation, adjustments and pharmacy reversals are not to be
included in the counts.
Paid/Denied in 7 days or less (Paid/Denied Claim Counts)
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that have been paid or denied within seven (7) days or less
from the ‘Received Date’. Claims for capitation, adjustments and pharmacy
reversals are not to be included in the counts.
Paid/Denied in 8 to 14 days (Paid/Denied Claim Counts)
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that have been paid or denied within eight (8) to fourteen
(14) days from the ‘Received Date’. Claims for capitation, adjustments and
pharmacy reversals are not to be included in the counts.
Paid/Denied in 15 to 21 days (Paid/Denied Claim Counts)
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that have been paid or denied within fifteen (15) to
twenty-one (21) days from the ‘Received Date’. Claims for capitation,
adjustments and pharmacy reversals are not to be included in the counts.
Paid/Denied in 22 to 29 days (Paid/Denied Claim Counts)
For each ‘Received Date’ listed on the report provide a total claim count for
all original claims that have been paid or denied within twenty-two (22) to
twenty-nine (29) days from the ‘Received Date’. Claims for capitation,
adjustments and pharmacy reversals are not to be included in the counts.
Paid/Denied in 30 days or less (Percentage of Paid/Denied)
Calculated field determined by dividing the ‘Paid/Denied in 30 days or less
(Paid/Denied Claim Counts)’ value by the ‘Total Claims (Paid + Denied +
Suspended)’ value for each ‘Received Date’ listed on the report.
Paid/Denied in 90 days or less
Calculated field determined by dividing the ‘Paid/Denied in 90 days or
 
 


Page | 155

--------------------------------------------------------------------------------










(Percentage of Paid/Denied)
less (Paid/Denied Claim Counts)’ value by the ‘Total Claims (Paid + Denied +
Suspended)’ value for each ‘Received Date’ listed on the report.
Paid/Denied > 90 days (Percentage of Paid/Denied)
Calculated field determined by dividing the ‘Paid/Denied > 90 days (Paid/Denied
Claim Counts)’ value by the ‘Total Claims (Paid + Denied + Suspended)’ value for
each ‘Received Date’ listed on the report.



 



Report #:
64
Created:
12/12/2012
Name:
Encounter Data Summary
Last Revised:
02/27/2013
Group:
Claims/Encounters
Report Status:
 
Frequency:
Monthly
Exhibits:
 
Period:
First day of the month through the last day of the month
 
 
Due Date:
15th of the month following the report period
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
Provides a summary of MCO claims processed and the encounters submitted for the
claims processed. Report includes encounter submissions as well as encounter
resubmissions.


Sample Layout:




 
 
Paid and Denied
Transaction Type
Period to be Reported
Claims Paid Through Financial
Claims Adjudicated to Denied
Total
Paid and Denied Encounters Submitted
Paid and Denied Encounters Accepted
Paid and Denied Encounters Rejected
Total Encounters Dispositioned
Percent of Encounters Accepted
837P
Week Ending: yyyy/mm/dd
 
 
 
 
 
 
 
 
 
Monthly Total: yyyy/mm
 
 
 
 
 
 
 
 
 
Grand Total: yyyy/mm - yyyy/mm
 
 
 
 
 
 
 
 
837I
Week Ending: yyyy/mm/dd
 
 
 
 
 
 
 
 
 
Monthly Total: yyyy/mm
 
 
 
 
 
 
 
 
 
Grand Total: yyyy/mm - yyyy/mm
 
 
 
 
 
 
 
 
837D
Week Ending: yyyy/mm/dd
 
 
 
 
 
 
 
 
 
Monthly Total: yyyy/mm
 
 
 
 
 
 
 
 


Page | 156

--------------------------------------------------------------------------------










 
Grand Total: yyyy/mm - yyyy/mm
 
 
 
 
 
 
 
 
NCPDP
Week Ending: yyyy/mm/dd
 
 
 
 
 
 
 
 
 
Monthly Total: yyyy/mm
 
 
 
 
 
 
 
 
 
Grand Total: yyyy/mm - yyyy/mm
 
 
 
 
 
 
 
 
Total
Week Ending: yyyy/mm/dd
 
 
 
 
 
 
 
 
 
Monthly Total: yyyy/mm
 
 
 
 
 
 
 
 
 
Grand Total: yyyy/mm - yyyy/mm
 
 
 
 
 
 
 
 



 
 
 
Rejected/Resubmitted
Transaction Type
Period to be Reported
 
Total Rejected Encounters Resubmitted
Resubmitted Encounters Accepted
Resubmitted Encounters Rejected
Outstanding Rejected Encounters to be Submitted





Reporting Criteria:


Row Label
Description
N/A
N/A



Column Label
Description
Transaction Type
The X12 standardized transaction type used to submit encounters where:


837P = Professional
837I = Institutional
837D = Dental
NCPDP = Pharmacy
Period to be Reported
MCOs submit encounters weekly. The monthly report requires the MCO to report
each week’s data, a monthly total for all weeks reported and a grand total of
all MCO activity from the start of Kentucky Medicaid operations to the end of
the current month being reported.


Week Ending: The MCO scheduled day for reporting of encounters is to be reported
as the Week Ending date in the format <yyyy/mm/dd>.




 
 
 
 


Page | 157

--------------------------------------------------------------------------------








 


Monthly Total: Represents the sum of all weeks reported during the reporting
period (month). The Monthly Total is to be reported in the format <yyyy/mm>.


Grand Total: Represents all MCO activity from the start of Kentucky Medicaid
operations to the end of the current month being reported. The Grand Total is to
be reported in the format <yyyy/mm – yyyy/mm>.
Claims Paid Through Financial
A count of claims that paid through the MCO’s financial cycle including: zero
($0.00) paid claims; adjusted claims, and voided claims.
Claims Adjudicated to Denied
A count of claims that denied during the MCO’s processing adjudication cycle.
All line items on a line item paid claim must have been denied to be included in
the claim count.
Total
The total count of <Claims Paid Through Financial> and <Claims Adjudicated to
Denied> columns.
Paid and Denied Encounters Submitted
A count of all encounters submitted during the period to be reported excluding
the following:


1.    Encounters returned on a 999 by the DMS Fiscal Agent. These encounters
were error on the front end due to HIPAA and were never processed in the MMIS.
2.    Encounters that are resubmitted in order to correct threshold errors.
These encounters are captured in a different section of the report.
Paid and Denied Encounters Accepted
A count of all MCO submitted encounters that the MCO received a 277U acceptance
notification from DMS Fiscal Agent.
Paid and Denied Encounter Rejected
A count of all MCO submitted encounters that the MCO received a 277U denial
(threshold) notification from the DMS Fiscal Agent.
Total Encounters Dispositioned
A count of all MCO submitted encounters that the MCO received a 277U
notification from the DMS Fiscal Agent.
Percent of Encounters Accepted
The percentage of all encounters accepted by the DMS Fiscal Agent calculated as
the < Paid and Denied Encounters Accepted > divided by < Total Encounters
Dispositioned>.
Total Rejected Encounters Resubmitted
A count of all encounters resubmitted after the MCO addressed/corrected the
threshold errors for encounters that the MCO received a 277U denial (threshold)
notification.


Resubmission of encounters that were returned due to a 999 notification are not
to be included.
Resubmitted Encounters Accepted
A count of all MCO resubmitted encounters that the MCO received a
 
277U acceptance notification from DMS Fiscal Agent.


Page | 158

--------------------------------------------------------------------------------








Resubmitted Encounters Rejected
A count of all MCO resubmitted encounters that the MCO received a 277U denial
(threshold) notification from the DMS Fiscal Agent.
Outstanding Rejected Encounters to be Submitted
A count of all outstanding encounters that the MCO received a 277U denial
(threshold) notification from the DMS Fiscal Agent for which the MCO has not
resubmitted and received a 277U acceptance for from the DMS Fiscal Agent.





 



Report #:
65
Created:
02/13/2012
Name:
Foster Care
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services


Kentucky Department for Community Based Services
 
 



Description:


Monthly report provides information on the Foster Care population for each MCO
and broken down by Region.


Sample Layout:
MCO
Region
Foster Care Region
Number of New Foster Care Members
Number of Existing Foster Care Members
Number of New Foster Care Members Enrolled into CM
Number of Existing Foster Care Members Enrolled into CM
Number of New Foster Care Members Enrolled into DM
Number of Existing Foster Care Members Enrolled into DM
Number of New Foster Care Members with Completed HRAs
Number of Existing Foster Care Members with Completed HRAs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Page | 159

--------------------------------------------------------------------------------










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Reporting Criteria:
General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in order: MCO Region



Row Label
Description
NA
NA

Column Label
Description
MCO Region
Provide the member’s MCO region.
Foster Care Region
Provide the member’s Foster Care region.
Number of New Foster Care Members
Provide the total number of new Foster Care Members during the month.
Number of Existing Foster Care Members
Provide the total number of existing Foster Care Members during the month.
Number of New Foster Care Members Enrolled into Case Management
Provide the total number of new Foster Care Members enrolled into Case
Management during the month.
Number of Existing Foster Care Members Enrolled into Case Management
Provide the total number of existing Foster Care Members enrolled into Case
Management during the month.
Number of New Foster Care Member Enrolled into Disease Management
Provide the total number of new Foster Care Members enrolled into Disease
Management during the month.
Provide the total number of Existing Foster Care Members enrolled into Disease
Management
Provide the total number of existing Foster Care Members enrolled into Disease
Management during the month.


Page | 160

--------------------------------------------------------------------------------










Number of New Foster Care Members with Completed HRAs
Provide the total number of new Foster Care Members with completed HRAs during
the month.
Number of Existing Foster Care Members with Completed HRAs
Provide the total number of existing Foster Care Members enrolled into HRAs
during the month.



 



Report #:
66
Created:
02/10/2012
Name:
Guardianship
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services


Kentucky Department for Aging and Independent Living
 
 



Description:


Monthly report provides information on the Guardianship population for each MCO
and broken down by Region.


Sample Layout:


MCO Region
Guardianship Region
Number of New Guardianship Members
Number of Existing Guardianship Members
Number of New Guardianship Members Enrolled into CM
Number of Existing Guardianship Members Enrolled into CM
Number of New Guardianship Members Enrolled into DM
Number of Existing Guardianship Members Enrolled into DM
Number of New Guardianship Members with Completed HRAs
Number of Existing Guardianship Members with Completed HRAs
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Page | 161

--------------------------------------------------------------------------------










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in order: MCO Region

Row Label
Description
NA
NA



Column Label
Description
MCO Region
Provide the member’s MCO region.
Guardianship Region
Provide the member’s Guardianship region.
Number of Guardianship Members
Provide the total number of new Guardianship Members during the month.
Number of Existing Guardianship Members
Provide the total number of existing Guardianship Members during the month.
Number of New Guardianship Members Enrolled into Case Management
Provide the total number of new Guardianship Members enrolled into Case
Management during the month.
Number of Existing Guardianship Members Enrolled into Case Management
Provide the total number of existing Guardianship Members enrolled into Case
Management during the month.
Number of New Guardianship Member Enrolled into Disease Management
Provide the total number of new Guardianship Members enrolled into Disease
Management during the month.
Provide the total number of Existing Guardianship Members enrolled into Disease
Management
Provide the total number of existing Guardianship Members enrolled into Disease
Management during the month.
Number of New Guardianship Members with Completed HRAs
Provide the total number of new Guardianship Members with completed HRAs during
the month.
Number of Existing Guardianship Members with Completed HRAs
Provide the total number of existing Guardianship Members enrolled into HRAs
during the month.


Page | 162

--------------------------------------------------------------------------------










 

Report #:
67
Created:
08/21/2011
Name:
Provider Credentialing Activity
Last Revised:
09/01/2011
Group:
Provider Enrollment
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Report documents by Medicaid Provider Type the activity related to Provider
Enrollments, Credentialing and Termination of Providers by the MCO.
Sample Layout:
 
 
 
Provider Enrollment, Credentialing, Termination Summary
Provider Type
Provider Type Description
Applications in Process
Applications Received
Applications Credentialed
Applications Processed
Enrolled
Denied
1
General Hospital
 
 
 
 
 
 
2
Mental Hospital
 
 
 
 
 
 
4
PRTF
 
 
 
 
 
 
 
Total
0
0
0
0
0
0

Reporting Criteria:
Terminology
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy

Row Label
Description
‘Provider Type’
Medicaid defined Provider Type. A Provider may be enrolled under multiple
Provider Types.
Total
Calculated Field: Total of activity for all Provider Types listed in the report.


Page | 163

--------------------------------------------------------------------------------










Column Label
Description
Provider Type
Provider Type Code of two characters and is based on Kentucky’s recognized
Provider Types.
Provider Type Description
Description for Provider Type.
Applications in Process
Total number of applications on hand at the MCO that have not completed the
entire MCO enrollment process.
Applications Received
Total number of Provider Applications received by the MCO during the reporting
period. If a single Provider is requesting to be credentialed under multiple
Provider Types the Application Received is to be reported under each Provider
Type.
Applications Credentialed
Total number of Provider Applications credentialed during the reporting period.
If a single Provider is credentialed under more than one Provider Type the
Application Credentialed is to be reported under each Provider Type.
Applications Processed
Total number of Provider Applications Processed to an enrollment or deny status
by the MCO during the reporting period. If a single Provider is requesting to be
credentialed under multiple Provider Types the Application Processed is to be
reported under each Provider Type.
Enrolled
Total number of Providers enrolled by the MCO during the reporting period. Only
providers issued a Medicaid Provider ID are to be included in the count for
Enrolled. If a single Provider is enrolled under multiple Provider Types the
enrollment is to be reported under each Provider Type.
Denied
Total number of Providers denied by the MCO during the reporting period. If a
single Provider is denied under multiple Provider Types the denial is to be
reported under each Provider Type.





 





Report #:
69
Created:
08/21/2011
Name:
Termination from MCO Participation
Last Revised:
10/01/2011
Group:
Provider Enrollment
Report Status:
Active
Frequency:
Monthly
Exhibits:
C
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 


Page | 164

--------------------------------------------------------------------------------










Description:
Report documents any Provider of Subcontractor who is suspended or terminated
for participation with the MCO. Only those Providers or Subcontractors who had
been participating with the MCO are to be reported.
Sample Layout:
Providers or Subcontractors that are Suspended or Terminated for Participation
with the MCO
NPI
KY Medicaid ID
Last /Entity Name
First Name
Title
Phone
Addr. 1
Addr. 2
City
State
Zip
County
Co. Name
Reason
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy

Row Label
Description
NA
NA

Column Label
Description
NPI
NPI should be reported as a text string.


When the suspension or termination applies to a Medical Provider then report the
Provider’s NPI.


When the suspension or termination is for a subcontractor then report ‘Subcon’.
KY Medicaid ID
For a Provider report the Medicaid ID number assigned by the Department for
Medicaid Services.


For a subcontractor report NA.
Last/Entity Name
1) When the suspension or termination applies to an individual Medical Provider
report the last name of the Provider.


Page | 165

--------------------------------------------------------------------------------








 
2)    When the suspension or termination applies to a Provider group report the
group name.
3)    When the suspension or termination applies to a subcontractor report the
last name of the company contact.
First Name
1)    When the suspension or termination applies to an individual Medical
Provider report the first name of the Provider.
4)    When the suspension or termination applies to a Provider group report the
group name.
5)    When the suspension or termination applies to a subcontractor report the
first name of the company contact.
Title
1)    When the suspension or termination applies to an individual Medical
Provider report the title of the Provider.
2)    When the suspension or termination applies to a Provider Group report
‘NA’.
3)    When the suspension or termination applies to a subcontractor report the
title of the company contact.
Phone
Provide the contact number for the ‘Last/Entity Name’ listed.
Addr. 1
First line of the mailing address for the ‘Last/Entity Name’ listed.
Addr. 2
Second line of the mailing address for the ‘Last/Entity Name’ listed.
City
City of the mailing address for the ‘Last/Entity Name’ listed.
State
A two character designation for the state of the mailing address for the
‘Last/Entity Name’ listed.
Zip
Five character zip code of the mailing address for the ‘Last/Entity Name’
listed.
County
A three character code for the county of the mailing address for the
‘Last/Entity Name’ listed.
Co. Name
The name of the county of the mailing address for the ‘Last/Entity Name’ listed.
Reason
The reason for suspension or termination given by the MCO. Combines the Reason
Code and Reason Code Description. Format:


‘Reason Code’<space>’-‘<space>’Reason Code Description’


List of values for suspension or termination are provided in Exhibit C: Provider
Enrollment Activity Reasons.

 


Page | 166

--------------------------------------------------------------------------------










Report #:
70
Created:
08/21/2011
Name:
Denial of MCO Participation
Last Revised:
09/24/2011
Group:
Provider Enrollment
Report Status:
Active
Frequency:
Monthly
Exhibits:
C
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
Report documents any Provider of Subcontractor who is denied participation with
the MCO. Only those Providers or Subcontractors who are not currently
participating with the MCO are to be reported.
Sample Layout:
Providers or Subcontractors Denied Participation with the MCO
NPI
Last/Entity Name
First Name
Title
Phone
Addr. 1
Addr. 2
City
State
Zip
County
Co. Name
Reason
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy

Row Label
Description
NA
NA

Column Label
Description
NPI
NPI should be reported as a text string.


When the denial applies to a Medical Provider report the Provider’s NPI.


When the denial is for a subcontractor report ‘Subcon’.
Last/Entity Name
6)    When the denial applies to an individual Medical Provider report the last
name of the Provider.
7)    When the denial applies to a Provider group report the group name.
 
8) When the denial applies to a subcontractor report the last name of the
company contact.


Page | 167

--------------------------------------------------------------------------------








First Name
2)    When the denial applies to an individual Medical Provider report the first
name of the Provider.
9)    When the denial applies to a Provider group report the group name.
10)    When the denial applies to a subcontractor report the first name of the
company contact.
Title
4)    When the denial applies to a individual Medical Provider report the title
of the Provider.
5)    When the denial applies to a Provider Group report ‘NA’.
6)    When the denial applies to a subcontractor report the title of the company
contact.
Phone
Provide the contact number for the ‘Last/Entity Name’ listed.
Addr. 1
First line of the mailing address for the ‘Last/Entity Name’ listed.
Addr. 2
Second line of the mailing address for the ‘Last/Entity Name’ listed.
City
City of the mailing address for the ‘Last/Entity Name’ listed.
State
A two character designation for the state of the mailing address for the
‘Last/Entity Name’ listed.
Zip
Five character zip code of the mailing address for the ‘Last/Entity Name’
listed.
County
A three character code for the county of the mailing address for the
‘Last/Entity Name’ listed.
Co. Name
The name of the county of the mailing address for the ‘Last/Entity Name’ listed.
Reason
The reason for denial given by the MCO. Combines the Reason Code and Reason Code
Description. Format:


‘Reason Code’<space>’-‘<space>’Reason Code Description’


List of values for denial are provided in Exhibit C: Provider Enrollment
Activity Reasons.

 

Report #:
71
Created:
09/01/2011
Name:
Provider Outstanding Account Receivables
Last Revised:
09/26/2011
Group:
Finance and Program Integrity
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA


Page | 168

--------------------------------------------------------------------------------










Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
 
The Provider Outstanding Account Receivables report contains all accounts
receivable that have reached 180 days or older in age. If there are no accounts
receivable 180 days or older as of the last day of the reporting period then the
report is to be submitted with the ‘Total’ values set to $0.00 and the following
comment located at the bottom of the report:


‘NO ACCOUNTS RECEIVABLE 180 DAYS OR OLDER TO REPORT AS OF THE END OF THE
REPORTING PERIOD’


Sample Layout:


Outstanding Account Receivables 180 Days or Older
AR ID
Provider Tax ID/SSN
Medicaid Provider ID
Provider NPI
Provider Name
AR Setup Date
AR Age
AR Setup Reason
AR Setup Amount
Revised AR Setup Amount
Disposition
AR Balance
Write Off Indicator
TPL Indicator
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 


$0.00




$0.00




$0.00




$0.00


 
 



NO ACCOUNTS RECEIVABLE 180 DAYS OR OLDER TO REPORT AS OF THE END OF THE
REPORTING PERIOD


Reporting Criteria:


General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by provider name.



Row Label
Description
Total
Calculated Field: Total of all reported in each column for ‘AR Setup Amount’,
‘Revised AR Setup Amount’, ‘Disposition’ and ‘AR Balance’.




Page | 169

--------------------------------------------------------------------------------








Column Label
Description
AR ID
The MCO identifier for the account receivable.
Provider Tax ID/SSN
Billing Provider Federal Tax ID (FEIN) or SSN of the Billing Provider.
Medicaid Provider ID
The Provider’s Medicaid ID
Provider NPI
The Provider’s NPI number as reported on the claim.
Provider Name
Concatenate the Provider’s ‘Last Name’, ‘First Name’ ‘Middle Initial’.
AR Setup Date
The date the account receivable was established.
AR Age
The age measured in days of the account receivable as of the last day of the
reporting period. The setup date for the account receivable is to be counted.
AR Setup Reason
The reason behind the creation of the account receivable.
AR Setup Amount
The amount originally requested from the provider.
Revised AR Setup Amount
When MCO procedures allow modification of the original account receivable setup
amount due to a dispute resolution or write off report the new account
receivable setup amount. If the account receivable balance is adjusted rather
than the setup amount report the original account receivable setup amount.
Disposition
The total amount applied to the account receivable during the reporting period.
Dispositions may include payments received, recoupment or adjustments (dispute
resolution or write offs).
AR Balance
The balance of the account receivable as of the last day of the reporting
period.
Write Off Indicator
Indicates if the account receivable was partially or completely written off.
Valid values are:


N = Account receivable not written off.
C = Account receivable completely written off.
P = Account receivable partially written off.
TPL Indicator
Indicates if the account receivable resulted from identification of TPL. Valid
values are ‘Y’ or ‘N’.



 

Report #:
72
Created:
09/07/2011
Name:
Member Violation Letters and Collections
Last Revised:
09/25/2011
Group:
Program Integrity
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 


Page | 170

--------------------------------------------------------------------------------










Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 

Description:
The report lists the complaints received and actions taken regarding potential
Medicaid program violations by a Member. The MCO is to open a case for each
complaint received and document the related activity for all active/open cases
during the reporting period.
A copy of each Medicaid Program Violation (MPV) letter with signature that is
mailed during the reporting period is to be provided as an attachment when the
Member Violation Letters and Collections report is submitted.
Sample Layout:
Medicaid Program Violation Letters and Collections
 
Case Status
Case ID
Member Name
Member Medicaid ID
Member MCO ID
Date Complaint Received
Source of Complaint
Summary of Complaint
Date Case Opened
Actions Taken
Overpayment Amount
Overpayment Collected
Total Overpayment Collected
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted as follows: First sort order by ‘Case Status’ (N, A,
C, I). Second sort order by ascending ‘Date Case Opened’.

Row Label
Description
NA
NA

Column Label
Description
Case Status
Identifies if the case is New, Existing or Closed. Valid values are:


1.    N = New Case opened during reporting period.
2.    A = Active Case and status update






Page | 171

--------------------------------------------------------------------------------








 
3.    C = Closed case with disposition
4.    I = Inactive case and status description


Only one Case Status is to be reported per line. If a Case is Opened and Closed
during the same reporting period then one record with Case Status = N and one
record with a Case Status = C will be reported for the case.
Case ID
The Case unique identifier assigned by the MCO.
Member Name
The name of the member the complaint is against. Concatenate the Member’s <Last
Name>, <First Name> <Middle Initial>.
Member Medicaid ID
The Member’s Medicaid ID.
Member MCO ID
The Member’s MCO ID.
Date Complaint Received
The date the complaint was received by the MCO.
Source of Complaint
Where the complaint was received from (e.g. hotline).
Summary of Complaint
Short description of the complaint.
Date Case Opened
Date case was opened for review by the MCO. A case shall be opened for all
complaints received.
Actions Taken
Activity that occurred after case opened. Valid values are:


1.    IO = Investigation Opened
2.    ICNA = Investigation closed with no further action with disposition
description
3.    MPV = Medicaid Program Violation Letter Sent
4.    MPV-NR = Member has not responded to MPV Letter
5.    MPV-PS = Member has responded and set up payment schedule/plan
6.    MPV-F = Member has paid in full


More than one value may be reported per record.
Overpayment Amount
Amount of overpayment identified during the investigation.
Overpayment Collected
Amount of overpayment collected during the reporting period.
Total Overpayment Collected
The total amount of the overpayment collected through the end of the reporting
period. Includes previous reporting period collections.

 

Report #:
73
Created:
09/07/2011
Name:
Explanation of Member Benefits, (EOMB)
Last Revised:
10/17/2011


Page | 172

--------------------------------------------------------------------------------










Group:
Program Integrity
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of the month through the last day of the month
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The report identifies the MCO activity in verifying Member benefits for which
the MCO received, processed and paid a claim in accordance with 42 CFR 455.20. A
minimum of 500 claims is to be sampled for purpose of complying with 42 CFR
455.20. An EOMB is to be mailed within 45 days of payment of claims.


Sample Layout:


Meets 42 CFR 455.20
Member Region
Billing Provider Type
MCO ICN
Date of Contact
Member Name
Member Medicaid ID
Date of Service
Service Code
Service Code Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total (Y)
 
 
 
 
 
 
 
 
 
Total (N)
 
 
 
 
 
 
 
 
 





Meets 42 CFR 455.20
Member Region
Billing Provider Type
MCO ICN
Payer
Billing Provider Name
Billing Provider Medicaid Number
Rendering Provider Name
Rendering Provider Medicaid Number
Billed Amount
Paid Amount
Response
Action
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total (Y)
 
 
 
 
 
 
 
 
 
 
 
 
Total (N)
 
 
 
 
 
 
 
 
 
 
 
 





Reporting Criteria:



Page | 173

--------------------------------------------------------------------------------








General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by number in column A.



Row Label
Description
Total (Y)
Total (Y) for MCO ICN: Report the unduplicated count of ‘MCO ICN’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘Y’.


Total (Y) for Billed Amount: Report the sum of all ‘Billed Amount’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘Y’.


Total (Y) for Paid Amount: Report the sum of all ‘Paid Amount’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘Y’.


Total (Y) for Collections: Report the sum of all ‘Collections’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘Y’.
Total (N)
Total (N) for MCO ICN: Report the unduplicated count of ‘MCO ICN’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘N’.


Total (N) for Billed Amount: Report the sum of all ‘Billed Amount’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘N’.


Total (N) for Paid Amount: Report the sum of all ‘Paid Amount’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘N’.


Total (N) for Collections: Report the sum of all ‘Collections’ for which the
‘Meets 42 CFR 455.20’ indicator was set to ‘N’.

Column Label
Description
Meets 42 CFR 455.20
Yes or No indicator to be set as follows: ‘Y’ is to be used for all letters that
were sent in order to meet the federal requirements of 42 CFR 455.20. ‘N’ is to
be used for all letters that were sent for purposes other than compliance with
42 CFR 455.20.
Member Region
The MCO Region where the Member resides. Reported as a two (2) character text
string. Valid values are 01, 02, 03, 04, 05, 06, 07 and 08.
Billing Provider Type
Billing Provider Type is designated with a state specific two (2) character




Page | 174

--------------------------------------------------------------------------------








 
field. Example: Billing Provider Type 01 = General Hospital
MCO ICN
The MCO Internal Control Number used to identify the claim. To be reported as a
text string.
Date of Contact
The date the MCO imitated the action. Letter = Date of the Letter
Contact Type
The type of communication the MCO used to contact the Member. Valid Codes are: L
= Letter
Member Name
The name of the member that received the EOB letter.
Member Medicaid ID
The Medicaid ID of the Member contacted. To be reported as a text string.
Date of Service
Date of Service of claim
Service Code
The code (e.g. procedure code, revenue code) for the service that was rendered
to the member.
Service Code Description
The description of the ‘Service Code’ for the service that was rendered to the
member.
Payer
The name of the payer source. If the MCO paid the claim report MCO. If an MCO
subcontractor paid the claim then list the service description of the
Subcontractor (i.e. Pharmacy, Dental, Vision, PCP Cap)
Billing Provider Name
The name of the provider who has billed for service rendered.
Billing Provider Medicaid Number
The Medicaid ID number for the provider who has billed for service rendered.
Rendering Provider Name
The name of the provider who rendered the service to the member for that
specific date of service.
Rendering Provider Medicaid Number
The Medicaid ID number for the provider who has rendered the service to the
member.
Billed Amount
Total billed amount for the ‘Service Code’.
Paid Amount
Total paid amount by the MCO or the MCO subcontractor for the ‘Service code’.

Response
If the Member has not responded then report ‘No Member Response’. If the Member
responded then concatenate the following: <date of response>,<->,<validation
code>. Validation codes are:
RB = Received Benefit
NB = No Benefit Received
PB = Partial Benefit Received
Action
The Action the MCO took based on the Member’s response. Multiple actions may be
reported. Valid Actions are:


NAT: No Action Taken
IPI: Initiated Provider Investigation
RPA: Requested Provider Billing Adjustment
ARS: Accounts Receivable Setup to Recoup Payment




Page | 175

--------------------------------------------------------------------------------








 



Report #:
74(A)
Created:
10/19/2011
Name:
Medicaid Program Lock-In Reports/Admits Savings Summary Table
Last Revised:
10/19/2011
Group:
Program Integrity
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
The report lists the monthly savings for the total number of members admitted
during the month and sub-categorized by the billing provider type codes.


Sample Layout:
General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
 
 
Row Label
Description

Provider Type Codes
Provider type codes
Totals
The total sum of combined provider type codes in dollar amount




Page | 176

--------------------------------------------------------------------------------








Billing Provider Type Codes
Paid Amount
Savings YTD
Monthly Admits
Average Savings YTD
 
 






 
 
 
 
Reporting Criteria:
 
1 Year Pre Lock-In
1 Month Post Lock-In
 
 
 
Column Label
Description
 
 
 
 
 
 
Billing Provider Type Codes
Listed are the different provider type codes to be utilized for this report.
 
 
 
 
 
 
Paid Amount
The paid amount is divided into two categories; (1) 1 Year Pre-LIP is the total
paid amount for each provider type listed in the first column (Billing provider
type codes) for the total number of members admitted one year prior to being
assigned to the Lock-In Program ; (2) Is the monthly running YTD (year to
date)of paid amounts for each provider type listed in the first column for the
member after being assigned into the Lock-In Program for the first year from the
MCO taking over the LIP. After the first 12 months, the second category will
report the 1st year post – LIP for each report month and yearly
thereafter.(Example: column (2) will initially read 1 month post LI, then
Totals
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Page | 177

--------------------------------------------------------------------------------










 
the next month it will read 2 month post …through the first 12 months. After the
first year, the second category will always list 1 year Post-LIP for the month
the report is generated.
Savings YTD
The total savings YTD for each provider type for the reporting period.
Monthly Admits
The total number of members that were placed into the Lock-In Program for the
monthly reporting period.
Average Saving YTD
The average saving YTD (year to date) per member per month per provider
type.(Savings YTD : Monthly admits = average savings YTD)

 



Report #:
74(B)
Created:
10/19/2011
Name:
Medicaid Program Lock-In Reports/Rolling Annual Calendar Comparison
Last Revised:
10/19/2011
Group:
Program Integrity
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
The report lists the total savings created by the Lock-In Program reported on a
quarterly basis.


Sample Layout:
Billing Provider Type Codes
Savings for 2011 YTD
Total savings 2011 YTD
Savings for 2012 YTD


Total Savings 2011 and 2012 YTD
Notes/
Comments


Page | 178

--------------------------------------------------------------------------------










 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
 
1st Quarter
2nd Quarter
3rd Quarter
4th Quarter
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTALS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Reporting Criteria:
General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
 
 
Row Label
Description
Billing Provider Type Codes
Billing Provider type codes
Totals
The total sum of combined billing provider type codes in dollar amount

Column Label
Description
Billing Provider Type Codes
Billing Provider type codes
Savings for YTD (2011)
Savings for year to date totals
1st, 2nd, 3rd, and 4th quarters for year reported (2011)
The total savings for each provider type listed per calendar quarter of year
reported.
Total Savings 2011 YTD
The sum of the total savings for each provider type listed of year reported
Savings for YTD (2012)


Savings for year to date totals per quarter
1st, 2nd, 3rd, and 4th quarters for year reported (2012)
The total savings for each provider type listed per calendar quarter of year
reported.
Total Savings 2012 YTD
The sum of the total savings for each provider type listed of year reported
Notes/Comments
Additional Notes/Comments
 



Report #:
74(C)
Created:
10/19/2011
Name:
Medicaid Program Lock-In Reports/Member Initial Lock-In Effective Dates
Last Revised:
10/19/2011
Group:
Program Integrity
Report Status:
Active


Page | 179

--------------------------------------------------------------------------------










Frequency:
Monthly
Exhibits:
NA
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:
The report lists the total number of members that have been admitted and
discharged into the Lock-In Program for the month reported. The report also
lists the total number of currently active member assigned to the Lock-In
Program.








Sample Layout:


Monthly
Number of Members Admitted per Month
Number of Members Discharged per Month
Total Number of Members Active in LIP per Month
Notes/Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL YTD
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates not otherwise specified are to be in the following format:
mm/dd/yyyy
 
 
Row Label
Description
Year
The year listed for the reporting period.
Month
The individual month listed for the year for the reporting period.

Column Label
Description
Monthly Data
List the individual month for each reporting year.


Page | 180

--------------------------------------------------------------------------------










Member
Member count of admitted/discharged/active members.
Number of Members Admitted per Month
The total number of members that have been admitted into the Lock-In Program
during the monthly reporting period.
Number of Members Discharged per Month
The total number of members that have been discharged from the Lock-In Program
during the monthly reporting period.
Total Number of Members Active in LIP per Month
The total number of members that are active or currently assigned to the Lock-In
Program during the monthly reporting period.
Notes/Comments
Additional notes/comments





 



Report #:
75
Created:
09/01/2011
Name:
SUR Algorithms
Last Revised:
09/22/2011
Group:
Program Integrity
Report Status:
Active
Frequency:
Monthly
Exhibits:
NA
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 





Description:


The SUR Algorithm report identifies potential overpayments to providers
determined to be erroneous, abusive or otherwise inconsistent with DMS and/or
MCO policy. The report is to include only those providers for which a demand
letter was sent.


MCO algorithms that are routinely run are to be identified, documented and
provided to DMS prior to the first submission of the SUR Algorithms Report. If
the MCO modifies and/or creates specially designed algorithms that are used in
reporting any subsequent SUR Algorithm report, the MCO is to provide DMS at the
time of report submission documentation related to the algorithm including the
algorithm name, algorithm description and algorithm logic.


Sample Layout:
Program Integrity - SUR - Algorithms
Medicaid Provider ID
Provider Name
Tax ID/SSN
Provider Type
Algorithm Name
Demand LTR Date
Review Period
Identified Overpayment
Disputed
Revised Overpayment
Collected Overpayment
Total Overpayment Collected
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Page | 181

--------------------------------------------------------------------------------










 
 
 
 
 sub-total for <Algorithm Name>:


$0.00


0


$0.00




$0.00




$0.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 sub-total for <Algorithm Name>:


$0.00


0


$0.00




$0.00




$0.00


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 sub-total for <Algorithm Name>:


$0.00


0


$0.00




$0.00




$0.00


 
 
 
 
Total for all Algorithms:


$0.00


0


$0.00




$0.00




$0.00



Reporting Criteria:
General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Algorithm Name’ by ’Demand LTR
Date’ by ‘Medicaid Provider ID’.

Row Label
Description
Sub-total for <Algorithm Name>:
A sub-total for the ‘Identified Overpayment’, ‘Revised Overpayment’, ‘Collected
Overpayment’ and ‘Total Overpayment Collected’ columns for each ‘Algorithm Name’
is to be calculated for all reported activity.


A sub-total of all <Y> listed in the ‘Disputed’ column is to be calculated for
all reported activity.
Total for all Algorithms:
 A total of all algorithm sub-totals is to be calculated for the ‘Identified
Overpayment’, ‘Revised Overpayment’, ‘Collected Overpayment’ and ‘Total
Overpayment Collected’ columns for all reported activity.


A total of all algorithm sub-totals is to be calculated for the ‘Disputed’
column for all reported activity.

Column Label
Description
Medicaid Provider ID
The Provider’s Medicaid ID
Provider Name
Concatenate the Providers <Last Name>, <First Name> ,Middle Initial>
Tax ID/SSN
The Provider’s FEIN number or SSN




Page | 182

--------------------------------------------------------------------------------








Provider Type
Concatenate <Billing Provider Type> - <Billing Provider Type Description>.
Values for Provider Type are provided in Exhibit A: Billing Provider Type and
Specialty Crosswalk .
Algorithm Name
The name and/or title designated to a specific algorithm.
Demand LTR Date
The letter and mailing date of the demand letter pertaining to a specific
algorithm and Provider.
Review Period
The time span (dates-of-service) of claims reviewed for a specific algorithm.
Identified Overpayment
A potential overpayment amount identified through an algorithm as reported on
the demand letter.
Disputed
Valid codes are:


Y = Demand Letter was Disputed
N= Demand Letter was not Disputed
Revised Overpayment
If the Demand Letter was disputed and the overpayment amount was changed then
report the new overpayment amount. Otherwise report the overpayment amount as
identified in the Demand Letter.
Collected Overpayment
The amount collected during the reporting period based on a specific algorithm
demand letter.
Total Overpayment Collected
The total amount collected since the demand letter was sent through the end of
the reporting period.





 





Report #:
76
Created:
09/01/2011
Name:
Provider Fraud Waste and Abuse Report
Last Revised:
10/12/2011
Group:
Program Integrity
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Provider Fraud Waste and Abuse report should contain all cases acted upon
during the reporting period. New cases, action taken on existing cases, and
closed cases are to be identified and the outcome of the investigation
documented.



Page | 183

--------------------------------------------------------------------------------








Sample Layout:


Provider Fraud Waste and Abuse
Case Number
Provider Name
Medicaid Provider ID
Provider NPI
Date Complaint Received
Source of Complaint
Date Case Opened
Summary of Complaint
Actions Taken
Overpayment Identified
Date Case Closed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Medicaid Provider ID’



Row Label
Description
NA
NA



Column Label
Description
Case Number
The unique number assigned by the MCO to identify the case.
Provider Name
The specific name of the provider (individual, group or clinic) that the
complaint was filed against.
Medicaid Provider ID
Report the Medicaid Provider ID if an individual provider. Report the Medicaid
Billing Provider ID if a Facility or group practice. ID is to be reported as a
text string.
Provider NPI
The Provider’s NPI number reported as a text string.
Date Complaint Received
The date the complaint was received by the MCO.
Source of Complaint
Where the complaint was received from (e.g. hotline).
Date Case Opened
Date the case was opened for review by the MCO.
Summary of Complaint
Short description of the complaint.
Actions Taken
Valid codes to be reported are listed below. All codes related to the case are
to be reported regardless if the action was taken during the reporting period.
Multiple codes are to be reported in the ascending date/time order the action
was taken and separated by a comma.








Page | 184

--------------------------------------------------------------------------------










Code
Code Description
IO
Investigation Opened
ICNA
Investigation Closed (no Action)
AC
Administrative Action Taken by MCO (no Fraud)
OIG
Referral to OIG for Preliminary Investigation
OLE
Referral to Other Law Enforcement Agencies (e.g. Local Law Enforcement, US
Atty., DEA etc.)
KASP
KASPER Report Requested for Review
MFCU
Referral to OAG/MFCU for Full Investigation
CI
Collection Initiated
 
 
 
 

Overpayment Identified
Amount identified during the investigation that may have resulted from fraud,
waste and/or abuse.
Date Case Closed
The date the case was closed.



 





Report #:
77
Created:
10/02/2011
Name:
Member Fraud Waste and Abuse
Last Revised:
10/12/2011
Group:
Program Integrity
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Member Fraud Waste and Abuse report should contain all cases acted upon
during the reporting period. New cases, action taken on existing cases, and
closed cases are to be identified and the outcome of the investigation
documented.


Sample Layout:



Page | 185

--------------------------------------------------------------------------------








Member Fraud Waste and Abuse
Case Number
Medicaid Member ID
Member Name
Date Complaint Received
Source of Complaint
Date Case Opened
Summary of Complaint
Actions Taken
Overpayment Identified
Date Case Closed
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘Medicaid Member ID’



Row Label
Description
NA
NA



Column Label
Description
Case Number
The unique number assigned by the MCO to identify the case.
Medicaid Member ID
Member’s Medicaid ID reported as a text string.
Member Name
The name of the Medicaid member. Concatenate the Member’s <Last Name>, <First
Name> <Middle Initial>
Date Complaint Received
The date the complaint was received by the MCO.
Source of Complaint
Where the complaint was received from (e.g. hotline).
Date Case Opened
Date the case was opened for review by the MCO.
Summary of Complaint
Short description of the complaint.
Actions Taken
Valid codes to be reported are listed below. All codes related to the case are
to be reported regardless if the action was taken during the reporting period.
Multiple codes are to be reported in the ascending date/time order the action
was taken and separated by a comma.







Code
Code Description
IO
Investigation Opened
ICNA
Investigation Closed (no Action)
AC
Administrative Action Taken by MCO (no Fraud)


Page | 186

--------------------------------------------------------------------------------








OIG
Referral to OIG for Preliminary Investigation
OLE
Referral to Other Law Enforcement Agencies (e.g. Local Law Enforcement, US
Atty., DEA etc.)
KASP
KASPER Report Requested for Review
CI
Collection Initiated
LI
Member Placed in Lock-in Program
 
 

Overpayment Identified
Amount identified during the investigation that may have resulted from fraud,
waste and/or abuse.
Date Case Closed
The date the case was closed.



 



Report #:
78
Created:
08/23/2011
Name:
Quarterly Benefit Payments
Last Revised:
08/28/2012
Group:
Financial
Report Status:
Active
Frequency:
Quarterly
Exhibits:
D, E, F
Period:
First day of quarter through the last day of quarter.
 
 
Due Date:
20 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Quarterly Benefit Payments report provides MCO financial activity for the
Medicaid and Kentucky Children’s Health Insurance Program (KCHIP) by MCO Region,
Month and State Category of Service. Report only includes financial activity
related to Benefits including claims, claim adjustments, mass adjustments,
sub-capitation, and other financial payments/recoupment activity not processed
as part of claims activity. Categories of Service are grouped by Medicaid
Mandatory and Medicaid Optional Services. Criteria to properly identify and
report EPSDT services and KCHIP services are to be applied as outlined below.


Sample Layout:
 
 
MCO Data for LRC Quarterly Report
 
 
Medicaid (non KCHIP) - Region 01
COS
COS Description
mm/yyyy
mm/yyyy
mm/yyyy
Qrt Total


Page | 187

--------------------------------------------------------------------------------










Medicaid Mandatory Services
 
 
 
 
 
 
 
 
 
 
2
Inpatient Hospital
 
 
 


$0.00


12
Outpatient Hospital
 
 
 


$0.00


 
Subtotal: Mandatory Services


$0.00




$0.00




$0.00




$0.00


 
 
 
 
 
 
Medicaid Optional Services
 
 
 
 
 
 
 
 
 
 
3
Mental Hospital
 
 
 


$0.00


4
Renal Dialysis Clinic
 
 
 


$0.00


 
Subtotal: Optional Services


$0.00




$0.00




$0.00




$0.00


 
 
 
 
 
 
 
Total: Mandatory and Optional Services


$0.00




$0.00




$0.00




$0.00


 
 
 
 
 
 
 
Reinsurance
 
 
 


$0.00


 
Pharmacy Rebates
 
 
 


$0.00


 
 
 
 
 
 
 
Grand Total


$0.00




$0.00




$0.00




$0.00



 
 
MCO Data for LRC Quarterly Report
 
 
KCHIP - Region 01
COS
COS Description
mm/yyyy
mm/yyyy
mm/yyyy
Qrt Total


 
 
 
 
 
 
Medicaid Mandatory Services
 
 
 
 
 
 
 
 
 
 
2
Inpatient Hospital
 
 
 


$0.00


12
Outpatient Hospital
 
 
 


$0.00


 
Subtotal: Mandatory Services


$0.00




$0.00




$0.00




$0.00






Page | 188

--------------------------------------------------------------------------------








Medicaid Optional Services
 
 
 
 
 
 
 
 
 
 
3
Mental Hospital
 
 
 


$0.00


4
Renal Dialysis Clinic
 
 
 


$0.00


 
Subtotal: Optional Services


$0.00




$0.00




$0.00




$0.00


 
 
 
 
 
 
 
Total: Mandatory and Optional Services


$0.00




$0.00




$0.00




$0.00


 
 
 
 
 
 
 
Reinsurance
 
 
 


$0.00


 
Pharmacy Rebates
 
 
 


$0.00


 
 
 
 
 
 
 
Grand Total


$0.00




$0.00




$0.00




$0.00









Reporting Criteria:


General Specifications
Definition
Financial Activity
Payments reported are to be based on date of payment.
EPSDT Services
Multiple Provider Types may provide EPSDT services. Reference Exhibit E for
EPSDT Category of Service crosswalk for additional information regarding the
identification of EPSDT services.
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy



Row Label
Description
Subtotal: Mandatory Services
Calculated Field: Total for all mandatory category of services listed in the
report.
Subtotal: Optional Services
Calculated Field: Total for all optional category of services listed in the
report.
Total: Mandatory and Optional Services
Calculated Field: Total of ‘Subtotal: Mandatory Services’ and ‘Subtotal:
Optional Services’.
Reinsurance
MCO premium payments for stop-loss insurance coverage.
Pharmacy Rebates
Drug Rebates collected by the MCO. ‘Pharmacy Rebates’ is to be reported as a
negative value. Note: The state is responsible for collecting federal drug
rebates.
Grand Total
Calculated Field: Total of ‘Total: Mandatory and Optional Services’,
‘Reinsurance’ and ‘Pharmacy Rebates’.




Page | 189

--------------------------------------------------------------------------------








Column Label
Description
COS
Category of Service: State specific identification of services primarily
identified by use of Provider Type. Reference Exhibit D for Category of Service
crosswalk.
COS Description
Description for ‘COS’
Medicaid (non-KCHIP)
The Medicaid population services are to be reported separately from the KCHIP
population services. Populations to be included are based on the Medicaid
Eligibility Groups (MEGs):


1.    Dual Medicare and Medicaid
2.    SSI Adults, SSI Children and Foster Care
3.    Children 18 and Under
4.    Adults Over 18


Reference Exhibit F for the Medicaid Eligibility Group crosswalk.
KCHIP
The Kentucky Children’s Health Insurance Program (KCHIP) population services are
to be reported separately from the Medicaid population services. Populations to
be included are based on the Medicaid Eligibility Groups (MEGs):


1.    MCHIP
2.    SCHIP


Reference Exhibit F for the Medicaid Eligibility Group crosswalk.
Region
Reporting of MCO Enrollee benefit payments is to be based on the Enrollee’s
region.





 





Report #:
79
Created:
01/09/2012
Name:
Health Risk Assessments
Last Revised:
03/02/2012
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 




Page | 190

--------------------------------------------------------------------------------








Description:


The MCO shall conduct initial Health Risk Assessments (HRAs) of new Members who
have not been enrolled in the prior twelve (12) month period for the purpose, of
accessing the Members need for any special health care needs within ninety (90)
days of Enrollment. Enrollment period for new members begins when the MCO
receives the member on an HIPAA 834 (MCO receives an HIPAA 834 on January 15,
2012 with retro eligibility December 01, 2011. The 30 or 90 day clock would
start on January 15th versus the retro eligibility date. HRAs should be reported
and broken out by Region.


Sample Layout:


New HRAs Initiated (Total)
New HRAs Initiated (Pregnant)
% non Pregnant Completed within 90 Days of Enrollment


% Pregnant Completed within 30 Days of Enrollment


HRAs in Process
HRAs not Completed after Reasonable Effort
Members Refusing to Participate
Number of Members Enrolled in Case Management
Number of Members Enrolled in Disease Management
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
0
0.0
%
0.0
%
0
0
0
0
0



Reporting Criteria:


Row Label
Definition
Region
Provide HRA data by each region.




Page | 191

--------------------------------------------------------------------------------








Column Label
Description
Number of HRAs Initiated (Total)
Provide the total number of HRAs initiated during the month.
Number of HRAs Initiated Pregnant (Total)
Provide the total number of HRAs initiated for pregnant women during the month.
% non Pregnant Completed within 90 Days of Enrollment
Provide the percentage of the non pregnant completed within 90 days of
enrollment.
% Pregnant Completed within 30 days of Enrollment
Provide the percentage of pregnant completed within 30 days of enrollment.
HRAs in Process
Provide the number HRA’s in process during the month.
HRAs not Completed after Reasonable Effort
Provide the number of HRAs not completed after reasonable effort.
Members Refusing to Participate
Provide the number of members refusing to participate.
Number of Members Enrolled in Case Management
Provider the number of members enrolled in case management during the report
period.
Number of Members Enrolled in Disease Management
Provide the number of members enrolled in disease management during the report
period.





 



Report #:
80
Created:
01/23/2012
Name:
Provider Changes in Network
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


MCO should report the number of Primary Care Providers (PCP) in network
accepting new members, not accepting new members and panel size.


Sample Layout:



Page | 192

--------------------------------------------------------------------------------








PCP Physician or Office Name
Accepting New Members (Y/N)
Not Accepting New Members (Y/N)
Beginning Panel Size
Ending Panel Size
Percentage of Change During Quarter


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
0
0
0
0
0.0
%



Reporting Criteria:


Row Label
Description
NA
NA
 
 
 
 



Column Label
Description
PCP Physician or Office Name
Provide the PCP Physician or Office Name.
Accepting New Members (Y/N)
Provide a Yes or No if the Provider is accepting new members.
Not Accepting New Members (Y/N)
Provide a Yes or No if the provider is not accepting new members.
 
 
Beginning Panel Size
Provide the beginning number of members assigned to the PCP during the report
period.
Ending Panel Size
Provider the ending number of member assigned to the PCP during the report
period.
% of Change During the Quarter
Provide the percentage of change of the beginning versus the ending panel sizes
during the report period.



 




Page | 193

--------------------------------------------------------------------------------








Report #:
81
Created:
01/23/2012
Name:
Par and Non-Par Provider Participation
Last Revised:
02/02/2012
Group:
Other Activities
Report Status:
Active
Frequency:
Quarterly
Exhibits:
 
Period:
First day of quarter through the last day of the quarter.
 
 
Due Date:
30 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


MCO should provide the number of claims, billed and paid amounts for
participating providers versus the number of claims, billed and paid amounts for
non-participating providers.


Sample Layout:


Participating Providers Number of Claims
Participating Providers Billed Amount
Participating Providers Paid Amount
Non-Participating Providers Number of Claims
Non-Participating Providers Billed Amount
Non-Participating Providers Paid Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
0
0
0
0
0



Reporting Criteria:


Row Label
Description
NA
NA
 
 
 
 




Page | 194

--------------------------------------------------------------------------------








Column Label
Description
Participating Providers Number of Claims
Provide the number of participating provider claims.
Participating Providers Billed Amount
Provide the billed dollar amount of participating claims.
Participating Providers Paid Amount
Provide the paid dollar amount of participating claims.
 
 
Non-Participating Providers Number of Claims
Provide the number of non-participating provider claims.
Non-Participating Providers Billed Amount
Provide the billed dollar amount of non-participating claims.
Non-Participating Providers Paid Amount
Provide the paid dollar amount of non-participating claims.





 



Report #:
84
Created:
12/12/2011
Name:
Quality Assessment and Performance Improvement Project
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Annual
Exhibits:
 
Period:
Ongoing
 
 
Due Date:
July 31st
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO’s Quality Assessment and Performance Improvement (QAPI) Program shall
conform to requirements of 42 CFR 438, Subpart D at a minimum. The MCO shall
implement and operate a comprehensive QAPI program that assesses monitors,
evaluates and improves the quality of care provided to Members. Behavioral
Health services, the Contractor shall integrate Behavioral Health indicators
into its QAPI program and include a systematic, on-going process for monitoring,
evaluating, and improving the quality and appropriateness of Behavioral Health
Services provided to Members. The program shall also have processes that provide
for the evaluation of access to care, continuity of care, health care outcomes,
and services provided or arranged for by the MCO. The Contractor’s QI structures
and processes shall be planned, systematic and clearly defined. Annually, the
MCO shall submit the QAPI program description document to the Department for
review by July 31 of each contract year.




 




Page | 195

--------------------------------------------------------------------------------








Report #:
85
Created:
12/12/2011
Name:
Quality Improvement Plan and Evaluation
Last Revised:
 
Group:
Quality Assurance and Improvement
Report Status:
Active
Frequency:
Annual
Exhibits:
 
Period:
Ongoing
 
 
Due Date:
July 31st
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO’s Quality Assessment and Performance Improvement (QAPI) Program shall
monitor and evaluate the quality of health care on an ongoing basis and conform
to requirements of 42 CFR 438, Subpart D at a minimum. Health care needs such as
acute or chronic physical or behavioral conditions, high volume, and high risk,
special needs populations, preventive care, and behavioral health shall be
studied and prioritized for performance measurement, performance improvement
and/or development of practice guidelines. Standardized quality indicators shall
be used to assess improvement, assure achievement of at least minimum
performance levels, monitor adherence to guidelines and identify patterns of
over- and under-utilization. The measurement of quality indicators selected by
the Contractor must be supported by valid data collection and analysis methods
and shall be used to improve clinical care and services.


Annually, the MCO shall submit the Quality Improvement Plan and Evaluation
document to the Department for review by July 31 of each contract year.




 





Report #:
86
Created:
01/09/2012
Name:
Annual Outreach Plan
Last Revised:
 
Group:
Other Activities
Report Status:
Active
Frequency:
Annual
Exhibits:
 
Period:
Ongoing
 
 
Due Date:
July 31st
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO shall develop, administer, implement, monitor and evaluate a Member and
community education and outreach program that incorporates information on the
benefits and services of the Contractor’s Program to all Members. The Outreach
Program shall encourage Members and community partners to use the information
provided to best utilize services and benefits.



Page | 196

--------------------------------------------------------------------------------








Educational and outreach efforts shall be carried on throughout the Contractor’s
Region. Creative methods will be used to reach Members and community partners.
These will include but not be limited to collaborations with schools, homeless
centers, youth service centers, family resource centers, public health
departments, school-based health clinics, chamber of commerce, faith-based
organizations, and other appropriate sites.


The plan shall include the frequency of activities, the staff person responsible
for the activities and how the activities will be documented and evaluated for
effectiveness and need for change.


Annually, the MCO shall submit the Annual Outreach Plan document to the
Department for review by July 31 of each contract year.


Sample Layout:


Quality Improvement
Activity
MCO Responsible
Staff Person/People
Monitoring
Frequency
Quarterly Activity
Summary
Activity Name: 
Objective:
Goal:
Monitoring:
 
 
1st Quarter 20XX:
2nd Quarter 20XX:
3rd Quarter 20XX:
4th Quarter 20XX:
Activity Name: 
Objective:
Goal:
Monitoring:
 
 
1st Quarter 20XX:
2nd Quarter 20XX:
3rd Quarter 20XX:
4th Quarter 20XX:
Activity Name: 
Objective:
Goal:
Monitoring:
 
 
1st Quarter 20XX:
2nd Quarter 20XX:
3rd Quarter 20XX:
4th Quarter 20XX:



Reporting Criteria:




Row Label
Description
Activity Name
Objective
Goal
Monitoring
Provide the name of the QAPI Activity.
Provide the objective of the QAPI Activity.
Provide evaluation and track events and quality of care concerns.
Provide MCO staff person or committee responsible for monitoring.
 
 
 
 




Page | 197

--------------------------------------------------------------------------------








Column Label
Description
Quality Improvement Activity
Provide the QAPI Activity along with objective, goal and monitoring for each
activity.
MCO Staff Responsible Person or People
Provide the MCO staff person/people responsible for the QAPI activity.
Monitoring Frequency
Provide the monitoring frequency of each QAPI activity.
Quarterly Activity Summary
Provide the quarterly summaries of each QAPI activity.





 





Report #:
90
Created:
10/29/2011
Name:
Performance Improvement Projects Proposal
Last Revised:
 
Group:
Quality
Report Status:
Active
Frequency:
Annual
Exhibits:
N/A
Period:
 
 
 
Due Date:
01-SEP
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Performance Improvement Projects Proposal report provides the clinical or
non-clinical focus areas for the annual performance improvement projects. The
report is to be submitted based on the layout provided in the Health Plan
Performance Improvement Project (PIP) document. The sections from the Health
Plan Performance Improvement Project (PIP) document that are to be completed for
submission of the Performance Improvement Projects Proposal report are:


•
Cover Page;

•
MCO and Project Identifiers;

•
MCO Attestation;

•
Project Topic;

•
Methodology; and

•
Interventions.





 


Page | 198

--------------------------------------------------------------------------------












Report #:
91
Created:
08/20/2011
Name:
Abortion Procedures
Last Revised:
08/29/2011
Group:
Financial
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of quarter through the last day of quarter.
 
 
Due Date:
15 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


Claim listing of abortion procedures paid by the MCO within a quarter. In the
event that no procedures were paid for during the reporting period, the report
is still required to be provided. Attachments to be provided with the report
include:


1.
Claim Form

2.
Pre-op and/or Post-op Notes

3.
Physician Certificate

4.
Remittance Advice



The Department for Medicaid Services keeps all originals and provides CMS a copy
of the Abortion Procedures Report, along with copies of all attachments stamped
CONFIDENTIAL with confidential information redacted (except the last four
numbers of the SS# as required by CMS).


Sample Layout:


Abortion Procedures
MCO Region
Member ID
Member DOB
Provider NPI
Claim ICN
First DOS
Last DOS
Paid Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:



Page | 199

--------------------------------------------------------------------------------








General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy
Sort Order
The report is to be sorted in ascending order by ‘MCO Region’ by ‘Member ID’ by
‘First DOS’.



Row Label
Description
Sub-total
Although not shown on the report template, a subtotal line is to be added after
each Region. Sub-total figures are to be reported for Medicaid ID, Claim ICN and
Paid Amount columns. Definition for each calculation is the same as listed for
the ‘Total’ but limited to the Region.
Total
1.    Medicaid ID: Total unduplicated Member IDs for the reporting period.
2.    Claim ICN: Total count of all claim ICNs for the reporting period.
3.    Paid Amount: Total payments for all procedures for the reporting period



Column Label
Description
MCO Region
The MCO Region is determined by the Member’s county at the time the service was
provided. The MCO shall be under contract to provide Medicaid services in the
Region reported. Valid region codes are 01, 02, 03, 04, 05, 06, 07, and 08.
Member ID
The Member’s Medicaid ID.
Member DOB
The Member’s date of birth.
Provider NPI
The Provider’s NPI number as reported on the claim.
Claim ICN
The MCO claim internal control number for the claim being reported.
First DOS
First date of service as reported on the claim.
Last DOS
Last date of service as reported on the claim.
Paid Amount
The total adjudicated claim paid amount by the MCO. Example: A claim adjudicated
to pay $100. There is an outstanding A/R in financial for $200. The MCO should
report the $100 adjudicated paid amount and not the $0 financial payment.





 






Page | 200

--------------------------------------------------------------------------------








Report #:
92
Created:
10/29/2011
Name:
Performance Improvement Projects Measurement
Last Revised:
 
Group:
Quality
Report Status:
Active
Frequency:
Annual
Exhibits:
N/A
Period:
 
 
 
Due Date:
01-SEP
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Performance Improvement Projects Measurement report provides the baseline,
interim, and final results of the Performance Improvement Projects.


The baseline report is to be submitted in the format as outlined in the Health
Plan Performance Improvement Project (PIP) document.


The interim report is to be submitted in the format as outlined in the Health
Plan Performance Improvement Project (PIP) document.


The final report is to be submitted in the format as outlined in the Health Plan
Performance Improvement Project (PIP) document.




A Project Review Guidelines is provided as a separate document which outlines
how the PIPs will be evaluated and also provides guidance to the plans on what
is expected through the PIP lifetime. The actual scoring of a PIP may differ
based on the EQRO contracted with the Department.




 





Report #:
93
Created:
11/08/2011
Name:
EPSDT CMS-416
Last Revised:
 
Group:
 
Report Status:
Active
Frequency:
Annual
Exhibits:
NA
Period:
Federal Fiscal Year: 01-OCT through 30-SEP
 
 
Due Date:
15-MAR
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 




Page | 201

--------------------------------------------------------------------------------








Description:


The EPSDT CMS-416 report is required annually. The specifications for the EPSDT
CMS-416 report shall be in compliance with the most current CMS-416: Annual
EPSDT Participation Report and shall be based on Federal Fiscal Year (FFY).




 





Report #:
94
Created:
11/08/2011
Name:
Member Surveys
Last Revised:
 
Group:
Quality
Report Status:
Active
Frequency:
Annual
Exhibits:
NA
Period:
Calendar Year: 01-JAN through 31-DEC
 
 
Due Date:
31-AUG
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Contractor shall conduct an annual survey of Members’ satisfaction with the
quality of services provided and their degree of access to services. The member
satisfaction survey requirement shall be satisfied by the Contractor
participating in the Agency for Health Research and Quality’s (AHRQ) current
Consumer Assessment of Healthcare Providers and Systems survey (“CAHPS”) for
Medicaid Adults and Children, administered by an NCQA certified survey vendor.
The Contractor shall provide a copy of the current CAHPS survey tool to the
Department. Annually, the Contractor shall assess the need for conducting
special surveys to support quality/performance improvement initiatives that
target subpopulations perspective and experience with access, treatment and
services. The Department shall review and approve any Member survey instruments
and shall provide a written response to the Contractor within fifteen (15) days
of receipt. The Contractor shall provide the Department a copy of all survey
results. A description of the methodology to be used conducting the Member or
other special surveys, the number and percentage of the Members to be surveyed,
response rates, and a sample survey instrument, shall be submitted to the
Department along with the findings and interventions conducted or planned.


 






Page | 202

--------------------------------------------------------------------------------








Report #:
95
Created:
11/08/2011
Name:
Provider Surveys
Last Revised:
 
Group:
Quality
Report Status:
Active
Frequency:
Annual
Exhibits:
NA
Period:
Calendar Year: 01-JAN through 31-DEC
 
 
Due Date:
31-AUG
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The Contractor shall conduct an annual survey of Providers’ satisfaction. To
meet the provider satisfaction survey requirement the Contractor shall submit to
the Department for review and approval the Contractor’s provider satisfaction
survey tool. The Department shall review and approve any Provider survey
instruments and shall provide a written response to the Contractor within
fifteen (15) days of receipt. The Contractor shall provide the Department a copy
of all survey results. A description of the methodology to be used conducting
the Provider or other special surveys, the number and percentage of the
Providers to be surveyed, response rates, and a sample survey instrument, shall
be submitted to the Department along with the findings and interventions
conducted or planned.


 





Report #:
96
Created:
11/08/2011
Name:
Audited HEDIS Reports
Last Revised:
 
Group:
Quality
Report Status:
Active
Frequency:
Annual
Exhibits:
NA
Period:
Calendar Year: 01-JAN through 31-DEC
 
 
Due Date:
31-AUG
 
 
Submit To:
National Committee for Quality Assurance (NCQA)
Kentucky Department for Medicaid Services
 
 



Description:


The Contractor shall be required to collect and report HEDIS data annually.
After completion of the Contractor’s annual HEDIS data collection, reporting and
performance measure audit, the Contractor shall submit to the Department the
Final Auditor’s Report issued by the NCQA certified audit organization and an
electronic (preferred) or printed copy of the interactive data submission system
tool (formerly the Data Submission tool) by no later than August 31st.

Page | 203

--------------------------------------------------------------------------------








In addition, for each measure being reported, the Contractor shall provide
trending of the results from all previous years in chart and table format. Where
applicable, benchmark data and performance goals established for the reporting
year shall be indicated. The Contractor shall include the values for the
denominator and numerator used to calculate the measures.
For all reportable Effectiveness of Care and Access/Availability of Care
measures, the Contractor shall stratify each measure by Medicaid eligibility
category, race, ethnicity, gender and age.


 





Report #:
97
Created:
10/08/11
Name:
Behavioral Health Adult and Children Populations
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
G
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:


The report identifies the Behavioral Health Populations to whom services have
been provided during the reporting period. All paid claims activity during the
reporting period is to be considered. All billing provider types are to be
considered.


Sample Layout:



Page | 204

--------------------------------------------------------------------------------








 
mm/yyyy
QE mm/dd/yyy
State Fiscal Year
 
Unduplicated Client Count
Percent of MCO Enrolled
Unduplicated Client Count
Percent of MCO Enrolled
Unduplicated Client Count
Percent of MCO Enrolled
MCO Enrolled
 
100%
 
100%
 
100%
BH Adults & Children Enrolled
 
 
 
 
 
 
ADULTS
 
 
 
 
 
 
ALL MCO Adults Enrolled
 
 
 
 
 
 
BH Adults Enrolled
 
 
 
 
 
 
SMI Enrolled
 
 
 
 
 
 
CHILDREN/YOUTH
 
 
 
 
 
 
ALL MCO Children/Youth Enrolled
 
 
 
 
 
 
BH Children/Youth Enrolled
 
 
 
 
 
 
SED Enrolled
 
 
 
 
 
 
 
 
 
 
 
 
 
SPECIAL POPULATIONS - Subset of Above
 
 
 
 
 
 
All Pregnant and Post Partum Women
 
 
 
 
 
 
   Adults (18+) - Pregnant and Post Partum Women
 
 
 
 
 
 
   Children/Youth (<18) - Pregnant and Post Partum Women
 
 
 
 
 
 
 
 
 
 
 
 
 
All BH Clients Receiving EPSDT Services
 
 
 
 
 
 
   Adults (18+) - BH Clients Receiving EPSDT Services
 
 
 
 
 
 
   Children/Youth (<18) - BH Clients Receiving EPSDT Services
 
 
 
 
 
 
 
 
 
 
 
 
 
All PRTF I Clients
 
 
 
 
 
 
   Adults (18+) - PRTF 1 Clients - in state
 
 
 
 
 
 
   Adults (18+) - PRTF 1 Clients - out of state state
 
 
 
 
 
 
   Children/Youth (<18) - PRTF 1 Clients - in state
 
 
 
 
 
 
   Children/Youth (<18) - PRTF 1 Clients - out of state state
 
 
 
 
 
 
 
 
 
 
 
 
 
All PRTF 2 Clients
 
 
 
 
 
 
   Adults (18+) - PRTF 2 Clients - in state
 
 
 
 
 
 
   Adults (18+) - PRTF 2 Clients - out of state state
 
 
 
 
 
 
   Children/Youth (<18) - PRTF 2 Clients - in state
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NOTES:
 





Reporting Criteria:


Page | 205

--------------------------------------------------------------------------------








General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in order: Provider Type as shown above in sample
layout.

Row Label
Description
MCO Enrolled
Include only Members for which the MCO has received a capitation payment.
Unduplicated counts for each reported period are to be determined as follows:






 
Month
Unduplicated count of all Members from the first day of the month to the last
day of the month.
 
Quarter
Unduplicated count of all Members from the first day of the quarter to the last
day of the quarter.
 
State Fiscal Year
Unduplicated count of Members from the first day of the state fiscal year
through the last day of the state fiscal year (July 1-June 30).
BH Adults and Children/Youth Enrolled
An unduplicated count of MCO enrolled members who meet the criteria as a one of
the four Behavioral Health populations according to Exhibit G. Unduplicated
counts for each reported period are to be determined as follows:






 
Month
Unduplicated count of all users from the first day of the month to the last day
of the month.
 
Quarter
Unduplicated count of all users from the first day of the quarter to the last
day of the quarter.
 
State Fiscal Year
Unduplicated count of Members from the first day of the state fiscal year
through the last day of the state fiscal year (July 1-June 30).

Adults
This is a header row
All MCO Adults Enrolled
An unduplicated count of all MCO enrolled Members that are age 18 or older.
BH Adults Enrolled
An unduplicated count of all MCO enrolled Members that meet the criteria as one
of the adult behavioral health populations according to Exhibit G


Page | 206

--------------------------------------------------------------------------------










SMI Enrolled
An unduplicated count of all MCO users that are SMI. The SMI Behavioral Health
Population is defined in Exhibit G: Behavioral Health Populations.
Children/Youth
This is a header row
All MCO Children/Youth Enrolled
An unduplicated count of all MCO enrolled Members that are under age 18.
BH Children/Youth Enrolled
An unduplicated count of all MCO enrolled Members that meet the criteria as one
of the children/youth behavioral health populations according to Exhibit G
SED Enrolled
An unduplicated count of all MCO users that are SED. The SED Behavioral Health
Population is defined in Exhibit G: Behavioral Health Populations.
SPECIAL POPULATIONS
This is a header row
Pregnant and Postpartum Women
This is a header row
All Pregnant and Postpartum Women
The unduplicated count of pregnant or postpartum members for which a behavioral
health service was paid by the MCO or the MCO subcontractor during the month
that is reported. Refer to industry standards for a list of behavioral health
services.
Adults (18+) – Pregnant and Postpartum Women
The unduplicated count of pregnant or postpartum members that are age 18 or
older for which a behavioral health service was paid by the MCO or the MCO
subcontractor during the month that is reported. Refer to industry standards for
a list of behavioral health services.
Children/Youth (<18) – Pregnant and Postpartum Women
The unduplicated count of pregnant or postpartum members that are age less than
18 for which a behavioral health service was paid by the MCO or the MCO
subcontractor during the month that is reported. Refer to industry standards for
a list of behavioral health services.
EPSDT Service Recipients (BH)
This is a header row
All BH Clients Receiving EPSDT Services
The unduplicated count of behavioral health members for which an EPSDT service
was paid by the MCO or the MCO subcontractor during the month that is reported.
Adults (18+) – BH Clients Receiving EPSDT Services
The unduplicated count of behavioral health members that are age 18 or older for
which an EPSDT service was paid by the MCO or the MCO subcontractor during the
month that is reported
Children/Youth (<18) – BH Clients Receiving EPSDT Services
The unduplicated count of behavioral health members that are age less than 18
for which an EPSDT service was paid by the MCO or the MCO subcontractor during
the month that is reported
PRTF I Clients
This is a header row
Adults (18+) – BH Clients Receiving Services at a PRTF I Facility in State
The unduplicated count of members that are age 18 and older served at any
Kentucky PRTF I facility in which services were paid by the MCO or the MCO
subcontractor during the month that is reported.
Adults (18+) – BH Clients Receiving Services at a PRTF I Facility Out of State
The unduplicated count of members that are age 18 and older served at any PRTF I
facility outside of Kentucky in which services were paid by the MCO or the MCO
subcontractor (including specialized Medicaid funds such as EPSDT) during the
month that is reported.


Page | 207

--------------------------------------------------------------------------------








Children/Youth (<18) – BH Clients Receiving Services at a PRTF I Facility In
State
The unduplicated count of members that are less than age 18 served at any
Kentucky PRTF I facility in which services were paid by the MCO or the MCO
subcontractor during the month that is reported.
Children/Youth (<18) – BH Clients Receiving Services at a PRTF I Facility Out of
State
The unduplicated count of members that are less than age 18 served at any PRTF I
facility outside of Kentucky in which services were paid by the MCO or the MCO
subcontractor (including specialized Medicaid funds such as EPSDT) during the
month that is reported.
PRTF II Clients
This is a header row
Adults (18+) – BH Clients Receiving Services at a PRTF II Facility in State
The unduplicated count of members that are age 18 and older served at any
Kentucky PRTF II facility in which services were paid by the MCO or the MCO
subcontractor during the month that is reported.
Adults (18+) – BH Clients Receiving Services at a PRTF II Facility Out of State
The unduplicated count of members that are age 18 and older served at any PRTF
II facility outside of Kentucky in which services were paid by the MCO or the
MCO subcontractor (including specialized Medicaid funds such as EPSDT) during
the month that is reported.
Children/Youth (<18) – BH Clients Receiving Services at a PRTF II Facility In
State
The unduplicated count of members that are less than age 18 served at any
Kentucky PRTF II facility in which services were paid by the MCO or the MCO
subcontractor during the month that is reported.
Children/Youth (<18) – BH Clients Receiving Services at a PRTF II Facility Out
of State
The unduplicated count of members that are less than age 18 served at any PRTF
II facility outside of Kentucky in which services were paid by the MCO or the
MCO subcontractor (including specialized Medicaid funds such as EPSDT) during
the month that is reported.


Page | 208

--------------------------------------------------------------------------------








Column Label
Description
mm/yyyy
The month and year of the reporting period.
QE mm/dd/yyyy
Quarter Ending (QE) is the last day of the quarter displayed in the format
mm/dd/yyyy. This column is to be populated in all monthly reports in space
provided (not only in quarters end months); contents should apply to the last
quarter ending and the quarter ending date should be correctly displayed in the
space provided.
SFY-to-date
The State Fiscal Year (SFY) is defined as the period July 01 through June 30.
Example: SFY 2014 is defined as the period 01-Jul-2013 through 30-Jun-2014. The
SFY identified as the year that the month being reported is in.
Unduplicated Count
An unduplicated count of only MCO enrolled members who meet the criteria as a
one of the four Behavioral Health populations according to Exhibit G.
Unduplicated counts for each reported period are to be determined as follows:






 
Month
Unduplicated count of all users from the first day of the month to the last day
of the month.
 
Quarter
Unduplicated count of all users from the first day of the quarter to the last
day of the quarter.
 
State Fiscal Year
Unduplicated count of Members from the first day of the state fiscal year
through the last day of the state fiscal year (July 1-June 30).
Percentage of MCO Enrolleed
Numerator: the unduplicated client count of the population described in the row
for the reporting period.
Denominator: the unduplicated client count of MCO enrolleed for the reporting
period.





 






Page | 209

--------------------------------------------------------------------------------








Report #:
101
Created:
10/16/11
Name:
Behavioral Health Evidence Based Practices
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
G, I
Period:
Multiple (Monthly, Quarterly, SFY)
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:


The report identifies utilization of Evidence Based Practices provided for the
Behavioral Health Populations as indicated on the report. The report includes
all adults having Serious Mental Illness (SMI) and all Children/youth Behavioral
Health Populations enrolled in the MCO for the reporting period. For a full
listing of all Behavioral Health Populations, see exhibit G. All paid claims
activity during the reporting period is to be considered. All billing provider
types are to be considered.


Sample Layout:



Page | 210

--------------------------------------------------------------------------------








 
mm/yyyy
QE mm/dd/yyyy
State Fiscal Year
 
Unduplicated Client Count
Percentage of SMI
Total Paid Amount
Unduplicated Client Count
Percentage of SMI
Total Paid Amount
Unduplicated Client Count
Percentage of SMI
Total Paid Amount
SMI ADULTS (18+)
SMI Enrolled
 
100%
 
 
100%
 
 
100%
 
SMI Receiving Peer Support
 
 
 
 
 
 
 
 
 
SMI Receiving Assertive Community Treatment
 
 
 
 
 
 
 
 
 
SMI Receiving Supported Employment
 
 
 
 
 
 
 
 
 
SMI Receiving Supported Housing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
mm/yyyy
QE mm/dd/yyyy
State Fiscal Year
 
 
Unduplicated Client Count
Percentage of BH Children/Youth
Total Paid Amount
Unduplicated Client Count
Percentage of BH Children/Youth
Total Paid Amount
Unduplicated Client Count
Percentage of BH Children/Youth
Total Paid Amount
BH CHILDREN/YOUTH (<18)
BH Children/Youth Enrolled
 
100%
 
 
100%
 
 
100%
 
BH Children/Youth Receiving Wraparound Process
 
 
 
 
 
 
 
 
 
BH Children/Youth Receiving Peer Support
 
 
 
 
 
 
 
 
 
BH Children/Youth Receiving Multi-Systemic Therapy
 
 
 
 
 
 
 
 
 
BH Children/Youth Receiving Multidimensional Treatment Foster care (per diem)
 
 
 
 
 
 
 
 
 





Reporting Criteria:


General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Period to be Reported
Reported periods are to be determined as follows:






 
Month
The first day of the month through the last day of the month.
 
Quarter
The first day of the quarter through the last day of the quarter.
 
State Fiscal Year
Unduplicated count of Members from the first day of the state fiscal year
through the last day of the state fiscal year (July 1-June 30).

Row Label
Description
SMI Adults
This is a header row


Page | 211

--------------------------------------------------------------------------------








SMI Enrolled
An unduplicated count of all MCO users that are SMI. The SMI Behavioral Health
Population is defined in Exhibit G. This number is also reported in cells B16 of
report BH1 (Behavioral Health Populations).
SMI Receiving Peer Support
An unduplicated count of all MCO users that are SMI who have received peer
support services during the reporting period.
SMI Receiving Assertive Community Treatment
An unduplicated count of all MCO users that are SMI who have received Assertive
Community Treatment during the reporting period.
SMI Receiving Supported Employment
An unduplicated count of all MCO users that are SMI who have received Supported
Employment during the reporting period.
SMI Receiving Supported Housing
An unduplicated count of all MCO users that are SMI who have received Supported
Housing during the reporting period.
Behavioral Health (BH) Children/Youth
This is a header row
Behavioral Health (BH) Children/Youth Enrolled
An unduplicated count of all MCO users that are Behavioral Health (BH)
Children/Youth. The Behavioral Health (BH) Children/Youth is defined in Exhibit
G as Children/Youth with Behavioral Health (General Child/Youth BH Population) :
Behavioral Health Populations. This number is also reported in cells B19 of
report BH1 (Behavioral Health Populations).
BH Children/Youth Receiving Wraparound
An unduplicated count of all MCO users that are BH Children/Youth who have
received Wraparound during the reporting period.
BH Children/Youth Receiving Peer Support
An unduplicated count of all MCO users that are BH Children/Youth who have
received Peer Support during the reporting period.
BH Children/Youth Receiving Muli-Systemic Therapy
An unduplicated count of all MCO users that are BH Children/Youth who have
received Muli-Systemic Therapy during the reporting period.
BH Children/Youth Receiving Multidimentional Treatment Foster Care (per diem)
An unduplicated count of all MCO users that are BH Children/Youth who have
received Multidimentional Treatment Foster Care (per diem) during the reporting
period.
Percentage
This is a header row
% of SMI receiving Peer Support Services
Numerator: ‘SMI receiving Peer Support’
Denominator: ‘SMI Enrolled’
% of SMI receiving Assertive Community Treatment
Numerator: ‘SMI receiving Assertive Community Treatment’ Denominator: ‘SMI
Enrolled’
% of SMI receiving Supported Employment
Numerator: ‘SMI receiving Supported Employment’
Denominator: ‘SMI Enrolled’
% of SMI receiving Supported Housing
Numerator: ‘SMI receiving Supported Housing’
Denominator: ‘SMI Enrolled’
 
 
% of BH Children/Youth receiving Wraparound
Numerator: ‘SED receiving Wraparound’
Denominator: ‘SED Enrolled’
% of BH Children/Youth receiving Peer Support
Numerator: ‘BH Children/Youth receiving Peer Support’
Denominator: ‘BH Children/Youth Enrolled’
% of BH Children/Youth receiving Multi-Systemic Therapy
Numerator: ‘BH Children/Youth receiving Multi-Systemic Therapy’ Denominator:
‘SED Enrolled’


Page | 212

--------------------------------------------------------------------------------








% of BH Children/Youth receiving Multidimentional Treatment Foster Care (per
diem)
Numerator: ‘BH Children/Youth receiving Multidimentional Treatment Foster Care
(per diem)’
Denominator: ‘BH Children/Youth Enrolled’
 
 



Column Label
Description
<mm/yyyy>
The month that is reported. Display in the format mm/yyyy.
QE <mm/dd/yyyy>
Quarter Ending (QE) is the last day of the quarter displayed in the format
mm/dd/yyyy. This column is to be populated in all monthly reports in space
provided (not only in quarters end months); contents should apply to the last
quarter ending and the quarter ending date should be correctly displayed in the
space provided.
State Fiscal Year
The State Fiscal Year (SFY) is defined as the period July 01 through June 30.
Example: SFY 2012 is defined as the period 01-Jul-2011 through 30-Jun-2012. The
SFY identified as the year that the month being reported is in.
Unduplicated Count
An unduplicated count of only MCO enrolled members who meet the criteria as a
one of the four Behavioral Health populations according to Exhibit G.
Unduplicated counts for each reported period are to be determined as follows:






 
Month
Unduplicated count of all users from the first day of the month to the last day
of the month.
 
Quarter
Unduplicated count of all users from the first day of the quarter to the last
day of the quarter.
 
State Fiscal Year
Unduplicated count of Members from the first day of the state fiscal year
through the last day of the state fiscal year (July 1-June 30).
Percentage of SMI
Percentage of BH Children/Youth
Indicates that the unduplicated count of SMI Enrolled (for the adult section) or
the unduplicated count of BH Children/Youth Enrolled (for the child/youth
section) are to be used as the denominator for the row.
MCO Paid Amount
Total paid amount by the MCO or the MCO subcontractor for the respective row
heading (service) during the reporting period .



 






Page | 213

--------------------------------------------------------------------------------








Report #:
102
Created:
10/27/11
Name:
Behavioral Health and Chronic Physical Health
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
G, K
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:


The report identifies the chronic physical health issues associated with
children and adults who also are defined as one of the four major Behavioral
Health populations as defined in Exhibit G. Exhibit K is the list of ICD-9 codes
that are of concern for this report; managed care organiations are expected to
adhere to current industry standard codes for diagnoses (e.g. ICD-10) especially
should industry standards become updated or change over the lifespan of this
report and the duration of the contract period. All paid claims activity during
the reporting period is to be reported. All provider types are to be reported.


Sample Layout:


Behavioral Health Adults and Children who have Chronic Physical Health
Diagnosis(es)
 
Adults (18+)
Children/Youth (<18)
 
Adult BH
SMI
Child/Youth
SED
System
Unduplicated Client Count
% of BH Adult Enrolled
Unduplicated Client Count
% of Adult BH Enrolled
Unduplicated Client Count
% of BH Children/ Youth Enrolled
Unduplicated Client Count
% of BH Children/ Youth Enrolled
Total - All Systems
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Central Nervous System
 
 
 
 
 
 
 
 
Cardiovascular
 
 
 
 
 
 
 
 
Respiratory
 
 
 
 
 
 
 
 
Endocrine
 
 
 
 
 
 
 
 
Obesity
 
 
 
 
 
 
 
 
Hearing
 
 
 
 
 
 
 
 
Unknown
 
 
 
 
 
 
 
 



Reporting Criteria:

Page | 214

--------------------------------------------------------------------------------










General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in order by rows and columns as specified in the
sample layout above.



Row Label
Description
Systems
Exhibit K is the list of ICD-9 codes that are of concern for this report;
managed care organiations are expected to adhere to current industry standard
codes for diagnoses (e.g. ICD-10) especially should industry standards become
updated or change over the lifespan of this report and duration of the contract
period. If it is necessary to enter multiple chronic health diagnoses on one
row, enter into this column each diagnosis separated by a semicolon.



Column Label
Description
Behavioral Health Population
 
Adult BH
    SMI
    Child/Youth
    SED
A code value to designate the population for which the MH/SA service was
provided; it is expected that MCOs will adhere to and include current industry
standard codes for MH & SA services provided. Populations are defined in Exhibit
G: Behavioral Health Populations. Valid values are:
•    AGEN: Adult General Behavioral Health Population
•    SMI: Serious Mental Illness Population
•    SED: Serious Emotional Disability Population
•    CGEN: Child/Youth General Behavioral Health Population
Unduplicated Count
The total number of unduplicated Members for which a service was paid for by the
MCO or the MCO subcontractor during the month that is reported.
Percentage of ‘Adult BH Enrolled’ or ‘Child/Youth BH Enrolled’.
This indicates per row that the “unduplicated count” is to be the denominator.
The numerator per row is the unduplicated count of those meeting the criteria
for the section (1. BH Adult Clients and 2. BH Child/Youth Clients).



 






Page | 215

--------------------------------------------------------------------------------








Report #:
103
Created:
10/27/11
Name:
Facilities Report
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
G
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:


The report identifies the percentage of readmissions among PRTFs and inpatient
facilities for Behavioral Health clients as defined in Exhibit G. All paid
claims activity during the reporting period is to be reported. All billing
provider types are to be reported. The readmissions are defined as a discharge
from the facility type in the row and readmitted to any other type of facility
listed. The following are to be excluded from the contents of this report: 1)
transfers or same day readmissions, 2) deaths, 3) discharges to acute medical
care facilities.


Sample Layout:


 
mm/yyyy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Behavioral Health Population
Unduplicated Client Count in-state
Unduplicated Client Count out-of-state
Number of Admission
Average Length of Stay
Readmissions
Outpatient Follow-up
Discharged from:
7 days
30 days
60 days
90 days
7 days
14 days
Num-ber
Per-cent
Num-ber
Per-cent
Num-ber
Per-cent
Num-ber
Per-cent
Num-ber
Per-cent
Num-ber
Per-cent
1. Acute Psychiatric
Adults (18+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Children/Youth (<18)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. PRTF-Level I
Adults (18+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Children/Youth (<18)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. PRTF-Level II
Adults (18+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Children/Youth (<18)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. State Psychiatric Hospital
Adults (18+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Children/Youth (<18)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. SA Residential
Adults (18+)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Children/Youth (<18)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Page | 216

--------------------------------------------------------------------------------










Reporting Criteria:


General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted by Provider Type as shown above.



Row Label
Description
  
 
1. Acute Psychiatric
   2. PTRF I
   3. PRTF II
   4. IMD State Psychiatric Hospitals
   


   5. SA Residential in state


Equalivalent Provider Types are:
01 General Hospital (psychiatric unit/bed)
04 PRTF I
04 PRTF II
02 Mental Hospital (ARH (Appalachian Regional Healthcare –
 
psychiatric unit), CSH (CENTRAL STATE HOSPITAL), ESH
 
(EASTERN STATE HOSPITAL), WSH (EASTERN STATE HOSPITAL))
45 EPSDT Special Services


Definintion for PRTF I and II facility types can be found at:
http://162.114.4.35/statutes/statute.aspx?id=9255(please cut and paste this into
a browser if it does not auto-open)





Column Label
Description
Provider ID
The Provider’s Medicaid ID.
Count of all MCO Enrollees
The count of unique members of the panel for the reporting period.
Number of Admissions
Count of admissions during the reporting period to any of the following
facility/provider types:
   1. Acute Psychiatric
   2. PTRF I
   3. PRTF II
   4. State Psychiatric Hospitals (ARH (Appalachian Regional Healthcare –
psychiatric unit), CSH, ESH (EASTERN STATE HOSPITAL), WSH (EASTERN STATE
HOSPITAL))
   5. SA Residential




Page | 217

--------------------------------------------------------------------------------








Average Length of Stay (LOS)
The average number of days that the facility stay lasted; the number of days
beginning with the day of admission and ending with the day of discharge. The
admission day and discharge day are each counted as a day.
Behavioral Health Population
The rows “Adults (18+)” and “Children/Youth (<18)” are defined in Exhibit G:
AGEN: Adult General Behavioral Health Population
CGEN: Child/Youth General Behavioral Health Population


Readmission
The readmissions are defined as a discharge from the facility type in the row
and readmitted to any other type of facility listed below.
 
1. Acute Psychiatric (Private Psychiatric Units)
   2. PTRF I
   3. PRTF II
   4. State Psychiatric Hospitals (ARH (Appalachian Regional Healthcare –
psychiatric unit), CSH (CENTRAL STATE HOSPITAL), ESH (EASTERN STATE HOSPITAL),
WSH (EASTERN STATE HOSPITAL))
   5. SA Residential


The following are to be excluded from the contents of this report: 1) transfers
or same day readmissions, 2) deaths, 3) discharges to acute medical care
facilities.


Each monthly report will include the admissions for that reporting period. The
admission is counted as a readmission when a previous admission date occurred 7,
30, 60, or 90 days prior given historical data.


Percent Readmission
Numerator: the number of discharges for the row.
Denominator: the number of readmissions for the row per time category (7,30. 60.
or 90 days).
Outpatient Follow-up
Outpatient follow-up is defined as a discharge from the facility type in the row
and received an outpatient service within 7 or 14 days of discharge. Refer to
industry standards for a list of behavioral health services.


The following are to be excluded from the contents of this report: 1) transfers
or same day readmissions, 2) deaths, 3) discharges to acute medical care
facilities.


Each monthly report will include the admissions for that reporting period. The
admission is counted as a readmission when a previous admission date occurred 7,
30, 60, or 90 days prior given historical data.




Page | 218

--------------------------------------------------------------------------------








Percent Outpatient Follow-up
Numerator: the number of discharges for the row.
Denominator: the number of discharged clients receiving an outpatient service
after discharge. (7 or 14 days).





 





Report #:
104
Created:
10/31/11
Name:
Behavioral Health Expenses (PMPM)
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
G
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:


The report identifies per member per month, quarter and state fiscal year
expenses for Behavioral Health populations. All paid claims activity during the
reporting period is to be reported. All billing provider types are to be
reported. All three sections (mm/yy, QE-quarter ending, and State Fiscal Year)
are to be completed each month.


Sample Layout:



Page | 219

--------------------------------------------------------------------------------








mm/yy
 
 
 
All MCO Enrollees
All BH Adults
SMI
All BH Children/Youth
SED
 
 
 
 
 
 
 
 
 
 
Total Cost Per Member Per Month (PMPM)
 
 
 
 
 
 
(sum of next four rows)
 
 
 
 
 
 
Medical Costs Per Member Per Month (PMPM)
 
 
 
 
 
 
All Non-Behavioral Health Drug Costs Per Member Per Month (PMPM)
 
 
 
 
 
 
Behavioral Health Cost (PMPM)
 
 
 
 
 
 
Behavioral Health Drug Costs Per Member Per Month (PMPM)
 
 
 
 
 
 
Behavioral Health : Medical Cost Ratio (e.g. 3:1)
 
 
 
 
 
QE mm/dd/yyyy
 
 
 
 
 
 
 
 
Total Cost Per Member Per Quarter (PMPQ)
 
 
 
 
 
 
(sum of next four rows)
 
 
 
 
 
 
Medical Costs Per Member Per Quarter (PMPMQ)
 
 
 
 
 
 
All Non-Behavioral Health Drug Costs Per Member Per Quarter (PMPQ)
 
 
 
 
 
 
Behavioral Health Cost (PMPQ)
 
 
 
 
 
 
Behavioral Health Drug Costs Per Member Per Quarter (PMPQ)
 
 
 
 
 
 
Behavioral Health : Medical Cost Ratio (e.g. 3:1)
 
 
 
 
 
State Fiscal Year
 
 
 
 
 
 
 
 
Total Cost Per Member Per State Fiscal Year
 
 
 
 
 
 
(sum of next four rows)
 
 
 
 
 
 
Medical Costs Per Member Per State Fiscal Year
 
 
 
 
 
 
All Non-Behavioral Health Drug Costs Per Member Per State Fiscal Year
 
 
 
 
 
 
Behavioral Health Cost per Fiscal State Fiscal Year
 
 
 
 
 
 
Behavioral Health Drug Costs Per Member Per State Fiscal Year
 
 
 
 
 
 
Behavioral Health : Medical Cost Ratio (e.g. 3:1)
 
 
 
 
 



Reporting Criteria:
General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
The following describes each reported period:










Page | 220

--------------------------------------------------------------------------------








 
Month
from the first day of the month to the last day of the month.
 
Quarter
from the first day of the quarter to the last day of the quarter.


Quarter Ending (QE) is the last day of the quarter displayed in the format
mm/dd/yyyy. This column is to be populated in all monthly reports in space
provided (not only in quarters end months); contents should apply to the last
quarter ending and the quarter ending date should be correctly displayed in the
space provided.
 
State Fiscal Year
Unduplicated count of Members from the first day of the state fiscal year
through the last day of the state fiscal year (July 1-June 30).
Sort Order
The report has no specific sort order.



Row Label
Description
Total Cost
Per Member per (month, quarter, state fiscal year)
per member per (month, quarter, state fiscal year) Total cost.
“Total Cost” = “Medical Cost” + “All Non-Behavioral Health Drug Cost” +
“Behavioral Health Costs” + “Behavioral Health Drug Cost”
Medical Costs
Per Member per (month, quarter, state fiscal year)
per member per (month, quarter, state fiscal year): All medical costs excluding
medical pharmacy costs.
All Non-Behavioral Health Drug Costs Per Member per (month, quarter, state
fiscal year)
per member per (month, quarter, state fiscal year): All non-behavioral health
drug costs.
Behavioral Health Costs per (month, quarter, state fiscal year)
per member per (month, quarter, state fiscal year): All behavioral health costs
excluding behavioral health drug costs.
Behavioral Health Drug Costs Per Member per (month, quarter, state fiscal year)
per member per (month, quarter, state fiscal year): All behavioral health drug
costs.
Behavioral Health Medical Cost Ratio
per member per (month, quarter, state fiscal year): The ratio for All behavioral
health costs (including behavioral health drug costs) : All medical costs
(including non-behavioral health drug costs).  (e.g. 3:1)




Page | 221

--------------------------------------------------------------------------------








Column Label
Description
All MCO Enrollees
Include only Members for which the MCO has received a capitation payment.
All BH Adults
All MCO enrolled members that are BH population clients age 18 or older.
Populations are defined in Exhibit G: Behavioral Health Populations.
SMI
All MCO enrolled members that are SMI. Populations are defined in Exhibit G:
Behavioral Health Populations.
All BH Children / Youth
All MCO enrolled members that are BH population clients age under 18.
Populations are defined in Exhibit G: Behavioral Health Populations.
SED
All MCO enrolled members that are SED. Populations are defined in Exhibit G:
Behavioral Health Populations.



 



Report #:
106
Created:
12/05/11
Name:
Behavioral Health Pharmacy for MCO Members - Adults and Children
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
A, B, G, J, & Ky Medicaid Behavioral Health Pharmacy Master List
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:


The report identifies behavioral health pharmacy prescribed for all members –
adults and children. All paid claims activity during the reporting period is to
be reported. All prescribers are to be reported. All medications prescribed and
classifications within industry standards are to be reported.


Sample Layout:



Page | 222

--------------------------------------------------------------------------------








Number of members in age class:
 
 
 
Number of members in age class and on 1 or more psychiatric medication:
0-5
 
 
 
 
 
0-5
 
 
6-12
 
 
 
 
 
6-12
 
 
13-17
 
 
 
 
 
13-17
 
 
18-64
 
 
 
 
 
18-64
 
 
65+
 
 
 
 
 
65+
 
 
 
 
 
 
 
 
 
 
 
 
Percent of all MCO children on 1 or more psychiatric medications of the same
class for more than 30 days.
 
(Report as decimal percentage. e.g. 5.25% should be reported as .0525)
 
 
 
 
 
 
 
 
 
 
 
Medication Class
Number of Members
Percent of Members
 
 
 
 
 
 
Anti anxiety
 
 
 
 
 
 
 
 
Anti depressants
 
 
 
 
 
 
 
 
Anti psychotics
 
 
 
 
 
 
 
 
CNS Stimulants
 
 
 
 
 
 
 
 
Mood Stabilizers
 
 
 
 
 
 
 
 
Other Psychotropics
 
 
 
 
 
 
 
 
Substance Abuse meds
 
 
 
 
 
 



Polypharmacy Adults (Report as decimal percentage.
 
Number of Members
Percent of Members
e.g. 5.25% should be reported as .0525)
 
 
Percent of all adult members on 2 or more psychiatric medications
 
 
 
Percent of all adult members on 3 or more psychiatric medications
 
 
 
Percent of all adult members on 4 or more psychiatric medications
 
 
 
Percent of all adult members on 5 or more psychiatric medications
 
 
 
 
 
 
 
 
Polypharmacy Children (Report as decimal percentage.
 
Number of Members
Percent of Members
e.g. 5.25% should be reported as .0525)
 
 
Percent of all child members on 2 or more psychiatric medications
 
 
 
Percent of all child members on 3 or more psychiatric medications
 
 
 
Percent of all child members on 4 or more psychiatric medications
 
 
 
Percent of all child members on 5 or more psychiatric medications
 
 




Page | 223

--------------------------------------------------------------------------------










Intra-class Polypharmacy Adults
 
Percent of all MCO adult members on 2 or more psychiatric medications of the
same class for more than 30 days.
 
(Report as decimal percentage. e.g. 5.25% should be reported as .0525)
 
 
Med Class
Number of Members
Percent of Members
 
 
 
Anti anxiety
 
 
 
 
 
Anti depressants
 
 
 
 
 
Anti psychotics
 
 
 
 
 
CNS Stimulants
 
 
 
 
 
Mood Stabilizers
 
 
 
 
 
Other Psychotropics
 
 
 
 
 
Substance Abuse meds
 
 
 
 
 
 
 
 
 
Intra-class Polypharmacy Children
 
Percent of all MCO children on 2 or more psychiatric medications of the same
class for more than 30 days.
 
(Report as decimal percentage. e.g. 5.25% should be reported as .0525)
 
 
Med Class
Number of Members
Percent of Members
 
 
 
Anti anxiety
 
 
 
 
 
Anti depressants
 
 
 
 
 
Anti psychotics
 
 
 
 
 
CNS Stimulants
 
 
 
 
 
Mood Stabilizers
 
 
 
 
 
Other Psychotropics
 
 
 
 
 
Substance Abuse meds
 
 
 





Reporting Criteria:



Page | 224

--------------------------------------------------------------------------------








General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted as shown above.
Medication Class
The Behavioral Health Med Class code. A listing of Medication Class Codes is
provided in Exhibit J: BHDID Psychotropic Medication Class Codes. Managed care
organiations are expected to adhere to current industry standard codes for
medications especially should industry standards become updated or change over
the lifespan of this report and duration of the contract period.





Row Label
Description
Polypharmacy Adults
This is a header row
Percent of all adult members on 2 or more psychiatric medications
Numerator: number of all MCO adult members (>18 years age) on 2 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO adult members (>18 years age) during the
reporting period.
Percent of all adult members on 3 or more psychiatric medications
Numerator: number of all MCO adult members (>18 years age) on 3 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO adult members (>18 years age) during the
reporting period.
Percent of all adult members on 4 or more psychiatric medications
Numerator: number of all MCO adult members (>18 years age) on 4 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO adult members (>18 years age) during the
reporting period.
Percent of all adult members on 5 or more psychiatric medications
Numerator: number of all MCO adult members (>18 years age) on 5 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO adult members (>18 years age) during the
reporting period.


Page | 225

--------------------------------------------------------------------------------








 
 
Polypharmacy Child
This is a header row
Percent of all child members on 2 or more psychiatric medications
Numerator: number of all MCO child members (<18 years age) on 2 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO child members (<18 years age) during the
reporting period.
Percent of all child members on 3 or more psychiatric medications
Numerator: number of all MCO child members (<18 years age) on 3 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO child members (<18 years age) during the
reporting period.
Percent of all child members on 4 or more psychiatric medications
Numerator: number of all MCO child members (<18 years age) on 4 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO child members (<18 years age) during the
reporting period.
Percent of all child members on 5 or more psychiatric medications
Numerator: number of all MCO child members (<18 years age) on 5 or more
psychiatric medications (in any class listed on Exhibit J) during the reporting
period.
Denominator: number of all MCO child members (<18 years age) during the
reporting period.
 
 
Intra-class Polypharmacy
This is a header row
ADULTS: Percent of all MCO adult members on 2 or more psychiatric medications of
the same class for more than 30 days.
For each class of BH Psychotropic Medication Codes (Exhibit J):


 
Enter the percentage of all MCO adult members who are on more than 2 psychiatric
medications (Exhibit J) for more than 30 days. This will require rolling back
into the previous month.
Numerator: number of all MCO adult members (>18 years age) on 2or more
psychiatric medications (in any class listed on Exhibit J) for more than 30 days
during the reporting period.
Denominator: number of all MCO adult members (>18 years age) during the
reporting period.


Page | 226

--------------------------------------------------------------------------------








CHILDREN: Percent of all MCO child members on 2 or more psychiatric medications
of the same class for more than 30 days.
For each class of BH Psychotropic Medication Codes (Exhibit J):


 
Enter the percentage of all MCO child members who are on more than 2 psychiatric
medications (Exhibit J) for more than 30 days. This will require looking back
into the previous month.
Numerator: number of all MCO child members (<18 years age) on 2or more
psychiatric medications (in any class listed on Exhibit J) for more than 30 days
during the reporting period.
Denominator: number of all MCO child members (<18 years age) during the
reporting period.



Column Label
Description
Number of Members
The total number of unduplicated Members for which a service was paid for by the
MCO or the MCO subcontractor during the month that is reported.
Percentage of Members.
This indicates per row that the unduplicated count of All MCO enrollees is to be
the denominator and the numerator per row is the unduplicated count of those
meeting the criteria for the section.




 
 



Report #:
110
Created:
10/15/11
Name:
Original Behavioral Health Claims Processed (BH)
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
A, B
Period:
First day of month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 

Description:


This report provides the number of original clean claims processed during a
reporting period reported by Billing Provider Type and claim status. All Billing
Provider Types listed on the report are to be reported; blanks will cause report
to be rejected by automated processes so use zeros where applicapble. There are
four claim statuses to be included in the report:


1.
Received;


Page | 227

--------------------------------------------------------------------------------








2.
Pay;

3.
Deny; and

4.
Suspended



One (1) Billing Provider Type is further broken down as follows:
Billing Provider Type 54 Pharmacy (Rx)
Pharmacy (Rx) non-Behavioral Health Brand;
Pharmacy (Rx) non-Behavioral Health Generic;
Pharmacy (Rx) Behavioral Health Brand; and
Pharmacy (Rx) Behavioral Health Generic


Sample Layout:
 
Claims Received
 
Total Count
Total Processed
Total Charges
Avg. Charges
Total All Claims
 
 
 
 
PRTF
 
 
 
 
Adult Targeted Case Mgmt
 
 
 
 
Child Targeted Case Mgmt
 
 
 
 
Impact Plus
 
 
 
 
Community Mental Health
 
 
 
 
EPSDT Special Services - BH only
 
 
 
 
Rx - Non-BH - Brand
 
 
 
 
Rx - Non-BH - Generic
 
 
 
 
Rx - BH - Brand
 
 
 
 
RX - BH - Generic
 
 
 
 
Clinical Social Worker
 
 
 
 
Psychologist
 
 
 
 
Psychiatric Distinct Part Unit
 
 
 
 
Rehabilitation Distinct Part Unit
 
 
 
 
Rural Health Clinic
 
 
 
 
Primary Care
 
 
 
 




Page | 228

--------------------------------------------------------------------------------








 
Adjudicated to Pay Status
 
Total Count
Percent
Total Charges
Avg. Charges
Total Paid
Avg. Paid
Total All Claims
 
 
 
 
 
 
PRTF
 
 
 
 
 
 
Adult Targeted Case Mgmt
 
 
 
 
 
 
Child Targeted Case Mgmt
 
 
 
 
 
 
Impact Plus
 
 
 
 
 
 
Community Mental Health
 
 
 
 
 
 
EPSDT Special Services - BH only
 
 
 
 
 
 
Rx - Non-BH - Brand
 
 
 
 
 
 
Rx - Non-BH - Generic
 
 
 
 
 
 
Rx - BH - Brand
 
 
 
 
 
 
RX - BH - Generic
 
 
 
 
 
 
Clinical Social Worker
 
 
 
 
 
 
Psychologist
 
 
 
 
 
 
Psychiatric Distinct Part Unit
 
 
 
 
 
 
Rehabilitation Distinct Part Unit
 
 
 
 
 
 
Rural Health Clinic
 
 
 
 
 
 
Primary Care
 
 
 
 
 
 




Page | 229

--------------------------------------------------------------------------------








 
Adjudicated to Deny Status
 
Total Count
Percent
Total Charges
Avg. Charges
Total All Claims
 
 
 
 
PRTF
 
 
 
 
Adult Targeted Case Mgmt
 
 
 
 
Child Targeted Case Mgmt
 
 
 
 
Impact Plus
 
 
 
 
Community Mental Health
 
 
 
 
EPSDT Special Services - BH only
 
 
 
 
Rx - Non-BH - Brand
 
 
 
 
Rx - Non-BH - Generic
 
 
 
 
Rx - BH - Brand
 
 
 
 
RX - BH - Generic
 
 
 
 
Clinical Social Worker
 
 
 
 
Psychologist
 
 
 
 
Psychiatric Distinct Part Unit
 
 
 
 
Rehabilitation Distinct Part Unit
 
 
 
 
Rural Health Clinic
 
 
 
 
Primary Care
 
 
 
 




Page | 230

--------------------------------------------------------------------------------








 
Placed in Suspended Status
 
Total Count
Percent
Total Charges
Avg. Charges
Total All Claims
 
 
 
 
PRTF
 
 
 
 
Adult Targeted Case Mgmt
 
 
 
 
Child Targeted Case Mgmt
 
 
 
 
Impact Plus
 
 
 
 
Community Mental Health
 
 
 
 
EPSDT Special Services - BH only
 
 
 
 
Rx - Non-BH - Brand
 
 
 
 
Rx - Non-BH - Generic
 
 
 
 
Rx - BH - Brand
 
 
 
 
RX - BH - Generic
 
 
 
 
Clinical Social Worker
 
 
 
 
Psychologist
 
 
 
 
Psychiatric Distinct Part Unit
 
 
 
 
Rehabilitation Distinct Part Unit
 
 
 
 
Rural Health Clinic
 
 
 
 
Primary Care
 
 
 
 





Reporting Criteria:



Page | 231

--------------------------------------------------------------------------------








General Specifications
Definition
Claim
Claim is defined as an original clean claim.
Claim Count
A claim count of one is applied to each claim. Therefore a claim that pays on
the header and a claim that pays on the detail will both have a count of one.
Billing Provider Type
Billing Provider Type is designated with a state specific two (2) character
field.
Billing Provider Type 04 = PRTF
Billing Provider Type 27 = Adult Targeted Case Mgmt
Billing Provider Type 28 = Child Targeted Case Mgmt
Billing Provider Type 29 = Impact Plus
Billing Provider Type 30 = Community Mental Health
Billing Provider Type 45 = EPSDT Special Services
Billing Provider Type 54 = Rx - Non-BH - Brand
Billing Provider Type 54 = Rx - Non-BH - Generic
Billing Provider Type 54 = Rx - BH - Brand
Billing Provider Type 54 = RX - BH - Generic
Billing Provider Type 82 = Clinical Social Worker
Billing Provider Type 89 = Psychologist
Billing Provider Type 92 = Psychiatric Distinct Part Unit
Billing Provider Type 93 = Rehabilitation Distinct Part Unit
Billing Provider Type 35 = Rural Health Clinic
Billing Provider Type 31 = Primary Care
Provider Type Category
Billing Provider Type Category is a breakdown of a Billing Provider Type by
specified criteria.
Date Format
All report dates are to be in the following format: mm/dd/yyyy



Row Label
Description
Total All Claims
Includes all Provider Types and Provider Type Categories included in the report.
‘Provider Type’
Crosswalk of Provider Type and Provider Specialty to each Provider Description
listed is provided in Exhibit A: Provider Type and Specialty Crosswalk.
‘Provider Type Category’
Crosswalk of Provider Type Categories for Pharmacy are provided in Exhibit B:
Billing Provider Type Category Crosswalk



Claim Status
Column Label
Description
Received
Total Count
Total Count of all Original Claims received during the reporting period.


Page | 232

--------------------------------------------------------------------------------








Received
Total Processed
Total Count of all Original Claims processed during the reporting period to a
status of Pay, Deny or Suspended.
Received
Total Charges
Total charges for all received original claims. A claim that pays at the header
should use the charges from the header. A claim that pays at the detail should
include the charges from all the details.
Received
Avg. Charges
Calculated Field: ‘Total Charges’ from received status divided ‘Total Count’
from received status.
Pay
Total Count
Total Count of all Original Claims received during the reporting period that
adjudicated to a Pay status.
Pay
Percent
Calculated Field: ‘Total Count’ from pay status divided by ‘Total Count’ from
received status.
Pay
Total Charges
Total charges from original claims adjudicated to a pay status. Header paid
claims will use the charges from the Header. Detail paid claims will use charge
from the line items that have a pay status. Denied line item charges are not to
be included in Total Charges.
Pay
Avg. Charges
Calculated Field: ‘Total Charges’ from pay status divided by ‘Total Count’ from
pay status.
Pay
Total Paid
The total adjudicated claim paid amount by the MCO. Example: A claim adjudicated
to pay $100. There is an outstanding A/R in financial for $200. The MCO should
report the $100 adjudicated paid amount and not the $0 financial payment.
Pay
Avg. Paid
Calculated Field: ‘Total Paid’ from pay status divided by ‘Total Count’ from pay
status.
Deny
Total Count
Total Count of all Original Claims received during the reporting period that
adjudicated to a Deny status.
Deny
Percent
Calculated Field: ‘Total Count’ from deny status divided by ‘Total Count’ from
received status.
Deny
Total Charges
Total charges for all denied original claims. A claim that pays at the header
should use the charges from the header. A claim that pays at the detail should
include the charges from all the details.
Deny
Avg. Charges
Calculated Field: ‘Total Charges’ from deny status divided by ‘Total Count’ from
deny status.
Suspended
Total Count
Total Count of all Original Claims received during the reporting period that
moved to a suspended status. The claim shall be counted even if the claim later
was changed to a Pay or Deny status during the reporting period.
Suspended
Percent
Calculated Field: ‘Total Count’ from suspended status divided by ‘Total Count’
from received status.


Page | 233

--------------------------------------------------------------------------------








Suspended
Total Charges
Total charges for all suspended original claims. A claim that pays at the header
should use the charges from the header. A claim that pays at the detail should
include the charges from all the details.
Suspended
Avg. Charges
Calculated Field: ‘Total Charges’ from suspended status divided by ‘Total Count’
from suspended status.





General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted by Provider Type order as shown above.





 







Report #:
118
Created:
01/27/12
Name:
Behavioral Health Outcomes
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Monthly
Exhibits:
 
Period:
First day of the month through the last day of the month.
 
 
Due Date:
By the 15th of the month following the report period.
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:
This report includes Behavioral Health outcomes associated with adults and
children/youth. All paid claims activity during the reporting period is to be
considered. All billing provider types are to be considered.




Reporting Criteria:



Page | 234

--------------------------------------------------------------------------------








General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Sort Order
The report is to be sorted in order of template provided. The template must be
adhered to without change of cells or format.



Description of Outcomes
Data reported
Access:
Wait Times
 
• Average number of days wait for initial appointment per 1) MCO Enrollees and
2) MCO enrollees who are Behavioral Health clients as defined in Exhibit G.
Include the standard deviation and the N.
 
o   Emergent (needing immediate assistance)
 
o   Urgent (needing assistance within 24 hours)
 
o   Routine (needing assistance within 1 week or more)
 
Total (sum of above three rows) 
 
Crisis
 
•    Number of crisis calls per 1000 MCO enrollees
Numerator: number of telephone calls or walk-ins defined as a crisis


Definition of Crisis:  Danger to self or others,  the presence of the following
may also constitute a MH crisis, particularly for individuals with history of
mental health concerns. Usually needs assistance immediately or within 24 hours.
o    Intense Feelings of Personal Distress (anxiety, depression, anger, panic,
hopelessness);
o    Obvious Changes in Functioning (neglect of personal hygiene, unusual
behavioral);
o    Catastrophic Life Events (disruptions in personal relationships/support
systems/living arrangements, loss of autonomy or parental rights, victimization
or natural disaster).


 
 Outcomes for MCO Enrollees
 
•    Number of psychiatric hospitalizations per1000 MCO Enrollees
Numerator: # of admissions to a either a state psychiatric hospital (ARH
(Appalachian Regional Healthcare –psychiatric unit), CSH (CENTRAL STATE
HOSPITAL), ESH (EASTERN STATE HOSPITAL), WSH (EASTERN STATE HOSPITAL)) or a
general hospital psychiatric unit
 
o    Number of Emergency Room visits/1000 MCO Enrollees
o    Number of Emergency Room visits by Behavioral Health Clients /1000
Behavioral Health Clients.
 


Page | 235

--------------------------------------------------------------------------------








•    Percent adhering to recommended course of behavioral health treatment:
Note: The reporting period for the following three measures is the current state
fiscal year. Monthly reports should include measures for state fiscal
year-to-date.
 
o    Adherence to Antipsychotics for Individuals with Schizophrenia 
The percentage of members age 18+ years during the reporting period with
schophrenia who were dispensed and remained on an antipsychotic medication for
at least 80% of their treatment period.
Numerator: # of individual members age 18+ years who achieved a PDC (portion of
days covered) of at least 80% for their antipsychotic medication during the
reporting period.
Denominator: # of individual members with Schizophrenia who were dispensed an
antipsychotic medication for treatment.
More specifics of this measure should follow the HEDIS, 2013 reference:
NCQA. (2013). Technical specifications for health plans volume 2. p. 202-206.


 
o    Antidepressant Medication Management
The percentage of members age 18+ years with a diagnosis of major depression and
were newly treated with antidepressant medication, and who remained on an
antidepressant medication treatment. Two rates are reported:


Effective Acute Phase Treatment. The percentage of newly diagnosed and treated
members who remained on an antidepressant medication for at least 84 days (12
weeks).
Numerator: # of individual members age 18+ years with a diagnosis of major
depression and who were newly treated with antidepressant medication and
remained an antidepressant medication for at least 84 days (12 weeks).


Effective Continuation Phase Treatment. The percentage of newly diagnosed and
treated members who remained on an antidepressant medication for at least 180
days (6 months).
Numerator: # of individual members age 18+ years with a diagnosis of major
depression and who were newly treated with antidepressant medication and
remained an antidepressant medication for at least 180 days (6 months).
 


Page | 236

--------------------------------------------------------------------------------










Denominator: # of individual members age 18+ years with a diagnosis of major
depression and were newly treated with antidepressant medication


More specifics of this measure should follow the HEDIS, 2013 reference:
NCQA. (2013). Technical specifications for health plans volume 2. p. 182-186.


o    Annual Monitoring for Patients on Persistent Medications
The percentage of members age 18+ years who receive at least 180 days of
ambulatory medication therapy for a select therapeutic agent during the
reporting period and at least one therapeutic monitoring event for the
therapeutic agent in the reporting period.
For each product line, report each of the four rates separately and as a total
rate.
1.    Annual monitoring for members on angiotensin converting enzyme (ACE)
inhibitors or angiotensin receptor blockers (ARB).
2.    Annual monitoring for members on digoxin.
3.    Annual monitoring for members on diuretics.
4.    Annual monitoring for members on anticonvulsants.
Total rate (the sum of the four numerators divided by the sum of the four
denominators).


For definitions of each numerator, see NCQA. (2013). Technical specifications
for health plans volume 2. p. 208-213.
Denominator: # of individual members age 18+ years who receive at least 180 days
of ambulatory medication therapy for a select therapeutic agent during the
reporting period
More specifics of this measure should follow the HEDIS, 2013 reference:
NCQA. (2013). Technical specifications for health plans volume 2. p. 208-213.


 


Behavioral Health Integrated Care for Adults & Chidren/Youth
 
•    Unduplicated number of a) adults age 18 and over and b) children/youth
under age 18 who have received both mental health and substance abuse services;
or have received integrated services (separating adults and children/youth)
during the reporting period.
 mm/yyyy SFY-to-date
a)
b)
Tobacco Product Users
 
•    Of all MCO enrollees, the number of a) adults age 18 and over and b)
children/youth under age 18 who report use (once a week or greater) of tobacco
products (all types)


 
Substance Use Disorder Screening
 
• Of all MCO enrollees, the unduplicated number of 1) adult members (age 18+)
and 2) Children/Youth members (age under 18) who are screened for a substance
use disorder in
 
A. Emergency Room
 
B. Primary Care Provider
 
C. Specialized Care Provider
 


Page | 237

--------------------------------------------------------------------------------








D. Hospital Admission
 
E. Other provider types
CPT codes associated with this are: 96150,-96155 (Health / Behavioral Health
Assessment/Intervention Services. Example Substance Use Disorder Screening Tools
include: GAIN SS (Global Appraisal of Individual Need Short Screener), UNCOPE,
SBIRT (Screening, Brief Intervention, and Referral to Treatment), AUDIT (Alcohol
Use Disorders Identification Test), and CAGE.
 





 



Report #:
119
Created:
01/19/12
Name:
Mental Health Statistics Improvement Project Adult Survey Report
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Annual
Exhibits:
 
Period:
State Fiscal Year: 01-JULY through 30-JUNE
 
 
Due Date:
1-NOV
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:
The MCO shall annually implement the Mental Health Statistics Improvement
Program (MHSIP) Adult Survey. The behavioral health member satisfaction survey
requirement shall be satisfied by the Contractor by administering the 28-Item
Mental Health Statistics Improvement Program (MHSIP) Adult Survey plus
additional 8 items for the Social Connectedness and Functioning National Outcome
Measures (for adult behavioral health members). The MCO may contact the
Department for Behavioral Health, Developmental and Intellectual Disabilities
(DBHDID) to obtain a current version of the survey tools. Surveys should be
administered by an NCQA certified survey vendor. The contractor shall submit a
plan for administration (sampling strategy, survey methodology, etc.) to DBHDID
prior to survey administration . DBHDID shall review and approve any Behavioral
Health member survey instruments and plan for administration and shall provide a
written response to the Contractor within fifteen (15) days of receipt. The
Contractor shall provide the Department a copy of all survey results in the
format prescribed. Survey results shall include counts of Members surveyed by
MCO Region and report percentages of Members who report positively about the
following domains:
Adult Behavioral Health Members:
•
Access

•
Quality and Appropriateness

•
Outcomes

•
Treatment Planning

•
General Satisfaction with Services

Sample Layout:



Page | 238

--------------------------------------------------------------------------------








Provider Type
SFY Survey Completed
General Satisfaction
Access
Quality
Participation
Outcomes
Social Connectedness
Functioning
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Reporting Criteria:


General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Provider Type
All Billing Provider Types are to be considered. Billing Provider Type is
designated with a state specific two (2) character field. Crosswalk of Provider
type and Provider Specialty to each Provider Description if provided in Exhibit
A: Provider Type and Specialty Crosswalk.
SFY Survey Completed
The State Fiscal Year within which the survey was completed. Use format YYYY.
General Satisfaction
The Mean Score of the domain.
Access
The Mean Score of the domain.
Quality
The Mean Score of the domain.
Participation
The Mean Score of the domain.
Outcomes
The Mean Score of the domain.
Social Connectedness
The Mean Score of the domain.
Functioning
The Mean Score of the domain.





 






Page | 239

--------------------------------------------------------------------------------








Report #:
120
Created:
01/19/12
Name:
Youth Services Satisfaction Caregiver Survey Report
Last Revised:
07/29/13
Group:
Behavioral Health
Report Status:
Revised
Frequency:
Annual
Exhibits:
 
Period:
State Fiscal Year: 01-JULY through 30-JUNE
 
 
Due Date:
1-NOV
 
 
Submit To:
Kentucky Department for Behavioral Health, Developmental & Intellectual
Disabilities


Kentucky Department for Medicaid Services
 
 



Description:
The MCO shall annually implement the Youth Services Satisfaction Caregiver
Survey (YSSF) . The YSSF requirement shall be satisfied by the Contractor by
administering the 21-item Youth Services Survey Family Version (YSS-F) plus
additional 4 items for the Social Connectedness National Outcome Measure (for
parents /caregiver of child members). The Contractor may contact the Department
for Behavioral Health, Developmental and Intellectual Disabilities (DBHDID) to
obtain a current version of the survey tools. Surveys should be administered by
an NCQA certified survey vendor. The MCO shall submit a plan for administration
(sampling strategy, survey methodology, etc.) to DBHDID prior to survey
administration. DBHDID shall review and approve any Behavioral Health member
survey instruments and plan for administration and shall provide a written
response to the Contractor within fifteen (15) days of receipt. The Contractor
shall provide the Department a copy of all survey results in the format
prescribed. Survey results shall include counts of Members surveyed by MCO
Region and report percentages of Members who report positively about the
following domains:
Child Behavioral Health Members:
•
Access

•
Outcomes

•
Treatment Planning

•
Family Members Reporting high Cultural Sensitivity of Staff

•
General Satisfaction with Services



Sample Layout:


Provider Type
SFY Survey Completed
General Satisfaction
Access
Cultural Sensitivity
Participation
Outcomes
Social Connectedness
Functioning
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









Reporting Criteria:

Page | 240

--------------------------------------------------------------------------------










General Specifications
Definition
Date Format
All report dates unless otherwise specified are to be in the following format:
mm/dd/yyyy
Provider Type
All Billing Provider Types are to be considered. Billing Provider Type is
designated with a state specific two (2) character field. Crosswalk of Provider
type and Provider Specialty to each Provider Description if provided in Exhibit
A: Provider Type and Specialty Crosswalk.
SFY Survey Completed
The State Fiscal Year within which the survey was completed. Use format YYYY.
General Satisfaction
The Mean Score of the domain.
Access
The Mean Score of the domain.
Cultural Sensitivity
The Mean Score of the domain.
Participation
The Mean Score of the domain.
Outcomes
The Mean Score of the domain.
Social Connectedness
The Mean Score of the domain.
Functioning
The Mean Score of the domain.





 



Report #:
126
Created:
08/28/2012
Name:
FQHC and RHC
Last Revised:
02/27/2013
Group:
Utilization
Report Status:
Active
Frequency:
Quarterly
Exhibits:
NA
Period:
First day of the quarter through the last day of the quarter.
 
 
Due Date:
45 calendar days following the report period.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The FQHC and RHC report provides the total amount paid to each Federally
Qualified Health Center (FQHC) and Rural Health Center (RHC) per month. All
Providers with a speciality of FQHC or RHC are to be reported.


Sample Layout:



Page | 241

--------------------------------------------------------------------------------








Federally Qualified Health Center (FQHC) and Rural Health Center (RHC)
Utilization
 
 
Specialty
Provider Medicaid ID
Provider Name
Month
# Unduplicated Claims Excluding Crossovers
Total Amt Paid- Claims Excluding Crossovers
TPL Amount Listed
# Unduplicated Crossover Claims
Total Amt Paid - Crossover Claims
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Sort Order
The report is to be sorted in ascending order: <Specialty> by <Provider Medicaid
ID> by <Month>



Row Label
Description
NA
 



Column Label
Description
Specialty
The Provider specialty. Valid values are FQHC and RHC
Provider Medicaid ID
Medicaid ID assigned by the Department
Provider Name
Provider name associated with the Provider Medicaid ID as listed in MMIS
Month
The month that the payments were made to the Provider. Format to be reported is
<YYYY/MM>.
# Unduplicated Claims Excluding Crossovers
Total number by Medicaid ID of unduplicated claims for the quarter. Do not
include Crossover Claims
Total Amt Paid- Claims Excluding Crossovers
Total dollars paid for the total number of unduplicated claims excluding
crossovers listed in the previous column.
TPL Amount Listed
Total amount of any Third Party payment listed for the number of unduplicated
claims excluding crossovers listed in column three.
# Unduplicated Crossover Claims
Total number by Medicaid ID of unduplicated crossover claims for the quarter.
Total Amt Paid - Crossover Claims


Total dollars paid for the total number of unduplicated crossover claims listed
in the previous column.



 




Page | 242

--------------------------------------------------------------------------------








Report #:
127
Created:
08/28/2012
Name:
Statement on Standards for Attestation Engagements (SSAE) No. 16
Last Revised:
NA
Group:
Audit/Internal Control
Report Status:
Active
Frequency:
Annual or as Apporpriate
Exhibits:
NA
Period:
As required by APA
 
 
Due Date:
30 days following the first calendar quarter
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


MCO should provide the Statement on Standards for Attestation Engagements (SSAE)
No. 16 Type II audit that addresses the engagements conducted by services
providers on service organization for reporting design control and operational
effectiveness.


 





Report #:
200
Created:
03/31/2012
Name:
Ineligible Assignment
Last Revised:
 
Group:
HIPAA 834 Reconciliation Reports
Report Status:
Active
Frequency:
Daily (as needed)
Exhibits:
 
Period:
 
 
 
Due Date:
Daily based on processing of HIPAA 834 transactions.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


When the MCO identifies a Member that the MCO believes is not eligible for MCO
enrollment the MCO shall identify the Member on the ‘Ineligible Assignment’
report.


When the potential ineligible member is identified through receipt of a HIPAA
834 transaction (daily or monthly) the MCO shall use the data received on the
HIPAA 834 to complete the report. The MCO Comments field shall start with the
date of the HIPAA 834 transaction.


When the potential ineligible member is identified through other means than the
HIPAA 834 transaction the MCO shall complete the report using the active data
from the MCO Eligibility system.


Sample Layout:



Page | 243

--------------------------------------------------------------------------------








THIS SECTION TO BE COMPLETED BY THE MCO
 
TO BE COMPLETED BY DMS
#
SSN
Medicaid ID
MCO Effective Date
MCO End Date
Date of Birth
Member Last Name
Member First Name
County
Program Code
Status Code
Institutional Status Code
MCO Comments
Action
Action Date
DMS Comments
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA




Page | 244

--------------------------------------------------------------------------------








Column Label
Description
#
Counter to easily identify record.
SSN
Social Security Number of the Medicaid Member. To be reported as a 9 character
text string without any dashes.
Medicaid ID
The Members Medicaid ID. To be reported as a text string.
MCO Effective Date
The Effective Date of the MCO assignment that the MCO believes to be invalid.
MCO End Date
The End Date of the MCO assignment that the MCO believes to be invalid.
Date of Birth
The Member’s date of birth.
Member Last Name
The Member’s last name.
Member First Name
The Member’s first name.
County
The three digit county code of the Member to be reported as a 3 character text
string.
Program Code
The Member’s one or two character Program Code that corresponds to the
assignment that the MCO believes to be invalid. To be reported as a text string.
Status Code
The Member’s two character Status Code that corresponds to the assignment that
the MCO believes to be invalid. To be reported as a text string.
Institutional Status Code
The Member’s two character Institutional Status Code that corresponds to the
assignment that the MCO believes to be invalid. To be reported as a text string.
MCO Comments
When the activity was identified through a HIPAA 834 transaction the HIPAA 834
transaction date is to be included as the first comment. Other comments may be
included when the MCO believes it will assist the DMS in review of the report.
Action
The research results reported by DMS. Valid values and their description are:


1.    MAC: MCO Assignment Correct No Action Taken
2.    MIC: MCO Assignment Incorrect - Member Disenrolled
Action Date
The date the DMS reviewer reviewed and, if necessary, disenrolled the Member
from the MCO. It is not the date of disenrollment. Rather it is the date that
MCAPS and/or MMIS were updated with the disenrollment.
DMS Comments
Description of the reason why the ‘Action’ was taken.





 






Page | 245

--------------------------------------------------------------------------------








Report #:
205
Created:
03/31/2012
Name:
Assignment Inquiry
Last Revised:
 
Group:
HIPAA 834 Reconciliation Reports
Report Status:
Active
Frequency:
Daily (as needed)
Exhibits:
 
Period:
 
 
 
Due Date:
Daily based on processing of HIPAA 834 transactions.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


When the MCO identifies conflicting Member data elements the MCO shall identify
the Member on the ‘Assignment Inquiry’ report.


When the conflicting data elements are identified though receipt of a HIPAA 834
transaction (daily or monthly) the MCO shall use the data received on the HIPAA
834 to complete the report. The MCO Comments field shall start with the date of
the HIPAA 834 transaction.
 
When the conflicting data elements are identified through other means than the
HIPAA 834 transaction the MCO shall complete the report using the active data
from the MCO Eligibility System.


Sample Layout:


THIS SECTION TO BE COMPLETED BY THE MCO
TO BE COMPLETED BY DMS


#
SSN
Medicaid ID
MCO Effective Date
MCO End Date
Data Element #1
Data Element #2
Data Element #3
Data Element #4
MCO Comments
Action
Action Date
DMS Comments
1
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA




Page | 246

--------------------------------------------------------------------------------








Column Label
Description
#
Counter to easily identify record.
SSN
Social Security Number of the Medicaid Member. To be reported as a 9 character
text string without any dashes.
Medicaid ID
The Members Medicaid ID. To be reported as a text string.
MCO Effective Date
The Effective Date of the MCO assignment that the MCO believes to be invalid.
MCO End Date
The End Date of the MCO assignment that the MCO believes to be invalid.
Data Element #1
Member information that may conflict with other reported Member information. For
example: If a Program Code does not match a Foster Care indicator then the
Program Code value should be populated.
Data Element #2
Member information that may conflict with other reported Member information. To
follow the example from Data Element #1: If a Program Code does not match a
Foster Care indicator then the Foster Care Indicator should be populated.
Data Element #3
Member information that may conflict with other reported Member information.
Data Element #4
Member information that may conflict with other reported Member information.
MCO Comments
When the activity was identified through a HIPAA 834 transaction the HIPAA 834
transaction date is to be included as the first comment. Other comments may be
included when the MCO believes it will assist the DMS in review of the report.
Action
The research results reported by DMS.
Action Date
The date the DMS reviewer reviewed and, if necessary, modified the Member’s
information.
DMS Comments
Description of the reason why the ‘Action’ was taken.





 





Report #:
210
Created:
03/31/2012
Name:
Duplicate Member
Last Revised:
 
Group:
HIPAA 834 Reconciliation Reports
Report Status:
Active
Frequency:
Daily (as needed)
Exhibits:
 
Period:
 
 
 
Due Date:
Daily based on processing of HIPAA 834 transactions.
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 




Page | 247

--------------------------------------------------------------------------------








Description:


When the MCO identifies a potential duplicate Member assignment the MCO shall
identify the Member on the ‘Duplicate Member’ report.


When the potential duplicate Member is identified though receipt of a HIPAA 834
transaction (daily or monthly) the MCO shall use the data received on the HIPAA
834 to complete the report. The MCO Comments field shall start with the date of
the HIPAA 834 transaction.


When the potential duplicate Member is identified through other means than the
HIPAA 834 transaction the MCO shall complete the report using the active data
from the MCO Eligibility System.


The MCO may include in the MCO Comment field details as to why the MCO believes
the Member is a duplicate if the MCO deems the information critical for DMS
review.


Sample Layout:


 
Member Existing on MCO System
Member Received on HIPAA 834 Transaction or Member Existing on MCO System
 
TO BE COMPLETED BY DMS
#
Member Last Name
Member First Name
Date of Birth
SSN
Medicaid ID
Member Last Name
Member First Name
Date of Birth
SSN
Medicaid ID
MCO Comments
Action
Action Date
DMS Comments
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA




Page | 248

--------------------------------------------------------------------------------








Column Label
Description
#
Counter to easily identify record.
Member Existing on MCO System
Information reported is to be based on the Member’s information that the MCO
already had loaded from a previous HIPAA 834 transaction.
Member Received on HIPAA 834 Transaction or Member Existing on MCO System
Information reported is to be based on the Member’s information received on the
most recent HIPAA 834 transaction or the MCO’s Member system if the duplicate is
identified from a source other than a HIPAA 834.
Member Last Name
The Member’s last name.
Member First Name
The Member’s first name.
Date of Birth
The Member’s date of birth.
SSN
Social Security Number of the Medicaid Member. To be reported as a 9 character
text string without any dashes.
Medicaid ID
The Members Medicaid ID. To be reported as a text string.
MCO Comments
When the activity was identified through a HIPAA 834 transaction the HIPAA 834
transaction date is to be included as the first comment. Other comments may be
included when the MCO believes it will assist the DMS in review of the report.
Action
The research results reported by DMS. Valid values and their description are:


1.    Duplicate/Linked: Members were determined to be duplicative and were
linked.
2.    Not Duplicate: Members are not duplicate and no additional action was
taken.
Action Date
The date the DMS reviewer reviewed and, if necessary, linked the Member IDs in
the MMIS.
DMS Comments
Description of the reason why the ‘Action’ was taken. For Member IDs that are
linked the ID that remains active and the ID that is inactivated will be
identified.





 





Report #:
220
Created:
03/31/2012
Name:
Newborn
Last Revised:
 
Group:
HIPAA 834 Reconciliation Reports
Report Status:
Active
Frequency:
Monthly
Exhibits:
 
Period:
 
 
 
Due Date:
15th of the Month
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 


Page | 249

--------------------------------------------------------------------------------










Description:


The MCO shall submit the ‘Newborn’ report (MCO Report # 220) monthly for all
newborns that are thirty (30) days or older for which the MCO has not received a
HIPAA 834 enrollment transaction.


Sample Layout:


 
THIS SECTION TO BE COMPLETED BY THE MCO
TO BE COMPLETED BY DMS
#
Newborn
Last Name
Newborn First Name
Date of Birth
Gender
Newborn
County
Mother's Member Number or SSN
Mother's
Last Name
Mother's
First Name
Days Old
Action
Action Date
30 Day Action
30 Day Action Date
Comments
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:
General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA



Column Label
Description
#
Counter to easily identify record.
Newborn Last Name
The Newborn’s last name.
Newborn First Name
The Newborn’s first name.
Date of Birth
The Newborn’s date of birth.
Gender
The Newborn’s gender.
Newborn County
The three digit county code of the Newborn to be reported as a 3 character text
string.


Page | 250

--------------------------------------------------------------------------------








Mother’s Member Number or SSN
Provide Newborn Mother’s Medicaid ID or Social Security Number associated with
the mother’s enrollment information from the state system.


Medicaid ID to be reported as a text string.
SSN to be reported as a 9 character text string without any dashes.


Mother’s Last Name
Provide Newborn’s Mother last name if available at time of the report associated
with the mother’s enrollment information from the state system.
Mother’s First Name
Provide Newborn’s Mother first name if available at time of the report
associated with the mother’s enrollment information from the state system.
Days Old
Provide Newborn’s age as number of days old. The Newborn on their date of birth
is to be counted as one (1) day old.
Action
The research results reported by DMS. Valid values and their description are:






 
NNE:
The Newborn is not enrolled in Medicaid. Enrollment process has been initiated.
 
NE not MCO:
The Newborn is enrolled in Medicaid but is not eligible for enrollment in the
MCO.
 
NE MCO:
The Newborn is enrolled in Medicaid and is enrolled with the MCO.
 
NE add MCO
The Newborn is enrolled in Medicaid and has now been assigned to the MCO.
Action Date
The date the DMS reviewer initially reviewed the Newborns Medicaid eligibility
and, if necessary, assigned the Newborn to the MCO. It is not the date of
enrollment. Rather it is the date that MCAPS and/or MMIS were updated with the
assignment.
30 Day Action
For ‘Action’ values of NNE, DMS will update the status of the Newborn Medicaid
enrollment. Valid values and their description of that action are:






 
NE and MCO:
The Newborn was enrolled in Medicaid and assigned to the MCO.
 
NE not MCO:
The Newborn was enrolled in Medicaid but was not assigned to the MCO.
 
NNE:
The Newborn was not enrolled in Medicaid.
30 Day Action Date
The date the DMS reviewer updated the Newborn Medicaid Enrollment and, if
necessary, assigned the Newborn to the MCO. It is not the date of enrollment.
Rather it is the date that MCAPS and/or MMIS were updated with the assignment.
Comments
Description of the reason why the ‘Action’ and/or ’30 Day Action’ was taken. The
Newborn Medicaid Id will be provided For Newborns enrolled in Medicaid that are
assigned to the MCO (’30 Day Action’ value of NE and MCO).



 




Page | 251

--------------------------------------------------------------------------------










Report #:
230
Created:
03/31/2012
Name:
Capitation Payment Request
Last Revised:
 
Group:
HIPAA 820 Reconciliation Reports
Report Status:
Active
Frequency:
Monthly
Exhibits:
 
Period:
Months prior to or equal to the MMIS Reconciliation Month
 
 
Due Date:
45 Days after receipt of the HIPAA 820 containing the MMIS Reconciliation Month
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO shall submit the ‘Capitation Payment Request’ report of all members that
the MCO identifies for which payment has not been received. Only those months
equal to or prior to the MMIS Managed Care Reconciliation Month (MMIS Recon
Month) are to be reported.


Sample Layout:


 
THIS SECTION TO BE COMPLETED BY THE MCO
 
 
 
 
TO BE COMPLETED BY DMS
#
Capitation Month
Medicaid ID
Effective Date
End Date
Region
County
Program Code
Status Code
Age
MCO Comments
Member MCO Eligible
Date Eligibility Reviewed
Cap Created
Cap Created Date
DMS Comments
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:
General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA




Page | 252

--------------------------------------------------------------------------------








Column Label
Description
#
Counter to easily identify record.
Capitation Month
The Month that the MCO did not receive a payment for the Member. To be formatted
as <yyyy/mm>.
Medicaid ID
The Members Medicaid ID. To be reported as a text string.
Effective Date
The Effective Date of the MCO assignment.
End Date
The End Date of the MCO assignment.
Region
The Member two (2) digit Region based on the Member’s County. To be reported as
a text string.
County
The three digit county code to be reported as a 3 character text string.
Program Code
The Member’s one or two character Program Code that corresponds to the MCO
assignment for the ‘Capitation Month’. To be reported as a text string.
Status Code
The Member’s two character Status Code that corresponds to the MCO assignment
for the ‘Capitation Month’. To be reported as a text string.
Age
The age that the Member would have attained as of the end of the ‘Capitation
Month’.
MCO Comments
Comments may be included when the MCO believes it will assist the DMS in review
of the report.
Member MCO Eligible
Based on review of the Member’s Medicaid and MCO eligibility, the DMS reviewer
will indicate if the Member was eligible to receive a capitation payment for the
‘Capitation Month’. Valid values are Y and N.
Date Eligibility Reviewed
The date the ‘Member MCO Eligible’ determination was made.
Cap Created
An indicator (Y or N) identifying if a capitation payment record was created in
the MMIS.
Cap Created Date
The date the capitation payment record was created in the MMIS.
DMS Comments
Description of the reason why the ‘Member MCO Eligible’ and/or ’Cap Created’
indicators were set.





 






Page | 253

--------------------------------------------------------------------------------








Report #:
240
Created:
03/31/2012
Name:
Capitation Duplicate Payment
Last Revised:
 
Group:
HIPAA 820 Reconciliation Reports
Report Status:
Active
Frequency:
Monthly
Exhibits:
 
Period:
Months prior to or equal to the MMIS Reconciliation Month
 
 
Due Date:
45 Days after receipt of the HIPAA 820 containing the MMIS Reconciliation Month
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO shall submit the ‘Capitation Duplicate Payment’ report for Members that
the MCO identifies as having received duplicate payments. Only those months
equal to or prior to the MMIS Recon Month are to be reported.


Sample Layout:


 
 
Capitation Payment # 1
Capitation Payment # 2
Capitation Payment # 3
 
TO BE COMPLETED BY DMS
#
Capitation Month
Medicaid ID
Payment Amount
Payment Date
Medicaid ID
Payment Amount
Payment Date
Medicaid ID
Payment Amount
Payment Date
MCO Comments
Member MCO Eligible
Date Eligibility Reviewed
Cap Recoup Created
Cap Created Date
DMS Comments
1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:


General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA




Page | 254

--------------------------------------------------------------------------------








Column Label
Description
#
Counter to easily identify record.
Capitation Month
The Month that the MCO received a duplicate payment for the Member. To be
formatted as <yyyy/mm>.
Medicaid ID
The Members Medicaid ID. To be reported as a text string.
Payment Amount
The amount of the capitation payment that the MCO received.
Payment Date
The date that the capitation payment was paid.
MCO Comments
Comments may be included when the MCO believes it will assist the DMS in review
of the report.
Member MCO Eligible
Based on review of the Member’s Medicaid and MCO eligibility, the DMS reviewer
will indicate if the Member was eligible to receive a capitation payment for the
‘Capitation Month’. Valid values are Y and N.
Date Eligibility Reviewed
The date the ‘Member Eligible’ determination was made.
Cap Recoup Created
An indicator (Y or N) identifying if a capitation recoupment record was created
in the MMIS.
Cap Created Date
The date the capitation recoupment record was created in the MMIS.
DMS Comments
Description of the reason why the ‘Member MCO Eligible’ and/or ’Cap Recoup
Created’ indicators were set.





 





Report #:
250
Created:
03/31/2012
Name:
Capitation Adjustments Request
Last Revised:
 
Group:
HIPAA 834 Reconciliation Reports
Report Status:
Active
Frequency:
Monthly
Exhibits:
 
Period:
Months prior to or equal to the MMIS Reconciliation Month
 
 
Due Date:
45 Days after receipt of the HIPAA 820 containing the MMIS Reconciliation Month
 
 
Submit To:
Kentucky Department for Medicaid Services
 
 



Description:


The MCO shall submit the ‘Capitation Adjustment Requests’ report for Members
that the MCO believes an inaccurate capitation payment was made. The capitation
adjustment requests are limited to the capitation payments made for the MMIS
Recon Month or capitation payments that were made as retroactive payments that
will not be adjusted though the MMIS Recon processes because the capitation
month is prior to the MMIS Recon Month.


Sample Layout:

Page | 255

--------------------------------------------------------------------------------








 
 
Capitation Payment Received
 
Capitation Payment Expected
#
Type of Adjustment
Capitation Month
Medicaid ID
Program Code
Status Code
County
Payment Amount
Payment Date
 
Program Code
Status Code
County
Payment Amount
1
 
 
 
 
 
 
 
 
 
 
 
 
 
2
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 
 
 
 
 
 
 
 
 
 
 
 
 
4
 
 
 
 
 
 
 
 
 
 
 
 
 



TO BE COMPLETED BY DMS
Member MCO Eligible
Date Eligibility Reviewed
Cap Adjust Created
Cap Adjust Date
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Reporting Criteria:
General Specifications
Definition
Date Format
All report dates are to be in the following format: mm/dd/yyyy unless otherwise
stated.



Row Label
Description
NA
NA



Column Label
Description
#
Counter to easily identify record.
Type of Adjustment
The description of the type of payment that the MCO believes is not correct.
Valid values are:


1.    Overpayment: MCO believes the capitation payment received was too high
because the Member qualifies under a different Category of Aid and/or resides in
a different Region.


2.    Underpayment: MCO believes the capitation payment received was to low
because the member qualifies under a different Category of Aid and/or resides in
a different Region.


3.    Prorate: MCO believes the capitation payment received was incorrectly
prorated based on the Member’s Effective date and/or Category of Aid.


Page | 256

--------------------------------------------------------------------------------








Capitation Month
The Month that the MCO received a payment for the Member. To be formatted as
<yyyy/mm>.
Medicaid ID
The Members Medicaid ID. To be reported as a text string.
<Capitation Payment Received> Program Code
The Member’s one or two character Program Code that corresponds to the Member’s
capitation payment received. To be reported as a text string.
<Capitation Payment Received> Status Code
The Member’s two character Status Code that corresponds to the Member’s
capitation payment received. To be reported as a text string.
<Capitation Payment Received> County
The three digit county code of the Member that corresponds to the Member’s
capitation payment received. To be reported as a 3 character text string.
<Capitation Payment Received> Payment Amount
The capitation payment amount received.
Payment Date
The date of payment for the capitation payment amount received.
<Capitation Payment Expected> Program Code
The Member’s one or two character Program Code that corresponds to the Member’s
eligibility that the MCO believes should have been paid. To be reported as a
text string.
<Capitation Payment Expected> Status Code
The Member’s two character Status Code that corresponds to the Member’s
eligibility that the MCO believes should have been paid. To be reported as a
text string.
<Capitation Payment Expected> County
The three digit county code of the Member that corresponds to the Member’s
eligibility that the MCO believes should have been paid. To be reported as a 3
character text string.
<Capitation Payment Expected> Payment Amount
The capitation payment amount expected by the MCO.
Member MCO Eligible
Based on review of the Member’s Medicaid and MCO eligibility, the DMS reviewer
will indicate if the Member was eligible to receive a capitation adjustment
payment for the ‘Capitation Month’. Valid values are:


1.    Y: Capitation payment should have been made as the MCO expected.
2.    N: Capitation payment received by the MCO was correct and no adjustment is
to be made.
3.    O: Capitation payment received by the MCO and the capitation payment
expected by the MCO are not correct. Other capitation adjustment is warranted.
Date Eligibility Reviewed
The date the ‘Member MCO Eligible’ determination was made.


Page | 257

--------------------------------------------------------------------------------








Cap Adjust Created
When the ‘Member MCO Eligible’ is Y or O then a capitation adjustment will be
created. A recoupment of the existing payment record will be created and a new
record for the correct capitation payment will be created. Valid values and
their description are:


1.    Y: Recoupment and payout adjustments were created in the MMIS.
2.    R: Recoupment adjustment created only. Will occur if the Member was
determined not to be MCO eligible for the capitation month.
3.    N: Capitation adjustments records were not created. Will occur if the
adjustment request does not qualify based on the capitation month and/or
capitation adjustment not eligible for reconciliation.
Cap Adjust Date
The date the ‘Cap Adjust Created’ review/action was taken.
Comments
Description of the reason why actions were taken as they relate to either Member
eligibility/enrollment with MCO and capitation adjustments.









 





EXHIBITS




 





Exhibit:
A
Created:
08/19/2011
Name:
Billing Provider Type and Specialty Crosswalk
Last Revised:
10/12/2011
Reports:
28, 58, 59, 60, 61, 62, 63
 
 



The following crosswalk is based on Kentucky’s department for Medicaid Services
Fee for Service and Capitation programs. Not all of the listed Billing Provider
Types will be reported by the MCOs since the MCOs are not responsible for all
Medicaid services.


Billing Provider Type
Billing Provider Specialty
Billing Provider Description/Category
 
 
 


Page | 258

--------------------------------------------------------------------------------








1
10
General Hospital - Inpatient Hospital
1
12
General Hospital - Inpatient Hospital
1
14
General Hospital - Inpatient Hospital
1
15
General Hospital - Inpatient Hospital
1
16
General Hospital - Inpatient Hospital
1
17
General Hospital - Inpatient Hospital
2
11
Mental Hospital
39
300
Renal Dialysis
41
411
Model Waiver 1
41
412
Model Waiver 2
4
13
Psychiatric Residential Treatment Facilities (PRTF)
1
10
General Hospital - Outpatient Hospital
1
12
General Hospital - Outpatient Hospital
1
14
General Hospital - Outpatient Hospital
1
15
General Hospital - Outpatient Hospital
1
16
General Hospital - Outpatient Hospital
1
17
General Hospital - Outpatient Hospital
36
20
Ambulatory Surgical
15
151
HANDS
29
291
Impact Plus
29
292
Impact Plus
29
299
Impact Plus
13
131
Specialized Children's Services Clinics
13
88
Specialized Children's Services Clinics
27
222
Targeted Case Mgmt. - Mentally Ill Adults
27
223
Targeted Case Mgmt. - Mentally Ill Adults
27
224
Targeted Case Mgmt. - Mentally Ill Adults
28
225
Targeted Case Mgmt. - Emotionally Disturbed Child
28
226
Targeted Case Mgmt. - Emotionally Disturbed Child
28
227
Targeted Case Mgmt. - Emotionally Disturbed Child
23
239
Title V/DSS
21
120
School-Based Services
22
229
Children with Special Health Care Needs
11
30
ICF - General
11
31
ICF-MR
11
32
ICF-MR
11
33
ICF-MR


Page | 259

--------------------------------------------------------------------------------








11
34
ICF-MR
11
36
ICF-MR
11
37
ICF-MR
12
17
Nursing Facilities
12
31
Nursing Facilities
12
32
Nursing Facilities
12
179
Nursing Facilities
12
30
Nursing Facilities
25
221
Targeted Case Management
25
211
Targeted Case Management
25
214
Targeted Case Management
25
215
Targeted Case Management
25
216
Targeted Case Management
25
222
Targeted Case Management
25
223
Targeted Case Management
25
224
Targeted Case Management
25
226
Targeted Case Management
25
227
Targeted Case Management
20
201
Preventive
24
249
Early Intervention - First Steps
45
455
EPSDT - Related
45
558
EPSDT - Related
45
39
EPSDT - Related
45
412
EPSDT - Related
45
550
EPSDT - Related
45
551
EPSDT - Related
45
552
EPSDT - Related
45
553
EPSDT - Related
45
554
EPSDT - Related
45
555
EPSDT - Related
45
556
EPSDT - Related
45
557
EPSDT - Related
45
559
EPSDT - Related
45
560
EPSDT - Related
45
563
EPSDT - Related
45
564
EPSDT - Related
45
565
EPSDT - Related


Page | 260

--------------------------------------------------------------------------------








45
567
EPSDT - Related
45
568
EPSDT - Related
45
569
EPSDT - Related
45
570
EPSDT - Related
45
571
EPSDT - Related
45
573
EPSDT - Related
45
574
EPSDT - Related
45
575
EPSDT - Related
45
576
EPSDT - Related
45
577
EPSDT - Related
45
578
EPSDT - Related
45
579
EPSDT - Related
45
580
EPSDT - Related
45
150
EPSDT - Related
45
999
EPSDT - Related
11
35
Skilled Nursing Home - General
82
116
Clinical Social Worker
82
115
Clinical Social Worker
82
829
Clinical Social Worker
85
150
Chiropractor
85
859
Chiropractor
86
861
Other Lab/X-Ray
38
861
Other Lab/X-Ray
86
251
Other Lab/X-Ray
86
542
Other Lab/X-Ray
87
170
Physical Therapist
87
879
Physical Therapist
88
171
Occupational Therapist
88
889
Occupational Therapist
89
112
Psychologist
89
899
Psychologist
90
250
Durable Medical Equipment (DME)
90
277
Durable Medical Equipment (DME)
31
80
Primary Care (FQHC)
31
82
Primary Care (FQHC)
31
0
Primary Care (FQHC)
30
111
Community Mental Health Centers


Page | 261

--------------------------------------------------------------------------------








30
110
Community Mental Health Centers
30
114
Community Mental Health Centers
30
118
Community Mental Health Centers
35
81
Rural Health
35
0
Rural Health
72
729
Nurse Midwife
72
95
Nurse Midwife
32
83
Family Planning - Clinic
34
50
Home Health
34
51
Home Health
34
210
Home Health
34
211
Home Health
37
280
Laboratories
37
281
Laboratories
40
183
EPSDT - Screens
71
0
Birthing Centers
33
39
Supports for Community Living (SCL)(Formerly AIS/MR)
42
561
Home & Community Based Services
43
410
Adult Day Care
74
94
Nurse Anesthetist
74
749
Nurse Anesthetist
44
60
Hospice
46
80
Home Care Waiver
46
461
Home Care Waiver
46
462
Home Care Waiver
46
463
Home Care Waiver
46
464
Home Care Waiver
46
466
Home Care Waiver
46
465
Home Care Waiver
47
80
Personal Care Waiver
47
461
Personal Care Waiver
47
470
Personal Care Waiver
47
473
Personal Care Waiver
47
471
Personal Care Waiver
47
472
Personal Care Waiver
17
179
Brain Injury
55
261
Ambulance


Page | 262

--------------------------------------------------------------------------------








55
260
Ambulance
57
671
Non-Emergency Transportation
56
261
Non-Emergency Transportation
56
262
Non-Emergency Transportation
56
263
Non-Emergency Transportation
56
264
Non-Emergency Transportation
56
265
Non-Emergency Transportation
56
266
Non-Emergency Transportation
56
267
Non-Emergency Transportation
56
661
Non-Emergency Transportation
54
240
Pharmacy
54
0
Pharmacy
14
0
MFP Transition
17
0
MFP Post-Transition
33
0
MFP Post-Transition
41
0
MFP Post-Transition
42
0
MFP Post-Transition
43
0
MFP Post-Transition
52
0
Optometry
77
0
Optometry
52
180
Optometry
52
190
Optometry
52
528
Optometry
77
180
Optometry
77
779
Optometry
60
271
Dental
60
272
Dental
60
273
Dental
60
274
Dental
60
277
Dental
61
271
Dental
61
272
Dental
61
273
Dental
61
274
Dental
61
277
Dental
61
610
Dental
60
270
Dental


Page | 263

--------------------------------------------------------------------------------








60
275
Dental
60
276
Dental
61
270
Dental
61
275
Dental
61
276
Dental
65
313
Physicians
65
315
Physicians
65
316
Physicians
65
317
Physicians
65
319
Physicians
65
320
Physicians
65
323
Physicians
65
327
Physicians
65
334
Physicians
65
335
Physicians
65
338
Physicians
65
340
Physicians
65
344
Physicians
65
346
Physicians
65
347
Physicians
65
348
Physicians
64
112
Physicians
64
272
Physicians
64
310
Physicians
64
311
Physicians
64
312
Physicians
64
314
Physicians
64
318
Physicians
64
321
Physicians
64
322
Physicians
64
324
Physicians
64
325
Physicians
64
326
Physicians
64
327
Physicians
64
328
Physicians
64
330
Physicians
64
331
Physicians


Page | 264

--------------------------------------------------------------------------------








64
332
Physicians
64
333
Physicians
64
336
Physicians
64
337
Physicians
64
338
Physicians
64
339
Physicians
64
341
Physicians
64
342
Physicians
64
343
Physicians
64
345
Physicians
65
272
Physicians
65
293
Physicians
65
310
Physicians
65
311
Physicians
65
312
Physicians
65
314
Physicians
65
318
Physicians
65
321
Physicians
65
322
Physicians
65
324
Physicians
65
325
Physicians
65
326
Physicians
65
328
Physicians
65
330
Physicians
65
331
Physicians
65
332
Physicians
65
333
Physicians
65
336
Physicians
65
337
Physicians
65
339
Physicians
65
341
Physicians
65
342
Physicians
65
343
Physicians
65
345
Physicians
65
650
Physicians
64
0
Physicians
65
0
Physicians


Page | 265

--------------------------------------------------------------------------------








64
313
Physicians
64
315
Physicians
64
316
Physicians
64
317
Physicians
64
319
Physicians
64
320
Physicians
64
323
Physicians
64
334
Physicians
64
335
Physicians
64
340
Physicians
64
344
Physicians
64
346
Physicians
64
347
Physicians
64
348
Physicians
64
329
Physicians
65
329
Physicians
64
543
Physicians
78
90
Nurse Practitioner/Midwife
78
91
Nurse Practitioner/Midwife
78
92
Nurse Practitioner/Midwife
78
93
Nurse Practitioner/Midwife
78
95
Nurse Practitioner/Midwife
78
789
Nurse Practitioner/Midwife
78
0
Nurse Practitioner/Midwife
50
220
Hearing
70
200
Hearing
50
509
Hearing
70
709
Hearing
80
140
Podiatry
80
809
Podiatry
91
911
Comp. Outpatient Rehab. Facility
91
912
Comp. Outpatient Rehab. Facility
92
11
Psych Distinct Part Unit
93
40
Rehab Distinct Part Unit
93
12
Rehab Distinct Part Unit
95
100
Physician Assistant
95
959
Physician Assistant


Page | 266

--------------------------------------------------------------------------------








95
101
Physician Assistant
96
71
Managed Care - Physical Health
96
72
Managed Care - Physical Health
97
0
Managed Care - Behavioral Health



 





Exhibit:
B
Created:
08/19/2011
Name:
Billing Provider Type Category Crosswalk
Last Revised:
10/12/2011
Reports:
28, 58, 59, 60, 61, 62, 63
 
 



Terminology
Definition
Rx
Rx is an abbreviation for Pharmacy
BH
BH is an abbreviation for Behavioral Health



Billing Provider Type
Description
Category
Criteria to Determine Category
1
General Hospital
Inpatient
Bill Type = 11x, 12x, 21x or 22x
1
General Hospital
Outpatient
Bill Type = 13x
1
General Hospital
Emergency Room
Revenue Code = 450, 451, 452 or 459
1
General Hospital
Inpatient/Outpatient Other
All other Inpatient/Outpatient Hospital Claims
54
Pharmacy
Rx non-BH Brand
Brand National Drug Code from 2009 Red Book
54
Pharmacy
Rx non-BH Generic
Generic NDC from 2009 Red Book
54
Pharmacy
Rx BH Brand
Therapeutic class description for behavioral health 61and brand NDC from 2009
Red Book
54
Pharmacy
Rx BH Generic
Therapeutic class description for behavioral health and generic NDC from 2009
Red Book



 




Page | 267

--------------------------------------------------------------------------------








Exhibit:
C
Created:
08/21/2011
Name:
Provider Enrollment Activity Reasons
Last Revised:
10/01/2011
Reports:
69, 70
 
 



General Specifications
Definition
Denial
Applies when an MCO non-participating Provider or Subcontractor is denied
participation with an MCO.
Termination
Applies when an MCO’s current participating Provider or Subcontractor is
suspended or terminated from participation with an MCO.



Type of Reason
Reason Code


Reason Code Description


Denial or Termination
B
Medicare Action
Denial or Termination
C
License Revoked
Denial or Termination
D
License Expired
Termination
E
Voluntary Termination
Termination
F
Retired
Termination
G
Deceased
Termination
I
Inactive for Two or more Years
Denial or Termination
K
Awaiting Re-credentialing
Denial or Termination
L
License Suspended
Denial or Termination
M
License Surrender
Denial or Termination
O
No ADO
Denial or Termination
T
Medicaid Action
Termination
X
MCO Rebid (subcontractor only)
Termination
Y
MCO Action (subcontractor only)



 



Exhibit:
D
Created:
09/07/2011
Name:
Category of Service Crosswalk
Last Revised:
09/07/2011
Reports:
28, 78
 
 



Category of Service is primarily based on the Billing Provider Type and Billing
Provider Specialty with the following additional criteria:



Page | 268

--------------------------------------------------------------------------------








1.
Provider Type 01 (General Hospital) is applicable to Category of Services
02-Inpatient and 12-Outpatient. Type of Bill should be used to identify
Inpatient versus Outpatient.

2.
EPSDT services are defined below and in Exhibit E.



For Claims that pay at the Line item, Category of Service is defined at the Line
Item level.


EPSDT services are to be determined as follows:


1.
Verify Member Age <= 20 prior to any other checks for EPSDT.

2.
Claims submitted by Billing Provider Type 45 are to be assigned Category of
Service 32 as defined on the crosswalk.

3.
Exhibit E identifies how to handle other Billing Provider Types based on
diagnosis and HCPC procedure codes.



The Category of Service listing provided is based on Medicaid's FFS and
Capitation program. Since MCOs are not responsible for all Medicaid services,
not all of the Category of Services will be reported by the MCOs.


Billing Provider Type
Billing Provider Specialty
Category of Service
Category of Service Description
EPSDT Comment
 
 
 
 
 
1
10
2
Inpatient Hospital
#N/A
1
12
2
Inpatient Hospital
#N/A
1
14
2
Inpatient Hospital
#N/A
1
15
2
Inpatient Hospital
#N/A
1
16
2
Inpatient Hospital
#N/A
1
17
2
Inpatient Hospital
#N/A
2
11
3
Mental Hospital
#N/A
39
300
4
Renal Dialysis
#N/A
41
411
5
Model Waiver 1
#N/A
41
412
7
Model Waiver 2
#N/A
4
13
8
Psychiatric Residential Treatment Facilities (PRTF)
#N/A
1
10
12
Outpatient Hospital
#N/A
1
12
12
Outpatient Hospital
#N/A
1
14
12
Outpatient Hospital
#N/A
1
15
12
Outpatient Hospital
#N/A
1
16
12
Outpatient Hospital
#N/A
1
17
12
Outpatient Hospital
#N/A
36
20
13
Ambulatory Surgical
#N/A
15
151
15
HANDS
#N/A
29
291
16
Impact Plus
#N/A


Page | 269

--------------------------------------------------------------------------------








29
292
16
Impact Plus
#N/A
29
299
16
Impact Plus
#N/A
13
131
17
Specialized Children's Services Clinics
#N/A
13
88
17
Specialized Children's Services Clinics
#N/A
27
222
20
Targeted Case Mgmt. - Mentally Ill Adults
#N/A
27
223
20
Targeted Case Mgmt. - Mentally Ill Adults
#N/A
27
224
20
Targeted Case Mgmt. - Mentally Ill Adults
#N/A
28
225
21
Targeted Case Mgmt. - Emotionally Disturbed Child
#N/A
28
226
21
Targeted Case Mgmt. - Emotionally Disturbed Child
#N/A
28
227
21
Targeted Case Mgmt. - Emotionally Disturbed Child
#N/A
23
239
22
Title V/DSS
#N/A
21
120
23
School-Based Services
#N/A
22
229
24
Children with Special Health Care Needs
#N/A
11
30
25
ICF - General
#N/A
11
31
26
ICF-MR
#N/A
11
32
26
ICF-MR
#N/A
11
33
26
ICF-MR
#N/A
11
34
26
ICF-MR
#N/A
11
36
26
ICF-MR
#N/A
11
37
26
ICF-MR
#N/A
12
17
27
Nursing Facilities
#N/A
12
31
27
Nursing Facilities
#N/A
12
32
27
Nursing Facilities
#N/A
12
179
27
Nursing Facilities
#N/A
12
30
27
Nursing Facilities
#N/A
25
221
28
Targeted Case Management
#N/A
25
211
28
Targeted Case Management
#N/A
25
214
28
Targeted Case Management
#N/A
25
215
28
Targeted Case Management
#N/A
25
216
28
Targeted Case Management
#N/A
25
222
28
Targeted Case Management
#N/A
25
223
28
Targeted Case Management
#N/A
25
224
28
Targeted Case Management
#N/A
25
226
28
Targeted Case Management
#N/A
25
227
28
Targeted Case Management
#N/A
20
201
29
Preventive
Check for EPSDT Service
24
249
30
Early Intervention - First Steps
#N/A


Page | 270

--------------------------------------------------------------------------------








45
455
32
EPSDT - Related
#N/A
45
558
32
EPSDT - Related
#N/A
45
39
32
EPSDT - Related
#N/A
45
412
32
EPSDT - Related
#N/A
45
550
32
EPSDT - Related
#N/A
45
551
32
EPSDT - Related
#N/A
45
552
32
EPSDT - Related
#N/A
45
553
32
EPSDT - Related
#N/A
45
554
32
EPSDT - Related
#N/A
45
555
32
EPSDT - Related
#N/A
45
556
32
EPSDT - Related
#N/A
45
557
32
EPSDT - Related
#N/A
45
559
32
EPSDT - Related
#N/A
45
560
32
EPSDT - Related
#N/A
45
563
32
EPSDT - Related
#N/A
45
564
32
EPSDT - Related
#N/A
45
565
32
EPSDT - Related
#N/A
45
567
32
EPSDT - Related
#N/A
45
568
32
EPSDT - Related
#N/A
45
569
32
EPSDT - Related
#N/A
45
570
32
EPSDT - Related
#N/A
45
571
32
EPSDT - Related
#N/A
45
573
32
EPSDT - Related
#N/A
45
574
32
EPSDT - Related
#N/A
45
575
32
EPSDT - Related
#N/A
45
576
32
EPSDT - Related
#N/A
45
577
32
EPSDT - Related
#N/A
45
578
32
EPSDT - Related
#N/A
45
579
32
EPSDT - Related
#N/A
45
580
32
EPSDT - Related
#N/A
45
150
32
EPSDT - Related
#N/A
45
999
32
EPSDT - Related
#N/A
11
35
33
Skilled Nursing Home - General
#N/A
82
116
34
Clinical Social Worker
#N/A
82
115
34
Clinical Social Worker
#N/A
82
829
34
Clinical Social Worker
#N/A
85
150
35
Chiropractor
#N/A


Page | 271

--------------------------------------------------------------------------------








85
859
35
Chiropractor
#N/A
86
861
36
Other Lab/X-Ray
#N/A
38
861
36
Other Lab/X-Ray
#N/A
86
251
36
Other Lab/X-Ray
#N/A
86
542
36
Other Lab/X-Ray
#N/A
87
170
37
Physical Therapist
#N/A
87
879
37
Physical Therapist
#N/A
88
171
38
Occupational Therapist
#N/A
88
889
38
Occupational Therapist
#N/A
89
112
39
Psychologist
#N/A
89
899
39
Psychologist
#N/A
90
250
40
Durable Medical Equipment (DME)
#N/A
90
277
40
Durable Medical Equipment (DME)
#N/A
31
80
41
Primary Care (FQHC)
Check for EPSDT Service
31
82
41
Primary Care (FQHC)
Check for EPSDT Service
31
0
41
Primary Care (FQHC)
Check for EPSDT Service
30
111
42
Community Mental Health Centers
#N/A
30
110
42
Community Mental Health Centers
#N/A
30
114
42
Community Mental Health Centers
#N/A
30
118
42
Community Mental Health Centers
#N/A
35
81
43
Rural Health
Check for EPSDT Service
35
0
43
Rural Health
Check for EPSDT Service
72
729
44
Nurse Midwife
#N/A
72
95
44
Nurse Midwife
#N/A
32
83
45
Family Planning - Clinic
#N/A
34
50
46
Home Health
#N/A
34
51
46
Home Health
#N/A
34
210
46
Home Health
#N/A
34
211
46
Home Health
#N/A
37
280
47
Laboratories
#N/A
37
281
47
Laboratories
#N/A
40
183
48
EPSDT - Screens
Check for EPSDT Service
71
0
49
Birthing Centers
#N/A
33
39
50
Supports for Community Living (SCL)(Formerly AIS/MR)
#N/A
42
561
52
Home & Community Based Services
#N/A
43
410
53
Adult Day Care
#N/A
74
94
54
Nurse Anesthetist
#N/A


Page | 272

--------------------------------------------------------------------------------








74
749
54
Nurse Anesthetist
#N/A
44
60
55
Hospice
#N/A
46
80
57
Home Care Waiver
#N/A
46
461
57
Home Care Waiver
#N/A
46
462
57
Home Care Waiver
#N/A
46
463
57
Home Care Waiver
#N/A
46
464
57
Home Care Waiver
#N/A
46
466
57
Home Care Waiver
#N/A
46
465
57
Home Care Waiver
#N/A
47
80
59
Personal Care Waiver
#N/A
47
461
59
Personal Care Waiver
#N/A
47
470
59
Personal Care Waiver
#N/A
47
473
59
Personal Care Waiver
#N/A
47
471
59
Personal Care Waiver
#N/A
47
472
59
Personal Care Waiver
#N/A
17
179
60
Brain Injury
#N/A
55
261
62
Ambulance
#N/A
55
260
62
Ambulance
#N/A
57
671
63
Non-Emergency Transportation
#N/A
56
261
63
Non-Emergency Transportation
#N/A
56
262
63
Non-Emergency Transportation
#N/A
56
263
63
Non-Emergency Transportation
#N/A
56
264
63
Non-Emergency Transportation
#N/A
56
265
63
Non-Emergency Transportation
#N/A
56
266
63
Non-Emergency Transportation
#N/A
56
267
63
Non-Emergency Transportation
#N/A
56
661
63
Non-Emergency Transportation
#N/A
54
240
64
Pharmacy
#N/A
54
0
64
Pharmacy
#N/A
14
0
65
MFP Transition
#N/A
17
0
66
MFP Post-Transition
#N/A
33
0
66
MFP Post-Transition
#N/A
41
0
66
MFP Post-Transition
#N/A
42
0
66
MFP Post-Transition
#N/A
43
0
66
MFP Post-Transition
#N/A
52
0
67
Optometry
#N/A
77
0
67
Optometry
#N/A


Page | 273

--------------------------------------------------------------------------------








52
180
67
Optometry
#N/A
52
190
67
Optometry
#N/A
52
528
67
Optometry
#N/A
77
180
67
Optometry
#N/A
77
779
67
Optometry
#N/A
60
271
72
Dental
#N/A
60
272
72
Dental
#N/A
60
273
72
Dental
#N/A
60
274
72
Dental
#N/A
60
277
72
Dental
#N/A
61
271
72
Dental
#N/A
61
272
72
Dental
#N/A
61
273
72
Dental
#N/A
61
274
72
Dental
#N/A
61
277
72
Dental
#N/A
61
610
72
Dental
#N/A
60
270
72
Dental
#N/A
60
275
72
Dental
#N/A
60
276
72
Dental
#N/A
61
270
72
Dental
#N/A
61
275
72
Dental
#N/A
61
276
72
Dental
#N/A
65
313
74
Physicians
Check for EPSDT Service
65
315
74
Physicians
Check for EPSDT Service
65
316
74
Physicians
Check for EPSDT Service
65
317
74
Physicians
Check for EPSDT Service
65
319
74
Physicians
Check for EPSDT Service
65
320
74
Physicians
Check for EPSDT Service
65
323
74
Physicians
Check for EPSDT Service
65
327
74
Physicians
Check for EPSDT Service
65
334
74
Physicians
Check for EPSDT Service
65
335
74
Physicians
Check for EPSDT Service
65
338
74
Physicians
Check for EPSDT Service
65
340
74
Physicians
Check for EPSDT Service
65
344
74
Physicians
Check for EPSDT Service
65
346
74
Physicians
Check for EPSDT Service
65
347
74
Physicians
Check for EPSDT Service


Page | 274

--------------------------------------------------------------------------------








65
348
74
Physicians
Check for EPSDT Service
64
112
74
Physicians
Check for EPSDT Service
64
272
74
Physicians
Check for EPSDT Service
64
310
74
Physicians
Check for EPSDT Service
64
311
74
Physicians
Check for EPSDT Service
64
312
74
Physicians
Check for EPSDT Service
64
314
74
Physicians
Check for EPSDT Service
64
318
74
Physicians
Check for EPSDT Service
64
321
74
Physicians
Check for EPSDT Service
64
322
74
Physicians
Check for EPSDT Service
64
324
74
Physicians
Check for EPSDT Service
64
325
74
Physicians
Check for EPSDT Service
64
326
74
Physicians
Check for EPSDT Service
64
327
74
Physicians
Check for EPSDT Service
64
328
74
Physicians
Check for EPSDT Service
64
330
74
Physicians
Check for EPSDT Service
64
331
74
Physicians
Check for EPSDT Service
64
332
74
Physicians
Check for EPSDT Service
64
333
74
Physicians
Check for EPSDT Service
64
336
74
Physicians
Check for EPSDT Service
64
337
74
Physicians
Check for EPSDT Service
64
338
74
Physicians
Check for EPSDT Service
64
339
74
Physicians
Check for EPSDT Service
64
341
74
Physicians
Check for EPSDT Service
64
342
74
Physicians
Check for EPSDT Service
64
343
74
Physicians
Check for EPSDT Service
64
345
74
Physicians
Check for EPSDT Service
65
272
74
Physicians
Check for EPSDT Service
65
293
74
Physicians
Check for EPSDT Service
65
310
74
Physicians
Check for EPSDT Service
65
311
74
Physicians
Check for EPSDT Service
65
312
74
Physicians
Check for EPSDT Service
65
314
74
Physicians
Check for EPSDT Service
65
318
74
Physicians
Check for EPSDT Service
65
321
74
Physicians
Check for EPSDT Service
65
322
74
Physicians
Check for EPSDT Service
65
324
74
Physicians
Check for EPSDT Service


Page | 275

--------------------------------------------------------------------------------








65
325
74
Physicians
Check for EPSDT Service
65
326
74
Physicians
Check for EPSDT Service
65
328
74
Physicians
Check for EPSDT Service
65
330
74
Physicians
Check for EPSDT Service
65
331
74
Physicians
Check for EPSDT Service
65
332
74
Physicians
Check for EPSDT Service
65
333
74
Physicians
Check for EPSDT Service
65
336
74
Physicians
Check for EPSDT Service
65
337
74
Physicians
Check for EPSDT Service
65
339
74
Physicians
Check for EPSDT Service
65
341
74
Physicians
Check for EPSDT Service
65
342
74
Physicians
Check for EPSDT Service
65
343
74
Physicians
Check for EPSDT Service
65
345
74
Physicians
Check for EPSDT Service
65
650
74
Physicians
Check for EPSDT Service
64
0
74
Physicians
Check for EPSDT Service
65
0
74
Physicians
Check for EPSDT Service
64
313
74
Physicians
Check for EPSDT Service
64
315
74
Physicians
Check for EPSDT Service
64
316
74
Physicians
Check for EPSDT Service
64
317
74
Physicians
Check for EPSDT Service
64
319
74
Physicians
Check for EPSDT Service
64
320
74
Physicians
Check for EPSDT Service
64
323
74
Physicians
Check for EPSDT Service
64
334
74
Physicians
Check for EPSDT Service
64
335
74
Physicians
Check for EPSDT Service
64
340
74
Physicians
Check for EPSDT Service
64
344
74
Physicians
Check for EPSDT Service
64
346
74
Physicians
Check for EPSDT Service
64
347
74
Physicians
Check for EPSDT Service
64
348
74
Physicians
Check for EPSDT Service
64
329
74
Physicians
Check for EPSDT Service
65
329
74
Physicians
Check for EPSDT Service
64
543
74
Physicians
Check for EPSDT Service
78
90
75
Nurse Practitioner/Midwife
Check for EPSDT Service
78
91
75
Nurse Practitioner/Midwife
Check for EPSDT Service
78
92
75
Nurse Practitioner/Midwife
Check for EPSDT Service


Page | 276

--------------------------------------------------------------------------------








78
93
75
Nurse Practitioner/Midwife
Check for EPSDT Service
78
95
75
Nurse Practitioner/Midwife
Check for EPSDT Service
78
789
75
Nurse Practitioner/Midwife
Check for EPSDT Service
78
0
75
Nurse Practitioner/Midwife
Check for EPSDT Service
50
220
81
Hearing
#N/A
70
200
81
Hearing
#N/A
50
509
81
Hearing
#N/A
70
709
81
Hearing
#N/A
80
140
88
Podiatry
#N/A
80
809
88
Podiatry
#N/A
91
911
90
Comp. Outpatient Rehab. Facility
#N/A
91
912
90
Comp. Outpatient Rehab. Facility
#N/A
92
11
92
Psych Distinct Part Unit
#N/A
93
40
93
Rehab Distinct Part Unit
#N/A
93
12
93
Rehab Distinct Part Unit
#N/A
95
100
94
Physician Assistant
#N/A
95
959
94
Physician Assistant
#N/A
95
101
94
Physician Assistant
#N/A
96
71
96
Managed Care - Physical Health
#N/A
96
72
96
Managed Care - Physical Health
#N/A
97
0
97
Managed Care - Behavioral Health
#N/A





 



Exhibit:
E
Created:
09/07/2011
Name:
EPSDT Category of Service Crosswalk
Last Revised:
09/07/2011
Reports:
78
 
 



EPSDT Services may be provided by the following Provider Types.



Page | 277

--------------------------------------------------------------------------------








Billing Provider Type
Billing Provider Type Description
Note
 
 
 
20
Preventive & Remedial Public Health
Check for EPSDT Service
31
Primary Care
Check for EPSDT Service
35
Rural Health Clinic
Check for EPSDT Service
40
EPSDT Preventive Services
Check for EPSDT Service
64
Physician Individual
Check for EPSDT Service
65
Physician - Group
Check for EPSDT Service
78
Certified Nurse practitioner
Check for EPSDT Service



The following procedures outline how EPSDT Services are to be allocated to
Category of Service:


1.
Verify Member Age <= 20

2.
Claims submitted by one of the billing provider types, with a procedure code in
HCPC procedure code group 1124 will be flagged as having EPSDT services, and the
category of service set to 48 – EPSDT



HCPC procedure code group 1124
 
99381
99385
99394
WP101
WP113
99382
99391
99395
WP102
WP114
99383
99392
99431
WP111
WP115
99384
99393
99432
WP112
 



3.
Claims submitted by one of the billing provider types, with a procedure code in
HCPC procedure code group 44, also require a well-child diagnosis code. These
codes are in, diagnosis code group 20. Claims with a procedure code in group 44
and a diagnosis code in group 20 will be flagged as having EPSDT services, and
the category of service set to 48 – EPSDT



Diagnosis code group 20
 
 
V20
V202
V704
V707
 
V200
V700
V705
V708
 
V201
V703
V706
V709
 
 
 
 
 
 
HCPC procedure code group 44
 
99201
99202
99203
99204
99205
99211
99212
99213
99214
99215






Page | 278

--------------------------------------------------------------------------------








 





Exhibit:
F
Created:
09/07/2011
Name:
Medicaid Eligibility Group Crosswalk
Last Revised:
09/07/2011
Reports:
78
 
 



Medicaid Eligibility Groups (MEGs) are defined below. The order of priority
provided below must be followed when MCO Enrollees are classified in a MEG.


1.
MEG 1:  Dual Medicare and Medicaid:

Rate Cell definitions identify the Members to be grouped into this MEG.
2.
MEG 2:  SSI Adults, SSI Children and Foster Care:

Rate Cell definitions identify the Members to be grouped into this MEG.
3.
MEG 3:  MCHIP:

MCHIP is a Medicaid expansion population defined as Program Code = I and Status
Code = P5 or P6
4.
MEG 4:  SCHIP:

SCHIP is a standalone population defined as Program Code = I and Status Code =
P7.
5.
MEG 5: Children 18 and Under.

MCO enrollee where age is determined based on the Enrollee’s age on last day of
the month.
6.
MEG 6:  Adults over 18

MCO Enrollees where age is determined based on the Enrollee’s age on last day of
the month.




 



Exhibit:
G
Created:
10/19/11
Name:
BHDID General Population Definitions
Last Revised:
07/29/13
Reports:
BH1,2,3,4,5,6,7,8
 
 



Adults with Behavioral Health (General Adult BH Population)
•
adults (age 18 and over) (age calculated by service date), and

•
(who are receiving behavioral health (mental health or substance abuse) services
within the last twelve months, or

•
have a BH diagnosis at any time during the reporting year (during initial year –
through the time of the MCO experience – applies to all population counts).)





Adults with Serious Mental Illness (SMI Population)

Page | 279

--------------------------------------------------------------------------------








1. if CMHC provider, have an SMI marker = yes (MCOs can receive the marker from
the CMHCs) at any time during the reporting year.)
or
2. All four (4) criteria below are met (age, diagnosis, disability, and
duration).
•
Age: adults (age 18 and over) (age calculated by service date) who are receiving
behavioral health (mental health or substance abuse) Medicaid billable or
non-Medicaid billable services, and

•
Diagnosis: has one or more of the specific MH DSM Diagnoses listed below.


Page | 280

--------------------------------------------------------------------------------








PSYCHOTIC DISORDERS
 
 
DSM IV TR
DSM V
Schizophrenia
295.xx (.30, .10, .20, .90, .60)
295.90; F20.9
Schizophreniform Disorder
295.40
295.40; F20.81
Schizoaffective Disorder
295.70
295.70; F25.0; F25.1
Delusional Disorder
297.1
297.1; F22
Psychotic Disorder (NOS)
298.9
298.9; F29
Other Specified
 
298.8; F28
 
 
MOOD DISORDERS
 
 
DSM IV TR
DSM V
Major Depressive Disorder
296.2x (single episode) 296.3x (recurrent)
296.2x (single episode); F32.x 296.3x (recurrent); F33.x
Dysthymic Disorder
300.4
300.4; F34.1
Depressive Disorder NOS
311
311; F32.8; F32.9
Bipolar I Disorder
296.0x, 296.40, 296.4x, 296, 296.5x, 296. 6x, 296.7
296.4x, 296.5x, 296.7; F31.1x, F31.2, F31.3x, F31.4, F31.5, F31.7x, F31.9,
F31.0,
Bipolar II Disorder
296.89
296.89; F31.81
Bipolar Disorder NOS
296.80
296.89; F31.89
Cyclothymic Disorder
301.13
301.13; F34.0
 
 
Personality Disorders*
*(when information and history depict persistent disability and significant
impairment in areas of community living)
DSM IV TR
DSM V
Paranoid Personality D/O
301.0
301.0; F60.0
Schizoid / Schizotypal
301.2x (.20, .22)
301.2x (.20, .22); F60.1, F21
Obsessive-Compulsive Personality D/O
301.4
301.4; F60.5
Histrionic Personality D/O
301.5
301.5; F60.4
Dependent Personality D/O
301.6
301.6; F60.7
Antisocial Personality D/O
301.7
301.7; F60.2
Narcissistic / Avoidant / Borderline
301.8x (.81, .82, .83)
301.8x (.81, .82, .83, .89); F60.81. F60.6, F60.3, F60.89
Personality D/O NOS
301.9
301.9; F60.9

, and
•
Disability: Clear evidence of functional impairment in two or more of the
following domains:

▪
Societal/Role Functioning: Functioning in the role most relevant to his/her
contribution to society and, in making that contribution, how well the person
maintains conduct within societal limits prescribed by laws, rules and strong
social mores.


Page | 281

--------------------------------------------------------------------------------








▪
Interpersonal Functioning: How well the person establishes and maintains
personal relationship. Relationships included those made at work and in the
family settings as well as those that exist in other settings.

▪
Daily Living/Personal Care Functioning: How well the person is able to care for
him/herself and provide for his/her own needs such as personal hygiene, food,
clothing, shelter and transportation. The capabilities covered are mostly those
of making reliable arrangements appropriate to the person’s age, gender and
culture.

▪
Physical Functioning: Person’s general physical health, nutrition, strength,
abilities/disabilities and illnesses/injuries.

1.
Cognitive/Intellectual Functioning: Person’s overall thought processes,
capacity, style and memory in relation to what is common for the person’s age,
gender, and culture. Person’s response to emotional and interpersonal pressures
on judgments, beliefs and logical thinking should all be considered in making
this rating.

, and
•
Duration: One or more of these conditions of duration:

1.
Clinically significant symptoms of mental illness have persisted in the
individual for a continuous period of at least two (2) years.

2.
The individual has been hospitalized for mental illness more than once in the
last two (2) years.

3.
There is a history of one or more episodes with marked disability and the
illness is expected to continue for a two-year period of time.



Children/Youth with Behavioral Health (General Child/Youth BH Population)
•
child/youth (age <18) (age calculated by service date), and

•
(who are receiving behavioral health (mental health or substance abuse) services
within the last twelve months, or

•
have a BH Diagnosis at any time during the reporting year. )





Children/Youth with Serious Mental Illness (SED Population)
1. if CMHC provider, have an SED marker = yes (MCOs can receive the marker from
the CMHCs) at any time during the reporting year.)
or
2. All four (4) criteria below are met as established by KRS 200.503 (age,
diagnosis, disability, and duration).


•
Age: is under age 18, or under age 21 and was receiving mental health services
prior to age 18, and for who the services must be continued for therapeutic
benefit, and

•
Diagnosis: has a clinically significant disorder of thought, mood, perception,
orientation, memory, and or behavior that is listed in the current addition of
the American Psychiatric Association’s Diagnostic and Statistical Manual of
Mental Disorders. The following table specifies Kentucky’s disorders most
frequently associated with SED.



Diagnosis
DSM IV TR Code
DSM 5 Code
PSYCHOTIC DISORDERS
 
Schizophrenia
295.xx (.30, .10, .20, .90, .60)
295.90 (no additional qualifiers).
Schizophreniform Disorder
295.40
295.40
Schizoaffective Disorder
295.70
295.70
Delusional Disorder
297.1
297.1


Page | 282

--------------------------------------------------------------------------------








Psychotic Disorder (NOS)
298.9
298.9 = Now called “Unspecified Schizophrenia Spectrum and Other Psychotic
Disorder”.
 
 
 
ANXIETY DISORDERS
 
Anxiety Disorders
300.00, 300.2x (.21, .22, .23, .29)
300.00, 300.2x (.21, .22, .23, .29)
Obsessive-Compulsive Disorder
300.3
300.3
Acute Stress Disorder
308.3
308.3
Posttraumatic Stress Disorder
309.81
309.81
 
 
 
DISORDERS OF INFANCY, CHILDHOOD, OR ADOLESCENCE
 
Oppositional Defiant Disorder
313.81
313.81
Disruptive Behavior Disorder NOS
312.9
312.9
Reactive Attachment Disorder
313.89
313.89 (Reactive Attachment Disorder AND Disinhibited Social Engagement
Disorder) =
Conduct Disorder
312.8x (.81, .82, .89)
312.8x (.81, .82, .89)
Attention-Deficit/Hyperactivity Disorder
314.xx (.01, .00, .9)
314.xx (.01, .00) There is no 314.9 anymore – NOS is under 314.01
 
 
 
PERVASIVE DEVELOPMENTAL DISORDERS
 
Autistic Disorder
299.00
299.00
Asperger’s Disorder
299.80
This dx is not included in the DSM 5.
 
 
 
MOOD DISORDERS
 
Major Depressive Disorder
296.3x (recurrent)
296.3x (recurrent)
Dysthymic Disorder
300.4
300.4
Depressive Disorder NOS
311
311
Bipolar I Disorder
296.0x, 296.40, 296.4x, 296, 296.5x, 296. 6x, 296.7
296.4x, 296.5x, 296.7 only. 296.0x & 296.6x not included in DSM 5.
Bipolar II Disorder
296.89
296.89
Bipolar Disorder NOS
296.80
296.80
Cyclothymic Disorder
301.13
301.13
 
 
 
OTHER DISORDERS
 


Page | 283

--------------------------------------------------------------------------------








Intermittent Explosive Disorder
312.34
312.34
Generalized Anxiety Disorder
300.02
300.02
Other Specified Trauma- and Stressor-Related Disorder
N/A – new for DSM 5
309.89
Disruptive Mood Disregulation Disorder
N/A – new for DSM 5
296.99
 
 
 
**The Adjustment Disorder dx is the same as in the DSM IV.



Or (Adjustment Disorders 309.xx (.0, .24, .28, .3,..4, .9) and age <8 years)
, and
•
Disability & Duration:

1.
presents substantial limitations which have persisted for at least one year, or
are judged by a mental health professional to be at high risk of continuing for
one year without professional intervention in at least two of these five areas:

1.
Self Care

2.
Interpersonal relationships

3.
Family Life

4.
Self-Direction

5.
Education

or
2.
is a Kentucky resident and is receiving residential treatment for an emotional
disability through the interstate compact;

or
3.
has been removed from the home by the Department for Community Based Services
(Kentucky’s child welfare agency) and has been unable to be maintained in a
stable setting due to a behavioral emotional disability.





 





Exhibit:
I
Created:
11/29/11
Name:
Mental Health Evidence Based Practices Definitions
Last Revised:
07/29/13
Reports:
101
 
 



BEHAVIORAL HEALTH EVIDENCE BASED PRACTICE DEFINITIONS


Supported Housing
Procedure Codes: H0043, H0044
"Services to assist individuals in finding and maintaining appropriate housing
arrangements. This activity is premised upon the idea that certain clients are
able to live independently in the community only if they have support staff for
monitoring and/or assisting with residential responsibilities. These staff
assist clients to select,

Page | 284

--------------------------------------------------------------------------------








obtain, and maintain safe, decent, affordable housing and maintain a link to
other essential services provided within the community. The objective of
supported housing is to help obtain and maintain an independent living
situation.


Supported Housing is a specific program model in which a consumer lives in a
house, apartment or similar setting, alone or with others, and has considerable
responsibility for residential maintenance but receives periodic visits from
mental health staff or family for the purpose of monitoring and/or assisting
with residential responsibilities, criteria identified for supported housing
programs include: housing choice, functional separation of housing from service
provision, affordability, integration (with persons who do not have mental
illness), right to tenure, service choice, service individualization and service
availability.




Supported Employment
Procedure Codes: H2023, H2025
Mental Health Supported Employment (SE) is an evidence-based service to promote
rehabilitation and return to productive employment for persons with serious
mental illness’ rehabilitation and their return to productive employment. SE
programs use a team approach for treatment, with employment specialists
responsible for carrying out all vocational services from intake through
follow-along. Job placements are: community-based (i.e., not sheltered
workshops, not onsite at SE or other treatment agency offices), competitive
(i.e., jobs are not exclusively reserved for SE clients, but open to public), in
normalized settings, and utilize multiple employers. The SE team has a small
client:staff ratio. SE contacts occur in the home, at the job site, or in the
community. The SE team is assertive in engaging and retaining clients in
treatment, especially utilizing face-to-face community visits, rather than phone
or mail contacts. The SE team consults/works with family and significant others
when appropriate. SE services are frequently coordinated with Vocational
Rehabilitation benefits.




Assertive Community Treatment
Procedure Codes: H0040
A team based approach to the provision of treatment, rehabilitation and support
services. ACT/PACT models of treatment are built around a self-contained
multi-disciplinary team that serves as the fixed point of responsibility for all
patient care for a fixed group of clients. In this approach, normally used with
clients with severe and persistent mental illness, the treatment team typically
provides all client services using a highly integrated approach to care. A key
aspect are low caseloads and the availability of the services in a range of
settings. The service is a recommended practice in the PORT study (Translating
Research Into Practice: The Schizophrenia Patient Outcomes Research Team (PORT)
Treatment Recommendations, Lehman, Steinwachs and Co-Investigators of Patient
Outcomes Research Team, Schizophrenia Bulletin, 24(1):1-10, 1998) and is cited
as a practice with strong evidence based on controlled, randomizaed
effectiveness studies in the Surgeon General's report on mental health (Mental
Health: A Report of the Surgeon General, December, 1999, Chapter 4, ""Adults and
Mental Health, Service Delivery, Assertive Community Treatment""). Additionally,
HCFA recommended that state Medicaid agencies consider adding the service to
their State Plans in HCFA Letter to State Medicaid Directors, Center for
Medicaid and State Operations , June 07, 1999.




Peer Support - Adult Mental Health
Procedure Codes: H0038
Services provided by a Kentucky Peer Specialist (KPS) (as defined in 908 KAR
2:220) to assist adults with serious mental illness (SMI) in achieving specific
recovery goals.




~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




Wraparound- Children/Youth Mental Health
Procedure Codes: H2021

Page | 285

--------------------------------------------------------------------------------








Wraparound is a promising practice designed to provide a set of individually
tailored services to the child and family through a sound planning process that
is community based and focused on strengths. The wraparound approach is team
driven (family, child, natural supports, agencies, and community services) where
families must be active partners and the supports put in place provide a balance
between formal services and informal community and family supports and is
provided with the assistance of Wraparound Facilitators or Service Coordinators.
For more information: http://nwi.pdx.edu/wraparoundbasics.shtml


Peer Support - Children/Youth Mental Health
Procedure Codes: H0038
Services provided by a Kentucky Family Peer Support Specialist (KFPSS) (as
defined in 908 KAR 2:230) to assist parents/caregivers of children with
emotional disabilities. For more information:
http://dbhdid.ky.gov/CMHC/documents/guides/current/AppendixE.pdf pages
AE-17&AE-18)


Multi-Systemic Therapy - Children/Youth Mental Health
Procedure Codes: H2033
Multisystemic Therapy (MST) addresses the multidimensional nature of behavior
problems in troubled youth. Treatment focuses on those factors in each youth's
social network that are contributing to his or her antisocial behavior. The
primary goals of MST programs are to decrease rates of antisocial behavior and
other clinical problems, improve functioning (e.g., family relations, school
performance), and achieve these outcomes at a cost savings by reducing the use
of out-of-home placements such as incarceration, residential treatment, and
hospitalization. For more information:
http://www.nrepp.samhsa.gov/ViewIntervention.aspx?id=254


Multidimentional Treatment Foster Care (per diem) - Children/Youth Mental Health
Procedure Codes: S5145
Multidimensional Treatment Foster Care (MTFC) is a community-based intervention
for adolescents (12-17 years of age) with severe and chronic delinquency and
their families. It was developed as an alternative to group home treatment or
State training facilities for youths who have been removed from their home due
to conduct and delinquency problems, substance use, and/or involvement with the
juvenile justice system. Youths are typically referred to MTFC after previous
family preservation efforts or other out-of-home placements have failed. For
more information: http://www.nrepp.samhsa.gov/ViewIntervention.aspx?id=48


 



Exhibit:
J
Created:
12/06/11
Name:
BHDID Psychotropic Medication Class Codes
Last Revised:
07/29/13
Reports:
106
 
 




Page | 286

--------------------------------------------------------------------------------








Psychotropic Medication Class
BHDID Med class code
Antianxiety
Antianxiety Benzodiazepines
21
Antianxiety Non-Benzodiazepines
29
 
 
Antidepressants
Antidepressants MAOs
31
Antidepressants SNRIs
32
Antidepressants SSRIs
33
Antidepressants Tricyclics
34
Antidepressants Other
(e.g. Tetracyclics)
39
 
 
Antipsychotics
Antipsychotic Atypicals
41
Antipsychotic Typicals
42
 
 
CNS Stimulants
50
 
 
Mood Stabilizers
60
 
 
Substance Abuse Med
70
 
 
Other Psychotropic
(e.g., Clonidine)
90






Page | 287

--------------------------------------------------------------------------------






 



Exhibit:
K
Created:
12/12/11
Name:
Behavioral Health and Chronic Physical Health
Last Revised:
07/29/13
Reports:
BH4
 
 

Exhibit K is the list of ICD-9 codes that are of concern for this report;
managed care organiations are expected to adhere to current industry standard
codes for diagnoses (e.g., ICD-10) especially should industry standards become
updated or change over the lifespan of this report and duration of the contract
period.


ICD-9-CM CODE'
Dx CATEGORY DESCRIPTION'
'ICD-9-CM CODE DESCRIPTION'
CENTRAL NERVOUS SYSTEM
Dementia
'2900 '
'Delirium/dementia/amnestic/other cognitiv'
SENILE DEMENTIA UNCOMP
'29010'
'Delirium/dementia/amnestic/other cognitiv'
PRESENILE DEMENTIA
'29011'
'Delirium/dementia/amnestic/other cognitiv'
PRESENILE DELIRIUM
'29012'
'Delirium/dementia/amnestic/other cognitiv'
PRESENILE DELUSION
'29013'
'Delirium/dementia/amnestic/other cognitiv'
PRESENILE DEPRESSION
'29020'
'Delirium/dementia/amnestic/other cognitiv'
SENILE DELUSION
'29021'
'Delirium/dementia/amnestic/other cognitiv'
SENILE DEPRESSIVE
'2903 '
'Delirium/dementia/amnestic/other cognitiv'
SENILE DELIRIUM
'29040'
'Delirium/dementia/amnestic/other cognitiv'
ARTERIOSCLER DEMENT NOS
'29041'
'Delirium/dementia/amnestic/other cognitiv'
ARTERIOSCLER DELIRIUM
'29042'
'Delirium/dementia/amnestic/other cognitiv'
ARTERIOSCLER DELUSION
'29043'
'Delirium/dementia/amnestic/other cognitiv'
ARTERIOSCLER DEPRESSIVE
'2908 '
'Delirium/dementia/amnestic/other cognitiv'
SENILE PSYCHOSIS NEC
'2909 '
'Delirium/dementia/amnestic/other cognitiv'
SENILE PSYCHOT COND NOS
'2930 '
'Delirium/dementia/amnestic/other cognitiv'
ACUTE DELIRIUM
'2931 '
'Delirium/dementia/amnestic/other cognitiv'
SUBACUTE DELIRIUM
'2940 '
'Delirium/dementia/amnestic/other cognitiv'
AMNESTIC SYNDROME
'2941 '
'Delirium/dementia/amnestic/other cognitiv'
DEMENTIA IN OTH DISEASES
'29410'
'Delirium/dementia/amnestic/other cognitiv'
DEMENTIA IN OTH DISEASES W0 BEHAVRAL OCT00-


Page | 288

--------------------------------------------------------------------------------




'29411'
'Delirium/dementia/amnestic/other cognitiv'
DEMENTIA IN OTH DISEASES WBEHAVIORAL OCT00-
'29420'
'Delirium/dementia/amnestic/other cognitiv'
Demen NOS w/o behv dstrb (Begin 2011)
'29421'
'Delirium/dementia/amnestic/other cognitiv'
Demen NOS w behav distrb (Begin 2011)
'2948 '
'Delirium/dementia/amnestic/other cognitiv'
ORGANIC BRAIN SYND NEC
'2949 '
'Delirium/dementia/amnestic/other cognitiv'
ORGANIC BRAIN SYND NOS
'3100 '
'Delirium/dementia/amnestic/other cognitiv'
FRONTAL LOBE SYNDROME
'3102 '
'Delirium/dementia/amnestic/other cognitiv'
POSTCONCUSSION SYNDROME
'3108 '
'Delirium/dementia/amnestic/other cognitiv'
NONPSYCHOT BRAIN SYN NEC (end 2011)
'31081'
'Delirium/dementia/amnestic/other cognitiv'
Pseudobulbar affect (Begin 2011)
'31089'
'Delirium/dementia/amnestic/other cognitiv'
Nonpsych mntl disord NEC (Begin 2011)
'3109 '
'Delirium/dementia/amnestic/other cognitiv'
NONPSYCHOT BRAIN SYN NOS
'3310 '
'Delirium/dementia/amnestic/other cognitiv'
ALZHEIMERS DISEASE
'3311 '
'Delirium/dementia/amnestic/other cognitiv'
FRONTOTEMPORAL DEMENTIA
'33111'
'Delirium/dementia/amnestic/other cognitiv'
PICKS DISEASE
'33119'
'Delirium/dementia/amnestic/other cognitiv'
OTHER FRONTOTEMPORAL DEMENTIA
'3312 '
'Delirium/dementia/amnestic/other cognitiv'
SENILE DEGENERAT BRAIN
'33182'
'Delirium/dementia/amnestic/other cognitiv'
DEMENTIA WITH LEWY BODIES
'797 '
'Delirium/dementia/amnestic/other cognitiv'
SENILITY WITHOUT MENTION OF PSYCHOSIS
Parkinson's
'3320 '
'Parkinson-s'
PARALYSIS AGITANS
'3321 '
'Oth nerv dx'
SECONDARY PARKINSONISM
Seizure Disorders
'34500'
'Epilepsy/cnv'
GEN NONCV EP W/O INTR EP (Begin 1989)
'34501'
'Epilepsy/cnv'
GEN NONCONV EP W INTR EP (Begin 1989)
'34510'
'Epilepsy/cnv'
GEN CNV EPIL W/O INTR EP (Begin 1989)
'34511'
'Epilepsy/cnv'
GEN CNV EPIL W INTR EPIL (Begin 1989)
'3452 '
'Epilepsy/cnv'
PETIT MAL STATUS
'3453 '
'Epilepsy/cnv'
GRAND MAL STATUS
'34570'
'Epilepsy/cnv'
EPIL PAR CONT W/O INT EP (Begin 1989)
'34571'
'Epilepsy/cnv'
EPIL PAR CONT W INTR EPI (Begin 1989)
'34580'
'Epilepsy/cnv'
EPILEP NEC W/O INTR EPIL (Begin 1989)
'34581'
'Epilepsy/cnv'
EPILEPSY NEC W INTR EPIL (Begin 1989)
'34590'
'Epilepsy/cnv'
EPILEP NOS W/O INTR EPIL (Begin 1989)


Page | 289

--------------------------------------------------------------------------------




'34591'
'Epilepsy/cnv'
EPILEPSY NOS W INTR EPIL (Begin 1989)
'78033'
'Epilepsy/cnv'
Post traumatic seizures (Begin 2010)
'78039'
'Epilepsy/cnv'
OT CONVULSIONS (Begin 1997)
 
 
 
CARDIOVASCULAR DISEASE
Myocardial Infarction
'41000'
'Acute MI'
AMI ANTEROLATERAL;UNSPEC (Begin 1989)
'41001'
'Acute MI'
AMI ANTEROLATERAL- INIT (Begin 1989)
'41002'
'Acute MI'
AMI ANTEROLATERAL;SUBSEQ (Begin 1989)
'41010'
'Acute MI'
AMI ANTERIOR WALL;UNSPEC (Begin 1989)
'41011'
'Acute MI'
AMI ANTERIOR WALL- INIT (Begin 1989)
'41012'
'Acute MI'
AMI ANTERIOR WALL;SUBSEQ (Begin 1989)
'41020'
'Acute MI'
AMI INFEROLATERAL;UNSPEC (Begin 1989)
'41021'
'Acute MI'
AMI INFEROLATERAL- INIT (Begin 1989)
'41022'
'Acute MI'
AMI INFEROLATERAL;SUBSEQ (Begin 1989)
'41030'
'Acute MI'
AMI INFEROPOST- UNSPEC (Begin 1989)
'41031'
'Acute MI'
AMI INFEROPOST- INITIAL (Begin 1989)
'41032'
'Acute MI'
AMI INFEROPOST- SUBSEQ (Begin 1989)
'41040'
'Acute MI'
AMI INFERIOR WALL;UNSPEC (Begin 1989)
'41041'
'Acute MI'
AMI INFERIOR WALL- INIT (Begin 1989)
'41042'
'Acute MI'
AMI INFERIOR WALL;SUBSEQ (Begin 1989)
'41050'
'Acute MI'
AMI LATERAL NEC- UNSPEC (Begin 1989)
'41051'
'Acute MI'
AMI LATERAL NEC- INITIAL (Begin 1989)
'41052'
'Acute MI'
AMI LATERAL NEC- SUBSEQ (Begin 1989)
'41060'
'Acute MI'
TRUE POST INFARCT;UNSPEC (Begin 1989)
'41061'
'Acute MI'
TRUE POST INFARCT- INIT (Begin 1989)
'41062'
'Acute MI'
TRUE POST INFARCT;SUBSEQ (Begin 1989)
'41070'
'Acute MI'
SUBENDO INFARCT- UNSPEC (Begin 1989)
'41071'
'Acute MI'
SUBENDO INFARCT- INITIAL (Begin 1989)
'41072'
'Acute MI'
SUBENDO INFARCT- SUBSEQ (Begin 1989)
'41080'
'Acute MI'
AMI NEC- UNSPECIFIED (Begin 1989)
'41081'
'Acute MI'
AMI NEC- INITIAL (Begin 1989)
'41082'
'Acute MI'
AMI NEC- SUBSEQUENT (Begin 1989)


Page | 290

--------------------------------------------------------------------------------




'41090'
'Acute MI'
AMI NOS- UNSPECIFIED (Begin 1989)
'41091'
'Acute MI'
AMI NOS- INITIAL (Begin 1989)
'41092'
'Acute MI'
AMI NOS- SUBSEQUENT (Begin 1989)
Hypertension
'4011 '
'HTN'
BENIGN HYPERTENSION
'4019 '
'HTN'
HYPERTENSION NOS
'4010 '
'Htn complicn'
MALIGNANT HYPERTENSION
'40200'
'Htn complicn'
MAL HYPERTEN HRT DIS NOS
'40201'
'Htn complicn'
MAL HYPERT HRT DIS W CHF
'40210'
'Htn complicn'
BEN HYPERTEN HRT DIS NOS
'40211'
'Htn complicn'
BENIGN HYP HRT DIS W CHF
'40290'
'Htn complicn'
HYPERTENSIVE HRT DIS NOS
'40291'
'Htn complicn'
HYPERTEN HEART DIS W CHF
'40300'
'Htn complicn'
MAL HYP REN W/O REN FAIL (Begin 1989)
'40301'
'Htn complicn'
MAL HYP REN W RENAL FAIL (Begin 1989)
'40310'
'Htn complicn'
BEN HYP REN W/O REN FAIL (Begin 1989)
'40311'
'Htn complicn'
BEN HYP RENAL W REN FAIL (Begin 1989)
'40390'
'Htn complicn'
HYP REN NOS W/O REN FAIL (Begin 1989)
'40391'
'Htn complicn'
HYP RENAL NOS W REN FAIL (Begin 1989)
'40400'
'Htn complicn'
MAL HY HT/REN W/O CHF/RF (Begin 1989)
'40401'
'Htn complicn'
MAL HYPER HRT/REN W CHF (Begin 1989)
'40402'
'Htn complicn'
MAL HY HT/REN W REN FAIL (Begin 1989)
'40403'
'Htn complicn'
MAL HYP HRT/REN W CHF & RF (Begin 1989)
'40410'
'Htn complicn'
BEN HY HT/REN W/O CHF/RF (Begin 1989)
'40411'
'Htn complicn'
BEN HYPER HRT/REN W CHF (Begin 1989)
'40412'
'Htn complicn'
BEN HY HT/REN W REN FAIL (Begin 1989)
'40413'
'Htn complicn'
BEN HYP HRT/REN W CHF & RF (Begin 1989)
'40490'
'Htn complicn'
HY HT/REN NOS W/O CHF/RF (Begin 1989)
'40491'
'Htn complicn'
HYPER HRT/REN NOS W CHF (Begin 1989)
'40492'
'Htn complicn'
HY HT/REN NOS W REN FAIL (Begin 1989)
'40493'
'Htn complicn'
HYP HT/REN NOS W CHF & RF (Begin 1989)
'40501'
'Htn complicn'
MAL RENOVASC HYPERTENS
'40509'
'Htn complicn'
MAL SECOND HYPERTEN NEC


Page | 291

--------------------------------------------------------------------------------




'40511'
'Htn complicn'
BENIGN RENOVASC HYPERTEN
'40519'
'Htn complicn'
BENIGN SECOND HYPERT NEC
'40591'
'Htn complicn'
RENOVASC HYPERTENSION
'40599'
'Htn complicn'
SECOND HYPERTENSION NEC
'4372 '
'Htn complicn'
HYPERTENS ENCEPHALOPATHY
Coronary Atherosclerosis
'4110 '
'Coron athero'
POST MI SYNDROME
'4111 '
'Coron athero'
INTERMED CORONARY SYND
'41181'
'Coron athero'
CORONARY OCCLSN W/O MI (Begin 1989)
'41189'
'Coron athero'
AC ISCHEMIC HRT DIS NEC (Begin 1989)
'412 '
'Coron athero'
OLD MYOCARDIAL INFARCT
'4130 '
'Coron athero'
ANGINA DECUBITUS
'4131 '
'Coron athero'
PRINZMETAL ANGINA
'4139 '
'Coron athero'
ANGINA PECTORIS NEC/NOS
'41400'
'Coron athero'
CORONARY ATHERO NOS (Begin 1994)
'41401'
'Coron athero'
CORONARY ATHERO NATIVE VESSEL (Begin 1994)
'41406'
'Coron athero'
CORONARY ATHERO CRNRY ARTERY OF TRANS (Begin 2002)
'4142 '
'Coron athero'
CHR TOT OCCLUS COR ARTRY (Begin 2007)
'4143 '
'Coron athero'
COR ATH D/T LPD RCH PLAQ (Begin 2008)
'4144 '
'Coron athero'
Cor ath d/t calc cor lsn (Begin 2011)
'4148 '
'Coron athero'
CHR ISCHEMIC HRT DIS NEC
'4149 '
'Coron athero'
CHR ISCHEMIC HRT DIS NOS
'V4581'
'Coron athero'
AORTOCORONARY BYPASS
'V4582'
'Coron athero'
PTCA STATUS (Begin 1994)
Heart Failure
'4280 '
'chf;nonhp'
CONGESTIVE HEART FAILURE
'4281 '
'chf;nonhp'
LEFT HEART FAILURE
'42820'
'chf;nonhp'
UNSPECIFIED SYSTOLIC HEART FAILURE (Begin 2002)
'42821'
'chf;nonhp'
ACUTE SYSTOLIC HEART FAILURE (Begin 2002)
'42822'
'chf;nonhp'
CHRONIC SYSTOLIC HEART FAILURE (Begin 2002)
'42823'
'chf;nonhp'
ACUTE ON CHRONIC SYSTOLIC HEART FAILR (Begin 2002)


Page | 292

--------------------------------------------------------------------------------




'42830'
'chf;nonhp'
UNSPECIFIED DIASTOLIC HEART FAILURE (Begin 2002)
'42831'
'chf;nonhp'
ACUTE DIASTOLIC HEART FAILURE (Begin 2002)
'42832'
'chf;nonhp'
CHRONIC DIASTOLIC HEART FAILURE (Begin 2002)
'42833'
'chf;nonhp'
ACUTE ON CHRONIC DIASTOLIC HEART FAILR (Begin 2002)
'42840'
'chf;nonhp'
UNSPEC CMBINED SYST & DIAS HEART FAILR (Begin 2002)
'42841'
'chf;nonhp'
ACUTE CMBINED SYST & DIAS HEART FAILR (Begin 2002)
'42842'
'chf;nonhp'
CHRON CMBINED SYST & DIAS HEART FAILR (Begin 2002)
'42843'
'chf;nonhp'
ACU CHRO COMBI SYST & DIAS HRT FAILR (Begin 2002)
'4289 '
'chf;nonhp'
HEART FAILURE NOS
Stroke
'V1254'
'Ot circul dx'
HX TIA/STROKE W/O RESID (Begin 2007)
'436 '
'Acute CVD'
CVA
'34660'
'Acute CVD'
PRS ARA W INF WO NTR/ST (Begin 2008)
'34661'
'Acute CVD'
PRS ARA W/INF/NTR WO ST (Begin 2008)
'34662'
'Acute CVD'
PRS ARA WO NTR W INF/ST (Begin 2008)
'34663'
'Acute CVD'
PRST ARA W INF W NTR/ST (Begin 2008)
'430 '
'Acute CVD'
SUBARACHNOID HEMORRHAGE
'431 '
'Acute CVD'
INTRACEREBRAL HEMORRHAGE
'4320 '
'Acute CVD'
NONTRAUM EXTRADURAL HEM
'4321 '
'Acute CVD'
SUBDURAL HEMORRHAGE
'4329 '
'Acute CVD'
INTRACRANIAL HEMORR NOS
'43301'
'Acute CVD'
BASILAR ART OCCLUS W/CEREB INFARCT (Begin 1993)
'43311'
'Acute CVD'
CAROTID ART OCCLUS W/CEREB INFARCT (Begin 1993)
'43321'
'Acute CVD'
VERTEB ART OCCLUS W/CEREB INFARCT (Begin 1993)
'43331'
'Acute CVD'
MULT PRECEREB OCCLUS W/ INFARCT (Begin 1993)
'43381'
'Acute CVD'
PRECEREB OCCLUSION NEC W/ INFARCT (Begin 1993)
'43391'
'Acute CVD'
PRECEREB OCCLUS NOS W/O INFARCT (Begin 1993)
'43400'
'Acute CVD'
CEREB THROMBOSIS W/O INFARCT (Begin 1993)
'43401'
'Acute CVD'
CEREB THROMBOSIS W/ INFARCTION (Begin 1993)
'43410'
'Acute CVD'
CEREB EMBOLISM W/O INFARCTION (Begin 1993)
'43411'
'Acute CVD'
CEREB EMBOLISM W/ INFARCTION (Begin 1993)


Page | 293

--------------------------------------------------------------------------------




'43490'
'Acute CVD'
CEREBR ART OCCLUS NOS W/O INFARCT (Begin 1993)
'43491'
'Acute CVD'
CEREBR ART OCCLUS NOS W/ INFARCT (Begin 1993)
 
 
 
RESPIRATORY DISEASE
Asthma
'49300'
'Asthma'
EXT ASTHMA W/O STAT ASTH
'49301'
'Asthma'
EXT ASTHMA W STATUS ASTH
'49302'
'Asthma'
EXT ASTHMA W/ ACUTE EXACERBATION (Begin 2000)
'49310'
'Asthma'
INT ASTHMA W/O STAT ASTH
'49311'
'Asthma'
INT ASTHMA W STATUS ASTH
'49312'
'Asthma'
INT ASTHMA W/ ACUTE EXACERBATION (Begin 2000)
'49320'
'Asthma'
CH OB ASTH W/O STAT ASTH (Begin 1989)
'49321'
'Asthma'
CH OB ASTHMA W STAT ASTH (Begin 1989)
'49322'
'Asthma'
CH OB ASTHMA W/ACUTE EXACERBATION (Begin 2000)
'49381'
'Asthma'
EXERCISE INDUCED BRONCHOSPASM (Begin 2003)
'49382'
'Asthma'
COUGH VARIANT ASTHMA (Begin 2003)
'49390'
'Asthma'
ASTHMA W/O STATUS ASTHM
'49391'
'Asthma'
ASTHMA W/ STATUS ASTHMAT
'49392'
'Asthma'
ASTHMA W/ ACUTE EXACERBATION (Begin 2000)
COPD
'490 '
'COPD'
BRONCHITIS NOS
'4910 '
'COPD'
SIMPLE CHR BRONCHITIS
'4911 '
'COPD'
MUCOPURUL CHR BRONCHITIS
'49120'
'COPD'
OBS CHR BRNC W/O ACT EXA (Begin 1991)
'49121'
'COPD'
OBS CHR BRNC W ACT EXA (Begin 1991)
'49122'
'COPD'
OBS CHR BRONC W AC BRONC (Begin 2004)
'4918 '
'COPD'
CHRONIC BRONCHITIS NEC
'4919 '
'COPD'
CHRONIC BRONCHITIS NOS
'4920 '
'COPD'
EMPHYSEMATOUS BLEB
'4928 '
'COPD'
EMPHYSEMA NEC
'4940 '
'COPD'
BRONCHIECTASIS W/O ACUTE EXACERBATN (Begin 2000)
'4941 '
'COPD'
BRONCHIECTASIS W/ACUTE EXACERBATION (Begin 2000)
'496 '
'COPD'
CHR AIRWAY OBSTRUCT NEC
 
 
 


Page | 294

--------------------------------------------------------------------------------




ENDOCRINE SYSTEM
Diabetes
'25000'
'DiabMel no c'
DIABETES UNCOMPL TYPE II
'25001'
'DiabMel no c'
DIABETES UNCOMPL TYPE I
'25002'
'DiabMel w/cm'
DIABETES MELL TYPE II UNCONT (Begin 1993)
'25003'
'DiabMel w/cm'
DIABETES MELL TYPE I UNCONT (Begin 1993)
'2535 '
'Ot endo dsor'
DIABETES INSIPIDUS
 
 
 
OTHER
Obesity
'27800'
'Ot nutrit dx'
OBESITY UNSPECIFIED (Begin 1995)
'27801'
'Ot nutrit dx'
MORBID OBESITY (Begin 1995)
 
 
 
Hearing Loss
'38900'
'Other ear dx'
CONDUCT HEARING LOSS NOS
'38901'
'Other ear dx'
CONDUC HEAR LOSS EXT EAR
'38902'
'Other ear dx'
CONDUCT HEAR LOSS TYMPAN
'38903'
'Other ear dx'
CONDUC HEAR LOSS MID EAR
'38904'
'Other ear dx'
COND HEAR LOSS INNER EAR
'38905'
'Other ear dx'
CONDCTV HEAR LOSSUNILAT (Begin 2007)
'38906'
'Other ear dx'
CONDCTV HEAR LOSS BILAT (Begin 2007)
'38908'
'Other ear dx'
COND HEAR LOSS COMB TYPE
'38910'
'Other ear dx'
SENSORNEUR HEAR LOSS NOS
'38911'
'Other ear dx'
SENSORY HEARING LOSS
'38912'
'Other ear dx'
NEURAL HEARING LOSS
'38913'
'Other ear dx'
NEURAL HEAR LOSS UNILAT (Begin 2007)
'38914'
'Other ear dx'
CENTRAL HEARING LOSS
'38915'
'Other ear dx'
SENSORNEUR HEAR LOSS UNI (Begin 2006)
'38916'
'Other ear dx'
SENSONEUR HEAR LOSS ASYM (Begin 2006)
'38917'
'Other ear dx'
SENSORY HEAR LOSSUNILAT (Begin 2007)
'38918'
'Other ear dx'
SENSORNEUR LOSS COMB TYP
'38920'
'Other ear dx'
MIXED HEARING LOSS NOS (Begin 2007)
'38921'
'Other ear dx'
MIXED HEARING LOSSUNILT (Begin 2007)
'38922'
'Other ear dx'
MIXED HEARING LOSSBILAT (Begin 2007)


Page | 295

--------------------------------------------------------------------------------




'3897 '
'Other ear dx'
DEAF MUTISM NEC
'3898 '
'Other ear dx'
HEARING LOSS NEC
'3899 '
'Other ear dx'
HEARING LOSS NOS
'V412 '
'Other ear dx'
PROBLEMS WITH HEARING
'V413 '
'Other ear dx'
EAR PROBLEMS NEC
'V4985'
'Other ear dx'
DUAL SENSORY IMPAIRMENT (Begin 2007)
'V532 '
'Other ear dx'
ADJUSTMENT HEARING AID
'V721 '
'Other ear dx'
EAR & HEARING EXAM
'V7211'
'Other ear dx'
HEARING EXAM-FAIL SCREEN (Begin 2006)
'V7212'
'Other ear dx'
HEARING CONSERVATN/TRTMT (Begin 2007)
'V7219'
'Other ear dx'
EXAM EARS & HEARING NEC (Begin 2006)








































Page | 296

--------------------------------------------------------------------------------




Appendix L
Program Integrity Requirements




I.
ORGANIZATION

The Contractor shall establish a Program Integrity Unit (PIU) to identify Fraud,
Waste and Abuse and refer to the Department any suspected Fraud or Abuse of
Members and Providers. The Program Integrity Unit (PIU) shall be organized so
that:
(a)
Required Fraud, Waste and Abuse activities are conducted by staff with separate
authority to direct PIU activities and functions specified in this Appendix on a
continuous and on-going basis;

(b)
Written policies, procedures, and standards of conduct demonstrate the
organization’s commitment to comply with all applicable federal and state
regulations and standards;

(c)
The unit establishes, controls, evaluates and revises Fraud, Waste and Abuse
detection, deterrent and prevention procedures to ensure compliance with Federal
and State requirements;

(d)
The staff consists of a compliance officer in addition to auditing and clinical
staff;

(e)
The unit prioritizes work coming into the unit to ensure that cases with the
greatest potential program impact are given the highest priority. Allegations or
cases having the greatest program impact include cases involving:

(1)
Multi-State fraud or problems of national scope, or Fraud or Abuse crossing
partnership boundaries,

(2)
High dollar amount of potential overpayment, or

(3)
Likelihood for an increase in the amount of Fraud or Abuse or enlargement of a
pattern;

(f)
Ongoing education is provided to Contractor staff on Fraud, Waste and Abuse
trends including CMS initiatives; and

(g)
Contractor attends any training given by the Commonwealth/Fiscal Agent, its
designees, or other Contractor’s organizations provided reasonable advance
notice is given to Contractor of the scheduled training.



II.
FUNCTION

Contractor and/or Contractor’s PIU, shall:
(a)
Prevent Fraud, Waste and Abuse by identifying vulnerabilities in the
Contractor’s program including identification of Member and Provider Fraud,
Waste and Abuse and taking appropriate action including but not limited to the
following:

(1)
Recoupment of overpayments,

(2)
Changes to policy,

(3)
Dispute resolution meetings, and

(4)
Appeals;

(b)
Proactively detect incidents of Fraud, Waste and Abuse that exist within the
Contractor’s program through the use of algorithms, investigations and record
reviews;

(c)
Determine the factual basis of allegations concerning Fraud or Abuse made by
Members, Providers and other sources;

(d)
Initiate appropriate administrative actions to collect overpayments;


Page | 297

--------------------------------------------------------------------------------




(e)
Refer potential Fraud, Waste and Abuse cases to the OIG with copy to the
Department for preliminary investigation and possible referral for civil and
criminal prosecution and administrative sanctions;

(f)
Initiate and maintain network and outreach activities to ensure effective
interaction and exchange of information with all internal components of the
Contractor as well as outside groups;

(g)
Make and receive recommendations to enhance the ability of the Parties to
prevent, detect and deter Fraud, Waste or Abuse;

(h)
Provide for prompt response to detected offenses, and for development of
corrective action initiatives relating to the Contractor’s contract;

(i)
Provide for internal monitoring and auditing of Contractor and its
subcontractors; and supply the Department with reports on a quarterly or
as-requested basis on its activity or ad hocs as necessary;

(j)
Be subject to on-site review; and fully comply with requests from the Department
to supply documentation and records;

(k)
Create an accounts receivable process to collect outstanding debt from members
or providers; and provide monthly reports of activity and collections to the
Department;

(l)
Allow the Department to collect and retain any overpayments if the Contractor
has not taken appropriate action to collect the overpayment after one hundred
and eighty (180) days;

(m)
Conduct continuous and on-going reviews of all MIS data including, Member and
Provider Grievances and appeals, for the purpose of identifying potentially
fraudulent acts;

(n)
Conduct regular post-payment audits of Provider billings, investigate payment
errors, produce printouts and queries of data and report the results of their
work to the Department;

(o)
Conduct on-site and desk audits of Providers and report the results including
identified overpayments and recommendations to the Department;

(p)
Locally maintain cases under investigation for possible Fraud, Waste or Abuse
activities and provide these lists and entire case files to the Department and
OIG upon demand;

(q)
Designate a contact person to work with investigators and attorneys from the
Department and OIG;

(r)
Ensure the integrity of PIU referrals to the Department and shall not subject
referrals to the approval of the Contractor’s management or officials;

(s)
Comply with the expectations of 42 CFR 455.20 by employing a method of verifying
with a Member whether the services billed by Provider were received by randomly
selecting a minimum sample of 500 claims on a monthly basis;

(t)
Run algorithms on billed claims data over a time span sufficient to identify
potential fraudulent billing patterns and develop a process and report quarterly
or as otherwise requested to the Department all algorithms, issues identified,
actions taken to address those issues and the overpayments collected;

(u)
Collect administratively from Members for overpayments that were declined
prosecution for Medicaid Program Violations (MPV);

(v)
Comply with the program integrity requirements set forth in 42 CFR 438.608 and
provide policies and procedures to the Department for review and approval;

(w)
Report to the Department any Provider denied enrollment by Contractor for any
reason, including those contained in 42 CFR 455.106, within 5 days of the
enrollment denial;

(x)
Recover overpayments from Providers and identify Providers for pre-payment
review as a result of the Provider’s activities;

(y)
Comply with the program integrity requirements of the Patient Protection and
Affordable Care Act as directed by the Department; and

(z)
Correct any weaknesses, deficiencies, or noncompliance items identified as a
result of a review or audit conducted by the Department, CMS, or by any other
State or Federal Agency or agents thereof that has


Page | 298

--------------------------------------------------------------------------------




oversight of the Medicaid program. Corrective action shall be completed the
earlier of thirty (30) calendar days or the timeframes established by Federal
and state laws and regulations.


III.
PATIENT ABUSE

Incidents or allegations concerning physical or mental abuse of Members shall be
immediately reported to the Department for Community Based Services in
accordance with state law with copy to the Department and OIG.


VI.
COMPLAINT SYSTEM

The Contractor’s PIU shall operate a system to receive, investigate and track
the status of Fraud, Waste and Abuse complaints from Members, Providers and all
other sources which may be made against the Contractor, Providers or Members.
The system shall contain the following:
(a)
Upon receipt of a complaint or other indication of potential Fraud or Abuse, the
Contractor’s PIU shall conduct a preliminary inquiry to determine the validity
of the complaint;

(b)
The PIU should review background information and MIS data; however, the
preliminary inquiry shall not include interviews with the subject concerning the
alleged instance of Fraud or Abuse;

(c)
If the preliminary inquiry results in a reasonable belief that the complaint
does not constitute Fraud or Abuse, the PIU should not refer the case to OIG;
however, the PIU shall take whatever remedial actions may be necessary, up to
and including administrative recovery of identified overpayments;

(d)
If the preliminary inquiry results in a reasonable belief that Fraud or Abuse
has occurred, the PIU shall refer the case and all supporting documentation to
the OIG, with a copy to the Department;

(e)
The OIG will review the referral and attached documentation, make a
determination and notify the PIU as to whether the OIG will investigate the case
or return it to the PIU for appropriate administrative action;

(f)
If, in the process of conducting a preliminary review, the PIU suspects a
violation of either criminal Medicaid Fraud statutes or the Federal False Claims
Act, the PIU shall immediately notify the OIG with a copy to the Department of
their findings and proceed only in accordance with instructions received from
the OIG;

(g)
If the OIG determines that it will keep a case referred by the PIU, the OIG will
conduct a preliminary investigation, gather evidence, write a report and forward
information to the Department, the PIU, or, if warranted, to the Attorney
General’s Medicaid Fraud Control Unit, for appropriate actions;

(h)
If the OIG opens an investigation based on a complaint received from a source
other than the Contractor, the OIG will, upon completion of the preliminary
investigation, provide a copy of the investigative report to the Department, the
PIU, or if warranted, to MFCU, for appropriate actions;

(i)
If the OIG investigation results in a referral to the MFCU and/or the U.S.
Attorney, the OIG will notify the Department and the PIU of the referral. The
Department and the PIU shall only take actions concerning these cases in
coordination with the law enforcement agencies that received the OIG referral;

(j)
Upon approval of the Department, Contractor shall suspend Provider payments in
accordance with Section 6402 (h)(2) of the Affordable Care Act pending
investigation of credible allegation of fraud; these efforts shall be
coordinated through the Department;

(k)
Upon completion of the PIU’s preliminary review, the PIU shall provide the
Department and the OIG a copy of their investigative report, which shall contain
the following elements:

(1)
Name and address of subject,

(2)
Medicaid identification number,

(3)
Source of complaint,

(4)
State the complaint/allegation,

(5)
Date assigned to the investigator,


Page | 299

--------------------------------------------------------------------------------




(6)
Name of investigator,

(7)
Date of completion,

(8)
Methodology used during investigation,

(9)
Facts discovered by the investigation as well as the full case report and
supporting documentation;

(10)
Attach all exhibits or supporting documentation;

(11)
Include recommendations as considered necessary, for administrative action or
policy revision,

(12)
Identify overpayment, if any, and include recommendation concerning collection,

(13)
Any other elements identified by CMS for fraud referral;

(l)
The Contractor’s PIU shall provide the OIG and the Department a quarterly Member
and Provider status report of all cases including actions taken to implement
recommendations and collection of overpayments, or case information shall be
made available to the Department upon request;

(m)
The Contractor’s PIU shall maintain access to a follow-up system, which can
report the status of a particular complaint or grievance process or the status
of a specific recoupment; and

(n)
The Contractor’s PIU shall assure a Grievance and Appeal process for Members and
Providers in accordance with 907 KAR 1:671.



V.
REPORTING

(a)
The Contractor’s PIU shall report on quarterly basis in a narrative report
format all activities and processes for each investigative case (from opening to
closure) to the Department;

(b)
If any employee or subcontractor employee of the Contractor discovers or is made
aware of an incident of possible Member or Provider Fraud, Waste or Abuse, the
incident shall be immediately reported to the PIU Coordinator;

(c)
The Contractor’s PIU shall immediately report all cases of suspected Fraud,
Waste, Abuse or inappropriate practices by Subcontractors, Members or employees
to the Department and the OIG; and

(d)
The Contractor is required to report the following data elements to the
Department and the OIG on a quarterly basis, in an excel format:

(1)
PIU Case number,

(2)
OIG Case Number (if one has been assigned),

(3)
Provider /Member name,

(4)
Provider/Member number,

(5)
Date complaint received by Contractor,

(6)
Source of complaint unless the complainant prefers to remain anonymous,

(7)
Date opened and name of PIU investigator assigned,

(8)
Summary of Complaint,

(9)
Is complaint substantiated or not substantiated (Y or N answer only under this
column),

(10)
PIU action taken and date (only provide the most current update),

(11)
Amount of overpayment (if any) and timespan,

(12)
Administrative actions taken to resolve findings of completed cases,

(13)
The overpayment required to be repaid and overpayment collected to date,

(14)
Describe sanctions/withholds applied to Providers/Members, if any,

(15)
Provider/Members appeal regarding overpayment or requested sanctions. List the
date an appeal was requested, date the hearing was held, date and decision of
the final order,

(16)
Revision of the Contractor’s policies to reduce potential risk from similar
situations with a description of the policy recommendation, implemented revision
and date of implementation, and

(17)
Make MIS system edit and audit recommendations as applicable.



VI.
AVAILABILITY AND ACCESS TO DATA

The Contractor shall:

Page | 300

--------------------------------------------------------------------------------




(a)
Gather, produce, and maintain records including, but not limited to, ownership
disclosure, for all Providers and subcontractors, submissions, applications,
evaluations, qualifications, member information, enrollment lists, grievances,
Encounter data, desk reviews, investigations, investigative supporting
documentation, finding letters and subcontracts for a period of 5 years after
contract end date;

(b)
Regularly report enrollment, Provider and Encounter data in a format that is
useable by the Department and the OIG;

(c)
Backup, store and be able to recreate reported data upon demand for the
Department, and the OIG;

(d)
Permit reviews, investigations or audits of all books, records or other data, at
the discretion of the Department or the OIG, or other authorized federal or
state agency; and, shall provide access to Contractor records and other data on
the same basis and at least to the same extent that the Department would have
access to those same records;

(e)
Produce records in electronic format for review and manipulation by the
Department, and the OIG;

(f)
Allow designated Department staff read access to ALL data in the Contractor’s
MIS systems;

(g)
Provide Contractor’s PIU access to any and all records and other data of the
Contractor for purposes of carrying out the functions and responsibilities
specified in this Contract;

(h)
Fully cooperate with the Department, the OIG, the United States Attorney’s
Office and other law enforcement agencies in the investigation of Fraud or Abuse
cases; and

(i)
Provide identity and cover documents and information for law enforcement
investigators under cover.






Page | 301

--------------------------------------------------------------------------------




Appendix M


Performance Improvement Projects


The Performance Improvement Projects (PIPs) shall include one project (1)
relating to physical health, one (1) project relating to behavioral health, and
one (1) project relating to a statewide care or services issue. Following is a
table which identifies the four (4) clinical care and non-clinical services
topics which will be implemented Year One of the Contract as well as
justification (reasons) for selecting these topics.
A.
The topic relates to clinical care and non clinical services and represents a
national and/or statewide health issue;

B.
There are current guidelines/standards available to guide the
development/implementation of a PIP;

C.
There are identifiable measures for performance improvement (HEDIS or claims
data); and

D.
The topic is associated with historical over- or underutilization of Medicaid
Services.









TOPIC
JUSTIFICATION (REASON)
 
Clinical Care or Non-clinical Service
National &/or State Care or Services Burden
Performance Guidelines/ Standards
of Care are Available
HEDIS or Other Measures for Performance are Available
Assoc with Under – &/or Over utilization (High Costs)


Other Reasons


Page | 302

--------------------------------------------------------------------------------




Access to & Availability of Services


Non-clinical Svc.
YES
YES
YES
YES
The Ensuring Access to Care in Medicaid under Health Reform report **** cited
concerns regarding the expansion of Medicaid eligibility under the 2010 ACA &
movement of states toward using Contractors for management of health &
healthcare costs of Medicaid Members. Concerns were also expressed regarding
Medicaid’s comprehensive benefits & ensuring access to provider/delivery systems
equipped to serve low-income populations with complex health needs.
Additionally,
1)Access to/availability of Medicaid participating primary care providers &
specialists is a major concern, as reimbursement levels are reduced due to state
Medicaid budget deficits & demands on state resources increase.
2)Contractors express concerns regarding the “churning,” which results from
short Medicaid eligibility/enrollment periods, as this is viewed as key obstacle
in managing care & incompatible with efforts to manage chronic conditions &
prevent disruptions in care.




Page | 303

--------------------------------------------------------------------------------




Depression


Clinical Care
YES
YES
YES
YES
The State of Health Care Quality report** indicated that depression affects 15
million Americans, & if untreated, can lead to other physical/mental health
conditions. The American Psychiatric Association recommends use of
antidepressant & behavioral therapies (at the primary care level) to treat
depression. Additionally, in 2009, 49.6% of Medicaid Members, 18 years of
age/older diagnosed with a new episode of major depression, were treated with
antidepressant medication for a specified period of time, as compared to 62.9 %
of individuals 18 years of age/older who were covered under commercial HMO
health plans.
   
Emergency Department (ED) Use Management


Clinical
Care
YES
NO
YES
YES
The data on emergency room utilization of FFS KY Medicaid claims for ED visits
in CY 2008 indicated that the major difference between “high fliers” (having 12
or more ER visits/yr) & “single timers” (having one visit/yr), is that high
fliers are most over-represented in 3-digit primary diagnosis codes for
abdominal symptoms, migraines & back conditions, which may be effectively
treated (on a primary care level). Additionally, of FFS Medical claims for ED
services provided in SFY 2010, indicated that a total of $151,897,739 was spent
on illnesses/conditions such as upper respiratory infection, otitis media, acute
pharyngitis, viral infection and lumbago.




Page | 304

--------------------------------------------------------------------------------




Screenings for Breast Cancer, Cervical Cancer, & Chlamydia


  
Clinical Care
YES
YES
YES
YES
The Aggregate Medicaid Plan Report* for CY 2009, indicated that the KY Medicaid
Average rate of mammograms performed (45%) & Medicaid Average rate of PAP tests
performed (57%) were lower, as compared to the KY Average rate of mammograms
performed (68%) and KY Average rate of PAP tests performed (72%). Additionally,
The State of Health Care Quality report** indicated that:
1)Breast cancer is one of the most common forms of cancer in American women,
accounting for the deaths of 40, 170 women in 2009. In that same year, 52.4% of
Medicaid women 50-69 years of age were screened by mammography, as compared to
71.3 % of women 50-69 years of age covered under Commercial HMO health plans.
2)As one of the most treatable cancers, cervical cancer is the second most
common cancer worldwide & 10th leading cause of cancer in females. In 2009,
65.8% of Medicaid women 21 to 64 years of age received PAP tests, as compared to
77.3% of women 21–64 years of age covered under Commercial HMO plans.
3)Chlamydia is a sexually transmitted disease that may have serious consequences
(e.g., HIV, syphilis, reproductive health conditions). Although screening rates
for Chlamydia in 2009 are higher in Medicaid populations (61.6%), as compared to
Commercial HMO rates (45.4%) according to this report, the screening is not
complicated & can save $45 annually for every woman screened.


Page | 305

--------------------------------------------------------------------------------




References
*Aggregate Medicaid Plan Report, Select Preventive Care Measures, January 09 –
December 09 distributed by The Kentuckiana Health Collaborative in 2010.
**The State of Health Care Quality 2010, published by the National Committee for
Quality Assurance in 2011.
****Ensuring Access to Care in Medicaid under Health Reform, Report #8187,
published by Kaiser Family Foundation in May 2011.















Page | 306

--------------------------------------------------------------------------------




Appendix N


Health Outcomes, Indicators, Goals and Performance Measures




A goal of the Medicaid Program is to improve the health status of Medicaid
recipients. Statewide health care outcomes, health indicators, and goals have
been targeted and designated by the Department in collaboration with the
Departments for Public Health (DPH) and Behavioral Health, Developmental and
Intellectual Disabilities. Federal Medicaid Managed Care regulations, 438.24 (C
) (1) and (C) 2 Performance Measurement, require that the Contractor measure and
report to the State its performance, using standard measures required by the
State and/or submit to the State data, specified by the State that enables the
State to measure the Contractor’s performance.


In accordance with this, the Department has established a set of Medicaid
Managed Care Performance Measures. The measure set was originally designed to
align with the Healthy Kentuckians 2010 Goals. Healthy Kentuckians is the
state’s commitment to national preventive initiative, Healthy People 2010, with
the overarching goals to increase years of healthy life and eliminate health
disparities and includes objectives and targets set to meet the needs of
Kentuckians. The document includes ten leading health indicators with related
goals and objectives. Select indicators, goals and objectives that are the basis
of the Performance Measures are displayed in the table below.


Other Performance Measures are derived from the managed care Healthcare
Effectiveness Data and Information Set (HEDIS®)1 set, which are reported by
managed care organizations nationally and have national benchmarks for
comparison of performance. Performance Measures have also been developed
collaboratively by the Department and the EQRO based on key areas of interest of
the Department. Together, the measures address the access to, timeliness of, and
quality of care provided to children, adolescents enrolled in Managed Care; and
focus on preventive care, health screenings, prenatal care, as well as special
populations (adults with hypertension, children with special health care needs
(CSHCN).














____________________
1HEDIS is a registered trademark of the National Committee for Quality Assurance
(NCQA).

Page | 307

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)


Physical Activity and Fitness


Nutrition


■    Improve the health, fitness, and quality of life of all Kentuckians through
the adoption and maintenance of regular, daily physical activity.
■    To promote health and reduce chronic disease risk, disease progression,
debilitation, and premature death associated with dietary factors and
nutritional status among all people in Kentucky.




■    Reduce overweight to a prevalence of no more than 25 percent among
Kentuckians ages 18 and older.
■    Reduce the percentage of Kentuckians age 18 and older who are either
overweight or obese.
■    Increase to at least 35% the proportion of Kentuckians ages 18 and over who
engage in moderate physical activity 5 or more days per week.
■    Decrease the percentage of Kentuckians reporting no leisure time physical
activity (by BMI category, i.e., normal weight, overweight, obese class I, obese
class II, obese class III).
■    To increase to at least 24 percent the proportion of young people in grades
9-12 who engage in moderate physical activity for at least 30 minutes on five or
more of the previous seven days.
■    Increase to at least 50 percent the prevalence of healthy weight (defined
as a body mass index (BMI) greater than 19.0 and less than 25.0) among all
people aged 20 and older.






■    Height/Weight/BMI Assessment and Assessment/ Counseling for Nutrition and
Physical Activity for Adults4


■    Height/Weight/BMI Assessment and Assessment/ Counseling for Nutrition and
Physical Activity for Children and Adolescents5


 
 
 
 
2See the Healthy Kentuckians 2010 Mid-Decade Review for full details on all
indicators, goals, and objectives. Available at:
http://chfs.ky.gov/dph/hk2010MidDecade.htm.
3Stated State and National Performance Target goals are for reference only and
reflect the Healthy Kentuckians goals, and do not apply to health plan contract
requirements.
4The performance measure for this goal will follow a combination of the HEDIS
measure specifications for Adult BMI assessment and State-specific numerator(s).
5The performance measure for this goal will follow a combination of the HEDIS
measure specifications for Weight Assessment and Counseling for Nutrition and
Physical Activity for Children and Adolescent s and State-specific numerator(s).




Page | 308

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)
 
 
■    Reduce to less than 15 percent the prevalence of BMI at or above 30.0 among
people aged 20 and older.
■    Reduce to 5 percent or less the prevalence of overweight and obesity (at or
above the sex and age-specific 95th percentile of BMI from the revised NCHS/CDC
growth charts) in children (aged 1 – 5 and 6 – 11) and adolescents (aged 12 –
19).
■    Increase to at least 40 percent the proportion of people age 2 and older
who meet the Dietary Guidelines’ minimum average daily goal of at least five
servings of vegetables and fruits.
 
Heart Disease and Stroke


Enhance the cardiovascular health and quality of life of all Kentuckians through
improvement of medical management, prevention and control of risk factors, and
promotion of healthy lifestyle behaviors.
■    To increase to at least 85 percent the proportion of adults who have had
their blood cholesterol checked within the preceding five years.
■    Reduce heart disease deaths to no more than 250 deaths per 100,000 people
(age adjusted to the year 2000 standard).
■    To decrease to at least 20 percent the proportion of adult Kentuckians with
high blood pressure.
■    Reduce heart disease deaths to no more than 250 deaths per 100,000 people
(age adjusted to the year 2000 standard).
■    Cholesterol Screening for Adults
■    HEDIS Controlling High Blood Pressure6
 
 
 
 


Page | 309

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)
6The performance measure for this goal will follow the HEDIS measure
specifications for Controlling High Blood Pressure.


Tobacco Use


■    Reduce the burden of tobacco-related addiction, disease, and mortality,
thereby improving the health and well being of adults and youth in Kentucky.
This includes decreasing tobacco use among adults, pregnant women, youth, and
disparate populations, eliminating exposure to secondhand smoke, and building
capacity in communities for tobacco prevention and cessation.


■    Increase to 95 percent the proportion of patients who receive advice to
quit smoking from a health care provider.
■    Increase to 32 percent the proportion of young people in grades 9 to 12 who
have never smoked.
■    Reduce the proportion of high school and middle school students who think
smoking cigarettes makes young people look cool or fit in.
■    Increase to 100 percent the proportion of high school students who think
secondhand smoke is harmful.
■    Reduce cigarette smoking among pregnant women to a prevalence of no more
than 17 percent.
■    Of new mothers who smoked in the first three months before becoming
pregnant, increase the percentage who abstained from using tobacco during their
pregnancy.




■    Adolescent Screening/ Counseling: Tobacco Use


■    Prenatal Risk Assessment, Counseling and Education: Tobacco Use
Oral health 7 


To improve the health and quality of life for individuals and communities by
preventing and controlling oral disease and injuries, and to improve access to
oral health care for all Kentuckians.


■ Increase to at least 70 percent the proportion of children ages 6, 7, 12, and
15 who have participated in an oral health screening, including those who have
been referred, and those who have received the appropriate follow-up.
■    HEDIS Annual Dental Visit7
 
 
 
 
7The performance measure for this goal will follow the HEDIS measure
specifications for Annual Dental Visit.


Page | 310

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)
Access to quality health services
Improve access to a continuum of comprehensive, high quality health care using
both the public and private sectors in Kentucky.
■    Increase to at least 90 percent the proportion of people who have a
specific source of ongoing primary care.
■    Reduce by 25 percent the number of individuals lacking access to a primary
care provider in underserved areas.


■    HEDIS Well Child Visits in the First 15 Months: 6+ visits8
■    HEDIS Well Child Visits in the 3rd, 4th, 5th and 6th Years of Life
■    HEDIS Adolescent Well Care
■    HEDIS Children’s Access to PCP’s
 
 
 
 
Adolescent Screening/ Counseling: Tobacco Use9, Alcohol/Substance Use, Sexual
Activity, and/or Mental Health Assessment
 
 
 
 
8The performance measures for this goal will follow the HEDIS measure
specifications for Well Child Visits 15 months (6+ visits), Well Child Visits
3rd, 4th, 5th & 6th Years of Life, and Adolescent Well-Care Visits, and
Children’s and Adolescents’ Access to PCPs.


9See Healthy Kentuckians Indicator for Tobacco Use for additional details on
this numerator.






Page | 311

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)
Tobacco Use
Substance Abuse
Alcohol Abuse








To increase abstinence from substances while reducing experimentation, use and
abuse, especially among Kentucky’s youth, thereby reducing the consequences --
violence, crime, illness, death and disability -- that result from abuse of
substances at d harm to individuals and society.






■    Increase the proportion of 8th grade students who report strong disapproval
for use of tobacco, alcohol, and other drugs to: tobacco, 60 percent; alcohol,
65 percent; marijuana, 85 percent, and other drugs 98 percent.
■    Increase the proportion of 8th grade students who report that none of their
friends use substances to: tobacco: 70 percent; alcohol: 70 percent; marijuana:
90 percent, and other drugs: 95 percent.
■    Increase the proportion of 8th grade students who perceive great risk of
personal harm and/or trouble associated with regular use of substances: tobacco:
50 percent, alcohol: 35 percent, and marijuana: 80 percent.
■    Increase the percentages of 8th grade students who report having never used
tobacco, alcohol, and other drugs: tobacco: 65 percent; alcohol: 65 percent;
marijuana: 90 percent; cocaine: 98 percent.
Adolescent Screening/ Counseling: Tobacco, Alcohol, and Substance Use


Page | 312

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)
Family Planning
Sexually Transmitted Diseases


A society where healthy sexual relationships free of infection is the standard.




■    Reduce pregnancies among females ages 15-17 to no more than 20 per 1,000
adolescents.
■    Increase by at least 10 percent the proportion of sexually active
individuals, ages 15-19, who use barrier method contraception with or without
hormonal contraception to prevent sexually transmitted disease and prevent
pregnancy.
■    To increase to at least 68 percent the number of sexually active, unmarried
high school-aged youth who used a latex condom at last sexual intercourse.




Adolescent Screening/ Counseling: Sexual Activity
Mental Health Screening


Improve the mental health of all Kentuckians by ensuring appropriate,
high-quality services informed by scientific research to those with mental
health needs.


■ Reduce by half the proportion of Kentucky adolescents who report considering
or attempting suicide during the past year.
Adolescent Screening/ Counseling: Mental Health
Environmental Health


Health for all through a healthy environment.
■ Increase the number of abatement permits for lead housing projects to 115 per
grant fiscal year.
HEDIS Lead Screening in Children10
 
 
 
 
10The performance measure for this goal will follow the HEDIS measure
specifications for Lead Screening in Children.




Page | 313

--------------------------------------------------------------------------------




Healthy Kentuckians Leading Health Indicator(s)2
Healthy Kentuckians Goals
Health Kentuckians Objectives3
Related Medicaid Managed Care Performance Measure(s)
Access to Quality Health Services










Disability and Secondary Conditions


Improve access to a continuum of comprehensive, high quality health care using
both the public and private sectors in Kentucky.


Promote health and prevent secondary conditions among persons with disabilities,
including eliminating disparities between persons with disabilities and the U.S.
population.
■    Increase to at least 90 percent the proportion of people who have a
specific source of ongoing primary care.




■    Ensure that 100 percent of persons with a developmental disability who
receive services from the state receive a yearly physical examination.
■    Ensure that 100 percent of persons with a developmental disability who
receive services from the state receive a dental examination every six months.
Children with Special Health Care Needs (CSCHN) 


Page | 314

--------------------------------------------------------------------------------




Medicaid Managed Care Performance Measures


The Department, in collaboration with the EQRO, have developed a set of measures
that are clinically sound, consistent with Healthy Kentuckians goals, and that
complement the Managed Care Organizations’ quality improvement goals. Annually,
the Department, with input from the Contractor and the EQRO, will determine
measures that should be retired, revised, rotated or determine if new measures
should be developed. The Contractor is expected to demonstrate, through repeat
measurement of the quality indicators, meaningful improvement in performance
relative to the baseline measurement. Meaningful improvement shall be defined
by: 1) reaching a prospectively set benchmark, or 2) improving performance and
sustaining that improvement. The specific performance targets and timeframes are
to be determined by the Department with input from the Contractor and EQRO.
Annually, the non-HEDIS® measures shall be validated by the EQRO and the
Contractor shall submit all data, documentation, etc., used to calculate the
measures. Below is the current list of performance measures. Full specifications
for calculating and reporting the non-HEDIS measures will be provided to the
Contractor.



Page | 315

--------------------------------------------------------------------------------




Kentucky Medicaid Managed Care Performance Measures


Measure Name
HEDIS/State-specific/Both
Admin/Hybrid
Baseline Measurement Period
Adult BMI, Nutritional Screening/Counseling, Physical Activity Counseling,
Height and Weight
Both
Hybrid/Medical Record Review
TBD
Adult Cholesterol Screening
HK
Administrative
TBD
Controlling High Blood Pressure
HEDIS
Hybrid
TBD
Prenatal Risk Assessment Counseling and Education
State-specific
Hybrid/Medical Record Review
TBD


BMI, Nutritional Screening/Counseling, Physical Activity Counseling, Height and
Weight for Children and Adolescents
Both
Hybrid/Medical Record Review
TBD
Annual Dental Visit
HEDIS
Administrative
TBD
Lead Screening
HEDIS
Hybrid
TBD
Adolescent Screening/Counseling
State-specific


Hybrid
TBD
EPSDT Hearing Assessments
State-specific
Administrative
TBD
EPSDT Vision Assessment
State-specific
Administrative
TBD
Well Child 15 months
HEDIS
Administrative
TBD
Well Child Ages 3-6
HEDIS
Administrative
TBD
Adolescent Well Care Visits
HEDIS
Administrative
TBD
Children’s and Adolescent’s to PCPs
HEDIS


Administrative
TBD
Children with Special Health Care Needs (CSHCN)
State-specific
 
TBD








Page | 316

--------------------------------------------------------------------------------








Appendix O


Business Associates Agreement


BUSINESS ASSOCIATE AGREEMENT
This Business Associate Agreement (“Agreement”), effective _______________(
“Effective Date”) is entered into by and between__________________ , located at
____________________________________(“Business Associate”) and the Cabinet for
Health and Family Services, the Department for Medicaid Services, (“Covered
Entity”), individually referred to herein as a “Party” and collectively as
“Parties”.
The Business Associate herein is a ________________ and the Covered Entity
herein is the designated agency to administer the Kentucky Medicaid Program. The
parties have an agreement for the provision of ___________ (“Contract”) under
which the Business Associate herein may use or disclose Protected Health
Information in the performance of the services described in the contract. The
parties herein entered into a Master Contract on the ___ day of ________, _____,
under which the Business Associate may use and/or disclose Protected Health
Information (PHI) in performance of the services described in the Contract. Both
parties are committed to complying with the Standards for Privacy and Security
of Individually Health Information (“Privacy and Security Regulations”)
promulgated under the Health Insurance Portability and Accountability Act of
1996 (“HIPAA”). This Agreement sets forth the terms and conditions pursuant to
which Protected Health Information that is provided by the Covered Entity to the
Business Associate, or created, received, maintained or transmitted by the
Business Associate on behalf of the Covered Entity, will be handled between the
Business Associate and the Covered Entity and with third parties during the term
of the Contract and after termination.
WHEREAS, Sections 261 through 264 of the Federal Health Insurance Portability
and Accountability Act of 1996, Public Law 104-191, directs the Secretary of the
Department of Health & Human Services to develop standards to protect the
security, confidentiality and integrity of health information; and
WHEREAS, the Secretary of HHS has duly promulgated such administrative
regulations found at 45 C.F.R. § 160 and § 164, known as the HIPAA Privacy Rule;
and
WHEREAS, the Parties are desirous to enter into or have entered into an
agreement whereby the Business Associate will provide certain services to the
covered entity herein, and pursuant to such agreement, the Business Associate
may be considered a “business associate” of the Covered Entity as defined in the
HIPAA Privacy Rule; and
WHEREAS, the Business Associate under the contract will have access to Protected
Health Information in fulfilling its responsibilities under such agreement; and
WHEREAS, Business Associate agrees to collect and destroy any and all recyclable
material produced by the Covered Entity, and is to assume responsibility for
these documents upon receipt.
NOW THEREFORE THE PARTIES TO THIS AGREEMENT, for just and valuable consideration
which both parties acknowledge herein, the Parties agree to the provisions of
this Agreement in order to address the requirements of the HIPAA Privacy and
Security Rules and to protect the interest of both parties.
1.
PERMITTED USES AND DISCLOSURES OF PROTECTED HEALTH INFORMATION

1.1
Services. Pursuant to this Contract, Business Associate provides services
(“Services”) for the Covered Entity that involve the use and/or disclosure of
protected health information (PHI). Except as otherwise specified herein, the
business associate may make any and all uses of PHI necessary to perform its
obligations under the contract, provided that such use would not violate the
Privacy and Security Regulations if done by the Covered Entity or the minimum
necessary policies and procedures of the Covered Entity. Moreover, the Business
Associate may disclose PHI for the purposes authorized by this Agreement only,
(i) to its employees, subcontractors and agents, in accordance with Section 2.1
(e), (ii) as directed by the Covered Entity, or (iii) as otherwise permitted by
the terms of this Agreement including, but not limited to, Section 1.2 (b)
below, provided that such disclosure would not violate the Privacy and


Page | 317

--------------------------------------------------------------------------------




Security Regulations if done by the Covered Entity or the minimum necessary
policies and procedures of the Covered Entity.
1.2
Business Activities of the Business Associate. Unless otherwise limited herein
the Business Associate may:

a.
Use the Protected Health Information in its possession for its proper management
and administration and to fulfill any present or future legal responsibilities
of the Business Associate provided that such are permitted under State and
Federal laws.

b.
Disclose the Protected Health Information in its possession to third parties for
the purpose of its proper management and administration or to fulfill any
present or future legal responsibilities of the Business Associate, provided
that the Business Associate represents to the Covered Entity, in writing, that
(i) the disclosures are required by law, as that phrase is defined in 45 C.F.R.
§ 164.501 or (ii) the Business Associate has received from the third party
written assurances regarding the confidential handling of such Protected Health
Information as required by 45 C.F.R. § 164.504 (e) (4), and the third party
agrees in writing to notify Business Associate of any instances of which it
becomes aware that the confidentiality of the information has been breached.

2.
RESPONSIBILITIES OF THE PARTIES WITH RESPECT TO PROTECTED HEALTH INFORMATION

2.1
Responsibilities of the Business Associate. With respect to its use and/or
disclosure of Protected Health Information, the Business Associate hereby agrees
to do the following:

a.
Shall use and disclose the Protected Health Information only in the amount
minimally necessary to perform the services of the Contract or under this
Agreement, provided that such use or disclosure would not violate the Privacy
and Security Regulations if done by the Covered Entity or as required by law.

b.
Shall immediately report to the designated privacy officer of the covered
entity, in writing, any use and/or disclosure of unsecured Protected Health
Information that is not permitted or required by this Agreement or required by
law.

c.
Establish procedures for mitigating, to the greatest extent possible, any
deleterious effects from any improper use and/or disclosure of PHI that the
Business Associate reports to the Covered Entity.

d.
Use appropriate administrative, technical and physical safeguards to maintain
the privacy and security of PHI and to prevent uses and/or disclosures of
unsecured PHI other than as provided in this Agreement.

e.
Require all of its subcontractors and agents that receive or use, or have access
to, PHI provided under this Agreement, to agree in writing to adhere to the same
restrictions and conditions on the use and/or disclosures of PHI that apply to
the Business Associate pursuant to this Agreement.

f.
Make available all policies, records, books, agreements, records or procedures
relating to the use or disclosure of Protected Health Information to the
Secretary of Health & Human Services for purposes of determining the Business
Associates’ compliance with the Privacy and Security Regulations.

g.
Upon written request, make available during normal working hours at Business
Associate’s office all records, books, agreements, policies and procedures
relating to the use and disclosure of Protected Health Information to the
Covered Entity to determine the Business Associate’s compliance with the terms
of this Agreement.

h.
Upon Covered Entity’s request, Business Associate shall provide to the Covered
Entity an accounting of each disclosure of PHI made by the Business Associate or
its employees, agents, representatives, or subcontractors. Business Associate
shall implement a process that allows for an accounting to be collected and
maintained for any disclosure of PHI for which Covered Entity is required to
maintain. Business Associate shall include in the accounting: (a) date of the
disclosure; (b) the name, and address if known, of the entity or person who
received the PHI; (c) a brief description of the PHI disclosed; and (d) a brief
statement of the purpose of the disclosure. For each disclosure that requires an
accounting under this section, Business Associate shall document the information
specified in (a) through (d), and shall securely


Page | 318

--------------------------------------------------------------------------------




retain the documentation for six (6) from the date of the disclosure. To the
extent that the Business Associate maintains PHI in an electronic format,
Business Associate shall maintain an accounting of disclosures for treatment,
payment, and other health care operations purposes for three (3) years from the
disclosure. Notwithstanding anything to the contrary, this agreement shall
become effective upon either of the following: (a) on or after January 1, 2014,
if the Business Associate acquired the electronic record before January 1, 2009;
or (b) on or after January 1, 2011 if Business Associate acquired an electronic
health record after January 1, 2009, or such later date as determined by the
Secretary.
i.
Subject to Section 4.5 below, Business Associate shall return to the covered
entity or destroy, at the termination of this Agreement, the PHI in its
possession and retain no copies which shall include for the purposes of this
Agreement without limitations the destruction of all backup tapes.

j.
Disclose to its subcontractors, agents, or other third parties, and request from
the covered entity, only the minimum PHI necessary to perform or fulfill a
specific function required by this Agreement or the Contract or permitted by
law.

k.
Business Associate agrees to immediately report to the covered entity any
security incident involving the attempted or successful unauthorized access,
use, disclosure, modification, or destruction of covered entity’s electronic PHI
or interference with the systems operations in an information system that
involves the covered entity’s electronic PHI. An attempt unauthorized access,
for purposes of reporting to the covered entity, means any attempted
unauthorized access that prompts Business Associate to investigate the attempt,
or review or change its current security measures. The parties acknowledge that
the foregoing does not require Business Associate to report attempted
unauthorized access that results in Business Associate: (i) investigating solely
for the purposed of reviewing and or noting the attempt, but rather requires
notification only when such attempted unauthorized access results in Business
Associate conducting a material and full-scale investigation (“Material
Attempt”); and (ii) continuously reviewing, updating and modifying its security
measures to guard against unauthorized access to its system, but rather requires
notification only when a Material Attempt results in significant modifications
to the Business Associate’s security measures in order to prevent such Material
Attempt in the future.

l.
Business Associate agrees to use appropriate administrative, physical and
technical safeguards that reasonably and appropriately protect the
confidentiality, integrity and availability of the electronic protected health
information (EPHI) that it creates, receives, maintains or submits on behalf of
the covered entity as required by 45 C.F.R. §164.308, §164.310, §164.312, and §
164.314.

m.
Business Associate agrees that any EPHI it acquires, maintains, receives or
transmits will be maintained or transmitted in a manner that fits the definition
of secure PHI as that term is defined by the American Recovery and Reinvestment
Act of 2009 (“ARRA”) and any subsequent regulations or guidelines from the
Secretary of the Department of Health and Human Services (“DHHS”) promulgated
under ARRA.

n.
Business Associate agrees to ensure that any agency, including subcontractor, to
whom it provides EPHI agrees to implement reasonable and appropriate safeguards
to protect it as required by 45 C.F.R. §164.308, §164.310, §164.312 and
§164.414.

o.
The Business Associate agrees to immediately notify the covered entity of any
breach of unsecured PHI . Notice of such breach shall include the identification
of each individual whose unsecured PHI has been, or reasonably believed by the
business associate to have been, accessed, acquired or disclosed during the
breach. Notice shall also include the description of the PHI involved in the
breach, description of the factual grounds leading to the breach, and any
remedial action taken to address the breach. Business Associate further agrees
to make available in a reasonable time and manner any other information needed
by covered entity to respond to the individual’s inquiries regarding said breach
and to report the breach to the Secretary of the Department of Health and Human
Services. Business Associate shall be responsible to notify in writing the
individuals affected by the breach as required under HIPAA regulations, but
shall have the notice approved before mailing by the covered entity.


Page | 319

--------------------------------------------------------------------------------




p.
Business Associate agrees to indemnify the covered entity for the reasonable
cots to notify the individuals affected by the breach if the covered entity
provides that notice, and for any costs, damages, fines, penalties, including
attorney fees, incurred by covered entity as a result of the breach by the
Business Associate or its employees, agents or subcontractors, including but not
limited to any identity theft related prevention or monitoring costs.

q.
Business Associate shall make available PHI in a designated record set to the
covered entity or to the individual requesting access to PHI as necessary to
satisfy covered entity’s obligations under 45 C.F.R. §164.524. If the
information is maintained in an electronic format , the access shall be provided
to the individual in the electronic format.

r.
Business Associate shall make any amendments to protected health information in
a designated record set as directed or agreed to by the covered entity pursuant
to 45 C.F.R. §164.526 or take other measures as necessary to satisfy covered
entity’s obligations under 45 C.F.R. §164.526.

s.
Business Associate, to the extent the business associate is to carry out one or
more of the covered entity’s obligations under Subpart E of 45 C.F.R. part 164,
shall comply with the requirements found therein which apply to the covered
entity’s performance of such obligations.

t.
Business Associate agrees to comply with any and all privacy and security
provisions not otherwise specified herein made applicable to the Business
Associate under the provisions of HIPAA or ARRA.

2.2
Responsibilities of the Covered Entity. With regard to the use and/or disclosure
of Protected Health Information by the Business Associate, the covered entity
hereby agrees:

a.
Covered entity shall inform the Business Associate of any changes in the form of
notice of privacy practices (“Notice”) that the covered entity provides to
individuals pursuant to 45 C.F.R. § 164.520, and provide, upon request, the
Business Associate a copy of the Notice currently in use.

b.
Covered entity shall inform the Business Associate of any changes in, or
revocation of, the permission by an individual to use or disclose his or her
protected health information, to the extent that such changes may affect
business associate’s use and disclosure of protected health information pursuant
to 45 C.F.R. § 164.508.

c.
Covered entity shall notify business associate of any limitations or
restrictions placed upon PHI to the extent such restrictions or limitations
affect the business associate’s use or disclosure of protected health
information.

d.
Covered entity shall notify business associate of any amendments made to PHI at
the request of any individual for the Business Associate to correct the PHI in
accordance with the amendment.

e.
Covered entity shall notify the Business Associate of any opt-outs exercised by
any individual from fundraising activities of the covered entity pursuant to 45
C.F.R. § 164.514(f).

f.
Covered entity shall notify Business Associate, in writing and in a timely
manner, of any arrangements permitted or required of the covered entity under 45
C.F.R. Part 160 or 164 that may impact in any manner the use and/or disclosure,
including but not limited to, restrictions on use and/or disclosure of PHI as
provided for in 45 C.F.R. § 164.522 agreed to by the covered entity.












Page | 320

--------------------------------------------------------------------------------




Appendix P
Annual Contract Monitoring Tools
Department for Medicaid Services
Site Visit
     
 
 
 
Desk Review
     
 
 
 

Administrative Monitoring Tool—FY 20XX
Contract Name:    Contract Number:        
Monitoring Date(s):    Monitor:    
Person(s) Interviewed:    
Monitoring Items
Yes
No
N/A
Documentation
1. Corrective Action Plans resultant from the most recent Department for
Medicaid Services (DMS) contract monitoring have been implemented by the
Contractor. 














 
2. Notices, employment, advertisements, information pamphlets, research reports,
and similar public notices prepared and released by the Contractor, pursuant to
this contract, include a statement identifying the appropriate source of funds
for the project or service, including but not limited to, identifying whether
the funding is in whole or in part from federal, Cabinet for Health and Family
Services (CHFS), or other state funds.




































 
3. Travel expenses are being paid by DMS.
 
 
 
 
4. If Contractor is a non-Federal entity and expends $500,000 or more in a year
in Federal awards, a single or program-specific audit has been conducted.












 
5. For any and all subcontractors, the Contractor:
 
 
 
 
A. Maintains a contract with the subcontractor;
 
 
 
 
B. Specifies in the contract that all requirements of the contract between the
Contractor and DMS are applicable and binding on the subcontractor; and,












 
C. Monitors the subcontractor for programmatic and fiscal compliance.
 
 
 
 
6. The Contractor maintains a property control ledger/log that lists all
property and/or furniture provided (whether leased or purchased) by CHFS with
funds from this contract.






























7. The Contractor maintains liability insurance for directors and officers,
workers’ compensation insurance, and employer liability insurance.












 
8. The Contractor maintains a file of confidentiality agreements for all
employees who have access to confidential information provided by CHFS.












 
Comments/Observations


321



--------------------------------------------------------------------------------






Department for Medicaid Services
FY 20XX Monitoring Tool
Managed Care


Site Visit
 
 
 
 
Desk Review
 
 
 
 

Contract Name:    Contract Number:            


Contract Monitor:    Monitoring Dates:    


Monitoring Items
Yes
No
N/A
Documentation
1. Contractor provides medical services under a pre-paid capitated risk method
for Medicaid eligible recipients.
 
 
 
 
Organization
2. Contractor has an office located within eighty (80) miles of Frankfort, KY
that provides, at a minimum, the following staff functions:
 
 
 
 
A. Executive Director for the KY account;
 
 
 
 
B. Member Services for Grievances and Appeals; and,
 
 
 
 
C. Provider Services for Provider Relations and Enrollment.
 
 
 
 
3. Contractor ensures at least the following:
 
 
 
 
A. At least one teaching hospital;
 
 
 
 
B. Regional representation of all provider types on the Council’s Board;
 
 
 
 
C. A network of providers that includes:
 
 
 
 
(1) Hospitals;
 
 
 
 
(2) Home health;
 
 
 
 
(3) Dentists;
 
 
 
 
(4) Vision;
 
 
 
 
(5) Hospice;
 
 
 
 
(6) Pharmacy;
 
 
 
 
(7) Prevention;
 
 
 
 
(8) Primary care; and,
 
 
 
 
(9) Maternity care providers.
 
 
 
 
D. A provider network representing the complete array of provider types
including:
 
 
 
 
(1) Primary care providers;
 
 
 
 
(2) Primary care centers;
 
 
 
 
(3) Federally qualified health centers and rural health clinics;
 
 
 
 
(4) Local health departments; and,
 
 
 
 
(5) Ky Commission for Children with Special Health Care Needs.
 
 
 
 


322



--------------------------------------------------------------------------------




E. Licensed or contain an entity that is licensed as a health maintenance
organization or provider-sponsored integrated health delivery program in the
Commonwealth.
 
 
 
 
Administration/Staffing
4. Contractor provides staff for the following (functions may be combined or
split among departments, people or subcontractors):
 
 
 
 
A. Executive Management that provides oversight of the entire operation;
 
 
 
 
B. Corporate Compliance Officer who ensures financial and programmatic
accountability, transparency and integrity;
 
 
 
 
C. Medical Director who is:
 
 
 
 
(1) A KY-licensed physician;
 
 
 
 
(2) Involved in all major clinical programs; and,
 
 
 
 
(3) Involved in Quality Improvement components.
 
 
 
 
D. Dental Director who is:
 
 
 
 
(1) A dentist licensed by a Dental Board of Licensure in any state; and,
 
 
 
 
(2) Actively involved in all major dental programs.
 
 
 
 
E. Finance Officer and function, or designee to:
 
 
 
 
(1) Oversee the budget and accounting systems implemented by the Contractor;
and,
 
 
 
 
(2) An internal auditor who ensures compliance with adopted standards and
reviews expenditures for reasonableness and necessity.
 
 
 
 
F. Member Services Director and function to coordinate communication with
members and act as member advocates;
 
 
 
 
G. Provider Services Director and function to coordinate all communications with
Contractor’s providers and subcontractors;
 
 
 
 
H. Quality Improvement Director who is responsible for the operation of the QAPI
Program or any subcontractors;
 
 
 
 
I. Guardianship Liaison who serves as the Contractor’s primary liaison for
meeting the needs of members who are adult guardianship clients;
 
 
 
 
J. Case Management Coordinator who is responsible for coordination and oversight
of case management services and continuity of care for the Contractor’s members;
 
 
 
 
K. Early and Periodic Screening, Diagnosis and Treatment (EPSDT) Coordinator who
coordinates and arranges for the provision of EPSDT services and EPSDT special
services for members;
 
 
 
 
L. Foster Care/Subsidized Adoption Liaison who serves as the Contractor’s
primary liaison for meeting the needs of members who are children in foster care
and subsidized adoptive children;
 
 
 
 
M. Management Information System Director and function who oversees, manages and
maintains the Contractor’s management information system (MIS);
 
 
 
 
N. Behavioral Health Director who is a behavioral health practitioner and
actively involved in all program or initiatives relating to behavioral health,
and coordinates efforts to provide behavioral health services by the Contractor
or any behavioral health subcontractors;
 
 
 
 


323



--------------------------------------------------------------------------------




O. Compliance Director who:
 
 
 
 
(1) Oversees the Contractor’s compliance with laws and contract requirements of
the Department for Medicaid Services (DMS);
 
 
 
 
(2) Serves as the primary contact for and facilitate communications between
Contractor leadership and DMS relating to contract compliance issues; and,
 
 
 
 



Monitoring Items
Yes
No
N/A
Documentation
(3) Oversees Contractor implementation of and evaluate any actions required to
correct deficiency or address noncompliance with contract requirements as
identified by DMS.
 
 
 
 
P. Pharmacy Coordinator who coordinates, manages and oversees the provision of
pharmacy services to members;
 
 
 
 
Q. Claims processing function to ensure the timely and accurate processing of
original claims, corrected claims, re-submissions and overall adjudication of
claims;
 
 
 
 
R. Program Integrity Coordinator to coordinate, manage and oversee the
Contractor’s Program Integrity unit to reduce fraud and abuse of Medicaid
Services; and,
 
 
 
 
S. Liaison to the Department for Medicaid Services (DMS) for all issues that
relate to the contract between DMS and the Contractor.
 
 
 
 
5. Contractor submits to DMS, annually, a current organizational chart depicting
all functions including mandatory ones, number of employees in each functional
department, and key managers responsible for the functions.
 
 
 
 
Management Information System (MIS) Requirements
6. Contractor maintains a MIS that provides support for all aspects of a managed
care operation to include the following subsystems:
 
 
 
 
A. Recipient;
 
 
 
 
B. Third Party Liability (TPL);
 
 
 
 
C. Provider;
 
 
 
 
D. Reference;
 
 
 
 
E. Encounter/Claims Processing;
 
 
 
 
F. Financial;
 
 
 
 
G. Utilization Data/Quality Improvement; and,
 
 
 
 
H. Surveillance Utilization Review.
 
 
 
 
7. Contractor ensures that data received from providers and subcontractors is
accurate and complete by:
 
 
 
 
A. Verifying, through edits and audits, the accuracy and timeliness of reported
data;
 
 
 
 
B. Screening the data for completeness, logic and consistency;
 
 
 
 
C. Collecting service information in standardized formats to the extent feasible
and appropriate; and,
 
 
 
 


324



--------------------------------------------------------------------------------




D. Compiling and storing all claims and encounter data from the subcontractors
in a data warehouse in a central location in the Contractor’s MIS.
 
 
 
 
Quality Assessment/Performance Improvement (QAPI)
8. Contractor provides to DMS by July 31 the QAPI program description document.
 
 
 
 
9. Contractor provides DMS a copy every three (3) years of its current National
Committee for Quality Assurance (NCQA) certificate of accreditation and the
complete survey report.
 
 
 
 
10. Contractor prepares and submits to DMS by July 31 a written report detailing
the annual QAPI review and evaluation.
 
 
 
 
11. The QAPI work plan sets new goals and objectives annually based of findings
from:
 
 
 
 
A. Quality improvement activities and studies;
 
 
 
 
B. Survey results;
 
 
 
 
C. Grievances and appeals;
 
 
 
 
D. Performance measures; and,
 
 
 
 
E. External quality review findings.
 
 
 
 
12. Contractor monitors and evaluates the quality of clinical care on an ongoing
basis.
 
 
 
 
13. The following health care needs are studied and prioritized for performance
improvement and/or development of practice guidelines:
 
 
 
 
A. Acute or chronic conditions;
 
 
 
 
B. High volume;
 
 
 
 
C. High risk;
 
 
 
 
D. Special needs populations; and,
 
 
 
 
E. Preventive care.
 
 
 
 
14. In relation to Health Care Effectiveness Data and Information Set (HEDIS),
Contractor collects and reports to DMS, by August 31st, the Final Auditor’s
Report issued by the NCQA.
 
 
 
 
15. Contractor conducts a minimum of two (2) performance improvement projects
(PIPs) each year, including one relating to physical health and one relating to
behavioral health.
 
 
 
 
16. Contractor establishes and maintains an ongoing Quality and Member Access
Advisory Committee (QMAC) composed of :
 
 
 
 
A. Members;
 
 
 
 
B. Individuals from consumer advocacy groups or the community who represent the
interests of the member population; and,
 
 
 
 
C. Public health representatives.
 
 
 
 
17. Contractor has a Utilization Management (UM) program that reviews services
for medical necessity, and monitors and evaluates on an ongoing basis the
appropriateness of care and services.
 
 
 
 
18. The UM program is evaluated annually, the evaluation reviewed and approved
annually by the Medical Director or the QI Committee.
 
 
 
 


325



--------------------------------------------------------------------------------




Adverse Actions Related to Medical Necessity or Coverage Denials
19. Contractor gives members written notice of any action within the timeframes
for each type of action that explains:
 
 
 
 
A. The action the Contractor has taken or intends to take;
 
 
 
 
B. The reasons for the action;
 
 
 
 
C. The member’s right to appeal;
 
 
 
 
D. The member’s right to request a State hearing;
 
 
 
 
E. Procedures for exercising member’s rights to appeal or file a grievance;
 
 
 
 
F. Circumstances under which expedited resolution is available and how to
request it; and,
 
 
 
 
G. The member’s rights to have benefits continue pending the resolution of the
appeal, how to request that benefits be continued, and the circumstances under
which the member may be required to pay the costs of these services.
 
 
 
 
20. Contractor gives notice at least:
 
 
 
 
A. Ten (10) days before the date of action when the action is a termination,
suspension, or reduction of a previously authorized covered service; or, five
(5) days if member fraud or abuse has been determined
 
 
 
 
B. By the date of the action for the following:
 
 
 
 
(1) In the death of a member;
 
 
 
 
(2) A signed written member statement requesting service termination or giving
information requiring termination or reduction of services;
 
 
 
 
(3) The member’s admission to an institution where he is ineligible for further
services;
 
 
 
 
(4) The member’s address is unknown and mail directed to him has no forwarding
address;
 
 
 
 
(5) The member has been accepted for Medicaid services by another local
jurisdiction;
 
 
 
 
(6) The member’s physician prescribes the change in the level of medical care;
 
 
 
 
(7) An adverse determination made with regard to the preadmission screening
requirements for nursing facility admissions on or after January 1, 1989;
 
 
 
 
8) The safety or health of individuals in the facility would be endangered, the
member’s health improves sufficiently to allow a more immediate transfer or
discharge, an immediate transfer or discharge is required by the member’s urgent
medical needs, or a member has not resided in the nursing facility for thirty
(30) days.
 
 
 
 
C. On the date of action when the action is a denial of payment.
 
 
 
 
21. Contractor gives notice as expeditiously as the member’s health condition
requires and within State-established timeframes that do not exceed two (2)
working days following receipt of the request for service (with an extension of
up to fourteen [14] additional days if the member or provider requests an
extension or the Contractor justifies a need for additional information and how
the extension is in the member’s interest).
 
 
 
 


326



--------------------------------------------------------------------------------




22. If the Contractor extends the timeframe, the member is given written notice
of the reason for the decision to extend and is informed of the right to file a
grievance if he/she disagrees with that decision.
 
 
 
 
23. For cases in which a provider indicates or the Contractor determines that
following the standard timeframe could seriously jeopardize the member’s life or
health or ability to attain, maintain or regain maximum function, the Contractor
makes an expedited authorization decision and provides notice as expeditiously
as the member’s health condition requires and no later than two (2) working days
after receipt of the request for service.
 
 
 
 
24. Contractor gives notice on the date the timeframes expire when service
authorization decisions are not reached within the timeframes for either
standard or expedited service authorizations.
 
 
 
 
Assessment of Member and Provider Satisfaction and Access
25. Contractor conducts an annual survey of members’ and providers’ satisfaction
with the quality of services provided and their degree of access to services.
 
 
 
 
26. Contractor provides DMS a copy of the current Consumer Assessment of
Healthcare Providers and Systems (CAHPS) survey tool as approved.
 
 
 
 
27. Contractor submits to DMS a copy of all survey tools and results including:
 
 
 
 
A. A description of the methodology to be used conducting the provider or other
special surveys;
 
 
 
 
B. The number and percentage of the providers or members to be surveyed;
 
 
 
 
C. Response rates;
 
 
 
 
D. A sample survey instrument; and,
 
 
 
 
E. Findings and interventions conducted or planned.
 
 
 
 
Member Services Functions
28. Contractor’s member services function includes:
 
 
 
 
A. A call center which is staffed and available by telephone Monday through
Friday 7 a.m. to 7 p.m. Eastern Standard Time;
 
 
 
 
B. A centralized toll-free call-in system, available 24/7, seven days a week
nationwide, staffed by physicians, physician assistants, licensed practical
nurses, or registered nurses;
 
 
 
 
   C. Providing a report to DMS, by the 10th of each month, prior month
performance related to the call-in systems;
 
 
 
 
D. Make available foreign language interpreters free of charge;
 
 
 
 
E. Ensuring that member materials are provided and printed in each language
spoken by five percent (5%) or more of the members in each county;
 
 
 
 
F. Ability to respond to special communication needs of the disabled, blind,
deaf and aged;
 
 
 
 


327



--------------------------------------------------------------------------------




G. Providing ongoing training to staff and providers on matters related to
meeting the needs of economically disadvantaged and culturally diverse
individuals;
 
 
 
 
H. Requiring all service locations to meet the requirements of the Americans
with Disabilities Act, Commonwealth and local requirements pertaining to
adequate space, supplies, sanitation, and fire and safety procedures applicable
to health care facilities;
 
 
 
 
I. Ensuring that members are informed of their rights and responsibilities;
 
 
 
 
J. Monitoring the selection and assignment process of Primary Care Providers
(PCPs);
 
 
 
 
K. Identifying, investigating, and resolving member grievances about health care
services;
 
 
 
 
L. Assisting members with filing formal appeals regarding plan determinations;
 
 
 
 



Monitoring Items
Yes
No
N/A
Documentation
M. Providing each member with an identification card that identifies the member
as a participant within the Contractor’s Network, unless otherwise approved by
the Department;
 
 
 
 
N. Explaining rights and responsibilities to members or to those who are unclear
about their rights or responsibilities including reporting of suspected fraud or
abuse;
 
 
 
 
O. Explaining Contractor’s rights and responsibilities, including the
responsibility to assure minimal waiting periods for scheduled member office
visits and telephone requests, and avoiding undue pressure to select specific
providers or services;
 
 
 
 
P. Within three (3) business days of enrollment notification of a new member, by
a method that will not take more than five (5) days to reach the member, and
whenever requested by member, guardian or authorized representative, provide a
Member Handbook and information on how to access services (alternate
notification methods are available for persons who have reading difficulties or
visual impairments);
 
 
 
 
Q. Explaining or answering any questions regarding the Member Handbook;
 
 
 
 
R. Facilitating the selection of or explaining the process to select or change
PCPs through telephone or face-to-face contact where appropriate.
 
 
 
 
(1) Contractor notifies members within thirty (30) days prior to the effective
date of voluntary termination or as soon as Contractor receives notice, if
notified less than thirty (30) days prior to the effective date.
 
 
 
 
(2) Contractor notifies members within fifteen (15) days prior to the effective
date of involuntary termination if their PCP leaves the programs.
 
 
 
 
S. Facilitating direct access to specialty physicians in the circumstances of:
 
 
 
 


328



--------------------------------------------------------------------------------




(1) Members with long-term, complex conditions;
 
 
 
 
(2) Aged, blind, deaf, or disabled persons; and,
 
 
 
 
(3) Individuals who have been identified as having special healthcare needs and
who require a course of treatment or regular healthcare monitoring.
 
 
 
 
T. Arranging for and assisting with scheduling EPSDT Services in conformance
with federal law governing EPSDT for persons under the age of twenty-one (21)
years;
 
 
 
 
U. Making referrals for relevant non-program provider services such as the
Women, Infants and Children (WIC) supplemental nutrition program and Protection
and Permanency;
 
 
 
 
V. Facilitating direct access to:
 
 
 
 
(1) Primary care vision services;
 
 
 
 
(2) Primary dental and oral surgery services and evaluations by orthodontists
and prosthodontists;


 
 
 
 
(3) Women’s health specialists;
 
 
 
 
(4) Voluntary family planning;
 
 
 
 
(5) Maternity care for members under age 18;
 
 
 
 
(6) Childhood immunizations;
 
 
 
 
(7) Sexually transmitted disease screening, evaluation and treatment;
 
 
 
 
(8) Tuberculosis screening, evaluation and treatment; and,
 
 
 
 
(9) Testing for HIV, HIV-related conditions and other communicable diseases.
 
 
 
 
W. Facilitating access to behavioral health services and pharmaceutical
services;
 
 
 
 
X. Facilitating access to the services of public health departments, rural
health clinics, Federally Qualified Health Centers, the Commission for Children
with Special Health Care Needs and charitable care providers;
 
 
 
 
Y. Assisting members in making appointments with providers and obtaining
services;
 
 
 
 
Z. Assisting members in obtaining transportation for both emergency and
appropriate non-emergency situations;
 
 
 
 
AA. Handling, recording and tracking member grievances properly and timely and
acting as an advocate to assure members receive adequate representation when
seeking an expedited appeal;
 
 
 
 
BB. Facilitating access to member health education programs; and,
 
 
 
 
CC. Assisting members in completing the Health Risk Assessment (HRA) form upon
any telephone contact, and referring members to the appropriate areas to learn
how to access the health education and prevention opportunities available to
them including referral to case management or disease management.
 
 
 
 
Member Handbook


329



--------------------------------------------------------------------------------




29. Contractor publishes a Member Handbook and makes the handbook available to
members upon enrollment, to be delivered within five (5) business days to the
member.
 
 
 
 
30. Contractor reviews the handbook at least annually and communicates any
changes to all members in written form.
 
 
 
 
31. Revision dates are added to the handbook.
 
 
 
 
32. Contractor ensures the handbook is written at the sixth grade reading
comprehension level.
 
 
 
 
33. The handbook includes:
 
 
 
 
A. Contractor’s network of primary care providers, including a list of the name,
telephone numbers, and service site addresses of the PCPs available for primary
care providers in the network listing;
 
 
 
 
B. The procedures for selecting an individual physician and scheduling an
initial health appointment;
 
 
 
 
C. The name of the Contractor and address and telephone number from which it
conducts its business; the hours of business; and, the member services telephone
numbers and toll-free 24-hour medical call-in system;
 
 
 
 
D. A list of all available covered services, an explanation of any service
limitations or exclusions from coverage and a notice stating that the Contractor
will be liable only for those services authorized by the Contractor;
 
 
 
 
E. Member rights and responsibilities including reporting suspected fraud and
abuse;
 
 
 
 
F. Procedures for obtaining emergency care and non-emergency after hours care;
 
 
 
 
G. Procedures for obtaining transportation for both emergency and non-emergency
situations;
 
 
 
 
H. Information on the availability of maternity, family planning and sexually
transmitted disease services and methods of accessing those services;
 
 
 
 
I. Procedures for arranging EPSDT for persons under the age of 21 years;
 
 
 
 
J. Procedures for obtaining access to Long Term Care Services;
 
 
 
 
K. Procedures for notifying DCBS of family size changes, births, address
changes, death notifications;
 
 
 
 
L. A list of direct access services that may be accessed without the
authorization of a PCP;
 
 
 
 
M. Information about procedures for selecting a PCP or requesting a change of
PCP and specialists; reasons for which a request may be denied; and, reasons a
provider may request a change;
 
 
 
 
N. Information about how to access care before a PCP is assigned or chosen;
 
 
 
 
O. Information about how to obtain second opinions related to surgical
procedures, complex and/or chronic conditions;
 
 
 
 


330



--------------------------------------------------------------------------------




P. Procedures for obtaining covered services from non-network providers;
 
 
 
 
Q. Procedures for filing a grievance or appeal, including the title, address and
telephone number of the person responsible for processing and resolving
grievances and appeals;
 
 
 
 
R. Information about CHFS independent ombudsman program for members;
 
 
 
 
S. Information on the availability of, and procedures for obtaining behavioral
health/substance abuse health services;
 
 
 
 
T. Information on the availability of health education services;
 
 
 
 
U. Information deemed mandatory by DMS; and,
 
 
 
 
V. The availability of care coordination case management and disease management
provided by the Contractor.
 
 
 
 
Member Services - Member Education and Outreach
34. Contractor makes educational and outreach efforts with:
 
 
 
 
A. Schools;
 
 
 
 
B. Homeless centers;
 
 
 
 
C. Youth service centers;
 
 
 
 
D. Family resource centers;
 
 
 
 
E. Public Health departments;
 
 
 
 
F. School-based health clinics;
 
 
 
 
G. Chamber of commerce; and,
 
 
 
 
H. Faith-based community.
 
 
 
 
35. Contractor submits an annual outreach plan to DMS for review and approval.
 
 
 
 
36. The annual outreach plan includes;
 
 
 
 
A. Frequency of activities;
 
 
 
 
B. The staff person responsible for the activities; and,
 
 
 
 
C. How the activities will be documented and evaluated for effectiveness and
need for change.
 
 
 
 
Member Services - Outreach to Homeless Persons
37. Contractor assesses the homeless population within the region by
implementing and maintaining a customized outreach plan for homeless population.
 
 
 
 
38. The plan includes:
 
 
 
 
A. Utilizing existing community resources such as shelters and clinics; and,
 
 
 
 
B. Face-to-face encounters.
 
 
 
 
Member Services - Member Information Materials
39. Contractor ensures that all written materials provided to members are:
 
 
 
 
     A. Geared toward persons who read at a 6th grade level;
 
 
 
 


331



--------------------------------------------------------------------------------




B. Published in at least a fourteen (14) point font size; and,
 
 
 
 
C. Comply with the Americans with Disabilities Act of 1990.
 
 
 
 
40. Contractor ensures that Braille and audio tapes are available for the
partially blind and blind.
 
 
 
 
41. Contractor ensures provisions to review written materials for the illiterate
are available.
 
 
 
 
42. Contractor ensures that telecommunication devices for the deaf are
available.
 
 
 
 
43. Contractor ensures that language translation is available if five percent
(5%) of the population in any county has a native language other than English.
 
 
 
 
Member Rights and Responsibilities
44. Contractor has written policies and procedures designed to protect the
rights of members that include:
 
 
 
 
A. Respect, dignity, privacy, confidentiality and nondiscrimination;
 
 
 
 
B. A reasonable opportunity to choose a PCP and to change to another provider in
a reasonable manner;
 
 
 
 
C. Consent for or refusal of treatment and active participation in decision
choices;
 
 
 
 
D. To ask questions and receive complete information relating to the member’s
medical condition and treatment options, including specialty care;
 
 
 
 
E. Voice grievances and receive access to the grievance process, receive
assistance in filing an appeal, and receive a hearing from the Contractor and/or
the Department;
 
 
 
 
F. Timely access to care that does not have any communication or physical access
barriers;
 
 
 
 
G. To prepare advance medical directives;
 
 
 
 
H. To have access to medical records;
 
 
 
 
I. Timely referral and access to medically indicated specialty care; and,
 
 
 
 
J. To be free from any form of restraint or seclusion used as a means of
coercion, discipline, convenience, or retaliation.
 
 
 
 
Member Selection of Primary Care Provider Members Without SSI
45. Contractor ensures a member without SSI is offered an opportunity to:
 
 
 
 
A. Choose a new PCP who is affiliated with the Contractor’s network; or,
 
 
 
 
B. Stay with their current PCP as long as such PCP is affiliated with the
Contractor’s network.
 
 
 
 
Monitoring Items
Yes
No
N/A
Documentation


332



--------------------------------------------------------------------------------




46. Contractor sends members written explanations of the PCP selection process
within ten (10) business days of receiving enrollment notification from DMS.
 
 
 
 
47. The written communication includes:
 
 
 
 
A. Timeframe for selection of a PCP;
 
 
 
 
B. Explanation of the process for assignment of a PCP if the member does not
select a PCP; and,
 
 
 
 
C. Information on where to call for assistance with the selection process.
 
 
 
 
48. Contractor ensures that members are allowed to select, from all available,
but not less than two (2) PCPs in the Contractor’s network.
 
 
 
 
49. Contractor assigns the member to a PCP:
 
 
 
 
A. Who has historically provided services to the member, meets the PCP criteria
and participates in the Contractor’s network;
 
 
 
 
B. If there is no such PCP who has historically provided services, the
Contractor assigns the member to a PCP, who participates in the Contractor’s
network and is within thirty (30) miles or thirty (30) minutes from the member’s
residence or place of employment in an urban area or within forty-five (45)
miles or forty-five (45) minutes from the member’s residence or place of
employment in a rural area.
 
 
 
 
50. Assigning of PCPs is based on:
 
 
 
 
A. The need of children and adolescents to be followed by pediatric or
adolescent specialists;
 
 
 
 
B. Any special medical needs, including pregnancy;
 
 
 
 
C. Any language needs made known to the Contractor; and,
 
 
 
 
D. Area of residence and access to transportation.
 
 
 
 
Members Who Have SSI and Non-Dual Eligibles
51. Contractor sends members information regarding the requirement to select a
PCP or one will be assigned to them according to the following:
 
 
 
 
     A. Upon enrollment, member will receive a letter requesting them to select
a PCP. After one month, if the member has not selected a PCP, the Contractor
sends a 2nd letter requesting the member to select a PCP within thirty (30) days
or one will be chosen for the member.
 
 
 
 
B. At the end of the third thirty (30) day period, if the member has not
selected a PCP, the Contractor may select a PCP for the member and sends a card
identifying the PCP selected for the member and informing the member
specifically that the member can contact the Contractor and make a PCP change.
 
 
 
 
C. Except for members who were previously enrolled, the Contractor cannot
auto-assign a PCP to a member with SSI within the first ninety (90) days from
the date of the member’s initial enrollment.
 
 
 
 


333



--------------------------------------------------------------------------------




Primary Care Provider Changes
52. Contractor has written policies and procedures for allowing members to
select or be assigned to a new PCP when:
 
 
 
 
A. Such a change is mutually agreed to by the Contractor and Member;
 
 
 
 
Monitoring Items
Yes
No
N/A
Documentation
B. A PCP is terminated from coverage; or,
 
 
 
 
C. A PCP change is as part of the resolution to an appeal.
 
 
 
 
53. Contractor allows members to select another PCP within ten (10) days of the
approved change.
 
 
 
 
54. Contractor allows the member to change the PCP ninety (90) days after the
initial assignment and once a year regardless of reason.
 
 
 
 
Grievances and Appeals
55. Contractor has a grievance system that includes a grievance process, an
appeal process, and access for members to the State’s hearing system.
 
 
 
 
56. Contractor ensures a grievance documentation process that includes:
 
 
 
 
A. Member name and identification number;
 
 
 
 
B. Member’s telephone number, when available;
 
 
 
 
C. Nature of grievance;
 
 
 
 
D. Date of grievance;
 
 
 
 
E. Member’s PCP or provider;
 
 
 
 
F. Member’s county of residence;
 
 
 
 
G. Resolution;
 
 
 
 
H. Date of resolution;
 
 
 
 
I. Corrective action taken or required; and,
 
 
 
 
J. Person recording grievance.
 
 
 
 
57. Contractor has policies and procedures for the receipt, handling and
disposition of grievances that:
 
 
 
 
A. Are approved by the Contractor’s governing bodies or board of directors;
 
 
 
 
B. Are approved in writing by DMS prior to implementation;
 
 
 
 
C. Include a process for evaluating patterns of grievances for impact on
formulation of policy and procedures, access and utilization;
 
 
 
 
D. Establish procedures for maintenance of records of grievances separate from
medical case records and in a manner which protects the confidentiality of
members who file a grievance or appeal;
 
 
 
 


334



--------------------------------------------------------------------------------




E. Inform members orally and/or in writing, about the Contractor’s and State’s
grievance and appeal process, and by making information available at the
Contractor’s offices and service locations, and by distributing information to
members upon enrollment and to subcontractors at time of contract;
 
 
 
 
F. Provide assistance to member in filing grievances or appeals if requested or
needed;
 
 
 
 
G. Include assurance that there will be no discrimination against a member
solely on the basis of the member filing a grievance or appeal; and,
 
 
 
 
H. Include notification to members regarding how to access the Cabinet’s
ombudsman’s office regarding grievance, appeals and state hearings.
 
 
 
 
58. Contractor provides oral or written notice of the grievance resolution that
includes:
 
 
 
 
A. The results of the resolution process;
 
 
 
 
B. The date it was completed; and,
 
 
 
 
C. Any written response is provided within ninety (90) days following the
initial filing of the grievance.
 
 
 
 
Monitoring Items
Yes
No
N/A
Documentation
59. Contractor ensures written policies and procedures for responding to and
resolving appeals by members.
 
 
 
 
60. Contractor establishes written policies and procedures for the receipt,
handling and disposition of appeals that includes:
 
 
 
 
A. All appeals are submitted in writing within thirty (30) days of the aggrieved
occurrence, either by the member or member’s authorized representative, or a
provider acting on behalf of a member with the member’s written consent;
 
 
 
 
B. The Contractor responds in writing within three (3) business days to the
member filing the appeal, and includes the name and phone number of the staff to
contact regarding the appeal;
 
 
 
 
C. The Contractor provided an explanation regarding the continuation of services
pending resolution of an appeal, if applicable;
 
 
 
 
D. The Contractor continues to provide benefits for the member’s services if:
 
 
 
 
(1) The appeal is filed on or before the later of the following:
 
 
 
 
a. Within ten (10) days of the Contractor mailing the notice; and,
 
 
 
 
b. The intended effective date of the Contractor’s proposed action.
 
 
 
 
(2) The appeal involves the termination, suspension, or reduction of a
previously authorized course of treatment;
 
 
 
 
(3) The services were ordered by an authorized provider;
 
 
 
 


335



--------------------------------------------------------------------------------




(4) The authorized period has not expired;
 
 
 
 
(5) The member requests extension of benefits;
 
 
 
 
(6) If the Contractor continues or reinstates the member’s services while an
appeal is pending, the services continue until one of the following occurs:
 
 
 
 
a. The member withdraws the appeal;
 
 
 
 
b. The member does not request a state hearing within ten (10) days from the
date when the Contractor mails notices of an adverse decision;
 
 
 
 
c. A state hearing decision adverse to the member is made; or,
 
 
 
 
d. The authorization expires or authorization service limits are met.
 
 
 
 
E. Contractor includes provisions for notifying members of the right to appeal
the Contractor’s disposition of an appeal to the state hearing process,
including expedited time frames;
 
 
 
 
F. Expedited appeals relating to matters which could place the member at risk or
which could seriously jeopardize the member’s health or well being are resolved
with three (3) business days;
 
 
 
 
G. Contractor allows the member and/or the member’s authorized representative
opportunity before and during the appeals process, to examine the member’s
appeals case file, including medical records and any other documents;
 
 
 
 
Monitoring Items
Yes
No
N/A
Documentation
H. Contractor includes, as parties to the appeals:
 
 
 
 
(1) The member and his or her authorized representative; or,
 
 
 
 
(2) The legal representative of a deceased member’s estate.
 
 
 
 
61. Contractor provides written notice of the appeal resolution that includes:
 
 
 
 
A. The results of the resolution process;
 
 
 
 
B. The date it was completed;
 
 
 
 
C. For appeals not resolved in favor of the member:
 
 
 
 
(1) The right to request a state hearing and how to do so;
 
 
 
 
(2) The right to request continuation of benefits, if applicable, while the
state hearing is pending and how to make the request; and,
 
 
 
 
(3) If the Contractor action is upheld in a state hearing, the member may be
liable for the cost of any continued benefits.
 
 
 
 
D. The written response is provided within thirty (30) days of the initial
filing of the appeal.
 
 
 
 


336



--------------------------------------------------------------------------------




Monitoring Items
Yes
No
N/A
Documentation
62. Contractor sends a confirmation letter to the member, within three (3)
business days after receipt of notification of new member enrollment, that
includes:
 
 
 
 
A. The effective date of enrollment;
 
 
 
 
B. Site and PCP contact information;
 
 
 
 
C. How to obtain referrals;
 
 
 
 
D. The role of the Care Coordinator and Contractor;
 
 
 
 
E. The benefits of preventive health care;
 
 
 
 
F. Member identification card;
 
 
 
 
G. Copy of the Member Handbook; and,
 
 
 
 
H. List of covered services.
 
 
 
 
Provider Services
63. Contractor maintains a provider services function that includes:
 
 
 
 
A. Enrolling, credentialing and recredentialing and performance review of
providers;
 
 
 
 
B. Assisting providers with member enrollment status questions;
 
 
 
 
C. Assisting providers with prior authorization and referral procedures;
 
 
 
 
D. Assisting providers with claims submissions and payments;
 
 
 
 
E. Explaining to providers their rights and responsibilities as a member of
Contractor’s network;
 
 
 
 
F. Handling, recording and tracking provider grievances and appeals;
 
 
 
 
G. Developing, distributing and maintaining a provider manual;
 
 
 
 
H. Developing, conducting, and assuring provider orientation/training;
 
 
 
 
I. Explaining the extent of Medicaid benefit coverage to providers including
EPSDT preventive health screening services and EPSDT Special Services;
 
 
 
 



Monitoring Items
Yes
No
N/A
Documentation
J. Communicating Medicaid policies and procedures, including state and federal
mandates and new policies and procedures;
 
 
 
 
K. Assisting providers in coordination of care for child and adult members with
complex and/or chronic conditions;
 
 
 
 


337



--------------------------------------------------------------------------------




L. Encouraging and coordinating the enrollment of primary care providers in the
Department for Public Health and DMS Services for Vaccines for Children Program;
 
 
 
 
M. Coordinating workshops relating to the Contractor’s policies and procedures;
and,
 
 
 
 
N. Providing technical support to providers who experience unique problems with
certain members in their provision of services.
 
 
 
 
64. Contractor ensures that providers services is staffed, at a minimum, Monday
through Friday 8 A.M through 6 P.M. Eastern Standard Time.
 
 
 
 
65. Contractor operates a provider call center.
 
 
 
 
Provider Credentialing and Recredentialing
66. Contractor documents the procedure for credentialing and recredentialing of
providers that includes:
 
 
 
 
A. Defining the scope of providers covered;
 
 
 
 
B. The criteria and the primary source verification of information used to meet
the criteria;
 
 
 
 
C. The process used to make decisions; and,
 
 
 
 
D. The extent of delegated credentialing and recredentialing arrangements.
 
 
 
 
67. Contractor has a process for receiving input from participating providers
regarding credentialing and recredentialing.
 
 
 
 
68. Contractor has written policies and procedures of the process for verifying
that specific providers are licensed and have current policies of malpractice
insurance.
 
 
 
 
69. Contractor maintains a file for each provider containing a copy of the
provider’s current license issued by the Commonwealth.
 
 
 
 
70. Contractor ensures the process for verification of provider credentials and
insurance includes:
 
 
 
 


338



--------------------------------------------------------------------------------




A. Written policies and procedures that include the Contractor’s initial process
for credentialing, as well as its recredentialing process that occurs, at a
minimum, every three (3) years;
 
 
 
 
B. A governing body, or the groups or individuals to whom the governing body has
formally delegated the credentialing function;
 
 
 
 
C. A review of the credentialing policies and procedures by the formal body;
 
 
 
 
D. A credentialing committee which makes recommendations regarding
credentialing;
 
 
 
 
E. Written procedures, if the Contractor delegates the credentialing function,
as well as evidence that the effectiveness is monitored;
 
 
 
 
F. Written procedures for the termination or suspension of providers; and,
 
 
 
 



G. Written procedures for, and implementation of, reporting to the appropriate
authorities serious quality deficiencies resulting in suspension or termination
of a provider.
 
 
 
 
71. Verification of provider’s credentials includes:
 
 
 
 
A. A current valid license or certificate to practice in the Commonwealth of
Kentucky;
 
 
 
 
B. A Drug Enforcement Administration (DEA) certificate and number, if
applicable;
 
 
 
 
C. Primary source of graduation from medical school and completion of an
appropriate residency, or accredited nursing, dental, physician assistant or
vision program as applicable, if provider is not board certified;
 
 
 
 
D. Board certification if the practitioner states on the application that the
practitioner is board certified in a specialty;
 
 
 
 


339



--------------------------------------------------------------------------------




E. Professional board certification, eligibility for certification, or
graduation from a training program to serve children with special health care
needs under twenty-one (21) years of age;
 
 
 
 
F. Previous five (5) years work history;
 
 
 
 
G. Professional liability claims history;
 
 
 
 
H. Clinical privileges and performance in good standing at the hospital
designated by the provider as the primary admitting facility, for all providers
whose practice requires access to a hospital, as verified through attestation;
 
 
 
 
I. Current, adequate malpractice insurance, as verified through attestation;
 
 
 
 
J. Documentation of revocation, suspension or probation of a state license or
DEA/Bureau of Narcotics and Dangerous Drugs (BNDD) number;
 
 
 
 
K. Documentation of curtailment or suspension of medical staff privileges;
 
 
 
 
L. Documentation of sanctions or penalties imposed by Medicare or Medicaid;
 
 
 
 
M. Documentation of censure of the State or County professional association;
and,
 
 
 
 
N. Most recent information available from the National Practitioner Data Bank.
 
 
 
 
72. Before a practitioner is credentialed, the Contractor receives information
from the following organizations and includes the information in the
credentialing files:
 
 
 
 
A. National practitioner data bank, if applicable;
 
 
 
 
B. Information about sanctions or limitations on licensure from the appropriate
state boards applicable to the practitioner type; and,
 
 
 
 


340



--------------------------------------------------------------------------------




C. Other recognized monitoring organizations appropriate to the practitioner’s
discipline.
 
 
 
 
73. Contractor has evidence that before making a recredentialing decision,
information about sanctions or limitations on practitioner has been verified
from:
 
 
 
 
A. A current license to practice;
 
 
 
 
B. The status of clinical privileges at the hospital designated by the
practitioner as the primary admitting facility;
 
 
 
 
C. A valid DEA number, if applicable;
 
 
 
 
D. Board certification, if the practitioner was due to be recertified or become
board certified since last credentialed or recredentialed;


 
 
 
 
E. Five (5) year history of professional liability claims that resulted in
settlement or judgment paid by or on behalf of the practitioner; and,
 
 
 
 
F. A current signed attestation statement by the applicant regarding:
 
 
 
 
(1) The ability to perform the essential functions of the position with or
without accommodation;
 
 
 
 
(2) The lack of current illegal drug use;
 
 
 
 
(3) A history of loss, limitation or privileges or any disciplinary action; and,
 
 
 
 
(4) Current malpractice insurance.
 
 
 
 
74. Contractor generates a Credentialing Process Coversheet per provider that is
submitted electronically to DMS’ fiscal agent.
 
 
 
 
75. Contractor establishes ongoing monitoring of provider sanctions, complaints
and quality issues between recredentialing cycles.
 
 
 
 
Primary Care Providers


341



--------------------------------------------------------------------------------




76. Contractor monitors primary care provider actions to ensure compliance with
the Contractor’s and DMS’ policies that include:
 
 
 
 
A. Maintaining continuity of the member’s health care;
 
 
 
 
B. Making referrals for specialty care and other medically necessary services,
both in and out of plan, if such services are not available within the
Contractor’s network;
 
 
 
 
C. Maintaining a current medical record for the member, including documentation
of all PCP and specialty care services;
 
 
 
 
D. Discussing advance medical directives with all members as appropriate;
 
 
 
 
E. Providing primary and preventative care, recommending or arranging for all
necessary preventive health care, including EPSDT for persons under the age of
21 years;
 
 
 
 
F. Documenting all care rendered in a complete and accurate medical record that
meets or exceeds DMS’s specification; and,
 
 
 
 
G. Arranging and referring members when clinically appropriate to behavioral
health providers.
 
 
 
 
77. Contractor ensures the following after-hours phone arrangements are
implemented by PCPs in Contractor’s network:
 
 
 
 
A. Office phone is answered after hours by an answering service that can contact
the PCP or another designated medical practitioner and the PCP or designee is
available to return the call within a maximum of thirty (30) minutes;
 
 
 
 


342



--------------------------------------------------------------------------------




B. Office phone is answered after hours by a recording directing the member to
call another number to reach the PCP or another medical practitioner whom the
provider has designated to return the call within a maximum of thirty (30)
minutes; and,
 
 
 
 
Monitoring Items
Yes
No
N/A
Documentation
C. Office phone is transferred after office hours to another location where
someone will answer the phone and be able to contact the PCP or another
designated medical practitioner within a maximum of thirty (30) minutes.
 
 
 
 
Provider Manual
78. Contractor prepares and issues a provider manual to all existing network
providers.
 
 
 
 
79. Contractor issues to newly contracted providers copies of the provider
manual within five (5) working days from inclusion of the provider into the
network.
 
 
 
 
80. Contractor ensures the provider manual is the source of information to
providers regarding:
 
 
 
 
A. Covered services;
 
 
 
 
B. Provider credentialing and recredentialing;
 
 
 
 
C. Member grievances and appeals policies and procedures;
 
 
 
 
D. Reporting fraud and abuse;
 
 
 
 
E. Prior authorization procedures;
 
 
 
 
F. Medicaid laws and regulations;
 
 
 
 
G. Telephone access;
 
 
 
 
H. The QAPI program; and,
 
 
 
 
I. Standards for preventive health services.
 
 
 
 
Provider Orientation and Education
81. Contractor conducts initial orientation for all providers within thirty (30)
days after the Contractor places a newly contracted provider on an active
status.
 
 
 
 


343



--------------------------------------------------------------------------------




82. Contractor ensures that provider education includes:
 
 
 
 
A. Contractor coverage requirements for Medicaid services;
 
 
 
 
B. Policies or procedures and any modifications to existing services;
 
 
 
 
C. Reporting fraud and abuse;
 
 
 
 
D. Medicaid populations/eligibility;
 
 
 
 
E. Standards for preventive health services;
 
 
 
 
F. Special needs of members in general that affect access to and delivery of
services;
 
 
 
 
G. Advance medical directives;
 
 
 
 
H. EPSDT services;
 
 
 
 
I. Claims submission and payment requirements;
 
 
 
 
J. Special health/care management programs that members may enroll in;
 
 
 
 
K. Cultural sensitivity;
 
 
 
 
L. Responding to needs of members with mental, developmental and physical
disabilities;
 
 
 
 
M. Reporting of communicable disease;
 
 
 
 
N. The Contractors QAPI program;
 
 
 
 
O. Medical records review; and,
 
 
 
 
P. Rights and responsibilities of both members and providers.
 
 
 
 
Medical Records
83. Contractor ensures that member medical records are maintained either hard
copy or electronically and include:
 
 
 
 
A. Medical charts;
 
 
 
 
B. Prescription files;
 
 
 
 
C. Hospital records;
 
 
 
 
D. Provider specialist reports;
 
 
 
 
E. Consultant and other health care professionals’ findings;
 
 
 
 
F. Appointment records; and,
 
 
 
 


344



--------------------------------------------------------------------------------




G. Other documentation sufficient to disclose the quantity, quality,
appropriateness, and timeliness of services.
 
 
 
 
84. Contractor ensures medical records are signed by the provider of service.
 
 
 
 
85. Contractor ensures the medical chart organization and documentation include:
 
 
 
 
A. Member/patient identification information on each page;
 
 
 
 
B. Personal/biographical data, including:
 
 
 
 
(1) Date of birth;
 
 
 
 
(2) Age;
 
 
 
 
(3) Gender;
 
 
 
 
(4) Marital status;
 
 
 
 
(5) Race or ethnicity;
 
 
 
 
(6) Mailing address;
 
 
 
 
(7) Home and work addresses and telephone numbers;
 
 
 
 
(8) Employer;
 
 
 
 
(9) School;
 
 
 
 
(10) Name and telephone numbers (if no phone, contact name and number) of
emergency contacts;
 
 
 
 
(11) Consent forms;
 
 
 
 
(12) Identify language spoken; and,
 
 
 
 
(13) Guardianship information.
 
 
 
 
C. Date of data entry and date of encounter;
 
 
 
 
D. Provider identification by name;
 
 
 
 
E. Allergies, adverse reactions and no known allergies are noted in a prominent
location;
 
 
 
 
F. Past medical history including serious accidents, operations, illnesses (for
children, past medical history includes prenatal care and birth information,
operations, and childhood illnesses);
 
 
 
 
G. Identification of current problems;
 
 
 
 


345



--------------------------------------------------------------------------------




H. The consultation, laboratory, and radiology reports filed in the medical
record contain the ordering provider’s initials or other documentation
indicating review;
 
 
 
 
I. Documentation of immunizations;
 
 
 
 
J. Identification and history of nicotine, alcohol use or substance abuse;
 
 
 
 
K. Documentation of reportable diseases and conditions to the local health
department serving the jurisdiction in which the patient resides or Dept. for
Public Health;
 
 
 
 
L. Follow-up visits provided secondary to reports of emergency room care;
 
 
 
 
M. Hospital discharge summaries;
 
 
 
 
N. Advanced medical directives, for adults;
 
 
 
 
O. All written denials of service and the reason for the denial; and,
 
 
 
 
P. Record legibility to at least a peer of the writer.
 
 
 
 
86. Contractor ensures members’ medical records include the following minimal
detail for individual clinical encounters:
 
 
 
 
A. History and physical examination for presenting complaints containing
relevant psychological and social conditions affecting the patient’s
medical/behavioral health, including mental health, and substance abuse status;
 
 
 
 
B. Unresolved problems, referrals and results from diagnostic tests including
results and/or status of preventive screening services (EPSDT) are addressed
from previous visits;
 
 
 
 
C. Plan of treatment;
 
 
 
 
D. Medication history, medications prescriber, including the strength, amount,
directions for use and refills;
 
 
 
 
E. Therapies and other prescribed regimen; and,
 
 
 
 


346



--------------------------------------------------------------------------------




F. Follow-up plans including consultation and referrals and directions,
including time to return.
 
 
 
 
Provider Grievances and Appeals
87. Contractor implements a process to ensure that all appeals from providers
are reviewed and the following details recorded in a written record and logged:
 
 
 
 
A. Date;
 
 
 
 
B. Nature of appeal;
 
 
 
 
C. Identification of the individual filing the appeal;
 
 
 
 
D. Identification of the individual recording the appeal;
 
 
 
 
E. Disposition of the appeal;
 
 
 
 
F. Corrective action required; and,
 
 
 
 
G. Date resolved.
 
 
 
 
88. Contractor ensures that every grievance received is documented in the MIS
and contains the following:
 
 
 
 
A. Provider name and identification number;
 
 
 
 
B. Provider telephone number, when available;
 
 
 
 
C. Nature of grievance;
 
 
 
 
D. Date of grievance;
 
 
 
 
E. Provider’s county;
 
 
 
 
F. Resolution;
 
 
 
 
G. Date of resolution;
 
 
 
 
H. Corrective action taken or required; and,
 
 
 
 
I. Person recording the grievance.
 
 
 
 
Release for Ethical Reasons
89. Contractor ensures, in situations where a provider declines to perform a
service because of ethical reasons, that members are referred to another
provider licensed, certified or accredited to provide care for the individual
service or assigned to another PCP licensed, certified or accredited to provide
case appropriate to the member’s medical condition.
 
 
 
 
Network Providers to Be Enrolled


347



--------------------------------------------------------------------------------




90. Contractor enrolls the following into its network:
 
 
 
 
A. At least one (1) Federally Qualified Health Center (FQHC) if there is a FQHC
appropriately licensed to provide services in the region or service area;
 
 
 
 
B. Physicians;
 
 
 
 
C. Advanced practice registered nurses;
 
 
 
 
D. Physician assistants;
 
 
 
 
E. Birthing centers;
 
 
 
 
F. Dentists;
 
 
 
 
G. Primary care centers:
 
 
 
 
H. Home health agencies;
 
 
 
 
I. Rural health clinics;
 
 
 
 
J. Opticians;
 
 
 
 
K. Optometrists;
 
 
 
 
L. Audiologists;
 
 
 
 
M. Hearing aid vendors;
 
 
 
 
N. Pharmacies;
 
 
 
 
O. Durable medical equipment suppliers;
 
 
 
 
P. Podiatrists;
 
 
 
 
Q. Renal dialysis clinics;
 
 
 
 
R. Ambulatory surgical centers;
 
 
 
 
S. Family planning providers;
 
 
 
 
T. Emergency medical transportation provider;
 
 
 
 
U. Non-emergency medical transportation providers;
 
 
 
 
V. Other laboratory and x-ray providers;
 
 
 
 
W. Individuals and clinics providing EPSDT services;
 
 
 
 
X. Chiropractors;
 
 
 
 
Y. Community mental health centers;
 
 
 
 
Z. Psychiatric residential treatment facilities;
 
 
 
 
AA. Hospitals (including acute care, critical access, rehabilitation, and
psychiatric hospitals);
 
 
 
 
BB. Local health departments; and,
 
 
 
 
CC. Providers of EPSDT Special services.
 
 
 
 


348



--------------------------------------------------------------------------------




91. Contractor has written policies and procedures regarding the selection and
retention of Contractor’s network.
 
 
 
 
92. Contractor provides written notice to providers not accepted into the
network along with the reasons for the non-acceptance.
 
 
 
 
Termination of Network Providers or Subcontractors
93. Contractor notifies DMS of suspension, termination and exclusion taken
against a provider within three (3) business days via email.
 
 
 
 
94. Contractor notifies DMS of voluntary terminations within five (5) business
days via email.
 
 
 
 
95. Contractor provides written notice within fifteen (15) days to a member
whose PCP has been involuntary disenrolled and within thirty (30) days of a PCP
who has voluntarily terminated participation in the Contractor’s network.
 
 
 
 
Provider Program Capacity Demonstration
96. Contractor ensures that emergency medical services are made available to
members twenty-four (24) hours a day, seven (7) days a week.
 
 
 
 
97. Contractor ensures that urgent care services by any provider in the
Contractor’s program are made available within 48 hours of request.
 
 
 
 
98. Contractor provides the following:
 
 
 
 
A. PCP delivery sites that:
 
 
 
 
(1) Are no more than forty-five (45) minutes or forty-five (45) miles from
member residence;
 
 
 
 
(2) Have no more than member to PCP ratio of 1500:1;
 
 
 
 
(3) Have appointment and waiting times not to exceed thirty (30) days from date
of a member’s request for routine and preventive services and forty-eight (48)
hours for urgent care.
 
 
 
 


349



--------------------------------------------------------------------------------




B. Have specialty care in which referral appointments to specialists do not
exceed thirty (30) days for routine care or forty-eight (48) hours for urgent
care;
 
 
 
 
C. Have immediate treatment for emergency care at a health facility that is most
suitable for the type of injury, illness or condition, regardless of whether the
facility is in Contractor’s network;
 
 
 
 
D. Have hospital care for which transport time does not exceed thirty (30)
minutes, except in non-urban areas where access time does not exceed sixty (60)
minutes;
 
 
 
 
E. Have general dental services for which transport time does not exceed one (1)
hour (appointment and waiting times do not exceed three (3) weeks for regular
appointments and forty-eight (48) hours for urgent care);
 
 
 
 
F. Have general vision, laboratory and radiology services for which transport
time does not exceed one (1) hour (appointment and waiting times do not exceed
thirty (30) days for regular appointments and forty-eight (48) hours for urgent
care);
 
 
 
 
G. Have pharmacy services with travel time not exceeding one (1) hour or the
delivery site is no further than fifty (50) miles from the member’s residence.
 
 
 
 
Program Mapping
99. Contractor submits maps and charts that include geographic details including
highways, major streets and boundaries.
 
 
 
 
100. Maps include the location of all categories of providers or provider sites
as follows:
 
 
 
 
A. Primary Care Providers (designated by “P”);
 
 
 
 
B. Primary Care Centers, non-FQHC and RHC (designated by “C”);
 
 
 
 
C. Dentists (designated by “D”);
 
 
 
 


350



--------------------------------------------------------------------------------




D. Other Specialty Providers (designated by “S”);
 
 
 
 
E. Non-Physician Providers, including:
 
 
 
 
(1) Nurse practitioners (designated by “N”);
 
 
 
 
(2) Nurse mid-wives (designated by “M”); and,
 
 
 
 
(3) Physician assistants (designated by “A”);
 
 
 
 
F. Hospitals (designated by “H”);
 
 
 
 
G. After hours Urgent Care Centers (designated by “U”);
 
 
 
 
H. Local Health Departments (designated by “L”);
 
 
 
 
I. Federally Qualified Health Centers/Rural Health Clinics (designated by “F” or
“R” respectively);
 
 
 
 
J. Pharmacies (designated by “X”);
 
 
 
 
K. Family Planning Clinics (designated by “Z”);
 
 
 
 
L. Significant traditional providers (designated by “*”);
 
 
 
 
   M. Maternity Care Physicians (designated by “o”; and,
 
 
 
 
N. Vision Providers (designated by “V”).
 
 
 
 
Reporting Requirements
101. Contractor monitors and documents in a quarterly report to DMS the number
of eligible individuals that are assigned a PCP.
 
 
 
 
102. Contractor submits to DMS on a quarterly basis the total number of member
grievances and appeals and their disposition.
 
 
 
 
103. The member grievances and appeals report includes:
 
 
 
 
A. Number of grievances and appeals, including expedited appeal requests;
 
 
 
 
B. Nature of grievances and appeals;
 
 
 
 
C. Resolution;
 
 
 
 
D. Timeframe for resolution; and,
 
 
 
 
E. QAPI initiatives or administrative changes as a result of analysis of
grievances and appeals
 
 
 
 


351



--------------------------------------------------------------------------------




104. Contractor monitors and evaluates in quarterly reports provider grievances
and appeals regarding:
 
 
 
 
A. The number of grievances and appeals;
 
 
 
 
B. Type of grievances and appeals; and,
 
 
 
 
C. Outcomes of provider grievances and appeals.
 
 
 
 
105. Contractor provides all provider terminations in the monthly Provider
Termination Report.
 
 
 
 
106. Contractor submits to DMS on a quarterly basis a report summarizing changes
in the Contractor’s network.
 
 
 
 
107. Contractor submits a quarterly report on EPSDT services.
 
 
 
 
108. Contractor submits an annual report on EPSDT services.
 
 
 
 
109. Contractor submits a quarterly report on the number of new member
assessments; number of assessments completed, number of assessments not
completed after reasonable efforts, and the number of refusals.
 
 
 
 
110. Contractor submits a report of foster care cases thirty (30) days after the
end of each month.
 
 
 
 
111. Contractor submits thirty (30) days after the end of each quarter a report
detailing the number of service plan reviews conducted for guardianship, foster
and adoption assistance members outcome decisions, such as referral to case
management, and rationale for decisions.
 
 
 
 
112. Contractor provides to DMS a status report of the QAPI program and work
plan on a quarterly basis thirty (30) days after the end of the quarter.
 
 
 
 
Record System Requirements
113. Contractor ensures the maintenance of detailed records relating to the
operation of the Contractor, including:
 
 
 
 


352



--------------------------------------------------------------------------------




A. The administrative costs and expenses incurred pursuant to this contract;
 
 
 
 
B. Member enrollment status;
 
 
 
 
C. Provision of covered services;
 
 
 
 
D. All relevant medical information relating to individual members for the
purpose of audit, evaluation or investigation by DMS, the Office of Inspector
General, the Attorney General and other authorized federal or state personnel;
 
 
 
 
E. Quality improvement and utilization;
 
 
 
 
F. All financial records;
 
 
 
 
G. Performance reports indicating compliance with contract requirements;
 
 
 
 
H. Fraud and abuse; and,
 
 
 
 
I. Managerial reports.
 
 
 
 
Reporting Requirements and Standards
114. Contractor ensures that submitted reports meet these standards:
 
 
 
 
A. Contractor verifies the accuracy for data and other information on reports
submitted;
 
 
 
 
B. Reports or other required data is received on or before scheduled due dates;
 
 
 
 
C. Reports or other required data conforms to DMS’ defined standards; and,
 
 
 
 
D. All required information is fully disclosed in a manner that is responsive
and without material omission.
 
 
 
 
Ownership and Financial Disclosure
115. Contractor provides disclosures of the following:
 
 
 
 


353



--------------------------------------------------------------------------------




A. Name and address of each person with an ownership or control interest in (i)
the Contractor or (ii) any subcontractor or supplier in which the Contractor has
a direct or indirect ownership of five percent (5%) or more, specifying the
relationship of any listed persons who are related as spouse, parent, child, or
sibling;
 
 
 
 
B. Name of any other entity receiving reimbursement through the Medicare or
Medicaid programs in which a person listed in response to subsection A has an
ownership or control interest;
 
 
 
 
C. The same information requested in subsection A and B for any subcontractors
or suppliers with whom the Contractor has had business transactions totaling
more than $25,000 during the immediately preceding twelve-month period;
 
 
 
 
D. A description of any significant business transactions between the Contractor
and any wholly-owned supplier, or between the Contactor and any subcontractor,
during the immediately preceding five-year period;
 
 
 
 
E. The identity of any person who has an ownership or control interest in the
Contractor, any subcontractor or supplier, or is an agent or managing employee
of the Contractor, any subcontractor or supplier, who has been convicted of a
criminal offense related to that person’s involvement in any program under
Medicare, Medicaid, or the services program under Title XX of the Act, since the
inception of those programs;
 
 
 
 


354



--------------------------------------------------------------------------------




F. The name of any officer, director, employee or agent of, or any person with
an ownership or controlling interest in, the Contractor, any subcontractor or
supplier, who is also employed by the Commonwealth or any of its agencies; and,
 
 
 
 


355



--------------------------------------------------------------------------------






Monitoring Items
Yes
No
N/A
Documentation
G. The Contractor shall be required to notify DMS immediately when any change in
ownership is anticipated. The Contractor shall submit a detailed work plan to
DMS and to the Department of Insurance during the transition period no later
than the date of the sale that identifies areas of the contract that may be
impacted by the change in ownership, including management and staff.
 
 
 
 
116. Contractor provides disclosures to DMS:
 
 
 
 
A. At the time of each annual audit;
 
 
 
 
B. At the time of each Medicaid survey;
 
 
 
 
C. Prior to entry into a new contract with DMS;
 
 
 
 
D. Upon any change in operations which affects the most recent disclosure
report; or,
 
 
 
 
E. Within thirty-five (35) days following the date of each written request for
such information.
 
 
 
 

Comments/Observations













356



--------------------------------------------------------------------------------






APPENDIX Q

INNOVATIVE PROGRAMS


Not included. Reporting requiremetns for originally bid programs still
applicable.

357



--------------------------------------------------------------------------------




APPENDIX R.


PAID CLAIMS LISTING REQUIREMENTS
Outpatient Hospitals:


1.
The vendor (Managed Care Organization) shall supply a paid claims listing to
each contracted Hospital and to the Department for Medicaid Services (the
Department) for each contracted hospital within ninety (90) days of the last day
of the Hospital’s fiscal year end date and a second set of data fourteen (14)
months after the Hospital’s fiscal year end date. The paid claims listing shall
include all claims with discharge dates within the Hospital’s fiscal year that
are paid from the first day of the Hospital’s fiscal year to ninety (90) days
after the end of the Hospital’s fiscal year. For all hospitals, the MCO shall
provide separate reports for adjudicated claims associated with both inpatient
services and outpatient services provided to eligible Members.

2.
The paid claims listing shall state the base payment(s) or Cost to Charge Ratios
[CCR(s)] in effect for the hospital’s fiscal year end and the effective date(s).
The paid claims summary shall also state the cutoff date for the adjudicated
claims included in the report. The hospital should be able to identify the
inpatient and outpatient cost centers and charges to file the cost report in the
Medicaid format. For inpatient claims, the discharges and days shall be broken
out to accommodate the requirements of the Medicaid cost report. The MCO
payments shall be listed along with any third party liability (TPL) payments,
laboratory payments and other payment receipts (e.g Spenddown). It should also
be in such a format that there are columns for covered charges and non-covered
charges for the settlement as well as a total charges column for reconciliation
purposes.

3.
The vendor (Managed Care Organization) shall supply a summary of payments
outside claims payments. The summary should illustrate the amount of the
payment, its purpose and its application to Inpatient or Outpatient services,
reported for the hospital fiscal year end.



NOTE: The vendor shall provide paid claims listing reports for other program
areas as needed.

358



--------------------------------------------------------------------------------






APPENDIX S.
TRANSITION/COORDINATION OF CARE PLANS


Transition/Coordination of Care Plan
MCO and DMS
Effective June 1, 2012


The Managed Care Organization (MCO) shall be responsible to contact both the
provider and the recipient in order to transition existing care. The Medicaid
Prior Authorization (PA) shall be honored until the later of 30/90 days (as
designated by the MCOs) or until the provider or recipient is contacted by the
MCO to obtain a new PA. If the recipient and provider are not contacted, the
existing Medicaid PA shall be honored until expired.


General Hospitals (Acute, Critical Access and Rehab) - Admissions Prior to the
Contract Start Date
DRG    
For facilities and provider types that the Department reimburses via DRG, the
Department will
continue reimbursement until the recipient is discharged from the facility for
this admission.


Per Diem
For facilities and provider types that the Department reimburses via Per Diem,
the Department will cease reimbursement on midnight of the calendar day before
the contract start date.


General Hospital Readmissions (Contract Start Date and After)
14 Day Readmission
The Department’s current process is to reimburse according to:
907 KAR 10:825. Diagnosis-related group (DRG) inpatient hospital reimbursement
Section 13.
Readmission. (1) An inpatient admission within fourteen (14) calendar days of
discharge for the same diagnosis shall be considered a readmission and reviewed
by the QIO. (2) Reimbursement for a readmission with the same diagnosis shall be
included in an initial admission payment and shall not be billed separately.
Note: For the purpose of this regulation, “Same” is defined as the first five
digits of the diagnosis code.


For 14 day readmissions on or after the contract start date, based on an
admission that occurred, prior to the day before the contract start date, the
Department will assume responsibility.


Residential Facilities and Psychiatric Hospitals
Psychiatric Residential Treatment Facility (PRTF)
Psychiatric Hospitals    
EPDST/Prescribed Pediatric Extended Care Facility
EPSDT Psych/Extended Care Units (ECU)
EPSDT Psych/28 Day CD In-Patient Programs

359



--------------------------------------------------------------------------------




EPSDT Psych/Chemical Dependency (CD) Residential
EPSDT Psych/CD Evaluation
EPSDT Psych/Out Of State
EPSDT Psych/ECU Specialized
Hospice


For recipients who are confined to a psychiatric hospital, residential facility,
or an inpatient hospice provider the Department will cease reimbursement at
midnight on the calendar day before the contract start date.


Professional Services - Inpatient
The Department will be responsible, via Global Charges, for all professional
services associated with an admission prior to the contract start date under DRG
reimbursement methodology. (907 KAR 3:010)


The Department will be responsible, via Global Charges, for all professional
services associated with an admission prior to the contract start date under Per
Diem reimbursement methodology. (907 KAR 3:010)


Outpatient Facility Reimbursement
Outpatient reimbursement will be specific to the dates on which the services are
provided.
Effective on the contract start date, the MCO will be responsible for outpatient
reimbursement. Outpatient reimbursement includes outpatient hospital, ambulatory
surgery centers, and renal dialysis centers.


Non-Facility Services


EPSDT/PDN
EPSDT/DME equipment rentals
EPSDT/DME equipment purchase
ESPDT/Hearing Aids
EPSDT/Contact Lens
EPSDT/Therapies (OT, ST, PT)
EPSDT/Enterals - 6 months
EPSDT Psych/CD Intensive Outpatient Program 
Outpatient Radiology
Outpatient Therapies
IMPACT Plus Therapeutic Group Residential
IMPACT Plus Therapeutic Foster Care
IMPACT Plus Partial Hospitalization
IMPACT Plus Intensive Outpatient
IMPACT Plus Day Treatment
IMPACT Plus Afterschool/Summer Program
IMPACT Plus Individual Therapy
IMPACT Plus Group Therapy
IMPACT Plus Collateral Service
IMPACT Plus Therapeutic Child support
IMPACT Plus Parent to Parent
IMPACT Plus Case Management
Physicians Services
DME Purchase
DME Rentals
 
Home Health Services
Home Health Supply
Dental
EPSDT Dental
Hospice


360



--------------------------------------------------------------------------------






The Department will be responsible for these services prior to the contract
start date.


Nursing Homes
Nursing Facility
Eligibility for Long Term Care in a Nursing Facility (NF) includes some
financial requirements not needed for basic Medicaid eligibility.  When an
eligible member enters a NF the facility must receive a Level of Care (LOC)
determination to ensure the member meets medical criteria for Nursing Facility. 
That LOC is passed electronically to the DCBS eligibility worker, triggering the
eligibility determination for this additional benefit.  That determination can
generally be completed within thirty days.  Once LTC eligible, worker entries
exempt the member from managed care effective with the next feasible month.  If
the worker action is completed prior to cut off (eight business days before the
end of the month), managed care ends at the last day of current month.  If the
action is after cut off, managed care ends the last day of the following month. 
During this transition, the MCO will be responsible for ancillary, physician and
pharmaceuticals charges and the Department will reimburse for those services
billed by Nursing Facility.  Once exempt from Managed Care, the Department will
be responsible for all eligible services associated with this recipient.


Waiver


1915(c) Home and Community Based Services Wavier programs are simply added
benefits for eligible members; however, the action that exempts those members
from being subject to Managed Care resides with the DCBS eligibility worker. 
These services require a Level of Care (LOC).  The LOC is passed electronically
to the DCBS eligibility worker; receipt of the LCO triggers the eligibility
worker to complete entries within the eligibility system.   Those entries exempt
the member from managed care effective the next feasible month.  If the worker
action is completed prior to cut off (eight business days before the end of the
month), managed care ends at the last day of current month.  If the action is
after cut off, managed care ends the last day of the following month.  During
this transition, the MCO will be responsible for all services except the
additional Waiver benefits.  The Waiver Services will be paid by the Department
as fee for service.  Coding in our billing system allows the Wavier Service to
be processed during the transition period, once the eligibility worker has
completed the necessary entries.   Once exempt from Managed Care the Department
will be responsible for all services associated with this recipient.




Transplants
Follow up care provided on or after the contract start date that is billed
outside the Global Charges, will be the responsibility of the MCO.


Eligibility Issues
Reimbursement is expected through discharge for those recipients who lose
eligibility during an inpatient stay.


Orthodontia
Current Process


Prior Authorizations are approved for a period of one year

361



--------------------------------------------------------------------------------






Payments are made in 3 Installments
1.
Payment 1 –The record fee- a fixed amount of $112.00 (approximate 30 days) and
2/3 of the treatment fee

2.
Payment 2 – At 6 months -  Remaining 1/3 treatment fee-

3.
Payment 3 - End of Treatment – another Records fee – fixed amount of 112.00



Process
If the request for a PA is received and in process, prior to the contract start
date – The Department will assume responsibility for the first payment. MCO
shall be responsible for all subsequent payments.
The remaining payments for any open (in force) PA will be the responsibility of
the MCO beginning on the contract start date.
If the request for a PA is received on or after the contract start date – The
MCO is responsible for all payments.



362

